EX-10 2 qa7ssfinal.htm EX 10.1 <HTML> <HEAD> <TITLE></TITLE> </HEAD> <BODY>
<PRE> RESIDENTIAL ACCREDIT LOANS, INC., Company, RESIDENTIAL FUNDING
CORPORATION, Master Servicer, and DEUTSCHE BANK TRUST COMPANY AMERICAS, Trustee
SERIES SUPPLEMENT, Dated as of August 1, 2006, TO STANDARD TERMS OF POOLING AND
SERVICING AGREEMENT dated as of March 1, 2006 Mortgage Asset-Backed Pass-Through
Certificates SERIES 2006-QA7 <!-- MARKER PAGE="sheet: 68; page: 68" --> <HR
SIZE=5 COLOR=GRAY NOSHADE> ARTICLE I
DEFINITIONS................................................................................8
Section 1.01.
Definitions.......................................................................8
Section 1.02. Determination of
LIBOR...........................................................63 Section 1.03.
Use of Words and
Phrases.........................................................64 ARTICLE II
CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF
CERTIFICATES...........................64 Section 2.01. Conveyance of Mortgage
Loans.....................................................64 Section 2.02.
Acceptance by
Trustee............................................................70 Section
2.03. Representations, Warranties and Covenants of the Master Servicer and the
Company..........................................................................71
Section 2.04. Representations and Warranties of
Sellers........................................76 Section 2.05. Execution and
Authentication of Certificates/Issuance of Certificates Evidencing Interests in
REMICs...................................................76 Section 2.06.
Conveyance of Uncertificated REMIC Regular Interests; Acceptance by the
Trustee..........................................................................77
Section 2.07. Issuance of Certificates Evidencing Interest in REMIC IV and REMIC
V.............77 Section 2.08. Purposes and Powers of the
Trust.................................................77 Section 2.09. Agreement
Regarding Ability to Disclose..........................................77
ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE
LOANS............................................78 ARTICLE IV PAYMENTS TO
CERTIFICATEHOLDERS............................................................83
Section 4.01. Certificate
Account..............................................................83 Section
4.02.
Distributions....................................................................83
Section 4.03. Statements to Certificateholders; Statements to the Rating
Agencies; Exchange Act
Reporting...........................................................89 Section
4.04. Distribution of Reports to the Trustee and the Company; Advances by the
Master
Servicer..................................................................89
Section 4.05. Allocation of Realized
Losses....................................................91 Section 4.06.
Reports of Foreclosures and Abandonment of Mortgaged
Property....................93 Section 4.07. Optional Purchase of Defaulted
Mortgage Loans....................................93 Section 4.08. Surety
Bond......................................................................93
Section 4.09. Swap
Agreement...................................................................93
ARTICLE V THE
CERTIFICATES..........................................................................95
Section 5.01. The
Certificates.................................................................95
Section 5.02. Registration of Transfer and Exchange of
Certificates............................95 Section 5.03. Mutilated, Destroyed,
Lost or Stolen Certificates...............................100 Section 5.04.
Persons Deemed
Owners...........................................................100 Section
5.05. Appointment of Paying
Agent.....................................................100 Section 5.06.
U.S.A. Patriot Act
Compliance...................................................101 ARTICLE VI THE
COMPANY AND THE MASTER
SERVICER......................................................102 Section 6.01.
Respective Liabilities of the Company and Master
Servicer.......................102 Section 6.02. Merger or Consolidation of the
Company or Master Servicer; Assignment of Rights and Delegation of Duties by the
Master Servicer..........................102 Section 6.03. Limitation on
Liability of the Company, Master Servicer and Others..............102 Section
6.04. Company and Master Servicer Not to
Resign.......................................102 ARTICLE VII
DEFAULT..................................................................................103
ARTICLE VIII CONCERNING THE TRUSTEE AND SUPPLEMENTAL INTEREST TRUST
TRUSTEE...........................104 ARTICLE IX
TERMINATION..............................................................................113
Section 9.01. Optional Purchase by the Master Servicer of All Certificates;
Termination Upon Purchase by the Master Servicer or Liquidation of All Mortgage
Loans.......113 ARTICLE X REMIC
PROVISIONS.........................................................................118
Section 10.01. REMIC
Administration............................................................118
Section 10.02. Master Servicer; REMIC Administrator and Trustee
Indemnification................118 Section 10.03. Designation of
REMICs...........................................................118 Section
10.04. Distributions on the Uncertificated REMIC Regular
Interests.....................119 Section 10.05. Compliance with Withholding
Requirements........................................119 ARTICLE XI MISCELLANEOUS
PROVISIONS.................................................................120
Section 11.01.
Amendment.......................................................................120
Section 11.02. Recordation of Agreement;
Counterparts..........................................120 Section 11.03.
Limitation on Rights of
Certificateholders......................................120 Section 11.04.
Governing
Law...................................................................120
Section 11.05.
Notices.........................................................................120
Section 11.06. Required Notices to Rating Agency and
Subservicer...............................121 Section 11.07. Severability of
Provisions......................................................121 Section
11.08. Supplemental Provisions for
Resecuritization....................................121 Section 11.09.
Allocation of Voting
Rights.....................................................121 Section 11.10. No
Petition.....................................................................122
ARTICLE XII COMPLIANCE WITH REGULATION
AB............................................................123 <!-- MARKER
PAGE="sheet: 69; page: 69" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBITS Exhibit
One: Mortgage Loan Schedule Exhibit Two: Information to be Included in Monthly
Distribution Date Statement Exhibit Three: Standard Terms of Pooling and
Servicing Agreement, dated as of March 1, 2006 Exhibit Four: Swap Agreement
Exhibit Five: SB-AM Swap Agreement Exhibit Six Form of Certificate to be Given
by Certificate Owner Exhibit Seven Form of Certificate to be Given by Euroclear
or Cedel Exhibit Eight Form of Certificate to be Given by Transferee of
Beneficial Interest in a Regulation S Book-Entry Certificate Exhibit Nine Form
of Transfer Certificate for Exchange or Transfer from 144A Book-Entry
Certificate to Regulation S Book-Entry Certificate Exhibit Ten Form of Initial
Purchaser Exchange Instructions Exhibit Eleven Form of Class SB-1 Certificate
<!-- MARKER PAGE="sheet: 70; page: 70" --> <HR SIZE=5 COLOR=GRAY NOSHADE> This
is a Series Supplement, dated as of August 1, 2006 (the "Series Supplement"), to
the Standard Terms of Pooling and Servicing Agreement, dated as of March 1, 2006
and attached as Exhibit Four hereto (the "Standard Terms" and, together with
this Series Supplement, the "Pooling and Servicing Agreement" or "Agreement"),
among RESIDENTIAL ACCREDIT LOANS, INC., as the company (together with its
permitted successors and assigns, the "Company"), RESIDENTIAL FUNDING
CORPORATION, as master servicer (together with its permitted successors and
assigns, the "Master Servicer"), and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Trustee and supplemental interest trust trustee (together with its permitted
successors and assigns, the "Trustee" and the "Supplemental Interest Trust
Trustee"), respectively. PRELIMINARY STATEMENT: The Company intends to sell
mortgage asset-backed pass-through certificates (collectively, the
"Certificates"), to be issued hereunder in multiple classes, which in the
aggregate will evidence the entire beneficial ownership interest in the Mortgage
Loans. The terms and provisions of the Standard Terms are hereby incorporated by
reference herein as though set forth in full herein. If any term or provision
contained herein shall conflict with or be inconsistent with any provision
contained in the Standard Terms, the terms and provisions of this Series
Supplement shall govern. All capitalized terms not otherwise defined herein
shall have the meanings set forth in the Standard Terms. The Pooling and
Servicing Agreement shall be dated as of the date of this Series Supplement.
REMIC I As provided herein, the REMIC Administrator will make an election to
treat the segregated pool of assets consisting of the Mortgage Loans and certain
other related assets (exclusive of the Supplemental Interest Trust Account, the
Swap Agreement and the SB-AM Swap Agreement) subject to this Agreement as a real
estate mortgage investment conduit (a "REMIC") for federal income tax purposes,
and such segregated pool of assets will be designated as "REMIC I." The Class
R-I Certificates will represent the sole Class of "residual interests" in REMIC
I for purposes of the REMIC Provisions (as defined herein) under federal income
tax law. The Class R-I Certificates will not bear interest or have a Certificate
Principal Balance. The following table irrevocably sets forth the designation,
remittance rate (the "Uncertificated REMIC I Pass-Through Rate") and initial
Uncertificated Principal Balance for each of the "regular interests" in REMIC I
(the "REMIC I Regular Interests"). The "latest possible maturity date"
(determined solely for purposes of satisfying Treasury regulation Section
1.860G-1(a)(4)(iii)) for each REMIC I Regular Interest shall be the Maturity
Date. None of the REMIC I Regular Interests will be certificated. INITIAL
UNCERTIFICATED UNCERTIFICATED REMIC I REMIC I DESIGNATION PASS-THROUGH RATE
PRINCIPAL BALANCE I-1-A Variable(1) $8,491,680.910 I-2-A Variable(1)
$8,242,402.445 I-3-A Variable(1) $8,000,438.260 I-4-A Variable(1) $7,765,573.830
I-5-A Variable(1) $7,537,600.910 I-6-A Variable(1) $7,316,317.365 I-7-A
Variable(1) $7,101,526.980 I-8-A Variable(1) $6,893,039.305 I-9-A Variable(1)
$6,690,669.455 I-10-A Variable(1) $6,494,237.990 I-11-A Variable(1)
$6,303,570.725 I-12-A Variable(1) $6,118,498.570 I-13-A Variable(1)
$5,938,857.410 I-14-A Variable(1) $5,764,487.925 I-15-A Variable(1)
$5,595,235.480 I-16-A Variable(1) $5,430,949.980 I-17-A Variable(1)
$5,271,485.715 I-18-A Variable(1) $5,116,701.250 I-19-A Variable(1)
$4,966,459.315 I-20-A Variable(1) $4,820,626.650 I-21-A Variable(1)
$4,679,073.905 I-22-A Variable(1) $4,541,675.515 I-23-A Variable(1)
$4,408,309.635 I-24-A Variable(1) $4,278,857.930 I-25-A Variable(1)
$4,153,205.595 I-26-A Variable(1) $4,031,241.165 I-27-A Variable(1)
$3,912,856.435 I-28-A Variable(1) $3,797,946.395 I-29-A Variable(1)
$3,686,409.105 I-30-A Variable(1) $3,578,145.615 I-31-A Variable(1)
$3,473,059.865 I-32-A Variable(1) $3,371,058.635 I-33-A Variable(1)
$3,272,051.420 I-34-A Variable(1) $3,175,944.560 I-35-A Variable(1)
$3,083,276.040 I-36-A Variable(1) $2,992,814.185 I-37-A Variable(1)
$2,904,895.470 I-38-A Variable(1) $2,819,557.885 I-39-A Variable(1)
$2,736,725.675 I-40-A Variable(1) $2,656,325.345 I-41-A Variable(1)
$2,578,285.515 I-42-A Variable(1) $2,502,536.935 I-43-A Variable(1)
$2,429,012.350 I-44-A Variable(1) $2,357,646.510 I-45-A Variable(1)
$2,288,376.055 I-46-A Variable(1) $2,221,139.505 I-47-A Variable(1)
$2,155,877.165 I-48-A Variable(1) $2,092,531.105 I-49-A Variable(1)
$2,031,045.080 I-50-A Variable(1) $1,971,364.505 I-51-A Variable(1)
$1,913,436.400 I-52-A Variable(1) $1,857,209.325 I-53-A Variable(1)
$1,802,633.365 I-54-A Variable(1) $1,749,660.055 I-55-A Variable(1)
$1,698,242.360 I-56-A Variable(1) $1,648,383.270 I-57-A Variable(1)
$1,599,938.625 I-58-A Variable(1) $1,552,916.705 I-59-A Variable(1)
$1,507,230.900 I-60-A Variable(1) $49,728,743.425 I-1-B Variable(1)
$8,491,680.910 I-2-B Variable(1) $8,242,402.445 I-3-B Variable(1) $8,000,438.260
I-4-B Variable(1) $7,765,573.830 I-5-B Variable(1) $7,537,600.910 I-6-B
Variable(1) $7,316,317.365 I-7-B Variable(1) $7,101,526.980 I-8-B Variable(1)
$6,893,039.305 I-9-B Variable(1) $6,690,669.455 I-10-B Variable(1)
$6,494,237.990 I-11-B Variable(1) $6,303,570.725 I-12-B Variable(1)
$6,118,498.570 I-13-B Variable(1) $5,938,857.410 I-14-B Variable(1)
$5,764,487.925 I-15-B Variable(1) $5,595,235.480 I-16-B Variable(1)
$5,430,949.980 I-17-B Variable(1) $5,271,485.715 I-18-B Variable(1)
$5,116,701.250 I-19-B Variable(1) $4,966,459.315 I-20-B Variable(1)
$4,820,626.650 I-21-B Variable(1) $4,679,073.905 I-22-B Variable(1)
$4,541,675.515 I-23-B Variable(1) $4,408,309.635 I-24-B Variable(1)
$4,278,857.930 I-25-B Variable(1) $4,153,205.595 I-26-B Variable(1)
$4,031,241.165 I-27-B Variable(1) $3,912,856.435 I-28-B Variable(1)
$3,797,946.395 I-29-B Variable(1) $3,686,409.105 I-30-B Variable(1)
$3,578,145.615 I-31-B Variable(1) $3,473,059.865 I-32-B Variable(1)
$3,371,058.635 I-33-B Variable(1) $3,272,051.420 I-34-B Variable(1)
$3,175,944.560 I-35-B Variable(1) $3,083,276.040 I-36-B Variable(1)
$2,992,814.185 I-37-B Variable(1) $2,904,895.470 I-38-B Variable(1)
$2,819,557.885 I-39-B Variable(1) $2,736,725.675 I-40-B Variable(1)
$2,656,325.345 I-41-B Variable(1) $2,578,285.515 I-42-B Variable(1)
$2,502,536.935 I-43-B Variable(1) $2,429,012.350 I-44-B Variable(1)
$2,357,646.510 I-45-B Variable(1) $2,288,376.055 I-46-B Variable(1)
$2,221,139.505 I-47-B Variable(1) $2,155,877.165 I-48-B Variable(1)
$2,092,531.105 I-49-B Variable(1) $2,031,045.080 I-50-B Variable(1)
$1,971,364.505 I-51-B Variable(1) $1,913,436.400 I-52-B Variable(1)
$1,857,209.325 I-53-B Variable(1) $1,802,633.365 I-54-B Variable(1)
$1,749,660.055 I-55-B Variable(1) $1,698,242.360 I-56-B Variable(1)
$1,648,383.270 I-57-B Variable(1) $1,599,938.625 I-58-B Variable(1)
$1,552,916.705 I-59-B Variable(1) $1,507,230.900 I-60-B Variable(1)
$49,728,743.425 A-I Variable(1) $14,041,082.10 I Variable(1) $23,827.52 II
Variable(1) $35,402.51 _______________ (1) Calculated as provided in the
definition of Uncertificated REMIC I Pass-Through Rate. <!-- MARKER PAGE="sheet:
68; page: 68" --> <HR SIZE=5 COLOR=GRAY NOSHADE> REMIC II As provided herein,
the REMIC Administrator will make an election to treat the segregated pool of
assets consisting of the REMIC I Regular Interests as a REMIC for federal income
tax purposes, and such segregated pool of assets will be designated as "REMIC
II." The Class R-II Certificates will represent the sole Class of "residual
interests" in REMIC II for purposes of the REMIC Provisions under federal income
tax law. The Class R-II Certificates will not bear interest or have a
Certificate Principal Balance. The following table irrevocably sets forth the
designation, remittance rate (the "Uncertificated REMIC II Pass-Through Rate")
and initial Uncertificated Principal Balance for each of the "regular interests"
in REMIC II (the "REMIC II Regular Interests"). The "latest possible maturity
date" (determined solely for purposes of satisfying Treasury regulation Section
1.860G-1(a)(4)(iii)) for each REMIC II Regular Interest shall be the Maturity
Date. None of the REMIC II Regular Interests will be certificated.
UNCERTIFICATED REMIC II INITIAL UNCERTIFICATED REMIC II DESIGNATION PASS-THROUGH
RATE PRINCIPAL BALANCE Y-1 Variable(1) $119,134.79 Y-2 Variable(1) $177,012.55
Z-1 Variable(1) $238,156,074.11 Z-2 Variable(1) $353,848,090.68 LT-IO
Variable(1) (2) ____________ (1) Calculated as provided in the definition of
Uncertificated REMIC II Pass-Through Rate. (2) REMIC II Regular Interest LT-IO
will not have an Uncertificated Principal Balance but will accrue interest on
its uncertificated notional amount calculated in accordance with the definition
of "Uncertificated Notional Amount" herein. <!-- MARKER PAGE="sheet: 71; page:
71" --> <HR SIZE=5 COLOR=GRAY NOSHADE> REMIC III As provided herein, the REMIC
Administrator will make an election to treat the segregated pool of assets
consisting of the REMIC II Regular Interests as a REMIC for federal income tax
purposes, and such segregated pool of assets will be designated as "REMIC III."
The Class R-III Certificates will represent the sole Class of "residual
interests" in REMIC III for purposes of the REMIC Provisions under federal
income tax law. The Class R-III Certificates will not bear interest or have a
Certificate Principal Balance. The following table irrevocably sets forth the
designation, remittance rate (the "Uncertificated REMIC III Pass-Through Rate")
and initial Uncertificated Principal Balance for each of the "regular interests"
in REMIC III (the "REMIC III Regular Interests"). The "latest possible maturity
date" (determined solely for purposes of satisfying Treasury regulation Section
1.860G-1(a)(4)(iii)) for each REMIC III Regular Interest shall be the Maturity
Date. None of the REMIC III Regular Interests will be certificated.
UNCERTIFICATED REMIC III INITIAL UNCERTIFICATED DESIGNATION PASS-THROUGH RATE
PRINCIPAL BALANCE LT1 Variable(1) $238,117,211.29 LT2 Variable(1) $8,792.23 LT3
0.00% $15,035.29 LT4 Variable(1) $15,035.29 LT5 Variable(1) $353,790240.65 LT6
Variable(1) $12,954.99 LT7 0.00% $22,447.52 LT8 Variable(1) $22,447.52 LT-Y1
Variable(1) $119,134.79 LT-Y2 Variable(1) $177,012.55 LT-IO Variable(1) (2)
_______________ (1) Calculated as provided in the definition of Uncertificated
REMIC III Pass-Through Rate. (2) REMIC III Regular Interest LT-IO will not have
an Uncertificated Principal Balance but will accrue interest on its
uncertificated notional amount calculated as provided in the definition of
Uncertificated Notional Amount. REMIC IV As provided herein, the REMIC
Administrator will make an election to treat the segregated pool of assets
consisting of the REMIC III Regular Interests as a REMIC for federal income tax
purposes, and such segregated pool of assets will be designated as REMIC IV. The
Class R-IV Certificates will represent the sole Class of "residual interests" in
REMIC IV for purposes of the REMIC Provisions under federal income tax law. The
Class R-IV Certificates will not bear interest or have a Certificate Principal
Balance. The following table irrevocably sets forth the designation,
Pass-Through Rate, aggregate Initial Certificate Principal Balance, certain
features, Maturity Date, initial ratings and minimum denominations for each
Class of Certificates that evidence "regular interests" in REMIC IV and REMIC IV
Regular Interests SB-IO, SB-PO and IO (the "REMIC IV Regular Interests"). The
"latest possible maturity date" (determined solely for purposes of satisfying
Treasury Regulation Section 1.860G-1(a)(4)(iii)) for each REMIC IV Regular
Interest shall be the Maturity Date. REMIC IV Regular Interests SB-IO, SB-PO and
IO will not be certificated. AGGREGATE INITIAL CERTIFICATE PASS-THROUGH
PRINCIPAL MATURITY MOODY'S / MINIMUM DESIGNATION TYPE RATE BALANCE FEATURES DATE
S&P DENOMINATIONS Senior / Adjustable Adjustable Rate August 25, Class I-A-1
Regular(1) Rate(2)(3) $223,383,000.00 2036 Aaa / AAA $100,000.00 Senior / Super
Regular(1) Adjustable $298,708,000.00 Senior / Adjustable August 25, Aaa / AAA
$100,000.00 Class II-A-1 Rate(2)(3) Rate 2036 Senior / Senior Regular(1)
Adjustable $33,190,000.00 Support / Adjustable August 25, Aaa / AAA $100,000.00
Class II-A-2 Rate(2)(3) Rate 2036 Class M-1 Regular(1) Adjustable $9,476,000.00
Mezzanine/Adjustable August 25, Aa1 / AA+ $100,000.00 Rate(2)(3) Rate 2036 Class
M-2 Regular(1) Adjustable $3,849,000.00 Mezzanine/Adjustable August 25, Aa2 / AA
$100,000.00 Rate(2)(3) Rate 2036 Class M-3 Regular(1) Adjustable $2,665,000.00
Mezzanine/Adjustable August 25, Aa3 / AA- $100,000.00 Rate(2)(3) Rate 2036 Class
M-4 Regular(1) Adjustable $2,961,000.00 Mezzanine/Adjustable August 25, A1 / A+
$250,000.00 Rate(2)(3) Rate 2036 Class M-5 Regular(1) Adjustable $2,665,000.00
Mezzanine/Adjustable August 25, A2 / A $250,000.00 Rate(2)(3) Rate 2036 Class
M-6 Regular(1) Adjustable $2,073,000.00 Mezzanine/Adjustable August 25, A3 / A-
$250,000.00 Rate(2)(3) Rate 2036 Class M-7 Regular(1) Adjustable $2,073,000.00
Mezzanine/Adjustable August 25, Baa1 / $250,000.00 Rate(2)(3) Rate 2036 BBB+
Class M-8 Regular(1) Adjustable $2,073,000.00 Mezzanine/Adjustable August 25,
Baa2 / $250,000.00 Rate(2)(3) Rate 2036 BBB Class M-9 Regular(1) Adjustable
$2,073,000.00 Mezzanine/Adjustable August 25, Baa3 / $250,000.00 Rate(2)(3) Rate
2036 BBB Class M-10 Regular(1) Adjustable $2,962,000.00 Mezzanine/Adjustable
August 25, Ba1 / $250,000.00 Rate(2)(3) Rate 2036 BBB- SB-IO Regular (4) (4) N/A
Subordinate/Interest August 25, N/R N/A Only 2036 SB-PO Regular (5) N/A
$4,149,312,13 Subordinate/Principal August 25, N/R N/A Only 2036 IO Regular (6)
(7) (8) Interest Only August 25, N/R N/R 2036 (1) This Class of Certificates
represents ownership of a REMIC IV Regular Interest together with certain rights
to payments to be made from amounts received under the Swap Agreement which will
be deemed made for federal income tax purposes outside of REMIC IV by the
holders of the Class SB Certificates as the owners of the Swap Agreement and
(ii) the obligation to pay the Class IO Distribution Amount. Any amount
distributed on this Class of Certificates on any Distribution Date in excess of
the amount distributable on the related REMIC IV Regular Interest on such
Distribution Date shall be treated for federal income tax purposes as having
been paid from the Supplemental Interest Trust Account and any amount
distributable on such REMIC IV Regular Interest on such Distribution Date in
excess of the amount distributable on such Class of Certificates on such
Distribution Date shall be treated as having been paid to the Supplemental
Interest Trust Account, all pursuant to and as further provided in Section 4.09
hereof. (2) The Class A Certificates and Class M Certificates, will accrue
interest at a per annum rate equal to the lesser of (i) LIBOR plus the
applicable Margin and (ii) the related Net WAC Cap Rate (but, with respect to
any class of Class M Certificates, not more than 14.00% per annum). (3) The
Class A Certificates and Class M Certificates will also entitle their holders to
receive certain payments from the holders of the Class SB Certificates from
amounts to which the REMIC V Regular Interests are entitled and from amounts
received under the Swap Agreement, which will not be a part of their ownership
of the REMIC IV Regular Interests. (4) REMIC IV Regular Interest SB-IO shall
have no entitlement to principal, and shall be entitled to distributions of
interest subject to the terms and conditions hereof, in an aggregate amount
equal to the aggregate interest distributable with respect to the Class SB
Certificates pursuant to the terms and conditions hereof. (5) REMIC IV Regular
Interest SB-PO shall have no entitlement to interest, and shall be entitled to
distributions of principal subject to the terms and conditions hereof, in
aggregate amount equal to the aggregate initial Certificate Principal Balance of
the Class SB Certificates pursuant to the terms and conditions hereof. (6) For
federal income tax purposes, REMIC IV Regular Interest IO will not have a Pass
Through Rate, but will be entitled to 100% of the amounts distributed on REMIC
III Regular Interest LT-IO. (7) For federal income tax purposes, REMIC IV
Regular Interest IO will not have an Uncertificated Principal Balance, but will
have a notional amount equal to the Uncertificated Notional Amount of REMIC III
Regular Interest LT-IO. <!-- MARKER PAGE="sheet: 68; page: 68" --> <HR SIZE=5
COLOR=GRAY NOSHADE> REMIC V As provided herein, the REMIC Administrator will
make an election to treat the segregated pool of assets consisting of REMIC IV
Regular Interests SB-IO, SB-PO and IO as a REMIC for federal income tax
purposes, and such segregated pool of assets will be designated as REMIC V. The
Class R-X Certificates will represent the sole Class of "residual interests" in
REMIC V for purposes of the REMIC Provisions under federal income tax law. The
Class R-X Certificates will not bear interest or have a Certificate Principal
Balance. The following table irrevocably sets forth the designation,
Pass-Through Rate, aggregate Initial Certificate Principal Balance, certain
features and Maturity Date for the Class SB-1 Certificates and the Class SB-2
Certificates which in the aggregate represent the two "regular interests" in
REMIC V designated REMIC V Regular Interest SB and REMIC V Regular Interest IO
(the "REMIC V Regular Interests"). The "latest possible maturity date"
(determined solely for purposes of satisfying Treasury Regulation Section
1.860G-1(a)(4)(iii)) for the REMIC V Regular Interests shall be the Maturity
Date. AGGREGATE INITIAL CERTIFICATE PASS-THROUGH PRINCIPAL MATURITY DESIGNATION
TYPE RATE BALANCE FEATURES DATE Class SB-1 (1) Regular (1) (1) $1,037,328.03
Subordinate August 25, 2036 Class SB-2 (1) Regular (1) (1) $3,111,984.10
Subordinate August 25, 2036 (1) The Class SB-1 Certificates and SB-2
Certificates will accrue interest as described in the definition of Accrued
Certificate Interest. The Class SB-1 Certificates and SB-2 Certificates will not
accrue interest on their Certificate Principal Balances. REMIC V Regular
Interest IO will be held as an asset of the Supplemental Interest Trust Account
established by the Trustee and will be treated for federal income tax purposes
as owned by the holders of the Class SB Certificates. REMIC V Regular Interest
SB will not have a Pass-Through Rate, but will be entitled to 100% of all
amounts distributed or deemed distributed on REMIC IV Regular Interests SB-IO
and SB-PO. REMIC V Regular Interest IO will not have a Pass-Through Rate, but
will be entitled to 100% of all amounts distributed or deemed distributed on
REMIC IV Regular Interest IO. The rights of the holders of the Class SB
Certificates to payments under the Swap Agreement and SB-AM Swap Agreement shall
be outside and apart from their rights with respect to the REMIC V Regular
Interests. The Mortgage Loans have an aggregate Cut-off Date Principal Balance
equal to $592,300,312.13. The Mortgage Loans are hybrid adjustable-rate mortgage
loans having terms to maturity at origination or modification of generally not
more than 30 years. In consideration of the mutual agreements herein contained,
the Company, the Master Servicer and the Trustee agree as follows: <!-- MARKER
PAGE="sheet: 72; page: 72" --> <HR SIZE=5 COLOR=GRAY NOSHADE> ARTICLE I
DEFINITIONS Section 1.01. DEFINITIONS. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the meanings specified in this Article. Accrued Certificate Interest: With
respect to each Distribution Date and each Class of Class A Certificates and
Class M Certificates, interest accrued during the related Interest Accrual
Period on the Certificate Principal Balance thereof immediately prior to such
Distribution Date at the Pass Through Rate for that Distribution Date. The
amount of Accrued Certificate Interest on each Class of Class A Certificates and
Class M Certificates shall be reduced by the amount of Prepayment Interest
Shortfalls on the related Mortgage Loans during the prior calendar month to the
extent not covered by Compensating Interest pursuant to Section 3.16, and by
Relief Act Shortfalls on the related Mortgage Loans during the related Due
Period. The portion of any Prepayment Interest Shortfalls or Relief Act
Shortfalls allocated to the Class A Certificates will be equal to the related
Senior Percentage of all such reductions with respect to the related Mortgage
Loans, such reductions to be allocated among the related Class A Certificates in
proportion to the amount of Accrued Certificate Interest payable on such
Certificates on such Distribution Date absent such reductions, with the
remainder of such reductions allocated among the Holders of all Classes of Class
M Certificates, pro rata, on the basis of Accrued Certificate Interest payable
on such Distribution Date absent such reductions. Accrued Certificate Interest
with respect to any Class of Class M Certificates for any Distribution Date
shall further be reduced by the interest portion of Realized Losses allocated to
any Class of Class M Certificates pursuant to Section 4.05. Accrued Certificate
Interest with respect to the Class A Certificates and Class M Certificates shall
accrue on the basis of a 360-day year and the actual number of days in the
related Interest Accrual Period. With respect to each Distribution Date and each
class of the Class SB Certificates, interest accrued during the preceding
Interest Accrual Period at the related Pass-Through Rate on the Notional Amount
as specified in the definition of Pass-Through Rate, immediately prior to such
Distribution Date, reduced by any interest shortfalls with respect to the
Mortgage Loans, including Prepayment Interest Shortfalls to the extent not
covered by Compensating Interest pursuant to Section 3.16 or by Excess Cash Flow
pursuant to Section 4.02(c)(iii) and (iv). Accrued Certificate Interest on each
class of the Class SB Certificates shall accrue on the basis of a 360-day year
and the actual number of days in the related Interest Accrual Period. Adjustment
Date: With respect to each Mortgage Loan, each date set forth in the related
Mortgage Note on which an adjustment to the interest rate on such Mortgage Loan
becomes effective. Affected Party: As defined in the Swap Agreement. Available
Distribution Amount: As to any Distribution Date, an amount equal to (a) the sum
of (i) the amount relating to the Mortgage Loans on deposit in the Custodial
Account as of the close of business on the immediately preceding Determination
Date, including any Subsequent Recoveries, and amounts deposited in the
Custodial Account in connection with the substitution of Qualified Substitute
Mortgage Loans, (ii) the amount of any Advance made on the immediately preceding
Certificate Account Deposit Date, (iii) any amount deposited in the Certificate
Account on the related Certificate Account Deposit Date pursuant to the second
paragraph of Section 3.12(a), (iv) any amount deposited in the Certificate
Account pursuant to Section 4.07 or Section 9.01, (v) any amount that the Master
Servicer is not permitted to withdraw from the Custodial Account or the
Certificate Account pursuant to Section 3.16(e), (vi) any amount received by the
Trustee pursuant to the Surety Bond in respect of such Distribution Date and
(vii) the proceeds of any Pledged Assets received by the Master Servicer,
reduced by (b) the sum as of the close of business on the immediately preceding
Determination Date of (v) any payments or collections consisting of Prepayment
Charges on the Mortgage Loans that were received during the related Prepayment
Period; (w) aggregate Foreclosure Profits, (x) the Amount Held for Future
Distribution, (y) amounts permitted to be withdrawn by the Master Servicer from
the Custodial Account in respect of the Mortgage Loans pursuant to clauses
(ii)-(x), inclusive, of Section 3.10(a), and (z) any Net Swap Payments required
to be made to the Swap Counterparty and Swap Termination Payments not due to a
Swap Counterparty Trigger Event for such Distribution Date. Basis Risk
Shortfalls: The Group I Basis Risk Shortfalls, Group II Basis Risk Shortfalls
and Class M Basis Risk Shortfalls, as applicable. Book-Entry Certificate: The
Class A, Class M and Class SB-1 Certificates. Certificate: Any Class A, Class M,
Class SB or Class R Certificate. Certificate Account: The separate account or
accounts created and maintained pursuant to Section 4.01 of the Standard Terms,
which shall be entitled "DEUTSCHE BANK TRUST COMPANY AMERICAS, as trustee, in
trust for the registered holders of Residential Accredit Loans, Inc., Mortgage
Asset-Backed Pass-Through Certificates, Series 2006-QA7" and which must be an
Eligible Account. Certificate Principal Balance: With respect to any Class A
Certificate or Class M Certificate, on any date of determination, an amount
equal to (i) the Initial Certificate Principal Balance of such Certificate as
specified on the face thereof minus (ii) the sum of (x) the aggregate of all
amounts previously distributed with respect to such Certificate (or any
predecessor Certificate) and applied to reduce the Certificate Principal Balance
thereof pursuant to Section 4.02(c) and (y) in the case of any Class of Class M
Certificates, the aggregate of all reductions in Certificate Principal Balance
deemed to have occurred in connection with Realized Losses which were previously
allocated to such Certificate (or any predecessor Certificate) pursuant to
Section 4.05; provided, that with respect to any Distribution Date, the
Certificate Principal Balances of (i) the Class I-A or Class M Certificates will
be increased, in each case to the extent of Realized Losses previously allocated
thereto and remaining unreimbursed, by the Subsequent Recovery Allocation Amount
for Loan Group I in the following order of priority: to the Class I-A
Certificates Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6,
Class M-7, Class M-8, Class M-9 and Class M-10 Certificates, in that order and
(ii) the Class II-A Certificates or Class M Certificates will be increased, in
each case to the extent of Realized Losses previously allocated thereto and
remaining unreimbursed, by the Subsequent Recovery Allocation Amount for Loan
Group II in the following order of priority: first to the Class II-A
Certificates, pro rata, and then to the Class M-1, Class M-2, Class M-3, Class
M-4, Class M-5, Class M-6, Class M-7, Class M-8, Class M-9 and Class M-10
Certificates, in that order, but only to the extent of Subsequent Recoveries
received during the preceding calendar month. The Class R Certificates will not
have a Certificate Principal Balance. Certificate Policy: None. Class A Interest
Distribution Priority: With respect to each Class of Class A Certificates and
any Distribution Date, the amount available for payment of Accrued Certificate
Interest thereon for that Distribution Date plus Accrued Certificate Interest
thereon remaining unpaid from any prior Distribution Date, in the amounts and
priority as follows: first, concurrently, to the Class A-I Certificates, from
the Class A-I Interest Remittance Amount and to the Class A-II Certificates, pro
rata, from the Class A-II Interest Remittance Amount; second, to the Class A-I
Certificates, from the remaining Class A-II Interest Remittance Amount or to the
Class A-II Certificates, pro rata, from the remaining Class A-I Interest
Remittance Amount, as needed after taking into account any distributions in
respect of interest on the Class A Certificates made in first above; third,
concurrently, from the Principal Remittance Amount related to Loan Group I to
the Class A-I Certificates, and from the Principal Remittance Amount related to
Loan Group II to the Class A-II Certificates, pro rata, after taking into
account any distributions in respect of interest on the Class A Certificates
made in first and second above; and fourth, from the remaining Principal
Remittance Amount related to Loan Group II to the Class A-I Certificates, or
from the remaining Principal Remittance Amount related to Loan Group I to the
Class A-II Certificates, pro rata, as needed after taking into account any
distributions in respect of interest on the Class A Certificates made in first,
second and third above. Class A Principal Distribution Amount: With respect to
any Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the Principal
Distribution Amount for that Distribution Date or (ii) on or after the Stepdown
Date if a Trigger Event is not in effect for that Distribution Date, the lesser
of: (i) the Principal Distribution Amount for that Distribution Date; and
(ii)the excess, if any, of (A) the aggregate Certificate Principal Balance of
the Class A Certificates immediately prior to that Distribution Date over (B)
the lesser of (x) the product of (1) the applicable Subordination Percentage and
(2) the aggregate Stated Principal Balance of the Mortgage Loans after giving
effect to distributions to be made on that Distribution Date and (y) the excess,
if any, of the aggregate Stated Principal Balance of the Mortgage Loans after
giving effect to distributions to be made on that Distribution Date, over the
Overcollateralization Floor. Class I-A-1 Certificate: The Class I-A-1
Certificates, executed by the Trustee and authenticated by the Certificate
Registrar substantially in the form annexed to the Standard Terms as Exhibit A,
senior to the Class M Certificates, Class SB Certificates and Class R
Certificates with respect to distributions and the allocation of Realized Losses
in respect of Group I Loans as set forth in Section 4.05, and evidencing (i) an
interest designated as a "regular interest" in REMIC IV for purposes of the
REMIC Provisions, (ii) the right to receive payments under the Swap Agreement
and SB-AM Swap Agreement, and (iii) the right to receive Basis Risk Shortfalls.
Class I-A-1 Margin: With respect to any Distribution Date prior to the second
Distribution Date after the first possible Optional Termination Date, 0.19% per
annum, and on any Distribution Date on or after the second Distribution Date
after the first possible Optional Termination Date, 0.38% per annum. Class I-A
Interest Remittance Amount: With respect to any Distribution Date, the portion
of the Available Distribution Amount for that Distribution Date attributable to
interest received or advanced with respect to the Group I Loans, reduced by the
amount of any Net Swap Payments or Swap Termination Payment not due to a Swap
Counterparty Trigger Event paid from the interest payments received or advanced
on the Group I Loans. Class II-A Certificates: Any one of the Class II-A-1
Certificates or Class II-A-2 Certificates, executed by the Trustee and
authenticated by the Certificate Registrar substantially in the form annexed to
the Standard Terms as Exhibit A, senior to the Class M Certificates, Class SB
Certificates and Class R Certificates with respect to distributions and the
allocation of Realized Losses in respect of Group II Loans as set forth in
Section 4.05, and evidencing (i) an interest designated as a "regular interest"
in REMIC IV for purposes of the REMIC Provisions, (ii) the right to receive
payments under the Swap Agreement and SB-AM Swap Agreement, and (iii) the right
to receive Basis Risk Shortfalls. Class II-A-1 Certificate: The Class II-A-1
Certificates, executed by the Trustee and authenticated by the Certificate
Registrar substantially in the form annexed to the Standard Terms as Exhibit A.
Class II-A-1 Margin: With respect to any Distribution Date prior to the second
Distribution Date after the first possible Optional Termination Date, 0.185% per
annum, and on any Distribution Date on or after the second Distribution Date
after the first possible Optional Termination Date, 0.370% per annum. Class
II-A-2 Certificate: The Class II-A-2 Certificates, executed by the Trustee and
authenticated by the Certificate Registrar substantially in the form annexed to
the Standard Terms as Exhibit A. Class II-A-2 Margin: With respect to any
Distribution Date prior to the second Distribution Date after the first possible
Optional Termination Date, 0.25% per annum, and on any Distribution Date on or
after the second Distribution Date after the first possible Optional Termination
Date, 0.50% per annum. Class II-A Interest Remittance Amount: With respect to
any Distribution Date, the portion of the Available Distribution Amount for that
Distribution Date attributable to interest received or advanced with respect to
the Group II Loans, reduced by the amount of any Net Swap Payments or Swap
Termination Payment not due to a Swap Counterparty Trigger Event paid from the
interest payments received or advanced on the Group II Loans. Class A-P
Certificates: None. Class B Certificate: None. Class M Basis Risk Shortfalls:
With respect to each Class of Class M Certificates and any Distribution Date,
the sum of (a) with respect to any Distribution Date on which the Net WAC Cap
Rate for the Class M Certificates is used to determine the Pass-Through Rate of
such Class, an amount equal to the excess of (x) Accrued Certificate Interest
for such Class calculated at a per annum rate equal to LIBOR plus the related
Margin for such Distribution Date (which shall not exceed 14.000% per annum),
over (y) Accrued Certificate Interest for such Class calculated using the Net
WAC Cap Rate for the Class M Certificates for such Distribution Date, (b) any
shortfalls for such Class calculated pursuant to clause (a) above remaining
unpaid from prior Distribution Dates, and (c) one month's interest on the amount
in clause (b) (based on the number of days in the preceding Interest Accrual
Period) at a per annum rate equal to LIBOR plus the related Margin for such
Distribution Date. Class M Certificates: Collectively, the Class M-1, Class M-2,
Class M-3, Class M-4, Class M-5, Class M-6, Class M-7, Class M-8, Class M-9 and
Class M-10 Certificates. Class M-1 Certificate: Any one of the Class M-1
Certificates executed by the Trustee and authenticated by the Certificate
Registrar substantially in the form annexed to the Standard Terms as Exhibit B,
senior to the Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7,
Class M-8, Class M-9, Class M-10, Class SB and Class R Certificates with respect
to distributions and the allocation of Realized Losses as set forth in Section
4.05, and evidencing (i) an interest designated as a "regular interest" in REMIC
IV for purposes of the REMIC Provisions, (ii) the right to receive payments
under the Swap Agreement and SB-AM Swap Agreement and (iii) the right to receive
Basis Risk Shortfalls. Class M-1 Margin: With respect to any Distribution Date
prior to the second Distribution Date after the first possible Optional
Termination Date, 0.29% per annum, and on any Distribution Date on or after the
second Distribution Date after the first possible Optional Termination Date,
0.435% per annum. Class M-1 Principal Distribution Amount: With respect to any
Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount or (ii) on or after the Stepdown Date
if a Trigger Event is not in effect for that Distribution Date, the lesser of:
(i) the remaining Principal Distribution Amount for that Distribution Date after
distribution of the Class A Principal Distribution Amount; and (ii) the excess,
if any, of (A) the sum of (1) the aggregate Certificate Principal Balance of the
Class A Certificates (after taking into account the payment of the Class A
Principal Distribution Amount for that Distribution Date) and (2) the
Certificate Principal Balance of the Class M-1 Certificates immediately prior to
that Distribution Date over (B) the lesser of (x) the product of (1) the
applicable Subordination Percentage and (2) the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on
that Distribution Date and (y) the excess, if any, of the aggregate Stated
Principal Balance of the Mortgage Loans after giving effect to distributions to
be made on that Distribution Date, over the Overcollateralization Floor. Class
M-2 Certificate: Any one of the Class M-2 Certificates executed by the Trustee
and authenticated by the Certificate Registrar substantially in the form annexed
to the Standard Terms as Exhibit B, senior to the Class M-3, Class M-4, Class
M-5, Class M-6, Class M-7, Class M-8, Class M-9, Class M-10, Class SB and Class
R Certificates with respect to distributions and the allocation of Realized
Losses as set forth in Section 4.05, and evidencing (i) an interest designated
as a "regular interest" in REMIC IV for purposes of the REMIC Provisions, (ii)
the right to receive payments under the Swap Agreement and SB-AM Swap Agreement
and (iii) the right to receive Basis Risk Shortfalls. Class M-2 Margin: With
respect to any Distribution Date prior to the second Distribution Date after the
first possible Optional Termination Date, 0.31% per annum, and on any
Distribution Date on or after the second Distribution Date after the first
possible Optional Termination Date, 0.465% per annum. Class M-2 Principal
Distribution Amount: With respect to any Distribution Date (i) prior to the
Stepdown Date or on or after the Stepdown Date if a Trigger Event is in effect
for that Distribution Date, the remaining Principal Distribution Amount for that
Distribution Date after distribution of the Class A Principal Distribution
Amount and Class M-1 Principal Distribution Amount or (ii) on or after the
Stepdown Date if a Trigger Event is not in effect for that Distribution Date,
the lesser of: (i) the remaining Principal Distribution Amount for that
Distribution Date after distribution of the Class A Principal Distribution
Amount and the Class M-1 Principal Distribution Amount; and (ii) the excess, if
any, of (A) the sum of (1) the aggregate Certificate Principal Balance of the
Class A Certificates and Class M-1 Certificates (after taking into account the
payment of the Class A Principal Distribution Amount and the Class M-1 Principal
Distribution Amount for that Distribution Date) and (2) the Certificate
Principal Balance of the Class M-2 Certificates immediately prior to that
Distribution Date over (B) the lesser of (x) the product of (1) the applicable
Subordination Percentage and (2) the aggregate Stated Principal Balance of the
Mortgage Loans after giving effect to distributions to be made on that
Distribution Date and (y) the excess, if any, of the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on
that Distribution Date, over the Overcollateralization Floor. Class M-3
Certificate: Any one of the Class M-3 Certificates executed by the Trustee and
authenticated by the Certificate Registrar substantially in the form annexed
hereto as Exhibit B, senior to the Class M-4, Class M-5, Class M-6, Class M-7,
Class M-8, Class M-9, Class M-10, Class SB Certificates and Class R Certificates
with respect to distributions and the allocation of Realized Losses as set forth
in Section 4.05, and evidencing (i) an interest designated as a "regular
interest" in REMIC IV for purposes of the REMIC Provisions, (ii) the right to
receive payments under the Swap Agreement and SB-AM Swap Agreement and (iii) the
right to receive Basis Risk Shortfalls. Class M-3 Margin: With respect to any
Distribution Date prior to the second Distribution Date after the first possible
Optional Termination Date, 0.33% per annum, and on any Distribution Date on or
after the second Distribution Date after the first possible Optional Termination
Date, 0.495% per annum. Class M-3 Principal Distribution Amount: With respect to
any Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount, Class M-1 Principal Distribution
Amount and Class M-2 Principal Distribution Amount or (ii) on or after the
Stepdown Date if a Trigger Event is not in effect for that Distribution Date,
the lesser of: (i) the remaining Principal Distribution Amount for that
Distribution Date after distribution of the Class A Principal Distribution
Amount, Class M-1 Principal Distribution Amount and Class M-2 Principal
Distribution Amount; and (ii) the excess, if any, of (A) the sum of (1) the
aggregate Certificate Principal Balance of the Class A, Class M-1 and Class M-2
Certificates (after taking into account the payment of the Class A Principal
Distribution Amount, the Class M-1 Principal Distribution Amount and the Class
M-2 Principal Distribution Amount for that Distribution Date) and (2) the
Certificate Principal Balance of the Class M-3 Certificates immediately prior to
that Distribution Date over (B) the lesser of (x) the product of (1) the
applicable Subordination Percentage and (2) the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on
that Distribution Date and (y) the excess, if any, of the aggregate Stated
Principal Balance of the Mortgage Loans after giving effect to distributions to
be made on that Distribution Date, over the Overcollateralization Floor. Class
M-4 Certificate: Any one of the Class M-4 Certificates executed by the Trustee
and authenticated by the Certificate Registrar substantially in the form annexed
hereto as Exhibit B, senior to the Class M-5, Class M-6, Class M-7, Class M-8,
Class M-9, Class M-10, Class SB Certificates and Class R Certificates with
respect to distributions and the allocation of Realized Losses as set forth in
Section 4.05, and evidencing (i) an interest designated as a "regular interest"
in REMIC IV for purposes of the REMIC Provisions, (ii) the right to receive
payments under the Swap Agreement and SB-AM Swap Agreement and (iii) the right
to receive Basis Risk Shortfalls. Class M-4 Margin: With respect to any
Distribution Date prior to the second Distribution Date after the first possible
Optional Termination Date, 0.38% per annum, and on any Distribution Date on or
after the second Distribution Date after the first possible Optional Termination
Date, 0.76% per annum. Class M-4 Principal Distribution Amount: With respect to
any Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount, Class M-1 Principal Distribution
Amount, Class M-2 Principal Distribution Amount and Class M-3 Principal
Distribution Amount or (ii) on or after the Stepdown Date if a Trigger Event is
not in effect for that Distribution Date, the lesser of: (i) the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount, Class M-1 Principal Distribution
Amount, Class M-2 Principal Distribution Amount and Class M-3 Principal
Distribution Amount; and (ii) the excess, if any, of (A) the sum of (1) the
aggregate Certificate Principal Balance of the Class A, Class M-1, Class M-2 and
Class M-3 Certificates (after taking into account the payment of the Class A
Principal Distribution Amount, the Class M-1 Principal Distribution Amount, the
Class M-2 Principal Distribution Amount and the Class M-3 Principal Distribution
Amount for that Distribution Date) and (2) the Certificate Principal Balance of
the Class M-4 Certificates immediately prior to that Distribution Date over (B)
the lesser of (x) the product of (1) the applicable Subordination Percentage and
(2) the aggregate Stated Principal Balance of the Mortgage Loans after giving
effect to distributions to be made on that Distribution Date and (y) the excess,
if any, of the aggregate Stated Principal Balance of the Mortgage Loans after
giving effect to distributions to be made on that Distribution Date, over the
Overcollateralization Floor. Class M-5 Certificate: Any one of the Class M-5
Certificates executed by the Trustee and authenticated by the Certificate
Registrar substantially in the form annexed hereto as Exhibit B, senior to the
Class M-6, Class M-7, Class M-8, Class M-9, Class M-10, Class SB Certificates
and Class R Certificates with respect to distributions and the allocation of
Realized Losses as set forth in Section 4.05, and evidencing (i) an interest
designated as a "regular interest" in REMIC IV for purposes of the REMIC
Provisions, (ii) the right to receive payments under the Swap Agreement and
SB-AM Swap Agreement and (iii) the right to receive Basis Risk Shortfalls. Class
M-5 Margin: With respect to any Distribution Date prior to the second
Distribution Date after the first possible Optional Termination Date, 0.40% per
annum, and on any Distribution Date on or after the second Distribution Date
after the first possible Optional Termination Date, 0.600% per annum. Class M-5
Principal Distribution Amount: With respect to any Distribution Date (i) prior
to the Stepdown Date or on or after the Stepdown Date if a Trigger Event is in
effect for that Distribution Date, the remaining Principal Distribution Amount
for that Distribution Date after distribution of the Class A Principal
Distribution Amount, Class M-1 Principal Distribution Amount, Class M-2
Principal Distribution Amount, Class M-3 Principal Distribution Amount and Class
M-4 Principal Distribution Amount or (ii) on or after the Stepdown Date if a
Trigger Event is not in effect for that Distribution Date, the lesser of: (i)
the remaining Principal Distribution Amount for that Distribution Date after
distribution of the Class A Principal Distribution Amount, Class M-1 Principal
Distribution Amount, the Class M-2 Principal Distribution Amount, Class M-3
Principal Distribution Amount and Class M-4 Principal Distribution Amount; and
(ii) the excess, if any, of (A) the sum of (1) the aggregate Certificate
Principal Balance of the Class A, Class M-1, Class M-2, Class M-3 and Class M-4
Certificates (after taking into account the payment of the Class A Principal
Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2
Principal Distribution Amount, the Class M-3 Principal Distribution Amount and
the Class M-4 Principal Distribution Amount for that Distribution Date) and (2)
the Certificate Principal Balance of the Class M-5 Certificates immediately
prior to that Distribution Date over (B) the lesser of (x) the product of (1)
the applicable Subordination Percentage and (2) the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on
that Distribution Date and (y) the excess, if any, of the aggregate Stated
Principal Balance of the Mortgage Loans after giving effect to distributions to
be made on that Distribution Date, over the Overcollateralization Floor. Class
M-6 Certificate: Any one of the Class M-6 Certificates executed by the Trustee
and authenticated by the Certificate Registrar substantially in the form annexed
hereto as Exhibit B, senior to the Class M-7, Class M-8, Class M-9, Class M-10,
Class SB Certificates and Class R Certificates with respect to distributions and
the allocation of Realized Losses as set forth in Section 4.05, and evidencing
(i) an interest designated as a "regular interest" in REMIC IV for purposes of
the REMIC Provisions, (ii) the right to receive payments under the Swap
Agreement and SB-AM Swap Agreement and (iii) the right to receive Basis Risk
Shortfalls. Class M-6 Margin: With respect to any Distribution Date prior to the
second Distribution Date after the first possible Optional Termination Date,
0.48% per annum, and on any Distribution Date on or after the second
Distribution Date after the first possible Optional Termination Date, 0.720% per
annum. Class M-6 Principal Distribution Amount: With respect to any Distribution
Date (i) prior to the Stepdown Date or on or after the Stepdown Date if a
Trigger Event is in effect for that Distribution Date, the remaining Principal
Distribution Amount for that Distribution Date after distribution of the Class A
Principal Distribution Amount, Class M-1 Principal Distribution Amount, Class
M-2 Principal Distribution Amount, Class M-3 Principal Distribution Amount,
Class M-4 Principal Distribution Amount and Class M-5 Principal Distribution
Amount or (ii) on or after the Stepdown Date if a Trigger Event is not in effect
for that Distribution Date, the lesser of: (i) the remaining Principal
Distribution Amount for that Distribution Date after distribution of the Class A
Principal Distribution Amount, Class M-1 Principal Distribution Amount, the
Class M-2 Principal Distribution Amount, Class M-3 Principal Distribution
Amount, Class M-4 Principal Distribution Amount and Class M-5 Principal
Distribution Amount; and (ii) the excess, if any, of (A) the sum of (1) the
aggregate Certificate Principal Balance of the Class A, Class M-1, Class M-2,
Class M-3, Class M-4 and Class M-5 Certificates (after taking into account the
payment of the Class A Principal Distribution Amount, the Class M-1 Principal
Distribution Amount, the Class M-2 Principal Distribution Amount, the Class M-3
Principal Distribution Amount, the Class M-4 Principal Distribution Amount and
the Class M-5 Principal Distribution Amount for that Distribution Date) and (2)
the Certificate Principal Balance of the Class M-6 Certificates immediately
prior to that Distribution Date over (B) the lesser of (x) the product of (1)
the applicable Subordination Percentage and (2) the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on
that Distribution Date and (y) the excess, if any, of the aggregate Stated
Principal Balance of the Mortgage Loans after giving effect to distributions to
be made on that Distribution Date, over the Overcollateralization Floor. Class
M-7 Certificate: Any one of the Class M-7 Certificates executed by the Trustee
and authenticated by the Certificate Registrar substantially in the form annexed
hereto as Exhibit B, senior to the Class M-8, Class M-9, Class M-10, Class SB
Certificates and Class R Certificates with respect to distributions and the
allocation of Realized Losses as set forth in Section 4.05, and evidencing (i)
an interest designated as a "regular interest" in REMIC IV for purposes of the
REMIC Provisions, (ii) the right to receive payments under the Swap Agreement
and SB-AM Swap Agreement and (iii) the right to receive Basis Risk Shortfalls.
Class M-7 Margin: With respect to any Distribution Date prior to the second
Distribution Date after the first possible Optional Termination Date, 0.95% per
annum, and on any Distribution Date on or after the second Distribution Date
after the first possible Optional Termination Date, 1.425% per annum. Class M-7
Principal Distribution Amount: With respect to any Distribution Date (i) prior
to the Stepdown Date or on or after the Stepdown Date if a Trigger Event is in
effect for that Distribution Date, the remaining Principal Distribution Amount
for that Distribution Date after distribution of the Class A Principal
Distribution Amount, Class M-1 Principal Distribution Amount, Class M-2
Principal Distribution Amount, Class M-3 Principal Distribution Amount, Class
M-4 Principal Distribution Amount, Class M-5 Principal Distribution Amount and
Class M-6 Principal Distribution Amount or (ii) on or after the Stepdown Date if
a Trigger Event is not in effect for that Distribution Date, the lesser of: (i)
the remaining Principal Distribution Amount for that Distribution Date after
distribution of the Class A Principal Distribution Amount, Class M-1 Principal
Distribution Amount, Class M-2 Principal Distribution Amount, Class M-3
Principal Distribution Amount, Class M-4 Principal Distribution Amount, Class
M-5 Principal Distribution Amount and Class M-6 Principal Distribution Amount;
and (ii) the excess, if any, of (A) the sum of (1) the aggregate Certificate
Principal Balance of the Class A, Class M-1, Class M-2, Class M-3, Class M-4,
Class M-5 and Class M-6 Certificates (after taking into account the payment of
the Class A Principal Distribution Amount, Class M-1 Principal Distribution
Amount, Class M-2 Principal Distribution Amount, Class M-3 Principal
Distribution Amount, Class M-4 Principal Distribution Amount, Class M-5
Principal Distribution Amount and Class M-6 Principal Distribution Amount for
that Distribution Date) and (2) the Certificate Principal Balance of the Class
M-7 Certificates immediately prior to that Distribution Date over (B) the lesser
of (x) the product of (1) the applicable Subordination Percentage and (2) the
aggregate Stated Principal Balance of the Mortgage Loans after giving effect to
distributions to be made on that Distribution Date and (y) the excess, if any,
of the aggregate Stated Principal Balance of the Mortgage Loans after giving
effect to distributions to be made on that Distribution Date, over the
Overcollateralization Floor. Class M-8 Certificate: Any one of the Class M-8
Certificates executed by the Trustee and authenticated by the Certificate
Registrar substantially in the form annexed hereto as Exhibit B, senior to the
Class M-9, Class M-10, Class SB Certificates and Class R Certificates with
respect to distributions and the allocation of Realized Losses as set forth in
Section 4.05, and evidencing (i) an interest designated as a "regular interest"
in REMIC IV for purposes of the REMIC Provisions, (ii) the right to receive
payments under the Swap Agreement and SB-AM Swap Agreement and (iii) the right
to receive Basis Risk Shortfalls. Class M-8 Margin: With respect to any
Distribution Date prior to the second Distribution Date after the first possible
Optional Termination Date, 1.050% per annum, and on any Distribution Date on or
after the second Distribution Date after the first possible Optional Termination
Date, 1.575% per annum. Class M-8 Principal Distribution Amount: With respect to
any Distribution Date (i) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount, Class M-1 Principal Distribution
Amount, Class M-2 Principal Distribution Amount, Class M-3 Principal
Distribution Amount, Class M-4 Principal Distribution Amount, Class M-5
Principal Distribution Amount, Class M-6 Principal Distribution Amount and Class
M-7 Principal Distribution Amount or (ii) on or after the Stepdown Date if a
Trigger Event is not in effect for that Distribution Date, the lesser of: (i)
the remaining Principal Distribution Amount for that Distribution Date after
distribution of the Class A Principal Distribution Amount, Class M-1 Principal
Distribution Amount, Class M-2 Principal Distribution Amount, Class M-3
Principal Distribution Amount, Class M-4 Principal Distribution Amount, Class
M-5 Principal Distribution Amount, Class M-6 Principal Distribution Amount and
Class M-7 Principal Distribution Amount; and (ii) the excess, if any, of (A) the
sum of (1) the aggregate Certificate Principal Balance of the Class A, Class
M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6 and Class M-7
Certificates (after taking into account the payment of the Class A Principal
Distribution Amount, Class M-1 Principal Distribution Amount, Class M-2
Principal Distribution Amount, Class M-3 Principal Distribution Amount, Class
M-4 Principal Distribution Amount, Class M-5 Principal Distribution Amount,
Class M-6 Principal Distribution Amount and Class M-7 Principal Distribution
Amount for that Distribution Date) and (2) the Certificate Principal Balance of
the Class M-8 Certificates immediately prior to that Distribution Date over (B)
the lesser of (x) the product of (1) the applicable Subordination Percentage and
(2) the aggregate Stated Principal Balance of the Mortgage Loans after giving
effect to distributions to be made on that Distribution Date and (y) the excess,
if any, of the aggregate Stated Principal Balance of the Mortgage Loans after
giving effect to distributions to be made on that Distribution Date, over the
Overcollateralization Floor. Class M-9 Certificate: Any one of the Class M-9
Certificates executed by the Trustee and authenticated by the Certificate
Registrar substantially in the form annexed hereto as Exhibit B, senior to the
Class M-10 Certificates, Class SB Certificates and Class R Certificates with
respect to distributions and the allocation of Realized Losses as set forth in
Section 4.05, and evidencing (i) an interest designated as a "regular interest"
in REMIC IV for purposes of the REMIC Provisions, (ii) the right to receive
payments under the Swap Agreement and SB-AM Swap Agreement and (iii) the right
to receive Basis Risk Shortfalls. Class M-9 Margin: With respect to any
Distribution Date prior to the second Distribution Date after the first possible
Optional Termination Date, 1.85% per annum, and on any Distribution Date on or
after the second Distribution Date after the first possible Optional Termination
Date, 2.775% per annum. Class M-9 Principal Distribution Amount: With respect to
any Distribution Date (a) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount, the Class M-1 Principal Distribution
Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal
Distribution Amount, the Class M-4 Principal Distribution Amount, the Class M-5
Principal Distribution Amount, Class M-6 Principal Distribution Amount, the
Class M-7 Principal Distribution Amount and the Class M-8 Principal Distribution
Amount or (b) on or after the Stepdown Date if a Trigger Event is not in effect
for that Distribution Date, the lesser of: (i) the remaining Principal
Distribution Amount for that Distribution Date after distribution of the Class A
Principal Distribution Amount, the Class M-1 Principal Distribution Amount, the
Class M-2 Principal Distribution Amount, the Class M-3 Principal Distribution
Amount, the Class M-4 Principal Distribution Amount, the Class M-5 Principal
Distribution Amount, Class M-6 Principal Distribution Amount, Class M-7
Principal Distribution Amount and the Class M-8 Principal Distribution Amount;
and (ii) the excess, if any, of (A) the sum of (1) the aggregate Certificate
Principal Balance of the Class A Certificates, Class M-1 Certificates, Class M-2
Certificates, Class M-3 Certificates, Class M-4 Certificates, Class M-5
Certificates, Class M-6 Certificates, Class M-7 Certificates and Class M-8
Certificates (after taking into account the payment of the Class A Principal
Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2
Principal Distribution Amount, the Class M-3 Principal Distribution Amount, the
Class M-4 Principal Distribution Amount, the Class M-5 Principal Distribution
Amount, Class M-6 Principal Distribution Amount, Class M-7 Principal
Distribution Amount and the Class M-8 Principal Distribution Amount for that
Distribution Date) and (2) the Certificate Principal Balance of the Class M-9
Certificates immediately prior to that Distribution Date over (B) the lesser of
(x) the product of (1) the applicable Subordination Percentage and (2) the
aggregate Stated Principal Balance of the Mortgage Loans after giving effect to
distributions to be made on that Distribution Date and (y) the excess, if any,
of the aggregate Stated Principal Balance of the Mortgage Loans after giving
effect to distributions to be made on that Distribution Date, over the
Overcollateralization Floor. Class M-10 Certificate: Any one of the Class M-10
Certificates executed by the Trustee and authenticated by the Certificate
Registrar substantially in the form annexed hereto as Exhibit B, senior to the
Class SB Certificates and Class R Certificates with respect to distributions and
the allocation of Realized Losses as set forth in Section 4.05, and evidencing
(i) an interest designated as a "regular interest" in REMIC IV for purposes of
the REMIC Provisions, (ii) the right to receive payments under the Swap
Agreement and SB-AM Swap Agreement and (iii) the right to receive Basis Risk
Shortfalls. Class M-10 Margin: With respect to any Distribution Date prior to
the second Distribution Date after the first possible Optional Termination Date,
2.250% per annum, and on any Distribution Date on or after the second
Distribution Date after the first possible Optional Termination Date, 3.375% per
annum. Class M-10 Principal Distribution Amount: With respect to any
Distribution Date (a) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount, the Class M-1 Principal Distribution
Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal
Distribution Amount, the Class M-4 Principal Distribution Amount, the Class M-5
Principal Distribution Amount, Class M-6 Principal Distribution Amount, the
Class M-7 Principal Distribution Amount, the Class M-8 Principal Distribution
Amount and the Class M-9 Principal Distribution Amount or (b) on or after the
Stepdown Date if a Trigger Event is not in effect for that Distribution Date,
the lesser of: (i) the remaining Principal Distribution Amount for that
Distribution Date after distribution of the Class A Principal Distribution
Amount, the Class M-1 Principal Distribution Amount, the Class M-2 Principal
Distribution Amount, the Class M-3 Principal Distribution Amount, the Class M-4
Principal Distribution Amount, the Class M-5 Principal Distribution Amount,
Class M-6 Principal Distribution Amount, Class M-7 Principal Distribution
Amount, the Class M-8 Principal Distribution Amount and the Class M-9 Principal
Distribution Amount; and (ii) the excess, if any, of (A) the sum of (1) the
aggregate Certificate Principal Balance of the Class A Certificates, Class M-1
Certificates, Class M-2 Certificates, Class M-3 Certificates, Class M-4
Certificates, Class M-5 Certificates, Class M-6 Certificates, Class M-7
Certificates, Class M-8 Certificates and Class M-9 Certificates (after taking
into account the payment of the Class A Principal Distribution Amount, the Class
M-1 Principal Distribution Amount, the Class M-2 Principal Distribution Amount,
the Class M-3 Principal Distribution Amount, the Class M-4 Principal
Distribution Amount, the Class M-5 Principal Distribution Amount, Class M-6
Principal Distribution Amount, Class M-7 Principal Distribution Amount, the
Class M-8 Principal Distribution Amount and the Class M-9 Principal Distribution
Amount for that Distribution Date) and (2) the Certificate Principal Balance of
the Class M-10 Certificates immediately prior to that Distribution Date over (B)
the lesser of (x) the product of (1) the applicable Subordination Percentage and
(2) the aggregate Stated Principal Balance of the Mortgage Loans after giving
effect to distributions to be made on that Distribution Date and (y) the excess,
if any, of the aggregate Stated Principal Balance of the Mortgage Loans after
giving effect to distributions to be made on that Distribution Date, over the
Overcollateralization Floor. Class R Certificate: Any one of the Class R-I,
Class R-II or Class R-III, Class R-IV and Class R-X Certificates. Class R-I
Certificate: Any one of the Class R-I Certificates executed by the Trustee and
authenticated by the Certificate Registrar substantially in the form annexed to
the Standard Terms as Exhibit D and evidencing an interest designated as a
"residual interest" in REMIC I for purposes of the REMIC Provisions. Class R-II
Certificate: Any one of the Class R-II Certificates executed by the Trustee and
authenticated by the Certificate Registrar substantially in the form annexed to
the Standard Terms as Exhibit D and evidencing an interest designated as a
"residual interest" in REMIC II for purposes of the REMIC Provisions. Class
R-III Certificate: Any one of the Class R-III Certificates executed by the
Trustee and authenticated by the Certificate Registrar substantially in the form
annexed to the Standard Terms as Exhibit D and evidencing an interest designated
as a "residual interest" in REMIC III for purposes of the REMIC Provisions.
Class R-IV Certificate: Any one of the Class R-IV Certificates executed by the
Trustee and authenticated by the Certificate Registrar substantially in the form
annexed to the Standard Terms as Exhibit D and evidencing an interest designated
as a "residual interest" in REMIC IV for purposes of the REMIC Provisions. Class
R-X Certificate: Any one of the Class R-X Certificates executed by the Trustee
and authenticated by the Certificate Registrar substantially in the form annexed
to the Standard Terms as Exhibit D and evidencing an interest designated as a
"residual interest" in REMIC V for purposes of the REMIC Provisions. Class SB
Certificate: Any one of the Class SB-1 Certificates or Class SB-2 Certificates
executed by the Trustee and authenticated by the Certificate Registrar
substantially in the form annexed hereto as Exhibit Eleven, subordinate to the
Class A Certificates and Class M Certificates with respect to distributions and
the allocation of Realized Losses as set forth in Section 4.05, and evidencing
ownership of the REMIC V Regular Interests for purposes of the REMIC Provisions,
together with certain rights to payments under the Swap Agreement for purposes
of the REMIC Provisions and certain obligations with respect to payments of
Basis Risk Shortfalls. Clearstream: Clearstream Banking, societe anonyme.
Closing Date: August 30, 2006. Corporate Trust Office: The principal office of
the Trustee at which at any particular time its corporate trust business with
respect to this Agreement shall be administered, which office at the date of the
execution of this instrument is located at 1761 East St. Andrew Place, Santa
Ana, California 92705-4934, Attention: Residential Funding Corporation, RALI
2006-QA7. Cut-off Date Principal Balance: $592,300,312.13 Custodial File: Any
mortgage loan document in the Mortgage File that is required to be delivered to
the Trustee or the Custodian pursuant to Section 2.01(b) of this Agreement.
Cut-off Date: August 1, 2006. Defaulting Party: As defined in the Swap
Agreement. Definitive Certificate: Any definitive, fully registered Certificate.
Determination Date: With respect to any Distribution Date, the second Business
Day prior to each Distribution Date. Discount Net Mortgage Rate: Not applicable.
Due Period: With respect to each Distribution Date, the calendar month in which
such Distribution Date occurs. Early Termination Date: Shall have the meaning
set forth in the Swap Agreement. Euroclear: Euroclear Bank, S.A./NA, as operator
of The Euroclear System. Excess Bankruptcy Loss: Not applicable. Excess Cash
Flow: With respect to any Distribution Date, an amount equal to the sum of (A)
the excess of (i) the Available Distribution Amount for that Distribution Date
over (ii) the sum of (a) the Interest Distribution Amount for that Distribution
Date and (b) the lesser of (1) the aggregate Certificate Principal Balance of
Class A Certificates and Class M Certificates immediately prior to such
Distribution Date and (2) the Principal Remittance Amount for that Distribution
Date to the extent not applied to pay interest on the Class A Certificates and
Class M Certificates on such Distribution Date, (B) the Overcollateralization
Reduction Amount, if any, for that Distribution Date and (C) any Net Swap
Payments received by the Supplemental Interest Trust Trustee under the Swap
Agreement for that Distribution Date and deposited in the Supplemental Interest
Trust Account pursuant to Section 4.09(c). Excess Fraud Loss: Not applicable.
Excess Overcollateralization Amount: With respect to any Distribution Date, the
excess, if any, of (a) the Overcollateralization Amount on such Distribution
Date over (b) the Required Overcollateralization Amount. Excess Special Hazard
Loss: Not applicable. Excess Subordinate Principal Amount: Not applicable.
Expense Fee Rate: With respect to any Mortgage Loan as of any date of
determination, the sum of the Servicing Fee Rate and the rate per annum at which
the Subservicing Fee accrues. Gross Margin: With respect to each Mortgage Loan,
the fixed percentage set forth in the related Mortgage Note and indicated on the
Mortgage Loan Schedule attached hereto as the "NOTE MARGIN," which percentage is
added to the related Index on each Adjustment Date to determine (subject to
rounding in accordance with the related Mortgage Note, the Periodic Cap, the
Maximum Mortgage Rate and the Minimum Mortgage Rate) the interest rate to be
borne by such Mortgage Loan until the next Adjustment Date. Group I Basis Risk
Shortfall--With respect to Class I-A-1 Certificates and any Distribution Date,
an amount equal to the excess of (i) Accrued Certificate Interest for that class
calculated at a rate equal to One-Month LIBOR plus the related Margin, over (ii)
Accrued Certificate Interest for that class calculated using the Group I Net WAC
Rate; plus any unpaid Group I Basis Risk Shortfall from prior Distribution
Dates, plus interest thereon to the extent not previously paid from Excess Cash
Flow calculated at a rate equal to One-Month LIBOR plus the Class I-A-1 Margin.
Group I Certificates: The Class I-A-1 Certificates. Group I Loans: The Mortgage
Loans designated on the Mortgage Loan Schedule as Group I Loans. Group I Net WAC
Rate: With respect to any Distribution Date, a per annum rate equal to (i) the
weighted average of the Net Mortgage Rates (or, if applicable, the Modified Net
Mortgage Rates) on the Group I Loans using the Net Mortgage Rates in effect for
the Monthly Payments due on such Mortgage Loans during the related Due Period,
weighted on the basis of the respective Stated Principal Balances thereof for
such Distribution Date, multiplied by a fraction equal to 30 divided by the
actual number of days in the related Interest Accrual Period minus (ii) the
product of (a) a fraction, expressed as a percentage, the numerator of which is
the amount of any Net Swap Payments or Swap Termination Payment not due to a
Swap Counterparty Trigger Event paid from interest and principal payments
received or advanced on the Group I Loans owed to the Swap Counterparty as of
such Distribution Date and the denominator of which is the aggregate Stated
Principal Balance of the Group I Loans as of such Distribution Date, and (b) a
fraction expressed as a percentage, the numerator of which is 360 and the
denominator of which is the actual number of days in the related Interest
Accrual Period. Group I Principal Distribution Amount: For any Distribution
Date, the product of (x) the Class A Principal Distribution Amount for such
Distribution Date and (y) a fraction, the numerator of which is the portion of
the Principal Allocation Amount related to the Group I Loans for such
Distribution Date and the denominator of which is the Principal Allocation
Amount for all of the Mortgage Loans for such Distribution Date. Group I REMIC
II Net WAC Rate: With respect to any Distribution Date, a per annum rate equal
to the weighted average of the Net Mortgage Rates on the Group I Loans reduced
by the REMIC II Net WAC Rate. Group I REMIC III Net WAC Rate: With respect to
any Distribution Date, a per annum rate equal to the weighted average of the
Uncertificated REMIC II Pass-Through Rates for REMIC II Regular Interests Y-1
and Z-1. Group II Basis Risk Shortfall--With respect to any class of Class II-A
Certificates and any Distribution Date, an amount equal to the excess of (i)
Accrued Certificate Interest for that class calculated at a rate equal to
One-Month LIBOR plus the related Margin, over (ii) Accrued Certificate Interest
for that class calculated using the related Net WAC Cap Rate; plus any unpaid
Group II Basis Risk Shortfall from prior Distribution Dates, plus interest
thereon to the extent not previously paid from Excess Cash Flow calculated at a
rate equal to One-Month LIBOR plus the related Margin. Group II Certificates:
The Class II-A-1 and Class II-A-2 Certificates. Group II Loans: The Mortgage
Loans designated on the Mortgage Loan Schedule as Group II Loans. Group II Net
WAC Rate: With respect to any Distribution Date, a per annum rate equal to (i)
the weighted average of the Net Mortgage Rates (or, if applicable, the Modified
Net Mortgage Rates) on the Group II Loans using the Net Mortgage Rates in effect
for the Monthly Payments due on such Mortgage Loans during the related Due
Period, weighted on the basis of the respective Stated Principal Balances
thereof for such Distribution Date, multiplied by a fraction equal to 30 divided
by the actual number of days in the related Interest Accrual Period minus (ii)
the product of (a) a fraction, expressed as a percentage, the numerator of which
is the amount of any Net Swap Payments or Swap Termination Payment not due to a
Swap Counterparty Trigger Event paid from interest and principal payments
received or advanced on the Group II Loans owed to the Swap Counterparty as of
such Distribution Date and the denominator of which is the aggregate Stated
Principal Balance of the Group II Loans as of such Distribution Date, and (b) a
fraction expressed as a percentage, the numerator of which is 360 and the
denominator of which is the actual number of days in the related Interest
Accrual Period. Group II Principal Distribution Amount: For any Distribution
Date, the product of (x) the Class A Principal Distribution Amount for such
Distribution Date and (y) a fraction, the numerator of which is the portion of
the Principal Allocation Amount related to the Group II Loans for such
Distribution Date and the denominator of which is the Principal Allocation
Amount for all of the Mortgage Loans for such Distribution Date. Group II REMIC
II Net WAC Rate: With respect to any Distribution Date, a per annum rate equal
to the weighted average of the Net Mortgage Rates on the Group II Loans reduced
by the REMIC II Net WAC Rate. Group II REMIC III Net WAC Rate: With respect to
any Distribution Date, a per annum rate equal to the weighted average of the
Uncertificated REMIC II Pass-Through Rates for REMIC II Regular Interests Y-2
and Z-2. Index: With respect to any Mortgage Loan and as to any Adjustment Date
therefor, the related index as stated in the related Mortgage Note. Initial
Subordinate Class Percentage: Not applicable. Interest Accrual Period: (i) With
respect to the Distribution Date in September 2006, the period commencing on the
Closing Date and ending on the day immediately preceding the Distribution Date
in September 2006, and with respect to any Distribution Date after the
Distribution Date in September 2006, the period commencing on the Distribution
Date in the month immediately preceding the month in which such Distribution
Date occurs and ending on the day immediately preceding such Distribution Date.
Interest Distribution Amount: For any Distribution Date, the aggregate of the
amounts payable pursuant to Section 4.02(c)(i). Interest Only Certificates:
None. LIBOR: With respect to any Distribution Date, the arithmetic mean of the
London interbank offered rate quotations for one-month U.S. Dollar deposits,
expressed on a per annum basis, determined in accordance with Section 1.02.
LIBOR Business Day: Any day other than (i) a Saturday or Sunday or (ii) a day on
which banking institutions in London, England are required or authorized to by
law to be closed. LIBOR Certificates: The Class A Certificates and Class M
Certificates. LIBOR Rate Adjustment Date: With respect to each Distribution
Date, the second LIBOR Business Day immediately preceding the commencement of
the related Interest Accrual Period. Liquidation Proceeds: As defined in the
Standard Terms but excluding Subsequent Recoveries. Loan Group: Either Loan
Group I or Loan Group II. Loan Group I: The group of Mortgage Loans comprised of
the Group I Loans. Loan Group II: The group of Mortgage Loans comprised of the
Group II Loans. Margin: The Class I-A-1 Margin, Class II-A-1 Margin, Class
II-A-2 Margin, Class M-1 Margin, Class M-2 Margin, Class M-3 Margin, Class M-4
Margin, Class M-5 Margin, Class M-6 Margin, Class M-7 Margin, Class M-8 Margin,
Class M-9 Margin or Class M-10 Margin, as applicable. Marker Rate: With respect
to the Class SB Certificates or REMIC IV Regular Interest SB-IO and any
Distribution Date, in relation to REMIC III Regular Interests LT1, LT2, LT3, LT4
and LT-Y1, a per annum rate equal to two (2) times the weighted average of the
Uncertificated REMIC III Pass-Through Rates for REMIC III Regular Interest LT2
and REMIC III Regular Interest LT3. With respect to the Class SB Certificates or
REMIC IV Regular Interest SB-IO and any Distribution Date, in relation to REMIC
III Regular Interests LT5, LT6, LT7, LT8 and LT-Y2, a per annum rate equal to
two (2) times the weighted average of the Uncertificated REMIC III Pass-Through
Rates for REMIC III Regular Interest LT6 and REMIC III Regular Interest LT7.
Maturity Date: August 25, 2036, the Distribution Date in the month of the latest
scheduled maturity date of any Mortgage Loan. Maximum Mortgage Rate: As to any
Mortgage Loan, the per annum rate indicated in Mortgage Loan Schedule hereto
attached hereto as the "NOTE CEILING," which rate is the maximum interest rate
that may be applicable to such Mortgage Loan at any time during the life of such
Mortgage Loan. Maximum Net Mortgage Rate: As to any Mortgage Loan and any date
of determination, the Maximum Mortgage Rate minus the Expense Fee Rate. Mortgage
Loan Schedule: The list or lists of the Mortgage Loans attached hereto as
Exhibit One ( and as amended from time to time to reflect the addition of
Qualified Substitute Mortgage Loans), which list or lists shall set forth the
following information as to each Mortgage Loan: (i) the Mortgage Loan
identifying number ("RFC LOAN #"); (ii) the maturity of the Mortgage Note
("MATURITY DATE"); (iii) the Mortgage Rate as of origination ("ORIG RATE"); (iv)
the Mortgage Rate as of the Cut-off Date ("CURR RATE"); (v) the Net Mortgage
Rate as of the Cut-off Date ("CURR NET"); (vi) the scheduled monthly payment of
principal, if any, and interest as of the Cut-off Date ("ORIGINAL P & I" or
"CURRENT P & I"); (vii) the Cut-off Date Principal Balance ("PRINCIPAL BAL");
(viii) the Maximum Mortgage Rate ("NOTE CEILING"); (ix) the maximum Net Mortgage
Rate ("NET CEILING"); (x) the Note Margin ("NOTE MARGIN"); (xi) the Note Margin
("NOTE MARGIN"); (xii) the Periodic Cap ("PERIODIC DECR" or "PERIODIC INCR");
(xiii) the rounding of the semi-annual or annual adjustment to the Mortgage Rate
("NOTE METHOD"); (xiv) the Loan-to-Value Ratio at origination ("LTV"); (xv) the
rate at which the Subservicing Fee accrues ("SUBSERV FEE") and at which the
Servicing Fee accrues ("MSTR SERV FEE"); (xvi) a code "T," "BT" or "CT" under
the column "LN FEATURE," indicating that the Mortgage Loan is secured by a
second or vacation residence; and (xvii) a code "N" under the column "OCCP
CODE," indicating that the Mortgage Loan is secured by a non-owner occupied
residence. Such schedule may consist of multiple reports that collectively set
forth all of the information required. Mortgage Rate: With respect to any
Mortgage Loan, the interest rate borne by the related Mortgage Note, or any
modification thereto other than a Servicing Modification. The Mortgage Rate on
each Mortgage Loan will adjust on each Adjustment Date to equal the sum (rounded
to the nearest multiple of one eighth of one percent (0.125%) or up to the
nearest one-eighth of one percent, which are indicated by a "U" on the Mortgage
Loan Schedule, except in the case of the Mortgage Loans indicated by an "X" on
the Mortgage Loan Schedule under the heading "NOTE METHOD"), of the related
Index plus the Note Margin, in each case subject to the applicable Periodic Cap,
Maximum Mortgage Rate and Minimum Mortgage Rate. Net Mortgage Rate: With respect
to any Mortgage Loan as of any date of determination, a per annum rate equal to
the Mortgage Rate for such Mortgage Loan as of such date minus the related
Expense Fee Rate. Net Swap Payment: With respect to each Distribution Date, the
net payment required to be made pursuant to the terms of the Swap Agreement by
either the Swap Counterparty or the Supplemental Interest Trust Trustee, on
behalf of the Supplemental Interest Trust, which net payment shall not take into
account any Swap Termination Payment. Net WAC Cap Rate: For any Distribution
Date and for the Class I-A-1 Certificates and Class I-A-2 Certificates, the
Group I Net WAC Rate. For any Distribution Date and for the Class II-A-1
Certificates and Class II-A-2 Certificates, the Group II Net WAC Rate. For any
Distribution Date and for the Class M Certificates, the weighted average of the
Group I Net WAC Rate and the Group II Net WAC Rate, weighted on the basis of the
related Subordination Component for each Loan Group, multiplied by a fraction
the numerator of which is 30 and the denominator of which is the actual number
of days in the related Interest Accrual Period for such Certificates, minus (ii)
the product of (a) a fraction, expressed as a percentage, the numerator of which
is the amount of any Net Swap Payments or Swap Termination Payment not due to a
Swap Counterparty Trigger Event owed to the Swap Counterparty as of such
Distribution Date and the denominator of which is the aggregate Stated Principal
Balance of the Mortgage Loans as of such Distribution Date, and (b) a fraction
expressed as a percentage, the numerator of which is 360 and the denominator of
which is the actual number of days in the related Interest Accrual Period. Note
Margin: With respect to each Mortgage Loan, the fixed percentage set forth in
the related Mortgage Note and indicated in Exhibit One hereto as the "NOTE
MARGIN," which percentage is added to the Index on each Adjustment Date to
determine (subject to rounding in accordance with the related Mortgage Note, the
Periodic Cap, the Maximum Mortgage Rate and the Minimum Mortgage Rate) the
interest rate to be borne by such Mortgage Loan until the next Adjustment Date.
Notional Amount: With respect to the Class SB Certificates or REMIC IV Regular
Interest SB-IO, immediately prior to any Distribution Date is equal to the
aggregate of the Uncertificated Principal Balances of the REMIC III Regular
Interests. Optional Termination Date: Any Distribution Date on or after which
the aggregate Stated Principal Balance (after giving effect to distributions to
be made on such Distribution Date) of the Mortgage Loans is less than 10.00% of
the Cut-off Date Principal Balance. Overcollateralization Amount: With respect
to any Distribution Date, the excess, if any, of (a) the aggregate Stated
Principal Balance of the Mortgage Loans before giving effect to distributions of
principal to be made on such Distribution Date over (b) the aggregate
Certificate Principal Balance of the Class A Certificates and Class M
Certificates immediately prior to such date. Overcollateralization Floor: An
amount equal to the product of 0.50% and the Cut-off Date Principal Balance.
Overcollateralization Increase Amount: With respect to any Distribution Date,
the lesser of (a) Excess Cash Flow for that Distribution Date (to the extent not
used to cover the amounts described in clauses (b)(iv), (v) and (vi) of the
definition of Principal Distribution Amount as of such Distribution Date) and
(b) the excess of (1) the Required Overcollateralization Amount for such
Distribution Date over (2) the Overcollateralization Amount for such
Distribution Date. Overcollateralization Reduction Amount: With respect to any
Distribution Date on which the Excess Overcollateralization Amount is, after
taking into account all other distributions to be made on such Distribution
Date, greater than zero, the Overcollateralization Reduction Amount shall be
equal to the lesser of (i) the Excess Overcollateralization Amount for that
Distribution Date and (ii) the Principal Remittance Amount on such Distribution
Date. Pass-Through Rate: With respect to the Class of Class A Certificates and
any Distribution Date, a per annum rate equal to the lesser of (i) LIBOR plus
the related Margin and (ii) the related Net WAC Cap Rate. With respect to each
class of Class M Certificates and any Distribution Date, a per annum rate equal
to the least of (i) LIBOR plus the related Margin, (ii) the related Net WAC Cap
Rate and (iii) 14.00% per annum. With respect to the Class SB Certificates or
REMIC IV Regular Interest SB-IO and any Distribution Date, a per annum rate
equal to the percentage equivalent of a fraction, the numerator of which is the
sum of the amounts calculated pursuant to clauses (i) through (viii) below, and
the denominator of which is the aggregate principal balance of the REMIC III
Regular Interests. For purposes of calculating the Pass-Through Rate for the
Class SB Certificates or REMIC IV Regular Interest SB-IO, the numerator is equal
to the sum of the following components: (i) the Uncertificated Pass-Through Rate
for REMIC III Regular Interest LT1 minus the related Marker Rate, applied to a
notional amount equal to the Uncertificated Principal Balance of REMIC III
Regular Interest LT1; (ii) the Uncertificated Pass-Through Rate for REMIC III
Regular Interest LT2 minus the related Marker Rate, applied to a notional amount
equal to the Uncertificated Principal Balance of REMIC III Regular Interest LT2;
(iii) the Uncertificated Pass-Through Rate for REMIC III Regular Interest LT4
minus twice the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC III Regular Interest LT4; (iv) the
Uncertificated Pass-Through Rate for REMIC III Regular Interest LT5 minus the
related Marker Rate, applied to a notional amount equal to the Uncertificated
Principal Balance of REMIC III Regular Interest LT5; (v) the Uncertificated
Pass-Through Rate for REMIC III Regular Interest LT6 minus the related Marker
Rate, applied to a notional amount equal to the Uncertificated Principal Balance
of REMIC III Regular Interest LT6; (vi) the Uncertificated Pass-Through Rate for
REMIC III Regular Interest LT8 minus twice the related Marker Rate, applied to a
notional amount equal to the Uncertificated Principal Balance of REMIC III
Regular Interest LT8; (vii) the Uncertificated Pass-Through Rate for REMIC III
Regular Interest LT-Y1 minus the related Marker Rate, applied to a notional
amount equal to the Uncertificated Principal Balance of REMIC III Regular
Interest LT-Y1; and (viii) the Uncertificated Pass-Through Rate for REMIC III
Regular Interest LT-Y2 minus the related Marker Rate, applied to a notional
amount equal to the Uncertificated Principal Balance of REMIC III Regular
Interest LT-Y2. Permanent Regulation S Global Offered Certificate: Any one of
the Class SB Certificates substantially in the form of Exhibit Eleven-B hereto,
and, in both cases, more fully described in Section 5.02(g) hereof. Prepayment
Assumption: The prepayment assumption to be used for determining the accrual of
original issue discount and premium and market discount on the Certificates for
federal income tax purposes, which assumes a constant prepayment rate of 30% per
annum of the then outstanding principal balance of the Mortgage Loans.
Prepayment Charge: With respect to any Mortgage Loan, the charges or premiums,
if any, received in connection with a full or partial prepayment of such
Mortgage Loan in accordance with the terms thereof. Prepayment Charge Loan: Any
Mortgage Loan for which a Prepayment Charge may be assessed and to which such
Prepayment Charge the Class SB Certificates are entitled, as indicated on the
Mortgage Loan Schedule. Principal Allocation Amount: With respect to any
Distribution Date, the sum of (a) the Principal Remittance Amount for that
Distribution Date, as adjusted to reflect any Net Swap Payments or Swap
Termination Payments not due to a Swap Counterparty Trigger Event to the extent
not covered by interest payments received or advanced on the Mortgage Loans on
that Distribution Date, (b) any Realized Losses covered by amounts included in
clause (iv) of the definition of Principal Distribution Amount and (c) the
aggregate amount of the principal portion of Realized Losses on the Mortgage
Loans in the calendar month preceding that Distribution Date, to the extent
covered by Excess Cash Flow included in clause (v) of the definition of
Principal Distribution Amount; provided, however, that on any Distribution Date
on which there is (i) insufficient Subsequent Recoveries to cover all unpaid
Realized Losses on the Mortgage Loans described in clause (b) above, in
determining the Group I Principal Distribution Amount and the Group II Principal
Distribution Amount, Subsequent Recoveries will be allocated to the Class I-A
Certificates and Class II-A Certificates, pro rata, based on the principal
portion of unpaid Realized Losses from prior Distribution Dates on the Group I
Loans and Group II Loans, respectively, and (ii) insufficient Excess Cash Flow
to cover all Realized Losses on the Mortgage Loans described in clause (c)
above, in determining the Group I Principal Distribution Amount and the Group II
Principal Distribution Amount, the Excess Cash Flow remaining after the
allocation described in clause (b) or (i) above, as applicable, will be
allocated to the Class I-A-1 Certificates and Class II-A Certificates, pro rata,
based on the principal portion of Realized Losses incurred during the calendar
month preceding that Distribution Date on the Group I Loans and Group II Loans,
respectively. Principal Distribution Amount: With respect to any Distribution
Date, the lesser of (a) the excess of (x) Available Distribution Amount plus for
inclusion in Excess Cash Flow for purposes of clauses (b)(v) and (b)(vi) below,
the amounts received by the Supplemental Interest Trust Trustee under the Swap
Agreement for that Distribution Date over (y) the Interest Distribution Amount
and (b) the sum of: (i) the principal portion of each Monthly Payment received
or Advanced with respect to the related Due Period on each Outstanding Mortgage
Loan; (ii) the Stated Principal Balance of any Mortgage Loan repurchased during
the related Prepayment Period (or deemed to have been so repurchased in
accordance with Section 3.07(b)) pursuant to Section 2.02, 2.03, 2.04 or 4.07
and the amount of any shortfall deposited in the Custodial Account in connection
with the substitution of a Deleted Mortgage Loan pursuant to Section 2.03 or
2.04 during the prior calendar month; (iii) the principal portion of all other
unscheduled collections, other than Subsequent Recoveries, on the Mortgage Loans
received (or deemed to have been so received) during the prior calendar month
or, in the case of Principal Prepayments in Full, during the related Prepayment
Period, including, without limitation, Curtailments, Insurance Proceeds,
Liquidation Proceeds, REO Proceeds and Principal Prepayments, to the extent
applied by the Master Servicer as recoveries of principal pursuant to Section
3.14; (iv) the lesser of (1) Subsequent Recoveries for such Distribution Date
and (2) the principal portion of any Realized Losses allocated to the Class A
Certificates or the Class M Certificates on a prior Distribution Date and
remaining unpaid; (v) the lesser of (1) the Excess Cash Flow for such
Distribution Date (to the extent not used pursuant to clause (iv) of this
definition on such Distribution Date) and (2) the principal portion of any
Realized Losses incurred (or deemed to have been incurred) on any Mortgage Loans
in the calendar month preceding such Distribution Date that are allocated to any
Class of Certificates; and (vi) the lesser of (a) the Excess Cash Flow for such
Distribution Date, to the extent not used pursuant to clauses (iv) and (v) of
this definition on such Distribution Date, and (b) the amount of any
Overcollateralization Increase Amount for such Distribution Date; minus (vii)
(A) the amount of any Overcollateralization Reduction Amount for such
Distribution Date and (B) the amount of any Capitalization Reimbursement Amount
for such Distribution Date. Principal Only Certificates: None. Principal
Remittance Amount: With respect to any Distribution Date, all amounts described
in clauses (b)(i) through (iii) of the definition of Principal Distribution
Amount for that Distribution Date. Record Date: With respect to each
Distribution Date and each Class of Book Entry Certificates, the Business Day
immediately preceding such Distribution Date. With respect to each Class of
Definitive Certificates, the close of business on the last Business Day of the
month next preceding the month in which the related Distribution Date occurs,
except in the case of the first Record Date which shall be the Closing Date.
Regular Certificates: The Class A, Class M and Class SB Certificates. Related
Group: With respect to the Class I-A Certificates, the Group I Loans. With
respect to the Class II-A Certificates, the Group II Loans. Relief Act: The
Servicemembers Civil Relief Act, as amended. Relief Act Shortfalls: Interest
shortfalls on the Mortgage Loans resulting from the Relief Act or similar
legislation or regulations. REMIC I: The segregated pool of assets (exclusive of
the Supplemental Interest Trust Account, the Swap Agreement and the SB-AM Swap
Agreement), with respect to which a REMIC election is to be made, consisting of:
(i) the Mortgage Loans and the related Mortgage Files; (ii) all payments and
collections in respect of the Mortgage Loans due after the Cut-off Date (other
than Monthly Payments due in the month of the Cut-off Date) as shall be on
deposit in the Custodial Account or in the Certificate Account and identified as
belonging to the Trust Fund; (iii) property which secured a Mortgage Loan and
which has been acquired for the benefit of the Certificateholders by foreclosure
or deed in lieu of foreclosure; (iv) the hazard insurance policies and Primary
Insurance Policies pertaining to the Mortgage Loans, if any; and (v) all
proceeds of clauses (i) through (iv) above. REMIC I Available Distribution
Amount: The Available Distribution Amount increased by the amount of any Net
Swap Payment described in clause (b)(z) thereof. REMIC I Distribution Amount:
For any Distribution Date, the REMIC I Available Distribution Amount shall be
distributed to REMIC II in respect of the REMIC I Regular Interests and the
Class R-I Certificates in the following amounts and priority: (a) to each of the
REMIC I Regular Interests, pro rata, in an amount equal to (A) Uncertificated
Accrued Interest for such REMIC I Regular Interests for such Distribution Date,
plus (B) any amounts payable in respect thereof remaining unpaid from previous
Distribution Dates; and (b) to the extent of amounts remaining after the
distributions made pursuant to clause (a) above, payments of principal shall be
allocated as follows: (i) first, to REMIC I Regular Interests I and II, an
amount equal to 1/10,000 of such principal payments for the Group I Loans and
the Group II Loans, respectively; provided that the Uncertificated Principal
Balances of REMIC I Regular Interests I and II shall not be reduced below zero;
(ii) second, any remainder sequentially to REMIC I Regular Interests I-1-A and
I-1-B through the REMIC I Regular Interests with numerical designations equal to
the number of such Distribution Date, starting with the lowest numerical
designation until the Uncertificated Principal Balance of each such REMIC I
Regular Interest is reduced to zero, provided that, for REMIC I Regular
Interests with the same numerical designation, such payments of principal shall
be allocated pro rata between such REMIC I Regular Interests; (iii) third, any
remainder to REMIC I Regular Interest A-I until the Uncertificated Principal
Balance of such REMIC I Regular Interest is reduced to zero; (iv) fourth, any
remainder to the REMIC I Regular Interests remaining outstanding after the
foregoing distributions (other than REMIC I Regular Interests I and II),
starting with the lowest numerical designation until the Uncertificated
Principal Balance of each such REMIC I Regular Interest is reduced to zero,
provided that, for REMIC I Regular Interests with the same numerical
designation, such payments of principal shall be allocated pro rata between such
REMIC I Regular Interests; (v) fifth, any remainder to REMIC I Regular Interests
I and II, pro rata according to their respective Uncertificated Principal
Balances as reduced by the distributions deemed made pursuant to (i) above,
until their respective Uncertificated Principal Balances are reduced to zero;
and (c) to the extent of amounts remaining after the distributions made pursuant
to clauses (a) and (b) above, to the Class R-I Certificates, such remaining
amount. REMIC I Interests: The REMIC I Regular Interests and the Class R-I
Certificates. REMIC I Realized Losses: Realized Losses on the Mortgage Loans
shall be allocated to the REMIC I Regular Interests as follows: The interest
portion of Realized Losses on the Mortgage Loans shall be allocated among the
REMIC I Regular Interests, pro rata, according to the amount of interest accrued
but unpaid thereon, in reduction thereof. Any interest portion of such Realized
Losses in excess of the amount allocated pursuant to the preceding sentence
shall be treated as a principal portion of Realized Losses not attributable to
any specific Mortgage Loan and allocated pursuant to the succeeding sentences.
An amount equal to 1/10,000 of the principal portion of Realized Losses on Group
I Loans and Group II Loans shall be allocated first, on each Distribution Date,
to REMIC I Regular Interests I and II, respectively, provided that the
Uncertificated Principal Balances of REMIC I Regular Interests I and II shall
not be reduced below zero. Any remaining principal portion of Realized Losses on
the Mortgage Loans shall be allocated first, on each Distribution Date, to REMIC
I Regular Interest A-I until the Uncertificated Principal Balance of such REMIC
I Regular Interest has been reduced to zero, and thereafter to REMIC I Regular
Interest I-1-A through REMIC I Regular Interest I-60-B, starting with the lowest
numerical denomination until the Uncertificated Principal Balance of such REMIC
I Regular Interest has been reduced to zero, provided that, for REMIC I Regular
Interests with the same numerical denomination, such Realized Losses shall be
allocated pro rata between such REMIC I Regular Interests. REMIC I Regular
Interest. Any of the separate non-certificated beneficial ownership interests in
REMIC I issued hereunder and designated as a "regular interest" in REMIC I. Each
REMIC I Regular Interest shall accrue interest at the related Uncertificated
REMIC I Pass-Through Rate in effect from time to time, and shall be entitled to
distributions of principal, subject to the terms and conditions hereof, in an
aggregate amount equal to its initial Uncertificated Principal Balance as set
forth in the Preliminary Statement hereto. The designations for the respective
REMIC I Regular Interests are set forth in the Preliminary Statement hereto.
REMIC I Regular Interest A-I: A regular interest in REMIC I that is held as an
asset of REMIC II, that has an initial principal balance equal to the related
Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein. REMIC I Regular Interest I: A regular interest in REMIC I that
is held as an asset of REMIC II, that has an initial principal balance equal to
the related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein. REMIC I Regular Interest II: A regular interest in REMIC I
that is held as an asset of REMIC II, that has an initial principal balance
equal to the related Uncertificated Principal Balance, that bears interest at
the related Uncertificated REMIC I Pass-Through Rate, and that has such other
terms as are described herein. REMIC II: The segregated pool of assets subject
hereto, constituting a portion of the primary trust created hereby and to be
administered hereunder, with respect to which a separate REMIC election is to be
made, consisting of the REMIC I Regular Interests. REMIC II Available
Distribution Amount: For any Distribution Date, the amount distributed from
REMIC I to REMIC II on such Distribution Date in respect of the REMIC I Regular
Interests. REMIC II Distribution Amount: For any Distribution Date, the REMIC II
Available Distribution Amount shall be distributed to REMIC III in respect of
the REMIC II Regular Interests and the Class R-II Certificates in the following
amounts and priority: (a) to REMIC II Regular Interest LT-IO, in an amount equal
to (i) Uncertificated Accrued Interest for such REMIC II Regular Interest for
such Distribution Date, plus (ii) any amounts in respect thereof remaining
unpaid from previous Distribution Dates; (b) to the extent of the portion of the
REMIC II Available Distribution Amount related to Loan Group I remaining after
payment of the amounts pursuant to paragraph (a) of this definition of "REMIC II
Distribution Amount": (i) first, to REMIC II Regular Interests Y-1 and Z-1,
concurrently, the Uncertificated Accrued Interest for such Regular Interests
remaining unpaid from previous Distribution Dates, pro rata according to their
respective shares of such unpaid amounts; (ii) second, to REMIC II Regular
Interests Y-1 and Z-1, concurrently, the Uncertificated Accrued Interest for
such Regular Interests for the current Distribution Date, pro rata according to
their respective Uncertificated Accrued Interest; and (iii) third, to REMIC II
Regular Interests Y-1 and Z-1, the REMIC II Regular Interest Y-1 Principal
Distribution Amount and the REMIC II Regular Interest Z-1 Principal Distribution
Amount, respectively. (c) To the extent of the portion of the REMIC II Available
Distribution Amount related to Loan Group II remaining after payment of the
amounts pursuant to paragraph (a) of this definition of "REMIC II Distribution
Amount": (i) first, to REMIC II Regular Interests Y-2 and Z-2, concurrently, the
Uncertificated Accrued Interest for such Regular Interests remaining unpaid from
previous Distribution Dates, pro rata according to their respective shares of
such unpaid amounts; (ii) second, to REMIC II Regular Interests Y-2 and Z-2,
concurrently, the Uncertificated Accrued Interest for such Regular Interests for
the current Distribution Date, pro rata according to their respective
Uncertificated Accrued Interest; and (iii) third, to REMIC II Regular Interests
Y-2 and Z-2, the REMIC II Regular Interest Y-2 Principal Distribution Amount and
the REMIC II Regular Interest Z-2 Principal Distribution Amount, respectively.
(d) To the extent of the REMIC II Available Distribution Amount for such
Distribution Date remaining after payment of the amounts pursuant to paragraphs
(a) through (c) of this definition of "REMIC II Distribution Amount": (i) first,
to each of the REMIC II Regular Interests, pro rata according to the amount of
unreimbursed Realized Losses allocable to principal previously allocated to each
such Regular Interest, the aggregate amount of any distributions to the
Certificates as reimbursement of such Realized Losses on such Distribution Date
pursuant to clause (vii) in Section 4.02(c); provided, however, that any amounts
distributed pursuant to this paragraph (d)(i) of this definition of "REMIC II
Distribution Amount" shall not cause a reduction in the Uncertificated Principal
Balances of any of the REMIC II Regular Interests; and (ii) second, to the Class
R-II Certificates, any remaining amount. REMIC II Net WAC Rate: With respect to
any Distribution Date, a per annum rate equal to the excess, if any, of the
Uncertificated REMIC I Pass-Through Rate for REMIC I Regular Interest A-I over
the weighted average of (v) with respect to REMIC I Regular Interests ending
with the designation "B," the weighted average of the Uncertificated REMIC I
Pass-Through Rates for such REMIC I Regular Interests, weighted on the basis of
the Uncertificated Principal Balance of such REMIC I Regular Interests for each
such Distribution Date, (w) with respect to REMIC I Regular Interest A-I, the
Uncertificated REMIC I Pass-Through Rate for such REMIC I Regular Interest, (x)
with respect to REMIC I Regular Interest I, the Uncertificated REMIC I
Pass-Through Rate for such REMIC I Regular Interest, (y) with respect to REMIC I
Regular Interest II, the Uncertificated REMIC I Pass-Through Rate for such REMIC
I Regular Interest, and (z) with respect to REMIC I Regular Interests ending
with the designation "A," for each Distribution Date listed below, the weighted
average of the rates listed below for each such REMIC I Regular Interest listed
below, weighted on the basis of the Uncertificated Principal Balance of each
such REMIC I Regular Interest for each such Distribution Date: DISTRIBUTION DATE
REMIC I REGULAR INTEREST RATE 1 I-1-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate 2 I-2-A
through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate of
Uncertificated REMIC I Pass-Through Rate I-1-A Uncertificated REMIC I
Pass-Through Rate 3 I-3-A through I-60-A 2 multiplied by Swap LIBOR, subject to
a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A and I-2-A
Uncertificated REMIC I Pass-Through Rate 4 I-4-A through I-60-A 2 multiplied by
Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I Pass-Through
Rate I-1-A through I-3-A Uncertificated REMIC I Pass-Through Rate 5 I-5-A
through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate of
Uncertificated REMIC I Pass-Through Rate I-1-A through I-4-A Uncertificated
REMIC I Pass-Through Rate 6 I-6-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-5-A Uncertificated REMIC I Pass-Through Rate 7 I-7-A through I-60-A 2
multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-6-A Uncertificated REMIC I Pass-Through Rate 8
I-8-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate of
Uncertificated REMIC I Pass-Through Rate I-1-A through I-7-A Uncertificated
REMIC I Pass-Through Rate 9 I-9-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-8-A Uncertificated REMIC I Pass-Through Rate 10 I-10-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-9-A Uncertificated REMIC I Pass-Through Rate
11 I-11-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-10-A Uncertificated
REMIC I Pass-Through Rate 12 I-12-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-11-A Uncertificated REMIC I Pass-Through Rate 13 I-13-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-12-A Uncertificated REMIC I Pass-Through Rate
14 I-14-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-13-A Uncertificated
REMIC I Pass-Through Rate 15 I-15-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-14-A Uncertificated REMIC I Pass-Through Rate 16 I-16-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-15-A Uncertificated REMIC I Pass-Through Rate
17 I-17-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-16-A Uncertificated
REMIC I Pass-Through Rate 18 I-18-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-17-A Uncertificated REMIC I Pass-Through Rate 19 I-19-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-18-A Uncertificated REMIC I Pass-Through Rate
20 I-20-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-19-A Uncertificated
REMIC I Pass-Through Rate 21 I-21-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-20-A Uncertificated REMIC I Pass-Through Rate 22 I-22-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-21-A Uncertificated REMIC I Pass-Through Rate
23 I-23-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-22-A Uncertificated
REMIC I Pass-Through Rate 24 I-24-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-23-A Uncertificated REMIC I Pass-Through Rate 25 I-25-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-24-A Uncertificated REMIC I Pass-Through Rate
26 I-26-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-25-A Uncertificated
REMIC I Pass-Through Rate 27 I-27-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-26-A Uncertificated REMIC I Pass-Through Rate 28 I-28-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-27-A Uncertificated REMIC I Pass-Through Rate
29 I-29-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-28-A Uncertificated
REMIC I Pass-Through Rate 30 I-30-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-29-A Uncertificated REMIC I Pass-Through Rate 31 I-31-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-30-A Uncertificated REMIC I Pass-Through Rate
32 I-32-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-31-A Uncertificated
REMIC I Pass-Through Rate 33 I-33-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-32-A Uncertificated REMIC I Pass-Through Rate 34 I-34-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-33-A Uncertificated REMIC I Pass-Through Rate
35 I-35-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-34-A Uncertificated
REMIC I Pass-Through Rate 36 I-36-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-35-A Uncertificated REMIC I Pass-Through Rate 37 I-37-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-36-A Uncertificated REMIC I Pass-Through Rate
38 I-38-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-37-A Uncertificated
REMIC I Pass-Through Rate 39 I-39-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-38-A Uncertificated REMIC I Pass-Through Rate 40 I-40-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-39-A Uncertificated REMIC I Pass-Through Rate
41 I-41-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-40-A Uncertificated
REMIC I Pass-Through Rate 42 I-42-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-41-A Uncertificated REMIC I Pass-Through Rate 43 I-43-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-42-A Uncertificated REMIC I Pass-Through Rate
44 I-45-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-44-A Uncertificated
REMIC I Pass-Through Rate 45 I-46-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-45-A Uncertificated REMIC I Pass-Through Rate 46 I-47-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-46-A Uncertificated REMIC I Pass-Through Rate
47 I-48-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-47-A Uncertificated
REMIC I Pass-Through Rate 48 I-49-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-48-A Uncertificated REMIC I Pass-Through Rate 49 I-50-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-49-A Uncertificated REMIC I Pass-Through Rate
50 I-51-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-50-A Uncertificated
REMIC I Pass-Through Rate 51 I-52-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-51-A Uncertificated REMIC I Pass-Through Rate 52 I-53-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-52-A Uncertificated REMIC I Pass-Through Rate
53 I-54-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-53-A Uncertificated
REMIC I Pass-Through Rate 54 I-55-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-54-A Uncertificated REMIC I Pass-Through Rate 55 I-56-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-55-A Uncertificated REMIC I Pass-Through Rate
56 I-57-A through I-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate
of Uncertificated REMIC I Pass-Through Rate I-1-A through I-56-A Uncertificated
REMIC I Pass-Through Rate 57 I-58-A through I-60-A 2 multiplied by Swap LIBOR,
subject to a maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A
through I-57-A Uncertificated REMIC I Pass-Through Rate 58 I-59-A through I-60-A
2 multiplied by Swap LIBOR, subject to a maximum rate of Uncertificated REMIC I
Pass-Through Rate I-1-A through I-58-A Uncertificated REMIC I Pass-Through Rate
59 1-60-A 2 multiplied by Swap LIBOR, subject to a maximum rate of
Uncertificated REMIC I Pass-Through Rate I-1-A through I-59-A Uncertificated
REMIC I Pass-Through Rate 60 1-60-A 2 multiplied by Swap LIBOR, subject to a
maximum rate of Uncertificated REMIC I Pass-Through Rate I-1-A through I-59-A
Uncertificated REMIC I Pass-Through Rate Thereafter I-1-A through I-60A
Uncertificated REMIC I Pass-Through Rate REMIC II Regular Interest. Any of the
separate non-certificated beneficial ownership interests in REMIC II issued
hereunder and designated as a "regular interest" in REMIC II. Each REMIC II
Regular Interest shall accrue interest at the related Uncertificated REMIC II
Pass-Through Rate in effect from time to time, and shall be entitled to
distributions of principal, subject to the terms and conditions hereof, in an
aggregate amount equal to its initial Uncertificated Principal Balance as set
forth in the Preliminary Statement hereto. The designations for the respective
REMIC II Regular Interests are set forth in the Preliminary Statement hereto.
REMIC II Realized Losses: Realized Losses on Group I Loans and Group II Loans
shall be allocated to the REMIC II Regular Interests as follows: (1) The
interest portion of Realized Losses on Group I Loans, if any, shall be allocated
among REMIC II Regular Interests Y-1 and Z-1, pro rata, according to the amount
of interest accrued but unpaid thereon, in reduction thereof, and thereafter to
REMIC II Regular Interest LT-IO in reduction thereof; and (2) the interest
portion of Realized Losses on Group II Loans, if any, shall be allocated among
REMIC II Regular Interests Y-2 and Z-2, pro rata, according to the amount of
interest accrued but unpaid thereon, in reduction thereof, and thereafter to
REMIC II Regular Interest LT-IO in reduction thereof. Any interest portion of
such Realized Losses in excess of the amount allocated pursuant to the preceding
sentence shall be treated as a principal portion of Realized Losses not
attributable to any specific Mortgage Loan in such Loan Group and allocated
pursuant to the succeeding sentences. The principal portion of Realized Losses
on Group I Loans and Group II Loans shall be allocated to the REMIC II Regular
Interests as follows: (1) The principal portion of Realized Losses on Group I
Loans shall be allocated, first, to REMIC II Regular Interest Y-1 to the extent
of the REMIC II Regular Interest Y-1 Principal Reduction Amount in reduction of
the Uncertificated Principal Balance of such Regular Interest and, second, the
remainder, if any, of such principal portion of such Realized Losses shall be
allocated to REMIC II Regular Interest Z-1 in reduction of the Uncertificated
Principal Balance thereof; and (2) the principal portion of Realized Losses on
Group II Loans shall be allocated, first, to REMIC II Regular Interest Y-2 to
the extent of the REMIC II Regular Interest Y-2 Principal Reduction Amount in
reduction of the Uncertificated Principal Balance of such Regular Interest and,
second, the remainder, if any, of such principal portion of such Realized Losses
shall be allocated to REMIC II Regular Interest Z-2 in reduction of the
Uncertificated Principal Balance thereof. REMIC II Regular Interest Y-1
Principal Distribution Amount: For any Distribution Date, the excess, if any, of
the REMIC II Regular Interest Y-1 Principal Reduction Amount for such
Distribution Date over the Realized Losses allocated to REMIC II Regular
Interest Y-1 on such Distribution Date. REMIC II Regular Interest Y-2 Principal
Distribution Amount: For any Distribution Date, the excess, if any, of the REMIC
II Regular Interest Y-2 Principal Reduction Amount for such Distribution Date
over the Realized Losses allocated to REMIC II Regular Interest Y-2 on such
Distribution Date. REMIC II Regular Interest Z-1 Principal Distribution Amount:
For any Distribution Date, the excess, if any, of the REMIC II Regular Interest
Z-1 Principal Reduction Amount for such Distribution Date over the Realized
Losses allocated to REMIC II Regular Interest Z-1 on such Distribution Date.
REMIC II Regular Interest Z-2 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC II Regular Interest Z-2
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC II Regular Interest Z-2 on such Distribution Date. REMIC
II Y Principal Reduction Amounts: For any Distribution Date the amounts by which
the Uncertificated Principal Balances of REMIC II Regular Interests Y-1 and Y-2,
respectively, will be reduced on such Distribution Date by the allocation of
Realized Losses and the distribution of principal, determined as follows: First
determine the Group I REMIC II Net WAC Rate and the Group II REMIC II Net WAC
Rate for distributions of interest that will be made on the next succeeding
Distribution Date (for each Loan Group, the "Group Interest Rate" for that Loan
Group). The REMIC II Y Principal Reduction Amounts for REMIC II Regular
Interests Y-1 and Y-2 will be determined pursuant to the "Generic solution for
the REMIC II Y Regular Interests" set forth below (the "Generic Solution") by
making the following identifications among the Loan Groups and their related
REMIC II Regular Interests: A. Determine which Loan Group has the lower Group
Interest Rate. That Loan Group will be identified with Loan Group AA and the
REMIC II Regular Interests related to that Loan Group will be respectively
identified with the REMIC II Regular Interests YAA and ZAA. The Group Interest
Rate for that Loan Group will be identified with J%. If the two Loan Groups have
the same Group Interest Rate pick one for this purpose, subject to the
restriction that each Loan Group may be picked only once in the course of any
such selections pursuant to paragraphs A and B of this definition. B. Determine
which Loan Group has the higher Group Interest Rate. That Loan Group will be
identified with Loan Group BB and the REMIC II Regular Interests related to that
Group will be respectively identified with the REMIC II Regular Interests YBB
and ZBB. The Group Interest Rate for that Loan Group will be identified with K%.
If the two Loan Groups have the same Group Interest Rate the Loan Group not
selected pursuant to paragraph A, above, will be selected for purposes of this
paragraph B. Second, apply the Generic Solution set forth below to determine the
REMIC II Y Principal Reduction Amounts for the Distribution Date using the
identifications made above. GENERIC SOLUTION FOR THE REMIC II Y PRINCIPAL
REDUCTION AMOUNTS: For any Distribution Date, the amounts by which the
Uncertificated Principal Balances of REMIC II Regular Interests YAA and ZAA,
respectively, will be reduced on such Distribution Date by the allocation of
Realized Losses and the distribution of principal, determined as follows: J% and
K% represent the interest rates on Loan Group AA and Loan Group BB respectively.
J%<K%. For purposes of the succeeding formulas the following symbols shall have
the meanings set forth below: PJB = the Loan Group AA Subordination Component
after the allocation of Realized Losses and distributions of principal on such
Distribution Date. PKB = the Loan Group BB Subordination Component after the
allocation of Realized Losses and distributions of principal on such
Distribution Date. R = the Class CB Pass-Through Rate = (J%PJB + K%PKB)/(PJB +
PKB) Yj = the REMIC II Regular Interest YAA Uncertificated Principal Balance
after distributions on the prior Distribution Date. Yk = the REMIC II Regular
Interest YBB Uncertificated Principal Balance after distributions on the prior
Distribution Date. (DELTA)Yj = the REMIC II Regular Interest YAA Principal
Reduction Amount. (DELTA)Yk = the REMIC II Regular Interest YBB Principal
Reduction Amount. Zj = the REMIC II Regular Interest ZAA Uncertificated
Principal Balance after distributions on the prior Distribution Date. Zk = the
REMIC II Regular Interest ZBB Uncertificated Principal Balance after
distributions on the prior Distribution Date. (DELTA)Zj = the REMIC II Regular
Interest ZAA Principal Reduction Amount. = (DELTA)Pj - (DELTA)Yj (DELTA)Zk = the
REMIC II Regular Interest ZBB Principal Reduction Amount. = (DELTA)Pk -
(DELTA)Yk Pj = the aggregate Uncertificated Principal Balance of REMIC II
Regular Interests YAA and ZAA after distributions on the prior Distribution
Date, which is equal to the aggregate principal balance of the Group AA Loans.
Pk = the aggregate Uncertificated Principal Balance of REMIC II Regular
Interests YBB and ZBB after distributions on the prior Distribution Date, which
is equal to the aggregate principal balance of the Group BB Loans. (DELTA)Pj =
the aggregate principal reduction resulting on such Distribution Date on the
Group AA Loans as a result of principal distributions (exclusive of any amounts
distributed pursuant to clauses (d)(i) or (d)(ii) of the definition of REMIC II
Distribution Amount) to be made and Realized Losses to be allocated on such
Distribution Date, if applicable, which is equal to the aggregate of the REMIC
II Regular Interest YAA Principal Reduction Amount and the REMIC II Regular
Interest ZAA Principal Reduction Amount. (DELTA)Pk= the aggregate principal
reduction resulting on such Distribution Date on the Group BB Loans as a result
of principal distributions (exclusive of any amounts distributed pursuant to
clauses (d)(i) or (d)(ii) of the definition of REMIC II Distribution Amount) to
be made and realized losses to be allocated on such Distribution Date, which is
equal to the aggregate of the REMIC II Regular Interest YBB Principal Reduction
Amount and the REMIC II Regular Interest ZBB Principal Reduction Amount. (alpha)
= .0005 (gamma) = (R - J%)/(K% - R). (gamma) is a non-negative number unless its
denominator is zero, in which event it is undefined. If (gamma) is zero,
(DELTA)Yk = Yk and (DELTA)Yj = (Yj/Pj)(DELTA)Pj. If (gamma) is undefined,
(DELTA)Yj = Yj, (DELTA)Yk = (Yk/Pk)(DELTA)Pk. if denominator In the remaining
situations, (DELTA)Yk and (DELTA)Yj shall be defined as follows: 1. If Yk -
(alpha)(Pk - (DELTA)Pk) = greater than 0, Yj- (alpha)(Pj - (DELTA)Pj) = greater
than 0, and (gamma) (Pj - (DELTA)Pj) less than (Pk - (DELTA)Pk), (DELTA)Yk = Yk
- (alpha)(gamma) (Pj - (DELTA)Pj) and (DELTA)Yj = Yj - (alpha)(Pj - (DELTA)Pj).
2. If Yk - (alpha)(Pk - (DELTA)Pk) = greater than 0, Yj - (alpha)(Pj -
(DELTA)Pj) = greater than 0, and (gamma) (Pj - (DELTA)Pj) = greater than (Pk -
(DELTA)Pk), (DELTA)Yk = Yk - (alpha)(Pk - (DELTA)Pk) and (DELTA)Yj = Yj -
((alpha)/(gamma))(Pk - (DELTA)Pk). 3. If Yk - (alpha)(Pk - (DELTA)Pk) less than
0, Yj - (alpha)(Pj - (DELTA)Pj) = greater than 0, and Yj - (alpha)(Pj -
(DELTA)Pj) = greater than Yj - (Yk/(gamma)), (DELTA)Yk = Yk - (alpha)(gamma) (Pj
- (DELTA)Pj) and (DELTA)Yj = Yj - (alpha)(Pj - (DELTA)Pj). 4. If Yk - (alpha)(Pk
- (DELTA)Pk) less than 0, Yj - (Yk/(gamma)) = greater than 0, and Yj -
(alpha)(Pj - (DELTA)Pj) less than = Yj - (Yk/(gamma)), (DELTA)Yk = 0 and
(DELTA)Yj = Yj - (Yk/(gamma)). 5. If Yj - (alpha)(Pj - (DELTA)Pj) less than 0,
Yj - (Yk/(gamma)) less than 0, and Yk - (alpha)(Pk - (DELTA)Pk) less than = Yk -
((gamma)Yj), (DELTA)Yk = Yk - ((gamma)Yj) and (DELTA)Yj = 0. 6. If Yj -
(alpha)(Pj - (DELTA)Pj) less than 0, Yk - (alpha)(Pk - (DELTA)Pk) = greater than
0, and Yk - (alpha)(Pk - (DELTA)Pk) = greater than Yk - ((gamma)Yj), (DELTA)Yk =
Yk - (alpha)(Pk - (DELTA)Pk) and (DELTA)Yj = Yj - ((alpha)/(gamma))(Pk -
(DELTA)Pk). The purpose of the foregoing definitional provisions together with
the related provisions allocating Realized Losses and defining the REMIC II
Regular Interest Y-1 and Y-2 and REMIC II Regular Interest Z-1 and Z-2 Principal
Distribution Amounts is to accomplish the following goals in the following order
of priority: 1. Making the ratio of Yk to Yj equal to (gamma) after taking
account of the allocation Realized Losses and the distributions that will be
made through end of the Distribution Date to which such provisions relate and
assuring that the Principal Reduction Amounts for each of the REMIC II Regular
Interests is greater than or equal to zero for such Distribution Date; 2. Making
(i) the REMIC II Regular Interest YAA Uncertificated Principal Balance less than
or equal to 0.0005 of the sum of the Uncertificated Principal Balances for REMIC
II Regular Interest YAA and REMIC II Regular Interest ZAA and (ii) the REMIC II
Regular Interest YBB Uncertificated Principal Balances less than or equal to
0.0005 of the sum of the Uncertificated Principal Balances for REMIC II Regular
Interest YBB and REMIC II Regular Interest ZBB in each case after giving effect
to allocations of Realized Losses and distributions to be made through the end
of the Distribution Date to which such provisions relate; and 3. Making the
larger of (a) the fraction whose numerator is Yk and whose denominator is the
sum of Yk and Zk and (b) the fraction whose numerator is Yj and whose
denominator is the sum of Yj, and Zj as large as possible while remaining less
than or equal to 0.0005. In the event of a failure of the foregoing portion of
the definition of REMIC II Y Principal Reduction Amount to accomplish both of
goals 1 and 2 above, the amounts thereof should be adjusted to so as to
accomplish such goals within the requirement that each REMIC II Y Principal
Reduction Amount must be less than or equal to the sum of (a) the principal
Realized Losses to be allocated on the related Distribution Date for the related
Loan Group and (b) the remainder of the Available Distribution Amount for the
related Loan Group or after reduction thereof by the distributions to be made on
such Distribution in respect of interest on the related REMIC II Regular
Interests, or, if both of such goals cannot be accomplished within such
requirement, such adjustment as is necessary shall be made to accomplish goal 1
within such requirement. In the event of any conflict among the provisions of
the definition of the REMIC II Y Principal Reduction Amounts, such conflict
shall be resolved on the basis of the goals and their priorities set forth above
within the requirement set forth in the preceding sentence. REMIC II Z Principal
Reduction Amounts: For any Distribution Date, the amounts by which the
Uncertificated Principal Balances of REMIC II Regular Interests Z-1 and Z-2,
respectively, will be reduced on such Distribution Date by the allocation of
Realized Losses and the distribution of principal, which shall be in each case
the excess of (A) the sum of (x) the excess of the REMIC II Available
Distribution Amount for the related Loan Group (i.e. the "related Loan Group"
for REMIC II Regular Interest Z-1 is Loan Group I and the "related Loan Group"
for REMIC II Regular Interest Z-2 is Loan Group II) exclusive of any amount in
respect of Subsequent Recoveries included therein over the amount thereof
distributable (i) in respect of interest on such REMIC II Regular Interest and
REMIC II Regular Interest Y-1 (in the case of REMIC II Regular Interest Z-1) or
REMIC II Regular Interest Y-2 (in the case of REMIC II Regular Interest Z-2) and
(ii) to such REMIC II Regular Interest and REMIC II Regular Interest Y-1 (in the
case of REMIC II Regular Interest Z-1) or REMIC II Regular Interest Y-2 (in the
case of REMIC II Regular Interest Z-2) pursuant to clause (d)(i) of the
definition of "REMIC II Distribution Amount" and (y) the amount of Realized
Losses allocable to principal for the related Loan Group over (B) the related
REMIC II Y Principal Reduction Amount. REMIC III: The segregated pool of assets
subject hereto, constituting a portion of the primary trust created hereby and
to be administered hereunder, with respect to which a separate REMIC election is
to be made, consisting of the REMIC II Regular Interests. REMIC III Available
Distribution Amount: For any Distribution Date, the amount distributed from
REMIC II to REMIC III on such Distribution Date in respect of the REMIC II
Regular Interests. REMIC III Distribution Amount: For any Distribution Date, the
REMIC III Available Distribution Amount shall be distributed to REMIC IV in
respect of the REMIC III Regular Interests and to the Class R-III
Certificateholders in the following amounts and priority: (a) to REMIC IV as the
holder of REMIC III Regular Interest LT-IO, in an amount equal to (i)
Uncertificated Accrued Interest for such Regular Interest for such Distribution
Date, plus (ii) any amounts in respect thereof remaining unpaid from previous
Distribution Dates; (b) to the extent of the portion of the REMIC III Available
Distribution Amount related to Loan Group I remaining after the distributions
made pursuant to clause (a) above, to REMIC IV as the holder of REMIC III
Regular Interests LT1, LT2, LT3, LT4 and LT-Y1, allocated as follows: (i) to
REMIC III Regular Interests LT1, LT2, LT3, LT4 and LT-Y1, pro rata, in an amount
equal to (A) their Uncertificated Accrued Interest for such Distribution Date,
plus (B) any amounts in respect thereof remaining unpaid from previous
Distribution Dates; and (ii) to REMIC III Regular Interests LT1, LT2, LT3, LT4
and LT-Y1, in an amount equal to the remainder of such portion of the REMIC III
Available Distribution Amount related to Loan Group I remaining after the
distributions made pursuant to clauses (a) and (b)(i) above, allocated as
follows: (A) in respect of REMIC III Regular Interests LT2, LT3, LT4 and LT-Y1,
their respective Principal Distribution Amounts; (B) in respect of REMIC III
Regular Interest LT1 any remainder until the Uncertificated Principal Balance
thereof is reduced to zero; (C) any remainder in respect of REMIC III Regular
Interests LT2, LT3, LT4 and LT-Y1, pro rata according to their respective
Uncertificated Principal Balances as reduced by the distributions deemed made
pursuant to (A) above, until their respective Uncertificated Principal Balances
are reduced to zero; (c) to the extent of the portion of the REMIC III Available
Distribution Amount related to Loan Group II remaining after the distributions
made pursuant to clause (a) above, to REMIC IV as the holder of REMIC III
Regular Interests LT5, LT6, LT7, LT8 and LT-Y2, allocated as follows: (i) to
REMIC III Regular Interests LT5, LT6, LT7, LT8 and LT-Y2, pro rata, in an amount
equal to (A) their Uncertificated Accrued Interest for such Distribution Date,
plus (B) any amounts in respect thereof remaining unpaid from previous
Distribution Dates; and (ii) to REMIC III Regular Interests LT5, LT6, LT7, LT8
and LT-Y2, in an amount equal to the remainder of such portion of the REMIC III
Available Distribution Amount related to Loan Group II remaining after the
distributions made pursuant to clauses (a) and (c)(i) above, allocated as
follows: (A) in respect of REMIC III Regular Interests LT6, LT7, LT8 and LT-Y2,
their respective Principal Distribution Amounts; (B) in respect of REMIC III
Regular Interest LT5 any remainder until the Uncertificated Principal Balance
thereof is reduced to zero; (C) any remainder in respect of REMIC III Regular
Interests LT6, LT7, LT8 and LT-Y2, pro rata according to their respective
Uncertificated Principal Balances as reduced by the distributions deemed made
pursuant to (A) above, until their respective Uncertificated Principal Balances
are reduced to zero; (d) to the extent of amounts remaining after the
distributions made pursuant to clauses (a) through (c) above: (i) first, to each
of the REMIC III Regular Interests, pro rata according to the amount of
unreimbursed Realized Losses allocable to principal previously allocated to each
such REMIC III Regular Interest, the aggregate amount of any distributions to
the Certificates as reimbursement of such Realized Losses on such Distribution
Date pursuant to clause (vii) in Section 4.02(c); provided, however, that any
amounts distributed pursuant to this paragraph (d)(i) of this definition of
"REMIC III Distribution Amount" shall not cause a reduction in the
Uncertificated Principal Balances of any of the REMIC III Regular Interests; and
(ii) second, to the Class R-III Certificates, any remaining amount. REMIC III
Principal Reduction Amounts: For any Distribution Date, the amounts by which the
Uncertificated Principal Balances of REMIC III Regular Interests LT1, LT2, LT3,
LT4, LT5, LT6, LT7, LT8, LT-Y1 and LT-Y2, respectively, will be reduced on such
Distribution Date by the allocation of Realized Losses and the distribution of
principal, determined as follows: For purposes of the succeeding formulas the
following symbols shall have the meanings set forth below: Y1 = the aggregate
Uncertificated Principal Balance of REMIC III Regular Interests LT1 and LT-Y1
after distributions on the prior Distribution Date. Y2 = the Uncertificated
Principal Balance of REMIC III Regular Interest LT2 after distributions on the
prior Distribution Date. Y3 = the Uncertificated Principal Balance of REMIC III
Regular Interest LT3 after distributions on the prior Distribution Date. Y4 =
the Uncertificated Principal Balance of REMIC III Regular Interest LT4 after
distributions on the prior Distribution Date (note: Y3 = Y4). AY1 = the combined
REMIC III Regular Interest LT1 and LT-Y1 Principal Reduction Amount. Such amount
shall be allocated first to REMIC III Regular Interest LT-Y1 up to the REMIC III
Regular Interest LT-Y1 Principal Reduction Amount and thereafter the remainder
shall be allocated to REMIC III Regular Interest LT1. AY2 = the REMIC III
Regular Interest LT2 Principal Reduction Amount. AY3 = the REMIC III Regular
Interest LT3 Principal Reduction Amount. AY4 = the REMIC III Regular Interest
LT4 Principal Reduction Amount. P0 = the aggregate Uncertificated Principal
Balance of REMIC III Regular Interests LT1, LT2, LT3, LT4 and LT-Y1 after
distributions and the allocation of Realized Losses on the prior Distribution
Date. P1 = the Uncertificated Principal Balance of REMIC III Regular Interests
LT1, LT2, LT3, LT4 and LT-Y1 after distributions and the allocation of Realized
Losses to be made on such Distribution Date. AP = P0 - P1 = the aggregate of the
REMIC III Regular Interests LT1, LT2, LT3, LT4 and LT-Y1 Principal Reduction
Amounts. = the aggregate of the principal portions of Realized Losses to be
allocated to, and the principal distributions to be made on, the Class A-I
Certificates and the Class M Certificates on such Distribution Date (including
distributions of accrued and unpaid interest on the Class SB Certificates for
prior Distribution Dates). R0 = the Group I REMIC III Net WAC Rate (stated as a
monthly rate) after giving effect to amounts distributed and Realized Losses
allocated on the prior Distribution Date. R1 = the Group I REMIC III Net WAC
Rate (stated as a monthly rate) after giving effect to amounts to be distributed
and Realized Losses to be allocated on such Distribution Date. a = (Y2 + Y3)/P0.
The initial value of a on the Closing Date for use on the first Distribution
Date shall be 0.0001. a0 = the lesser of (A) the sum of (1) for all Classes of
Class A-I Certificates of the product for each Class of (i) the monthly interest
rate (as limited by the related Net WAC Cap Rate, if applicable) for such Class
applicable for distributions to be made on such Distribution Date and (ii) the
aggregate Certificate Principal Balance for such Class after distributions and
the allocation of Realized Losses on the prior Distribution Date, (2) for all
Classes of Class M Certificates of the product for each Class of (i) the monthly
interest rate (as limited by the related Net WAC Cap Rate, if applicable) for
such Class applicable for distributions to be made on such Distribution Date and
(ii) the aggregate Certificate Principal Balance for such Class multiplied by a
fraction whose numerator is the Uncertificated Principal Balance of REMIC II
Regular Interest Y-1 and whose denominator is the sum of the Uncertificated
Principal Balances of REMIC II Regular Interests Y-1 and Y-2 after distributions
and the allocation of Realized Losses on the prior Distribution Date and (3) the
amount, if any, by which the sum of the amounts in clauses (A)(1), (2) and (3)
of the definition of A0 exceeds S0 * Q0 and (B) R0 * P0. a1 = the lesser of (A)
the sum of (1) for all Classes of Class A-I Certificates of the product for each
Class of (i) the monthly interest rate (as limited by the related Net WAC Cap
Rate, if applicable) for such Class applicable for distributions to be made on
the next succeeding Distribution Date and (ii) the aggregate Certificate
Principal Balance for such Class after distributions and the allocation of
Realized Losses to be made on such Distribution Date, (2) for all Classes of
Class M Certificates of the product for each Class of (i) the monthly interest
rate (as limited by the related Net WAC Cap Rate, if applicable) for such Class
applicable for distributions to be made on the next succeeding Distribution Date
and (ii) the aggregate Certificate Principal Balance for such Class multiplied
by a fraction whose numerator is the Uncertificated Principal Balance of REMIC
II Regular Interest Y-1 and whose denominator is the sum of the Uncertificated
Principal Balances of REMIC II Regular Interests Y-1 and Y-2 after distributions
and the allocation of Realized Losses to be made on such Distribution Date and
(3) the amount, if any, by which the sum of the amounts in clauses (A)(1), (2)
and (3) of the definition of A1 exceeds S1 * Q1 and (B) R1 * P1. Then, based on
the foregoing definitions: AY1 = AP - AY2 - AY3 - AY4; AY2 = (a/2)(( a0R1 -
a1R0)/R0R1); AY3 = aAP - AY2; and AY4 = AY3. if both AY2 and AY3, as so
determined, are non-negative numbers. Otherwise: (1) If AY2, as so determined,
is negative, then AY2 = 0; AY3 = a{a1R0P0 - a0R1P1}/{a1R0}; AY4 = AY3; and AY1 =
AP - AY2 - AY3 - AY4. (2) If AY3, as so determined, is negative, then AY3 = 0;
AY2 = a{a1R0P0 - a0R1P1}/{2R1R0P1 - a1R0}; AY4 = AY3; and AY1 = AP - AY2 - AY3 -
AY4. For purposes of the succeeding formulas the following symbols shall have
the meanings set forth below: Y5 = the aggregate Uncertificated Principal
Balance of REMIC III Regular Interests LT5 and LT-Y2 after distributions on the
prior Distribution Date. Y6 = the Uncertificated Principal Balance of REMIC III
Regular Interest LT6 after distributions on the prior Distribution Date. Y7 =
the Uncertificated Principal Balance of REMIC III Regular Interest LT7 after
distributions on the prior Distribution Date. Y8 = the Uncertificated Principal
Balance of REMIC III Regular Interest LT8 after distributions on the prior
Distribution Date (note: Y7 = Y8). AY5 = the aggregate of the REMIC III Regular
Interest LT5 and LT-Y2 Principal Reduction Amounts. Such amount shall be
allocated first to REMIC III Regular Interest LT-Y2 up to the REMIC III Regular
Interest LT-Y2 Principal Reduction Amount and thereafter the remainder shall be
allocated to REMIC III Regular Interest LT5. AY6 = the REMIC III Regular
Interest LT6 Principal Reduction Amount. AY7 = the REMIC III Regular Interest
LT7 Principal Reduction Amount. AY8 = the REMIC III Regular Interest LT8
Principal Reduction Amount. Q0 = the aggregate Uncertificated Principal Balance
of REMIC III Regular Interests LT5, LT6, LT7, LT8 and LT-Y2 after distributions
and the allocation of Realized Losses on the prior Distribution Date. Q1 = the
aggregate Uncertificated Principal Balance of REMIC III Regular Interests LT5,
LT6, LT7, LT8 and LT-Y2 after distributions and the allocation of Realized
Losses to be made on such Distribution Date. AQ = Q0 - Q1 = the aggregate of the
REMIC III Regular Interests LT5, LT6, LT7, LT8 and LT-Y2 Principal Reduction
Amounts. = the aggregate of the principal portions of Realized Losses to be
allocated to, and the principal distributions to be made on, the Class A-II
Certificates and the Class M Certificates on such Distribution Date (including
distributions of accrued and unpaid interest on the Class SB Certificates for
prior Distribution Dates). S0 = the Group II REMIC III Net WAC Rate (stated as a
monthly rate) after giving effect to amounts distributed and Realized Losses
allocated on the prior Distribution Date. S1 = the Group II REMIC III Net WAC
Rate (stated as a monthly rate) after giving effect to amounts to be distributed
and Realized Losses to be allocated on such Distribution Date. a = (Y6 + Y7)/Q0.
The initial value of a on the Closing Date for use on the first Distribution
Date shall be 0.0001. A0 = the lesser of (A) the sum of (1) for all Classes of
Class A-II Certificates of the product for each Class of (i) the monthly
interest rate (as limited by the related Net WAC Cap Rate, if applicable) for
such Class applicable for distributions to be made on such Distribution Date and
(ii) the aggregate Certificate Principal Balance for such Class after
distributions and the allocation of Realized Losses on the prior Distribution
Date, (2) for all Classes of Class M Certificates of the product for each Class
of (i) the monthly interest rate (as limited by the related Net WAC Cap Rate, if
applicable) for such Class applicable for distributions to be made on such
Distribution Date and (ii) the aggregate Certificate Principal Balance for such
Class multiplied by a fraction whose numerator is the Uncertificated Principal
Balance of REMIC II Regular Interest Y-2 and whose denominator is the sum of the
Uncertificated Principal Balances of REMIC II Regular Interests Y-1 and Y-2
after distributions and the allocation of Realized Losses on the prior
Distribution Date and (3) the amount, if any, by which the sum of the amounts in
clauses (A)(1), (2) and (3) of the definition of a0 exceeds R0 * P0 and (B) S0 *
Q0. A1 = the lesser of (A) the sum of (1) for all Classes of Class A-II
Certificates of the product for each Class of (i) the monthly interest rate (as
limited by the related Net WAC Cap Rate, if applicable) for such Class
applicable for distributions to be made on the next succeeding Distribution Date
and (ii) the aggregate Certificate Principal Balance for such Class after
distributions and the allocation of Realized Losses to be made on such
Distribution Date, (2) for all Classes of Class M Certificates of the product
for each Class of (i) the monthly interest rate (as limited by the related Net
WAC Cap Rate, if applicable) for such Class applicable for distributions to be
made on the next succeeding Distribution Date and (ii) the aggregate Certificate
Principal Balance for such Class multiplied by a fraction whose numerator is the
Uncertificated Principal Balance of REMIC II Regular Interest Y-2 and whose
denominator is the sum of the principal balances of REMIC II Regular Interests
Y-1 and Y-2 after distributions and the allocation of Realized Losses to be made
on such Distribution Date and (3) the amount, if any, by which the sum of the
amounts in clauses (A)(1), (2) and (3) of the definition of a1 exceeds R1 * P1
and (B) S1 * Q1. Then, based on the foregoing definitions: AY5 = AQ - AY6 - AY7
- AY8; AY6 = (a/2)(A0S1 - A1S0)/S0S1); AY7 = aAQ - AY6; and AY8 = AY7. if both
AY6 and AY7, as so determined, are non-negative numbers. Otherwise: (1) If AY6,
as so determined, is negative, then AY6 = 0; AY7 = a(A1S0Q0 - A0S1Q1)/(A1S0);
AY8 = AY7; and AY5 = AQ - AY6 - AY7 - AY8. (2) If AY7, as so determined, is
negative, then AY7 = 0; AY6 = a(A1S0Q0 - A0S1Q1)/(2S1S0Q1 - A1S0); AY8 = AY7;
and AY5 = AQ - AY6 - AY7 - AY8. REMIC III Realized Losses: Realized Losses on
Group I Loans and Group II Loans shall be allocated to the REMIC III Regular
Interests as follows: (1) The interest portion of Realized Losses on Group I
Loans, if any, shall be allocated among REMIC III Regular Interests LT1, LT2,
LT4 and LT-Y1, pro rata according to the amount of interest accrued but unpaid
thereon, in reduction thereof, and thereafter to REMIC III Regular Interest
LT-IO in reduction thereof; and (2) the interest portion of Realized Losses on
Group II Loans, if any, shall be allocated among REMIC III Regular Interests
LT5, LT6, LT8 and LT-Y2, pro rata, according to the amount of interest accrued
but unpaid thereon, in reduction thereof, and thereafter to REMIC III Regular
Interest LT-IO in reduction thereof. Any interest portion of such Realized
Losses in excess of the amount allocated pursuant to the preceding sentence
shall be treated as a principal portion of Realized Losses not attributable to
any specific Mortgage Loan in such Loan Group and allocated pursuant to the
succeeding sentences. The principal portion of Realized Losses with respect to
Loan Group I and Loan Group II shall be allocated to the REMIC III Regular
Interests as follows: (1) The principal portion of Realized Losses on Group I
Loans shall be allocated, first, to REMIC III Regular Interest LT-Y1 to the
extent that such losses were allocated to REMIC II Regular Interest Y-1 in
reduction of the Uncertificated Principal Balance thereof, second, to REMIC III
Regular Interests LT2, LT3 and LT4 pro-rata according to their respective REMIC
III Principal Reduction Amounts to the extent thereof in reduction of the
Uncertificated Principal Balance of such REMIC III Regular Interests and, third,
the remainder, if any, of such principal portion of such Realized Losses shall
be allocated to REMIC III Regular Interest LT1 in reduction of the
Uncertificated Principal Balance thereof; and (2) the principal portion of
Realized Losses on Group II Loans shall be allocated, first, to REMIC III
Regular Interest LT-Y2 to the extent that such losses were allocated to REMIC II
Regular Interest Y-2 in reduction of the Uncertificated Principal Balance
thereof, second, to REMIC III Regular Interests LT6, LT7 and LT8 pro-rata
according to their respective REMIC III Principal Reduction Amounts to the
extent thereof in reduction of the Uncertificated Principal Balance of such
REMIC III Regular Interests and, third, the remainder, if any, of such principal
portion of such Realized Losses shall be allocated to REMIC III Regular Interest
LT5 in reduction of the Uncertificated Principal Balance thereof. REMIC III
Regular Interest. Any of the separate non-certificated beneficial ownership
interests in REMIC III issued hereunder and designated as a "regular interest"
in REMIC III. Each REMIC III Regular Interest shall accrue interest at the
related Uncertificated REMIC III Pass-Through Rate in effect from time to time,
and shall be entitled to distributions of principal, subject to the terms and
conditions hereof, in an aggregate amount equal to its initial Uncertificated
Principal Balance as set forth in the Preliminary Statement hereto. The
designations for the respective REMIC III Regular Interests are set forth in the
Preliminary Statement hereto. REMIC III Regular Interest LT1 Principal
Distribution Amount: For any Distribution Date, the excess, if any, of the REMIC
III Regular Interest LT1 Principal Reduction Amount for such Distribution Date
over the Realized Losses allocated to REMIC III Regular Interest LT1 on such
Distribution Date. REMIC III Regular Interest LT2 Principal Distribution Amount:
For any Distribution Date, the excess, if any, of the REMIC III Regular Interest
LT2 Principal Reduction Amount for such Distribution Date over the Realized
Losses allocated to REMIC III Regular Interest LT2 on such Distribution Date.
REMIC III Regular Interest LT3 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT3
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to REMIC III Regular Interest LT3 on such Distribution Date. REMIC III
Regular Interest LT4 Principal Distribution Amount: For any Distribution Date,
the excess, if any, of the REMIC III Regular Interest LT4 Principal Reduction
Amount for such Distribution Date over the Realized Losses allocated to REMIC
III Regular Interest LT4 on such Distribution Date. REMIC III Regular Interest
LT5 Principal Distribution Amount: For any Distribution Date, the excess, if
any, of the REMIC III Regular Interest LT5 Principal Reduction Amount for such
Distribution Date over the Realized Losses allocated to REMIC III Regular
Interest LT5 on such Distribution Date. REMIC III Regular Interest LT6 Principal
Distribution Amount: For any Distribution Date, the excess, if any, of the REMIC
III Regular Interest LT6 Principal Reduction Amount for such Distribution Date
over the Realized Losses allocated to REMIC III Regular Interest LT6 on such
Distribution Date. REMIC III Regular Interest LT7 Principal Distribution Amount:
For any Distribution Date, the excess, if any, of the REMIC III Regular Interest
LT7 Principal Reduction Amount for such Distribution Date over the Realized
Losses allocated to REMIC III Regular Interest LT7 on such Distribution Date.
REMIC III Regular Interest LT8 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT8
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to REMIC III Regular Interest LT8 on such Distribution Date. REMIC III
Regular Interest LT-Y1 Principal Distribution Amount: For any Distribution Date,
the excess, if any, of the REMIC III Regular Interest LT-Y1 Principal Reduction
Amount for such Distribution Date over the Realized Losses allocated to REMIC
III Regular Interest LT-Y1 on such Distribution Date. REMIC III Regular Interest
LT-Y2 Principal Distribution Amount: For any Distribution Date, the excess, if
any, of the REMIC III Regular Interest LT-Y2 Principal Reduction Amount for such
Distribution Date over the Realized Losses allocated to REMIC III Regular
Interest LT-Y2 on such Distribution Date. REMIC IV: The segregated pool of
assets subject hereto, constituting a portion of the primary trust created
hereby and to be administered hereunder, with respect to which a separate REMIC
election is to be made, consisting of the REMIC III Regular Interests. REMIC IV
Available Distribution Amount: For any Distribution Date, the amount distributed
from REMIC III to REMIC IV on such Distribution Date in respect of the REMIC III
Regular Interests. REMIC IV Distribution Amount: For any Distribution Date, the
REMIC IV Available Distribution Amount shall be deemed distributed to Class A
and Class M Certificates in respect of the portion of such Certificates
representing ownership of REMIC IV Regular Interests, REMIC IV Regular Interests
SB-IO, SB-PO and IO and the Class R-IV Certificates in the following amounts and
priority: (i) to REMIC V in respect of REMIC IV Regular Interest IO, the amount
distributable with respect to such REMIC IV Regular Interest as described in the
Preliminary Statement, being paid from and in reduction of the REMIC IV
Available Distribution Amount for such Distribution Date; (ii) to the Class A
Certificateholders, the Accrued Certificate Interest payable on the Class A
Certificates with respect to such Distribution Date, plus any related amounts
accrued pursuant to this clause (i) but remaining unpaid from any prior
Distribution Date, being paid from and in reduction of the REMIC IV Available
Distribution Amount for such Distribution Date; (iii) to the Class M
Certificateholders, from the amount, if any, of the Available Distribution
Amount remaining after the foregoing distributions, Accrued Certificate Interest
payable on the Class M Certificates with respect to such Distribution Date, plus
any related amounts accrued pursuant to this clause (ii) but remaining unpaid
from any prior Distribution Date, sequentially, to the Class M-1
Certificateholders, Class M-2 Certificateholders, Class M-3 Certificateholders,
Class M-4 Certificateholders, Class M-5 Certificateholders, Class M-6
Certificateholders, Class M-7 Certificateholders, Class M-8 Certificateholders,
Class M-9 Certificateholders, Class M-10 Certificateholders and Class M-11
Certificateholders, in that order, being paid from and in reduction of the REMIC
IV Available Distribution Amount for such Distribution Date; (iv) the Principal
Distribution Amount shall be distributed as follows, to be applied to reduce the
principal balance of the REMIC IV Regular Interest related to the applicable
Certificates in each case to the extent of the remaining Principal Distribution
Amount: (A) first, the Class A-I Principal Distribution Amount shall be
distributed sequentially to the Class A-I-1 Certificateholders, Class A-I-2
Certificateholders, Class A-I-3 Certificateholders and Class A-I-4
Certificateholders, in that order, in each case until the Certificate Principal
Balance thereof is reduced to zero; (B) second, to the Class M-1
Certificateholders, the Class M-1 Principal Distribution Amount, until the
Certificate Principal Balance of the Class M-1 Certificates has been reduced to
zero; (C) third, to the Class M-2 Certificateholders, the Class M-2 Principal
Distribution Amount, until the Certificate Principal Balance of the Class M-2
Certificates has been reduced to zero; (D) fourth, to the Class M-3
Certificateholders, the Class M-3 Principal Distribution Amount, until the
Certificate Principal Balance of the Class M-3 Certificates has been reduced to
zero; (E) fifth, to the Class M-4 Certificateholders, the Class M-4 Principal
Distribution Amount, until the Certificate Principal Balance of the Class M-4
Certificates has been reduced to zero; (F) sixth, to the Class M-5
Certificateholders, the Class M-5 Principal Distribution Amount, until the
Certificate Principal Balance of the Class M-5 Certificates has been reduced to
zero; (G) seventh, to the Class M-6 Certificateholders, the Class M-6 Principal
Distribution Amount, until the Certificate Principal Balance of the Class M-6
Certificates has been reduced to zero; (H) eighth, to the Class M-7
Certificateholders, the Class M-7 Principal Distribution Amount, until the
Certificate Principal Balance of the Class M-7 Certificates has been reduced to
zero; (I) ninth, to the Class M-8 Certificateholders, the Class M-8 Principal
Distribution Amount, until the Certificate Principal Balance of the Class M-8
Certificates has been reduced to zero; (J) tenth, to the Class M-9
Certificateholders, the Class M-9 Principal Distribution Amount, until the
Certificate Principal Balance of the Class M-9 Certificates has been reduced to
zero; and (K) eleventh, to the Class M-10 Certificateholders, the Class M-10
Principal Distribution Amount, until the Certificate Principal Balance of the
Class M-10 Certificates has been reduced to zero; and (v) to the Class A
Certificateholders and Class M Certificateholders, the amount of any Prepayment
Interest Shortfalls allocated thereto for such Distribution Date, on a pro rata
basis based on Prepayment Interest Shortfalls allocated thereto to the extent
not offset by Eligible Master Servicing Compensation on such Distribution Date;
(vi) to the Class A Certificateholders and Class M Certificateholders, the
amount of any Prepayment Interest Shortfalls previously allocated thereto
remaining unpaid from prior Distribution Dates together with interest thereon at
the related Pass-Through Rate, on a pro rata basis based on unpaid Prepayment
Interest Shortfalls previously allocated thereto; (vii) to REMIC V in respect of
REMIC IV Regular Interests SB-IO and SB-PO, (A) from the amount, if any, of the
REMIC IV Available Distribution Amount remaining after the foregoing
distributions, the sum of (I) Accrued Certificate Interest on the Class SB
Certificates, (II) the amount of any Overcollateralization Reduction Amount for
such Distribution Date and (III) for any Distribution Date after the Certificate
Principal Balance of each Class of Class A Certificates and Class M Certificates
has been reduced to zero, the Overcollateralization Amount and (B) from
prepayment charges on deposit in the Certificate Account, any prepayment charges
received on the Mortgage Loans during the related Prepayment Period; and (viii)
to the Class R-IV Certificateholders, the balance, if any, of the REMIC IV
Available Distribution Amount. REMIC IV Regular Interest SB-PO: A separate
beneficial ownership interest in REMIC IV issued hereunder and designated as a
Regular Interest in REMIC IV, held as an asset of REMIC V. REMIC IV Regular
Interest SB-PO shall have no entitlement to interest, and shall be entitled to
distributions of principal subject to the terms and conditions hereof, in
aggregate amount equal to the initial Certificate Principal Balance of the Class
SB Certificates as set forth in the Preliminary Statement hereto. REMIC IV
Regular Interest SB-IO: A separate beneficial ownership interest in REMIC IV
issued hereunder and designated as a Regular Interest in REMIC IV, held as an
asset of REMIC V. REMIC IV Regular Interest SB-IO shall have no entitlement to
principal, and shall be entitled to distributions of interest subject to the
terms and conditions hereof, in aggregate amount equal to the interest
distributable with respect to the Class SB Certificates pursuant to the terms
and conditions hereof. REMIC IV Regular Interest IO: A separate beneficial
ownership interest in REMIC IV issued hereunder and designated as a Regular
Interest in REMIC IV, held as an asset of REMIC V. REMIC IV Regular Interest IO
shall have no entitlement to principal, and shall be entitled to distributions
of interest subject to the terms and conditions hereof, in aggregate amount
equal to the interest distributable with respect to REMIC III Regular Interest
LT-IO. REMIC IV Regular Interests: REMIC IV Regular Interests SB-IO, SB-PO and
IO, together with the Class A Certificates and Class M Certificates, exclusive
of their respective rights to receive the payment of Basis Risk Shortfalls and
other amounts pursuant to the SB-AM Swap Agreement. REMIC V: The segregated pool
of assets subject hereto, constituting a portion of the primary trust created
hereby and to be administered hereunder, with respect to which a separate REMIC
election is to be made, consisting of REMIC IV Regular Interests SB-IO, SB-PO
and IO. REMIC V Available Distribution Amount: For any Distribution Date, the
amounts deemed distributed from REMIC IV to REMIC V on such Distribution Date in
respect of REMIC IV Regular Interests SB-IO, SB-PO and IO pursuant to the
definition of REMIC IV Distribution Amount. REMIC V Distribution Amount: For any
Distribution Date, the REMIC V Available Distribution Amount shall be deemed
distributed by REMIC V to the holders of the Class SB Certificates on account of
REMIC V Regular Interest SB and to the Supplemental Interest Trust Account on
account of REMIC V Regular Interest IO. REMIC V Regular Interests. Either of the
separate beneficial ownership interests in REMIC V issued hereunder and
designated as a "regular interest" in REMIC V. The REMIC V Regular Interests
shall be entitled to distributions of interest and principal, subject to the
terms and conditions hereof, as set forth in the Preliminary Statement hereto.
Required Overcollateralization Amount: With respect to any Distribution Date (i)
prior to the Stepdown Date, an amount equal to 0.70% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date; (ii) on or after
the Stepdown Date, the greater of (x) 1.40% of the outstanding aggregate Stated
Principal Balance of the Mortgage Loans after giving effect to distributions
made on that Distribution Date and (y) the Overcollateralization Floor; and
(iii) on or after the Stepdown Date if a Trigger Event is in effect, the
Required Overcollateralization Amount for the immediately preceding Distribution
Date; provided that the Required Overcollateralization Amount may be reduced so
long as written confirmation is obtained from each rating agency that the
reduction will not reduce the ratings assigned to the Class A Certificates and
Class M Certificates by that rating agency below the lower of the then-current
ratings or the ratings assigned to those certificates as of the closing date by
that rating agency. Rule 144A: Rule 144A under the Securities Act of 1933, as in
effect from time to time. Rule 144A Global Offered Certificate: Any one of the
Class SB-1 Certificates substantially in the form of Exhibit Eleven-A hereto,
and, in both cases, more fully described in Section 5.02(g) hereof. SB-AM Swap
Agreement: The interest rate swap agreement between the Trustee, on behalf of
the Class A Certificateholders and Class M Certificateholders, and the Trustee,
on behalf of the Class SB Certificateholders, evidenced by the confirmation
attached hereto as Exhibit Five and incorporated herein by reference. Senior
Certificate: Any one of the Class A Certificates. Senior Enhancement Percentage:
With respect to any Distribution Date, the percentage obtained by dividing (x)
the sum of (i) the aggregate Certificate Principal Balance of the Class M
Certificates and (ii) the Overcollateralization Amount, in each case prior to
the distribution of the Principal Distribution Amount on such Distribution Date,
by (y) the aggregated Stated Principal Balance of the Mortgage Loans after
giving effect to distributions to be made on that Distribution Date. Senior
Percentage: With respect to each Loan Group and any Distribution Date, the
percentage equal to the lesser of (x) the aggregate Certificate Principal
Balances of the related Class A Certificates immediately prior to such
Distribution Date divided by the aggregate Stated Principal Balance of the
Mortgage Loans in such Loan Group immediately prior to such Distribution Date
and (y) 100%. Sharia Mortgage Loan: A declining balance co-ownership
transaction, structured so as to comply with Islamic religious law. Sharia
Mortgage Loan Co-Ownership Agreement: The agreement that defines the
relationship between the consumer and co-owner and the parties' respective
rights under a Sharia Mortgage Loan, including their respective rights with
respect to the indicia of ownership of the related Mortgaged Property. Sharia
Mortgage Loan Security Instrument: The mortgage, security instrument or other
comparable instrument creating a first lien on an estate in fee simple or
leasehold interest in real property securing an Obligation to Pay. Sixty-Plus
Delinquency Percentage: With respect to any Distribution Date on or after the
Stepdown date, the arithmetic average, for each of the three consecutive
Distribution Dates ending with such Distribution Date, of the fraction,
expressed as a percentage, equal to (x) the aggregate Stated Principal Balance
of the Mortgage Loans that are 60 or more days delinquent in payment of
principal and interest for that Distribution Date, including Mortgage Loans in
foreclosure, and REO Properties over (y) the aggregate Stated Principal Balance
of all of the Mortgage Loans immediately preceding that Distribution Date.
Stated Principal Balance: With respect to any Mortgage Loan or related REO
Property, as of any date of determination, (i) the sum of (a) the Cut-off Date
Principal Balance of the Mortgage Loan plus (b) any amount by which the Stated
Principal Balance of the Mortgage Loan has been increased pursuant to a
Servicing Modification, minus (ii) the sum of (a) the principal portion of the
Monthly Payments due with respect to such Mortgage Loan or REO Property during
each Due Period ending with the Due Period relating to the most recent
Distribution Date which were received or with respect to which an Advance was
made, (b) all Principal Prepayments with respect to such Mortgage Loan or REO
Property, and all Insurance Proceeds, Liquidation Proceeds and REO Proceeds, to
the extent applied by the Master Servicer as recoveries of principal in
accordance with Section 3.14 with respect to such Mortgage Loan or REO Property,
in each case which were distributed pursuant to Section 4.02 on any previous
Distribution Date, and (c) any Realized Loss incurred with respect to such
Mortgage Loan allocated to Certificateholders with respect thereto for any
previous Distribution Date. Stepdown Date: The earlier to occur of (i) the
Distribution Date immediately succeeding the Distribution Date on which the
aggregate Certificate Principal Balance of the Class A Certificates has been
reduced to zero or (ii) the later to occur of (x) the Distribution Date in
September 2009 and (y) the first Distribution Date on which the Senior
Enhancement Percentage (calculated for this purpose only after taking into
account payments of principal on the Mortgage Loans due on the related Due Date
or received during the related Prepayment Period but prior to distribution of
the Principal Distribution Amount in respect of the Certificates then entitled
to distributions of principal on such Distribution Date) is greater than or
equal to approximately 12.50%. Subordination Component: With respect to any
Distribution Date and each Loan Group, the positive excess, if any, of the
aggregate Stated Principal Balance of the Mortgage Loans in that Loan Group,
over the aggregate Certificate Principal Balance of the related Class A
Certificates, in each case immediately prior to that Distribution Date.
Subordination Percentage: With respect to each class of Class A certificates and
Class M, the respective approximate percentage set forth in the table below:
CLASS PERCENTAGE A 87.50% M-1 90.70% M-2 92.00% M-3 92.90% M-4 93.90% M-5 94.80%
M-6 95.50% M-7 96.20% M-8 96.90% M-9 97.60% M-10 98.60% Subsequent Recovery
Allocation Amount: With respect to a Loan Group, that portion of the Principal
Allocation Amount in respect of that Loan Group attributable to the amounts
described in clause (iv) of the definition of Principal Distribution Amount.
Supplemental Interest Trust Account: The separate trust account created and
maintained by the Trustee pursuant to Section 4.09(a). Supplemental Interest
Trust: The separate trust created and maintain by the Supplemental Interest
Trust Trustee pursuant to Section 4.09(a). The primary activities of the
Supplemental Interest Trust created pursuant to this Agreement shall be: (i)
holding the Swap Agreement; (ii) receiving collections or making payments with
respect to the Swap Agreement; and (iii) engaging in other activities that are
necessary or incidental to accomplish these limited purposes, which activities
cannot be contrary to the status of the Supplemental Interest Trust as a
qualified special purpose entity under existing accounting literature.
Supplemental Interest Trust Trustee: Deutsche Bank Trust Company Americas, a
national banking association, not in its individual capacity, but solely in its
capacity as trustee of the Supplemental Interest Trust, and any successor
thereto, and any corporation or national banking association resulting from or
surviving any consolidation or merger to which it or its successors may be a
party and any successor trustee as may from time to time be serving as successor
trustee hereunder. Swap Agreement: The interest rate swap agreement between the
Swap Counterparty and the Supplemental Interest Trust Trustee, on behalf of the
Supplemental Interest Trust, which agreement provides for Net Swap Payments and
Swap Termination Payments to be paid, as provided therein, together with any
schedules, confirmations or other agreements relating thereto, attached hereto
as Exhibit 4. Swap Agreement Notional Balance: As to the Swap Agreement and each
Floating Rate Payer Payment Date and Fixed Rate Payer Payment Date (each as
defined in the Swap Agreement) the amount set forth on Schedule I to the Swap
Agreement for such Floating Rate Payer Payment Date and Fixed Rate Payer Payment
Date. Swap Counterparty: The swap counterparty under the Swap Agreement either
(a) entitled to receive payments from the Supplemental Interest Trust Trustee
from amounts payable by the Supplemental Interest Trust under this Agreement or
(b) required to make payments to the Supplemental Interest Trust Trustee for
payment to the Supplemental Interest Trust, in either case pursuant to the terms
of the Swap Agreement, and any successor in interest or assign. Initially, the
Swap Counterparty shall be HSBC Bank USA, N.A. Swap Counterparty Trigger Event:
With respect to any Distribution Date, (i) an Event of Default under the Swap
Agreement with respect to which the Swap Counterparty is a Defaulting Party,
(ii) a Termination Event under the Swap Agreement with respect to which the Swap
Counterparty is the sole Affected Party, or (iii) an additional termination
event under the Swap Agreement with respect to which the Swap Counterparty is
the sole Affected Party. Swap LIBOR: LIBOR as determined pursuant to the Swap
Agreement. Swap Termination Payment: Upon the occurrence of an Early Termination
Date, the payment to be made by the Supplemental Interest Trust Trustee on
behalf of the Supplemental Interest Trust to the Swap Counterparty from payments
from the Supplemental Interest Trust, or by the Swap Counterparty to the
Supplemental Interest Trust Trustee for payment to the Supplemental Interest
Trust, as applicable, pursuant to the terms of the Swap Agreement. Temporary
Regulation S Global Offered Certificate: Any one of the Class SB-1 Certificates
substantially in the form of Exhibit Eleven -C hereto, and, in both cases, more
fully described in Section 5.02(g) hereof. Trigger Event: A Trigger Event is in
effect with respect to any Distribution Date on or after the Stepdown Date if
either (a) the Sixty-Plus Delinquency Percentage, as determined on that
Distribution Date exceeds 40.00% of the Senior Enhancement Percentage for that
Distribution Date or (b) the aggregate amount of Realized Losses on the Mortgage
Loans as a percentage of the initial aggregate Stated Principal Balance as of
the Cut-off Date exceeds the applicable amount set forth below: o September 2008
to August 2009: 0.20% with respect to September 2008, plus an additional 1/12th
of 0.30% for each month through August 2009. o September 2009 to August 2010:
0.50% with respect to September 2009, plus an additional 1/12th of 0.40% for
each month through August 2010. o September 2010 to August 2011: 0.90% with
respect to September 2010, plus an additional 1/12th of 0.35% for each month
through August 2011. o September 2011 to August 2012: 1.25% with respect to
September 2011, plus an additional 1/12th of 0.25% for each month through August
2012. o September 2012 and thereafter: 1.50%. Uncertificated Accrued Interest:
With respect to any Uncertificated REMIC Regular Interest for any Distribution
Date, one month's interest at the related Uncertificated Pass-Through Rate for
such Distribution Date, accrued on the Uncertificated Principal Balance or
Uncertificated Notional Amount, as applicable, immediately prior to such
Distribution Date. Uncertificated Accrued Interest for the Uncertificated REMIC
Regular Interests shall accrue on the basis of a 360-day year consisting of
twelve 30-day months. For purposes of calculating the amount of Uncertificated
Accrued Interest for the REMIC I Regular Interests, REMIC II Regular Interests
and REMIC III Regular Interests for any Distribution Date, any Prepayment
Interest Shortfalls and Relief Act Shortfalls (to the extent not covered by
Compensating Interest) shall be allocated among REMIC I Regular Interests, REMIC
II Regular Interests and REMIC III Regular Interests, respectively, pro rata,
based on, and to the extent of, Uncertificated Accrued Interest, as calculated
without application of this sentence. Uncertificated Accrued Interest on REMIC
IV Regular Interest SB-PO shall be zero. Uncertificated Accrued Interest on the
REMIC IV Regular Interest SB-IO for each Distribution Date shall equal Accrued
Certificate Interest for the Class SB Certificates. Uncertificated Notional
Amount: With respect to the Class SB Certificates or REMIC IV Regular Interest
SB-IO, immediately prior to any Distribution Date, the aggregate of the
Uncertificated Principal Balances of the REMIC III Regular Interests. With
respect to REMIC II Regular Interest LT-IO and REMIC III Regular Interest LT-IO
and each Distribution Date listed below, the aggregate Uncertificated Principal
Balance of the REMIC I Regular Interests ending with the designation "A" listed
below: DISTRIBUTION DATE REMIC I REGULAR INTERESTS 1 I-1-A through I-60-A 2
I-2-A through I-60-A 3 I-3-A through I-60-A 4 I-4-A through I-60-A 5 I-5-A
through I-45A 6 I-6-A through I-60-A 7 I-7-A through I-60-A 8 I-8-A through
I-60-A 9 I-9-A through I-60-A 10 I-10-A through I-60-A 11 I-11-A through I-60-A
12 I-12-A through I-60-A 13 I-13-A through I-60-A 14 I-14-A through I-60-A 15
I-15-A through I-60-A 16 I-16-A through I-60-A 17 I-17-A through I-60-A 18
I-18-A through I-60-A 19 I-19-A through I-60-A 20 I-20-A through I-60-A 21
I-21-A through I-60-A 22 I-22-A through I-60-A 23 I-23-A through I-60-A 24
I-24-A through I-60-A 25 I-25-A through I-60-A 26 I-26-A through I-60-A 27
I-27-A through I-60-A 28 I-28-A through I-60-A 29 I-29-A through I-60-A 30
I-30-A through I-60-A 31 I-31-A through I-60-A 32 I-32-A through I-60-A 33
I-33-A through I-60-A 34 I-34-A through I-60-A 35 I-35-A through I-60-A 36
I-36-A through I-60-A 37 I-37-A through I-60-A 38 I-38-A through I-60-A 39
I-39-A through I-60-A 40 I-40-A through I-60-A 41 I-41-A through I-60-A 42
I-42-A through I-60-A 43 I-43-A through I-60-A 44 I-44-A through I-60-A 45
I-45-A through I-60-A 46 I-46-A through I-60-A 47 I-47-A through I-60-A 48
I-48-A through I-60-A 49 I-49-A through I-60-A 50 I-50-A through I-60-A 51
I-51-A through I-60-A 52 I-52-A through I-60-A 53 I-53-A through I-60-A 54
I-54-A through I-60-A 55 I-55-A through I-60-A 56 I-56-A through I-60-A 57
I-57-A through I-60-A 58 I-58-A through I-60-A 59 I-59-A through I-60-A 60
I-60-A thereafter $0.00 With respect to REMIC IV Regular Interest IO,
immediately prior to any Distribution Date, an amount equal to the
Uncertificated Notional Amount of REMIC III Regular Interest LT-IO.
Uncertificated Pass-Through Rate: The Uncertificated REMIC I Pass-Through Rate,
the Uncertificated REMIC II Pass-Through Rate or the Uncertificated REMIC III
Pass-Through Rate, as applicable Uncertificated Principal Balance: The principal
amount of any Uncertificated Regular Interest outstanding as of any date of
determination. The Uncertificated Principal Balance of each Uncertificated
Regular Interest shall be reduced first by Realized Losses allocated thereto by
the definition of REMIC I Realized Losses, REMIC II Realized Losses or REMIC III
Realized Losses, as applicable, and by all distributions of principal deemed
made on such Uncertificated Regular Interest on such Distribution Date. The
Uncertificated Principal Balance of each Uncertificated Regular Interest shall
never be less than zero. With respect to REMIC IV Regular Interest SB-PO the
initial amount set forth with respect thereto in the Preliminary Statement as
reduced by distributions deemed made in respect thereof pursuant to Section 4.02
and Realized Losses allocated thereto pursuant to Section 4.05. Uncertificated
REMIC Regular Interests: The REMIC I Regular Interests, the REMIC II Regular
Interests, the REMIC III Regular Interests and REMIC IV Regular Interests SB-IO,
SB-PO and IO. Uncertificated REMIC I Pass-Through Rate: With respect to each
REMIC I Regular Interest ending with the designation "A", a per annum rate equal
to the weighted average Net Mortgage Rate of the Mortgage Loans multiplied by
two (2), subject to a maximum rate of 11.12%. With respect to each REMIC I
Regular Interest ending with the designation "B", the greater of (x) a per annum
rate equal to the excess, if any, of (i) 2 multiplied by the weighted average
Net Mortgage Rate of the Mortgage Loans over (ii) 11.12% and (y) 0.00000%. With
respect to REMIC I Regular Interest A-I, the weighted average of the Net
Mortgage Rates on the Mortgage Loans. With respect to REMIC I Regular Interest
I, the weighted average of the Net Mortgage Rates on the Group I Loans. With
respect to REMIC I Regular Interest II, the weighted average of the Net Mortgage
Rates on the Group II Loans. Uncertificated REMIC II Pass-Through Rate: With
respect to any Distribution Date and (i) REMIC II Regular Interests Y-1 and Z-1,
the Group I REMIC II Net WAC Rate, (ii) REMIC II Regular Interests Y-2 and Z-2,
the Group II REMIC II Net WAC Rate, and (iii) REMIC II Regular Interest LT-IO,
the excess of (i) the weighted average of the Uncertificated REMIC I
Pass-Through Rates for REMIC I Regular Interests ending with the designation
"A," over (ii) 2 multiplied by Swap LIBOR. Uncertificated REMIC III Pass-Through
Rate: With respect to any Distribution Date and (i) REMIC III Regular Interests
LT1, LT2 and LT-Y1, the Group I REMIC III Net WAC Rate, (ii) REMIC III Regular
Interests LT5, LT6 and LT-Y2, the Group II REMIC III Net WAC Rate, (iii) REMIC
III Regular Interests LT3 and LT7, zero (0.00%), (iv) REMIC III Regular Interest
LT4, twice the Group I REMIC III Net WAC Rate, (v) REMIC II Regular Interest
LT8, twice the Group II REMIC III Net WAC Rate; and (vi) REMIC III Regular
Interest LT-IO, the excess of (i) the weighted average of the Uncertificated
REMIC I Pass-Through Rates for REMIC I Regular Interests ending with the
designation "A," over (ii) 2 multiplied by Swap LIBOR. Underwriter: Residential
Funding Securities LLC. Section 1.02. DETERMINATION OF LIBOR. LIBOR applicable
to the calculation of the Pass-Through Rate on the LIBOR Certificates for any
Interest Accrual Period will be determined as of each LIBOR Rate Adjustment
Date. On each LIBOR Rate Adjustment Date, or if such LIBOR Rate Adjustment Date
is not a Business Day, then on the next succeeding Business Day, LIBOR shall be
established by the Trustee and, as to any Interest Accrual Period, will equal
the rate for one month United States dollar deposits that appears on the Dow
Jones Telerate Screen Page 3750 as of 11:00 a.m., London time, on such LIBOR
Rate Adjustment Date. "Dow Jones Telerate Screen Page 3750" means the display
designated as page 3750 on the Telerate Service (or such other page as may
replace page 3750 on that service for the purpose of displaying London interbank
offered rates of major banks). If such rate does not appear on such page (or
such other page as may replace that page on that service, or if such service is
no longer offered, LIBOR shall be so established by use of such other service
for displaying LIBOR or comparable rates as may be selected by the Trustee after
consultation with the Master Servicer), the rate will be the Reference Bank
Rate. The "Reference Bank Rate" will be determined on the basis of the rates at
which deposits in U.S. Dollars are offered by the reference banks (which shall
be any three major banks that are engaged in transactions in the London
interbank market, selected by the Trustee after consultation with the Master
Servicer) as of 11:00 a.m., London time, on the LIBOR Rate Adjustment Date to
prime banks in the London interbank market for a period of one month in amounts
approximately equal to the aggregate Certificate Principal Balance of the LIBOR
Certificates then outstanding. The Trustee will request the principal London
office of each of the reference banks to provide a quotation of its rate. If at
least two such quotations are provided, the rate will be the arithmetic mean of
the quotations rounded up to the next multiple of 1/16%. If on such date fewer
than two quotations are provided as requested, the rate will be the arithmetic
mean of the rates quoted by one or more major banks in New York City, selected
by the Trustee after consultation with the Master Servicer, as of 11:00 a.m.,
New York City time, on such date for loans in U.S. Dollars to leading European
banks for a period of one month in amounts approximately equal to the aggregate
Certificate Principal Balance of the LIBOR Certificates then outstanding. If no
such quotations can be obtained, the rate will be LIBOR for the prior
Distribution Date; provided however, if, under the priorities described above,
LIBOR for a Distribution Date would be based on LIBOR for the previous
Distribution Date for the third consecutive Distribution Date, the Trustee,
after consultation with the Master Servicer, shall select an alternative
comparable index (over which the Trustee has no control), used for determining
one-month Eurodollar lending rates that is calculated and published (or
otherwise made available) by an independent party. The establishment of LIBOR by
the Trustee and the Master Servicer on any LIBOR Rate Adjustment Date and the
Master Servicer's subsequent calculation of the Pass-Through Rate applicable to
the LIBOR Certificates for the relevant Interest Accrual Period, in the absence
of manifest error, will be final and binding. Promptly following each LIBOR Rate
Adjustment Date the Trustee shall supply the Master Servicer with the results of
its determination of LIBOR on such date. Furthermore, the Trustee will supply to
any Certificateholder so requesting by telephone by calling (800) 735-7777 the
Pass-Through Rate on the LIBOR Certificates for the current and the immediately
preceding Interest Accrual Period. Section 1.03. USE OF WORDS AND PHRASES.
"Herein," "hereby," "hereunder," "hereof," "hereinbefore," "hereinafter" and
other equivalent words refer to the Pooling and Servicing Agreement as a whole.
All references herein to Articles, Sections or Subsections shall mean the
corresponding Articles, Sections and Subsections in the Pooling and Servicing
Agreement. The definitions set forth herein include both the singular and the
plural. References in the Pooling and Servicing Agreement to "interest" on and
"principal" of the Mortgage Loans shall mean, with respect to the Sharia
Mortgage Loans, if any, amounts in respect profit payments and acquisition
payments, respectively. <HR SIZE=5 COLOR=GRAY NOSHADE> ARTICLE II CONVEYANCE OF
MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES Section 2.01. CONVEYANCE OF
MORTGAGE LOANS. (a) (See Section 2.01(a) of the Standard Terms). (b) In
connection with such assignment, except as set forth in Section 2.01(c) and
subject to Section 2.01(d) below, the Company does hereby (1) with respect to
each Mortgage Loan (other than a Cooperative Loan or a Sharia Mortgage Loan)
deliver to the Master Servicer (or an affiliate of the Master Servicer) each of
the documents or instruments described in clause (I)(ii) below (and the Master
Servicer shall hold (or cause such affiliate to hold) such documents or
instruments in trust for the use and benefit of all present and future
Certificateholders), (2) with respect to each MOM Loan, deliver to and deposit
with the Trustee, or the Custodian on behalf of the Trustee, the documents or
instruments described in clauses (I)(i) and (v) below, (3) with respect to each
Mortgage Loan that is not a MOM Loan but is registered on the MERS(R)System,
deliver to and deposit with the Trustee, or to the Custodian on behalf of the
Trustee, the documents or instruments described in clauses (I)(i), (iv) and (v)
below, (4) with respect to each Mortgage Loan that is not a MOM Loan and is not
registered on the MERS(R)System, deliver to and deposit with the Trustee, or to
the Custodian on behalf of the Trustee, the documents or instruments described
in clauses (I)(i), (iii), (iv) and (v), and (5) with respect to each Cooperative
Loan and Sharia Mortgage Loan, the documents or instruments described in clause
(II) and clause (III) below: (I) with respect to each Mortgage Loan so assigned
(other than a Cooperative Loan or a Sharia Mortgage Loan): (i) The original
Mortgage Note, endorsed without recourse in blank or to the order of the
Trustee, and showing an unbroken chain of endorsements from the originator
thereof to the Person endorsing it to the Trustee, or with respect to any
Destroyed Mortgage Note, an original lost note affidavit from the related Seller
or Residential Funding stating that the original Mortgage Note was lost,
misplaced or destroyed, together with a copy of the related Mortgage Note; (ii)
The original Mortgage, noting the presence of the MIN of the Mortgage Loan and
language indicating that the Mortgage Loan is a MOM Loan if the Mortgage Loan is
a MOM Loan, with evidence of recording indicated thereon or a copy of the
Mortgage with evidence of recording indicated thereon; (iii) The original
Assignment of the Mortgage to the Trustee with evidence of recording indicated
thereon or a copy of such assignment with evidence of recording indicated
thereon; (iv) The original recorded assignment or assignments of the Mortgage
showing an unbroken chain of title from the originator thereof to the Person
assigning it to the Trustee (or to MERS, if the Mortgage Loan is registered on
the MERS(R)System and noting the presence of a MIN) with evidence of recordation
noted thereon or attached thereto, or a copy of such assignment or assignments
of the Mortgage with evidence of recording indicated thereon; and (v) The
original of each modification, assumption agreement or preferred loan agreement,
if any, relating to such Mortgage Loan or a copy of each modification,
assumption agreement or preferred loan agreement; (II) with respect to each
Cooperative Loan so assigned: The original Mortgage Note, endorsed without
recourse to the order of the Trustee and showing an unbroken chain of
endorsements from the originator thereof to the Person endorsing it to the
Trustee, or with respect to any Destroyed Mortgage Note, an original lost note
affidavit from the related Seller or Residential Funding stating that the
original Mortgage Note was lost, misplaced or destroyed, together with a copy of
the related Mortgage Note; A counterpart of the Cooperative Lease and the
Assignment of Proprietary Lease to the originator of the Cooperative Loan with
intervening assignments showing an unbroken chain of title from such originator
to the Trustee or a copy of such Cooperative Lease and Assignment of Proprietary
Lease and copies of any such intervening assignments; The related Cooperative
Stock Certificate, representing the related Cooperative Stock pledged with
respect to such Cooperative Loan, together with an undated stock power (or other
similar instrument) executed in blank or copies thereof; The original
recognition agreement by the Cooperative of the interests of the mortgagee with
respect to the related Cooperative Loan or a copy thereof; The Security
Agreement or a copy thereof; Copies of the original UCC-1 financing statement,
and any continuation statements, filed by the originator of such Cooperative
Loan as secured party, each with evidence of recording thereof, evidencing the
interest of the originator under the Security Agreement and the Assignment of
Proprietary Lease; Copies of the filed UCC-3 assignments of the security
interest referenced in clause (vi) above showing an unbroken chain of title from
the originator to the Trustee, each with evidence of recording thereof,
evidencing the interest of the originator under the Security Agreement and the
Assignment of Proprietary Lease; An executed assignment of the interest of the
originator in the Security Agreement, Assignment of Proprietary Lease and the
recognition agreement referenced in clause (iv) above, showing an unbroken chain
of title from the originator to the Trustee, or a copy thereof; The original of
each modification, assumption agreement or preferred loan agreement, if any,
relating to such Cooperative Loan or a copy of each modification, assumption
agreement or preferred loan agreement; and A duly completed UCC-1 financing
statement showing the Master Servicer as debtor, the Company as secured party
and the Trustee as assignee and a duly completed UCC-1 financing statement
showing the Company as debtor and the Trustee as secured party, each in a form
sufficient for filing, evidencing the interest of such debtors in the
Cooperative Loans or copies thereof; and (III) with respect to each Sharia
Mortgage Loan so assigned: (i) The original Obligation to Pay, endorsed without
recourse in blank or to the order of the Trustee and showing an unbroken chain
of endorsements from the originator thereof to the Person endorsing it to the
Trustee, or with respect to any Destroyed Obligation to Pay, an original
affidavit from the related Seller or Residential Funding stating that the
original Obligation to Pay was lost, misplaced or destroyed, together with a
copy of the related Obligation to Pay; (ii) The original Sharia Mortgage Loan
Security Instrument, with evidence of recording indicated thereon or a copy of
the Sharia Mortgage Loan Security Instrument with evidence of recording
indicated thereon; (iii) An original Assignment and Amendment of Security
Instrument, assigned to the Trustee with evidence of recording indicated thereon
or a copy of such Assignment and Amendment of Security Instrument with evidence
of recording indicated thereon; (iv) The original recorded assignment or
assignments of the Sharia Mortgage Loan Security Instrument showing an unbroken
chain of title from the originator thereof to the Person assigning it to the
Trustee with evidence of recordation noted thereon or attached thereto, or a
copy of such assignment or assignments of the Sharia Mortgage Loan Security
Instrument with evidence of recording indicated thereon; (v) The original Sharia
Mortgage Loan Co-Ownership Agreement with respect to the related Sharia Mortgage
Loan or a copy of such Sharia Mortgage Loan Co-Ownership Agreement; and (vi) The
original of each modification or assumption agreement, if any, relating to such
Sharia Mortgage Loan or a copy of each modification or assumption agreement. (c)
The Company may, in lieu of delivering the original of the documents set forth
in Sections 2.01(b)(I)(iii), (iv) and (v), Sections 2.01(b)(II)(ii), (iv),
(vii), (ix) and (x) and Sections 2.01(b)(III)(ii), (iii), (iv), (v) and (vi) (or
copies thereof) to the Trustee or to the Custodian on behalf of the Trustee,
deliver such documents to the Master Servicer, and the Master Servicer shall
hold such documents in trust for the use and benefit of all present and future
Certificateholders until such time as is set forth in the next sentence. Within
thirty Business Days following the earlier of (i) the receipt of the original of
all of the documents or instruments set forth in Sections 2.01(b)(I)(iii), (iv)
and (v), Sections 2.01(b)(II)(ii), (iv), (vii), (ix) and (x) and Sections
2.01(b)(III)(ii), (iii), (iv), (v) and (vi) (or copies thereof) for any Mortgage
Loan and (ii) a written request by the Trustee to deliver those documents with
respect to any or all of the Mortgage Loans then being held by the Master
Servicer, the Master Servicer shall deliver a complete set of such documents to
the Trustee or to the Custodian on behalf of the Trustee. The parties hereto
agree that it is not intended that any Mortgage Loan be included in the Trust
Fund that is either (i) a "High-Cost Home Loan" as defined in the New Jersey
Home Ownership Act effective November 27, 2003, (ii) a "High-Cost Home Loan" as
defined in the New Mexico Home Loan Protection Act effective January 1, 2004,
(iii) a "High Cost Home Mortgage Loan" as defined in the Massachusetts Predatory
Home Loan Practices Act effective November 7, 2004 or (iv) a "High-Cost Home
Loan" as defined in the Indiana House Enrolled Act No. 1229, effective as of
January 1, 2005. (d) Notwithstanding the provisions of Section 2.01(c), in
connection with any Mortgage Loan, if the Company cannot deliver the original of
the Mortgage, any assignment, modification, assumption agreement or preferred
loan agreement (or copy thereof as permitted by Section 2.01(b)) with evidence
of recording thereon concurrently with the execution and delivery of this
Agreement because of (i) a delay caused by the public recording office where
such Mortgage, assignment, modification, assumption agreement or preferred loan
agreement as the case may be, has been delivered for recordation, or (ii) a
delay in the receipt of certain information necessary to prepare the related
assignments, the Company shall deliver or cause to be delivered to the Trustee
or to the Custodian on behalf of the Trustee a copy of such Mortgage,
assignment, modification, assumption agreement or preferred loan agreement. The
Company (i) shall promptly cause to be recorded in the appropriate public office
for real property records the Assignment referred to in clause (I)(iii) of
Section 2.01(b), except (a) in states where, in the opinion of counsel
acceptable to the Trustee and the Master Servicer, such recording is not
required to protect the Trustee's interests in the Mortgage Loan against the
claim of any subsequent transferee or any successor to or creditor of the
Company or the originator of such Mortgage Loan or (b) if MERS is identified on
the Mortgage or on a properly recorded assignment of the Mortgage as the
mortgagee of record solely as nominee for the Seller and its successors and
assigns, (ii) shall promptly cause to be filed the Form UCC-3 assignment and
UCC-1 financing statement referred to in clauses (II)(vii) and (x),
respectively, of Section 2.01(b) and (iii) shall promptly cause to be recorded
in the appropriate public recording office for real property records the
Assignment Agreement and Amendment of Security Instrument referred to in clause
(III)(iii) of Section 2.01(b). If any Assignment, Assignment Agreement and
Amendment of Security Instrument, Form UCC-3 or Form UCC-1, as applicable, is
lost or returned unrecorded to the Company because of any defect therein, the
Company shall prepare a substitute Assignment, Assignment Agreement and
Amendment of Security Instrument, Form UCC-3 or Form UCC-1, as applicable, or
cure such defect, as the case may be, and cause such Assignment or Assignment
Agreement and Amendment of Security Instrument to be recorded in accordance with
this paragraph. The Company shall promptly deliver or cause to be delivered to
the applicable person described in Section 2.01(b) any Assignment, substitute
Assignment, or Assignment Agreement and Amendment of Security Instrument or Form
UCC-3 or Form UCC-1, as applicable, (or copy thereof) recorded in connection
with this paragraph with evidence of recording indicated thereon at the time
specified in Section 2.01(c). In connection with its servicing of Cooperative
Loans, the Master Servicer will use its best efforts to file timely continuation
statements with regard to each financing statement and assignment relating to
Cooperative Loans as to which the related Cooperative Apartment is located
outside of the State of New York. If the Company delivers to the Trustee or to
the Custodian on behalf of the Trustee any Mortgage Note, Obligation to Pay,
Assignment Agreement and Amendment of Security Instrument or Assignment of
Mortgage in blank, the Company shall, or shall cause the Custodian to, complete
the endorsement of the Mortgage Note, Obligation to Pay, Assignment Agreement
and Amendment of Security Instrument and Assignment of Mortgage in the name of
the Trustee in conjunction with the Interim Certification issued by the
Custodian, as contemplated by Section 2.02. In connection with the assignment of
any Mortgage Loan registered on the MERS(R)System, the Company further agrees
that it will cause, at the Company's own expense, within 30 Business Days after
the Closing Date, the MERS(R)System to indicate that such Mortgage Loans have
been assigned by the Company to the Trustee in accordance with this Agreement
for the benefit of the Certificateholders by including (or deleting, in the case
of Mortgage Loans which are repurchased in accordance with this Agreement) in
such computer files (a) the code in the field which identifies the specific
Trustee and (b) the code in the field "Pool Field" which identifies the series
of the Certificates issued in connection with such Mortgage Loans. The Company
further agrees that it will not, and will not permit the Master Servicer to, and
the Master Servicer agrees that it will not, alter the codes referenced in this
paragraph with respect to any Mortgage Loan during the term of this Agreement
unless and until such Mortgage Loan is repurchased in accordance with the terms
of this Agreement. (e) (See Section 2.01(e) of the Standard Terms). (f) It is
intended that the conveyance by the Company to the Trustee of the Mortgage Loans
as provided for in this Section 2.01 be and the Uncertificated REMIC Regular
Interests, if any (as provided for in Section 2.06), be construed as a sale by
the Company to the Trustee of the Mortgage Loans and any Uncertificated REMIC
Regular Interests for the benefit of the Certificateholders. Further, it is not
intended that such conveyance be deemed to be a pledge of the Mortgage Loans and
any Uncertificated REMIC Regular Interests by the Company to the Trustee to
secure a debt or other obligation of the Company. Nonetheless, (a) this
Agreement is intended to be and hereby is a security agreement within the
meaning of Articles 8 and 9 of the New York Uniform Commercial Code and the
Uniform Commercial Code of any other applicable jurisdiction; (b) the conveyance
provided for in Section 2.01 shall be deemed to be, and hereby is, (1) a grant
by the Company to the Trustee of a security interest in all of the Company's
right (including the power to convey title thereto), title and interest, whether
now owned or hereafter acquired, in and to any and all general intangibles,
payment intangibles, accounts, chattel paper, instruments, documents, money,
deposit accounts, certificates of deposit, goods, letters of credit, advices of
credit and investment property and other property of whatever kind or
description now existing or hereafter acquired consisting of, arising from or
relating to any of the following: (A) the Mortgage Loans, including (i) with
respect to each Cooperative Loan, the related Mortgage Note, Security Agreement,
Assignment of Proprietary Lease, Cooperative Stock Certificate and Cooperative
Lease, (ii) with respect to each Sharia Mortgage Loan, the related Sharia
Mortgage Loan Security Instrument, Sharia Mortgage Loan Co-Ownership Agreement,
Obligation to Pay and Assignment Agreement and Amendment of Security Instrument,
(iii) with respect to each Mortgage Loan other than a Cooperative Loan or a
Sharia Mortgage Loan, the related Mortgage Note and Mortgage, and (iv) any
insurance policies and all other documents in the related Mortgage File, (B) all
amounts payable pursuant to the Mortgage Loans in accordance with the terms
thereof, (C) any Uncertificated REMIC Regular Interests and (D) all proceeds of
the conversion, voluntary or involuntary, of the foregoing into cash,
instruments, securities or other property, including without limitation all
amounts from time to time held or invested in the Certificate Account or the
Custodial Account, whether in the form of cash, instruments, securities or other
property and (2) an assignment by the Company to the Trustee of any security
interest in any and all of Residential Funding's right (including the power to
convey title thereto), title and interest, whether now owned or hereafter
acquired, in and to the property described in the foregoing clauses (1)(A), (B),
(C) and (D) granted by Residential Funding to the Company pursuant to the
Assignment Agreement; (c) the possession by the Trustee, any Custodian on behalf
of the Trustee or any other agent of the Trustee of Mortgage Notes or such other
items of property as constitute instruments, money, payment intangibles,
negotiable documents, goods, deposit accounts, letters of credit, advices of
credit, investment property, certificated securities or chattel paper shall be
deemed to be "possession by the secured party," or possession by a purchaser or
a person designated by such secured party, for purposes of perfecting the
security interest pursuant to the Minnesota Uniform Commercial Code and the
Uniform Commercial Code of any other applicable jurisdiction as in effect
(including, without limitation, Sections 8-106, 9-313, 9-314 and 9-106 thereof);
and (d) notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed
notifications to, or acknowledgments, receipts or confirmations from, securities
intermediaries, bailees or agents of, or persons holding for (as applicable) the
Trustee for the purpose of perfecting such security interest under applicable
law. The Company and, at the Company's direction, Residential Funding and the
Trustee shall, to the extent consistent with this Agreement, take such
reasonable actions as may be necessary to ensure that, if this Agreement were
determined to create a security interest in the Mortgage Loans, any
Uncertificated REMIC Regular Interests and the other property described above,
such security interest would be determined to be a perfected security interest
of first priority under applicable law and will be maintained as such throughout
the term of this Agreement. Without limiting the generality of the foregoing,
the Company shall prepare and deliver to the Trustee not less than 15 days prior
to any filing date and, the Trustee shall forward for filing, or shall cause to
be forwarded for filing, at the expense of the Company, all filings necessary to
maintain the effectiveness of any original filings necessary under the Uniform
Commercial Code as in effect in any jurisdiction to perfect the Trustee's
security interest in or lien on the Mortgage Loans and any Uncertificated REMIC
Regular Interests, as evidenced by an Officers' Certificate of the Company,
including without limitation (x) continuation statements, and (y) such other
statements as may be occasioned by (1) any change of name of Residential
Funding, the Company or the Trustee (such preparation and filing shall be at the
expense of the Trustee, if occasioned by a change in the Trustee's name), (2)
any change of type or jurisdiction of organization of Residential Funding or the
Company, (3) any transfer of any interest of Residential Funding or the Company
in any Mortgage Loan or (4) any transfer of any interest of Residential Funding
or the Company in any Uncertificated REMIC Regular Interest. (g) The Master
Servicer hereby acknowledges the receipt by it of each Initial Monthly Payment
Fund. The Master Servicer shall hold each Initial Monthly Payment Fund in the
Custodial Account and shall include the related Initial Monthly Payment Fund in
the Available Distribution Amount for the each Loan Group for the initial
Distribution Date. Notwithstanding anything herein to the contrary, neither
Initial Monthly Payment Fund shall be an asset of any REMIC. To the extent that
either Initial Monthly Payment Fund constitutes a reserve fund for federal
income tax purposes, (1) it shall be an outside reserve fund and not an asset of
any REMIC, (2) it shall be owned by the Seller and (3) amounts transferred by
any REMIC to such Initial Monthly Payment Fund shall be treated as transferred
to the Seller or any successor, all within the meaning of Section 1.860G-2(h) of
the Treasury Regulations. (h) (See Section 2.01(h) of the Standard Terms).
Section 2.02. ACCEPTANCE BY TRUSTEE. (See Section 2.02 of the Standard Terms.)
The Trustee acknowledges receipt (or, with respect to Mortgage Loans subject to
a Custodial Agreement, and based solely upon a receipt or certification executed
by the Custodian, receipt by the respective Custodian as the duly appointed
agent of the Trustee) of the documents referred to in Section 2.01(b)(i) above
(except that for purposes of such acknowledgement only, a Mortgage Note may be
endorsed in blank) and declares that it, or a Custodian as its agent, holds and
will hold such documents and the other documents constituting a part of the
Custodial Files delivered to it, or a Custodian as its agent, and the rights of
Residential Funding with respect to any Pledged Assets, Additional Collateral
and the Surety Bond assigned to the Trustee pursuant to Section 2.01, in trust
for the use and benefit of all present and future Certificateholders. The
Trustee or Custodian (the Custodian being so obligated under a Custodial
Agreement) agrees, for the benefit of Certificateholders, to review each
Custodial File delivered to it pursuant to Section 2.01(b) within 45 days after
the Closing Date to ascertain that all required documents (specifically as set
forth in Section 2.01(b)), have been executed and received, and that such
documents relate to the Mortgage Loans identified on the Mortgage Loan Schedule,
as supplemented, that have been conveyed to it, and to deliver to the Trustee a
certificate (the "Interim Certification") to the effect that all documents
required to be delivered pursuant to Section 2.01(b) above have been executed
and received and that such documents relate to the Mortgage Loans identified on
the Mortgage Loan Schedule, except for any exceptions listed on Schedule A
attached to such Interim Certification. Upon delivery of the Custodial Files by
the Company or the Master Servicer, the Trustee shall acknowledge receipt (or,
with respect to Mortgage Loans subject to a Custodial Agreement, and based
solely upon a receipt or certification executed by the Custodian, receipt by the
respective Custodian as the duly appointed agent of the Trustee) of the
documents referred to in Section 2.01(c) above. If the Custodian, as the
Trustee's agent, finds any document or documents constituting a part of a
Custodial File to be missing or defective, the Trustee shall promptly so notify
the Master Servicer and the Company. Pursuant to Section 2.3 of the Custodial
Agreement, the Custodian will notify the Master Servicer, the Company and the
Trustee of any such omission or defect found by it in respect of any Custodial
File held by it in respect of the items reviewed by it pursuant to the Custodial
Agreement. If such omission or defect materially and adversely affects the
interests of the Certificateholders, the Master Servicer shall promptly notify
Residential Funding of such omission or defect and request Residential Funding
to correct or cure such omission or defect within 60 days from the date the
Master Servicer was notified of such omission or defect and, if Residential
Funding does not correct or cure such omission or defect within such period,
require Residential Funding to purchase such Mortgage Loan from the Trust Fund
at its Purchase Price, within 90 days from the date the Master Servicer was
notified of such omission or defect; provided that if the omission or defect
would cause the Mortgage Loan to be other than a "qualified mortgage" as defined
in Section 860G(a)(3) of the Code, any such cure or repurchase must occur within
90 days from the date such breach was discovered. The Purchase Price for any
such Mortgage Loan shall be deposited by the Master Servicer in the Custodial
Account maintained by it pursuant to Section 3.07 and, upon receipt by the
Trustee of written notification of such deposit signed by a Servicing Officer,
the Master Servicer, the Trustee or the Custodian, as the case may be, shall
release the contents of any related Mortgage File in its possession to the owner
of such Mortgage Loan (or such owner's designee), and the Trustee shall execute
and deliver such instruments of transfer or assignment prepared by the Master
Servicer, in each case without recourse, as shall be necessary to vest in
Residential Funding or its designee any Mortgage Loan released pursuant hereto
and thereafter such Mortgage Loan shall not be part of the Trust Fund. It is
understood and agreed that the obligation of Residential Funding to so cure or
purchase any Mortgage Loan as to which a material and adverse defect in or
omission of a constituent document exists shall constitute the sole remedy
respecting such defect or omission available to Certificateholders or the
Trustee on behalf of the Certificateholders. Section 2.03. REPRESENTATIONS,
WARRANTIES AND COVENANTS OF THE MASTER SERVICER AND THE COMPANY. (a) The Master
Servicer hereby represents and warrants to the Trustee for the benefit of the
Certificateholders that: (i) The Master Servicer is a corporation duly
organized, validly existing and in good standing under the laws governing its
creation and existence and is or will be in compliance with the laws of each
state in which any Mortgaged Property is located to the extent necessary to
ensure the enforceability of each Mortgage Loan in accordance with the terms of
this Agreement; (ii) The execution and delivery of this Agreement by the Master
Servicer and its performance and compliance with the terms of this Agreement
will not violate the Master Servicer's Certificate of Incorporation or Bylaws or
constitute a material default (or an event which, with notice or lapse of time,
or both, would constitute a material default) under, or result in the material
breach of, any material contract, agreement or other instrument to which the
Master Servicer is a party or which may be applicable to the Master Servicer or
any of its assets; (iii) This Agreement, assuming due authorization, execution
and delivery by the Trustee and the Company, constitutes a valid, legal and
binding obligation of the Master Servicer, enforceable against it in accordance
with the terms hereof subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors' rights generally and to general principles of equity, regardless of
whether such enforcement is considered in a proceeding in equity or at law; (iv)
The Master Servicer is not in default with respect to any order or decree of any
court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that would materially
and adversely affect the condition (financial or other) or operations of the
Master Servicer or its properties or might have consequences that would
materially adversely affect its performance hereunder; (v) No litigation is
pending or, to the best of the Master Servicer's knowledge, threatened against
the Master Servicer which would prohibit its entering into this Agreement or
performing its obligations under this Agreement; (vi) The Master Servicer will
comply in all material respects in the performance of this Agreement with all
reasonable rules and requirements of each insurer under each Required Insurance
Policy; (vii) No information, certificate of an officer, statement furnished in
writing or report delivered to the Company, any Affiliate of the Company or the
Trustee by the Master Servicer will, to the knowledge of the Master Servicer,
contain any untrue statement of a material fact or omit a material fact
necessary to make the information, certificate, statement or report not
misleading; (viii) The Master Servicer has examined each existing, and will
examine each new, Subservicing Agreement and is or will be familiar with the
terms thereof. The terms of each existing Subservicing Agreement and each
designated Subservicer are acceptable to the Master Servicer and any new
Subservicing Agreements will comply with the provisions of Section 3.02; and
(ix) The Master Servicer is a member of MERS in good standing, and will comply
in all material respects with the rules and procedures of MERS in connection
with the servicing of the Mortgage Loans that are registered with MERS. It is
understood and agreed that the representations and warranties set forth in this
Section 2.03(a) shall survive delivery of the respective Custodial Files to the
Trustee or the Custodian. Upon discovery by either the Company, the Master
Servicer, the Trustee or the Custodian of a breach of any representation or
warranty set forth in this Section 2.03(a) which materially and adversely
affects the interests of the Certificateholders in any Mortgage Loan, the party
discovering such breach shall give prompt written notice to the other parties
(the Custodian being so obligated under a Custodial Agreement). Within 90 days
of its discovery or its receipt of notice of such breach, the Master Servicer
shall either (i) cure such breach in all material respects or (ii) to the extent
that such breach is with respect to a Mortgage Loan or a related document,
purchase such Mortgage Loan from the Trust Fund at the Purchase Price and in the
manner set forth in Section 2.02; provided that if the omission or defect would
cause the Mortgage Loan to be other than a "qualified mortgage" as defined in
Section 860G(a)(3) of the Code, any such cure or repurchase must occur within 90
days from the date such breach was discovered. The obligation of the Master
Servicer to cure such breach or to so purchase such Mortgage Loan shall
constitute the sole remedy in respect of a breach of a representation and
warranty set forth in this Section 2.03(a) available to the Certificateholders
or the Trustee on behalf of the Certificateholders. (b) The Company hereby
represents and warrants to the Trustee for the benefit of Certificateholders
that as of the Closing Date (or, if otherwise specified below, as of the date so
specified): (i) No Mortgage Loan is 30 or more days Delinquent in payment of
principal and interest as of the Cut-off Date and no Mortgage Loan has been so
Delinquent more than once in the 12-month period prior to the Cut-off Date; (ii)
The information set forth in Exhibit One hereto with respect to each Mortgage
Loan or the Mortgage Loans, as the case may be, is true and correct in all
material respects at the date or dates respecting which such information is
furnished; (iii) The Mortgage Loans are adjustable-rate mortgage loans with
Monthly Payments due, with respect to a majority of the Mortgage Loans, on the
first day of each month and terms to maturity at origination or modification of
not more than 30 years; (iv) To the best of the Company's knowledge, each
Mortgage Loan is required to be covered by a standard hazard insurance policy.
If a Mortgage Loan is secured by a Mortgaged Property with a Loan-to-Value Ratio
at origination in excess of 80%, such Mortgage Loan is the subject of a Primary
Insurance Policy that insures (a) at least 35% of the Stated Principal Balance
of the Mortgage Loan at origination if the Loan-to-Value Ratio is between
100.00% and 95.01%, (b) at least 30% of the Stated Principal Balance of the
Mortgage Loan at origination if the Loan-to-Value Ratio is between 95.00% and
90.01%, (c) at least 25% of such balance if the Loan-to-Value Ratio is between
90.00% and 85.01% and (d) at least 12% of such balance if the Loan-to-Value
Ratio is between 85.00% and 80.01%. To the best of the Company's knowledge, each
such Primary Insurance Policy is in full force and effect and the Trustee is
entitled to the benefits thereunder; (v) The issuers of the Primary Insurance
Policies are insurance companies whose claims-paying abilities are currently
acceptable to each Rating Agency; (vi) No more than 0.5% of the Mortgage Loans
by aggregate Stated Principal Balance as of the Cut-off Date are secured by
Mortgaged Properties located in any one zip code area in California, and no more
than 0.5% of the Mortgage Loans by aggregate Stated Principal Balance as of the
Cut-off Date are secured by Mortgaged Properties located in any one zip code
area outside California; (vii) The improvements upon the Mortgaged Properties
are insured against loss by fire and other hazards as required by the Program
Guide, including flood insurance if required under the National Flood Insurance
Act of 1968, as amended. The Mortgage requires the Mortgagor to maintain such
casualty insurance at the Mortgagor's expense, and on the Mortgagor's failure to
do so, authorizes the holder of the Mortgage to obtain and maintain such
insurance at the Mortgagor's expense and to seek reimbursement therefor from the
Mortgagor; (viii) Immediately prior to the assignment of the Mortgage Loans to
the Trustee, the Company had good title to, and was the sole owner of, each
Mortgage Loan free and clear of any pledge, lien, encumbrance or security
interest (other than rights to servicing and related compensation) and such
assignment validly transfers ownership of the Mortgage Loans to the Trustee free
and clear of any pledge, lien, encumbrance or security interest; (ix) No more
than 67.22% of the Mortgage Loans by aggregate Stated Principal Balance as of
the Cut-off Date were underwritten under a reduced loan documentation program,
no more than 9.99% of the Mortgage Loans by aggregate Stated Principal Balance
as of the Cut-off Date were underwritten under a no-stated income program, and
no more than 5.92% of the Mortgage Loans by aggregate Stated Principal Balance
as of the Cut-off Date were underwritten under a no income/no asset program; (x)
Except with respect to no more than 11.61% of the Mortgage Loans by aggregate
Stated Principal Balance as of the Cut-off Date, the Mortgagor represented in
its loan application with respect to the related Mortgage Loan that the
Mortgaged Property would be owner-occupied; (xi) None of the Mortgage Loans is a
Buy-Down Mortgage Loan; (xii) Each Mortgage Loan constitutes a qualified
mortgage under Section 860G(a)(3)(A) of the Code and Treasury Regulation Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9) without reliance on the
provisions of Treasury Regulation Section 1.860G-2(a)(3) or Treasury Regulation
Section 1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan
to be treated as a "qualified mortgage" notwithstanding its failure to meet the
requirements of Section 860G(a)(3)(A) of the Code and Treasury Regulation
Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9); (xiii) A policy of
title insurance was effective as of the closing of each Mortgage Loan and is
valid and binding and remains in full force and effect, unless the Mortgaged
Properties are located in the State of Iowa and an attorney's certificate has
been provided as described in the Program Guide; (xiv) No Mortgage Loan is a
Cooperative Loan; (xv) With respect to each Mortgage Loan originated under a
"streamlined" Mortgage Loan program (through which no new or updated appraisals
of Mortgaged Properties are obtained in connection with the refinancing
thereof), the related Seller has represented that either (a) the value of the
related Mortgaged Property as of the date the Mortgage Loan was originated was
not less than the appraised value of such property at the time of origination of
the refinanced Mortgage Loan or (b) the Loan-to-Value Ratio of the Mortgage Loan
as of the date of origination of the Mortgage Loan generally meets the Company's
underwriting guidelines; (xvi) Interest on each Mortgage Loan is calculated on
the basis of a 360-day year consisting of twelve 30-day months; (xvii) None of
the Mortgage Loans contain in the related Mortgage File a Destroyed Mortgage
Note; (xviii) Approximately 0.2% of the Mortgage Loans by aggregate Stated
Principal Balance as of the Cut-off Date have been made to International
Borrowers; (xix) No Mortgage Loan provides for payments that are subject to
reduction by withholding taxes levied by any foreign (non-United States)
sovereign government; and (xx) None of the Mortgage Loans are Additional
Collateral Loans and none of the Mortgage Loans are Pledged Asset Loans. It is
understood and agreed that the representations and warranties set forth in this
Section 2.03(b) shall survive delivery of the respective Custodial Files to the
Trustee or any Custodian. Upon discovery by any of the Company, the Master
Servicer, the Trustee or any Custodian of a breach of any of the representations
and warranties set forth in this Section 2.03(b) that materially and adversely
affects the interests of the Certificateholders in any Mortgage Loan, the party
discovering such breach shall give prompt written notice to the other parties
(any Custodian being so obligated under a Custodial Agreement); provided,
however, that in the event of a breach of the representation and warranty set
forth in Section 2.03(b)(xii), the party discovering such breach shall give such
notice within five days of discovery. Within 90 days of its discovery or its
receipt of notice of breach, the Company shall either (i) cure such breach in
all material respects or (ii) purchase such Mortgage Loan from the Trust Fund at
the Purchase Price and in the manner set forth in Section 2.02; provided that
the Company shall have the option to substitute a Qualified Substitute Mortgage
Loan or Loans for such Mortgage Loan if such substitution occurs within two
years following the Closing Date; provided that if the omission or defect would
cause the Mortgage Loan to be other than a "qualified mortgage" as defined in
Section 860G(a)(3) of the Code, any such cure or repurchase must occur within 90
days from the date such breach was discovered. Any such substitution shall be
effected by the Company under the same terms and conditions as provided in
Section 2.04 for substitutions by Residential Funding. It is understood and
agreed that the obligation of the Company to cure such breach or to so purchase
or substitute for any Mortgage Loan as to which such a breach has occurred and
is continuing shall constitute the sole remedy respecting such breach available
to the Certificateholders or the Trustee on behalf of the Certificateholders.
Section 2.04. REPRESENTATIONS AND WARRANTIES OF SELLERS.(See Section 2.04 of the
Standard Terms) Section 2.05. EXECUTION AND AUTHENTICATION OF
CERTIFICATES/ISSUANCE OF CERTIFICATES EVIDENCING INTERESTS IN REMICS. The
Trustee acknowledges the assignment to it of the Mortgage Loans and the delivery
of the Custodial Files to it, or any Custodian on its behalf, subject to any
exceptions noted, together with the assignment to it of all other assets
included in the Trust Fund and/or the applicable REMIC, receipt of which is
hereby acknowledged. Concurrently with such delivery and in exchange therefor,
the Trustee, pursuant to the written request of the Company executed by an
officer of the Company, has executed and caused to be authenticated and
delivered to or upon the order of the Company the Class R-I Certificates in
authorized denominations which, together with the REMIC I Regular Interests,
evidence the beneficial interest in REMIC I, the Class R-II Certificates in
authorized denominations which, together with the REMIC II Regular Interests,
evidence the beneficial interest in REMIC II, and the Class R-III Certificates
in authorized denominations which, together with the REMIC III Regular
Interests, evidence the beneficial interest in REMIC III. Section 2.06.
CONVEYANCE OF UNCERTIFICATED REMIC REGULAR INTERESTS; ACCEPTANCE BY THE TRUSTEE.
The Company, as of the Closing Date, and concurrently with the execution and
delivery hereof, does hereby assign without recourse all the right, title and
interest of the Company in and to the Uncertificated REMIC Regular Interests to
the Trustee for the benefit of the Holders of each Class of Certificates (other
than the Class R-I, Class R-II and Class R-III Certificates, and with respect to
REMIC IV Regular Interests SB-IO, SB-PO and IO, the Class R-IV Certificates).
The Trustee acknowledges receipt of the Uncertificated REMIC Regular Interests
and declares that it holds and will hold the same in trust for the exclusive use
and benefit of all present and future Holders of each Class of Certificates
(other than the Class R-I, Class R-II and Class R-III Certificates, and with
respect to REMIC IV Regular Interests SB-IO, SB-PO and IO, the Class R-IV
Certificates). The rights of the Holders of each Class of Certificates (other
than the Class R-I, Class R-II and Class R-III Certificates) to receive
distributions from the proceeds of REMIC IV in respect of such Classes and the
rights of the Holders of the Class SB Certificates and the Class R-X
Certificates to receive distributions from the proceeds of REMIC V in respect of
such Classes, and all ownership interests of the Holders of such Classes in such
distributions, shall be as set forth in this Agreement. Section 2.07. ISSUANCE
OF CERTIFICATES EVIDENCING INTEREST IN REMIC IV AND REMIC V. The Trustee
acknowledges the assignment to it of the Uncertificated REMIC Regular Interests,
and, concurrently therewith and in exchange therefor, pursuant to the written
request of the Company executed by an officer of the Company, the Trustee has
executed and caused to be authenticated and delivered to or upon the order of
the Company, (i) all Classes of Certificates (other than the Class SB, Class
R-I, Class R-II and Class R-III Certificates) in authorized denominations,
which, together with REMIC IV Regular Interests SB-IO, SB-PO and IO, evidence
the beneficial interests in the entire REMIC IV and (ii) the Class SB and Class
R-X Certificates which evidence the beneficial interests in the entire REMIC V.
Section 2.08. PURPOSES AND POWERS OF THE TRUST. (See Section 2.08 of the
Standard Terms.) Section 2.09. AGREEMENT REGARDING ABILITY TO DISCLOSE. The
Company, the Master Servicer and the Trustee hereby agree, notwithstanding any
other express or implied agreement to the contrary, that any and all Persons,
and any of their respective employees, representatives, and other agents may
disclose, immediately upon commencement of discussions, to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure. For purposes of this paragraph, the terms "tax treatment" and
"tax structure" are defined under Treasury Regulationss.1.6011-4(c). <HR SIZE=5
COLOR=GRAY NOSHADE> ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
Section 3.01 Master Servicer to Act as Servicer. (See Section 3.01 of the
Standard Terms) Section 3.02 Subservicing Agreements Between Master Servicer and
Subservicers; Enforcement of Subservicers' and Sellers' Obligations. (See
Section 3.02 of the Standard Terms) Section 3.03 Successor Subservicers. (See
Section 3.03 of the Standard Terms) Section 3.04 Liability of the Master
Servicer. (See Section 3.04 of the Standard Terms) Section 3.05 No Contractual
Relationship Between Subservicer and Trustee or Certificateholders. (See Section
3.05 of the Standard Terms) Section 3.06 Assumption or Termination of
Subservicing Agreements by Trustee. (See Section 3.06 of the Standard Terms)
Section 3.07 Collection of Certain Mortgage Loan Payments; Deposit to Custodial
Account. (a) (See Section 3.07(a) of the Standard Terms) (b) The Master Servicer
shall establish and maintain a Custodial Account in which the Master Servicer
shall deposit or cause to be deposited on a daily basis, except as otherwise
specifically provided herein, the following payments and collections remitted by
Subservicers or received by it in respect of the Mortgage Loans subsequent to
the Cut-off Date (other than in respect of principal and interest on the
Mortgage Loans due on or before the Cut-off Date): (i) All payments on account
of principal, including Principal Prepayments made by Mortgagors on the Mortgage
Loans and the principal component of any Subservicer Advance or of any REO
Proceeds received in connection with an REO Property for which an REO
Disposition has occurred; (ii) All payments on account of interest at the
Adjusted Mortgage Rate on the Mortgage Loans, including Buydown Funds, if any,
and the interest component of any Subservicer Advance or of any REO Proceeds
received in connection with an REO Property for which an REO Disposition has
occurred; (iii) Insurance Proceeds, Subsequent Recoveries and Liquidation
Proceeds (net of any related expenses of the Subservicer); (iv) All proceeds of
any Mortgage Loans purchased pursuant to Section 2.02, 2.03, 2.04 or 4.07
(including amounts received from Residential Funding pursuant to the last
paragraph of Section 4 of the Assignment Agreement in respect of any liability,
penalty or expense that resulted from a breach of the Compliance With Laws
Representation and all amounts required to be deposited in connection with the
substitution of a Qualified Substitute Mortgage Loan pursuant to Section 2.03 or
2.04; (v) Any amounts required to be deposited pursuant to Section 3.07(c) or
3.21; (vi) All amounts transferred from the Certificate Account to the Custodial
Account in accordance with Section 4.02(a); (vii) Any amounts realized by the
Subservicer and received by the Master Servicer in respect of any Additional
Collateral; (viii) Any amounts received by the Master Servicer in respect of
Pledged Assets; and (ix) Any amounts received by the Master Servicer in
connection with any Prepayment Charges on the Prepayment Charge Loans. The
foregoing requirements for deposit in the Custodial Account shall be exclusive,
it being understood and agreed that, without limiting the generality of the
foregoing, payments on the Mortgage Loans which are not part of the Trust Fund
(consisting of payments in respect of principal and interest on the Mortgage
Loans due on or before the Cut-off Date) and payments or collections in the
nature of late payment charges or assumption fees may but need not be deposited
by the Master Servicer in the Custodial Account. In the event any amount not
required to be deposited in the Custodial Account is so deposited, the Master
Servicer may at any time withdraw such amount from the Custodial Account, any
provision herein to the contrary notwithstanding. Amounts received by the Master
Servicer in connection with Prepayment Charges on the Prepayment Charge Loans
shall be remitted by the Master Servicer on the Certificate Account Deposit Date
to the Trustee and shall be deposited by the Trustee, upon the receipt thereof
and written direction with respect thereto, into the Certificate Account. The
Custodial Account may contain funds that belong to one or more trust funds
created for mortgage pass-through certificates of other series and may contain
other funds respecting payments on Mortgage Loans belonging to the Master
Servicer or serviced or master serviced by it on behalf of others.
Notwithstanding such commingling of funds, the Master Servicer shall keep
records that accurately reflect the funds on deposit in the Custodial Account
that have been identified by it as being attributable to the Mortgage Loans.
With respect to Insurance Proceeds, Liquidation Proceeds, REO Proceeds and the
proceeds of the purchase of any Mortgage Loan pursuant to Sections 2.02, 2.03,
2.04 and 4.07 received in any calendar month, the Master Servicer may elect to
treat such amounts as included in the Available Distribution Amount for the
Distribution Date in the month of receipt, but is not obligated to do so. If the
Master Servicer so elects, such amounts will be deemed to have been received
(and any related Realized Loss shall be deemed to have occurred) on the last day
of the month prior to the receipt thereof. (c) (See Section 3.07(c) of the
Standard Terms) (d) (See Section 3.07(d) of the Standard Terms) (e)
Notwithstanding Section 3.07(a), The Master Servicer shall not waive (or permit
a Subservicer to waive) any Prepayment Charge unless: (i) the enforceability
thereof shall have been limited by bankruptcy, insolvency, moratorium,
receivership and other similar laws relating to creditors' rights generally,
(ii) the enforcement thereof is illegal, or any local, state or federal agency
has threatened legal action if the prepayment penalty is enforced, (iii) the
collectability thereof shall have been limited due to acceleration in connection
with a foreclosure or other involuntary payment or (iv) such waiver is standard
and customary in servicing similar Mortgage Loans and relates to a default or a
reasonably foreseeable default and would, in the reasonable judgment of the
Master Servicer, maximize recovery of total proceeds taking into account the
value of such Prepayment Charge and the related Mortgage Loan. In no event will
the Master Servicer waive a Prepayment Charge in connection with a refinancing
of a Mortgage Loan that is not related to a default or a reasonably foreseeable
default. If a Prepayment Charge is waived, but does not meet the standards
described above, then the Master Servicer is required to remit the amount of
such waived Prepayment Charge to the Trustee at the time that the amount prepaid
on the related Mortgage Loan is required to be deposited into the Custodial
Account, and upon receipt thereof and written direction with respect thereto,
the Trustee shall deposit such amount into the Certificate Account.
Notwithstanding any other provisions of this Agreement, any payments made by the
Master Servicer in respect of any waived Prepayment Charges pursuant to this
Section shall be deemed to be paid outside of the Trust Fund and not part of any
REMIC. Section 3.08. Subservicing Accounts; Servicing Accounts (See Section 3.08
of the Standard Terms) Section 3.09. Access to Certain Documentation and
Information Regarding the Mortgage Loans (See Section 3.09 of the Standard
Terms) Section 3.10. Permitted Withdrawals from the Custodial Account (See
Section 3.10 of the Standard Terms) Section 3.11. Maintenance of the Primary
Insurance Policies; Collections Thereunder (See Section 3.011 of the Standard
Terms) Section 3.12. Maintenance of Fire Insurance and Omissions and Fidelity
Coverage (See Section 3.12 of the Standard Terms) Section 3.13. Enforcement of
Due-on-Sale Clauses; Assumption and Modification Agreements; Certain Assignments
(See Section 3.13 of the Standard Terms) Section 3.14. Realization Upon
Defaulted Mortgage Loans (See Section 3.14 of the Standard Terms) Section 3.15.
Trustee to Cooperate; Release of Custodial Files (See Section 3.15 of the
Standard Terms) (a) Upon becoming aware of the payment in full of any Mortgage
Loan, or upon the receipt by the Master Servicer of a notification that payment
in full will be escrowed in a manner customary for such purposes, the Master
Servicer will immediately notify the Trustee (if it holds the related Custodial
File) or the Custodian by a certification of a Servicing Officer (which
certification shall include a statement to the effect that all amounts received
or to be received in connection with such payment which are required to be
deposited in the Custodial Account pursuant to Section 3.07 have been or will be
so deposited), substantially in one of the forms attached hereto as Exhibit F,
or, in the case of the Custodian, an electronic request in a form acceptable to
the Custodian, requesting delivery to it of the Custodial File. Within two
Business Days of receipt of such certification and request, the Trustee shall
release, or cause the Custodian to release, the related Custodial File to the
Master Servicer. The Master Servicer is authorized to execute and deliver to the
Mortgagor the request for reconveyance, deed of reconveyance or release or
satisfaction of mortgage or such instrument releasing the lien of the Mortgage,
together with the Mortgage Note with, as appropriate, written evidence of
cancellation thereon and to cause the removal from the registration on the
MERS(R)System of such Mortgage and to execute and deliver, on behalf of the
Trustee and the Certificateholders or any of them, any and all instruments of
satisfaction or cancellation or of partial or full release. No expenses incurred
in connection with any instrument of satisfaction or deed of reconveyance shall
be chargeable to the Custodial Account or the Certificate Account. (b) From time
to time as is appropriate for the servicing or foreclosure of any Mortgage Loan,
the Master Servicer shall deliver to the Custodian, with a copy to the Trustee,
a certificate of a Servicing Officer substantially in one of the forms attached
as Exhibit F hereto, or, in the case of the Custodian, an electronic request in
a form acceptable to the Custodian, requesting that possession of all, or any
document constituting part of, the Custodial File be released to the Master
Servicer and certifying as to the reason for such release and that such release
will not invalidate any insurance coverage provided in respect of the Mortgage
Loan under any Required Insurance Policy. Upon receipt of the foregoing, the
Trustee shall deliver, or cause the Custodian to deliver, the Custodial File or
any document therein to the Master Servicer. The Master Servicer shall cause
each Custodial File or any document therein so released to be returned to the
Trustee, or the Custodian as agent for the Trustee when the need therefor by the
Master Servicer no longer exists, unless (i) the Mortgage Loan has been
liquidated and the Liquidation Proceeds relating to the Mortgage Loan have been
deposited in the Custodial Account or (ii) the Custodial File or such document
has been delivered directly or through a Subservicer to an attorney, or to a
public trustee or other public official as required by law, for purposes of
initiating or pursuing legal action or other proceedings for the foreclosure of
the Mortgaged Property either judicially or non-judicially, and the Master
Servicer has delivered directly or through a Subservicer to the Trustee a
certificate of a Servicing Officer certifying as to the name and address of the
Person to which such Custodial File or such document was delivered and the
purpose or purposes of such delivery. In the event of the liquidation of a
Mortgage Loan, the Trustee shall deliver the Request for Release with respect
thereto to the Master Servicer upon deposit of the related Liquidation Proceeds
in the Custodial Account. (c) The Trustee or the Master Servicer on the
Trustee's behalf shall execute and deliver to the Master Servicer, if necessary,
any court pleadings, requests for trustee's sale or other documents necessary to
the foreclosure or trustee's sale in respect of a Mortgaged Property or to any
legal action brought to obtain judgment against any Mortgagor on the Mortgage
Note or Mortgage or to obtain a deficiency judgment, or to enforce any other
remedies or rights provided by the Mortgage Note or Mortgage or otherwise
available at law or in equity. Together with such documents or pleadings (if
signed by the Trustee), the Master Servicer shall deliver to the Trustee a
certificate of a Servicing Officer requesting that such pleadings or documents
be executed by the Trustee and certifying as to the reason such documents or
pleadings are required and that the execution and delivery thereof by the
Trustee will not invalidate any insurance coverage under any Required Insurance
Policy or invalidate or otherwise affect the lien of the Mortgage, except for
the termination of such a lien upon completion of the foreclosure or trustee's
sale. Section 3.16. Servicing and Other Compensation; Compensating Interest (a)
(See Section 3.16(a) of the Standard Terms) (b) Additional servicing
compensation in the form of assumption fees, late payment charges, investment
income on amounts in the Custodial Account or the Certificate Account or
otherwise (but not including Prepayment Charges) shall be retained by the Master
Servicer or the Subservicer to the extent provided herein, subject to clause (e)
below. Prepayment charges shall be deposited into the Certificate Account and
shall be paid on each Distribution Date to the holders of the Class SB-1
Certificates and Class SB-2 Certificates on a pro rata basis in accordance with
the respective Certificate Principal Balances thereof. (c) (See Section 3.16(c)
of the Standard Terms) (d) (See Section 3.16(d) of the Standard Terms) (e) (See
Section 3.16(e) of the Standard Terms) Section 3.17. Reports to the Trustee and
the Company (See Section 3.17 of the Standard Terms) Section 3.18. Annual
Statement as to Compliance (See Section 3.18 of the Standard Terms) Section
3.19. Annual Independent Public Accountants' Servicing Report (See Section 3.19
of the Standard Terms) Section 3.20. Rights of the Company in Respect of the
Master Servicer (See Section 3.20 of the Standard Terms) Section 3.21.
Administration of Buydown Funds (See Section 3.21 of the Standard Terms) Section
3.22 Advance Facility (See Section 3.22 of the Standard Terms) <HR SIZE=5
COLOR=GRAY NOSHADE> ARTICLE IV PAYMENTS TO CERTIFICATEHOLDERS Section 4.01.
CERTIFICATE ACCOUNT. (a) The Master Servicer on behalf of the Trustee shall
establish and maintain a Certificate Account in which the Master Servicer shall
cause to be deposited on behalf of the Trustee on or before 2:00 P.M. New York
time on each Certificate Account Deposit Date by wire transfer of immediately
available funds an amount equal to the sum of (i) any Advance for the
immediately succeeding Distribution Date, (ii) any amount required to be
deposited in the Certificate Account pursuant to Section 3.12(a), (iii) any
amount required to be deposited in the Certificate Account pursuant to Section
3.16(e) or Section 4.07, (iv) any amount required to be paid pursuant to Section
9.01 and (v) all other amounts constituting the Available Distribution Amount
for the immediately succeeding Distribution Date. On or prior to the Business
Day immediately following each Determination Date, the Master Servicer shall
determine any amounts owed by the Swap Counterparty under the Swap Agreement and
inform the Supplemental Interest Trust Trustee in writing of the amount so
calculated. (b) (See Section 4.01(b) of the Standard Terms) Section 4.02.
DISTRIBUTIONS. (a) On each Distribution Date, the Trustee (or the Paying Agent
on behalf of the Trustee) shall allocate and distribute the Available
Distribution Amount to the extent on deposit in the Certificate Account for such
date to the interests issued in respect of REMIC I, REMIC II, REMIC III, REMIC
IV and REMIC V as specified in this Section. (b) (1) On each Distribution Date,
the REMIC I Distribution Amount shall be distributed by REMIC I to REMIC II on
account of the REMIC I Regular Interests in the amounts and with the priorities
set forth in the definition thereof. (2) On each Distribution Date, the REMIC II
Distribution Amount shall be distributed by REMIC II to REMIC III on account of
the REMIC II Regular Interests in the amounts and with the priorities set forth
in the definition thereof. (3) On each Distribution Date, the REMIC III
Distribution Amount shall be deemed to have been distributed by REMIC III to the
Certificateholders on account of the REMIC III Regular Interests represented
thereby in the amounts and with the priorities set forth in the definition
thereof. (4) On each Distribution Date, the REMIC IV Distribution Amount shall
be deemed to have been distributed by REMIC IV to the Certificateholders (other
than the Class SB Certificateholders) on account of the REMIC IV Regular
Interests represented thereby and to REMIC V on account of REMIC IV Regular
Interests SB-IO, SB-PO and IO in the amounts and with the priorities set forth
in the definition thereof. (5) On each Distribution Date, the REMIC V
Distribution Amount shall be deemed to have been distributed by REMIC V to the
Class SB Certificateholders on account of the REMIC V Regular Interests as set
forth in the definition thereof. (6) On each Distribution Date, the amount, if
any, deemed received by the holders of the Class SB Certificates in respect of
REMIC V Regular Interest IO and under the SB-AM Swap Agreement shall be deemed
to have been paid on behalf of the Class SB Certificates by the Trustee pursuant
to Section 4.09 in respect of the Net Swap Payment owed to the Swap
Counterparty. On each Distribution Date, the amount, if any, received by the
Trustee from the Swap Counterparty in respect of the Swap Agreement shall be
deemed to have been received by the Supplemental Interest Trust Trustee on
behalf of the Class SB Certificates. On each Distribution Date, amounts paid to
the Class A Certificates and Class M Certificates pursuant to Section 4.02(c)(v)
in respect of Basis Risk Shortfall shall be deemed to have been paid by the
Class SB Certificateholder pursuant to the SB-AM Swap Agreement. (5)
Notwithstanding the distributions described in this Section 4.02(b),
distribution of funds from the Certificate Account shall be made only in
accordance with Section 4.02(c). (c) On each Distribution Date (x) the Master
Servicer on behalf of the Trustee or (y) the Paying Agent appointed by the
Trustee and the Supplemental Interest Trustee, shall distribute to each
Certificateholder of record on the next preceding Record Date (other than as
provided in Section 9.01 of the Standard Terms respecting the final
distribution) either in immediately available funds (by wire transfer or
otherwise) to the account of such Certificateholder at a bank or other entity
having appropriate facilities therefor, if such Certificateholder has so
notified the Master Servicer or the Paying Agent, as the case may be, or, if
such Certificateholder has not so notified the Master Servicer or the Paying
Agent by the Record Date, by check mailed to such Certificateholder at the
address of such Holder appearing in the Certificate Register such
Certificateholder's share (which share with respect to each Class of
Certificates, shall be based on the aggregate of the Percentage Interests
represented by Certificates of the applicable Class held by such Holder of the
following amounts), in the following order of priority, in each case to the
extent of the Available Distribution Amount on deposit in the Certificate
Account and the Supplemental Interest Trust Account pursuant to Section 4.09(c):
(i) The Interest Distribution Amount, sequentially: (A) first, to the Class A
Certificates, on a pro rata basis, Accrued Certificate Interest due thereon for
such Distribution Date plus any Accrued Certificate Interest due thereon
remaining unpaid from any prior Distribution Date, together with interest
thereon at the related Pass-Through Rate in effect for such Distribution Date,
in accordance with the Class A Interest Distribution Priority; (B) second, to
the Class M-1 Certificates, Accrued Certificate Interest due thereon for such
Distribution Date plus any Accrued Certificate Interest due thereon remaining
unpaid from any prior Distribution Date, together with interest thereon at the
related Pass-Through Rate in effect for such Distribution Date; (C) third, to
the Class M-2 Certificates Accrued Certificate Interest due thereon for such
Distribution Date plus any Accrued Certificate Interest due thereon remaining
unpaid from any prior Distribution Date, together with interest thereon at the
related Pass-Through Rate in effect for such Distribution Date; (D) fourth, to
the Class M-3 Certificates Accrued Certificate Interest due thereon for such
Distribution Date plus any related Accrued Certificate Interest due thereon
remaining unpaid from any prior Distribution Date, together with interest
thereon at the related Pass-Through Rate in effect for such Distribution Date;
(E) fifth, to the Class M-4 Certificates, Accrued Certificate Interest due
thereon for such Distribution Date plus any Accrued Certificate Interest due
thereon remaining unpaid from any prior Distribution Date, together with
interest thereon at the related Pass-Through Rate in effect for such
Distribution Date; (F) sixth, to the Class M-5 Certificates Accrued Certificate
Interest due thereon for such Distribution Date plus any Accrued Certificate
Interest due thereon remaining unpaid from any prior Distribution Date, together
with interest thereon at the related Pass-Through Rate in effect for such
Distribution Date; (G) seventh, to the Class M-6 Certificates Accrued
Certificate Interest due thereon for such Distribution Date plus any related
Accrued Certificate Interest due thereon remaining unpaid from any prior
Distribution Date, together with interest thereon at the related Pass-Through
Rate in effect for such Distribution Date; (H) eighth, to the Class M-7
Certificates, Accrued Certificate Interest due thereon for such Distribution
Date plus any Accrued Certificate Interest due thereon remaining unpaid from any
prior Distribution Date, together with interest thereon at the related
Pass-Through Rate in effect for such Distribution Date; (I) ninth, to the Class
M-8 Certificates Accrued Certificate Interest due thereon for such Distribution
Date plus any Accrued Certificate Interest due thereon remaining unpaid from any
prior Distribution Date, together with interest thereon at the related
Pass-Through Rate in effect for such Distribution Date; (J) tenth, to the Class
M-9 Certificates Accrued Certificate Interest due thereon for such Distribution
Date plus any Accrued Certificate Interest due thereon remaining unpaid from any
prior Distribution Date, together with interest thereon at the related
Pass-Through Rate in effect for such Distribution Date; and (K) eleventh, to the
Class M-10 Certificates Accrued Certificate Interest due thereon for such
Distribution Date plus any Accrued Certificate Interest due thereon remaining
unpaid from any prior Distribution Date, together with interest thereon at the
related Pass-Through Rate in effect for such Distribution Date; (ii) to the
Class A Certificateholders and Class M Certificateholders from the amount, if
any, of Available Distribution Amount remaining after the foregoing
distributions, the Principal Distribution Amount, which amount shall be
allocated in the manner and priority set forth in Section 4.02(d), until the
aggregate Certificate Principal Balance of each Class of Class A Certificates
and Class M Certificates has been reduced to zero; (iii) to the Class A
Certificateholders and Class M Certificateholders from the amount, if any, of
Excess Cash Flow remaining after the foregoing distributions, the amount of any
related Prepayment Interest Shortfalls with respect to the Mortgage Loans for
that Distribution Date, to the extent not covered by Compensating Interest on
such Distribution Date, which amount shall be allocated to the Class A
Certificateholders and Class M Certificateholders on a pro rata basis, based on
the amount of Prepayment Interest Shortfalls allocated thereto for such
Distribution Date; (iv) to the Class A Certificateholders and Class M
Certificateholders from the amount, if any, of Excess Cash Flow remaining after
the foregoing distributions, the amount of any Prepayment Interest Shortfalls
allocated thereto remaining unpaid from prior Distribution Dates together with
interest thereon at the related Pass-Through Rate in effect for such
Distribution Date, which amount shall be allocated to the Class A
Certificateholders and Class M Certificateholders on a pro rata basis, based on
the amount of Prepayment Interest Shortfalls remaining unpaid; (v) to the Class
A Certificates and Class M Certificates from the amount, if any, of Excess Cash
Flow remaining after the foregoing distributions the amount of any Basis Risk
Shortfall on such Certificates, which amount shall be allocated first, to the
Class A Certificates on a pro rata basis, based on their respective Basis Risk
Shortfall for such Distribution Date, and then, sequentially, to the Class M-1,
Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7, Class M-8,
Class M-9 and Class M-10 Certificateholders, in that order; (vi) to pay the
holders of the Class A Certificates and Class M Certificates, on a pro rata
basis, based on Relief Act Shortfalls allocated thereto for such Distribution
Date, the amount of any Relief Act Shortfalls allocated thereto with respect to
the Mortgage Loans for such Distribution Date, (vii) first, to the Class A
Certificateholders, the principal portion of any Realized Losses previously
allocated to those Certificates and remaining unreimbursed, on a pro rata basis
based on their respective principal portion of any Realized Losses previously
allocated to those Certificates and remaining unreimbursed, and then,
sequentially, to the Class M-1, Class M-2, Class M-3, Class M-4, Class M-5,
Class M-6, Class M-7, Class M-8, Class M-9 and Class M-10 Certificateholders, in
that order, the principal portion of any Realized Losses previously allocated to
such Class and remaining unreimbursed; (viii) to the Supplemental Interest Trust
Account for payment to the Swap Counterparty, any Swap Termination Payments due
to a Swap Counterparty Trigger Event; (ix) to the Class SB Certificates, on a
pro rata basis in accordance with the Certificate Principal Balances thereof,
(A) from the amount, if any, of the Available Distribution Amount remaining
after the foregoing distributions, the sum of (I) Accrued Certificate Interest
thereon, (II) the amount of any Overcollateralization Reduction Amount for such
Distribution Date and (III) for any Distribution Date after the Certificate
Principal Balance of each Class A Certificate and Class M Certificate has been
reduced to zero, the Overcollateralization Amount, (B) from prepayment charges
on deposit in the Certificate Account, any prepayment charges received on the
Mortgage Loans during the related Prepayment Period, and (C) from the Net Swap
Payments owed by the Swap Counterparty, if any, the amount of such Net Swap
Payments remaining after the foregoing distributions; and (x) to the Class R-III
Certificateholders, the balance, if any, of the Available Distribution Amount.
All payments of amounts in respect of Basis Risk Shortfall made pursuant to
Section 4.02(c)(v) shall, for federal income tax purposes, be deemed to have
been distributed from REMIC V to the holders of the Class SB Certificates and
then paid outside of any REMIC to the recipients thereof pursuant to an interest
rate cap contract. By accepting their Certificates the holders of the
Certificates agree to treat such payments in the manner described in the
preceding sentence for purposes of filing their income tax returns. (d) The
Principal Distribution Amount payable to the Class A Certificateholders and
Class M Certificateholders shall be distributed as follows: (i) first, Group I
Principal Distribution Amount will be distributed to the Class I-A-1
Certificateholders until the Certificate Principal Balances thereof have been
reduced to zero, and, concurrently, the Group II Principal Distribution Amount
will be distributed to the Class II-A-1 Certificateholders and Class II-A-2
Certificateholders on a pro rata basis in accordance with their respective
Certificate Principal Balances, until the Certificate Principal Balances thereof
have been reduced to zero; (ii) second, the Class M-1 Principal Distribution
Amount shall be distributed to the Class M-1 Certificates until the Certificate
Principal Balance thereof has been reduced to zero; (iii) third, the Class M-2
Principal Distribution Amount shall be distributed to the Class M-2 Certificates
until the Certificate Principal Balance thereof has been reduced to zero; (iv)
fourth, the Class M-3 Principal Distribution Amount shall be distributed to the
Class M-3 Certificates until the Certificate Principal Balance thereof has been
reduced to zero; (v) fifth, the Class M-4 Principal Distribution Amount shall be
distributed to the Class M-4 Certificates until the Certificate Principal
Balance thereof has been reduced to zero; (vi) sixth, the Class M-5 Principal
Distribution Amount shall be distributed to the Class M-5 Certificates until the
Certificate Principal Balance thereof has been reduced to zero; (vii) seventh,
the Class M-6 Principal Distribution Amount shall be distributed to the Class
M-6 Certificates until the Certificate Principal Balance thereof has been
reduced to zero; (viii) eighth, the Class M-7 Principal Distribution Amount
shall be distributed to the Class M-7 Certificates until the Certificate
Principal Balance thereof has been reduced to zero; (ix) ninth, the Class M-8
Principal Distribution Amount shall be distributed to the Class M-8 Certificates
until the Certificate Principal Balance thereof has been reduced to zero; (x)
tenth, the Class M-9 Principal Distribution Amount shall be distributed to the
Class M-9 Certificates until the Certificate Principal Balance thereof has been
reduced to zero; and (xi) eleventh, the Class M-10 Principal Distribution Amount
shall be distributed to the Class M-10 Certificates until the Certificate
Principal Balance thereof has been reduced to zero. (e) Notwithstanding the
foregoing clauses (c) and (d), upon the reduction of the Certificate Principal
Balance of a Class of Class A Certificates or Class M Certificates to zero, such
Class of Certificates will not be entitled to further distributions pursuant to
Section 4.02, including, without limitation, the payment of current and
unreimbursed Prepayment Interest Shortfalls pursuant to clauses (c)(iii) and
(iv) and Basis Risk Shortfall pursuant to clause (c)(v). (f) Each distribution
with respect to a Book-Entry Certificate shall be paid to the Depository, as
Holder thereof, and the Depository shall be solely responsible for crediting the
amount of such distribution to the accounts of its Depository Participants in
accordance with its normal procedures. Each Depository Participant shall be
responsible for disbursing such distribution to the Certificate Owners that it
represents and to each indirect participating brokerage firm (a "brokerage
firm") for which it acts as agent. Each brokerage firm shall be responsible for
disbursing funds to the Certificate Owners that it represents. None of the
Trustee, the Certificate Registrar, the Company or the Master Servicer shall
have any responsibility therefor. (g) [Reserved] (h) Except as otherwise
provided in Section 9.01 of the Standard Terms, if the Master Servicer
anticipates that a final distribution with respect to any Class of Certificates
will be made on a future Distribution Date, the Master Servicer shall, no later
than 40 days prior to such final Distribution Date, notify the Trustee and the
Trustee shall, not earlier than the 15th day and not later than the 25th day of
the month next preceding the month of such final distribution, distribute, or
cause to be distributed, to each Holder of such Class of Certificates a notice
to the effect that: (i) the Trustee anticipates that the final distribution with
respect to such Class of Certificates will be made on such Distribution Date but
only upon presentation and surrender of such Certificates at the office of the
Trustee or as otherwise specified therein, and (ii) no interest shall accrue on
such Certificates from and after the end of the related Interest Accrual Period.
In the event that Certificateholders required to surrender their Certificates
pursuant to Section 9.01(c) of the Standard Terms do not surrender their
Certificates for final cancellation, the Trustee shall cause funds distributable
with respect to such Certificates to be withdrawn from the Certificate Account
and credited to a separate non-interest bearing escrow account for the benefit
of such Certificateholders as provided in Section 9.01(d) of the Standard Terms.
Section 4.03. STATEMENTS TO CERTIFICATEHOLDERS; STATEMENTS TO THE RATING
AGENCIES; EXCHANGE ACT REPORTING. (See Section 4.03 of the Standard Terms)
Section 4.04. DISTRIBUTION OF REPORTS TO THE TRUSTEE AND THE COMPANY; ADVANCES
BY THE MASTER SERVICER. (a) (See Section 4.04(a) of the Standard Terms). (b) On
or before 2:00 P.M. New York time on each Certificate Account Deposit Date, the
Master Servicer shall either (i) deposit in the Certificate Account from its own
funds, or funds received therefor from the Subservicers, an amount equal to the
Advances to be made by the Master Servicer in respect of the related
Distribution Date, which shall be in an aggregate amount equal to the aggregate
amount of Monthly Payments (with each interest portion thereof adjusted to the
Net Mortgage Rate), less the amount of any related Servicing Modifications, Debt
Service Reductions or reductions in the amount of interest collectable from the
Mortgagor pursuant to the Servicemembers Civil Relief Act, as amended, or
similar legislation or regulations then in effect, on the Outstanding Mortgage
Loans as of the related Due Date, which Monthly Payments were not received as of
the close of business as of the related Determination Date; provided that no
Advance shall be made if it would be a Nonrecoverable Advance; and provided,
further, that the Monthly Payment for purposes of this Section 4.04 shall mean
the minimum monthly payment due under the Mortgage Note, net of the Servicing
Fee and Subservicing Fee, (ii) withdraw from amounts on deposit in the Custodial
Account and deposit in the Certificate Account all or a portion of the Amount
Held for Future Distribution in discharge of any such Advance, or (iii) make
advances in the form of any combination of (i) and (ii) aggregating the amount
of such Advance. Any portion of the Amount Held for Future Distribution so used
shall be replaced by the Master Servicer by deposit in the Certificate Account
on or before 11:00 A.M. New York time on any future Certificate Account Deposit
Date to the extent that funds attributable to the Mortgage Loans that are
available in the Custodial Account for deposit in the Certificate Account on
such Certificate Account Deposit Date shall be less than payments to
Certificateholders required to be made on the following Distribution Date. The
Master Servicer shall be entitled to use any Advance made by a Subservicer as
described in Section 3.07(b) that has been deposited in the Custodial Account on
or before such Distribution Date as part of the Advance made by the Master
Servicer pursuant to this Section 4.04. The amount of any reimbursement pursuant
to Section 4.02(a) in respect of outstanding Advances on any Distribution Date
shall be allocated to specific Monthly Payments due but delinquent for previous
Due Periods, which allocation shall be made, to the extent practicable, to
Monthly Payments which have been delinquent for the longest period of time. Such
allocations shall be conclusive for purposes of reimbursement to the Master
Servicer from recoveries on related Mortgage Loans pursuant to Section 3.10. The
determination by the Master Servicer that it has made a Nonrecoverable Advance
or that any proposed Advance, if made, would constitute a Nonrecoverable
Advance, shall be evidenced by an Officers' Certificate of the Master Servicer
delivered to the Company and the Trustee. If the Master Servicer determines as
of the Business Day preceding any Certificate Account Deposit Date that it will
be unable to deposit in the Certificate Account an amount equal to the Advance
required to be made for the immediately succeeding Distribution Date, it shall
give notice to the Trustee of its inability to advance (such notice may be given
by telecopy), not later than 3:00 P.M., New York time, on such Business Day,
specifying the portion of such amount that it will be unable to deposit. Not
later than 3:00 P.M., New York time, on the Certificate Account Deposit Date the
Trustee shall, unless by 12:00 Noon, New York time, on such day the Trustee
shall have been notified in writing (by telecopy) that the Master Servicer shall
have directly or indirectly deposited in the Certificate Account such portion of
the amount of the Advance as to which the Master Servicer shall have given
notice pursuant to the preceding sentence, pursuant to Section 7.01, (a)
terminate all of the rights and obligations of the Master Servicer under this
Agreement in accordance with Section 7.01 and (b) assume the rights and
obligations of the Master Servicer hereunder, including the obligation to
deposit in the Certificate Account an amount equal to the Advance for the
immediately succeeding Distribution Date. The Trustee shall deposit all funds it
receives pursuant to this Section 4.04 into the Certificate Account. Section
4.05. ALLOCATION OF REALIZED LOSSES. (a) Prior to each Distribution Date, the
Master Servicer shall determine the total amount of Realized Losses, if any,
that resulted from any Cash Liquidation, Servicing Modifications, Debt Service
Reduction, Deficient Valuation or REO Disposition that occurred during the
related Prepayment Period or, in the case of a Servicing Modification that
constitutes a reduction of the interest rate on a Mortgage Loan, the amount of
the reduction in the interest portion of the Monthly Payment due in the month in
which such Distribution Date occurs. The amount of each Realized Loss shall be
evidenced by an Officers' Certificate. All Realized Losses on the Mortgage Loans
shall be allocated as follows: first, to the Excess Cash Flow as part of the
Principal Distribution Amount as provided in Section 4.02(c), to the extent of
the Excess Cash Flow for such Distribution Date, second, in reduction of the
Overcollateralization Amount, until such amount has been reduced to zero; third,
to the Class M-10 Certificates, until the Certificate Principal Balance thereof
has been reduced to zero; fourth, to the Class M-9 Certificates, until the
Certificate Principal Balance thereof has been reduced to zero; fifth, to the
Class M-8 Certificates, until the Certificate Principal Balance thereof has been
reduced to zero; sixth, to the Class M-7 Certificates, until the Certificate
Principal Balance thereof has been reduced to zero; seventh, to the Class M-6
Certificates, until the Certificate Principal Balance thereof has been reduced
to zero; eighth, to the Class M-5 Certificates, until the Certificate Principal
Balance thereof has been reduced to zero; ninth, to the Class M-4 Certificates,
until the Certificate Principal Balance thereof has been reduced to zero; tenth,
to the Class M-3 Certificates, until the Certificate Principal Balance thereof
has been reduced to zero; eleventh, to the Class M-2 Certificates, until the
Certificate Principal Balance thereof has been reduced to zero; and twelfth, to
the Class M-1 Certificates, until the Certificate Principal Balance thereof has
been reduced to zero; and thirteenth, for losses on the Group I Loans to the
Class I-A-1 Certificates until the aggregate Certificate Principal Balance
thereof has been reduced to zero, and for losses on the Group II Loans, to the
Class II-A-1 Certificates and Class A-II-2 Certificates on a pro rata basis,
based on their then outstanding Certificate Principal Balances prior to giving
effect to distributions to be made on such Distribution Date, until the
aggregate Certificate Principal Balance of each such Class has been reduced to
zero; provided, however, that such losses otherwise allocable to the Class
II-A-1 Certificates will be allocated to the Class II-A-2 Certificates until the
Certificate Principal Balance of the Class II-A-2 Certificates has been reduced
to zero. As used herein, an allocation of a Realized Loss on a "pro rata basis"
among two or more specified Classes of Certificates means an allocation on a pro
rata basis, among the various Classes so specified, to each such Class of
Certificates on the basis of their then outstanding Certificate Principal
Balances prior to giving effect to distributions to be made on such Distribution
Date in the case of the principal portion of a Realized Loss or based on the
Accrued Certificate Interest thereon payable in respect of such Distribution
Date (without regard to any Compensating Interest allocated to the Available
Distribution Amount for such Distribution Date) in the case of an interest
portion of a Realized Loss. (b) Any allocation of the principal portion of
Realized Losses (other than Debt Service Reductions) to the Class of Class A
Certificates or Class M Certificates on any Distribution Date shall be made by
reducing the Certificate Principal Balance thereof by the amount so allocated,
which allocation shall be deemed to have occurred on such Distribution Date,
until the Certificate Principal Balance thereof has been reduced to zero;
provided, that no such reduction shall reduce the aggregate Certificate
Principal Balance of the Certificates below the aggregate Stated Principal
Balance of the Mortgage Loans. Allocations of the interest portions of Realized
Losses (other than any interest rate reduction resulting from a Servicing
Modification) to any Class of Class of Class A Certificates or Class M
Certificates on any Distribution Date shall be made by operation of the
definition of "Accrued Certificate Interest" for each Class for such
Distribution Date. Allocations of the interest portion of a Realized Loss
resulting from an interest rate reduction in connection with a Servicing
Modification shall be made by operation of the priority of payment provisions of
Section 4.02(c). All Realized Losses and all other losses allocated to a Class
of Certificates hereunder will be allocated among the Certificates of such Class
in proportion to the Percentage Interests evidenced thereby. (c) Realized Losses
shall be allocated among the REMIC I Regular Interests pursuant to the
definition of REMIC I Realized Losses, the REMIC II Regular Interests pursuant
to the definition of REMIC II Realized Losses and the REMIC III Regular
Interests pursuant to the definition of REMIC III Realized Losses. (d) Realized
Losses allocated to the Excess Cash Flow or the Overcollateralization Amount
pursuant to paragraphs (a), (b) or (c) of this Section, the definition of
Accrued Certificate Interest and the operation of Section 4.02(c) shall be
deemed allocated to the Class SB-1 Certificates and SB-2 Certificates, on a pro
rata basis in accordance with the respective Certificate Principal Balances
thereof. Realized Losses allocated to the Class SB Certificates shall, to the
extent such Realized Losses represent Realized Losses on an interest portion, be
allocated to REMIC IV Regular Interest SB-IO. Realized Losses allocated to the
Excess Cash Flow pursuant to paragraph (b) of this Section shall be deemed to
reduce Accrued Certificate Interest on REMIC IV Regular Interest SB-IO. Realized
Losses allocated to the Overcollateralization Amount pursuant to paragraph (b)
of this Section shall be deemed first to reduce the principal balance of REMIC
IV Regular Interest SB-PO until such principal balance shall have been reduced
to zero and thereafter to reduce accrued and unpaid interest on REMIC IV Regular
Interest SB-IO. Section 4.06. REPORTS OF FORECLOSURES AND ABANDONMENT OF
MORTGAGED PROPERTY. (See Section 4.06 of the Standard Terms.) Section 4.07.
OPTIONAL PURCHASE OF DEFAULTED MORTGAGE LOANS. (See Section 4.07 of the Standard
Terms.) Section 4.08. SURETY BOND. (See Section 4.08 of the Standard Terms.)
Section 4.09. SWAP AGREEMENT. (a) On the Closing Date, the Supplemental Interest
Trust Trustee shall (i) establish and maintain in its name, in trust for the
benefit of the Certificateholders, the Supplemental Interest Trust Account and
(ii) for the benefit of the Certificateholders, cause the Supplemental Interest
Trust to enter into the Swap Agreement. (b) The Supplemental Interest Trust
Trustee shall deposit in the Supplemental Interest Trust Account all payments
that are payable to the Trust Fund under the Swap Agreement. Net Swap Payments
and Swap Termination Payments (other than Swap Termination Payments resulting
from a Swap Counterparty Trigger Event) payable by the Supplemental Interest
Trust to the Swap Counterparty pursuant to the Swap Agreement shall be excluded
from the Available Distribution Amount and paid to the Swap Counterparty prior
to any distributions to the Certificateholders. On each Distribution Date, such
amounts will be remitted by the Supplemental Interest Trust Trustee to the
Supplemental Interest Trust Account for payment to the Swap Counterparty, first
to make any Net Swap Payment owed to the Swap Counterparty pursuant to the Swap
Agreement for such Distribution Date, and second to make any Swap Termination
Payment (not due to a Swap Counterparty Trigger Event) owed to the Swap
Counterparty pursuant to the Swap Agreement for such Distribution Date. For
federal income tax purposes, such amounts paid to the Supplemental Interest
Trust Account on each Distribution Date shall first be deemed paid to the
Supplemental Interest Trust Account in respect of REMIC V Regular Interest IO to
the extent of the amount distributable on such REMIC V Regular Interest IO on
such Distribution Date, and any remaining amount shall be deemed paid to the
Supplemental Interest Trust Account in respect of the SB-AM Swap Agreement. Any
Swap Termination Payment triggered by a Swap Counterparty Trigger Event owed to
the Swap Counterparty pursuant to the Swap Agreement will be subordinated to
distributions to the Holders of the Class A Certificates and Class M
Certificates and shall be paid as set forth under Section 4.02. (c) Net Swap
Payments payable by the Swap Counterparty to the Supplemental Interest Trust
Trustee on behalf of the Trust Fund pursuant to the Swap Agreement shall be
deposited by the Supplemental Interest Trust Trustee into the Supplemental
Interest Trust Account and shall be applied in accordance with Section 4.02. (d)
Subject to Sections 8.01 and 8.02 of the Standard Terms, the Supplemental
Interest Trust Trustee agrees to comply with the terms of the Swap Agreement and
to enforce the terms and provisions thereof against the Swap Counterparty at the
written direction of the Holders of Certificates entitled to at least 51% of the
Voting Rights, or if the Supplemental Interest Trust Trustee does not receive
such direction from such Certificateholders, then at the written direction of
Residential Funding. (e) The Supplemental Interest Trust Account shall be an
Eligible Account. Amounts held in the Supplemental Interest Trust Account from
time to time shall continue to constitute assets of the Trust Fund, but not of
the REMICs, until released from the Supplemental Interest Trust Account pursuant
to this Section 4.09. The Supplemental Interest Trust Account constitutes an
"outside reserve fund" within the meaning of Treasury Regulation Section
1.860G-2(h) and is not an asset of the REMICs. The Class SB Certificateholders
shall be the owners of the Supplemental Interest Trust Account. The Supplemental
Interest Trust Trustee shall keep records that accurately reflect the funds on
deposit in the Supplemental Interest Trust Account. The Supplemental Interest
Trust Trustee shall, at the written direction of the Master Servicer, invest
amounts on deposit in the Supplemental Interest Trust Account in Permitted
Investments. In the absence of written direction to the Supplemental Interest
Trust Trustee from the Master Servicer, all funds in the Supplemental Interest
Trust Account shall remain uninvested. (f) The Supplemental Interest Trust
Trustee shall enter into the SB-AM Swap Agreement on behalf of the holders of
the Class A Certificates and Class M Certificates on the one hand, and on behalf
of the holders of the Class SB Certificates on the other hand. Pursuant to the
SB-AM Swap Agreement, all holders of Certificates (other than the Class SB
Certificates and Class R Certificates) shall be treated as having agreed to pay,
on each Distribution Date, to the holder of the Class SB Certificates an
aggregate amount equal to the excess, if any, of (i) the amount payable on such
Distribution Date on the REMIC IV Regular Interest corresponding to such Class
of Certificates over (ii) the amount payable on such Class of Certificates on
such Distribution Date (such excess, a "Class IO Distribution Amount"). In
addition, pursuant to the SB-AM Swap Agreement, the holders of the Class SB
Certificates shall be treated as having agreed to pay the related Basis Risk
Shortfalls to the holders of the Certificates (other than the Class SB and Class
R Certificates) in accordance with the terms of this Agreement. Any payments to
the Certificates from amounts deemed received in respect of the SB-AM Swap
Agreement shall not be payments with respect to a "regular interest" in a REMIC
within the meaning of Code Section 860G(a)(1). However, any payment from the
Certificates (other than the Class SB Certificates and Class R Certificates) of
a Class IO Distribution Amount shall be treated for tax purposes as having been
received by the holders of such Certificates in respect of the REMIC IV Regular
Interest corresponding to such Class of Certificates and as having been paid by
such holders to the Supplemental Interest Trust Account pursuant to the SB-AM
Swap Agreement. Thus, each Certificate (other than the Class R Certificates)
shall be treated as representing not only ownership of regular interests in
REMIC IV or REMIC V, as applicable, but also ownership of an interest in, and
obligations with respect to, a notional principal contract. (g) Upon the
occurrence of an Early Termination Date, the Supplemental Interest Trust Trustee
shall use reasonable efforts to appoint a successor swap counterparty. To the
extent that the Supplemental Interest Trust Trustee receives a Swap Termination
Payment from the Swap Counterparty, the Supplemental Interest Trust Trustee
shall apply such Swap Termination Payment to appoint a successor swap
counterparty. In the event that the trust receives a Swap Termination Payment
from the Swap Counterparty and a replacement swap agreement or similar agreement
cannot be obtained within 30 days after receipt by the Supplemental Interest
Trust Trustee of such Swap Termination Payment, then the Supplemental Interest
Trust Trustee shall deposit such Swap Termination Payment into a separate, non
interest bearing account and will, on each subsequent Distribution Date,
withdraw from the amount then remaining on deposit in such reserve account an
amount equal to the Net Swap Payment, if any, that would have been paid to the
Trust by the original Swap Counterparty calculated in accordance with the terms
of the original Swap Agreement, and deposit such amount into the Supplemental
Interest Trust Account for distribution on such Distribution Date pursuant to
Section 4.02(c). To the extent that the Trust is required to pay a Swap
Termination Payment to the Swap Counterparty, any upfront payment received from
the counterparty to a replacement swap agreement will be used to pay such Swap
Termination Payment prior to using any portion of the Available Distribution
Amount for such Distribution Date. <HR SIZE=5 COLOR=GRAY NOSHADE> ARTICLE V THE
CERTIFICATES Section 5.01. The Certificates. (See Section 5.01 of the Standard
Terms) Section 5.02. Registration of Transfer and Exchange of Certificates (a)
(See Section 5.02(a) of the Standard Terms) (b) (See Section 5.02(b) of the
Standard Terms) (c) (See Section 5.02(c) of the Standard Terms) (d) No transfer,
sale, pledge or other disposition of a Class SB Certificate shall be made unless
such transfer, sale, pledge or other disposition is exempt from the registration
requirements of the Securities Act of 1933, as amended, and any applicable state
securities laws or is made in accordance with said Act and laws. In the event
that a transfer of a Class SB Certificate is to be made either (i)(A) the
Trustee shall require a written Opinion of Counsel acceptable to and in form and
substance satisfactory to the Trustee and the Company that such transfer may be
made pursuant to an exemption, describing the applicable exemption and the basis
therefor, from said Act and laws or is being made pursuant to said Act and laws,
which Opinion of Counsel shall not be an expense of the Trustee, the Company or
the Master Servicer (except that, if such transfer is made by the Company or the
Master Servicer or any Affiliate thereof, the Company or the Master Servicer
shall provide such Opinion of Counsel at their own expense); provided that such
Opinion of Counsel will not be required in connection with the initial transfer
of any such Certificate by the Company or any Affiliate thereof to the Company
or an Affiliate of the Company and (B) the Trustee shall require the transferee
to execute a representation letter, substantially in the form of Exhibit H to
the Standard Terms, and the Trustee shall require the transferor to execute a
representation letter, substantially in the form of Exhibit I to the Standard
Terms, each acceptable to and in form and substance satisfactory to the Company
and the Trustee certifying to the Company and the Trustee the facts surrounding
such transfer, which representation letters shall not be an expense of the
Trustee, the Company or the Master Servicer; provided, however, that such
representation letters will not be required in connection with any transfer of
any such Certificate by the Company or any Affiliate thereof to the Company or
an Affiliate of the Company, and the Trustee shall be entitled to conclusively
rely upon a representation (which, upon the request of the Trustee, shall be a
written representation) from the Company, of the status of such transferee as an
Affiliate of the Company or (ii) the prospective transferee of such a
Certificate shall be required to provide the Trustee, the Company and the Master
Servicer with an investment letter substantially in the form of Exhibit J
attached to the Standard Terms (or such other form as the Company in its sole
discretion deems acceptable), which investment letter shall not be an expense of
the Trustee, the Company or the Master Servicer, and which investment letter
states that, among other things, such transferee (A) is a "qualified
institutional buyer" as defined under Rule 144A, acting for its own account or
the accounts of other "qualified institutional buyers" as defined under Rule
144A, and (B) is aware that the proposed transferor intends to rely on the
exemption from registration requirements under the Securities Act of 1933, as
amended, provided by Rule 144A. The Holder of any such Certificate desiring to
effect any such transfer, sale, pledge or other disposition shall, and does
hereby agree to, indemnify the Trustee, the Company, the Master Servicer and the
Certificate Registrar against any liability that may result if the transfer,
sale, pledge or other disposition is not so exempt or is not made in accordance
with such federal and state laws. (e) (i) In the case of any Class SB or Class R
Certificate presented for registration in the name of any Person, either (A) the
Trustee shall require an Opinion of Counsel acceptable to and in form and
substance satisfactory to the Trustee, the Company and the Master Servicer to
the effect that the purchase or holding of such Class SB or Class R Certificate
is permissible under applicable law, will not constitute or result in any
non-exempt prohibited transaction under Section 406 of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), or Section 4975 of the Code
(or comparable provisions of any subsequent enactments), and will not subject
the Trustee, the Company or the Master Servicer to any obligation or liability
(including obligations or liabilities under ERISA or Section 4975 of the Code)
in addition to those undertaken in this Agreement, which Opinion of Counsel
shall not be an expense of the Trustee, the Company or the Master Servicer or
(B) the prospective Transferee shall be required to provide the Trustee, the
Company and the Master Servicer with a certification to the effect set forth in
paragraph six of Exhibit H (with respect to any Class SB Certificate) or
paragraph fifteen of Exhibit G-1 (with respect to any Class R Certificate),
which the Trustee may rely upon without further inquiry or investigation, or
such other certifications as the Trustee may deem desirable or necessary in
order to establish that such Transferee or the Person in whose name such
registration is requested either (a) is not an employee benefit plan or other
plan subject to the prohibited transaction provisions of ERISA or Section 4975
of the Code, or any Person (including an investment manager, a named fiduciary
or a trustee of any such plan) who is using "plan assets" of any such plan to
effect such acquisition (each, a "Plan Investor") or (b) in the case of any
Class SB Certificate, the following conditions are satisfied: (i) such
Transferee is an insurance company, (ii) the source of funds used to purchase or
hold such Certificate (or interest therein) is an "insurance company general
account" (as defined in U.S. Department of Labor Prohibited Transaction Class
Exemption ("PTCE") 95-60, and (iii) the conditions set forth in Sections I and
III of PTCE 95-60 have been satisfied (each entity that satisfies this clause
(b), a "Complying Insurance Company"). (ii) Any Transferee of a Class M
Certificate will be deemed to have represented by virtue of its purchase or
holding of such Certificate (or interest therein) that either (a) such
Transferee is not a Plan Investor, (b) it has acquired and is holding such
Certificate in reliance on Prohibited Transaction Exemption ("PTE") 94-29, as
most recently amended, PTE 2002-41, 67 Fed. Reg. 54487 (August 22, 2002) (the
"RFC Exemption"), and that it understands that there are certain conditions to
the availability of the RFC Exemption including that such Certificate must be
rated, at the time of purchase, not lower than "BBB-" (or its equivalent) by
Standard & Poor's, Fitch or Moody's or (c) such Transferee is a Complying
Insurance Company. (iii) (A) If any Class M Certificate (or any interest
therein) is acquired or held by any Person that does not satisfy the conditions
described in paragraph (ii) above, then the last preceding Transferee that
either (i) is not a Plan Investor, (ii) acquired such Certificate in compliance
with the RFC Exemption, or (iii) is a Complying Insurance Company shall be
restored, to the extent permitted by law, to all rights and obligations as
Certificate Owner thereof retroactive to the date of such Transfer of such Class
M Certificate. The Trustee shall be under no liability to any Person for making
any payments due on such Certificate to such preceding Transferee. (B) Any
purported Certificate Owner whose acquisition or holding of any Class M
Certificate (or interest therein) was effected in violation of the restrictions
in this Section 5.02(e) shall indemnify and hold harmless the Company, the
Trustee, the Master Servicer, any Subservicer, the Underwriters and the Trust
Fund from and against any and all liabilities, claims, costs or expenses
incurred by such parties as a result of such acquisition or holding. (iv) If
Each Holder of a Certificate or any interest therein acquired as of any date
prior to the termination of the Swap Agreement that is a Plan Investor shall be
deemed to have represented, by its acquisition or holding of such Certificate or
any interest therein, that at least one of PTCE 84-14, 90-1, 91-38, 95-60 or
96-23 or other applicable exemption applies to such Holder's right to receive
payments from the Supplemental Interest Trust. (f) (See Section 5.02(f) of the
Standard Terms) (g) Provisions Regarding Rule 144A and Regulation S Transfers.
(i) Class SB-1 Certificates sold to "qualified institutional buyers" as defined
in and in reliance on Rule 144A under the 1933 Act shall be represented by one
or more Rule 144A Global Offered Certificates. Class SB-1 Certificates sold in
offshore transactions in reliance on Regulation S under the Securities Act shall
be represented initially by Temporary Regulation S Global Offered Certificates.
(ii) The Temporary Regulation S Global Offered Certificates shall be exchanged
on the later of (a) 40 days after the later of the Closing Date (b) the date on
which the requisite certifications are due to and provided to the Trustee (the
later of clauses (a) and (b), the "Exchange Date") for Permanent Regulation S
Global Offered Certificates. Regulation S Global Offered Certificates shall be
issued in registered form, without coupons, and deposited upon the order of the
Transferor with the Trustee as custodian for and registered in the name of a
nominee of the Depository for credit to the account of the depositaries for
Euroclear and Clearstream. (iii) A Certificate Owner holding an interest in a
Temporary Regulation S Global Offered Certificate may receive payments in
respect of the Certificates on the Temporary Regulation S Global Offered
Certificate only after the delivery, to Euroclear or Clearstream, as the case
may be, of a written certification substantially in the form set forth in
Exhibit Six, and upon delivery by Euroclear or Clearstream, as the case may be,
to the Trustee and Certificate Registrar of a certification or certifications
substantially in the form set forth in Exhibit Seven (the "Clearing System
Certificate"). The delivery by a Certificate Owner of the certification referred
to above shall constitute its irrevocable instruction to Euroclear or
Clearstream, as the case may be, to arrange for the exchange of the Certificate
Owner's interest in the Temporary Regulation S Global Offered Certificate for a
beneficial interest in the Permanent Regulation S Global Offered Certificate
after the Exchange Date in accordance with paragraph (iv) below. (iv) After (i)
the Exchange Date and (ii) receipt by the Certificate Registrar of written
instructions from Euroclear or Clearstream, as the case may be, directing the
Certificate Registrar to credit or cause to be credited to either Euroclear's or
Clearstream's, as the case may be, Depository's account a beneficial interest in
the Permanent Regulation S Global Offered Certificate in a principal amount not
greater than that of the beneficial interest in the Temporary Regulation S
Global Offered Certificate, the Certificate Registrar shall instruct the
Depository to reduce the principal amount of the Temporary Regulation S Global
Offered Certificate and increase the principal amount of the Permanent
Regulation S Global Offered Certificate, by the principal amount of the
beneficial interest in the Temporary Regulation S Global Offered Certificate to
be so transferred, and to credit or cause to be credited to the account of
Euroclear, Clearstream or a Person who has an account with the Depository as the
case may be, a beneficial interest in the Permanent Regulation S Global Offered
Certificate having a Certificate Principal Balance of the Temporary Regulation S
Global Class [ ] that was reduced upon the transfer. Upon return of the entire
principal amount of the Temporary Regulation S Global Offered Certificate to the
Trustee in exchange for beneficial interests in the Permanent Regulation S
Global Offered Certificate, Trustee shall cancel the Temporary Regulation S
Global Offered Certificate by perforation and shall forthwith destroy it. (v)
For transfer of an interest in a Permanent Regulation S Global Offered
Certificate for an interest in the Rule 144A Global Offered Certificate, if the
Certificateholder of a beneficial interest in a Permanent Regulation S Global
Offered Certificate deposited with the Depository wishes at any time to exchange
its interest in the Permanent Regulation S Global Offered Certificate, or to
transfer its interest in the Permanent Regulation S Global Offered Certificate
to a Person who wishes to take delivery thereof in the form of an interest in
the Rule 144A Global Offered Certificate, the Certificateholder may, subject to
the rules and procedures of Euroclear or Clearstream and the Depository, as the
case may be, give directions for the Certificate Registrar to exchange or cause
the exchange or transfer or cause the transfer of the interest for an equivalent
beneficial interest in the Rule 144A Global Offered Certificate. Upon receipt by
the Certificate Registrar of instructions from Euroclear or Clearstream, from
the Depository or from the Certificateholder, as the case may be, directing the
Certificate Registrar to credit or cause to be credited a beneficial interest in
the Rule 144A Global Offered Certificate equal to the Percentage Interest in the
Permanent Regulation S Global Offered Certificate to be exchanged or transferred
(such instructions to contain information regarding the Depository Participant
account to be credited with the increase, and, with respect to an exchange or
transfer of an interest in the Permanent Regulation S Global Offered
Certificate, information regarding the Depository Participant account to be
debited with the decrease), the Certificate Registrar shall instruct the
Depository to reduce the Permanent Regulation S Global Offered Certificate by
the aggregate principal amount of the beneficial interest in the Permanent
Regulation S Global Offered Certificate to be so exchanged or transferred, and
the Certificate Registrar shall instruct the Depository, concurrently with the
reduction, to increase the principal amount of the Rule 144A Global Offered
Certificate by the aggregate Certificate Principal Balance of the beneficial
interest in the Permanent Regulation S Global Offered Certificate to be so
exchanged or transferred, and to credit or cause to be credited to the account
of the Person specified in the instructions a beneficial interest in the Rule
144A Global Offered Certificate equal to the reduction in the Certificate
Principal Balance of the Permanent Regulation S Global Offered Certificate. (vi)
For transfers of an interest in the Rule 144A Global Offered Certificate for an
interest in a Regulation S Global Offered Certificate, if a Certificate Owner
holding a beneficial interest in the Rule 144A Global Offered Certificate wishes
at any time to exchange its interest in the Rule 144A Global Offered Certificate
for an interest in a Regulation S Global Offered Certificate, or to transfer its
interest in the 144A Book-Entry Certificate to a Person who wishes to take
delivery thereof in the form of an interest in the Regulation S Global Offered
Certificate, the Certificateholder may, subject to the rules and procedures of
the Depository, give directions for the Certificate Registrar to exchange or
cause the exchange or transfer or cause the transfer of the interest for an
equivalent beneficial interest in the Regulation S Global Offered Certificate.
Upon receipt by the Certificate Registrar of (A) instructions given in
accordance with the Depository's procedures from a Depository Participant or
from the Certificateholder, as the case may be, directing the Certificate
Registrar to credit or cause to be credited a beneficial interest in the
Regulation S Global Offered Certificate in an amount equal to the beneficial
interest in the Rule 144A Global Offered Certificate to be exchanged or
transferred, (B) a written order given in accordance with the Depository's
procedures containing information regarding the account of the depositaries for
Euroclear or Clearstream or another Depository Participant, as the case may be,
to be credited with the increase and the name of the account and (C)
certificates in the forms of Exhibits Eight and Nine, respectively, given by the
proposed transferee and the Certificate Owner of the interest, the Certificate
Registrar shall instruct the Depository to reduce the Rule 144A Global Offered
Certificate by the aggregate principal amount of the beneficial interest in the
Rule 144A Global Offered Certificate to be so exchanged or transferred and the
Certificate Registrar shall instruct the Depository, concurrently with the
reduction, to increase the principal amount of the Regulation S Global Offered
Certificate by the aggregate Certificate Principal Balance of the beneficial
interest in the Rule 144A Global Offered Certificate to be so exchanged or
transferred, and to credit or cause to be credited to the account of the Person
specified in the instructions a beneficial interest in the Regulation S Global
Offered Certificate equal to the reduction in the Certificate Principal Balance
of the Rule 144A Global Offered Certificate. (vii) Notwithstanding any other
provisions of this Section 5.02(g), the Underwriter may exchange beneficial
interests in the Temporary Regulation S Global Offered Certificates held by it
for interests in the Rule 144A Global Offered Certificates only after delivery
by the Underwriter of instructions for the exchange substantially in the form of
Exhibit Ten. Upon receipt of the instructions provided in the preceding
sentence, the Certificate Registrar shall instruct the Depository to reduce the
principal amount of the Temporary Regulation S Global Offered Certificate to be
so transferred and shall instruct the Depository to increase the principal
amount of the Rule 144A Global Offered Certificate and credit or cause to be
credited to the account of the placement agent a beneficial interest in the Rule
144A Global Offered Certificate having a principal amount equal to the amount by
which the principal amount of the Temporary Regulation S Global Offered
Certificate was reduced upon the transfer pursuant to the instructions provided
in the first sentence of this clause (vii). (viii) If a transfer of a Class SB
Certificate which is a Definitive Certificate is to be made, the Trustee shall
require a written Opinion of Counsel acceptable to and in form and substance
satisfactory to the Trustee and the Company that such transfer may be made
pursuant to an exemption, describing the applicable exemption and the basis
therefor, from said Act and laws or is being made pursuant to the 1933 Act,
which Opinion of Counsel shall not be an expense of the Trustee, the Trust Fund,
the Company or the Master Servicer. (ix) The Holder of a Class SB Certificate
desiring to effect any transfer, sale, pledge or other disposition shall, and
does hereby agree to, indemnify the Trustee, the Company, the Master Servicer
and the Certificate Registrar against any liability that may result if the
transfer, sale, pledge or other disposition is not so exempt or is not made in
accordance with the provisions of this Agreement. Section 5.03. Mutilated,
Destroyed, Lost or Stolen Certificates(See Section 5.03 of the Standard Terms)
Section 5.04. Persons Deemed Owners (See Section 5.04 of the Standard Terms)
Section 5.05. Appointment of Paying Agent The Trustee and Supplemental Interest
Trust Trustee may appoint a Paying Agent for the purpose of making distributions
to the Certificateholders pursuant to Section 4.02. In the event of any such
appointment, on or prior to each Distribution Date the Master Servicer on behalf
of the Trustee or Supplemental Interest Trust Trustee, as applicable, shall
deposit or cause to be deposited with the Paying Agent a sum sufficient to make
the payments to the Certificateholders in the amounts and in the manner provided
for in Section 4.02, such sum to be held in trust for the benefit of the
Certificateholders. The Trustee or Supplemental Interest Trust Trustee, as
applicable, shall cause each Paying Agent to execute and deliver to the Trustee
or Supplemental Interest Trust Trustee, as applicable, an instrument in which
such Paying Agent shall agree with the Trustee or Supplemental Interest Trust
Trustee, as applicable, that such Paying Agent shall hold all sums held by it
for the payment to the Certificateholders in trust for the benefit of the
Certificateholders entitled thereto until such sums shall be distributed to such
Certificateholders. Any sums so held by such Paying Agent shall be held only in
Eligible Accounts to the extent such sums are not distributed to the
Certificateholders on the date of receipt by such Paying Agent. Section 5.06.
U.S.A. Patriot Act Compliance (See Section 5.05 of the Standard Terms) <HR
SIZE=5 COLOR=GRAY NOSHADE> ARTICLE VI THE COMPANY AND THE MASTER SERVICER
Section 6.01. RESPECTIVE LIABILITIES OF THE COMPANY AND MASTER SERVICER. (See
Section 6.01 of the Standard Terms.) Section 6.02. MERGER OR CONSOLIDATION OF
THE COMPANY OR MASTER SERVICER; ASSIGNMENT OF RIGHTS AND DELEGATION OF DUTIES BY
THE MASTER SERVICER. ( (a) (See Section 6.08(a) of the Standard Terms.). (b)
(See Section 6.08(b) of the Standard Terms). (c) (See Section 6.08(c) of the
Standard Terms). (d) Notwithstanding anything else in this Section 6.02 to the
contrary, the conversion of Residential Funding Corporation's or Residential
Accredit Loans, Inc.'s organizational structure from a Delaware corporation to a
limited liability company shall not require the consent of any party or notice
to any party and shall not in any way affect the rights or obligations of
Residential Funding Corporation or Residential Accredit Loans, Inc. hereunder.
Section 6.03. LIMITATION ON LIABILITY OF THE COMPANY, MASTER SERVICER AND
OTHERS. (See Section 6.03 of the Standard Terms.) Section 6.04. COMPANY AND
MASTER SERVICER NOT TO RESIGN. (See Section 6.04 of the Standard Terms.) <HR
SIZE=5 COLOR=GRAY NOSHADE> ARTICLE VII DEFAULT (See Article VII of the Standard
Terms.) <HR SIZE=5 COLOR=GRAY NOSHADE> ARTICLE VIII CONCERNING THE TRUSTEE AND
SUPPLEMENTAL INTEREST TRUST TRUSTEE Section 8.01. Duties of the Trustee and
Supplemental Interest Trust Trustee. (a) The Trustee and Supplemental Interest
Trust Trustee, prior to the occurrence of an Event of Default and after the
curing or waiver of all Events of Default which may have occurred, undertake to
perform such duties and only such duties as are specifically set forth in this
Agreement. In case an Event of Default has occurred (which has not been cured or
waived), the Trustee and Supplemental Interest Trust Trustee shall exercise such
of the rights and powers vested in each by this Agreement, and use the same
degree of care and skill in their exercise as a prudent investor would exercise
or use under the circumstances in the conduct of such investor's own affairs.
(b) The Trustee or Supplemental Interest Trust Trustee, as applicable, upon
receipt of all resolutions, certificates, statements, opinions, reports,
documents, orders or other instruments furnished to the Trustee or Supplemental
Interest Trust Trustee which are specifically required to be furnished pursuant
to any provision of this Agreement, shall examine them to determine whether they
conform to the requirements of this Agreement. The Trustee or Supplemental
Interest Trust Trustee, as applicable, shall notify the Certificateholders of
any such documents which do not materially conform to the requirements of this
Agreement in the event that the Trustee or Supplemental Interest Trust Trustee,
as applicable, after so requesting, does not receive satisfactorily corrected
documents. The Trustee shall forward or cause to be forwarded in a timely
fashion the notices, reports and statements required to be forwarded by the
Trustee pursuant to Sections 4.03, 4.06, 7.03 and 10.01. The Trustee and
Supplemental Interest Trust Trustee shall furnish in a timely fashion to the
Master Servicer such information as the Master Servicer may reasonably request
from time to time for the Master Servicer to fulfill its duties as set forth in
this Agreement. The Trustee ansd Supplemental Interest Trust Trustee covenant
and agree that each shall perform its respective obligations hereunder in a
manner so as to maintain the status of any portion of any REMIC formed under the
Series Supplement as a REMIC under the REMIC Provisions and (subject to Section
10.01(f)) to prevent the imposition of any federal, state or local income,
prohibited transaction, contribution or other tax on the Trust Fund or
Supplemental Interest Trust to the extent that maintaining such status and
avoiding such taxes are reasonably within the control of the Trustee or
Supplemental Interest Trust Trustee and are reasonably within the scope of their
respective duties under this Agreement. (c) No provision of this Agreement shall
be construed to relieve the Trustee or Supplemental Trust Trustee, as
applicable, from liability for its own negligent action, its own negligent
failure to act or its own willful misconduct; provided, however, that: (i) Prior
to the occurrence of an Event of Default, and after the curing or waiver of all
such Events of Default which may have occurred, the duties and obligations of
the Trustee and Supplemental Interest Trust Trustee, as applicable, shall be
determined solely by the express provisions of this Agreement, the Trustee or
Supplemental Interest Trust Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Agreement, no implied covenants or obligations shall be read into this Agreement
against the Trustee or Supplemental Interest Trust Trustee, and, in the absence
of bad faith on the part of the Trustee or Supplemental Interest Trust Trustee,
the Trustee or Supplemental Interest Trust Trustee may conclusively rely, as to
the truth of the statements and the correctness of the opinions expressed
therein, upon any certificates or opinions furnished to the Trustee or
Supplemental Interest Trust Trustee, as applicable, by the Company or the Master
Servicer and which on their face, do not contradict the requirements of this
Agreement; (ii) The Trustee or Supplemental Interest Trust Trustee shall not be
personally liable for an error of judgment made in good faith by a Responsible
Officer or Responsible Officers of the Trustee or Supplemental Interest Trust
Trustee, as applicable, unless it shall be proved that the Trustee or
Supplemental Interest Trust Trustee, as applicable, was negligent in
ascertaining the pertinent facts; (iii) The Trustee shall not be personally
liable with respect to any action taken, suffered or omitted to be taken by it
in good faith in accordance with the direction of Certificateholders of any
Class holding Certificates which evidence, as to such Class, Percentage
Interests aggregating not less than 25% as to the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Agreement; (iv) The
Trustee shall not be charged with knowledge of any default (other than a default
in payment to the Trustee) specified in clauses (i) and (ii) of Section 7.01 or
an Event of Default under clauses (iii), (iv) and (v) of Section 7.01 unless a
Responsible Officer of the Trustee assigned to and working in the Corporate
Trust Office obtains actual knowledge of such failure or event or the Trustee
receives written notice of such failure or event at its Corporate Trust Office
from the Master Servicer, the Company or any Certificateholder; and (v) Except
to the extent provided in Section 7.02, no provision in this Agreement shall
require the Trustee or Supplemental Interest Trust Trustee, as applicable, to
expend or risk its own funds (including, without limitation, the making of any
Advance) or otherwise incur any personal financial liability in the performance
of any of its duties as Trustee or Supplemental Interest Trust Trustee, as
applicable, hereunder, or in the exercise of any of its rights or powers, if the
Trustee or Supplemental Interest Trust Trustee, as applicable, shall have
reasonable grounds for believing that repayment of funds or adequate indemnity
against such risk or liability is not reasonably assured to it. (d) The Trustee
shall timely pay, from its own funds, the amount of any and all federal, state
and local taxes imposed on the Trust Fund or its assets or transactions
including, without limitation, (A) "prohibited transaction" penalty taxes as
defined in Section 860F of the Code, if, when and as the same shall be due and
payable, (B) any tax on contributions to a REMIC after the Closing Date imposed
by Section 860G(d) of the Code and (C) any tax on "net income from foreclosure
property" as defined in Section 860G(c) of the Code, but only if such taxes
arise out of a breach by the Trustee of its obligations hereunder, which breach
constitutes negligence or willful misconduct of the Trustee. Section 8.02.
Certain Matters Affecting the Trustee and Supplemental Interest Trust Trustee.
(e) Except as otherwise provided in Section 8.01: (i) The Trustee or
Supplemental Interest Trust Trustee, as applicable, may rely and shall be
protected in acting or refraining from acting upon any resolution, Officers'
Certificate, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, appraisal, bond or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties; (ii) The Trustee or Supplemental
Interest Trust Trustee, as applicable, may consult with counsel and any Opinion
of Counsel shall be full and complete authorization and protection in respect of
any action taken or suffered or omitted by it hereunder in good faith and in
accordance with such Opinion of Counsel; (iii) The Trustee or Supplemental
Interest Trust Trustee, as applicable, shall be under no obligation to exercise
any of the trusts or powers vested in it by this Agreement or to institute,
conduct or defend any litigation hereunder or in relation hereto at the request,
order or direction of any of the Certificateholders, pursuant to the provisions
of this Agreement, unless such Certificateholders shall have offered to the
Trustee or Supplemental Interest Trust Trustee, as applicable, reasonable
security or indemnity against the costs, expenses and liabilities which may be
incurred therein or thereby; nothing contained herein shall, however, relieve
the Trustee of the obligation, upon the occurrence of an Event of Default (which
has not been cured or waived), to exercise such of the rights and powers vested
in it by this Agreement, and to use the same degree of care and skill in their
exercise as a prudent investor would exercise or use under the circumstances in
the conduct of such investor's own affairs; (iv) The Trustee or Supplemental
Interest Trust Trustee, as applicable, shall not be personally liable for any
action taken, suffered or omitted by it in good faith and believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Agreement; (v) Prior to the occurrence of an Event of Default hereunder and
after the curing or waiver of all Events of Default which may have occurred, the
Trustee shall not be bound to make any investigation into the facts or matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, approval, bond or other paper or document,
unless requested in writing so to do by Holders of Certificates of any Class
evidencing, as to such Class, Percentage Interests, aggregating not less than
50%; provided, however, that if the payment within a reasonable time to the
Trustee of the costs, expenses or liabilities likely to be incurred by it in the
making of such investigation is, in the opinion of the Trustee, not reasonably
assured to the Trustee by the security afforded to it by the terms of this
Agreement, the Trustee may require reasonable indemnity against such expense or
liability as a condition to so proceeding. The reasonable expense of every such
examination shall be paid by the Master Servicer, if an Event of Default shall
have occurred and is continuing, and otherwise by the Certificateholder
requesting the investigation; (vi) The Trustee or Supplemental Interest Trust
Trustee, as applicable, may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys; and (vii) To the extent authorized under the Code and the regulations
promulgated thereunder, each Holder of a Class R Certificate hereby irrevocably
appoints and authorizes the Trustee to be its attorney-in-fact for purposes of
signing any Tax Returns required to be filed on behalf of the Trust Fund. The
Trustee shall sign on behalf of the Trust Fund and deliver to the Master
Servicer in a timely manner any Tax Returns prepared by or on behalf of the
Master Servicer that the Trustee is required to sign as determined by the Master
Servicer pursuant to applicable federal, state or local tax laws, provided that
the Master Servicer shall indemnify the Trustee for signing any such Tax Returns
that contain errors or omissions. (f) Following the issuance of the
Certificates, the Trustee shall not accept any contribution of assets to the
Trust Fund unless (subject to Section 10.01(f)) it shall have obtained or been
furnished with an Opinion of Counsel to the effect that such contribution will
not (i) cause any portion of any REMIC formed under the Series Supplement to
fail to qualify as a REMIC at any time that any Certificates are outstanding or
(ii) cause the Trust Fund to be subject to any federal tax as a result of such
contribution (including the imposition of any federal tax on "prohibited
transactions" imposed under Section 860F(a) of the Code). Section 8.03. Trustee
and Supplemental Interest Trust Trustee Not Liable for Certificates or Mortgage
Loans. The recitals contained herein and in the Certificates (other than the
execution of the Certificates and relating to the acceptance and receipt of the
Mortgage Loans) shall be taken as the statements of the Company or the Master
Servicer as the case may be, and the Trustee and Supplemental Interest Trust
Trustee assume no responsibility for their correctness. The Trustee and
Supplemental Interest Trust Trustee make no representations as to the validity
or sufficiency of this Agreement or of the Certificates (except that the
Certificates shall be duly and validly executed and authenticated by it as
Certificate Registrar) or of any Mortgage Loan or related document, or of MERS
or the MERS(R)System. Except as otherwise provided herein, the Trustee and
Supplemental Interest Trust Trustee shall not be accountable for the use or
application by the Company or the Master Servicer of any of the Certificates or
of the proceeds of such Certificates, or for the use or application of any funds
paid to the Company or the Master Servicer in respect of the Mortgage Loans or
deposited in or withdrawn from the Custodial Account or the Certificate Account
by the Company or the Master Servicer. Section 8.04. Trustee and Supplemental
Interest Trust Trustee May Own Certificates. The Trustee and Supplemental
Interest Trust Trustee, in their individual or any other capacity may become the
owner or pledgee of Certificates with the same rights it would have if it were
not Trustee. Section 8.05. Master Servicer to Pay Trustee's and Supplemental
Interest Trust Trustee's Fees and Expenses; Indemnification. (a) The Master
Servicer covenants and agrees to pay to the Trustee, any co-trustee and the
Supplemental Interest Trust Trustee from time to time, and the Trustee, any
co-trustee and the Supplemental Interest Trust Trustee shall be entitled to,
reasonable compensation (which shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust) for all services
rendered by each of them in the execution of the trusts hereby created and in
the exercise and performance of any of the powers and duties hereunder of the
Trustee, any co-trustee and the Supplemental Interest Trust Trustee, and the
Master Servicer will pay or reimburse the Trustee, any co-trustee and the
Supplemental Interest Trust Trustee upon request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee, any co-trustee or
the Supplemental Interest Trust Trustee in accordance with any of the provisions
of this Agreement (including the reasonable compensation and the expenses and
disbursements of its counsel and of all persons not regularly in its employ, and
the expenses incurred by the Trustee, any co-trustee or the Supplemental
Interest Trust Trustee in connection with the appointment of an office or agency
pursuant to Section 8.12) except any such expense, disbursement or advance as
may arise from its negligence or bad faith. (b) The Master Servicer agrees to
indemnify the Trustee or Supplemental Interest Trust Trustee, as applicable,
for, and to hold the Trustee or Supplemental Interest Trust Trustee, as
applicable, harmless against, any loss, liability or expense incurred without
negligence or willful misconduct on the Trustee's or Supplemental Interest Trust
Trustee's, as applicable, part, arising out of, or in connection with, the
acceptance and administration of the Trust Fund or or Supplemental Interest
Trust, as applicable, including the costs and expenses (including reasonable
legal fees and expenses) of defending itself against any claim in connection
with the exercise or performance of any of their respective powers or duties
under this Agreement, the Swap Agreement and the Custodial Agreement, and the
Master Servicer further agrees to indemnify the Trustee for, and to hold the
Trustee harmless against, any loss, liability or expense arising out of, or in
connection with, the provisions set forth in the second paragraph of Section
2.01(c) hereof, including, without limitation, all costs, liabilities and
expenses (including reasonable legal fees and expenses) of investigating and
defending itself against any claim, action or proceeding, pending or threatened,
relating to the provisions of this paragraph, provided that: (i) with respect to
any such claim, the Trustee shall have given the Master Servicer written notice
thereof promptly after the Trustee shall have actual knowledge thereof; (ii)
while maintaining control over its own defense, the Trustee shall cooperate and
consult fully with the Master Servicer in preparing such defense; and (iii)
notwithstanding anything in this Agreement to the contrary, the Master Servicer
shall not be liable for settlement of any claim by the Trustee entered into
without the prior consent of the Master Servicer which consent shall not be
unreasonably withheld. No termination of this Agreement shall affect the
obligations created by this Section 8.05(b) of the Master Servicer to indemnify
the Trustee or Supplemental Interest Trust Trustee, as applicable, under the
conditions and to the extent set forth herein. Notwithstanding the foregoing,
the indemnification provided by the Master Servicer in this Section 8.05(b)
shall not be available (A) for any loss, liability or expense of the Trustee or
Supplemental Interest Trust Trustee, as applicable, including the costs and
expenses of defending itself against any claim, incurred in connection with any
actions taken by the Trustee or Supplemental Interest Trust Trustee, as
applicable, at the direction of the Certificateholders pursuant to the terms of
this Agreement or (B) where the Trustee is required to indemnify the Master
Servicer pursuant to Section 12.05(a). Section 8.06. Eligibility Requirements
for Trustee. The Trustee hereunder shall at all times be a corporation or a
national banking association having its principal office in a state and city
acceptable to the Company and organized and doing business under the laws of
such state or the United States of America, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least $50,000,000 and subject to supervision or examination by federal or state
authority. If such corporation or national banking association publishes reports
of condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section the combined capital and surplus of such corporation shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published. In case at any time the Trustee shall cease to be
eligible in accordance with the provisions of this Section, the Trustee shall
resign immediately in the manner and with the effect specified in Section 8.07.
The Trustee and Supplemental Interest Trust Trustee, and any successors thereto,
shall at all times be the same Person. Section 8.07 Resignation and Removal of
the Trustee and Supplemental Interest Trust Trustee. (a) The Trustee and
Supplemental Interest Trust Trustee, together, may at any time resign and be
discharged from the trusts hereby created by giving written notice thereof to
the Company. Upon receiving such notice of resignation, the Company shall
promptly appoint a successor trustee and successor supplemental interest trust
trustee by written instrument, in duplicate, one copy of which instrument shall
be delivered to the resigning Trustee and one copy to the successor trustee. If
no successor trustee and successor supplemental interest trust trustee shall
have been so appointed and have accepted appointment within 30 days after the
giving of such notice of resignation, the resigning Trustee and Supplemental
Interest Trust Trustee may petition any court of competent jurisdiction for the
appointment of a successor trustee and successor supplemental interest trust
trustee. (b) If at any time the Trustee shall cease to be eligible in accordance
with the provisions of Section 8.06 and shall fail to resign after written
request therefor by the Company, or if at any time the Trustee shall become
incapable of acting, or shall be adjudged bankrupt or insolvent, or a receiver
of the Trustee or of its property shall be appointed, or any public officer
shall take charge or control of the Trustee or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation, then the Company may
remove the Trustee and Supplemental Interest Trust Trustee and appoint a
successor trustee by written instrument, in duplicate, one copy of which
instrument shall be delivered to the Trustee so removed and one copy to the
successor trustee. In addition, in the event that the Company determines that
the Trustee or Supplemental Interest Trust Trustee has failed (i) to distribute
or cause to be distributed to the Certificateholders any amount required to be
distributed hereunder, if such amount is held by the Trustee or its Paying Agent
(other than the Master Servicer or the Company) or the Supplemental Interest
Trust Trustee for distribution or (ii) to otherwise observe or perform in any
material respect any of its covenants, agreements or obligations hereunder, and
such failure shall continue unremedied for a period of 5 days (in respect of
clause (i) above) or 30 days (in respect of clause (ii) above other than any
failure to comply with the provisions of Article XII, in which case no notice or
grace period shall be applicable) after the date on which written notice of such
failure, requiring that the same be remedied, shall have been given to the
Trustee by the Company, then the Company may remove the Trustee and Supplemental
Interest Trust Trustee and appoint a successor trustee and successor
supplemental interest trust trustee by written instrument delivered as provided
in the preceding sentence. In connection with the appointment of a successor
trustee and successor supplemental interest trust trustee pursuant to the
preceding sentence, the Company shall, on or before the date on which any such
appointment becomes effective, obtain from each Rating Agency written
confirmation that the appointment of any such successor trustee and successor
supplemental interest trust trustee will not result in the reduction of the
ratings on any class of the Certificates below the lesser of the then current or
original ratings on such Certificates. (c) The Holders of Certificates entitled
to at least 51% of the Voting Rights may at any time remove the Trustee and
Supplemental Interest Trust Trustee, together, and appoint a successor trustee
and successor supplemental interest trust trustee by written instrument or
instruments, in triplicate, signed by such Holders or their attorneys-in-fact
duly authorized, one complete set of which instruments shall be delivered to the
Company, one complete set to the Trustee and Supplemental Interest Trust Trustee
so removed and one complete set to the successors so appointed. (d) Any
resignation or removal of the Trustee and Supplemental Interest Trust Trustee
and appointment of a successor trustee and successor supplemental interest trust
trustee pursuant to any of the provisions of this Section shall become effective
upon acceptance of appointment by the successor trustee and successor
supplemental interest trust trustee as provided in Section 8.08. Section 8.08
Successor Trustee and Successor Supplemental Interest Trust Trustee. (e) Any
successor trustee and successor supplemental interest trust trustee appointed as
provided in Section 8.07 shall execute, acknowledge and deliver to the Company
and to its predecessor trustee or predecessor supplemental interest trust
trustee, as applicable, an instrument accepting such appointment hereunder, and
thereupon the resignation or removal of the predecessor trustee and predecessor
supplemental interest trust trustee shall become effective and such successor
trustee and successor supplemental interest trust trustee shall become effective
and such successor trustee and successor supplemental interest trust trustee
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor hereunder, with
the like effect as if originally named as trustee or supplemental interest trust
trustee herein. The predecessor trustee and predecessor supplemental interest
trust trustee shall deliver to the successor trustee and successor supplemental
interest trust trustee, as applicable, all Custodial Files and related documents
and statements held by it hereunder (other than any Custodial Files at the time
held by a Custodian, which shall become the agent of any successor trustee
hereunder), and the Company, the Master Servicer, predecessor trustee and
predecessor supplemental interest trust trustee shall execute and deliver such
instruments and do such other things as may reasonably be required for more
fully and certainly vesting and confirming in the successor trustee and
successor supplemental interest trust trustee all such rights, powers, duties
and obligations. (f) No successor trustee or successor supplemental interest
trust trustee shall accept appointment as provided in this Section unless at the
time of such acceptance (i) such successor trustee shall be eligible under the
provisions of Section 8.06, and (ii) such successor trustee and successor
supplemental interest trust trustee shall be the same Person. (g) Upon
acceptance of appointment by a successor trustee or successor supplemental
interest trust trustee as provided in this Section, the Company shall mail
notice of the succession of such trustee and supplemental interest trust trustee
hereunder to all Holders of Certificates at their addresses as shown in the
Certificate Register. If the Company fails to mail such notice within 10 days
after acceptance of appointment by the successor trustee and successor
supplemental interest trust trustee, the successor trustee shall cause such
notice to be mailed at the expense of the Company. Section 8.09 Merger or
Consolidation of Trustee. Any corporation or national banking association into
which the Trustee and Supplemental Interest Trust Trustee may be merged or
converted or with which it may be consolidated or any corporation or national
banking association resulting from any merger, conversion or consolidation to
which the Trustee and Supplemental Interest Trust Trustee shall be a party, or
any corporation or national banking association succeeding to the business of
the Trustee and Supplemental Interest Trust Trustee, shall be the successor of
the Trustee and Supplemental Interest Trust Trustee, as applicable, hereunder,
provided such corporation or national banking association shall be eligible
under the provisions of Section 8.06, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding. The Trustee shall mail notice of any
such merger or consolidation to the Certificateholders at their address as shown
in the Certificate Register. Section 8.10 Appointment of Co-Trustee or Separate
Trustee. (See Section 8.10 of the Standard Terms). Section 8.11 Appointment of
Custodians. The Trustee may, with the consent of the Master Servicer and the
Company, or shall, at the direction of the Company and the Master Servicer,
appoint custodians who are not Affiliates of the Company, the Master Servicer or
any Seller to hold all or a portion of the Custodial Files as agent for the
Trustee, by entering into a Custodial Agreement. Subject to Article VIII, the
Trustee agrees to comply with the terms of each Custodial Agreement with respect
to the Custodial Files and to enforce the terms and provisions thereof against
the related custodian for the benefit of the Certificateholders. Each custodian
shall be a depository institution subject to supervision by federal or state
authority, shall have a combined capital and surplus of at least $15,000,000 and
shall be qualified to do business in the jurisdiction in which it holds any
Custodial File. Each Custodial Agreement, with respect to the Custodial Files,
may be amended only as provided in Section 11.01. The Trustee shall notify the
Certificateholders of the appointment of any custodian (other than the custodian
appointed as of the Closing Date) pursuant to this Section 8.11. Section 8.12
Appointment of Office or Agency. (See Section 8.12 of the Standard Terms).
Section 8.13 Swap Agreement. The Supplemental Interest Trust Trustee is hereby
authorized and directed to, and agrees that it shall (a) enter into the Swap
Agreement on behalf of the Supplemental Interest Trust and (b) enter into the
SB-AM Swap Agreement on behalf of (i) the Class A Certificateholders and Class M
Certificateholders on the one hand, and (ii) the Class SB Certificateholders on
the other hand. <HR SIZE=5 COLOR=GRAY NOSHADE> ARTICLE IX TERMINATION Section
9.01. Optional Purchase by the Master Servicer of All Certificates; Termination
Upon Purchase by the Master Servicer or Liquidation of All Mortgage Loans (a)
Subject to Section 9.02, the respective obligations and responsibilities of the
Company, the Master Servicer and the Trustee created hereby in respect of the
Certificates (other than the obligation of the Trustee to make certain payments
after the Final Distribution Date to Certificateholders and the obligation of
the Company to send certain notices as hereinafter set forth) shall terminate
upon the last action required to be taken by the Trustee on the Final
Distribution Date pursuant to this Article IX following the earlier of: (i) the
later of the final payment or other liquidation (or any Advance with respect
thereto) of the last Mortgage Loan remaining in the Trust Fund or the
disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan, or (ii) at the option of the Master Servicer,
the purchase of all Mortgage Loans and all property acquired in respect of any
Mortgage Loan remaining in the Trust Fund, at a price equal to the sum of (A)
100% of the unpaid principal balance of each Mortgage Loan (or, if less than
such unpaid principal balance, the fair market value of the related underlying
property of such Mortgage Loan with respect to Mortgage Loans as to which title
has been acquired if such fair market value is less than such unpaid principal
balance) on the day of repurchase, plus accrued interest thereon at the Net
Mortgage Rate (or Modified Net Mortgage Rate in the case of any Modified
Mortgage Loan), to, but not including, the first day of the month in which such
repurchase price is distributed, and (B) any unpaid Swap Termination Payment
payable to the Swap Counterparty (or any Swap Termination Payment payable to the
Swap Counterparty as a result of the exercise of the option provided for in this
Section 9.01(a)(ii))); provided, however, that in no event shall the trust
created hereby continue beyond the expiration of 21 years from the death of the
last survivor of the descendants of Joseph P. Kennedy, the late ambassador of
the United States to the Court of St. James, living on the date hereof; and
provided further, that the purchase price set forth above shall be increased as
is necessary, as determined by the Master Servicer, to avoid disqualification of
any REMIC created hereunder as a REMIC. The purchase price paid by the Master
Servicer, pursuant to Section 9.01(a)(ii) shall also include any amounts owed by
Residential Funding pursuant to the last paragraph of Section 4 of the
Assignment Agreement in respect of any liability, penalty or expense that
resulted from a breach of the representation and warranty set forth in clause
(xlvii) of Section 4 of the Assignment Agreement that remain unpaid on the date
of such purchase. The right of the Master Servicer to purchase all of the
Mortgage Loans pursuant to clause (ii) above is conditioned upon the Pool Stated
Principal Balance as of the Final Distribution Date, prior to giving effect to
distributions to be made on such Distribution Date, being less than ten percent
of the Cut-off Date Principal Balance of the Mortgage Loans. If such right is
exercised by the Master Servicer, the Master Servicer shall be deemed to have
been reimbursed for the full amount of any unreimbursed Advances theretofore
made by it with respect to the Mortgage Loans. In addition, the Master Servicer
shall provide to the Trustee the certification required by Section 3.15 and the
Trustee and any Custodian shall, promptly following payment of the purchase
price, release to the Master Servicer the Custodial Files pertaining to the
Mortgage Loans being purchased. In addition to the foregoing, on any
Distribution Date on which the Pool Stated Principal Balance, prior to giving
effect to distributions to be made on such Distribution Date, is less than ten
percent of the Cut-off Date Principal Balance of the Mortgage Loans, the Master
Servicer shall have the right, at its option, to purchase the Class A
Certificates, Class M Certificates and Class SB Certificates in whole, but not
in part, at a price equal to the outstanding Certificate Principal Balance of
such Certificates plus the sum of Accrued Certificate Interest thereon for the
related Interest Accrual Period and any previously unpaid Accrued Certificate
Interest, and any unpaid Prepayment Interest Shortfalls previously allocated
thereto and, in the case of Prepayment Interest Shortfalls, accrued interest
thereon at the applicable Pass-Through Rate. If the Master Servicer exercises
this right to purchase the outstanding Class A Certificates, Class M
Certificates and Class SB Certificates, the Master Servicer will promptly
terminate the respective obligations and responsibilities created hereby in
respect of these Certificates pursuant to this Article IX. (b) The Master
Servicer shall give the Trustee, the Supplemental Interest Trust Trustee and the
Swap Counterparty (so long as the Swap Agreement has not previously been
terminated) not less than 40 days prior notice of the Distribution Date on which
(1) the Master Servicer anticipates that the final distribution will be made to
Certificateholders as a result of the exercise by the Master Servicer of its
right to purchase the Mortgage Loans or on which (2) the Master Servicer
anticipates that the Certificates will be purchased as a result of the exercise
by the Master Servicer to purchase the outstanding Certificates. Notice of any
termination, specifying the anticipated Final Distribution Date (which shall be
a date that would otherwise be a Distribution Date) upon which the
Certificateholders may surrender their Certificates to the Trustee (if so
required by the terms hereof) for payment of the final distribution and
cancellation or notice of any purchase of the outstanding Certificates,
specifying the Distribution Date upon which the Holders may surrender their
Certificates to the Trustee for payment, shall be given promptly by the Master
Servicer, or by the Trustee (in any other case) by letter to the
Certificateholders (with a copy to the Certificate Registrar) mailed (or
distributed through the Depository with respect to any Book-Entry Certificates)
not earlier than the 15th day and not later than the 25th day of the month next
preceding the month of such final distribution specifying: (i) the anticipated
Final Distribution Date upon which final payment of the Certificates is
anticipated to be made upon presentation and surrender of Certificates at the
office or agency of the Trustee therein designated where required pursuant to
this Agreement or, in the case of the purchase by the Master Servicer of the
outstanding Certificates, the Distribution Date on which such purchase is to be
made, (ii) the amount of any such final payment, or in the case of the purchase
of the outstanding Certificates, the purchase price, in either case, if known,
and (iii) that the Record Date otherwise applicable to such Distribution Date is
not applicable, and in the case of the Senior Certificates, or in the case of
all of the Certificates in connection with the exercise by the Master Servicer
of its right to purchase the Certificates, that payment will be made only upon
presentation and surrender of the Certificates at the office or agency of the
Trustee therein specified. If the Master Servicer or the Trustee is obligated to
give notice to Certificateholders as required above, it shall give such notice
to the Certificate Registrar at the time such notice is given to
Certificateholders and, if the Master Servicer is exercising its rights to
purchase the outstanding Certificates, it shall give such notice to each Rating
Agency at the time such notice is given to Certificateholders. In the event of a
purchase of the Mortgage Loans by the Master Servicer, the Master Servicer shall
deposit in the Certificate Account before the Final Distribution Date in
immediately available funds an amount equal to the purchase price computed as
provided above. As a result of the exercise by the Master Servicer of its right
to purchase the outstanding Certificates, the Master Servicer shall deposit in
the Certificate Account before the Distribution Date on which such purchase is
to occur in immediately available funds an amount equal to the purchase price
for the Certificates, computed as above provided, and provide notice of such
deposit to the Trustee. The Trustee will withdraw from such account the amount
specified in subsection (c) below and distribute such amount to the
Certificateholders as specified in subsection (c) below. The Master Servicer
shall provide to the Trustee written notification of any change to the
anticipated Final Distribution Date as soon as practicable. If the Trust Fund is
not terminated on the anticipated Final Distribution Date, for any reason, the
Trustee shall promptly mail notice thereof to each affected Certificateholder.
(c) In the case of the Senior Certificates, upon presentation and surrender of
the Certificates by the Certificateholders thereof, and in the case of the Class
M Certificates and Class SB Certificates, upon presentation and surrender of the
Certificates by the Certificateholders thereof in connection with the exercise
by the Master Servicer of its right to purchase the Certificates, and otherwise
in accordance with Section 4.01(a), the Trustee and the Supplemental Interest
Trust Trustee, as applicable, shall distribute to the Certificateholders (i) the
amount otherwise distributable on such Distribution Date, if not in connection
with the Master Servicer's election to repurchase the assets of the Trust Fund
or the outstanding Certificates, or (ii) if the Master Servicer elected to so
repurchase the Mortgage Loans or the outstanding Class A Certificates, Class M
Certificates and Class SB Certificates, an amount equal to the price paid
pursuant to Section 9.01(a) as follows: (A) with respect to each Class A
Certificates and Class M Certificates the outstanding Certificate Principal
Balance thereof, plus Accrued Certificate Interest for the related Interest
Accrual Period thereon and any previously unpaid Accrued Certificate Interest,
subject to the priority set forth in Section 4.02(a), (B) with respect to the
Class A Certificates and Class M Certificates, the amount of any Prepayment
Interest Shortfalls allocated thereto for such Distribution Date or remaining
unpaid from prior Distribution Dates and accrued interest thereon at the
applicable Pass Through Rate, on a pro rata basis based on Prepayment Interest
Shortfalls allocated thereto for such Distribution Date or remaining unpaid from
prior Distribution Dates, (C) to the Swap Counterparty (without duplication of
amounts payable to the Swap Counterparty on such date in accordance with Section
4.02) any Swap Termination Payment payable to the Swap Counterparty then
remaining unpaid or which is due to the exercise of any early termination of the
Trust Fund pursuant to this Section 9.01, and (D) to the Class SB Certificates,
all remaining amounts on a pro rata basis in accordance with the respective
Certificate Principal Balances thereof. Notwithstanding the reduction of the
Certificate Principal Balance of any Class of Subordinate Certificates to zero,
such Class will be outstanding hereunder until the termination of the respective
obligations and responsibilities of the Company, the Master Servicer and the
Trustee hereunder in accordance with Article IX. (d) In the event that any
Certificateholders shall not surrender their Certificates for final payment and
cancellation on or before the Final Distribution Date, the Master Servicer (if
it exercised its right to purchase the Mortgage Loans) or the Trustee (in any
other case), shall give a second written notice to the remaining
Certificateholders to surrender their Certificates for cancellation and receive
the final distribution with respect thereto. If within six months after the
second notice any Certificate shall not have been surrendered for cancellation,
the Trustee shall take appropriate steps as directed by the Master Servicer to
contact the remaining Certificateholders concerning surrender of their
Certificates. The costs and expenses of maintaining the Certificate Account and
of contacting Certificateholders shall be paid out of the assets which remain in
the Certificate Account. If within nine months after the second notice any
Certificates shall not have been surrendered for cancellation, the Trustee shall
pay to the Master Servicer all amounts distributable to the holders thereof and
the Master Servicer shall thereafter hold such amounts until distributed to such
Holders. No interest shall accrue or be payable to any Certificateholder on any
amount held in the Certificate Account or by the Master Servicer as a result of
such Certificateholder's failure to surrender its Certificate(s) for final
payment thereof in accordance with this Section 9.01 and the Certificateholders
shall look only to the Master Servicer for such payment. (e) If any
Certificateholders do not surrender their Certificates on or before the
Distribution Date on which a purchase of the outstanding Certificates is to be
made, the Master Servicer shall give a second written notice to such
Certificateholders to surrender their Certificates for payment of the purchase
price therefor. If within six months after the second notice any Certificate
shall not have been surrendered for cancellation, the Trustee shall take
appropriate steps as directed by the Master Servicer to contact the Holders of
such Certificates concerning surrender of their Certificates. The costs and
expenses of maintaining the Certificate Account and of contacting
Certificateholders shall be paid out of the assets which remain in the
Certificate Account. If within nine months after the second notice any
Certificates shall not have been surrendered for cancellation in accordance with
this Section 9.01, the Trustee shall pay to the Master Servicer all amounts
distributable to the Holders thereof and shall have no further obligation or
liability therefor and the Master Servicer shall thereafter hold such amounts
until distributed to such Holders. No interest shall accrue or be payable to any
Certificateholder on any amount held in the Certificate Account or by the Master
Servicer as a result of such Certificateholder's failure to surrender its
Certificate(s) for payment in accordance with this Section 9.01. Any Certificate
that is not surrendered on the Distribution Date on which a purchase pursuant to
this Section 9.01 occurs as provided above will be deemed to have been purchased
and the Holder as of such date will have no rights with respect thereto except
to receive the purchase price therefor minus any costs and expenses associated
with such Certificate Account and notices allocated thereto. Any Certificates so
purchased or deemed to have been purchased on such Distribution Date shall
remain outstanding hereunder. The Master Servicer shall be for all purposes the
Holder thereof as of such date. <HR SIZE=5 COLOR=GRAY NOSHADE> ARTICLE X REMIC
PROVISIONS Section 10.01. REMIC ADMINISTRATION. (See Section 10.01 of the
Standard Terms.) Section 10.02. MASTER SERVICER; REMIC ADMINISTRATOR AND TRUSTEE
INDEMNIFICATION. (See Section 10.02 of the Standard Terms.) Section 10.03.
DESIGNATION OF REMICS. The REMIC Administrator will make an election to treat
the segregated pool of assets described in the definition of REMIC I (as defined
herein) (including the Mortgage Loans but excluding the Supplemental Interest
Trust Account, the Swap Agreement and the SB-AM Swap Agreement), and subject to
this Agreement, as a REMIC (REMIC I) for federal income tax purposes. The REMIC
Administrator will make an election to treat the segregated pool of assets
consisting of the REMIC I Regular Interests as a REMIC (REMIC II) for federal
income tax purposes. The REMIC Administrator will make an election to treat the
segregated pool of assets consisting of the REMIC II Regular Interests as a
REMIC (REMIC III) for federal income tax purposes. The REMIC Administrator will
make an election to treat the segregated pool of assets consisting of the REMIC
III Regular Interests as a REMIC (REMIC IV) for federal income tax purposes. The
REMIC Administrator will make an election to treat the segregated pool of assets
consisting of REMIC IV Regular Interests SB-PO, SB-IO and IO as a REMIC (REMIC
V) for federal income tax purposes. The REMIC I Regular Interests will be
"regular interests" in REMIC I and the Class R-I Certificates will be the sole
class of "residual interests" in REMIC I for purposes of the REMIC Provisions
under the federal income tax law. The REMIC II Regular Interests will be
"regular interests" in REMIC II and the Class R-II Certificates will be the sole
class of "residual interests" in REMIC II for purposes of the REMIC Provisions
under the federal income tax law. The REMIC III Regular Interests will be
"regular interests" in REMIC III and the Class R-III Certificates will be the
sole class of "residual interests" in REMIC III for purposes of the REMIC
Provisions under the federal income tax law. The REMIC IV Regular Interests will
be the "regular interests" in REMIC IV, ownership of which, except in the case
of REMIC IV Regular Interests SB-IO, SB-PO and IO, will be represented by the
Class A Certificates, Class M-1 Certificates, Class M-2 Certificates, Class M-3
Certificates, Class M-4 Certificates, Class M-5 Certificates, Class M-6
Certificates, Class M-7 Certificates, Class M-8 Certificates, Class M-9
Certificates, Class M-10 Certificates, and the Class R-IV Certificates will
represent the sole class of "residual interests" in REMIC IV for purposes of the
REMIC Provisions under federal income tax law. The REMIC V Regular Interests
will be the "regular interests" in REMIC V, ownership of which will be
represented by the Class SB Certificates, and the Class R-X Certificates will
represent the sole class of "residual interests" in REMIC V for purposes of the
REMIC Provisions under federal income tax law. Section 10.04. DISTRIBUTIONS ON
THE UNCERTIFICATED REMIC REGULAR INTERESTS. (See Section 4.02(c) of this Series
Supplement.) Section 10.05. COMPLIANCE WITH WITHHOLDING REQUIREMENTS.
Notwithstanding any other provision of this Agreement, the Trustee or any Paying
Agent, as applicable, shall comply with all federal withholding requirements
respecting payments to Certificateholders, including interest or original issue
discount payments or advances thereof that the Trustee or any Paying Agent, as
applicable, reasonably believes are applicable under the Code. The consent of
Certificateholders shall not be required for such withholding. In the event the
Trustee or any Paying Agent, as applicable, does withhold any amount from
interest or original issue discount payments or advances thereof to any
Certificateholder pursuant to federal withholding requirements, the Trustee or
any Paying Agent, as applicable, shall indicate the amount withheld to such
Certificateholder pursuant to the terms of such requirements. <!-- MARKER
PAGE="sheet: 80; page: 80" --> <HR SIZE=5 COLOR=GRAY NOSHADE> ARTICLE XI
MISCELLANEOUS PROVISIONS Section 11.01. AMENDMENT. (a) (See Section 11.01(a) of
the Standard Terms.) (b) (See Section 11.01(b) of the Standard Terms.) (c) (See
Section 11.01(c) of the Standard Terms.) (d) (See Section 11.01(d) of the
Standard Terms.) (e) (See Section 11.01(e) of the Standard Terms.) (f)
Notwithstanding anything to the contrary set forth in Sections 11.01 (b), (c),
(d), and (e), any amendment of Sections 4.02(c)(vi), 4.09 and 11.10 of this
Agreement shall require the consent of the Swap Counterparty as a third-party
beneficiary of Sections 4.02(c)(x) and 4.09 of this Agreement. Section 11.02.
RECORDATION OF AGREEMENT; COUNTERPARTS. (See Section 11.02 of the Standard
Terms.) Section 11.03. LIMITATION ON RIGHTS OF CERTIFICATEHOLDERS. (See Section
11.03 of the Standard Terms.) Section 11.04. GOVERNING LAW. (See Section 11.04
of the Standard Terms.) Section 11.05. NOTICES. All demands and notices
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered at or mailed by registered mail, postage prepaid (except
for notices to the Trustee which shall be deemed to have been duly given only
when received), to the appropriate address for each recipient listed in the
table below or, in each case, such other address as may hereafter be furnished
in writing to the Master Servicer, the Trustee and the Company, as applicable:
---------------------------------------------
------------------------------------------------------------------------
RECIPIENT ADDRESS ---------------------------------------------
------------------------------------------------------------------------
---------------------------------------------
------------------------------------------------------------------------ Company
8400 Normandale Lake Boulevard Suite 250 Minneapolis, Minnesota 55437 Attention:
President ---------------------------------------------
------------------------------------------------------------------------
---------------------------------------------
------------------------------------------------------------------------ Master
Servicer 2255 N. Ontario Street, Suite 400 Burbank, California 91504-2130
Attention: Managing Director/Master Servicing
---------------------------------------------
------------------------------------------------------------------------
---------------------------------------------
------------------------------------------------------------------------ Trustee
Corporate Trust Office 1761 East St. Andrew Place Santa Ana, California
92705-4934, Attention: Residential Accredit Loans, Inc. Series 2006-QA7 The
Trustee designates its offices located at DB Services Tennessee, 648 Grassmere
Park Road, Nashville, TN 37211-3658, Attn: Transfer Unit, for the purposes of
Section 8.12 of the Standard Terms ---------------------------------------------
------------------------------------------------------------------------
---------------------------------------------
------------------------------------------------------------------------ Moody's
Investors Service, Inc. 99 Church Street, 4th Floor New York, New York 10004
---------------------------------------------
------------------------------------------------------------------------
---------------------------------------------
------------------------------------------------------------------------
Standard & Poor's Ratings Services, a 55 Water Street division of The
McGraw-Hill Companies, Inc. 41st Floor New York, New York 10041
---------------------------------------------
------------------------------------------------------------------------ Any
notice required or permitted to be mailed to a Certificateholder shall be given
by first class mail, postage prepaid, at the address of such holder as shown in
the Certificate Register. Any notice so mailed within the time prescribed in
this Agreement shall be conclusively presumed to have been duly given, whether
or not the Certificateholder receives such notice. Section 11.06. REQUIRED
NOTICES TO RATING AGENCY AND SUBSERVICER. (See Section 11.06 of the Standard
Terms.) Section 11.07. SEVERABILITY OF PROVISIONS. (See Section 11.07 of the
Standard Terms.) Section 11.08. SUPPLEMENTAL PROVISIONS FOR RESECURITIZATION.
(See Section 11.08 of the Standard Terms.) Section 11.09. ALLOCATION OF VOTING
RIGHTS. 98.0% of all of the Voting Rights shall be allocated among Holders of
the Class A Certificates and Class M Certificates, in proportion to the
outstanding Certificate Principal Balances of their respective Certificates;
1.0% of all Voting Rights shall be allocated among the Holders of Class SB
Certificates; and 1.00% of all of the Voting Rights shall be allocated to the
Holders of the Class R Certificates; in each case to be allocated among the
Certificates of such Class in accordance with their respective Percentage
Interests. Section 11.10. NO PETITION. The Depositor, Master Servicer and the
Trustee, by entering into this Agreement, and each Certificateholder, by
accepting a Certificate, hereby covenant and agree that they will not at any
time institute against the Trust Fund, or join in any institution against the
Trust Fund of, any bankruptcy proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligation with respect
to the Certificates or this Agreement. <!-- MARKER PAGE="sheet: 81; page: 81"
--> <HR SIZE=5 COLOR=GRAY NOSHADE> ARTICLE XII COMPLIANCE WITH REGULATION AB
(See Article XII of the Standard Terms) <!-- MARKER PAGE="sheet: 82; page: 82"
--> <HR SIZE=5 COLOR=GRAY NOSHADE> OHS East:160068521.5 IN WITNESS WHEREOF, the
Company, the Master Servicer and the Trustee have caused their names to be
signed hereto by their respective officers thereunto duly authorized and their
respective seals, duly attested, to be hereunto affixed, all as of the day and
year first above written. RESIDENTIAL ACCREDIT LOANS, INC. [Seal] By:/s/ Joseph
Orning Name: Joseph Orning Title: Vice President Attest: /s/ Heather Anderson
Name: Heather Anderson Title: Vice President RESIDENTIAL FUNDING CORPORATION
[Seal] By: /s/ Heather Anderson Name: Heather Anderson Title: Associate Attest:
/s/ Joseph Orning Name: Joseph Orning Title: Associate DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Trustee [Seal] By: /s/ Amy Stoddard Name: Amy Stoddard
Title: Authorized Signer By: /s/ Karlene Benvenuto Name: Karlene Benvenuto
Title: Authorized Signer Attest: /s/Melissa Wilman Name: Melissa Wilman Title:
Vice President <!-- MARKER PAGE="sheet: 83; page: 83" --> <HR SIZE=5 COLOR=GRAY
NOSHADE> STATE OF MINNESOTA ) ) ss.: COUNTY OF HENNEPIN ) On the 30th day of
August, 2006 before me, a notary public in and for said State, personally
appeared Heather Anderson known to me to be a Vice President of Residential
Accredit Loans, Inc., one of the corporations that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said corporation, and acknowledged to me that such corporation executed the
within instrument. IN WITNESS WHEREOF, I have hereunto set my hand and affixed
my official seal the day and year in this certificate first above written.
/s/Amy Olson Notary Public [Notarial Seal] <!-- MARKER PAGE="sheet: 84; page:
84" --> <HR SIZE=5 COLOR=GRAY NOSHADE> STATE OF MINNESOTA ) ) ss.: COUNTY OF
HENNEPIN ) On the 30th day of August, 2006 before me, a notary public in and for
said State, personally appeared Tim Jacobson known to me to be a(n) Associate of
Residential Funding Corporation, one of the corporations that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument. IN WITNESS WHEREOF, I have hereunto set my hand
and affixed my official seal the day and year in this certificate first above
written. /s/ Amy Olson Notary Public [Notarial Seal] <!-- MARKER PAGE="sheet:
85; page: 85" --> <HR SIZE=5 COLOR=GRAY NOSHADE> STATE OF CALIFORNIA ) ) ss.:
COUNTY OF ORANGE ) On the 30th day of August, 2006 before me, a notary public in
and for said State, personally appeared Barbara Campbell known to me to be a(n)
Vice President of DEUTSCHE BANK TRUST COMPANY AMERICAS, the national banking
association that executed the within instrument, and also known to me to be the
person who executed it on behalf of said national banking association and
acknowledged to me that such national banking association executed the within
instrument. IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
official seal the day and year in this certificate first above written. /s/Diane
Nguyen Notary Public [Notarial Seal] STATE OF CALIFORNIA ) ) ss.: COUNTY OF
ORANGE ) On the 30th day of August, 2006 before me, a notary public in and for
said State, personally appeared Eiko Akiyama known to me to be a(n) Associate of
DEUTSCHE BANK TRUST COMPANY AMERICAS, the national banking association that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said national banking association and acknowledged to
me that such national banking association executed the within instrument. IN
WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written. /s/Diane Nguyen Notary
Public [Notarial Seal] <!-- MARKER PAGE="sheet: 86; page: 86" --> <HR SIZE=5
COLOR=GRAY NOSHADE> EXHIBIT ONE MORTGAGE LOAN SCHEDULE (On file with RFC) <!--
MARKER PAGE="sheet: 68; page: 68" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT TWO
INFORMATION TO BE INCLUDED IN MONTHLY DISTRIBUTION DATE STATEMENT (i) the
applicable Record Date, Determination Date and Distribution Date, and the date
on which the applicable interest accrual period commenced; (ii) the aggregate
amount of payments received with respect to the Mortgage Loans, including
prepayment amounts; (iii) the Servicing Fee and Subservicing Fee payable to the
Master Servicer and the Subservicer; (iv) the amount of any other fees or
expenses paid, and the identity of the party receiving such fees or expenses;
(v) (a) the amount of such distribution to the Certificateholders of such Class
applied to reduce the Certificate Principal Balance thereof, and (b) the
aggregate amount included therein representing Principal Prepayments; (vi) the
amount of such distribution to Holders of such Class of Certificates allocable
to interest; (vii) if the distribution to the Holders of such Class of
Certificates is less than the full amount that would be distributable to such
Holders if there were sufficient funds available therefor, the amount of the
shortfall; (viii) the aggregate Certificate Principal Balance of each Class of
Certificates, before and after giving effect to the amounts distributed on such
Distribution Date, separately identifying any reduction thereof due to Realized
Losses other than pursuant to an actual distribution of principal; (ix) the
aggregate Certificate Principal Balance of each of the Class A, Class M and
Class SB Certificates as of the Closing Date. (x) the weighted average remaining
term to maturity of the Mortgage Loans after giving effect to the amounts
distributed on such Distribution Date; (xi) the weighted average Mortgage Rates
of the Mortgage Loans after giving effect to the amounts distributed on such
Distribution Date; (xii) the number and Pool Stated Principal Balance of the
Mortgage Loans after giving effect to the distribution of principal on such
Distribution Date and the number of Mortgage Loans at the beginning and end of
the related Due Period; (xiii) on the basis of the most recent reports furnished
to it by Sub-Servicers, the number and Stated Principal Balances of Mortgage
Loans that are Delinquent (A) 30-59 days, (B) 60-89 days and (C) 90 or more days
and the number and Stated Principal Balances of Mortgage Loans that are in
foreclosure; (xiv) the aggregate amount of Realized Losses for such Distribution
Date; (xv) the amount, terms and general purpose of any Advance by the Master
Servicer pursuant to Section 4.04 and the amount of all Advances that have been
reimbursed during the related Due Period; (xvi) any material modifications,
extensions or waivers to the terms of the Mortgage Loans during the Due Period
or that have cumulatively become material over time; (xvii) any material
breaches of Mortgage Loan representations or warranties or covenants in the
Agreement. (xviii) the number, stated and aggregate principal balance of any REO
Properties; (xix) the aggregate Accrued Certificate Interest remaining unpaid,
if any, for each Class of Certificates, after giving effect to the distribution
made on such Distribution Date; (xx) the Pass-Through Rates on each Class of
Certificates and the Net WAC Cap Rate for such Distribution Date, separately
identifying LIBOR for such Distribution Date; (xxi) the Basis Risk Shortfall and
Prepayment Interest Shortfalls; (xxii) the related Senior Enhancement Percentage
for such Distribution Date; (xxiii) the Overcollateralization Amount and
Required Overcollateralization Amount following such Distribution Date; (xxiv)
the occurrence of the Stepdown Date, and the aggregate amount of Realized Losses
since the Cut-off Date for the Mortgage Loans; (xxv) the occurrence of the
Credit Support Depletion Date; (xxvi) the aggregate amount of any recoveries on
previously foreclosed loans from Sellers; and (xxvii) the amount of any Net Swap
Payment payable to the Trustee on behalf of the Trust, any Net Swap Payment
payable to the Swap Counterparty, any Swap Termination Payment payable to the
Trustee on behalf of the Trust and any Swap Termination Payment payable to the
Swap Counterparty. In the case of information furnished pursuant to clauses
(v)(a) and (vi) above, the amounts shall be expressed as a dollar amount per
Certificate with a $1,000 denomination. The Trustee's internet website will
initially be located at www.tss.db.com/invr. To receive this statement via first
class mail, telephone the trustee at (800) 735-7777. <!-- MARKER PAGE="sheet:
87; page: 87" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT THREE
===============================================================================================================
STANDARD TERMS OF POOLING AND SERVICING AGREEMENT Dated as of March 1, 2006
Residential Accredit Loans, Inc. Mortgage Asset-Backed Pass-Through Certificates
===============================================================================================================
TABLE OF CONTENTS PAGE ARTICLE I
DEFINITIONS...............................................................2
Section 1.01.
Definitions...........................................................2 Section
1.02. Use of Words and Phrases.............................................34
ARTICLE II CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF
CERTIFICATES..........35 Section 2.01. Conveyance of Mortgage
Loans.........................................35 Section 2.02. Acceptance by
Trustee................................................41 Section 2.03.
Representations, Warranties and Covenants of the Master Servicer and the Company
.....................................................42 Section 2.04.
Representations and Warranties of Residential Funding................44 Section
2.05. Execution and Authentication of Certificates/Issuance of Certificates
Evidencing Interests in REMIC I Certificates.........................46 Section
2.06. Conveyance of Uncertificated REMIC I and REMIC II Regular Interests; A
Acceptance by the Trustee............................................46 Section
2.07. Issuance of Certificates Evidencing Interests in REMIC II............46
Section 2.08. Purposes and Powers of the
Trust.....................................46 ARTICLE III ADMINISTRATION AND
SERVICING OF MORTGAGE LOANS...........................46 Section 3.01. Master
Servicer to Act as Servicer...................................46 Section 3.02.
Subservicing Agreements Between Master Servicer and Subservicers; Enforcement of
Subservicers' and Sellers' Obligations................48 Section 3.03. Successor
Subservicers...............................................49 Section 3.04.
Liability of the Master Servicer.....................................49 Section
3.05. No Contractual Relationship Between Subservicer and Trustee or
Certificateholders ..................................................50 Section
3.06. Assumption or Termination of Subservicing Agreements by Trustee......50
Section 3.07. Collection of Certain Mortgage Loan Payments; Deposits to
Custodial Account
.............................................................50 Section 3.08.
Subservicing Accounts; Servicing Accounts............................53 Section
3.09. Access to Certain Documentation and Information Regarding the Mortgage
Loans ......................................................55 Section 3.10.
Permitted Withdrawals from the Custodial Account.....................55 Section
3.11. Maintenance of the Primary Insurance Policies; Collections Thereunder57
Section 3.12. Maintenance of Fire Insurance and Omissions and Fidelity
Coverage...58 Section 3.13. Enforcement of Due-on-Sale Clauses; Assumption and
Modification Agreements; Certain
Assignments......................................59 Section 3.14. Realization
Upon Defaulted Mortgage Loans............................61 Section 3.15.
Trustee to Cooperate; Release of Mortgage Files......................65 Section
3.16. Servicing and Other Compensation; Compensating Interest..............66
Section 3.17. Reports to the Trustee and the
Company...............................67 Section 3.18. Annual Statement as to
Compliance and Servicing Assessment...........67 Section 3.19. Annual
Independent Public Accountants' Servicing Report..............68 Section 3.20.
Rights of the Company in Respect of the Master Servicer..............68 Section
3.21. Administration of Buydown Funds......................................68
Section 3.22. Advance
Facility.....................................................69 ARTICLE IV
PAYMENTS TO CERTIFICATEHOLDERS...........................................73
Section 4.01. Certificate
Account..................................................73 Section 4.02.
Distributions. As provided in Section 4.02 of the Series Supplement
..........................................................74 Section 4.03.
Statements to Certificateholders; Statements to Rating Agencies; Exchange Act
Reporting...............................................74 Section 4.04.
Distribution of Reports to the Trustee and the Company; Advances by the Master
Servicer...............................................76 Section 4.05.
Allocation of Realized Losses........................................78 Section
4.06. Reports of Foreclosures and Abandonment of Mortgaged Property........78
Section 4.07. Optional Purchase of Defaulted Mortgage
Loans........................78 Section 4.08. Surety
Bond..........................................................79 ARTICLE V THE
CERTIFICATES.........................................................79 Section
5.01. The Certificates.....................................................79
Section 5.02. Registration of Transfer and Exchange of
Certificates................81 Section 5.03. Mutilated, Destroyed, Lost or
Stolen Certificates....................87 Section 5.04. Persons Deemed
Owners................................................88 Section 5.05.
Appointment of Paying Agent..........................................88 Section
5.06. U.S.A. Patriot Act Compliance........................................88
ARTICLE VI THE COMPANY AND THE MASTER
SERVICER......................................89 Section 6.01. Respective
Liabilities of the Company and the Master Servicer........89 Section 6.02.
Merger or Consolidation of the Company or the Master Servicer; Assignment of
Rights and Delegation of Duties by Master Servicer.....89 Section 6.03.
Limitation on Liability of the Company, the Master Servicer and Others
..............................................................90 Section 6.04.
Company and Master Servicer Not to Resign............................91 ARTICLE
VII DEFAULT..................................................................92
Section 7.01. Events of
Default....................................................92 Section 7.02.
Trustee or Company to Act; Appointment of Successor..................94 Section
7.03. Notification to Certificateholders...................................95
Section 7.04. Waiver of Events of
Default..........................................95 ARTICLE VIII CONCERNING THE
TRUSTEE...................................................96 Section 8.01.
Duties of Trustee....................................................96 Section
8.02. Certain Matters Affecting the Trustee................................97
Section 8.03. Trustee Not Liable for Certificates or Mortgage
Loans................99 Section 8.04. Trustee May Own
Certificates.........................................99 Section 8.05. Master
Servicer to Pay Trustee's Fees and Expenses; Indemnification.99 Section 8.06.
Eligibility Requirements for Trustee................................100 Section
8.07. Resignation and Removal of the Trustee..............................101
Section 8.08. Successor
Trustee...................................................102 Section 8.09.
Merger or Consolidation of Trustee..................................102 Section
8.10. Appointment of Co-Trustee or Separate Trustee.......................102
Section 8.11. Appointment of
Custodians...........................................103 Section 8.12.
Appointment of Office or Agency.....................................104 ARTICLE
IX TERMINATION OR OPTIONAL PURCHASE OF ALL CERTIFICATES....................105
Section 9.01. Optional Purchase by the Master Servicer of All Certificates;
Termination Upon Purchase by the Master Servicer or Liquidation of All Mortgage
Loans ..............................................105 Section 9.02. Additional
Termination Requirements.................................108 Section 9.03.
Termination of Multiple REMICs......................................109 ARTICLE
X REMIC PROVISIONS........................................................110
Section 10.01.REMIC
Administration................................................110 Section
10.02.Master Servicer, REMIC Administrator and Trustee Indemnification....113
Section 10.03.Designation of REMIC(s). As provided in Section 10.03 of the
Series Supplement .........................................................114
Section 10.04.Distributions on the Uncertificated REMIC I and REMIC II Regular
Interests. As provided in Section 10.04 of the Series Supplement....114 Section
10.05.Compliance with Withholding Requirements. As provided in Section 10.05 of
the Series Supplement......................................114 ARTICLE XI
MISCELLANEOUS PROVISIONS................................................115
Section
11.01.Amendment...........................................................115
Section 11.02.Recordation of Agreement;
Counterparts..............................117 Section 11.03.Limitation on Rights
of Certificateholders..........................118 Section 11.04.Governing
Law.......................................................118 Section
11.05.Notices. As provided in Section 11.05 of the Series Supplement......119
Section 11.06.Required Notices to Rating Agency and
Subservicer...................119 Section 11.07.Severability of
Provisions..........................................120 Section
11.08.Supplemental Provisions for Resecuritization........................120
Section 11.09.Allocation of Voting
Rights.........................................120 Section 11.10.No
Petition.........................................................120 ARTICLE XII
COMPLIANCE WITH REGULATION AB...........................................121
Section 12.01.Intent of the Parties;
Reasonableness...............................121 Section 12.02.Additional
Representations and Warranties of the Trustee............121 Section
12.03.Information to Be Provided by the Trustee...........................122
Section 12.04.Report on Assessment of Compliance and
Attestation..................122 Section 12.05.Indemnification;
Remedies...........................................123 <!-- MARKER PAGE="sheet:
244; page: 244" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBITS Exhibit A: Form of
Class A Certificate Exhibit A-I: Form of Class X Certificate Exhibit B: Form of
Class M Certificate Exhibit C: Form of Class B Certificate Exhibit C-I: Form of
Class P Certificate Exhibit D: Form of Class R Certificate Exhibit E: Form of
Seller/Servicer Contract Exhibit F: Forms of Request for Release Exhibit G-1:
Form of Transfer Affidavit and Agreement Exhibit G-2: Form of Transferor
Certificate Exhibit H: Form of Investor Representation Letter Exhibit I: Form of
Transferor Representation Letter Exhibit J: Form of Rule 144A Investment
Representation Letter Exhibit K: Text of Amendment to Pooling and Servicing
Agreement Pursuant to Section 11.01(e) for a Limited Guaranty Exhibit L: Form of
Limited Guaranty Exhibit M: Form of Lender Certification for Assignment of
Mortgage Loan Exhibit N: Request for Exchange Form Exhibit O: Form of Form 10-K
Certification Exhibit P: Form of Back-Up Certification to Form 10-K Certificate
Exhibit Q: Information to be Provided by the Master Servicer to the Rating
Agencies Relating to Reportable Modified Mortgage Loans Exhibit R: Servicing
Criteria <!-- MARKER PAGE="sheet: 245; page: 245" --> <HR SIZE=5 COLOR=GRAY
NOSHADE> This is the Standard Terms of Pooling and Servicing Agreement, dated as
of March 1, 2006 (the "Standard Terms", and as incorporated by reference into a
Series Supplement dated as of the Cut-off Date, the "Pooling and Servicing
Agreement" or "Agreement"), among RESIDENTIAL ACCREDIT LOANS, INC., as the
company (together with its permitted successors and assigns, the "Company"),
RESIDENTIAL FUNDING CORPORATION, as master servicer (together with its permitted
successors and assigns, the "Master Servicer"), and the trustee named in the
applicable Series Supplement (together with its permitted successors and
assigns, the "Trustee"). PRELIMINARY STATEMENT: The Company intends to sell
certain mortgage asset-backed pass-through certificates (collectively, the
"Certificates"), to be issued under the Agreement in multiple classes, which in
the aggregate will evidence the entire beneficial ownership interest in the
Mortgage Loans. In consideration of the mutual agreements herein contained, the
Company, the Master Servicer and the Trustee agree as follows: <!-- MARKER
PAGE="sheet: 246; page: 246" --> <HR SIZE=5 COLOR=GRAY NOSHADE> ARTICLE I
DEFINITIONS Section 1.01. Definitions. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the meanings specified in this Article. Accretion Termination Date: As defined
in the Series Supplement. Accrual Certificates: As defined in the Series
Supplement. Accrued Certificate Interest: With respect to each Distribution
Date, as to any Class or Subclass of Certificates (other than any Principal Only
Certificates), interest accrued during the related Interest Accrual Period at
the related Pass-Through Rate on the Certificate Principal Balance or Notional
Amount thereof immediately prior to such Distribution Date. Accrued Certificate
Interest will be calculated on the basis of a 360-day year, consisting of twelve
30-day months. In each case Accrued Certificate Interest on any Class or
Subclass of Certificates will be reduced by the amount of: (i) Prepayment
Interest Shortfalls on all Mortgage Loans or, if the Mortgage Pool is comprised
of two or more Loan Groups, on the Mortgage Loans in the related Loan Group (to
the extent not offset by the Master Servicer with a payment of Compensating
Interest as provided in Section 4.01), (ii) the interest portion (adjusted to
the Net Mortgage Rate (or the Modified Net Mortgage Rate in the case of a
Modified Mortgage Loan)) of Realized Losses on all Mortgage Loans or, if the
Mortgage Pool is comprised of two or more Loan Groups, on the Mortgage Loans in
the related Loan Group (including Excess Special Hazard Losses, Excess Fraud
Losses, Excess Bankruptcy Losses and Extraordinary Losses) not allocated solely
to one or more specific Classes of Certificates pursuant to Section 4.05, (iii)
the interest portion of Advances that were (A) previously made with respect to a
Mortgage Loan or REO Property on all Mortgage Loans or, if the Mortgage Pool is
comprised of two or more Loan Groups, on the Mortgage Loans in the related Loan
Group, which remained unreimbursed following the Cash Liquidation or REO
Disposition of such Mortgage Loan or REO Property and (B) made with respect to
delinquencies that were ultimately determined to be Excess Special Hazard
Losses, Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses,
and (iv) any other interest shortfalls not covered by the subordination provided
by the Class M Certificates and Class B Certificates, including interest that is
not collectible from the Mortgagor pursuant to the Servicemembers Civil Relief
Act of 1940, as amended, or similar legislation or regulations as in effect from
time to time, with all such reductions allocated (A) among all of the
Certificates in proportion to their respective amounts of Accrued Certificate
Interest payable on such Distribution Date absent such reductions or (B) if the
Mortgage Pool is comprised of two or more Loan Groups, the related Senior
Percentage of such reductions among the related Senior Certificates in
proportion to the amounts of Accrued Certificate Interest payable from the
related Loan Group on such Distribution Date absent such reductions, with the
remainder of such reductions allocated among the holders of the Class M
Certificates and Class B Certificates in proportion to their respective amounts
of Accrued Certificate Interest payable on such Distribution Date absent such
reductions. In addition to that portion of the reductions described in the
preceding sentence that are allocated to any Class of Class B Certificates or
any Class of Class M Certificates, Accrued Certificate Interest on such Class of
Class B Certificates or such Class of Class M Certificates will be reduced by
the interest portion (adjusted to the Net Mortgage Rate) of Realized Losses that
are allocated solely to such Class of Class B Certificates or such Class of
Class M Certificates pursuant to Section 4.05. Addendum and Assignment
Agreement: The Addendum and Assignment Agreement, dated as of January 31, 1995,
between MLCC and the Master Servicer. Additional Collateral: Any of the
following held, in addition to the related Mortgaged Property, as security for a
Mortgage Loan: (i) all money, securities, security entitlements, accounts,
general intangibles, payment rights, instruments, documents, deposit accounts,
certificates of deposit, commodities contracts and other investment property and
other property of whatever kind or description now existing or hereafter
acquired which is pledged as security for the repayment of such Mortgage Loan,
(ii) third-party guarantees, and (A) all money, securities, security
entitlements, accounts, general intangibles, payment rights, instruments,
documents, deposit accounts, certificates of deposit, commodities contracts and
other investment property and other property of whatever kind or description now
existing or hereafter acquired which is pledged as collateral for such guarantee
or (B) any mortgaged property securing the performance of such guarantee, or
(iii) such other collateral as may be set forth in the Series Supplement.
Additional Collateral Loan: Each Mortgage Loan that is supported by Additional
Collateral. Adjusted Mortgage Rate: With respect to any Mortgage Loan and any
date of determination, the Mortgage Rate borne by the related Mortgage Note,
less the rate at which the related Subservicing Fee accrues. Advance: As to any
Mortgage Loan, any advance made by the Master Servicer, pursuant to Section
4.04. Advance Facility: As defined in Section 3.22. Advance Facility Notice: As
defined in Section 3.22. Advance Facility Trustee: As defined in Section 3.22.
Advancing Person: As defined in Section 3.22. Advance Reimbursement Amounts: As
defined in Section 3.22. Affiliate: With respect to any Person, any other Person
controlling, controlled by or under common control with such first Person. For
the purposes of this definition, "control" means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.
Ambac: Ambac Assurance Corporation (formerly known as AMBAC Indemnity
Corporation). Amount Held for Future Distribution: As to any Distribution Date
and, with respect to any Mortgage Pool that is comprised of two or more Loan
Groups, each Loan Group, the total of the amounts held in the Custodial Account
at the close of business on the preceding Determination Date on account of (i)
Liquidation Proceeds, Subsequent Recoveries, Insurance Proceeds, Curtailments,
Mortgage Loan purchases made pursuant to Section 2.02, 2.03, 2.04 or 4.07 and
Mortgage Loan substitutions made pursuant to Section 2.03 or 2.04 received or
made in the month of such Distribution Date (other than such Liquidation
Proceeds, Insurance Proceeds and purchases of Mortgage Loans that the Master
Servicer has deemed to have been received in the preceding month in accordance
with Section 3.07(b)), and Principal Prepayments in Full made after the related
Prepayment Period, and (ii) payments which represent early receipt of scheduled
payments of principal and interest due on a date or dates subsequent to the
related Due Date. Appraised Value: As to any Mortgaged Property, the lesser of
(i) the appraised value of such Mortgaged Property based upon the appraisal made
at the time of the origination of the related Mortgage Loan, and (ii) the sales
price of the Mortgaged Property at such time of origination, except in the case
of a Mortgaged Property securing a refinanced or modified Mortgage Loan as to
which it is either the appraised value determined above or the appraised value
determined in an appraisal at the time of refinancing or modification, as the
case may be. Assigned Contracts: With respect to any Pledged Asset Loan: the
Credit Support Pledge Agreement; the Funding and Pledge Agreement, among GMAC
Mortgage Corporation, National Financial Services Corporation and the Mortgagor
or other person pledging the related Pledged Assets; the Additional Collateral
Agreement, between GMAC Mortgage Corporation and the Mortgagor or other person
pledging the related Pledged Assets; or such other contracts as may be set forth
in the Series Supplement. Assignment: An assignment of the Mortgage, notice of
transfer or equivalent instrument, in recordable form, sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to reflect
of record the sale of the Mortgage Loan to the Trustee for the benefit of
Certificateholders, which assignment, notice of transfer or equivalent
instrument may be in the form of one or more blanket assignments covering
Mortgages secured by Mortgaged Properties located in the same county, if
permitted by law and accompanied by an Opinion of Counsel to that effect.
Assignment Agreement: The Assignment and Assumption Agreement, dated the Closing
Date, between Residential Funding and the Company relating to the transfer and
assignment of the Mortgage Loans. Assignment of Proprietary Lease: With respect
to a Cooperative Loan, the assignment of the related Cooperative Lease from the
Mortgagor to the originator of the Cooperative Loan. Available Distribution
Amount: As to any Distribution Date and, with respect to any Mortgage Pool
comprised of two or more Loan Groups, each Loan Group, an amount equal to (a)
the sum of (i) the amount relating to the Mortgage Loans on deposit in the
Custodial Account as of the close of business on the immediately preceding
Determination Date, including any Subsequent Recoveries, and amounts deposited
in the Custodial Account in connection with the substitution of Qualified
Substitute Mortgage Loans, (ii) the amount of any Advance made on the
immediately preceding Certificate Account Deposit Date, (iii) any amount
deposited in the Certificate Account on the related Certificate Account Deposit
Date pursuant to the second paragraph of Section 3.12(a), (iv) any amount
deposited in the Certificate Account pursuant to Section 4.07 or Section 9.01,
(v) any amount that the Master Servicer is not permitted to withdraw from the
Custodial Account or the Certificate Account pursuant to Section 3.16(e), (vi)
any amount received by the Trustee pursuant to the Surety Bond in respect of
such Distribution Date and (vii) the proceeds of any Pledged Assets received by
the Master Servicer, reduced by (b) the sum as of the close of business on the
immediately preceding Determination Date of (w) aggregate Foreclosure Profits,
(x) the Amount Held for Future Distribution, and (y) amounts permitted to be
withdrawn by the Master Servicer from the Custodial Account in respect of the
Mortgage Loans pursuant to clauses (ii)-(x), inclusive, of Section 3.10(a). Such
amount shall be determined separately for each Loan Group. Additionally, with
respect to any Mortgage Pool that is comprised of two or more Loan Groups, if on
any Distribution Date Compensating Interest provided pursuant to this Section
3.16(e) is less than Prepayment Interest Shortfalls incurred on the Mortgage
Loans in connection with Principal Prepayments in Full and Curtailments made in
the prior calendar month, such Compensating Interest shall be allocated on such
Distribution Date to the Available Distribution Amount for each Loan Group on a
pro rata basis in accordance with the respective amounts of such Prepayment
Interest Shortfalls incurred on the Mortgage Loans in such Loan Group in respect
of such Distribution Date. Bankruptcy Code: The Bankruptcy Code of 1978, as
amended. Bankruptcy Loss: With respect to any Mortgage Loan, a Deficient
Valuation or Debt Service Reduction; provided, however, that neither a Deficient
Valuation nor a Debt Service Reduction shall be deemed a Bankruptcy Loss
hereunder so long as the Master Servicer has notified the Trustee in writing
that the Master Servicer is diligently pursuing any remedies that may exist in
connection with the representations and warranties made regarding the related
Mortgage Loan and either (A) the related Mortgage Loan is not in default with
regard to payments due thereunder or (B) delinquent payments of principal and
interest under the related Mortgage Loan and any premiums on any applicable
primary hazard insurance policy and any related escrow payments in respect of
such Mortgage Loan are being advanced on a current basis by the Master Servicer
or a Subservicer, in either case without giving effect to any Debt Service
Reduction. Book-Entry Certificate: Any Certificate registered in the name of the
Depository or its nominee, and designated as such in the Preliminary Statement
to the Series Supplement. Business Day: Any day other than (i) a Saturday or a
Sunday or (ii) a day on which banking institutions in the State of New York, the
State of Michigan, the State of California, the State of Illinois or the State
of Minnesota (and such other state or states in which the Custodial Account or
the Certificate Account are at the time located) are required or authorized by
law or executive order to be closed. Buydown Funds: Any amount contributed by
the seller of a Mortgaged Property, the Company or other source in order to
enable the Mortgagor to reduce the payments required to be made from the
Mortgagor's funds in the early years of a Mortgage Loan. Buydown Funds are not
part of the Trust Fund prior to deposit into the Custodial or Certificate
Account. Buydown Mortgage Loan: Any Mortgage Loan as to which a specified amount
of interest is paid out of related Buydown Funds in accordance with a related
buydown agreement. Calendar Quarter: A Calendar Quarter shall consist of one of
the following time periods in any given year: January 1 through March 31, April
1 through June 30, July 1 through September 30, and October 1 through December
31. Capitalization Reimbursement Amount: With respect to any Distribution Date
and, with respect to any Mortgage Pool comprised of two or more Loan Groups,
each Loan Group, the amount of Advances or Servicing Advances that were added to
the Stated Principal Balance of all Mortgage Loans or, if the Mortgage Pool is
comprised of two or more Loan Groups, on the Mortgage Loans in the related Loan
Group, during the prior calendar month and reimbursed to the Master Servicer or
Subservicer on or prior to such Distribution Date pursuant to Section
3.10(a)(vii), plus the Capitalization Reimbursement Shortfall Amount remaining
unreimbursed from any prior Distribution Date and reimbursed to the Master
Servicer or Subservicer on or prior to such Distribution Date. Capitalization
Reimbursement Shortfall Amount: With respect to any Distribution Date and, with
respect to any Mortgage Pool comprised of two or more Loan Groups, each Loan
Group, the amount, if any, by which the amount of Advances or Servicing Advances
that were added to the Stated Principal Balance of all Mortgage Loans (or, if
the Mortgage Pool is comprised of two or more Loan Groups, on the Mortgage Loans
in the related Loan Group) during the preceding calendar month exceeds the
amount of principal payments on the Mortgage Loans included in the Available
Distribution Amount (or, if the Mortgage Pool is comprised of two or more Loan
Groups, Available Distribution Amount for the related Loan Group) for that
Distribution Date. Cash Liquidation: As to any defaulted Mortgage Loan other
than a Mortgage Loan as to which an REO Acquisition occurred, a determination by
the Master Servicer that it has received all Insurance Proceeds, Liquidation
Proceeds and other payments or cash recoveries which the Master Servicer
reasonably and in good faith expects to be finally recoverable with respect to
such Mortgage Loan. Certificate Account Deposit Date: As to any Distribution
Date, the Business Day prior thereto. Certificateholder or Holder: The Person in
whose name a Certificate is registered in the Certificate Register, and, in
respect of any Insured Certificates, the Certificate Insurer to the extent of
Cumulative Insurance Payments, except that neither a Disqualified Organization
nor a Non-United States Person shall be a holder of a Class R Certificate for
purposes hereof and, solely for the purpose of giving any consent or direction
pursuant to this Agreement, any Certificate, other than a Class R Certificate,
registered in the name of the Company, the Master Servicer or any Subservicer or
any Affiliate thereof shall be deemed not to be outstanding and the Percentage
Interest or Voting Rights evidenced thereby shall not be taken into account in
determining whether the requisite amount of Percentage Interests or Voting
Rights necessary to effect any such consent or direction has been obtained. All
references herein to "Holders" or "Certificateholders" shall reflect the rights
of Certificate Owners as they may indirectly exercise such rights through the
Depository and participating members thereof, except as otherwise specified
herein; provided, however, that the Trustee shall be required to recognize as a
"Holder" or "Certificateholder" only the Person in whose name a Certificate is
registered in the Certificate Register. Certificate Insurer: As defined in the
Series Supplement. Certificate Owner: With respect to a Book-Entry Certificate,
the Person who is the beneficial owner of such Certificate, as reflected on the
books of an indirect participating brokerage firm for which a Depository
Participant acts as agent, if any, and otherwise on the books of a Depository
Participant, if any, and otherwise on the books of the Depository. Certificate
Principal Balance: With respect to each Certificate (other than any Interest
Only Certificate), on any date of determination, an amount equal to: (i) the
Initial Certificate Principal Balance of such Certificate as specified on the
face thereof, plus (ii) any Subsequent Recoveries added to the Certificate
Principal Balance of such Certificate pursuant to Section 4.02, plus (iii) in
the case of each Accrual Certificate, an amount equal to the aggregate Accrued
Certificate Interest added to the Certificate Principal Balance thereof prior to
such date of determination, minus (iv) the sum of (x) the aggregate of all
amounts previously distributed with respect to such Certificate (or any
predecessor Certificate) and applied to reduce the Certificate Principal Balance
thereof pursuant to Section 4.02(a) and (y) the aggregate of all reductions in
Certificate Principal Balance deemed to have occurred in connection with
Realized Losses which were previously allocated to such Certificate (or any
predecessor Certificate) pursuant to Section 4.05; provided, that the
Certificate Principal Balance of each Certificate of the Class of Subordinate
Certificates with the Lowest Priority at any given time shall be further reduced
by an amount equal to the Percentage Interest represented by such Certificate
multiplied by the excess, if any, of (A) the then aggregate Certificate
Principal Balance of all Classes of Certificates then outstanding over (B) the
then aggregate Stated Principal Balance of the Mortgage Loans. Certificate
Register and Certificate Registrar: The register maintained and the registrar
appointed pursuant to Section 5.02. Class: Collectively, all of the Certificates
bearing the same designation. The initial Class A-V Certificates and any
Subclass thereof issued pursuant to Section 5.01(c) shall be a single Class for
purposes of this Agreement. Class A-P Certificate: Any one of the Certificates
designated as a Class A-P Certificate. Class A-P Collection Shortfall: With
respect to the Cash Liquidation or REO Disposition of a Discount Mortgage Loan,
any Distribution Date and, with respect to any Mortgage Pool comprised of two or
more Loan Groups, each Loan Group, the excess of the amount described in clause
(C)(1) of the definition of Class A-P Principal Distribution Amount (for the
related Loan Group, if applicable) over the amount described in clause (C)(2) of
such definition. Class A-P Principal Distribution Amount: With respect to any
Distribution Date and, with respect to any Mortgage Pool comprised of two or
more Loan Groups, each Loan Group, an amount equal to the aggregate of: (A) the
related Discount Fraction of the principal portion of each Monthly Payment on
each Discount Mortgage Loan (or, with respect to any Mortgage Pool comprised of
two or more Loan Groups, each Discount Mortgage Loan in the related Loan Group)
due during the related Due Period, whether or not received on or prior to the
related Determination Date, minus the Discount Fraction of the principal portion
of any related Debt Service Reduction which together with other Bankruptcy
Losses exceeds the Bankruptcy Amount; (B) the related Discount Fraction of the
principal portion of all unscheduled collections on each Discount Mortgage Loan
(or, with respect to any Mortgage Pool comprised of two or more Loan Groups,
each Discount Mortgage Loan in the related Loan Group) received during the
preceding calendar month or, in the case of Principal Prepayments in Full,
during the related Prepayment Period (other than amounts received in connection
with a Cash Liquidation or REO Disposition of a Discount Mortgage Loan described
in clause (C) below), including Principal Prepayments in Full, Curtailments,
Subsequent Recoveries and repurchases (including deemed repurchases under
Section 3.07(b)) of such Discount Mortgage Loans (or, in the case of a
substitution of a Deleted Mortgage Loan, the Discount Fraction of the amount of
any shortfall deposited in the Custodial Account in connection with such
substitution); (C) in connection with the Cash Liquidation or REO Disposition of
a Discount Mortgage Loan (or, with respect to any Mortgage Pool comprised of two
or more Loan Groups, each Discount Mortgage Loan in the related Loan Group) that
occurred during the preceding calendar month (or was deemed to have occurred
during such period in accordance with Section 3.07(b)) that did not result in
any Excess Special Hazard Losses, Excess Fraud Losses, Excess Bankruptcy Losses
or Extraordinary Losses, an amount equal to the lesser of (1) the applicable
Discount Fraction of the Stated Principal Balance of such Discount Mortgage Loan
immediately prior to such Distribution Date and (2) the aggregate amount of the
collections on such Mortgage Loan to the extent applied as recoveries of
principal; (D) any amounts allocable to principal for any previous Distribution
Date (calculated pursuant to clauses (A) through (C) above) that remain
undistributed; and (E) the amount of any Class A-P Collection Shortfalls for
such Distribution Date and the related Loan Group, if applicable, and the amount
of any Class A-P Collection Shortfalls (for the related Loan Group, if
applicable) remaining unpaid for all previous Distribution Dates, but only to
the extent of the Eligible Funds for such Distribution Date; minus (F) the
related Discount Fraction of the portion of the Capitalization Reimbursement
Amount (for the related Loan Group, if applicable) for such Distribution Date,
if any, related to each Discount Mortgage Loan (in the related Loan Group, if
applicable). Notwithstanding the foregoing, with respect to any Distribution
Date on and after the Credit Support Depletion Date, the Class A-P Principal
Distribution Amount (for a Loan Group, if applicable) shall equal the excess of
(i) the sum of (a) the related Discount Fraction of the principal portion of
each Monthly Payment on each Discount Mortgage Loan (in the related Loan Group,
if applicable) received or advanced prior to the related Determination Date and
not previously distributed minus the Discount Fraction of the principal portion
of any related Debt Service Reduction which together with other Bankruptcy
Losses exceeds the Bankruptcy Amount and (b) the related Discount Fraction of
the aggregate amount of unscheduled collections described in clauses (B) and (C)
above over (ii) the amount calculated pursuant to clause (F) above. Class A-V
Certificate: Any one of the Certificates designated as a Class A-V Certificate,
including any Subclass thereof. Class B Certificate: Any one of the Certificates
designated as a Class B-1 Certificate, Class B-2 Certificate or Class B-3
Certificate. Class M Certificate: Any one of the Certificates designated as a
Class M-1 Certificate, Class M-2 Certificate or Class M-3 Certificate. Closing
Date: As defined in the Series Supplement. Code: The Internal Revenue Code of
1986, as amended. Combined Collateral LLC: Combined Collateral LLC, a Delaware
limited liability company. Commission: The Securities and Exchange Commission.
Compensating Interest: With respect to any Distribution Date, an amount equal to
Prepayment Interest Shortfalls resulting from Principal Prepayments in Full
during the related Prepayment Period and Curtailments during the prior calendar
month and included in the Available Distribution Amount for such Distribution
Date, but not more than the lesser of (a) one-twelfth of 0.125% of the Stated
Principal Balance of the Mortgage Loans immediately preceding such Distribution
Date and (b) the sum of the Servicing Fee and all income and gain on amounts
held in the Custodial Account and the Certificate Account and payable to the
Certificateholders with respect to such Distribution Date; provided that for
purposes of this definition the amount of the Servicing Fee will not be reduced
pursuant to Section 7.02(a) except as may be required pursuant to the last
sentence of such Section. Compliance With Laws Representation: The following
representation and warranty (or any representation and warranty that is
substantially similar) made by Residential Funding in Section 4 of Assignment
Agreement: "Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable anti-predatory lending laws". Cooperative: A private,
cooperative housing corporation which owns or leases land and all or part of a
building or buildings, including apartments, spaces used for commercial purposes
and common areas therein and whose board of directors authorizes, among other
things, the sale of Cooperative Stock. Cooperative Apartment: A dwelling unit in
a multi-dwelling building owned or leased by a Cooperative, which unit the
Mortgagor has an exclusive right to occupy pursuant to the terms of a
proprietary lease or occupancy agreement. Cooperative Lease: With respect to a
Cooperative Loan, the proprietary lease or occupancy agreement with respect to
the Cooperative Apartment occupied by the Mortgagor and relating to the related
Cooperative Stock, which lease or agreement confers an exclusive right to the
holder of such Cooperative Stock to occupy such apartment. Cooperative Loans:
Any of the Mortgage Loans made in respect of a Cooperative Apartment, evidenced
by a Mortgage Note and secured by (i) a Security Agreement, (ii) the related
Cooperative Stock Certificate, (iii) an assignment of the Cooperative Lease,
(iv) financing statements and (v) a stock power (or other similar instrument),
and ancillary thereto, a recognition agreement between the Cooperative and the
originator of the Cooperative Loan, each of which was transferred and assigned
to the Trustee pursuant to Section 2.01 and are from time to time held as part
of the Trust Fund. Cooperative Stock: With respect to a Cooperative Loan, the
single outstanding class of stock, partnership interest or other ownership
instrument in the related Cooperative. Cooperative Stock Certificate: With
respect to a Cooperative Loan, the stock certificate or other instrument
evidencing the related Cooperative Stock. Credit Repository: Equifax, Transunion
and Experian, or their successors in interest. Credit Support Depletion Date:
The first Distribution Date on which the Certificate Principal Balances of the
Subordinate Certificates have been reduced to zero. Credit Support Pledge
Agreement: The Credit Support Pledge Agreement, dated as of November 24, 1998,
among the Master Servicer, GMAC Mortgage Corporation, Combined Collateral LLC
and The First National Bank of Chicago (now known as Bank One, National
Association), as custodian. Cumulative Insurance Payments: As defined in the
Series Supplement. Curtailment: Any Principal Prepayment made by a Mortgagor
which is not a Principal Prepayment in Full. Custodial Account: The custodial
account or accounts created and maintained pursuant to Section 3.07 in the name
of a depository institution, as custodian for the holders of the Certificates,
for the holders of certain other interests in mortgage loans serviced or sold by
the Master Servicer and for the Master Servicer, into which the amounts set
forth in Section 3.07 shall be deposited directly. Any such account or accounts
shall be an Eligible Account. Custodial Agreement: An agreement that may be
entered into among the Company, the Master Servicer, the Trustee and a Custodian
pursuant to which the Custodian will hold certain documents relating to the
Mortgage Loans on behalf of the Trustee. Custodian: A custodian appointed
pursuant to a Custodial Agreement. Cut-off Date Principal Balance: As to any
Mortgage Loan, the unpaid principal balance thereof at the Cut-off Date after
giving effect to all installments of principal due on or prior thereto (or due
during the month of the Cut-off Date), whether or not received. Debt Service
Reduction: With respect to any Mortgage Loan, a reduction in the scheduled
Monthly Payment for such Mortgage Loan by a court of competent jurisdiction in a
proceeding under the Bankruptcy Code, except such a reduction constituting a
Deficient Valuation or any reduction that results in a permanent forgiveness of
principal. Deficient Valuation: With respect to any Mortgage Loan, a valuation
by a court of competent jurisdiction of the Mortgaged Property in an amount less
than the then outstanding indebtedness under the Mortgage Loan, or any reduction
in the amount of principal to be paid in connection with any scheduled Monthly
Payment that constitutes a permanent forgiveness of principal, which valuation
or reduction results from a proceeding under the Bankruptcy Code. Definitive
Certificate: Any Certificate other than a Book-Entry Certificate. Deleted
Mortgage Loan: A Mortgage Loan replaced or to be replaced with a Qualified
Substitute Mortgage Loan. Delinquent: As used herein, a Mortgage Loan is
considered to be: "30 to 59 days" or "30 or more days" delinquent when a payment
due on any scheduled due date remains unpaid as of the close of business on the
last business day immediately prior to the next following monthly scheduled due
date; "60 to 89 days" or "60 or more days" delinquent when a payment due on any
scheduled due date remains unpaid as of the close of business on the last
business day immediately prior to the second following monthly scheduled due
date; and so on. The determination as to whether a Mortgage Loan falls into
these categories is made as of the close of business on the last business day of
each month. For example, a Mortgage Loan with a payment due on July 1 that
remained unpaid as of the close of business on July 31 would then be considered
to be 30 to 59 days delinquent. Delinquency information as of the Cut-off Date
is determined and prepared as of the close of business on the last business day
immediately prior to the Cut-off Date. Depository: The Depository Trust Company,
or any successor Depository hereafter named. The nominee of the initial
Depository for purposes of registering those Certificates that are to be
Book-Entry Certificates is Cede & Co. The Depository shall at all times be a
"clearing corporation" as defined in Section 8-102(a)(5) of the Uniform
Commercial Code of the State of New York and a "clearing agency" registered
pursuant to the provisions of Section 17A of the Securities Exchange Act of
1934, as amended. Depository Participant: A broker, dealer, bank or other
financial institution or other Person for whom from time to time a Depository
effects book-entry transfers and pledges of securities deposited with the
Depository. Destroyed Mortgage Note: A Mortgage Note the original of which was
permanently lost or destroyed and has not been replaced. Determination Date: As
defined in the Series Supplement. Discount Fraction: With respect to each
Discount Mortgage Loan, the fraction expressed as a percentage, the numerator of
which is the Discount Net Mortgage Rate minus the Net Mortgage Rate (or the
initial Net Mortgage Rate with respect to any Discount Mortgage Loans as to
which the Mortgage Rate is modified pursuant to 3.07(a)) for such Mortgage Loan
and the denominator of which is the Discount Net Mortgage Rate. The Discount
Fraction with respect to each Discount Mortgage Loan is set forth as an exhibit
attached to the Series Supplement. Discount Mortgage Loan: Any Mortgage Loan
having a Net Mortgage Rate (or the initial Net Mortgage Rate) of less than the
Discount Net Mortgage Rate per annum and any Mortgage Loan deemed to be a
Discount Mortgage Loan pursuant to the definition of Qualified Substitute
Mortgage Loan. Discount Net Mortgage Rate: As defined in the Series Supplement.
Disqualified Organization: Any organization defined as a "disqualified
organization" under Section 860E(e)(5) of the Code, and if not otherwise
included, any of the following: (i) the United States, any State or political
subdivision thereof, any possession of the United States, or any agency or
instrumentality of any of the foregoing (other than an instrumentality which is
a corporation if all of its activities are subject to tax and, except for
Freddie Mac, a majority of its board of directors is not selected by such
governmental unit), (ii) a foreign government, any international organization,
or any agency or instrumentality of any of the foregoing, (iii) any organization
(other than certain farmers' cooperatives described in Section 521 of the Code)
which is exempt from the tax imposed by Chapter 1 of the Code (including the tax
imposed by Section 511 of the Code on unrelated business taxable income), (iv)
rural electric and telephone cooperatives described in Section 1381(a)(2)(C) of
the Code, (v) any "electing large partnership," as defined in Section 775(a) of
the Code and (vi) any other Person so designated by the Trustee based upon an
Opinion of Counsel that the holding of an Ownership Interest in a Class R
Certificate by such Person may cause the Trust Fund or any Person having an
Ownership Interest in any Class of Certificates (other than such Person) to
incur a liability for any federal tax imposed under the Code that would not
otherwise be imposed but for the Transfer of an Ownership Interest in a Class R
Certificate to such Person. The terms "United States", "State" and
"international organization" shall have the meanings set forth in Section 7701
of the Code or successor provisions. Distribution Date: The 25th day of any
month beginning in the month immediately following the month of the initial
issuance of the Certificates or, if such 25th day is not a Business Day, the
Business Day immediately following such 25th day. Due Date: With respect to any
Distribution Date and any Mortgage Loan, the day during the related Due Period
on which the Monthly Payment is due. Due Period: With respect to any
Distribution Date, the one-month period set forth in the Series Supplement.
Eligible Account: An account that is any of the following: (i) maintained with a
depository institution the debt obligations of which have been rated by each
Rating Agency in its highest rating available, or (ii) an account or accounts in
a depository institution in which such accounts are fully insured to the limits
established by the FDIC, provided that any deposits not so insured shall, to the
extent acceptable to each Rating Agency, as evidenced in writing, be maintained
such that (as evidenced by an Opinion of Counsel delivered to the Trustee and
each Rating Agency) the registered Holders of Certificates have a claim with
respect to the funds in such account or a perfected first security interest
against any collateral (which shall be limited to Permitted Investments)
securing such funds that is superior to claims of any other depositors or
creditors of the depository institution with which such account is maintained,
or (iii) in the case of the Custodial Account, a trust account or accounts
maintained in the corporate trust department of the Trustee, or (iv) in the case
of the Certificate Account, a trust account or accounts maintained in the
corporate trust department of the Trustee, or (v) an account or accounts of a
depository institution acceptable to each Rating Agency (as evidenced in writing
by each Rating Agency that use of any such account as the Custodial Account or
the Certificate Account will not reduce the rating assigned to any Class of
Certificates by such Rating Agency below the then-current rating assigned to
such Certificates). Event of Default: As defined in Section 7.01. Excess
Bankruptcy Loss: Any Bankruptcy Loss, or portion thereof, which exceeds the then
applicable Bankruptcy Amount. Excess Fraud Loss: Any Fraud Loss, or portion
thereof, which exceeds the then applicable Fraud Loss Amount. Excess Special
Hazard Loss: Any Special Hazard Loss, or portion thereof, that exceeds the then
applicable Special Hazard Amount. Excess Subordinate Principal Amount: With
respect to any Distribution Date on which the aggregate Certificate Principal
Balance of the Class of Subordinate Certificates then outstanding with the
Lowest Priority is to be reduced to zero and on which Realized Losses are to be
allocated to such class or classes, the excess, if any, of (i) the amount that
would otherwise be distributable in respect of principal on such class or
classes of Certificates on such Distribution Date over (ii) the excess, if any,
of the aggregate Certificate Principal Balance of such class or classes of
Certificates immediately prior to such Distribution Date over the aggregate
amount of Realized Losses to be allocated to such classes of Certificates on
such Distribution Date as reduced by any amount calculated pursuant to clause
(E) of the definition of Class A-P Principal Distribution Amount. With respect
to any Mortgage Pool that is comprised of two or more Loan Groups, the Excess
Subordinate Principal Amount will be allocated between each Loan Group on a pro
rata basis in accordance with the amount of Realized Losses attributable to each
Loan Group and allocated to the Certificates on such Distribution Date. Exchange
Act: The Securities and Exchange Act of 1934, as amended. Extraordinary Events:
Any of the following conditions with respect to a Mortgaged Property (or, with
respect to a Cooperative Loan, the Cooperative Apartment) or Mortgage Loan
causing or resulting in a loss which causes the liquidation of such Mortgage
Loan: (a) losses that are of the type that would be covered by the fidelity bond
and the errors and omissions insurance policy required to be maintained pursuant
to Section 3.12(b) but are in excess of the coverage maintained thereunder; (b)
nuclear reaction or nuclear radiation or radioactive contamination, all whether
controlled or uncontrolled, and whether such loss be direct or indirect,
proximate or remote or be in whole or in part caused by, contributed to or
aggravated by a peril covered by the definition of the term "Special Hazard
Loss"; (c) hostile or warlike action in time of peace or war, including action
in hindering, combating or defending against an actual, impending or expected
attack: 1. by any government or sovereign power, de jure or de facto, or by any
authority maintaining or using military, naval or air forces; or 2. by military,
naval or air forces; or 3. by an agent of any such government, power, authority
or forces; (d) any weapon of war employing atomic fission or radioactive force
whether in time of peace or war; or (e) insurrection, rebellion, revolution,
civil war, usurped power or action taken by governmental authority in hindering,
combating or defending against such an occurrence, seizure or destruction under
quarantine or customs regulations, confiscation by order of any government or
public authority; or risks of contraband or illegal transportation or trade.
Extraordinary Losses: Any loss incurred on a Mortgage Loan caused by or
resulting from an Extraordinary Event. Fannie Mae: Federal National Mortgage
Association, a federally chartered and privately owned corporation organized and
existing under the Federal National Mortgage Association Charter Act, or any
successor thereto. FDIC: Federal Deposit Insurance Corporation or any successor
thereto. Final Distribution Date: The Distribution Date on which the final
distribution in respect of the Certificates will be made pursuant to Section
9.01, which Final Distribution Date shall in no event be later than the end of
the 90-day liquidation period described in Section 9.02. Fitch: Fitch Ratings or
its successor in interest. Foreclosure Profits: As to any Distribution Date or
related Determination Date and any Mortgage Loan, the excess, if any, of
Liquidation Proceeds, Insurance Proceeds and REO Proceeds (net of all amounts
reimbursable therefrom pursuant to Section 3.10(a)(ii)) in respect of each
Mortgage Loan or REO Property for which a Cash Liquidation or REO Disposition
occurred in the related Prepayment Period over the sum of the unpaid principal
balance of such Mortgage Loan or REO Property (determined, in the case of an REO
Disposition, in accordance with Section 3.14) plus accrued and unpaid interest
at the Mortgage Rate on such unpaid principal balance from the Due Date to which
interest was last paid by the Mortgagor to the first day of the month following
the month in which such Cash Liquidation or REO Disposition occurred. Form 10-K
Certification: As defined in Section 4.03(e). Fraud Losses: Realized Losses on
Mortgage Loans as to which there was fraud in the origination of such Mortgage
Loan. Freddie Mac: Federal Home Loan Mortgage Corporation, a corporate
instrumentality of the United States created and existing under Title III of the
Emergency Home Finance Act of 1970, as amended, or any successor thereto.
Highest Priority: As of any date of determination, the Class of Subordinate
Certificates then outstanding with a Certificate Principal Balance greater than
zero, with the earliest priority for payments pursuant to Section 4.02(a), in
the following order: Class M-1, Class M-2, Class M-3, Class B-1, Class B-2 and
Class B-3 Certificates. Independent: When used with respect to any specified
Person, means such a Person who (i) is in fact independent of the Company, the
Master Servicer and the Trustee, or any Affiliate thereof, (ii) does not have
any direct financial interest or any material indirect financial interest in the
Company, the Master Servicer or the Trustee or in an Affiliate thereof, and
(iii) is not connected with the Company, the Master Servicer or the Trustee as
an officer, employee, promoter, underwriter, trustee, partner, director or
person performing similar functions. Initial Certificate Principal Balance: With
respect to each Class of Certificates, the Certificate Principal Balance of such
Class of Certificates as of the Cut-off Date, as set forth in the Series
Supplement. Initial Monthly Payment Fund: An amount representing scheduled
principal amortization and interest at the Net Mortgage Rate for the Due Date in
the first Due Period commencing subsequent to the Cut-off Date for those
Mortgage Loans for which the Trustee will not be entitled to receive such
payment, and as more specifically defined in the Series Supplement. Initial
Notional Amount: With respect to any Class or Subclass of Interest Only
Certificates, the amount initially used as the principal basis for the
calculation of any interest payment amount, as more specifically defined in the
Series Supplement. Initial Subordinate Class Percentage: As defined in the
Series Supplement. Insurance Proceeds: Proceeds paid in respect of the Mortgage
Loans pursuant to any Primary Insurance Policy or any other related insurance
policy covering a Mortgage Loan (excluding any Certificate Policy (as defined in
the Series Supplement)), to the extent such proceeds are payable to the
mortgagee under the Mortgage, any Subservicer, the Master Servicer or the
Trustee and are not applied to the restoration of the related Mortgaged Property
(or, with respect to a Cooperative Loan, the related Cooperative Apartment) or
released to the Mortgagor in accordance with the procedures that the Master
Servicer would follow in servicing mortgage loans held for its own account.
Insurer: Any named insurer under any Primary Insurance Policy or any successor
thereto or the named insurer in any replacement policy. Interest Accrual Period:
As defined in the Series Supplement. Interest Only Certificates: A Class or
Subclass of Certificates not entitled to payments of principal, and designated
as such in the Series Supplement. The Interest Only Certificates will have no
Certificate Principal Balance. Interim Certification: As defined in Section
2.02. International Borrower: In connection with any Mortgage Loan, a borrower
who is (a) a United States citizen employed in a foreign country, (b) a
non-permanent resident alien employed in the United States or (c) a citizen of a
country other than the United States with income derived from sources outside
the United States. Junior Certificateholder: The Holder of not less than 95% of
the Percentage Interests of the Junior Class of Certificates. Junior Class of
Certificates: The Class of Subordinate Certificates outstanding as of the date
of the repurchase of a Mortgage Loan pursuant to Section 4.07 herein that has
the Lowest Priority. Late Collections: With respect to any Mortgage Loan, all
amounts received during any Due Period, whether as late payments of Monthly
Payments or as Insurance Proceeds, Liquidation Proceeds or otherwise, which
represent late payments or collections of Monthly Payments due but delinquent
for a previous Due Period and not previously recovered. Liquidation Proceeds:
Amounts (other than Insurance Proceeds) received by the Master Servicer in
connection with the taking of an entire Mortgaged Property by exercise of the
power of eminent domain or condemnation or in connection with the liquidation of
a defaulted Mortgage Loan through trustee's sale, foreclosure sale or otherwise,
other than REO Proceeds. Loan Group: Any group of Mortgage Loans designated as a
separate loan group in the Series Supplement. The Certificates relating to each
Loan Group will be designated in the Series Supplement. Loan-to-Value Ratio: As
of any date, the fraction, expressed as a percentage, the numerator of which is
the current principal balance of the related Mortgage Loan at the date of
determination and the denominator of which is the Appraised Value of the related
Mortgaged Property. Lower Priority: As of any date of determination and any
Class of Subordinate Certificates, any other Class of Subordinate Certificates
then outstanding with a later priority for payments pursuant to Section 4.02
(a). Lowest Priority: As of any date of determination, the Class of Subordinate
Certificates then outstanding with a Certificate Principal Balance greater than
zero, with the latest priority for payments pursuant to Section 4.02(a), in the
following order: Class B-3, Class B-2, Class B-1, Class M-3, Class M-2 and Class
M-1 Certificates. Maturity Date: The latest possible maturity date, solely for
purposes of Section 1.860G-1(a)(4)(iii) of the Treasury regulations, by which
the Certificate Principal Balance of each Class of Certificates (other than the
Interest Only Certificates which have no Certificate Principal Balance) and each
Uncertificated REMIC Regular Interest would be reduced to zero, as designated in
the Series Supplement. MERS: Mortgage Electronic Registration Systems, Inc., a
corporation organized and existing under the laws of the State of Delaware, or
any successor thereto. MERS(R)System: The system of recording transfers of
Mortgages electronically maintained by MERS. MIN: The Mortgage Identification
Number for Mortgage Loans registered with MERS on the MERS(R)System. MLCC:
Merrill Lynch Credit Corporation, or its successor in interest. Modified
Mortgage Loan: Any Mortgage Loan that has been the subject of a Servicing
Modification. Modified Net Mortgage Rate: As to any Mortgage Loan that is the
subject of a Servicing Modification, the Net Mortgage Rate minus the rate per
annum by which the Mortgage Rate on such Mortgage Loan was reduced. MOM Loan:
With respect to any Mortgage Loan, MERS acting as the mortgagee of such Mortgage
Loan, solely as nominee for the originator of such Mortgage Loan and its
successors and assigns, at the origination thereof. Monthly Payment: With
respect to any Mortgage Loan (including any REO Property) and any Due Date, the
payment of principal and interest due thereon in accordance with the
amortization schedule at the time applicable thereto (after adjustment, if any,
for Curtailments and for Deficient Valuations occurring prior to such Due Date
but before any adjustment to such amortization schedule by reason of any
bankruptcy, other than a Deficient Valuation, or similar proceeding or any
moratorium or similar waiver or grace period and before any Servicing
Modification that constitutes a reduction of the interest rate on such Mortgage
Loan). Moody's: Moody's Investors Service, Inc., or its successor in interest.
Mortgage: With respect to each Mortgage Note related to a Mortgage Loan which is
not a Cooperative Loan, the mortgage, deed of trust or other comparable
instrument creating a first lien on an estate in fee simple or leasehold
interest in real property securing a Mortgage Note. Mortgage File: The mortgage
documents listed in Section 2.01 pertaining to a particular Mortgage Loan and
any additional documents required to be added to the Mortgage File pursuant to
this Agreement. Mortgage Loans: Such of the mortgage loans transferred and
assigned to the Trustee pursuant to Section 2.01 as from time to time are held
or deemed to be held as a part of the Trust Fund, the Mortgage Loans originally
so held being identified in the initial Mortgage Loan Schedule, and Qualified
Substitute Mortgage Loans held or deemed held as part of the Trust Fund
including, without limitation, (i) with respect to each Cooperative Loan, the
related Mortgage Note, Security Agreement, Assignment of Proprietary Lease,
Cooperative Stock Certificate, Cooperative Lease and Mortgage File and all
rights appertaining thereto, and (ii) with respect to each Mortgage Loan other
than a Cooperative Loan, each related Mortgage Note, Mortgage and Mortgage File
and all rights appertaining thereto. Mortgage Loan Schedule: As defined in the
Series Supplement. Mortgage Note: The originally executed note or other evidence
of indebtedness evidencing the indebtedness of a Mortgagor under a Mortgage
Loan, together with any modification thereto. Mortgage Pool: The pool of
mortgage loans, including all Loan Groups, if any, consisting of the Mortgage
Loans. Mortgage Rate: As to any Mortgage Loan, the interest rate borne by the
related Mortgage Note, or any modification thereto other than a Servicing
Modification. Mortgaged Property: The underlying real property securing a
Mortgage Loan or, with respect to a Cooperative Loan, the related Cooperative
Lease and Cooperative Stock. Mortgagor: The obligor on a Mortgage Note. Net
Mortgage Rate: As to each Mortgage Loan, a per annum rate of interest equal to
the Adjusted Mortgage Rate less the per annum rate at which the Servicing Fee is
calculated. Non-Discount Mortgage Loan: A Mortgage Loan that is not a Discount
Mortgage Loan. Non-Primary Residence Loans: The Mortgage Loans designated as
secured by second or vacation residences, or by non-owner occupied residences,
on the Mortgage Loan Schedule. Non-United States Person: Any Person other than a
United States Person. Nonrecoverable Advance: Any Advance previously made or
proposed to be made by the Master Servicer or Subservicer in respect of a
Mortgage Loan (other than a Deleted Mortgage Loan) which, in the good faith
judgment of the Master Servicer, will not, or, in the case of a proposed
Advance, would not, be ultimately recoverable by the Master Servicer from
related Late Collections, Insurance Proceeds, Liquidation Proceeds, REO Proceeds
or amounts reimbursable to the Master Servicer pursuant to Section 4.02(a)
hereof. To the extent that any Mortgagor is not obligated under the related
Mortgage documents to pay or reimburse any portion of any Servicing Advances
that are outstanding with respect to the related Mortgage Loan as a result of a
modification of such Mortgage Loan by the Master Servicer, which forgives
amounts which the Master Servicer or Subservicer had previously advanced, and
the Master Servicer determines that no other source of payment or reimbursement
for such advances is available to it, such Servicing Advances shall be deemed to
be Nonrecoverable Advances. The determination by the Master Servicer that it has
made a Nonrecoverable Advance or that any proposed Advance would constitute a
Nonrecoverable Advance, shall be evidenced by an Officers' Certificate delivered
to the Company, the Trustee and any Certificate Insurer. Nonsubserviced Mortgage
Loan: Any Mortgage Loan that, at the time of reference thereto, is not subject
to a Subservicing Agreement. Notional Amount: With respect to any Class or
Subclass of Interest Only Certificates, an amount used as the principal basis
for the calculation of any interest payment amount, as more specifically defined
in the Series Supplement. Officers' Certificate: A certificate signed by the
Chairman of the Board, the President or a Vice President or Assistant Vice
President, or a Director or Managing Director, and by the Treasurer, the
Secretary, or one of the Assistant Treasurers or Assistant Secretaries of the
Company or the Master Servicer, as the case may be, and delivered to the
Trustee, as required by this Agreement. Opinion of Counsel: A written opinion of
counsel acceptable to the Trustee and the Master Servicer, who may be counsel
for the Company or the Master Servicer, provided that any opinion of counsel (i)
referred to in the definition of "Disqualified Organization" or (ii) relating to
the qualification of any REMIC formed under the Series Supplement or compliance
with the REMIC Provisions must, unless otherwise specified, be an opinion of
Independent counsel. Outstanding Mortgage Loan: As to any Due Date, a Mortgage
Loan (including an REO Property) which was not the subject of a Principal
Prepayment in Full, Cash Liquidation or REO Disposition and which was not
purchased, deleted or substituted for prior to such Due Date pursuant to Section
2.02, 2.03, 2.04 or 4.07. Ownership Interest: As to any Certificate, any
ownership or security interest in such Certificate, including any interest in
such Certificate as the Holder thereof and any other interest therein, whether
direct or indirect, legal or beneficial, as owner or as pledgee. Pass-Through
Rate: As defined in the Series Supplement. Paying Agent: The Trustee or any
successor Paying Agent appointed by the Trustee. Percentage Interest: With
respect to any Certificate (other than a Class R Certificate), the undivided
percentage ownership interest in the related Class evidenced by such
Certificate, which percentage ownership interest shall be equal to the Initial
Certificate Principal Balance thereof or Initial Notional Amount (in the case of
any Interest Only Certificate) thereof divided by the aggregate Initial
Certificate Principal Balance or the aggregate of the Initial Notional Amounts,
as applicable, of all the Certificates of the same Class. With respect to a
Class R Certificate, the interest in distributions to be made with respect to
such Class evidenced thereby, expressed as a percentage, as stated on the face
of each such Certificate. Permitted Investments: One or more of the following:
(i) obligations of or guaranteed as to timely payment of principal and interest
by the United States or any agency or instrumentality thereof when such
obligations are backed by the full faith and credit of the United States; (ii)
repurchase agreements on obligations specified in clause (i) maturing not more
than one month from the date of acquisition thereof, provided that the unsecured
short-term debt obligations of the party agreeing to repurchase such obligations
are at the time rated by each Rating Agency in its highest short-term rating
available; (iii) federal funds, certificates of deposit, demand deposits, time
deposits and bankers' acceptances (which shall each have an original maturity of
not more than 90 days and, in the case of bankers' acceptances, shall in no
event have an original maturity of more than 365 days or a remaining maturity of
more than 30 days) denominated in United States dollars of any U.S. depository
institution or trust company incorporated under the laws of the United States or
any state thereof or of any domestic branch of a foreign depository institution
or trust company; provided that the debt obligations of such depository
institution or trust company at the date of acquisition thereof have been rated
by each Rating Agency in its highest short-term rating available; and, provided
further that, if the original maturity of such short-term obligations of a
domestic branch of a foreign depository institution or trust company shall
exceed 30 days, the short-term rating of such institution shall be A-1+ in the
case of Standard & Poor's if Standard & Poor's is a Rating Agency; (iv)
commercial paper and demand notes (having original maturities of not more than
365 days) of any corporation incorporated under the laws of the United States or
any state thereof which on the date of acquisition has been rated by each Rating
Agency in its highest short-term rating available; provided that such commercial
paper shall have a remaining maturity of not more than 30 days; (v) any mutual
fund, money market fund, common trust fund or other pooled investment vehicle,
the assets of which are limited to instruments that otherwise would constitute
Permitted Investments hereunder and have been rated by each Rating Agency in its
highest short-term rating available (in the case of Standard & Poor's such
rating shall be either AAAm or AAAm-G), including any such fund that is managed
by the Trustee or any affiliate of the Trustee or for which the Trustee or any
of its affiliates acts as an adviser; and (vi) other obligations or securities
that are acceptable to each Rating Agency as a Permitted Investment hereunder
and will not reduce the rating assigned to any Class of Certificates by such
Rating Agency (without giving effect to any Certificate Policy (as defined in
the Series Supplement) in the case of Insured Certificates (as defined in the
Series Supplement) below the lower of the then-current rating assigned to such
Certificates by such Rating Agency, as evidenced in writing; provided, however,
no instrument shall be a Permitted Investment if it represents, either (1) the
right to receive only interest payments with respect to the underlying debt
instrument or (2) the right to receive both principal and interest payments
derived from obligations underlying such instrument and the principal and
interest payments with respect to such instrument provide a yield to maturity
greater than 120% of the yield to maturity at par of such underlying
obligations. References herein to the highest rating available on unsecured
long-term debt shall mean AAA in the case of Standard & Poor's and Fitch and Aaa
in the case of Moody's, and for purposes of this Agreement, any references
herein to the highest rating available on unsecured commercial paper and
short-term debt obligations shall mean the following: A-1 in the case of
Standard & Poor's, P-1 in the case of Moody's and F-1 in the case of Fitch;
provided, however, that any Permitted Investment that is a short-term debt
obligation rated A-1 by Standard & Poor's must satisfy the following additional
conditions: (i) the total amount of debt from A-1 issuers must be limited to the
investment of monthly principal and interest payments (assuming fully amortizing
collateral); (ii) the total amount of A-1 investments must not represent more
than 20% of the aggregate outstanding Certificate Principal Balance of the
Certificates and each investment must not mature beyond 30 days; (iii) the terms
of the debt must have a predetermined fixed dollar amount of principal due at
maturity that cannot vary; and (iv) if the investments may be liquidated prior
to their maturity or are being relied on to meet a certain yield, interest must
be tied to a single interest rate index plus a single fixed spread (if any) and
must move proportionately with that index. Any Permitted Investment may be held
by or through the Trustee or its Affiliates. Permitted Transferee: Any
Transferee of a Class R Certificate, other than a Disqualified Organization or
Non-United States Person. Person: Any individual, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof. Pledged Amount: With respect to any Pledged Asset Loan, the amount of
money remitted to Combined Collateral LLC, at the direction of or for the
benefit of the related Mortgagor. Pledged Asset Loan: Any Mortgage Loan
supported by Pledged Assets or such other collateral, other than the related
Mortgaged Property, set forth in the Series Supplement. Pledged Assets: With
respect to any Mortgage Loan, all money, securities, security entitlements,
accounts, general intangibles, payment intangibles, instruments, documents,
deposit accounts, certificates of deposit, commodities contracts and other
investment property and other property of whatever kind or description pledged
by Combined Collateral LLC as security in respect of any Realized Losses in
connection with such Mortgage Loan up to the Pledged Amount for such Mortgage
Loan, and any related collateral, or such other collateral as may be set forth
in the Series Supplement. Pledged Asset Mortgage Servicing Agreement: The
Pledged Asset Mortgage Servicing Agreement, dated as of February 28, 1996
between MLCC and the Master Servicer. Pooling and Servicing Agreement or
Agreement: With respect to any Series, this Standard Terms together with the
related Series Supplement. Pool Stated Principal Balance: As to any Distribution
Date, the aggregate of the Stated Principal Balances of each Mortgage Loan. Pool
Strip Rate: With respect to each Mortgage Loan, a per annum rate equal to the
excess of (a) the Net Mortgage Rate of such Mortgage Loan over (b) the Discount
Net Mortgage Rate (but not less than 0.00%) per annum. Prepayment Distribution
Trigger: With respect to any Distribution Date and any Class of Subordinate
Certificates (other than the Class M-1 Certificates), a test that shall be
satisfied if the fraction (expressed as a percentage) equal to the sum of the
Certificate Principal Balances of such Class and each Class of Subordinate
Certificates with a Lower Priority than such Class immediately prior to such
Distribution Date divided by the aggregate Stated Principal Balance of all of
the Mortgage Loans (or related REO Properties) immediately prior to such
Distribution Date is greater than or equal to the sum of the related Initial
Subordinate Class Percentages of such Classes of Subordinate Certificates.
Prepayment Interest Shortfall: As to any Distribution Date and any Mortgage Loan
(other than a Mortgage Loan relating to an REO Property) that was the subject of
(a) a Principal Prepayment in Full during the portion of the related Prepayment
Period that falls during the prior calendar month, an amount equal to the excess
of one month's interest at the Net Mortgage Rate (or Modified Net Mortgage Rate
in the case of a Modified Mortgage Loan) on the Stated Principal Balance of such
Mortgage Loan over the amount of interest (adjusted to the Net Mortgage Rate (or
Modified Net Mortgage Rate in the case of a Modified Mortgage Loan)) paid by the
Mortgagor for such month to the date of such Principal Prepayment in Full or (b)
a Curtailment during the prior calendar month, an amount equal to one month's
interest at the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of
a Modified Mortgage Loan) on the amount of such Curtailment. Prepayment Period:
As to any Distribution Date and Principal Prepayment in Full, the period
commencing on the 16th day of the month prior to the month in which that
Distribution Date occurs and ending on the 15th day of the month in which such
Distribution Date occurs. Primary Insurance Policy: Each primary policy of
mortgage guaranty insurance or any replacement policy therefor referred to in
Section 2.03(b)(iv) and (v). Principal Only Certificates: A Class of
Certificates not entitled to payments of interest, and more specifically
designated as such in the Series Supplement. Principal Prepayment: Any payment
of principal or other recovery on a Mortgage Loan, including a recovery that
takes the form of Liquidation Proceeds or Insurance Proceeds, which is received
in advance of its scheduled Due Date and is not accompanied by an amount as to
interest representing scheduled interest on such payment due on any date or
dates in any month or months subsequent to the month of prepayment. Principal
Prepayment in Full: Any Principal Prepayment of the entire principal balance of
a Mortgage Loan that is made by the Mortgagor. Program Guide: Collectively, the
Client Guide and the Servicer Guide for Residential Funding's Expanded Criteria
Mortgage Program. Purchase Price: With respect to any Mortgage Loan (or REO
Property) required to be or otherwise purchased on any date pursuant to Section
2.02, 2.03, 2.04 or 4.07, an amount equal to the sum of (i) 100% of the Stated
Principal Balance thereof plus the principal portion of any related unreimbursed
Advances and (ii) unpaid accrued interest at the Adjusted Mortgage Rate (or
Modified Net Mortgage Rate plus the rate per annum at which the Servicing Fee is
calculated in the case of a Modified Mortgage Loan) (or at the Net Mortgage Rate
(or Modified Net Mortgage Rate in the case of a Modified Mortgage Loan) in the
case of a purchase made by the Master Servicer) on the Stated Principal Balance
thereof to the Due Date in the Due Period related to the Distribution Date
occurring in the month following the month of purchase from the Due Date to
which interest was last paid by the Mortgagor. Qualified Substitute Mortgage
Loan: A Mortgage Loan substituted by Residential Funding or the Company for a
Deleted Mortgage Loan which must, on the date of such substitution, as confirmed
in an Officers' Certificate delivered to the Trustee, with a copy to the
Custodian, (i) have an outstanding principal balance, after deduction of the
principal portion of the monthly payment due in the month of substitution (or in
the case of a substitution of more than one Mortgage Loan for a Deleted Mortgage
Loan, an aggregate outstanding principal balance, after such deduction), not in
excess of the Stated Principal Balance of the Deleted Mortgage Loan (the amount
of any shortfall to be deposited by Residential Funding in the Custodial Account
in the month of substitution); (ii) have a Mortgage Rate and a Net Mortgage Rate
no lower than and not more than 1% per annum higher than the Mortgage Rate and
Net Mortgage Rate, respectively, of the Deleted Mortgage Loan as of the date of
substitution; (iii) have a Loan-to-Value Ratio at the time of substitution no
higher than that of the Deleted Mortgage Loan at the time of substitution; (iv)
have a remaining term to stated maturity not greater than (and not more than one
year less than) that of the Deleted Mortgage Loan; (v) comply with each
representation and warranty set forth in Sections 2.03 and 2.04 hereof and
Section 4 of the Assignment Agreement; and (vi) have a Pool Strip Rate equal to
or greater than that of the Deleted Mortgage Loan. Notwithstanding any other
provisions herein, (x) with respect to any Qualified Substitute Mortgage Loan
substituted for a Deleted Mortgage Loan which was a Discount Mortgage Loan, such
Qualified Substitute Mortgage Loan shall be deemed to be a Discount Mortgage
Loan and to have a Discount Fraction equal to the Discount Fraction of the
Deleted Mortgage Loan and (y) in the event that the "Pool Strip Rate" of any
Qualified Substitute Mortgage Loan as calculated pursuant to the definition of
"Pool Strip Rate" is greater than the Pool Strip Rate of the related Deleted
Mortgage Loan (i) the Pool Strip Rate of such Qualified Substitute Mortgage Loan
shall be equal to the Pool Strip Rate of the related Deleted Mortgage Loan for
purposes of calculating the Pass-Through Rate on the Class A-V Certificates and
(ii) the excess of the Pool Strip Rate on such Qualified Substitute Mortgage
Loan as calculated pursuant to the definition of "Pool Strip Rate" over the Pool
Strip Rate on the related Deleted Mortgage Loan shall be payable to the Class R
Certificates pursuant to Section 4.02 hereof. Rating Agency: Each of the
statistical credit rating agencies specified in the Preliminary Statement of the
Series Supplement. If any agency or a successor is no longer in existence,
"Rating Agency" shall be such statistical credit rating agency, or other
comparable Person, designated by the Company, notice of which designation shall
be given to the Trustee and the Master Servicer. Realized Loss: With respect to
each Mortgage Loan (or REO Property): (a) as to which a Cash Liquidation or REO
Disposition has occurred, an amount (not less than zero) equal to (i) the Stated
Principal Balance of the Mortgage Loan (or REO Property) as of the date of Cash
Liquidation or REO Disposition, plus (ii) interest (and REO Imputed Interest, if
any) at the Net Mortgage Rate from the Due Date as to which interest was last
paid or advanced to Certificateholders up to the Due Date in the Due Period
related to the Distribution Date on which such Realized Loss will be allocated
pursuant to Section 4.05 on the Stated Principal Balance of such Mortgage Loan
(or REO Property) outstanding during each Due Period that such interest was not
paid or advanced, minus (iii) the proceeds, if any, received during the month in
which such Cash Liquidation (or REO Disposition) occurred, to the extent applied
as recoveries of interest at the Net Mortgage Rate and to principal of the
Mortgage Loan, net of the portion thereof reimbursable to the Master Servicer or
any Subservicer with respect to related Advances, Servicing Advances or other
expenses as to which the Master Servicer or Subservicer is entitled to
reimbursement thereunder but which have not been previously reimbursed, (b)
which is the subject of a Servicing Modification, (i) (1) the amount by which
the interest portion of a Monthly Payment or the principal balance of such
Mortgage Loan was reduced or (2) the sum of any other amounts owing under the
Mortgage Loan that were forgiven and that constitute Servicing Advances that are
reimbursable to the Master Servicer or a Subservicer, and (ii) any such amount
with respect to a Monthly Payment that was or would have been due in the month
immediately following the month in which a Principal Prepayment or the Purchase
Price of such Mortgage Loan is received or is deemed to have been received, (c)
which has become the subject of a Deficient Valuation, the difference between
the principal balance of the Mortgage Loan outstanding immediately prior to such
Deficient Valuation and the principal balance of the Mortgage Loan as reduced by
the Deficient Valuation, or (d) which has become the object of a Debt Service
Reduction, the amount of such Debt Service Reduction. Notwithstanding the above,
neither a Deficient Valuation nor a Debt Service Reduction shall be deemed a
Realized Loss hereunder so long as the Master Servicer has notified the Trustee
in writing that the Master Servicer is diligently pursuing any remedies that may
exist in connection with the representations and warranties made regarding the
related Mortgage Loan and either (A) the related Mortgage Loan is not in default
with regard to payments due thereunder or (B) delinquent payments of principal
and interest under the related Mortgage Loan and any premiums on any applicable
primary hazard insurance policy and any related escrow payments in respect of
such Mortgage Loan are being advanced on a current basis by the Master Servicer
or a Subservicer, in either case without giving effect to any Debt Service
Reduction. To the extent the Master Servicer receives Subsequent Recoveries with
respect to any Mortgage Loan, the amount of the Realized Loss with respect to
that Mortgage Loan will be reduced to the extent such recoveries are applied to
reduce the Certificate Principal Balance of any Class of Certificates on any
Distribution Date. Record Date: With respect to each Distribution Date, the
close of business on the last Business Day of the month next preceding the month
in which the related Distribution Date occurs. Regular Certificate: Any of the
Certificates other than a Class R Certificate. Regulation AB: Subpart 229.1100 -
Asset Backed Securities (Regulation AB), 17 C.F.R. ss.ss.229.1100-229.1123, as
such may be amended from time to time, and subject to such clarification and
interpretation as have been provided by the Commission in the adopting release
(Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg.
1,506, 1,531 (January 7, 2005)) or by the staff of the Commission, or as may be
provided by the Commission or its staff from time to time. Reimbursement
Amounts: As defined in Section 3.22. REMIC: A "real estate mortgage investment
conduit" within the meaning of Section 860D of the Code. REMIC Administrator:
Residential Funding Corporation. If Residential Funding Corporation is found by
a court of competent jurisdiction to no longer be able to fulfill its
obligations as REMIC Administrator under this Agreement the Master Servicer or
Trustee acting as Master Servicer shall appoint a successor REMIC Administrator,
subject to assumption of the REMIC Administrator obligations under this
Agreement. REMIC Provisions: Provisions of the federal income tax law relating
to real estate mortgage investment conduits, which appear at Sections 860A
through 860G of Subchapter M of Chapter 1 of the Code, and related provisions,
and temporary and final regulations (or, to the extent not inconsistent with
such temporary or final regulations, proposed regulations) and published
rulings, notices and announcements promulgated thereunder, as the foregoing may
be in effect from time to time. REO Acquisition: The acquisition by the Master
Servicer on behalf of the Trustee for the benefit of the Certificateholders of
any REO Property pursuant to Section 3.14. REO Disposition: As to any REO
Property, a determination by the Master Servicer that it has received all
Insurance Proceeds, Liquidation Proceeds, REO Proceeds and other payments and
recoveries (including proceeds of a final sale) which the Master Servicer
expects to be finally recoverable from the sale or other disposition of the REO
Property. REO Imputed Interest: As to any REO Property, for any period, an
amount equivalent to interest (at the Net Mortgage Rate that would have been
applicable to the related Mortgage Loan had it been outstanding) on the unpaid
principal balance of the Mortgage Loan as of the date of acquisition thereof for
such period. REO Proceeds: Proceeds, net of expenses, received in respect of any
REO Property (including, without limitation, proceeds from the rental of the
related Mortgaged Property or, with respect to a Cooperative Loan, the related
Cooperative Apartment) which proceeds are required to be deposited into the
Custodial Account only upon the related REO Disposition. REO Property: A
Mortgaged Property acquired by the Master Servicer through foreclosure or deed
in lieu of foreclosure in connection with a defaulted Mortgage Loan. Reportable
Modified Mortgage Loan: Any Mortgage Loan that (i) has been subject to an
interest rate reduction, (ii) has been subject to a term extension or (iii) has
had amounts owing on such Mortgage Loan capitalized by adding such amount to the
Stated Principal Balance of such Mortgage Loan; provided, however, that a
Mortgage Loan modified in accordance with clause (i) above for a temporary
period shall not be a Reportable Modified Mortgage Loan if such Mortgage Loan
has not been delinquent in payments of principal and interest for six months
since the date of such modification if that interest rate reduction is not made
permanent thereafter. Request for Release: A request for release, the forms of
which are attached as Exhibit F hereto, or an electronic request in a form
acceptable to the Custodian. Required Insurance Policy: With respect to any
Mortgage Loan, any insurance policy which is required to be maintained from time
to time under this Agreement, the Program Guide or the related Subservicing
Agreement in respect of such Mortgage Loan. Required Surety Payment: With
respect to any Additional Collateral Loan that becomes a Liquidated Mortgage
Loan, the lesser of (i) the principal portion of the Realized Loss with respect
to such Mortgage Loan and (ii) the excess, if any, of (a) the amount of
Additional Collateral required at origination with respect to such Mortgage Loan
over (b) the net proceeds realized by the Subservicer from the related
Additional Collateral. Residential Funding: Residential Funding Corporation, a
Delaware corporation, in its capacity as seller of the Mortgage Loans to the
Company and any successor thereto. Responsible Officer: When used with respect
to the Trustee, any officer of the Corporate Trust Department of the Trustee,
including any Senior Vice President, any Vice President, any Assistant Vice
President, any Assistant Secretary, any Trust Officer or Assistant Trust
Officer, or any other officer of the Trustee customarily performing functions
similar to those performed by any of the above designated officers to whom, with
respect to a particular matter, such matter is referred, in each case with
direct responsibility for the administration of the Agreement. Retail
Certificates: A Senior Certificate, if any, offered in smaller minimum
denominations than other Senior Certificates, and designated as such in the
Series Supplement. Schedule of Discount Fractions: The schedule setting forth
the Discount Fractions with respect to the Discount Mortgage Loans, attached as
an exhibit to the Series Supplement. Securitization Transaction: Any transaction
involving a sale or other transfer of mortgage loans directly or indirectly to
an issuing entity in connection with an issuance of publicly offered or
privately placed, rated or unrated mortgage-backed securities. Security
Agreement: With respect to a Cooperative Loan, the agreement creating a security
interest in favor of the originator in the related Cooperative Stock. Seller: As
to any Mortgage Loan, a Person, including any Subservicer, that executed a
Seller's Agreement applicable to such Mortgage Loan. Seller's Agreement: An
agreement for the origination and sale of Mortgage Loans generally in the form
of the Seller Contract referred to or contained in the Program Guide, or in such
other form as has been approved by the Master Servicer and the Company, each
containing representations and warranties in respect of one or more Mortgage
Loans consistent in all material respects with those set forth in the Program
Guide. Senior Accelerated Distribution Percentage: With respect to any
Distribution Date occurring on or prior to the 60th Distribution Date and, with
respect to any Mortgage Pool comprised of two or more Loan Groups, any Loan
Group, 100%. With respect to any Distribution Date thereafter and any such Loan
Group, if applicable, as follows: (i) for any Distribution Date after the 60th
Distribution Date but on or prior to the 72nd Distribution Date, the related
Senior Percentage for such Distribution Date plus 70% of the related Subordinate
Percentage for such Distribution Date; (ii) for any Distribution Date after the
72nd Distribution Date but on or prior to the 84th Distribution Date, the
related Senior Percentage for such Distribution Date plus 60% of the related
Subordinate Percentage for such Distribution Date; (iii) for any Distribution
Date after the 84th Distribution Date but on or prior to the 96th Distribution
Date, the related Senior Percentage for such Distribution Date plus 40% of the
related Subordinate Percentage for such Distribution Date; (iv) for any
Distribution Date after the 96th Distribution Date but on or prior to the 108th
Distribution Date, the related Senior Percentage for such Distribution Date plus
20% of the related Subordinate Percentage for such Distribution Date; and (v)
for any Distribution Date thereafter, the Senior Percentage for such
Distribution Date; provided, however, (i) that any scheduled reduction to the
Senior Accelerated Distribution Percentage described above shall not occur as of
any Distribution Date unless either (a)(1)(X) the outstanding principal balance
of the Mortgage Loans delinquent 60 days or more (including Mortgage Loans which
are in foreclosure, have been foreclosed or otherwise liquidated, or with
respect to which the Mortgagor is in bankruptcy and any REO Property) averaged
over the last six months, as a percentage of the aggregate outstanding
Certificate Principal Balance of the Subordinate Certificates, is less than 50%
or (Y) the outstanding principal balance of Mortgage Loans delinquent 60 days or
more (including Mortgage Loans which are in foreclosure, have been foreclosed or
otherwise liquidated, or with respect to which the Mortgagor is in bankruptcy
and any REO Property) averaged over the last six months, as a percentage of the
aggregate outstanding principal balance of all Mortgage Loans averaged over the
last six months, does not exceed 2% and (2) Realized Losses on the Mortgage
Loans to date for such Distribution Date if occurring during the sixth, seventh,
eighth, ninth or tenth year (or any year thereafter) after the Closing Date are
less than 30%, 35%, 40%, 45% or 50%, respectively, of the sum of the Initial
Certificate Principal Balances of the Subordinate Certificates or (b)(1) the
outstanding principal balance of Mortgage Loans delinquent 60 days or more
(including Mortgage Loans which are in foreclosure, have been foreclosed or
otherwise liquidated, or with respect to which the Mortgagor is in bankruptcy
and any REO Property) averaged over the last six months, as a percentage of the
aggregate outstanding principal balance of all Mortgage Loans averaged over the
last six months, does not exceed 4% and (2) Realized Losses on the Mortgage
Loans to date for such Distribution Date, if occurring during the sixth,
seventh, eighth, ninth or tenth year (or any year thereafter) after the Closing
Date are less than 10%, 15%, 20%, 25% or 30%, respectively, of the sum of the
Initial Certificate Principal Balances of the Subordinate Certificates, and (ii)
that for any Distribution Date on which the Senior Percentage is greater than
the Senior Percentage as of the Closing Date, the Senior Accelerated
Distribution Percentage for such Distribution Date shall be 100%, or, if the
Mortgage Pool is comprised of two or more Loan Groups, for any Distribution Date
on which the weighted average of the Senior Percentages for each Loan Group,
weighted on the basis of the Stated Principal Balances of the Mortgage Loans in
the related Loan Group (excluding the Discount Fraction of the Discount Mortgage
Loans in such Loan Group) exceeds the weighted average of the initial Senior
Percentages (calculated on such basis) for each Loan Group, each of the Senior
Accelerated Distribution Percentages for such Distribution Date will equal 100%.
Notwithstanding the foregoing, upon the reduction of the Certificate Principal
Balances of the related Senior Certificates (other than the Class A-P
Certificates, if any) to zero, the related Senior Accelerated Distribution
Percentage shall thereafter be 0%. Senior Certificate: As defined in the Series
Supplement. Senior Percentage: As defined in the Series Supplement. Senior
Support Certificate: A Senior Certificate that provides additional credit
enhancement to certain other classes of Senior Certificates and designated as
such in the Preliminary Statement of the Series Supplement. Series: All of the
Certificates issued pursuant to a Pooling and Servicing Agreement and bearing
the same series designation. Series Supplement: The agreement into which this
Standard Terms is incorporated and pursuant to which, together with this
Standard Terms, a Series of Certificates is issued. Servicing Accounts: The
account or accounts created and maintained pursuant to Section 3.08. Servicing
Criteria: The "servicing criteria" set forth in Item 1122(d) of Regulation AB,
as such may be amended from time to time. Servicing Advances: All customary,
reasonable and necessary "out of pocket" costs and expenses incurred in
connection with a default, delinquency or other unanticipated event by the
Master Servicer or a Subservicer in the performance of its servicing
obligations, including, but not limited to, the cost of (i) the preservation,
restoration and protection of a Mortgaged Property or, with respect to a
Cooperative Loan, the related Cooperative Apartment, (ii) any enforcement or
judicial proceedings, including foreclosures, including any expenses incurred in
relation to any such proceedings that result from the Mortgage Loan being
registered on the MERS System, (iii) the management and liquidation of any REO
Property, (iv) any mitigation procedures implemented in accordance with Section
3.07, and (v) compliance with the obligations under Sections 3.01, 3.08, 3.11,
3.12(a) and 3.14, including, if the Master Servicer or any Affiliate of the
Master Servicer provides services such as appraisals and brokerage services that
are customarily provided by Persons other than servicers of mortgage loans,
reasonable compensation for such services. Servicing Advance Reimbursement
Amounts: As defined in Section 3.22. Servicing Fee: With respect to any Mortgage
Loan and Distribution Date, the fee payable monthly to the Master Servicer in
respect of master servicing compensation that accrues at an annual rate
designated on the Mortgage Loan Schedule as the "MSTR SERV FEE" for such
Mortgage Loan, as may be adjusted with respect to successor Master Servicers as
provided in Section 7.02. Servicing Modification: Any reduction of the interest
rate on or the outstanding principal balance of a Mortgage Loan, any extension
of the final maturity date of a Mortgage Loan, and any increase to the
outstanding principal balance of a Mortgage Loan by adding to the Stated
Principal Balance unpaid principal and interest and other amounts owing under
the Mortgage Loan, in each case pursuant to a modification of a Mortgage Loan
that is in default, or for which, in the judgment of the Master Servicer,
default is reasonably foreseeable in accordance with Section 3.07(a). Servicing
Officer: Any officer of the Master Servicer involved in, or responsible for, the
administration and servicing of the Mortgage Loans whose name and specimen
signature appear on a list of servicing officers furnished to the Trustee by the
Master Servicer, as such list may from time to time be amended. Special Hazard
Loss: Any Realized Loss not in excess of the cost of the lesser of repair or
replacement of a Mortgaged Property (or, with respect to a Cooperative Loan, the
related Cooperative Apartment) suffered by such Mortgaged Property (or
Cooperative Apartment) on account of direct physical loss, exclusive of (i) any
loss of a type covered by a hazard policy or a flood insurance policy required
to be maintained in respect of such Mortgaged Property pursuant to Section
3.12(a), except to the extent of the portion of such loss not covered as a
result of any coinsurance provision and (ii) any Extraordinary Loss. Standard &
Poor's: Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., or its successor in interest. Stated Principal Balance: With
respect to any Mortgage Loan or related REO Property, as of any Distribution
Date, (i) the sum of (a) the Cut-off Date Principal Balance of the Mortgage Loan
plus (b) any amount by which the Stated Principal Balance of the Mortgage Loan
has been increased pursuant to a Servicing Modification, minus (ii) the sum of
(a) the principal portion of the Monthly Payments due with respect to such
Mortgage Loan or REO Property during each Due Period ending with the Due Period
related to the previous Distribution Date which were received or with respect to
which an Advance was made, and (b) all Principal Prepayments with respect to
such Mortgage Loan or REO Property, and all Insurance Proceeds, Liquidation
Proceeds and REO Proceeds, to the extent applied by the Master Servicer as
recoveries of principal in accordance with Section 3.14 with respect to such
Mortgage Loan or REO Property, in each case which were distributed pursuant to
Section 4.02 on any previous Distribution Date, and (c) any Realized Loss
allocated to Certificateholders with respect thereto for any previous
Distribution Date. Subclass: With respect to the Class A-V Certificates, any
Subclass thereof issued pursuant to Section 5.01(c). Any such Subclass will
represent the Uncertificated Class A-V REMIC Regular Interest or Interests
specified by the initial Holder of the Class A-V Certificates pursuant to
Section 5.01(c). Subordinate Certificate: Any one of the Class M Certificates or
Class B Certificates, executed by the Trustee and authenticated by the
Certificate Registrar substantially in the form annexed hereto as Exhibit B and
Exhibit C, respectively. Subordinate Class Percentage: With respect to any
Distribution Date and any Class of Subordinate Certificates, a fraction,
expressed as a percentage, the numerator of which is the aggregate Certificate
Principal Balance of such Class of Subordinate Certificates immediately prior to
such date and the denominator of which is the aggregate Stated Principal Balance
of all of the Mortgage Loans (or related REO Properties) (other than the related
Discount Fraction of each Discount Mortgage Loan) immediately prior to such
Distribution Date. Subordinate Percentage: As of any Distribution Date and, with
respect to any Mortgage Pool comprised of two or more Loan Groups, any Loan
Group, 100% minus the related Senior Percentage as of such Distribution Date.
Subsequent Recoveries: As of any Distribution Date, amounts received by the
Master Servicer (net of any related expenses permitted to be reimbursed pursuant
to Section 3.10) or surplus amounts held by the Master Servicer to cover
estimated expenses (including, but not limited to, recoveries in respect of the
representations and warranties made by the related Seller pursuant to the
applicable Seller's Agreement and assigned to the Trustee pursuant to Section
2.04) specifically related to a Mortgage Loan that was the subject of a Cash
Liquidation or an REO Disposition prior to the related Prepayment Period that
resulted in a Realized Loss. Subserviced Mortgage Loan: Any Mortgage Loan that,
at the time of reference thereto, is subject to a Subservicing Agreement.
Subservicer: Any Person with whom the Master Servicer has entered into a
Subservicing Agreement and who generally satisfied the requirements set forth in
the Program Guide in respect of the qualification of a Subservicer as of the
date of its approval as a Subservicer by the Master Servicer. Subservicer
Advance: Any delinquent installment of principal and interest on a Mortgage Loan
which is advanced by the related Subservicer (net of its Subservicing Fee)
pursuant to the Subservicing Agreement. Subservicing Account: An account
established by a Subservicer in accordance with Section 3.08. Subservicing
Agreement: The written contract between the Master Servicer and any Subservicer
relating to servicing and administration of certain Mortgage Loans as provided
in Section 3.02, generally in the form of the servicer contract referred to or
contained in the Program Guide or in such other form as has been approved by the
Master Servicer and the Company. With respect to Additional Collateral Loans
subserviced by MLCC, the Subservicing Agreement shall also include the Addendum
and Assignment Agreement and the Pledged Asset Mortgage Servicing Agreement.
With respect to any Pledged Asset Loan subserviced by GMAC Mortgage Corporation,
the Addendum and Assignment Agreement, dated as of November 24, 1998, between
the Master Servicer and GMAC Mortgage Corporation, as such agreement may be
amended from time to time. Subservicing Fee: As to any Mortgage Loan, the fee
payable monthly to the related Subservicer (or, in the case of a Nonsubserviced
Mortgage Loan, to the Master Servicer) in respect of subservicing and other
compensation that accrues at an annual rate equal to the excess of the Mortgage
Rate borne by the related Mortgage Note over the rate per annum designated on
the Mortgage Loan Schedule as the "CURR NET" for such Mortgage Loan. Successor
Master Servicer: As defined in Section 3.22. Surety: Ambac, or its successors in
interest, or such other surety as may be identified in the Series Supplement.
Surety Bond: The Limited Purpose Surety Bond (Policy No. AB0039BE), dated
February 28, 1996 in respect to Mortgage Loans originated by MLCC, or the Surety
Bond (Policy No. AB0240BE), dated March 17, 1999 in respect to Mortgage Loans
originated by Novus Financial Corporation, in each case issued by Ambac for the
benefit of certain beneficiaries, including the Trustee for the benefit of the
Holders of the Certificates, but only to the extent that such Surety Bond covers
any Additional Collateral Loans, or such other Surety Bond as may be identified
in the Series Supplement. Tax Returns: The federal income tax return on Internal
Revenue Service Form 1066, U.S. Real Estate Mortgage Investment Conduit Income
Tax Return, including Schedule Q thereto, Quarterly Notice to Residual Interest
Holders of REMIC Taxable Income or Net Loss Allocation, or any successor forms,
to be filed on behalf of any REMIC formed under the Series Supplement and under
the REMIC Provisions, together with any and all other information, reports or
returns that may be required to be furnished to the Certificateholders or filed
with the Internal Revenue Service or any other governmental taxing authority
under any applicable provisions of federal, state or local tax laws. Transaction
Party: As defined in Section 12.02(a). Transfer: Any direct or indirect
transfer, sale, pledge, hypothecation or other form of assignment of any
Ownership Interest in a Certificate. Transferee: Any Person who is acquiring by
Transfer any Ownership Interest in a Certificate. Transferor: Any Person who is
disposing by Transfer of any Ownership Interest in a Certificate. Trust Fund:
The segregated pool of assets related to a Series, with respect to which one or
more REMIC elections are to be made pursuant to this Agreement, consisting of:
(i) the Mortgage Loans and the related Mortgage Files and collateral securing
such Mortgage Loans, (ii) all payments on and collections in respect of the
Mortgage Loans due after the Cut-off Date as shall be on deposit in the
Custodial Account or in the Certificate Account and identified as belonging to
the Trust Fund, including the proceeds from the liquidation of Additional
Collateral for any Additional Collateral Loan or Pledged Assets for any Pledged
Asset Loan, but not including amounts on deposit in the Initial Monthly Payment
Fund, (iii) property that secured a Mortgage Loan and that has been acquired for
the benefit of the Certificateholders by foreclosure or deed in lieu of
foreclosure, (iv) the hazard insurance policies and Primary Insurance Policies,
if any, the Pledged Assets with respect to each Pledged Asset Loan, and the
interest in the Surety Bond transferred to the Trustee pursuant to Section 2.01,
and (v) all proceeds of clauses (i) through (iv) above. Trustee Information: As
specified in Section 12.05(a)(i)(A). Uninsured Cause: Any cause of damage to
property subject to a Mortgage such that the complete restoration of such
property is not fully reimbursable by the hazard insurance policies. United
States Person or U.S. Person: (i) A citizen or resident of the United States,
(ii) a corporation, partnership or other entity treated as a corporation or
partnership for United States federal income tax purposes organized in or under
the laws of the United States or any state thereof or the District of Columbia
(unless, in the case of a partnership, Treasury regulations provide otherwise),
provided that, for purposes solely of the restrictions on the transfer of
residual interests, no partnership or other entity treated as a partnership for
United States federal income tax purposes shall be treated as a United States
Person or U.S. Person unless all persons that own an interest in such
partnership either directly or indirectly through any chain of entities no one
of which is a corporation for United States federal income tax purposes are
required by the applicable operating agreement to be United States Persons,
(iii) an estate the income of which is includible in gross income for United
States tax purposes, regardless of its source, or (iv) a trust if a court within
the United States is able to exercise primary supervision over the
administration of the trust and one or more United States persons have authority
to control all substantial decisions of the trust. Notwithstanding the preceding
sentence, to the extent provided in Treasury regulations, certain Trusts in
existence on August 20, 1996, and treated as United States persons prior to such
date, that elect to continue to be treated as United States persons will also be
a U.S. Person. U.S.A. Patriot Act: Uniting and Strengthening America by
Providing Appropriate Tools to Intercept and Obstruct Terrorism Act of 2001, as
amended. Voting Rights: The portion of the voting rights of all of the
Certificates which is allocated to any Certificate, and more specifically
designated in Article XI of the Series Supplement. Section 1.02. Use of Words
and Phrases. "Herein," "hereby," "hereunder," `hereof," "hereinbefore,"
"hereinafter" and other equivalent words refer to the Pooling and Servicing
Agreement as a whole. All references herein to Articles, Sections or Subsections
shall mean the corresponding Articles, Sections and Subsections in the Pooling
and Servicing Agreement. The definitions set forth herein include both the
singular and the plural. <!-- MARKER PAGE="sheet: 246; page: 246" --> <HR SIZE=5
COLOR=GRAY NOSHADE> ARTICLE II CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE
OF CERTIFICATES Section 2.01. Conveyance of Mortgage Loans. (a) The Company,
concurrently with the execution and delivery hereof, does hereby assign to the
Trustee for the benefit of the Certificateholders without recourse all the
right, title and interest of the Company in and to the Mortgage Loans, including
all interest and principal received on or with respect to the Mortgage Loans
after the Cut-off Date (other than payments of principal and interest due on the
Mortgage Loans in the month of the Cut-off Date). In connection with such
transfer and assignment, the Company does hereby deliver to the Trustee the
Certificate Policy (as defined in the Series Supplement), if any for the benefit
of the Holders of the Insured Certificates (as defined in the Series
Supplement). (b) In connection with such assignment, except as set forth in
Section 2.01(c) and subject to Section 2.01(d) below, the Company does hereby
deliver to, and deposit with, the Trustee, or to and with one or more
Custodians, as the duly appointed agent or agents of the Trustee for such
purpose, the following documents or instruments (or copies thereof as permitted
by this Section) (I) with respect to each Mortgage Loan so assigned (other than
a Cooperative Loan): (i) The original Mortgage Note, endorsed without recourse
in blank or to the order of the Trustee, and showing an unbroken chain of
endorsements from the originator thereof to the Person endorsing it to the
Trustee, or with respect to any Destroyed Mortgage Note, an original lost note
affidavit from the related Seller or Residential Funding stating that the
original Mortgage Note was lost, misplaced or destroyed, together with a copy of
the related Mortgage Note; (ii) The original Mortgage, noting the presence of
the MIN of the Mortgage Loan and language indicating that the Mortgage Loan is a
MOM Loan if the Mortgage Loan is a MOM Loan, with evidence of recording
indicated thereon or a copy of the Mortgage with evidence of recording indicated
thereon; (iii) Unless the Mortgage Loan is registered on the MERS(R)System, an
original Assignment of the Mortgage to the Trustee with evidence of recording
indicated thereon or a copy of such assignment with evidence of recording
indicated thereon; (iv) The original recorded assignment or assignments of the
Mortgage showing an unbroken chain of title from the originator thereof to the
Person assigning it to the Trustee (or to MERS, if the Mortgage Loan is
registered on the MERS(R)System and noting the presence of a MIN) with evidence
of recordation noted thereon or attached thereto, or a copy of such assignment
or assignments of the Mortgage with evidence of recording indicated thereon; and
(v) The original of each modification, assumption agreement or preferred loan
agreement, if any, relating to such Mortgage Loan or a copy of each
modification, assumption agreement or preferred loan agreement. and (II) with
respect to each Cooperative Loan so assigned: (i) The original Mortgage Note,
endorsed without recourse to the order of the Trustee and showing an unbroken
chain of endorsements from the originator thereof to the Person endorsing it to
the Trustee, or with respect to any Destroyed Mortgage Note, an original lost
note affidavit from the related Seller or Residential Funding stating that the
original Mortgage Note was lost, misplaced or destroyed, together with a copy of
the related Mortgage Note; (ii) A counterpart of the Cooperative Lease and the
Assignment of Proprietary Lease to the originator of the Cooperative Loan with
intervening assignments showing an unbroken chain of title from such originator
to the Trustee; (iii) The related Cooperative Stock Certificate, representing
the related Cooperative Stock pledged with respect to such Cooperative Loan,
together with an undated stock power (or other similar instrument) executed in
blank; (iv) The original recognition agreement by the Cooperative of the
interests of the mortgagee with respect to the related Cooperative Loan; (v) The
Security Agreement; (vi) Copies of the original UCC-1 financing statement, and
any continuation statements, filed by the originator of such Cooperative Loan as
secured party, each with evidence of recording thereof, evidencing the interest
of the originator under the Security Agreement and the Assignment of Proprietary
Lease; (vii) Copies of the filed UCC-3 assignments of the security interest
referenced in clause (vi) above showing an unbroken chain of title from the
originator to the Trustee, each with evidence of recording thereof, evidencing
the interest of the originator under the Security Agreement and the Assignment
of Proprietary Lease; (viii) An executed assignment of the interest of the
originator in the Security Agreement, Assignment of Proprietary Lease and the
recognition agreement referenced in clause (iv) above, showing an unbroken chain
of title from the originator to the Trustee; (ix) The original of each
modification, assumption agreement or preferred loan agreement, if any, relating
to such Cooperative Loan; and (x) A duly completed UCC-1 financing statement
showing the Master Servicer as debtor, the Company as secured party and the
Trustee as assignee and a duly completed UCC-1 financing statement showing the
Company as debtor and the Trustee as secured party, each in a form sufficient
for filing, evidencing the interest of such debtors in the Cooperative Loans.
(c) The Company may, in lieu of delivering the original of the documents set
forth in Section 2.01(b)(I)(ii), (iii), (iv) and (v) and Section (b)(II)(ii),
(iv), (vii), (ix) and (x) (or copies thereof as permitted by Section 2.01(b)) to
the Trustee or the Custodian or Custodians, deliver such documents to the Master
Servicer, and the Master Servicer shall hold such documents in trust for the use
and benefit of all present and future Certificateholders until such time as is
set forth in the next sentence. Within thirty Business Days following the
earlier of (i) the receipt of the original of all of the documents or
instruments set forth in Section 2.01(b)(I)(ii), (iii), (iv) and (v) and Section
(b)(II)(ii), (iv), (vii), (ix) and (x) (or copies thereof as permitted by such
Section) for any Mortgage Loan and (ii) a written request by the Trustee to
deliver those documents with respect to any or all of the Mortgage Loans then
being held by the Master Servicer, the Master Servicer shall deliver a complete
set of such documents to the Trustee or the Custodian or Custodians that are the
duly appointed agent or agents of the Trustee. The parties hereto agree that it
is not intended that any Mortgage Loan be included in the Trust Fund that is
either (i) a "High-Cost Home Loan" as defined in the New Jersey Home Ownership
Act effective November 27, 2003, (ii) a "High-Cost Home Loan" as defined in the
New Mexico Home Loan Protection Act effective January 1, 2004, (iii) a "High
Cost Home Mortgage Loan" as defined in the Massachusetts Predatory Home Loan
Practices Act effective November 7, 2004 or (iv) a "High-Cost Home Loan" as
defined in the Indiana House Enrolled Act No. 1229, effective as of January 1,
2005. (d) Notwithstanding the provisions of Section 2.01(c), in connection with
any Mortgage Loan, if the Company cannot deliver the original of the Mortgage,
any assignment, modification, assumption agreement or preferred loan agreement
(or copy thereof as permitted by Section 2.01(b)) with evidence of recording
thereon concurrently with the execution and delivery of this Agreement because
of (i) a delay caused by the public recording office where such Mortgage,
assignment, modification, assumption agreement or preferred loan agreement as
the case may be, has been delivered for recordation, or (ii) a delay in the
receipt of certain information necessary to prepare the related assignments, the
Company shall deliver or cause to be delivered to the Trustee or the respective
Custodian a copy of such Mortgage, assignment, modification, assumption
agreement or preferred loan agreement. The Company shall promptly cause to be
recorded in the appropriate public office for real property records the
Assignment referred to in clause (I)(iii) of Section 2.01(b), except (a) in
states where, in the opinion of counsel acceptable to the Trustee and the Master
Servicer, such recording is not required to protect the Trustee's interests in
the Mortgage Loan against the claim of any subsequent transferee or any
successor to or creditor of the Company or the originator of such Mortgage Loan
or (b) if MERS is identified on the Mortgage or on a properly recorded
assignment of the Mortgage as the mortgagee of record solely as nominee for the
Seller and its successors and assigns, and shall promptly cause to be filed the
Form UCC-3 assignment and UCC-1 financing statement referred to in clause
(II)(vii) and (x), respectively, of Section 2.01(b). If any Assignment, Form
UCC-3 or Form UCC-1, as applicable, is lost or returned unrecorded to the
Company because of any defect therein, the Company shall prepare a substitute
Assignment, Form UCC-3 or Form UCC-1, as applicable, or cure such defect, as the
case may be, and cause such Assignment to be recorded in accordance with this
paragraph. The Company shall promptly deliver or cause to be delivered to the
Trustee or the respective Custodian such Mortgage or Assignment or Form UCC-3 or
Form UCC-1, as applicable, (or copy thereof as permitted by Section 2.01(b))
with evidence of recording indicated thereon at the time specified in Section
2.01(c). In connection with its servicing of Cooperative Loans, the Master
Servicer will use its best efforts to file timely continuation statements with
regard to each financing statement and assignment relating to Cooperative Loans
as to which the related Cooperative Apartment is located outside of the State of
New York. If the Company delivers to the Trustee or Custodian any Mortgage Note
or Assignment of Mortgage in blank, the Company shall, or shall cause the
Custodian to, complete the endorsement of the Mortgage Note and the Assignment
of Mortgage in the name of the Trustee in conjunction with the Interim
Certification issued by the Custodian, as contemplated by Section 2.02. Any of
the items set forth in Sections 2.01(b)(I)(ii), (iii), (iv) and (v) and (II)(vi)
and (vii) and that may be delivered as a copy rather than the original may be
delivered to the Trustee or the Custodian. In connection with the assignment of
any Mortgage Loan registered on the MERS(R)System, the Company further agrees
that it will cause, at the Company's own expense, within 30 Business Days after
the Closing Date, the MERS(R)System to indicate that such Mortgage Loans have
been assigned by the Company to the Trustee in accordance with this Agreement
for the benefit of the Certificateholders by including (or deleting, in the case
of Mortgage Loans which are repurchased in accordance with this Agreement) in
such computer files (a) the code in the field which identifies the specific
Trustee and (b) the code in the field "Pool Field" which identifies the series
of the Certificates issued in connection with such Mortgage Loans. The Company
further agrees that it will not, and will not permit the Master Servicer to, and
the Master Servicer agrees that it will not, alter the codes referenced in this
paragraph with respect to any Mortgage Loan during the term of this Agreement
unless and until such Mortgage Loan is repurchased in accordance with the terms
of this Agreement. (e) Residential Funding hereby assigns to the Trustee its
security interest in and to any Additional Collateral or Pledged Assets, its
right to receive amounts due or to become due in respect of any Additional
Collateral or Pledged Assets pursuant to the related Subservicing Agreement and
its rights as beneficiary under the Surety Bond in respect of any Additional
Collateral Loans. With respect to any Additional Collateral Loan or Pledged
Asset Loan, Residential Funding shall cause to be filed in the appropriate
recording office a UCC-3 statement giving notice of the assignment of the
related security interest to the Trust Fund and shall thereafter cause the
timely filing of all necessary continuation statements with regard to such
financing statements. (f) It is intended that the conveyance by the Company to
the Trustee of the Mortgage Loans as provided for in this Section 2.01 be and
the Uncertificated REMIC Regular Interests, if any (as provided for in Section
2.06), be construed as a sale by the Company to the Trustee of the Mortgage
Loans and any Uncertificated REMIC Regular Interests for the benefit of the
Certificateholders. Further, it is not intended that such conveyance be deemed
to be a pledge of the Mortgage Loans and any Uncertificated REMIC Regular
Interests by the Company to the Trustee to secure a debt or other obligation of
the Company. Nonetheless, (a) this Agreement is intended to be and hereby is a
security agreement within the meaning of Articles 8 and 9 of the New York
Uniform Commercial Code and the Uniform Commercial Code of any other applicable
jurisdiction; (b) the conveyance provided for in Section 2.01 shall be deemed to
be, and hereby is, (1) a grant by the Company to the Trustee of a security
interest in all of the Company's right (including the power to convey title
thereto), title and interest, whether now owned or hereafter acquired, in and to
any and all general intangibles, payment intangibles, accounts, chattel paper,
instruments, documents, money, deposit accounts, certificates of deposit, goods,
letters of credit, advices of credit and investment property and other property
of whatever kind or description now existing or hereafter acquired consisting
of, arising from or relating to any of the following: (A) the Mortgage Loans,
including (i) with respect to each Cooperative Loan, the related Mortgage Note,
Security Agreement, Assignment of Proprietary Lease, Cooperative Stock
Certificate and Cooperative Lease, (ii) with respect to each Mortgage Loan other
than a Cooperative Loan, the related Mortgage Note and Mortgage, and (iii) any
insurance policies and all other documents in the related Mortgage File, (B) all
amounts payable pursuant to the Mortgage Loans in accordance with the terms
thereof, (C) any Uncertificated REMIC Regular Interests and (D) all proceeds of
the conversion, voluntary or involuntary, of the foregoing into cash,
instruments, securities or other property, including without limitation all
amounts from time to time held or invested in the Certificate Account or the
Custodial Account, whether in the form of cash, instruments, securities or other
property and (2) an assignment by the Company to the Trustee of any security
interest in any and all of Residential Funding's right (including the power to
convey title thereto), title and interest, whether now owned or hereafter
acquired, in and to the property described in the foregoing clauses (1)(A), (B),
(C) and (D) granted by Residential Funding to the Company pursuant to the
Assignment Agreement; (c) the possession by the Trustee, the Custodian or any
other agent of the Trustee of Mortgage Notes or such other items of property as
constitute instruments, money, payment intangibles, negotiable documents, goods,
deposit accounts, letters of credit, advices of credit, investment property,
certificated securities or chattel paper shall be deemed to be "possession by
the secured party," or possession by a purchaser or a person designated by such
secured party, for purposes of perfecting the security interest pursuant to the
Minnesota Uniform Commercial Code and the Uniform Commercial Code of any other
applicable jurisdiction as in effect (including, without limitation, Sections
8-106, 9-313, 9-314 and 9-106 thereof); and (d) notifications to persons holding
such property, and acknowledgments, receipts or confirmations from persons
holding such property, shall be deemed notifications to, or acknowledgments,
receipts or confirmations from, securities intermediaries, bailees or agents of,
or persons holding for (as applicable) the Trustee for the purpose of perfecting
such security interest under applicable law. The Company and, at the Company's
direction, Residential Funding and the Trustee shall, to the extent consistent
with this Agreement, take such reasonable actions as may be necessary to ensure
that, if this Agreement were determined to create a security interest in the
Mortgage Loans, any Uncertificated REMIC Regular Interests and the other
property described above, such security interest would be determined to be a
perfected security interest of first priority under applicable law and will be
maintained as such throughout the term of this Agreement. Without limiting the
generality of the foregoing, the Company shall prepare and deliver to the
Trustee not less than 15 days prior to any filing date and, the Trustee shall
forward for filing, or shall cause to be forwarded for filing, at the expense of
the Company, all filings necessary to maintain the effectiveness of any original
filings necessary under the Uniform Commercial Code as in effect in any
jurisdiction to perfect the Trustee's security interest in or lien on the
Mortgage Loans and any Uncertificated REMIC Regular Interests, as evidenced by
an Officers' Certificate of the Company, including without limitation (x)
continuation statements, and (y) such other statements as may be occasioned by
(1) any change of name of Residential Funding, the Company or the Trustee (such
preparation and filing shall be at the expense of the Trustee, if occasioned by
a change in the Trustee's name), (2) any change of type or jurisdiction of
organization of Residential Funding or the Company, (3) any transfer of any
interest of Residential Funding or the Company in any Mortgage Loan or (4) any
transfer of any interest of Residential Funding or the Company in any
Uncertificated REMIC Regular Interest. (g) The Master Servicer hereby
acknowledges the receipt by it of the Initial Monthly Payment Fund. The Master
Servicer shall hold such Initial Monthly Payment Fund in the Custodial Account
and shall include such Initial Monthly Payment Fund in the Available
Distribution Amount for the initial Distribution Date. Notwithstanding anything
herein to the contrary, the Initial Monthly Payment Fund shall not be an asset
of any REMIC. To the extent that the Initial Monthly Payment Fund constitutes a
reserve fund for federal income tax purposes, (1) it shall be an outside reserve
fund and not an asset of any REMIC, (2) it shall be owned by the Seller and (3)
amounts transferred by any REMIC to the Initial Monthly Payment Fund shall be
treated as transferred to the Seller or any successor, all within the meaning of
Section 1.860G-2(h) of the Treasury Regulations. (h) The Company agrees that the
sale of each Pledged Asset Loan pursuant to this Agreement will also constitute
the assignment, sale, setting-over, transfer and conveyance to the Trustee,
without recourse (but subject to the Company's covenants, representations and
warranties specifically provided herein), of all of the Company's obligations
and all of the Company's right, title and interest in, to and under, whether now
existing or hereafter acquired as owner of the Mortgage Loan with respect to any
and all money, securities, security entitlements, accounts, general intangibles,
payment intangibles, instruments, documents, deposit accounts, certificates of
deposit, commodities contracts, and other investment property and other property
of whatever kind or description consisting of, arising from or related to (i)
the Assigned Contracts, (ii) all rights, powers and remedies of the Company as
owner of such Mortgage Loan under or in connection with the Assigned Contracts,
whether arising under the terms of such Assigned Contracts, by statute, at law
or in equity, or otherwise arising out of any default by the Mortgagor under or
in connection with the Assigned Contracts, including all rights to exercise any
election or option or to make any decision or determination or to give or
receive any notice, consent, approval or waiver thereunder, (iii) the Pledged
Amounts and all money, securities, security entitlements, accounts, general
intangibles, payment intangibles, instruments, documents, deposit accounts,
certificates of deposit, commodities contracts, and other investment property
and other property of whatever kind or description and all cash and non-cash
proceeds of the sale, exchange, or redemption of, and all stock or conversion
rights, rights to subscribe, liquidation dividends or preferences, stock
dividends, rights to interest, dividends, earnings, income, rents, issues,
profits, interest payments or other distributions of cash or other property that
secures a Pledged Asset Loan, (iv) all documents, books and records concerning
the foregoing (including all computer programs, tapes, disks and related items
containing any such information) and (v) all insurance proceeds (including
proceeds from the Federal Deposit Insurance Corporation or the Securities
Investor Protection Corporation or any other insurance company) of any of the
foregoing or replacements thereof or substitutions therefor, proceeds of
proceeds and the conversion, voluntary or involuntary, of any thereof. The
foregoing transfer, sale, assignment and conveyance does not constitute and is
not intended to result in the creation, or an assumption by the Trustee, of any
obligation of the Company, or any other person in connection with the Pledged
Assets or under any agreement or instrument relating thereto, including any
obligation to the Mortgagor, other than as owner of the Mortgage Loan. Section
2.02. Acceptance by Trustee. The Trustee acknowledges receipt (or, with respect
to Mortgage Loans subject to a Custodial Agreement, and based solely upon a
receipt or certification executed by the Custodian, receipt by the respective
Custodian as the duly appointed agent of the Trustee) of the documents referred
to in Section 2.01(b)(i) above (except that for purposes of such acknowledgement
only, a Mortgage Note may be endorsed in blank) and declares that it, or a
Custodian as its agent, holds and will hold such documents and the other
documents constituting a part of the Mortgage Files delivered to it, or a
Custodian as its agent, and the rights of Residential Funding with respect to
any Pledged Assets, Additional Collateral and the Surety Bond assigned to the
Trustee pursuant to Section 2.01, in trust for the use and benefit of all
present and future Certificateholders. The Trustee or Custodian (such Custodian
being so obligated under a Custodial Agreement) agrees, for the benefit of
Certificateholders, to review each Mortgage File delivered to it pursuant to
Section 2.01(b) within 45 days after the Closing Date to ascertain that all
required documents (specifically as set forth in Section 2.01(b)), have been
executed and received, and that such documents relate to the Mortgage Loans
identified on the Mortgage Loan Schedule, as supplemented, that have been
conveyed to it, and to deliver to the Trustee a certificate (the "Interim
Certification") to the effect that all documents required to be delivered
pursuant to Section 2.01(b) above have been executed and received and that such
documents relate to the Mortgage Loans identified on the Mortgage Loan Schedule,
except for any exceptions listed on Schedule A attached to such Interim
Certification. Upon delivery of the Mortgage Files by the Company or the Master
Servicer, the Trustee shall acknowledge receipt (or, with respect to Mortgage
Loans subject to a Custodial Agreement, and based solely upon a receipt or
certification executed by the Custodian, receipt by the respective Custodian as
the duly appointed agent of the Trustee) of the documents referred to in Section
2.01(c) above. If the Custodian, as the Trustee's agent, finds any document or
documents constituting a part of a Mortgage File to be missing or defective, the
Trustee shall promptly so notify the Master Servicer and the Company. Pursuant
to Section 2.3 of the Custodial Agreement, the Custodian will notify the Master
Servicer, the Company and the Trustee of any such omission or defect found by it
in respect of any Mortgage File held by it in respect of the items reviewed by
it pursuant to the Custodial Agreement. If such omission or defect materially
and adversely affects the interests of the Certificateholders, the Master
Servicer shall promptly notify Residential Funding of such omission or defect
and request Residential Funding to correct or cure such omission or defect
within 60 days from the date the Master Servicer was notified of such omission
or defect and, if Residential Funding does not correct or cure such omission or
defect within such period, require Residential Funding to purchase such Mortgage
Loan from the Trust Fund at its Purchase Price, within 90 days from the date the
Master Servicer was notified of such omission or defect; provided that if the
omission or defect would cause the Mortgage Loan to be other than a "qualified
mortgage" as defined in Section 860G(a)(3) of the Code, any such cure or
repurchase must occur within 90 days from the date such breach was discovered.
The Purchase Price for any such Mortgage Loan shall be deposited by the Master
Servicer in the Custodial Account maintained by it pursuant to Section 3.07 and,
upon receipt by the Trustee of written notification of such deposit signed by a
Servicing Officer, the Trustee or any Custodian, as the case may be, shall
release to Residential Funding the related Mortgage File and the Trustee shall
execute and deliver such instruments of transfer or assignment prepared by the
Master Servicer, in each case without recourse, as shall be necessary to vest in
Residential Funding or its designee any Mortgage Loan released pursuant hereto
and thereafter such Mortgage Loan shall not be part of the Trust Fund. It is
understood and agreed that the obligation of Residential Funding to so cure or
purchase any Mortgage Loan as to which a material and adverse defect in or
omission of a constituent document exists shall constitute the sole remedy
respecting such defect or omission available to Certificateholders or the
Trustee on behalf of the Certificateholders. Section 2.03. Representations,
Warranties and Covenants of the Master Servicer and the Company. (a) The Master
Servicer hereby represents and warrants to the Trustee for the benefit of the
Certificateholders that: (i) The Master Servicer is a corporation duly
organized, validly existing and in good standing under the laws governing its
creation and existence and is or will be in compliance with the laws of each
state in which any Mortgaged Property is located to the extent necessary to
ensure the enforceability of each Mortgage Loan in accordance with the terms of
this Agreement; (ii) The execution and delivery of this Agreement by the Master
Servicer and its performance and compliance with the terms of this Agreement
will not violate the Master Servicer's Certificate of Incorporation or Bylaws or
constitute a material default (or an event which, with notice or lapse of time,
or both, would constitute a material default) under, or result in the material
breach of, any material contract, agreement or other instrument to which the
Master Servicer is a party or which may be applicable to the Master Servicer or
any of its assets; (iii) This Agreement, assuming due authorization, execution
and delivery by the Trustee and the Company, constitutes a valid, legal and
binding obligation of the Master Servicer, enforceable against it in accordance
with the terms hereof subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the enforcement of
creditors' rights generally and to general principles of equity, regardless of
whether such enforcement is considered in a proceeding in equity or at law; (iv)
The Master Servicer is not in default with respect to any order or decree of any
court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that would materially
and adversely affect the condition (financial or other) or operations of the
Master Servicer or its properties or might have consequences that would
materially adversely affect its performance hereunder; (v) No litigation is
pending or, to the best of the Master Servicer's knowledge, threatened against
the Master Servicer which would prohibit its entering into this Agreement or
performing its obligations under this Agreement; (vi) The Master Servicer will
comply in all material respects in the performance of this Agreement with all
reasonable rules and requirements of each insurer under each Required Insurance
Policy; (vii) No information, certificate of an officer, statement furnished in
writing or report delivered to the Company, any Affiliate of the Company or the
Trustee by the Master Servicer will, to the knowledge of the Master Servicer,
contain any untrue statement of a material fact or omit a material fact
necessary to make the information, certificate, statement or report not
misleading; (viii) The Master Servicer has examined each existing, and will
examine each new, Subservicing Agreement and is or will be familiar with the
terms thereof. The terms of each existing Subservicing Agreement and each
designated Subservicer are acceptable to the Master Servicer and any new
Subservicing Agreements will comply with the provisions of Section 3.02; and
(ix) The Master Servicer is a member of MERS in good standing, and will comply
in all material respects with the rules and procedures of MERS in connection
with the servicing of the Mortgage Loans that are registered with MERS. It is
understood and agreed that the representations and warranties set forth in this
Section 2.03(a) shall survive delivery of the respective Mortgage Files to the
Trustee or any Custodian. Upon discovery by either the Company, the Master
Servicer, the Trustee or any Custodian of a breach of any representation or
warranty set forth in this Section 2.03(a) which materially and adversely
affects the interests of the Certificateholders in any Mortgage Loan, the party
discovering such breach shall give prompt written notice to the other parties
(any Custodian being so obligated under a Custodial Agreement). Within 90 days
of its discovery or its receipt of notice of such breach, the Master Servicer
shall either (i) cure such breach in all material respects or (ii) to the extent
that such breach is with respect to a Mortgage Loan or a related document,
purchase such Mortgage Loan from the Trust Fund at the Purchase Price and in the
manner set forth in Section 2.02; provided that if the omission or defect would
cause the Mortgage Loan to be other than a "qualified mortgage" as defined in
Section 860G(a)(3) of the Code, any such cure or repurchase must occur within 90
days from the date such breach was discovered. The obligation of the Master
Servicer to cure such breach or to so purchase such Mortgage Loan shall
constitute the sole remedy in respect of a breach of a representation and
warranty set forth in this Section 2.03(a) available to the Certificateholders
or the Trustee on behalf of the Certificateholders. (b) Representations and
warranties relating to the Mortgage Loans are set forth in Section 2.03(b) of
the Series Supplement. Section 2.04. Representations and Warranties of
Residential Funding. The Company, as assignee of Residential Funding under the
Assignment Agreement, hereby assigns to the Trustee for the benefit of
Certificateholders all of its right, title and interest in respect of the
Assignment Agreement applicable to a Mortgage Loan. Insofar as the Assignment
Agreement relates to the representations and warranties made by Residential
Funding in respect of such Mortgage Loan and any remedies provided thereunder
for any breach of such representations and warranties, such right, title and
interest may be enforced by the Master Servicer on behalf of the Trustee and the
Certificateholders. Upon the discovery by the Company, the Master Servicer, the
Trustee or any Custodian of a breach of any of the representations and
warranties made in the Assignment Agreement (which, for purposes hereof, will be
deemed to include any other cause giving rise to a repurchase obligation under
the Assignment Agreement) in respect of any Mortgage Loan which materially and
adversely affects the interests of the Certificateholders in such Mortgage Loan,
the party discovering such breach shall give prompt written notice to the other
parties (any Custodian being so obligated under a Custodial Agreement). The
Master Servicer shall promptly notify Residential Funding of such breach and
request that Residential Funding either (i) cure such breach in all material
respects within 90 days from the date the Master Servicer was notified of such
breach or (ii) purchase such Mortgage Loan from the Trust Fund at the Purchase
Price and in the manner set forth in Section 2.02; provided that Residential
Funding shall have the option to substitute a Qualified Substitute Mortgage Loan
or Loans for such Mortgage Loan if such substitution occurs within two years
following the Closing Date; provided that if the breach would cause the Mortgage
Loan to be other than a "qualified mortgage" as defined in Section 860G(a)(3) of
the Code, any such cure, repurchase or substitution must occur within 90 days
from the date the breach was discovered. If a breach of the Compliance With Laws
Representation has given rise to the obligation to repurchase or substitute a
Mortgage Loan pursuant to Section 4 of the Assignment Agreement, then the Master
Servicer shall request that Residential Funding pay to the Trust Fund,
concurrently with and in addition to the remedies provided in the preceding
sentence, an amount equal to any liability, penalty or expense that was actually
incurred and paid out of or on behalf of the Trust Fund, and that directly
resulted from such breach, or if incurred and paid by the Trust Fund thereafter,
concurrently with such payment. In the event that Residential Funding elects to
substitute a Qualified Substitute Mortgage Loan or Loans for a Deleted Mortgage
Loan pursuant to this Section 2.04, Residential Funding shall deliver to the
Trustee or the Custodian for the benefit of the Certificateholders with respect
to such Qualified Substitute Mortgage Loan or Loans, the original Mortgage Note,
the Mortgage, an Assignment of the Mortgage in recordable form, if required
pursuant to Section 2.01, and such other documents and agreements as are
required by Section 2.01, with the Mortgage Note endorsed as required by Section
2.01. No substitution will be made in any calendar month after the Determination
Date for such month. Monthly Payments due with respect to Qualified Substitute
Mortgage Loans in the month of substitution shall not be part of the Trust Fund
and will be retained by the Master Servicer and remitted by the Master Servicer
to Residential Funding on the next succeeding Distribution Date. For the month
of substitution, distributions to the Certificateholders will include the
Monthly Payment due on a Deleted Mortgage Loan for such month and thereafter
Residential Funding shall be entitled to retain all amounts received in respect
of such Deleted Mortgage Loan. The Master Servicer shall amend or cause to be
amended the Mortgage Loan Schedule, and, if the Deleted Mortgage Loan was a
Discount Mortgage Loan, the Schedule of Discount Fractions, for the benefit of
the Certificateholders to reflect the removal of such Deleted Mortgage Loan and
the substitution of the Qualified Substitute Mortgage Loan or Loans and the
Master Servicer shall deliver the amended Mortgage Loan Schedule, and, if the
Deleted Mortgage Loan was a Discount Mortgage Loan, the amended Schedule of
Discount Fractions, to the Trustee. Upon such substitution, the Qualified
Substitute Mortgage Loan or Loans shall be subject to the terms of this
Agreement and the related Subservicing Agreement in all respects, Residential
Funding shall be deemed to have made the representations and warranties with
respect to the Qualified Substitute Mortgage Loan contained in the related
Assignment Agreement, and the Company and the Master Servicer shall be deemed to
have made with respect to any Qualified Substitute Mortgage Loan or Loans, as of
the date of substitution, the covenants, representations and warranties set
forth in this Section 2.04, in Section 2.03 hereof and in Section 4 of the
Assignment Agreement, and the Master Servicer shall be obligated to repurchase
or substitute for any Qualified Substitute Mortgage Loan as to which a
Repurchase Event (as defined in the Assignment Agreement) has occurred pursuant
to Section 4 of the Assignment Agreement. In connection with the substitution of
one or more Qualified Substitute Mortgage Loans for one or more Deleted Mortgage
Loans, the Master Servicer will determine the amount (if any) by which the
aggregate principal balance of all such Qualified Substitute Mortgage Loans as
of the date of substitution is less than the aggregate Stated Principal Balance
of all such Deleted Mortgage Loans (in each case after application of the
principal portion of the Monthly Payments due in the month of substitution that
are to be distributed to the Certificateholders in the month of substitution).
Residential Funding shall deposit the amount of such shortfall into the
Custodial Account on the day of substitution, without any reimbursement
therefor. Residential Funding shall give notice in writing to the Trustee of
such event, which notice shall be accompanied by an Officers' Certificate as to
the calculation of such shortfall and (subject to Section 10.01(f)) by an
Opinion of Counsel to the effect that such substitution will not cause (a) any
federal tax to be imposed on the Trust Fund, including without limitation, any
federal tax imposed on "prohibited transactions" under Section 860F(a)(1) of the
Code or on "contributions after the startup date" under Section 860G(d)(1) of
the Code or (b) any portion of any REMIC to fail to qualify as such at any time
that any Certificate is outstanding. It is understood and agreed that the
obligation of Residential Funding to cure such breach or purchase, or to
substitute for, a Mortgage Loan as to which such a breach has occurred and is
continuing and to make any additional payments required under the Assignment
Agreement in connection with a breach of the Compliance With Laws Representation
shall constitute the sole remedy respecting such breach available to the
Certificateholders or the Trustee on behalf of Certificateholders. If the Master
Servicer is Residential Funding, then the Trustee shall also have the right to
give the notification and require the purchase or substitution provided for in
the second preceding paragraph in the event of such a breach of a representation
or warranty made by Residential Funding in the Assignment Agreement. In
connection with the purchase of or substitution for any such Mortgage Loan by
Residential Funding, the Trustee shall assign to Residential Funding all of the
Trustee's right, title and interest in respect of the Assignment Agreement
applicable to such Mortgage Loan. Section 2.05. Execution and Authentication of
Certificates/Issuance of Certificates Evidencing Interests in REMIC I
Certificates. As provided in Section 2.05 of the Series Supplement. Section
2.06. Conveyance of Uncertificated REMIC I and REMIC II Regular Interests;
Acceptance by the Trustee. As provided in Section 2.06 of the Series Supplement.
Section 2.07. Issuance of Certificates Evidencing Interests in REMIC II. As
provided in Section 2.07 of the Series Supplement. Section 2.08. Purposes and
Powers of the Trust. The purpose of the trust, as created hereunder, is to
engage in the following activities: (a) to sell the Certificates to the Company
in exchange for the Mortgage Loans; (b) to enter into and perform its
obligations under this Agreement; (c) to engage in those activities that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith; and (d) subject to compliance with this
Agreement, to engage in such other activities as may be required in connection
with conservation of the Trust Fund and the making of distributions to the
Certificateholders. The trust is hereby authorized to engage in the foregoing
activities. Notwithstanding the provisions of Section 11.01, the trust shall not
engage in any activity other than in connection with the foregoing or other than
as required or authorized by the terms of this Agreement while any Certificate
is outstanding, and this Section 2.08 may not be amended, without the consent of
the Certificateholders evidencing a majority of the aggregate Voting Rights of
the Certificates. <!-- MARKER PAGE="sheet: 246; page: 246" --> <HR SIZE=5
COLOR=GRAY NOSHADE> ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
Section 3.01. Master Servicer to Act as Servicer. (a) The Master Servicer shall
service and administer the Mortgage Loans in accordance with the terms of this
Agreement and the respective Mortgage Loans and shall have full power and
authority, acting alone or through Subservicers as provided in Section 3.02, to
do any and all things which it may deem necessary or desirable in connection
with such servicing and administration. Without limiting the generality of the
foregoing, the Master Servicer in its own name or in the name of a Subservicer
is hereby authorized and empowered by the Trustee when the Master Servicer or
the Subservicer, as the case may be, believes it appropriate in its best
judgment, to execute and deliver, on behalf of the Certificateholders and the
Trustee or any of them, any and all instruments of satisfaction or cancellation,
or of partial or full release or discharge, or of consent to assumption or
modification in connection with a proposed conveyance, or of assignment of any
Mortgage and Mortgage Note in connection with the repurchase of a Mortgage Loan
and all other comparable instruments, or with respect to the modification or
re-recording of a Mortgage for the purpose of correcting the Mortgage, the
subordination of the lien of the Mortgage in favor of a public utility company
or government agency or unit with powers of eminent domain, the taking of a deed
in lieu of foreclosure, the commencement, prosecution or completion of judicial
or non-judicial foreclosure, the conveyance of a Mortgaged Property to the
related Insurer, the acquisition of any property acquired by foreclosure or deed
in lieu of foreclosure, or the management, marketing and conveyance of any
property acquired by foreclosure or deed in lieu of foreclosure with respect to
the Mortgage Loans and with respect to the Mortgaged Properties. The Master
Servicer further is authorized and empowered by the Trustee, on behalf of the
Certificateholders and the Trustee, in its own name or in the name of the
Subservicer, when the Master Servicer or the Subservicer, as the case may be,
believes it appropriate in its best judgment to register any Mortgage Loan on
the MERS(R)System, or cause the removal from the registration of any Mortgage
Loan on the MERS(R)System, to execute and deliver, on behalf of the Trustee and
the Certificateholders or any of them, any and all instruments of assignment and
other comparable instruments with respect to such assignment or re-recording of
a Mortgage in the name of MERS, solely as nominee for the Trustee and its
successors and assigns. Any expenses incurred in connection with the actions
described in the preceding sentence shall be borne by the Master Servicer in
accordance with Section 3.16(c), with no right of reimbursement; provided, that
if, as a result of MERS discontinuing or becoming unable to continue operations
in connection with the MERS System, it becomes necessary to remove any Mortgage
Loan from registration on the MERS System and to arrange for the assignment of
the related Mortgages to the Trustee, then any related expenses shall be
reimbursable to the Master Servicer. Notwithstanding the foregoing, subject to
Section 3.07(a), the Master Servicer shall not permit any modification with
respect to any Mortgage Loan that would both constitute a sale or exchange of
such Mortgage Loan within the meaning of Section 1001 of the Code and any
proposed, temporary or final regulations promulgated thereunder (other than in
connection with a proposed conveyance or assumption of such Mortgage Loan that
is treated as a Principal Prepayment in Full pursuant to Section 3.13(d) hereof)
and cause any REMIC formed under the Series Supplement to fail to qualify as a
REMIC under the Code. The Trustee shall furnish the Master Servicer with any
powers of attorney and other documents necessary or appropriate to enable the
Master Servicer to service and administer the Mortgage Loans. The Trustee shall
not be liable for any action taken by the Master Servicer or any Subservicer
pursuant to such powers of attorney. In servicing and administering any
Nonsubserviced Mortgage Loan, the Master Servicer shall, to the extent not
inconsistent with this Agreement, comply with the Program Guide as if it were
the originator of such Mortgage Loan and had retained the servicing rights and
obligations in respect thereof. In connection with servicing and administering
the Mortgage Loans, the Master Servicer and any Affiliate of the Master Servicer
(i) may perform services such as appraisals and brokerage services that are not
customarily provided by servicers of mortgage loans, and shall be entitled to
reasonable compensation therefor in accordance with Section 3.10 and (ii) may,
at its own discretion and on behalf of the Trustee, obtain credit information in
the form of a "credit score" from a credit repository. (b) All costs incurred by
the Master Servicer or by Subservicers in effecting the timely payment of taxes
and assessments on the properties subject to the Mortgage Loans shall not, for
the purpose of calculating monthly distributions to the Certificateholders, be
added to the amount owing under the related Mortgage Loans, notwithstanding that
the terms of such Mortgage Loan so permit, and such costs shall be recoverable
to the extent permitted by Section 3.10(a)(ii). (c) The Master Servicer may
enter into one or more agreements in connection with the offering of
pass-through certificates evidencing interests in one or more of the
Certificates providing for the payment by the Master Servicer of amounts
received by the Master Servicer as servicing compensation hereunder and required
to cover certain Prepayment Interest Shortfalls on the Mortgage Loans, which
payment obligation will thereafter be an obligation of the Master Servicer
hereunder. Section 3.02. Subservicing Agreements Between Master Servicer and
Subservicers; Enforcement of Subservicers' and Sellers' Obligations. (a) The
Master Servicer may continue in effect Subservicing Agreements entered into by
Residential Funding and Subservicers prior to the execution and delivery of this
Agreement, and may enter into new Subservicing Agreements with Subservicers, for
the servicing and administration of all or some of the Mortgage Loans. Each
Subservicer of a Mortgage Loan shall be entitled to receive and retain, as
provided in the related Subservicing Agreement and in Section 3.07, the related
Subservicing Fee from payments of interest received on such Mortgage Loan after
payment of all amounts required to be remitted to the Master Servicer in respect
of such Mortgage Loan. For any Mortgage Loan that is a Nonsubserviced Mortgage
Loan, the Master Servicer shall be entitled to receive and retain an amount
equal to the Subservicing Fee from payments of interest. Unless the context
otherwise requires, references in this Agreement to actions taken or to be taken
by the Master Servicer in servicing the Mortgage Loans include actions taken or
to be taken by a Subservicer on behalf of the Master Servicer. Each Subservicing
Agreement will be upon such terms and conditions as are generally required or
permitted by the Program Guide and are not inconsistent with this Agreement and
as the Master Servicer and the Subservicer have agreed. A representative form of
Subservicing Agreement is attached hereto as Exhibit E. With the approval of the
Master Servicer, a Subservicer may delegate its servicing obligations to
third-party servicers, but such Subservicer will remain obligated under the
related Subservicing Agreement. The Master Servicer and a Subservicer may enter
into amendments thereto or a different form of Subservicing Agreement, and the
form referred to or included in the Program Guide is merely provided for
information and shall not be deemed to limit in any respect the discretion of
the Master Servicer to modify or enter into different Subservicing Agreements;
provided, however, that any such amendments or different forms shall be
consistent with and not violate the provisions of either this Agreement or the
Program Guide in a manner which would materially and adversely affect the
interests of the Certificateholders. The Program Guide and any other
Subservicing Agreement entered into between the Master Servicer and any
Subservicer shall require the Subservicer to accurately and fully report its
borrower credit files to each of the Credit Repositories in a timely manner. (b)
As part of its servicing activities hereunder, the Master Servicer, for the
benefit of the Trustee and the Certificateholders, shall use its best reasonable
efforts to enforce the obligations of each Subservicer under the related
Subservicing Agreement and of each Seller under the related Seller's Agreement
insofar as the Company's rights with respect to Seller's obligation has been
assigned to the Trustee hereunder, to the extent that the non-performance of any
such Seller's obligation would have a material and adverse effect on a Mortgage
Loan, including, without limitation, the obligation to purchase a Mortgage Loan
on account of defective documentation, as described in Section 2.02, or on
account of a breach of a representation or warranty, as described in Section
2.04. Such enforcement, including, without limitation, the legal prosecution of
claims, termination of Subservicing Agreements or Seller's Agreements, as
appropriate, and the pursuit of other appropriate remedies, shall be in such
form and carried out to such an extent and at such time as the Master Servicer
would employ in its good faith business judgment and which are normal and usual
in its general mortgage servicing activities. The Master Servicer shall pay the
costs of such enforcement at its own expense, and shall be reimbursed therefor
only (i) from a general recovery resulting from such enforcement to the extent,
if any, that such recovery exceeds all amounts due in respect of the related
Mortgage Loan or (ii) from a specific recovery of costs, expenses or attorneys
fees against the party against whom such enforcement is directed. For purposes
of clarification only, the parties agree that the foregoing is not intended to,
and does not, limit the ability of the Master Servicer to be reimbursed for
expenses that are incurred in connection with the enforcement of a Seller's
obligations (insofar as the Company's rights with respect to such Seller's
obligations have been assigned to the Trustee hereunder) and are reimbursable
pursuant to Section 3.10(a)(viii). Section 3.03. Successor Subservicers. The
Master Servicer shall be entitled to terminate any Subservicing Agreement that
may exist in accordance with the terms and conditions of such Subservicing
Agreement and without any limitation by virtue of this Agreement; provided,
however, that in the event of termination of any Subservicing Agreement by the
Master Servicer or the Subservicer, the Master Servicer shall either act as
servicer of the related Mortgage Loan or enter into a Subservicing Agreement
with a successor Subservicer which will be bound by the terms of the related
Subservicing Agreement. If the Master Servicer or any Affiliate of Residential
Funding acts as servicer, it will not assume liability for the representations
and warranties of the Subservicer which it replaces. If the Master Servicer
enters into a Subservicing Agreement with a successor Subservicer, the Master
Servicer shall use reasonable efforts to have the successor Subservicer assume
liability for the representations and warranties made by the terminated
Subservicer in respect of the related Mortgage Loans and, in the event of any
such assumption by the successor Subservicer, the Master Servicer may, in the
exercise of its business judgment, release the terminated Subservicer from
liability for such representations and warranties. Section 3.04. Liability of
the Master Servicer. Notwithstanding any Subservicing Agreement, any of the
provisions of this Agreement relating to agreements or arrangements between the
Master Servicer or a Subservicer or reference to actions taken through a
Subservicer or otherwise, the Master Servicer shall remain obligated and liable
to the Trustee and the Certificateholders for the servicing and administering of
the Mortgage Loans in accordance with the provisions of Section 3.01 without
diminution of such obligation or liability by virtue of such Subservicing
Agreements or arrangements or by virtue of indemnification from the Subservicer
or the Company and to the same extent and under the same terms and conditions as
if the Master Servicer alone were servicing and administering the Mortgage
Loans. The Master Servicer shall be entitled to enter into any agreement with a
Subservicer or Seller for indemnification of the Master Servicer and nothing
contained in this Agreement shall be deemed to limit or modify such
indemnification. Section 3.05. No Contractual Relationship Between Subservicer
and Trustee or Certificateholders. Any Subservicing Agreement that may be
entered into and any other transactions or services relating to the Mortgage
Loans involving a Subservicer in its capacity as such and not as an originator
shall be deemed to be between the Subservicer and the Master Servicer alone and
the Trustee and the Certificateholders shall not be deemed parties thereto and
shall have no claims, rights, obligations, duties or liabilities with respect to
the Subservicer in its capacity as such except as set forth in Section 3.06. The
foregoing provision shall not in any way limit a Subservicer's obligation to
cure an omission or defect or to repurchase a Mortgage Loan as referred to in
Section 2.02 hereof. Section 3.06. Assumption or Termination of Subservicing
Agreements by Trustee. (a) If the Master Servicer shall for any reason no longer
be the master servicer (including by reason of an Event of Default), the
Trustee, its designee or its successor shall thereupon assume all of the rights
and obligations of the Master Servicer under each Subservicing Agreement that
may have been entered into. The Trustee, its designee or the successor servicer
for the Trustee shall be deemed to have assumed all of the Master Servicer's
interest therein and to have replaced the Master Servicer as a party to the
Subservicing Agreement to the same extent as if the Subservicing Agreement had
been assigned to the assuming party except that the Master Servicer shall not
thereby be relieved of any liability or obligations under the Subservicing
Agreement. (b) The Master Servicer shall, upon request of the Trustee but at the
expense of the Master Servicer, deliver to the assuming party all documents and
records relating to each Subservicing Agreement and the Mortgage Loans then
being serviced and an accounting of amounts collected and held by it and
otherwise use its best efforts to effect the orderly and efficient transfer of
each Subservicing Agreement to the assuming party. Section 3.07. Collection of
Certain Mortgage Loan Payments; Deposits to Custodial Account. (a) The Master
Servicer shall make reasonable efforts to collect all payments called for under
the terms and provisions of the Mortgage Loans, and shall, to the extent such
procedures shall be consistent with this Agreement and the terms and provisions
of any related Primary Insurance Policy, follow such collection procedures as it
would employ in its good faith business judgment and which are normal and usual
in its general mortgage servicing activities. Consistent with the foregoing, the
Master Servicer may in its discretion (i) waive any late payment charge or any
prepayment charge or penalty interest in connection with the prepayment of a
Mortgage Loan and (ii) extend the Due Date for payments due on a Mortgage Loan
in accordance with the Program Guide; provided, however, that the Master
Servicer shall first determine that any such waiver or extension will not impair
the coverage of any related Primary Insurance Policy or materially adversely
affect the lien of the related Mortgage. Notwithstanding anything in this
Section to the contrary, the Master Servicer shall not enforce any prepayment
charge to the extent that such enforcement would violate any applicable law. In
the event of any such arrangement, the Master Servicer shall make timely
advances on the related Mortgage Loan during the scheduled period in accordance
with the amortization schedule of such Mortgage Loan without modification
thereof by reason of such arrangements unless otherwise agreed to by the Holders
of the Classes of Certificates affected thereby; provided, however, that no such
extension shall be made if any such advance would be a Nonrecoverable Advance.
Consistent with the terms of this Agreement, the Master Servicer may also waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor if in the Master Servicer's determination such waiver, modification,
postponement or indulgence is not materially adverse to the interests of the
Certificateholders (taking into account any estimated Realized Loss that might
result absent such action); provided, however, that the Master Servicer may not
modify materially or permit any Subservicer to modify any Mortgage Loan,
including without limitation any modification that would change the Mortgage
Rate, forgive the payment of any principal or interest (unless in connection
with the liquidation of the related Mortgage Loan or except in connection with
prepayments to the extent that such reamortization is not inconsistent with the
terms of the Mortgage Loan), capitalize any amounts owing on the Mortgage Loan
by adding such amount to the outstanding principal balance of the Mortgage Loan,
or extend the final maturity date of such Mortgage Loan, unless such Mortgage
Loan is in default or, in the judgment of the Master Servicer, such default is
reasonably foreseeable; provided, further, that (1) no such modification shall
reduce the interest rate on a Mortgage Loan below one-half of the Mortgage Rate
as in effect on the Cut-off Date, but not less than the sum of the rates at
which the Servicing Fee and the Subservicing Fee with respect to such Mortgage
Loan accrues plus the rate at which the premium paid to the Certificate Insurer,
if any, accrues, (2) the final maturity date for any Mortgage Loan shall not be
extended beyond the Maturity Date, (3) the Stated Principal Balance of all
Reportable Modified Mortgage Loans subject to Servicing Modifications (measured
at the time of the Servicing Modification and after giving effect to any
Servicing Modification) can be no more than five percent of the aggregate
principal balance of the Mortgage Loans as of the Cut-off Date, unless such
limit is increased from time to time with the consent of the Rating Agencies and
the Certificate Insurer, if any. In addition, any amounts owing on a Mortgage
Loan added to the outstanding principal balance of such Mortgage Loan must be
fully amortized over the remaining term of such Mortgage Loan, and such amounts
may be added to the outstanding principal balance of a Mortgage Loan only once
during the life of such Mortgage Loan. Also, the addition of such amounts
described in the preceding sentence shall be implemented in accordance with the
Program Guide and may be implemented only by Subservicers that have been
approved by the Master Servicer for such purpose. In connection with any
Curtailment of a Mortgage Loan, the Master Servicer, to the extent not
inconsistent with the terms of the Mortgage Note and local law and practice, may
permit the Mortgage Loan to be reamortized such that the Monthly Payment is
recalculated as an amount that will fully amortize the remaining Stated
Principal Balance thereof by the original Maturity Date based on the original
Mortgage Rate; provided, that such re-amortization shall not be permitted if it
would constitute a reissuance of the Mortgage Loan for federal income tax
purposes, except if such reissuance is described in Treasury Regulation Section
1.860G-2(b)(3). (b) The Master Servicer shall establish and maintain a Custodial
Account in which the Master Servicer shall deposit or cause to be deposited on a
daily basis, except as otherwise specifically provided herein, the following
payments and collections remitted by Subservicers or received by it in respect
of the Mortgage Loans subsequent to the Cut-off Date (other than in respect of
principal and interest on the Mortgage Loans due on or before the Cut-off Date):
(i) All payments on account of principal, including Principal Prepayments made
by Mortgagors on the Mortgage Loans and the principal component of any
Subservicer Advance or of any REO Proceeds received in connection with an REO
Property for which an REO Disposition has occurred; (ii) All payments on account
of interest at the Adjusted Mortgage Rate on the Mortgage Loans, including
Buydown Funds, if any, and the interest component of any Subservicer Advance or
of any REO Proceeds received in connection with an REO Property for which an REO
Disposition has occurred; (iii) Insurance Proceeds, Subsequent Recoveries and
Liquidation Proceeds (net of any related expenses of the Subservicer); (iv) All
proceeds of any Mortgage Loans purchased pursuant to Section 2.02, 2.03, 2.04 or
4.07 (including amounts received from Residential Funding pursuant to the last
paragraph of Section 4 of the Assignment Agreement in respect of any liability,
penalty or expense that resulted from a breach of the Compliance With Laws
Representation and all amounts required to be deposited in connection with the
substitution of a Qualified Substitute Mortgage Loan pursuant to Section 2.03 or
2.04; (v) Any amounts required to be deposited pursuant to Section 3.07(c) or
3.21; (vi) All amounts transferred from the Certificate Account to the Custodial
Account in accordance with Section 4.02(a); (vii) Any amounts realized by the
Subservicer and received by the Master Servicer in respect of any Additional
Collateral; and (viii) Any amounts received by the Master Servicer in respect of
Pledged Assets. The foregoing requirements for deposit in the Custodial Account
shall be exclusive, it being understood and agreed that, without limiting the
generality of the foregoing, payments on the Mortgage Loans which are not part
of the Trust Fund (consisting of payments in respect of principal and interest
on the Mortgage Loans due on or before the Cut-off Date) and payments or
collections in the nature of prepayment charges or late payment charges or
assumption fees may but need not be deposited by the Master Servicer in the
Custodial Account. In the event any amount not required to be deposited in the
Custodial Account is so deposited, the Master Servicer may at any time withdraw
such amount from the Custodial Account, any provision herein to the contrary
notwithstanding. The Custodial Account may contain funds that belong to one or
more trust funds created for mortgage pass-through certificates of other series
and may contain other funds respecting payments on mortgage loans belonging to
the Master Servicer or serviced or master serviced by it on behalf of others.
Notwithstanding such commingling of funds, the Master Servicer shall keep
records that accurately reflect the funds on deposit in the Custodial Account
that have been identified by it as being attributable to the Mortgage Loans.
With respect to Insurance Proceeds, Liquidation Proceeds, REO Proceeds and the
proceeds of the purchase of any Mortgage Loan pursuant to Sections 2.02, 2.03,
2.04 and 4.07 received in any calendar month, the Master Servicer may elect to
treat such amounts as included in the Available Distribution Amount for the
Distribution Date in the month of receipt, but is not obligated to do so. If the
Master Servicer so elects, such amounts will be deemed to have been received
(and any related Realized Loss shall be deemed to have occurred) on the last day
of the month prior to the receipt thereof. (c) The Master Servicer shall use its
best efforts to cause the institution maintaining the Custodial Account to
invest the funds in the Custodial Account attributable to the Mortgage Loans in
Permitted Investments which shall mature not later than the Certificate Account
Deposit Date next following the date of such investment (with the exception of
the Amount Held for Future Distribution) and which shall not be sold or disposed
of prior to their maturities. All income and gain realized from any such
investment shall be for the benefit of the Master Servicer as additional
servicing compensation and shall be subject to its withdrawal or order from time
to time. The amount of any losses incurred in respect of any such investments
attributable to the investment of amounts in respect of the Mortgage Loans shall
be deposited in the Custodial Account by the Master Servicer out of its own
funds immediately as realized without any right of reimbursement. (d) The Master
Servicer shall give notice to the Trustee and the Company of any change in the
location of the Custodial Account and the location of the Certificate Account
prior to the use thereof. Section 3.08. Subservicing Accounts; Servicing
Accounts. (a) In those cases where a Subservicer is servicing a Mortgage Loan
pursuant to a Subservicing Agreement, the Master Servicer shall cause the
Subservicer, pursuant to the Subservicing Agreement, to establish and maintain
one or more Subservicing Accounts which shall be an Eligible Account or, if such
account is not an Eligible Account, shall generally satisfy the requirements of
the Program Guide and be otherwise acceptable to the Master Servicer and each
Rating Agency. The Subservicer will be required thereby to deposit into the
Subservicing Account on a daily basis all proceeds of Mortgage Loans received by
the Subservicer, less its Subservicing Fees and unreimbursed advances and
expenses, to the extent permitted by the Subservicing Agreement. If the
Subservicing Account is not an Eligible Account, the Master Servicer shall be
deemed to have received such monies upon receipt thereof by the Subservicer. The
Subservicer shall not be required to deposit in the Subservicing Account
payments or collections in the nature of prepayment charges or late charges or
assumption fees. On or before the date specified in the Program Guide, but in no
event later than the Determination Date, the Master Servicer shall cause the
Subservicer, pursuant to the Subservicing Agreement, to remit to the Master
Servicer for deposit in the Custodial Account all funds held in the Subservicing
Account with respect to each Mortgage Loan serviced by such Subservicer that are
required to be remitted to the Master Servicer. The Subservicer will also be
required, pursuant to the Subservicing Agreement, to advance on such scheduled
date of remittance amounts equal to any scheduled monthly installments of
principal and interest less its Subservicing Fees on any Mortgage Loans for
which payment was not received by the Subservicer. This obligation to advance
with respect to each Mortgage Loan will continue up to and including the first
of the month following the date on which the related Mortgaged Property is sold
at a foreclosure sale or is acquired by the Trust Fund by deed in lieu of
foreclosure or otherwise. All such advances received by the Master Servicer
shall be deposited promptly by it in the Custodial Account. (b) The Subservicer
may also be required, pursuant to the Subservicing Agreement, to remit to the
Master Servicer for deposit in the Custodial Account interest at the Adjusted
Mortgage Rate (or Modified Net Mortgage Rate plus the rate per annum at which
the Servicing Fee accrues in the case of a Modified Mortgage Loan) on any
Curtailment received by such Subservicer in respect of a Mortgage Loan from the
related Mortgagor during any month that is to be applied by the Subservicer to
reduce the unpaid principal balance of the related Mortgage Loan as of the first
day of such month, from the date of application of such Curtailment to the first
day of the following month. Any amounts paid by a Subservicer pursuant to the
preceding sentence shall be for the benefit of the Master Servicer as additional
servicing compensation and shall be subject to its withdrawal or order from time
to time pursuant to Sections 3.10(a)(iv) and (v). (c) In addition to the
Custodial Account and the Certificate Account, the Master Servicer shall for any
Nonsubserviced Mortgage Loan, and shall cause the Subservicers for Subserviced
Mortgage Loans to, establish and maintain one or more Servicing Accounts and
deposit and retain therein all collections from the Mortgagors (or advances from
Subservicers) for the payment of taxes, assessments, hazard insurance premiums,
Primary Insurance Policy premiums, if applicable, or comparable items for the
account of the Mortgagors. Each Servicing Account shall satisfy the requirements
for a Subservicing Account and, to the extent permitted by the Program Guide or
as is otherwise acceptable to the Master Servicer, may also function as a
Subservicing Account. Withdrawals of amounts related to the Mortgage Loans from
the Servicing Accounts may be made only to effect timely payment of taxes,
assessments, hazard insurance premiums, Primary Insurance Policy premiums, if
applicable, or comparable items, to reimburse the Master Servicer or Subservicer
out of related collections for any payments made pursuant to Sections 3.11 (with
respect to the Primary Insurance Policy) and 3.12(a) (with respect to hazard
insurance), to refund to any Mortgagors any sums as may be determined to be
overages, to pay interest, if required, to Mortgagors on balances in the
Servicing Account or to clear and terminate the Servicing Account at the
termination of this Agreement in accordance with Section 9.01 or in accordance
with the Program Guide. As part of its servicing duties, the Master Servicer
shall, and the Subservicers will, pursuant to the Subservicing Agreements, be
required to pay to the Mortgagors interest on funds in this account to the
extent required by law. (d) The Master Servicer shall advance the payments
referred to in the preceding subsection that are not timely paid by the
Mortgagors or advanced by the Subservicers on the date when the tax, premium or
other cost for which such payment is intended is due, but the Master Servicer
shall be required so to advance only to the extent that such advances, in the
good faith judgment of the Master Servicer, will be recoverable by the Master
Servicer out of Insurance Proceeds, Liquidation Proceeds or otherwise. Section
3.09. Access to Certain Documentation and Information Regarding the Mortgage
Loans. If compliance with this Section 3.09 shall make any Class of Certificates
legal for investment by federally insured savings and loan associations, the
Master Servicer shall provide, or cause the Subservicers to provide, to the
Trustee, the Office of Thrift Supervision or the FDIC and the supervisory agents
and examiners thereof access to the documentation regarding the Mortgage Loans
required by applicable regulations of the Office of Thrift Supervision, such
access being afforded without charge but only upon reasonable request and during
normal business hours at the offices designated by the Master Servicer. The
Master Servicer shall permit such representatives to photocopy any such
documentation and shall provide equipment for that purpose at a charge
reasonably approximating the cost of such photocopying to the Master Servicer.
Section 3.10. Permitted Withdrawals from the Custodial Account. (a) The Master
Servicer may, from time to time as provided herein, make withdrawals from the
Custodial Account of amounts on deposit therein pursuant to Section 3.07 that
are attributable to the Mortgage Loans for the following purposes: (i) to make
deposits into the Certificate Account in the amounts and in the manner provided
for in Section 4.01; (ii) to reimburse itself or the related Subservicer for
previously unreimbursed Advances, Servicing Advances or other expenses made
pursuant to Sections 3.01, 3.07(a), 3.08, 3.11, 3.12(a), 3.14 and 4.04 or
otherwise reimbursable pursuant to the terms of this Agreement, such withdrawal
right being limited to amounts received on the related Mortgage Loans
(including, for this purpose, REO Proceeds, Insurance Proceeds, Liquidation
Proceeds and proceeds from the purchase of a Mortgage Loan pursuant to Section
2.02, 2.03, 2.04 or 4.07) which represent (A) Late Collections of Monthly
Payments for which any such advance was made in the case of Subservicer Advances
or Advances pursuant to Section 4.04 and (B) recoveries of amounts in respect of
which such advances were made in the case of Servicing Advances; (iii) to pay to
itself or the related Subservicer (if not previously retained by such
Subservicer) out of each payment received by the Master Servicer on account of
interest on a Mortgage Loan as contemplated by Sections 3.14 and 3.16, an amount
equal to that remaining portion of any such payment as to interest (but not in
excess of the Servicing Fee and the Subservicing Fee, if not previously
retained) which, when deducted, will result in the remaining amount of such
interest being interest at the Net Mortgage Rate (or Modified Net Mortgage Rate
in the case of a Modified Mortgage Loan) on the amount specified in the
amortization schedule of the related Mortgage Loan as the principal balance
thereof at the beginning of the period respecting which such interest was paid
after giving effect to any previous Curtailments; (iv) to pay to itself as
additional servicing compensation any interest or investment income earned on
funds and other property deposited in or credited to the Custodial Account that
it is entitled to withdraw pursuant to Section 3.07(c); (v) to pay to itself as
additional servicing compensation any Foreclosure Profits, any amounts remitted
by Subservicers as interest in respect of Curtailments pursuant to Section
3.08(b), and any amounts paid by a Mortgagor in connection with a Principal
Prepayment in Full in respect of interest for any period during the calendar
month in which such Principal Prepayment in Full is to be distributed to the
Certificateholders; (vi) to pay to itself, a Subservicer, a Seller, Residential
Funding, the Company or any other appropriate Person, as the case may be, with
respect to each Mortgage Loan or property acquired in respect thereof that has
been purchased or otherwise transferred pursuant to Section 2.02, 2.03, 2.04,
4.07 or 9.01, all amounts received thereon and not required to be distributed to
the Certificateholders as of the date on which the related Stated Principal
Balance or Purchase Price is determined; (vii) to reimburse itself or the
related Subservicer for any Nonrecoverable Advance or Advances in the manner and
to the extent provided in subsection (c) below, and any Advance or Servicing
Advance made in connection with a modified Mortgage Loan that is in default or,
in the judgment of the Master Servicer, default is reasonably foreseeable
pursuant to Section 3.07(a), to the extent the amount of the Advance or
Servicing Advance was added to the Stated Principal Balance of the Mortgage Loan
in a prior calendar month, or any Advance reimbursable to the Master Servicer
pursuant to Section 4.02(a); (viii) to reimburse itself or the Company for
expenses incurred by and reimbursable to it or the Company pursuant to Sections
3.01(a), 3.11, 3.13, 3.14(c), 6.03, 10.01 or otherwise, or in connection with
enforcing, in accordance with this Agreement, any repurchase, substitution or
indemnification obligation of any Seller (other than an Affiliate of the
Company) pursuant to the related Seller's Agreement; (ix) to reimburse itself
for Servicing Advances expended by it (a) pursuant to Section 3.14 in good faith
in connection with the restoration of property damaged by an Uninsured Cause,
and (b) in connection with the liquidation of a Mortgage Loan or disposition of
an REO Property to the extent not otherwise reimbursed pursuant to clause (ii)
or (viii) above; and (x) to withdraw any amount deposited in the Custodial
Account that was not required to be deposited therein pursuant to Section 3.07.
(b) Since, in connection with withdrawals pursuant to clauses (ii), (iii), (v)
and (vi), the Master Servicer's entitlement thereto is limited to collections or
other recoveries on the related Mortgage Loan, the Master Servicer shall keep
and maintain separate accounting, on a Mortgage Loan by Mortgage Loan basis, for
the purpose of justifying any withdrawal from the Custodial Account pursuant to
such clauses. (c) The Master Servicer shall be entitled to reimburse itself or
the related Subservicer for any advance made in respect of a Mortgage Loan that
the Master Servicer determines to be a Nonrecoverable Advance by withdrawal from
the Custodial Account of amounts on deposit therein attributable to the Mortgage
Loans on any Certificate Account Deposit Date succeeding the date of such
determination. Such right of reimbursement in respect of a Nonrecoverable
Advance relating to an Advance pursuant to Section 4.04 on any such Certificate
Account Deposit Date shall be limited to an amount not exceeding the portion of
such Advance previously paid to Certificateholders (and not theretofore
reimbursed to the Master Servicer or the related Subservicer). Section 3.11.
Maintenance of the Primary Insurance Policies; Collections Thereunder. (a) The
Master Servicer shall not take, or permit any Subservicer to take, any action
which would result in non-coverage under any applicable Primary Insurance Policy
of any loss which, but for the actions of the Master Servicer or Subservicer,
would have been covered thereunder. To the extent coverage is available, the
Master Servicer shall keep or cause to be kept in full force and effect each
such Primary Insurance Policy until the principal balance of the related
Mortgage Loan secured by a Mortgaged Property is reduced to 80% or less of the
Appraised Value in the case of such a Mortgage Loan having a Loan-to-Value Ratio
at origination in excess of 80%, provided that such Primary Insurance Policy was
in place as of the Cut-off Date and the Company had knowledge of such Primary
Insurance Policy. The Master Servicer shall be entitled to cancel or permit the
discontinuation of any Primary Insurance Policy as to any Mortgage Loan, if the
Stated Principal Balance of the Mortgage Loan is reduced below an amount equal
to 80% of the appraised value of the related Mortgaged Property as determined in
any appraisal thereof after the Closing Date, or if the Loan-to-Value Ratio is
reduced below 80% as a result of principal payments on the Mortgage Loan after
the Closing Date. In the event that the Company gains knowledge that as of the
Closing Date, a Mortgage Loan had a Loan-to-Value Ratio at origination in excess
of 80% and is not the subject of a Primary Insurance Policy (and was not
included in any exception to the representation in Section 2.03(b)(iv)) and that
such Mortgage Loan has a current Loan-to-Value Ratio in excess of 80% then the
Master Servicer shall use its reasonable efforts to obtain and maintain a
Primary Insurance Policy to the extent that such a policy is obtainable at a
reasonable price. The Master Servicer shall not cancel or refuse to renew any
such Primary Insurance Policy applicable to a Nonsubserviced Mortgage Loan, or
consent to any Subservicer canceling or refusing to renew any such Primary
Insurance Policy applicable to a Mortgage Loan subserviced by it, that is in
effect at the date of the initial issuance of the Certificates and is required
to be kept in force hereunder unless the replacement Primary Insurance Policy
for such canceled or non-renewed policy is maintained with an insurer whose
claims-paying ability is acceptable to each Rating Agency for mortgage
pass-through certificates having a rating equal to or better than the lower of
the then-current rating or the rating assigned to the Certificates as of the
Closing Date by such Rating Agency. (b) In connection with its activities as
administrator and servicer of the Mortgage Loans, the Master Servicer agrees to
present or to cause the related Subservicer to present, on behalf of the Master
Servicer, the Subservicer, if any, the Trustee and Certificateholders, claims to
the related Insurer under any Primary Insurance Policies, in a timely manner in
accordance with such policies, and, in this regard, to take or cause to be taken
such reasonable action as shall be necessary to permit recovery under any
Primary Insurance Policies respecting defaulted Mortgage Loans. Pursuant to
Section 3.07, any Insurance Proceeds collected by or remitted to the Master
Servicer under any Primary Insurance Policies shall be deposited in the
Custodial Account, subject to withdrawal pursuant to Section 3.10. Section 3.12.
Maintenance of Fire Insurance and Omissions and Fidelity Coverage. (a) The
Master Servicer shall cause to be maintained for each Mortgage Loan (other than
a Cooperative Loan) fire insurance with extended coverage in an amount which is
equal to the lesser of the principal balance owing on such Mortgage Loan or 100
percent of the insurable value of the improvements; provided, however, that such
coverage may not be less than the minimum amount required to fully compensate
for any loss or damage on a replacement cost basis. To the extent it may do so
without breaching the related Subservicing Agreement, the Master Servicer shall
replace any Subservicer that does not cause such insurance, to the extent it is
available, to be maintained. The Master Servicer shall also cause to be
maintained on property acquired upon foreclosure, or deed in lieu of
foreclosure, of any Mortgage Loan (other than a Cooperative Loan), fire
insurance with extended coverage in an amount which is at least equal to the
amount necessary to avoid the application of any co-insurance clause contained
in the related hazard insurance policy. Pursuant to Section 3.07, any amounts
collected by the Master Servicer under any such policies (other than amounts to
be applied to the restoration or repair of the related Mortgaged Property or
property thus acquired or amounts released to the Mortgagor in accordance with
the Master Servicer's normal servicing procedures) shall be deposited in the
Custodial Account, subject to withdrawal pursuant to Section 3.10. Any cost
incurred by the Master Servicer in maintaining any such insurance shall not, for
the purpose of calculating monthly distributions to the Certificateholders, be
added to the amount owing under the Mortgage Loan, notwithstanding that the
terms of the Mortgage Loan so permit. Such costs shall be recoverable by the
Master Servicer out of related late payments by the Mortgagor or out of
Insurance Proceeds and Liquidation Proceeds to the extent permitted by Section
3.10. It is understood and agreed that no earthquake or other additional
insurance is to be required of any Mortgagor or maintained on property acquired
in respect of a Mortgage Loan other than pursuant to such applicable laws and
regulations as shall at any time be in force and as shall require such
additional insurance. Whenever the improvements securing a Mortgage Loan (other
than a Cooperative Loan) are located at the time of origination of such Mortgage
Loan in a federally designated special flood hazard area, the Master Servicer
shall cause flood insurance (to the extent available) to be maintained in
respect thereof. Such flood insurance shall be in an amount equal to the lesser
of (i) the amount required to compensate for any loss or damage to the Mortgaged
Property on a replacement cost basis and (ii) the maximum amount of such
insurance available for the related Mortgaged Property under the national flood
insurance program (assuming that the area in which such Mortgaged Property is
located is participating in such program). If the Master Servicer shall obtain
and maintain a blanket fire insurance policy with extended coverage insuring
against hazard losses on all of the Mortgage Loans, it shall conclusively be
deemed to have satisfied its obligations as set forth in the first sentence of
this Section 3.12(a), it being understood and agreed that such policy may
contain a deductible clause, in which case the Master Servicer shall, in the
event that there shall not have been maintained on the related Mortgaged
Property a policy complying with the first sentence of this Section 3.12(a) and
there shall have been a loss which would have been covered by such policy,
deposit in the Certificate Account the amount not otherwise payable under the
blanket policy because of such deductible clause. Any such deposit by the Master
Servicer shall be made on the Certificate Account Deposit Date next preceding
the Distribution Date which occurs in the month following the month in which
payments under any such policy would have been deposited in the Custodial
Account. In connection with its activities as administrator and servicer of the
Mortgage Loans, the Master Servicer agrees to present, on behalf of itself, the
Trustee and the Certificateholders, claims under any such blanket policy. (b)
The Master Servicer shall obtain and maintain at its own expense and keep in
full force and effect throughout the term of this Agreement a blanket fidelity
bond and an errors and omissions insurance policy covering the Master Servicer's
officers and employees and other persons acting on behalf of the Master Servicer
in connection with its activities under this Agreement. The amount of coverage
shall be at least equal to the coverage that would be required by Fannie Mae or
Freddie Mac, whichever is greater, with respect to the Master Servicer if the
Master Servicer were servicing and administering the Mortgage Loans for Fannie
Mae or Freddie Mac. In the event that any such bond or policy ceases to be in
effect, the Master Servicer shall obtain a comparable replacement bond or policy
from an issuer or insurer, as the case may be, meeting the requirements, if any,
of the Program Guide and acceptable to the Company. Coverage of the Master
Servicer under a policy or bond obtained by an Affiliate of the Master Servicer
and providing the coverage required by this Section 3.12(b) shall satisfy the
requirements of this Section 3.12(b). Section 3.13. Enforcement of Due-on-Sale
Clauses; Assumption and Modification Agreements; Certain Assignments. (a) When
any Mortgaged Property is conveyed by the Mortgagor, the Master Servicer or
Subservicer, to the extent it has knowledge of such conveyance, shall enforce
any due-on-sale clause contained in any Mortgage Note or Mortgage, to the extent
permitted under applicable law and governmental regulations, but only to the
extent that such enforcement will not adversely affect or jeopardize coverage
under any Required Insurance Policy. Notwithstanding the foregoing: (i) the
Master Servicer shall not be deemed to be in default under this Section 3.13(a)
by reason of any transfer or assumption which the Master Servicer is restricted
by law from preventing; and (ii) if the Master Servicer determines that it is
reasonably likely that any Mortgagor will bring, or if any Mortgagor does bring,
legal action to declare invalid or otherwise avoid enforcement of a due-on-sale
clause contained in any Mortgage Note or Mortgage, the Master Servicer shall not
be required to enforce the due-on-sale clause or to contest such action. (b)
Subject to the Master Servicer's duty to enforce any due-on-sale clause to the
extent set forth in Section 3.13(a), in any case in which a Mortgaged Property
is to be conveyed to a Person by a Mortgagor, and such Person is to enter into
an assumption or modification agreement or supplement to the Mortgage Note or
Mortgage which requires the signature of the Trustee, or if an instrument of
release signed by the Trustee is required releasing the Mortgagor from liability
on the Mortgage Loan, the Master Servicer is authorized, subject to the
requirements of the sentence next following, to execute and deliver, on behalf
of the Trustee, the assumption agreement with the Person to whom the Mortgaged
Property is to be conveyed and such modification agreement or supplement to the
Mortgage Note or Mortgage or other instruments as are reasonable or necessary to
carry out the terms of the Mortgage Note or Mortgage or otherwise to comply with
any applicable laws regarding assumptions or the transfer of the Mortgaged
Property to such Person; provided, however, none of such terms and requirements
shall either (i) both (A) constitute a "significant modification" effecting an
exchange or reissuance of such Mortgage Loan under the REMIC Provisions and (B)
cause any portion of any REMIC formed under the Series Supplement to fail to
qualify as a REMIC under the Code or (subject to Section 10.01(f)), result in
the imposition of any tax on "prohibited transactions" or (ii) constitute
"contributions" after the start-up date under the REMIC Provisions. The Master
Servicer shall execute and deliver such documents only if it reasonably
determines that (i) its execution and delivery thereof will not conflict with or
violate any terms of this Agreement or cause the unpaid balance and interest on
the Mortgage Loan to be uncollectible in whole or in part, (ii) any required
consents of insurers under any Required Insurance Policies have been obtained
and (iii) subsequent to the closing of the transaction involving the assumption
or transfer (A) the Mortgage Loan will continue to be secured by a first
mortgage lien pursuant to the terms of the Mortgage, (B) such transaction will
not adversely affect the coverage under any Required Insurance Policies, (C) the
Mortgage Loan will fully amortize over the remaining term thereof, (D) no
material term of the Mortgage Loan (including the interest rate on the Mortgage
Loan) will be altered nor will the term of the Mortgage Loan be changed and (E)
if the seller/transferor of the Mortgaged Property is to be released from
liability on the Mortgage Loan, such release will not (based on the Master
Servicer's or Subservicer's good faith determination) adversely affect the
collectability of the Mortgage Loan. Upon receipt of appropriate instructions
from the Master Servicer in accordance with the foregoing, the Trustee shall
execute any necessary instruments for such assumption or substitution of
liability as directed in writing by the Master Servicer. Upon the closing of the
transactions contemplated by such documents, the Master Servicer shall cause the
originals or true and correct copies of the assumption agreement, the release
(if any), or the modification or supplement to the Mortgage Note or Mortgage to
be delivered to the Trustee or the Custodian and deposited with the Mortgage
File for such Mortgage Loan. Any fee collected by the Master Servicer or such
related Subservicer for entering into an assumption or substitution of liability
agreement will be retained by the Master Servicer or such Subservicer as
additional servicing compensation. (c) The Master Servicer or the related
Subservicer, as the case may be, shall be entitled to approve a request from a
Mortgagor for a partial release of the related Mortgaged Property, the granting
of an easement thereon in favor of another Person, any alteration or demolition
of the related Mortgaged Property (or, with respect to a Cooperative Loan, the
related Cooperative Apartment) without any right of reimbursement or other
similar matters if it has determined, exercising its good faith business
judgment in the same manner as it would if it were the owner of the related
Mortgage Loan, that the security for, and the timely and full collectability of,
such Mortgage Loan would not be adversely affected thereby and that any portion
of any REMIC formed under the Series Supplement would not fail to continue to
qualify as a REMIC under the Code as a result thereof and (subject to Section
10.01(f)) that no tax on "prohibited transactions" or "contributions" after the
startup day would be imposed on any such REMIC as a result thereof. Any fee
collected by the Master Servicer or the related Subservicer for processing such
a request will be retained by the Master Servicer or such Subservicer as
additional servicing compensation. (d) Subject to any other applicable terms and
conditions of this Agreement, the Trustee and Master Servicer shall be entitled
to approve an assignment in lieu of satisfaction with respect to any Mortgage
Loan, provided the obligee with respect to such Mortgage Loan following such
proposed assignment provides the Trustee and Master Servicer with a "Lender
Certification for Assignment of Mortgage Loan" in the form attached hereto as
Exhibit M, in form and substance satisfactory to the Trustee and Master
Servicer, providing the following: (i) that the substance of the assignment is,
and is intended to be, a refinancing of such Mortgage; (ii) that the Mortgage
Loan following the proposed assignment will have a rate of interest at least
0.25 percent below or above the rate of interest on such Mortgage Loan prior to
such proposed assignment; and (iii) that such assignment is at the request of
the borrower under the related Mortgage Loan. Upon approval of an assignment in
lieu of satisfaction with respect to any Mortgage Loan, the Master Servicer
shall receive cash in an amount equal to the unpaid principal balance of and
accrued interest on such Mortgage Loan and the Master Servicer shall treat such
amount as a Principal Prepayment in Full with respect to such Mortgage Loan for
all purposes hereof. Section 3.14. Realization Upon Defaulted Mortgage Loans.
(a) The Master Servicer shall foreclose upon or otherwise comparably convert
(which may include an REO Acquisition) the ownership of properties securing such
of the Mortgage Loans as come into and continue in default and as to which no
satisfactory arrangements can be made for collection of delinquent payments
pursuant to Section 3.07. Alternatively, the Master Servicer may take other
actions in respect of a defaulted Mortgage Loan, which may include (i) accepting
a short sale (a payoff of the Mortgage Loan for an amount less than the total
amount contractually owed in order to facilitate a sale of the Mortgaged
Property by the Mortgagor) or permitting a short refinancing (a payoff of the
Mortgage Loan for an amount less than the total amount contractually owed in
order to facilitate refinancing transactions by the Mortgagor not involving a
sale of the Mortgaged Property), (ii) arranging for a repayment plan or (iii)
agreeing to a modification in accordance with Section 3.07. In connection with
such foreclosure or other conversion, the Master Servicer shall, consistent with
Section 3.11, follow such practices and procedures as it shall deem necessary or
advisable, as shall be normal and usual in its general mortgage servicing
activities and as shall be required or permitted by the Program Guide; provided
that the Master Servicer shall not be liable in any respect hereunder if the
Master Servicer is acting in connection with any such foreclosure or other
conversion in a manner that is consistent with the provisions of this Agreement.
The Master Servicer, however, shall not be required to expend its own funds or
incur other reimbursable charges in connection with any foreclosure, or
attempted foreclosure which is not completed, or towards the restoration of any
property unless it shall determine (i) that such restoration and/or foreclosure
will increase the proceeds of liquidation of the Mortgage Loan to Holders of
Certificates of one or more Classes after reimbursement to itself for such
expenses or charges and (ii) that such expenses or charges will be recoverable
to it through Liquidation Proceeds, Insurance Proceeds, or REO Proceeds
(respecting which it shall have priority for purposes of withdrawals from the
Custodial Account pursuant to Section 3.10, whether or not such expenses and
charges are actually recoverable from related Liquidation Proceeds, Insurance
Proceeds or REO Proceeds). In the event of such a determination by the Master
Servicer pursuant to this Section 3.14(a), the Master Servicer shall be entitled
to reimbursement of such amounts pursuant to Section 3.10. In addition to the
foregoing, the Master Servicer shall use its best reasonable efforts to realize
upon any Additional Collateral for such of the Additional Collateral Loans as
come into and continue in default and as to which no satisfactory arrangements
can be made for collection of delinquent payments pursuant to Section 3.07;
provided that the Master Servicer shall not, on behalf of the Trustee, obtain
title to any such Additional Collateral as a result of or in lieu of the
disposition thereof or otherwise; and provided further that (i) the Master
Servicer shall not proceed with respect to such Additional Collateral in any
manner that would impair the ability to recover against the related Mortgaged
Property, and (ii) the Master Servicer shall proceed with any REO Acquisition in
a manner that preserves the ability to apply the proceeds of such Additional
Collateral against amounts owed under the defaulted Mortgage Loan. Any proceeds
realized from such Additional Collateral (other than amounts to be released to
the Mortgagor or the related guarantor in accordance with procedures that the
Master Servicer would follow in servicing loans held for its own account,
subject to the terms and conditions of the related Mortgage and Mortgage Note
and to the terms and conditions of any security agreement, guarantee agreement,
mortgage or other agreement governing the disposition of the proceeds of such
Additional Collateral) shall be deposited in the Custodial Account, subject to
withdrawal pursuant to Section 3.10. Any other payment received by the Master
Servicer in respect of such Additional Collateral shall be deposited in the
Custodial Account subject to withdrawal pursuant to Section 3.10. For so long as
the Master Servicer is the Master Servicer under the Credit Support Pledge
Agreement, the Master Servicer shall perform its obligations under the Credit
Support Pledge Agreement in accordance with such Agreement and in a manner that
is in the best interests of the Certificateholders. Further, the Master Servicer
shall use its best reasonable efforts to realize upon any Pledged Assets for
such of the Pledged Asset Loans as come into and continue in default and as to
which no satisfactory arrangements can be made for collection of delinquent
payments pursuant to Section 3.07; provided that the Master Servicer shall not,
on behalf of the Trustee, obtain title to any such Pledged Assets as a result of
or in lieu of the disposition thereof or otherwise; and provided further that
(i) the Master Servicer shall not proceed with respect to such Pledged Assets in
any manner that would impair the ability to recover against the related
Mortgaged Property, and (ii) the Master Servicer shall proceed with any REO
Acquisition in a manner that preserves the ability to apply the proceeds of such
Pledged Assets against amounts owed under the defaulted Mortgage Loan. Any
proceeds realized from such Pledged Assets (other than amounts to be released to
the Mortgagor or the related guarantor in accordance with procedures that the
Master Servicer would follow in servicing loans held for its own account,
subject to the terms and conditions of the related Mortgage and Mortgage Note
and to the terms and conditions of any security agreement, guarantee agreement,
mortgage or other agreement governing the disposition of the proceeds of such
Pledged Assets) shall be deposited in the Custodial Account, subject to
withdrawal pursuant to Section 3.10. Any other payment received by the Master
Servicer in respect of such Pledged Assets shall be deposited in the Custodial
Account subject to withdrawal pursuant to Section 3.10. Concurrently with the
foregoing, the Master Servicer may pursue any remedies that may be available in
connection with a breach of a representation and warranty with respect to any
such Mortgage Loan in accordance with Sections 2.03 and 2.04. However, the
Master Servicer is not required to continue to pursue both foreclosure (or
similar remedies) with respect to the Mortgage Loans and remedies in connection
with a breach of a representation and warranty if the Master Servicer determines
in its reasonable discretion that one such remedy is more likely to result in a
greater recovery as to the Mortgage Loan. Upon the occurrence of a Cash
Liquidation or REO Disposition, following the deposit in the Custodial Account
of all Insurance Proceeds, Liquidation Proceeds and other payments and
recoveries referred to in the definition of "Cash Liquidation" or "REO
Disposition," as applicable, upon receipt by the Trustee of written notification
of such deposit signed by a Servicing Officer, the Trustee or any Custodian, as
the case may be, shall release to the Master Servicer the related Mortgage File
and the Trustee shall execute and deliver such instruments of transfer or
assignment prepared by the Master Servicer, in each case without recourse, as
shall be necessary to vest in the Master Servicer or its designee, as the case
may be, the related Mortgage Loan, and thereafter such Mortgage Loan shall not
be part of the Trust Fund. Notwithstanding the foregoing or any other provision
of this Agreement, in the Master Servicer's sole discretion with respect to any
defaulted Mortgage Loan or REO Property as to either of the following
provisions, (i) a Cash Liquidation or REO Disposition may be deemed to have
occurred if substantially all amounts expected by the Master Servicer to be
received in connection with the related defaulted Mortgage Loan or REO Property
have been received, and (ii) for purposes of determining the amount of any
Liquidation Proceeds, Insurance Proceeds, REO Proceeds or any other unscheduled
collections or the amount of any Realized Loss, the Master Servicer may take
into account minimal amounts of additional receipts expected to be received or
any estimated additional liquidation expenses expected to be incurred in
connection with the related defaulted Mortgage Loan or REO Property. (b) If
title to any Mortgaged Property is acquired by the Trust Fund as an REO Property
by foreclosure or by deed in lieu of foreclosure, the deed or certificate of
sale shall be issued to the Trustee or to its nominee on behalf of
Certificateholders. Notwithstanding any such acquisition of title and
cancellation of the related Mortgage Loan, such REO Property shall (except as
otherwise expressly provided herein) be considered to be an Outstanding Mortgage
Loan held in the Trust Fund until such time as the REO Property shall be sold.
Consistent with the foregoing for purposes of all calculations hereunder so long
as such REO Property shall be considered to be an Outstanding Mortgage Loan it
shall be assumed that, notwithstanding that the indebtedness evidenced by the
related Mortgage Note shall have been discharged, such Mortgage Note and the
related amortization schedule in effect at the time of any such acquisition of
title (after giving effect to any previous Curtailments and before any
adjustment thereto by reason of any bankruptcy or similar proceeding or any
moratorium or similar waiver or grace period) remain in effect. (c) If the Trust
Fund acquires any REO Property as aforesaid or otherwise in connection with a
default or imminent default on a Mortgage Loan, the Master Servicer on behalf of
the Trust Fund shall dispose of such REO Property as soon as practicable, giving
due consideration to the interests of the Certificateholders, but in all cases
within three full years after the taxable year of its acquisition by the Trust
Fund for purposes of Section 860G(a)(8) of the Code (or such shorter period as
may be necessary under applicable state (including any state in which such
property is located) law to maintain the status of any portion of any REMIC
formed under the Series Supplement as a REMIC under applicable state law and
avoid taxes resulting from such property failing to be foreclosure property
under applicable state law) or, at the expense of the Trust Fund, request, more
than 60 days before the day on which such grace period would otherwise expire,
an extension of such grace period unless the Master Servicer (subject to Section
10.01(f)) obtains for the Trustee an Opinion of Counsel, addressed to the
Trustee and the Master Servicer, to the effect that the holding by the Trust
Fund of such REO Property subsequent to such period will not result in the
imposition of taxes on "prohibited transactions" as defined in Section 860F of
the Code or cause any REMIC formed under the Series Supplement to fail to
qualify as a REMIC (for federal (or any applicable State or local) income tax
purposes) at any time that any Certificates are outstanding, in which case the
Trust Fund may continue to hold such REO Property (subject to any conditions
contained in such Opinion of Counsel). The Master Servicer shall be entitled to
be reimbursed from the Custodial Account for any costs incurred in obtaining
such Opinion of Counsel, as provided in Section 3.10. Notwithstanding any other
provision of this Agreement, no REO Property acquired by the Trust Fund shall be
rented (or allowed to continue to be rented) or otherwise used by or on behalf
of the Trust Fund in such a manner or pursuant to any terms that would (i) cause
such REO Property to fail to qualify as "foreclosure property" within the
meaning of Section 860G(a)(8) of the Code or (ii) subject the Trust Fund to the
imposition of any federal income taxes on the income earned from such REO
Property, including any taxes imposed by reason of Section 860G(c) of the Code,
unless the Master Servicer has agreed to indemnify and hold harmless the Trust
Fund with respect to the imposition of any such taxes. (d) The proceeds of any
Cash Liquidation, REO Disposition or purchase or repurchase of any Mortgage Loan
pursuant to the terms of this Agreement, as well as any recovery resulting from
a collection of Liquidation Proceeds, Insurance Proceeds or REO Proceeds, will
be applied in the following order of priority: first, to reimburse the Master
Servicer or the related Subservicer in accordance with Section 3.10(a)(ii);
second, to the Certificateholders to the extent of accrued and unpaid interest
on the Mortgage Loan, and any related REO Imputed Interest, at the Net Mortgage
Rate (or the Modified Net Mortgage Rate in the case of a Modified Mortgage Loan)
to the Due Date prior to the Distribution Date on which such amounts are to be
distributed; third, to the Certificateholders as a recovery of principal on the
Mortgage Loan (or REO Property); fourth, to all Servicing Fees and Subservicing
Fees payable therefrom (and the Master Servicer and the Subservicer shall have
no claims for any deficiencies with respect to such fees which result from the
foregoing allocation); and fifth, to Foreclosure Profits. (e) In the event of a
default on a Mortgage Loan one or more of whose obligors is not a United States
Person, in connection with any foreclosure or acquisition of a deed in lieu of
foreclosure (together, "foreclosure") in respect of such Mortgage Loan, the
Master Servicer will cause compliance with the provisions of Treasury Regulation
Section 1.1445-2(d)(3) (or any successor thereto) necessary to assure that no
withholding tax obligation arises with respect to the proceeds of such
foreclosure except to the extent, if any, that proceeds of such foreclosure are
required to be remitted to the obligors on such Mortgage Loan. Section 3.15.
Trustee to Cooperate; Release of Mortgage Files. (a) Upon becoming aware of the
payment in full of any Mortgage Loan, or upon the receipt by the Master Servicer
of a notification that payment in full will be escrowed in a manner customary
for such purposes, the Master Servicer will immediately notify the Trustee (if
it holds the related Mortgage File) or the Custodian by a certification of a
Servicing Officer (which certification shall include a statement to the effect
that all amounts received or to be received in connection with such payment
which are required to be deposited in the Custodial Account pursuant to Section
3.07 have been or will be so deposited), substantially in one of the forms
attached hereto as Exhibit F, or, in the case of the Custodian, an electronic
request in a form acceptable to the Custodian, requesting delivery to it of the
Mortgage File. Within two Business Days of receipt of such certification and
request, the Trustee shall release, or cause the Custodian to release, the
related Mortgage File to the Master Servicer. The Master Servicer is authorized
to execute and deliver to the Mortgagor the request for reconveyance, deed of
reconveyance or release or satisfaction of mortgage or such instrument releasing
the lien of the Mortgage, together with the Mortgage Note with, as appropriate,
written evidence of cancellation thereon and to cause the removal from the
registration on the MERS(R)System of such Mortgage and to execute and deliver,
on behalf of the Trustee and the Certificateholders or any of them, any and all
instruments of satisfaction or cancellation or of partial or full release. No
expenses incurred in connection with any instrument of satisfaction or deed of
reconveyance shall be chargeable to the Custodial Account or the Certificate
Account. (b) From time to time as is appropriate for the servicing or
foreclosure of any Mortgage Loan, the Master Servicer shall deliver to the
Custodian, with a copy to the Trustee, a certificate of a Servicing Officer
substantially in one of the forms attached as Exhibit F hereto, or, in the case
of the Custodian, an electronic request in a form acceptable to the Custodian,
requesting that possession of all, or any document constituting part of, the
Mortgage File be released to the Master Servicer and certifying as to the reason
for such release and that such release will not invalidate any insurance
coverage provided in respect of the Mortgage Loan under any Required Insurance
Policy. Upon receipt of the foregoing, the Trustee shall deliver, or cause the
Custodian to deliver, the Mortgage File or any document therein to the Master
Servicer. The Master Servicer shall cause each Mortgage File or any document
therein so released to be returned to the Trustee, or the Custodian as agent for
the Trustee when the need therefor by the Master Servicer no longer exists,
unless (i) the Mortgage Loan has been liquidated and the Liquidation Proceeds
relating to the Mortgage Loan have been deposited in the Custodial Account or
(ii) the Mortgage File or such document has been delivered directly or through a
Subservicer to an attorney, or to a public trustee or other public official as
required by law, for purposes of initiating or pursuing legal action or other
proceedings for the foreclosure of the Mortgaged Property either judicially or
non-judicially, and the Master Servicer has delivered directly or through a
Subservicer to the Trustee a certificate of a Servicing Officer certifying as to
the name and address of the Person to which such Mortgage File or such document
was delivered and the purpose or purposes of such delivery. In the event of the
liquidation of a Mortgage Loan, the Trustee shall deliver the Request for
Release with respect thereto to the Master Servicer upon deposit of the related
Liquidation Proceeds in the Custodial Account. (c) The Trustee or the Master
Servicer on the Trustee's behalf shall execute and deliver to the Master
Servicer, if necessary, any court pleadings, requests for trustee's sale or
other documents necessary to the foreclosure or trustee's sale in respect of a
Mortgaged Property or to any legal action brought to obtain judgment against any
Mortgagor on the Mortgage Note or Mortgage or to obtain a deficiency judgment,
or to enforce any other remedies or rights provided by the Mortgage Note or
Mortgage or otherwise available at law or in equity. Together with such
documents or pleadings (if signed by the Trustee), the Master Servicer shall
deliver to the Trustee a certificate of a Servicing Officer requesting that such
pleadings or documents be executed by the Trustee and certifying as to the
reason such documents or pleadings are required and that the execution and
delivery thereof by the Trustee will not invalidate any insurance coverage under
any Required Insurance Policy or invalidate or otherwise affect the lien of the
Mortgage, except for the termination of such a lien upon completion of the
foreclosure or trustee's sale. Section 3.16. Servicing and Other Compensation;
Compensating Interest. (a) The Master Servicer, as compensation for its
activities hereunder, shall be entitled to receive on each Distribution Date the
amounts provided for by clauses (iii), (iv), (v) and (vi) of Section 3.10(a),
subject to clause (e) below. The amount of servicing compensation provided for
in such clauses shall be accounted for on a Mortgage Loan-by-Mortgage Loan
basis. In the event that Liquidation Proceeds, Insurance Proceeds and REO
Proceeds (net of amounts reimbursable therefrom pursuant to Section 3.10(a)(ii))
in respect of a Cash Liquidation or REO Disposition exceed the unpaid principal
balance of such Mortgage Loan plus unpaid interest accrued thereon (including
REO Imputed Interest) at a per annum rate equal to the related Net Mortgage Rate
(or the Modified Net Mortgage Rate in the case of a Modified Mortgage Loan), the
Master Servicer shall be entitled to retain therefrom and to pay to itself
and/or the related Subservicer, any Foreclosure Profits and any Servicing Fee or
Subservicing Fee considered to be accrued but unpaid. (b) Additional servicing
compensation in the form of prepayment charges, assumption fees, late payment
charges, investment income on amounts in the Custodial Account or the
Certificate Account or otherwise shall be retained by the Master Servicer or the
Subservicer to the extent provided herein, subject to clause (e) below. (c) The
Master Servicer shall be required to pay, or cause to be paid, all expenses
incurred by it in connection with its servicing activities hereunder (including
payment of premiums for the Primary Insurance Policies, if any, to the extent
such premiums are not required to be paid by the related Mortgagors, and the
fees and expenses of the Trustee and any co-trustee (as provided in Section
8.05) and the fees and expense of any Custodian) and shall not be entitled to
reimbursement therefor except as specifically provided in Sections 3.10 and
3.14. (d) The Master Servicer's right to receive servicing compensation may not
be transferred in whole or in part except in connection with the transfer of all
of its responsibilities and obligations of the Master Servicer under this
Agreement. (e) Notwithstanding any other provision herein, the amount of
servicing compensation that the Master Servicer shall be entitled to receive for
its activities hereunder for the period ending on each Distribution Date shall
be reduced (but not below zero) by an amount equal to Compensating Interest (if
any) for such Distribution Date. Such reduction shall be applied during such
period as follows: first, to any Servicing Fee or Subservicing Fee to which the
Master Servicer is entitled pursuant to Section 3.10(a)(iii), and second, to any
income or gain realized from any investment of funds held in the Custodial
Account or the Certificate Account to which the Master Servicer is entitled
pursuant to Sections 3.07(c) or 4.01(b), respectively. In making such reduction,
the Master Servicer (i) will not withdraw from the Custodial Account any such
amount representing all or a portion of the Servicing Fee to which it is
entitled pursuant to Section 3.10(a)(iii), and (ii) will not withdraw from the
Custodial Account or Certificate Account any such amount to which it is entitled
pursuant to Section 3.07(c) or 4.01(b). Section 3.17. Reports to the Trustee and
the Company. Not later than fifteen days after it receives a written request
from the Trustee or the Company, the Master Servicer shall forward to the
Trustee and the Company a statement, certified by a Servicing Officer, setting
forth the status of the Custodial Account as of the close of business on the
immediately preceding Distribution Date as it relates to the Mortgage Loans and
showing, for the period covered by such statement, the aggregate of deposits in
or withdrawals from the Custodial Account in respect of the Mortgage Loans for
each category of deposit specified in Section 3.07 and each category of
withdrawal specified in Section 3.10. Section 3.18. Annual Statement as to
Compliance and Servicing Assessment. The Master Servicer will deliver to the
Company and the Trustee on or before the earlier of (a) March 31 of each year or
(b) with respect to any calendar year during which the Company's annual report
on Form 10-K is required to be filed in accordance with the Exchange Act and the
rules and regulations of the Commission, the date on which the annual report on
Form 10-K is required to be filed in accordance with the Exchange Act and the
rules and regulations of the Commission, (i) a servicing assessment as described
in Section 4.03(f)(ii) and (ii) a servicer compliance statement, signed by an
authorized officer of the Master Servicer, as described in Items 1122(a),
1122(b) and 1123 of Regulation AB, to the effect that: (A) A review of the
Master Servicer's activities during the reporting period and of its performance
under this Agreement has been made under such officer's supervision. (B) To the
best of such officer's knowledge, based on such review, the Master Servicer has
fulfilled all of its obligations under this Agreement in all material respects
throughout the reporting period or, if there has been a failure to fulfill any
such obligation in any material respect, specifying each such failure known to
such officer and the nature and status thereof. The Master Servicer shall use
commercially reasonable efforts to obtain from all other parties participating
in the servicing function any additional certifications required under Item 1122
and Item 1123 of Regulation AB to the extent required to be included in a Report
on Form 10-K; provided, however, that a failure to obtain such certifications
shall not be a breach of the Master Servicer's duties hereunder if any such
party fails to deliver such a certification. Section 3.19. Annual Independent
Public Accountants' Servicing Report. On or before the earlier of (a) March 31
of each year or (b) with respect to any calendar year during which the Company's
annual report on Form 10-K is required to be filed in accordance with the
Exchange Act and the rules and regulations of the Commission, the date on which
the annual report on Form 10-K is required to be filed in accordance with the
Exchange Act and the rules and regulations of the Commission, the Master
Servicer at its expense shall cause a firm of independent public accountants,
which shall be members of the American Institute of Certified Public
Accountants, to furnish to the Company and the Trustee the attestation required
under Item 1122(b) of Regulation AB. In rendering such statement, such firm may
rely, as to matters relating to the direct servicing of mortgage loans by
Subservicers, upon comparable statements for examinations conducted by
independent public accountants substantially in accordance with standards
established by the American Institute of Certified Public Accountants (rendered
within one year of such statement) with respect to such Subservicers. Section
3.20. Rights of the Company in Respect of the Master Servicer. The Master
Servicer shall afford the Company, upon reasonable notice, during normal
business hours access to all records maintained by the Master Servicer in
respect of its rights and obligations hereunder and access to officers of the
Master Servicer responsible for such obligations. Upon request, the Master
Servicer shall furnish the Company with its most recent financial statements and
such other information as the Master Servicer possesses regarding its business,
affairs, property and condition, financial or otherwise. The Master Servicer
shall also cooperate with all reasonable requests for information including, but
not limited to, notices, tapes and copies of files, regarding itself, the
Mortgage Loans or the Certificates from any Person or Persons identified by the
Company or Residential Funding. The Company may, but is not obligated to,
enforce the obligations of the Master Servicer hereunder and may, but is not
obligated to, perform, or cause a designee to perform, any defaulted obligation
of the Master Servicer hereunder or exercise the rights of the Master Servicer
hereunder; provided that the Master Servicer shall not be relieved of any of its
obligations hereunder by virtue of such performance by the Company or its
designee. The Company shall not have any responsibility or liability for any
action or failure to act by the Master Servicer and is not obligated to
supervise the performance of the Master Servicer under this Agreement or
otherwise. Section 3.21. Administration of Buydown Funds (a) With respect to any
Buydown Mortgage Loan, the Subservicer has deposited Buydown Funds in an account
that satisfies the requirements for a Subservicing Account (the "Buydown
Account"). The Master Servicer shall cause the Subservicing Agreement to require
that upon receipt from the Mortgagor of the amount due on a Due Date for each
Buydown Mortgage Loan, the Subservicer will withdraw from the Buydown Account
the predetermined amount that, when added to the amount due on such date from
the Mortgagor, equals the full Monthly Payment and transmit that amount in
accordance with the terms of the Subservicing Agreement to the Master Servicer
together with the related payment made by the Mortgagor or advanced by the
Subservicer. (b) If the Mortgagor on a Buydown Mortgage Loan prepays such loan
in its entirety during the period (the "Buydown Period") when Buydown Funds are
required to be applied to such Buydown Mortgage Loan, the Subservicer shall be
required to withdraw from the Buydown Account and remit any Buydown Funds
remaining in the Buydown Account in accordance with the related buydown
agreement. The amount of Buydown Funds which may be remitted in accordance with
the related buydown agreement may reduce the amount required to be paid by the
Mortgagor to fully prepay the related Mortgage Loan. If the Mortgagor on a
Buydown Mortgage Loan defaults on such Mortgage Loan during the Buydown Period
and the property securing such Buydown Mortgage Loan is sold in the liquidation
thereof (either by the Master Servicer or the insurer under any related Primary
Insurance Policy), the Subservicer shall be required to withdraw from the
Buydown Account the Buydown Funds for such Buydown Mortgage Loan still held in
the Buydown Account and remit the same to the Master Servicer in accordance with
the terms of the Subservicing Agreement for deposit in the Custodial Account or,
if instructed by the Master Servicer, pay to the insurer under any related
Primary Insurance Policy if the Mortgaged Property is transferred to such
insurer and such insurer pays all of the loss incurred in respect of such
default. Any amount so remitted pursuant to the preceding sentence will be
deemed to reduce the amount owed on the Mortgage Loan. Section 3.22. Advance
Facility (a) The Master Servicer is hereby authorized to enter into a financing
or other facility (any such arrangement, an "Advance Facility") under which (1)
the Master Servicer sells, assigns or pledges to another Person (an "Advancing
Person") the Master Servicer's rights under this Agreement to be reimbursed for
any Advances or Servicing Advances and/or (2) an Advancing Person agrees to fund
some or all Advances and/or Servicing Advances required to be made by the Master
Servicer pursuant to this Agreement. No consent of the Depositor, the Trustee,
the Certificateholders or any other party shall be required before the Master
Servicer may enter into an Advance Facility. Notwithstanding the existence of
any Advance Facility under which an Advancing Person agrees to fund Advances
and/or Servicing Advances on the Master Servicer's behalf, the Master Servicer
shall remain obligated pursuant to this Agreement to make Advances and Servicing
Advances pursuant to and as required by this Agreement. If the Master Servicer
enters into an Advance Facility, and for so long as an Advancing Person remains
entitled to receive reimbursement for any Advances including Nonrecoverable
Advances ("Advance Reimbursement Amounts") and/or Servicing Advances including
Nonrecoverable Advances ("Servicing Advance Reimbursement Amounts" and together
with Advance Reimbursement Amounts, "Reimbursement Amounts") (in each case to
the extent such type of Reimbursement Amount is included in the Advance
Facility), as applicable, pursuant to this Agreement, then the Master Servicer
shall identify such Reimbursement Amounts consistent with the reimbursement
rights set forth in Section 3.10(a)(ii) and (vii) and remit such Reimbursement
Amounts in accordance with this Section 3.22 or otherwise in accordance with the
documentation establishing the Advance Facility to such Advancing Person or to a
trustee, agent or custodian (an "Advance Facility Trustee") designated by such
Advancing Person in an Advance Facility Notice described below in Section
3.22(b). Notwithstanding the foregoing, if so required pursuant to the terms of
the Advance Facility, the Master Servicer may direct, and if so directed in
writing the Trustee is hereby authorized to and shall pay to the Advance
Facility Trustee the Reimbursement Amounts identified pursuant to the preceding
sentence. An Advancing Person whose obligations hereunder are limited to the
funding of Advances and/or Servicing Advances shall not be required to meet the
qualifications of a Master Servicer or a Subservicer pursuant to Section 3.02(a)
or 6.02(c) hereof and shall not be deemed to be a Subservicer under this
Agreement. Notwithstanding anything to the contrary herein, in no event shall
Advance Reimbursement Amounts or Servicing Advance Reimbursement Amounts be
included in the Available Distribution Amount or distributed to
Certificateholders. (b) If the Master Servicer enters into an Advance Facility
and makes the election set forth in Section 3.22(a), the Master Servicer and the
related Advancing Person shall deliver to the Certificate Insurer and the
Trustee a written notice and payment instruction (an "Advance Facility Notice"),
providing the Trustee with written payment instructions as to where to remit
Advance Reimbursement Amounts and/or Servicing Advance Reimbursement Amounts
(each to the extent such type of Reimbursement Amount is included within the
Advance Facility) on subsequent Distribution Dates. The payment instruction
shall require the applicable Reimbursement Amounts to be distributed to the
Advancing Person or to an Advance Facility Trustee designated in the Advance
Facility Notice. An Advance Facility Notice may only be terminated by the joint
written direction of the Master Servicer and the related Advancing Person (and
any related Advance Facility Trustee). The Master Servicer shall provide the
Certificate Insurer, if any, with notice of any termination of any Advance
Facility pursuant to this Section 3.22(b). (c) Reimbursement Amounts shall
consist solely of amounts in respect of Advances and/or Servicing Advances made
with respect to the Mortgage Loans for which the Master Servicer would be
permitted to reimburse itself in accordance with Section 3.10(a)(ii) and (vii)
hereof, assuming the Master Servicer or the Advancing Person had made the
related Advance(s) and/or Servicing Advance(s). Notwithstanding the foregoing,
except with respect to reimbursement of Nonrecoverable Advances as set forth in
Section 3.10(c) of this Agreement, no Person shall be entitled to reimbursement
from funds held in the Collection Account for future distribution to
Certificateholders pursuant to this Agreement. Neither the Company nor the
Trustee shall have any duty or liability with respect to the calculation of any
Reimbursement Amount, nor shall the Company or the Trustee have any
responsibility to track or monitor the administration of the Advance Facility or
have any responsibility to track, monitor or verify the payment of Reimbursement
Amounts to the related Advancing Person or Advance Facility Trustee. The Master
Servicer shall maintain and provide to any Successor Master Servicer a detailed
accounting on a loan-by-loan basis as to amounts advanced by, sold, pledged or
assigned to, and reimbursed to any Advancing Person. The Successor Master
Servicer shall be entitled to rely on any such information provided by the
Master Servicer and the Successor Master Servicer shall not be liable for any
errors in such information. (d) Upon the direction of and at the expense of the
Master Servicer, the Trustee agrees to execute such acknowledgments,
certificates and other documents reasonably satisfactory to the Trustee provided
by the Master Servicer recognizing the interests of any Advancing Person or
Advance Facility Trustee in such Reimbursement Amounts as the Master Servicer
may cause to be made subject to Advance Facilities pursuant to this Section
3.22. (e) Reimbursement Amounts collected with respect to each Mortgage Loan
shall be allocated to outstanding unreimbursed Advances or Servicing Advances
(as the case may be) made with respect to that Mortgage Loan on a "first-in,
first out" ("FIFO") basis, subject to the qualifications set forth below: (i)
Any successor Master Servicer to Residential Funding (a "Successor Master
Servicer") and the Advancing Person or Advance Facility Trustee shall be
required to apply all amounts available in accordance with this Section 3.22(e)
to the reimbursement of Advances and Servicing Advances in the manner provided
for herein; provided, however, that after the succession of a Successor Master
Servicer, (A) to the extent that any Advances or Servicing Advances with respect
to any particular Mortgage Loan are reimbursed from payments or recoveries, if
any, from the related Mortgagor, and Liquidation Proceeds or Insurance Proceeds,
if any, with respect to that Mortgage Loan, reimbursement shall be made, first,
to the Advancing Person or Advance Facility Trustee in respect of Advances
and/or Servicing Advances related to that Mortgage Loan to the extent of the
interest of the Advancing Person or Advance Facility Trustee in such Advances
and/or Servicing Advances, second to the Master Servicer in respect of Advances
and/or Servicing Advances related to that Mortgage Loan in excess of those in
which the Advancing Person or Advance Facility Trustee Person has an interest,
and third, to the Successor Master Servicer in respect of any other Advances
and/or Servicing Advances related to that Mortgage Loan, from such sources as
and when collected, and (B) reimbursements of Advances and Servicing Advances
that are Nonrecoverable Advances shall be made pro rata to the Advancing Person
or Advance Facility Trustee, on the one hand, and any such Successor Master
Servicer, on the other hand, on the basis of the respective aggregate
outstanding unreimbursed Advances and Servicing Advances that are Nonrecoverable
Advances owed to the Advancing Person, Advance Facility Trustee or Master
Servicer pursuant to this Agreement, on the one hand, and any such Successor
Master Servicer, on the other hand, and without regard to the date on which any
such Advances or Servicing Advances shall have been made. In the event that, as
a result of the FIFO allocation made pursuant to this Section 3.22(e), some or
all of a Reimbursement Amount paid to the Advancing Person or Advance Facility
Trustee relates to Advances or Servicing Advances that were made by a Person
other than Residential Funding or the Advancing Person or Advance Facility
Trustee, then the Advancing Person or Advance Facility Trustee shall be required
to remit any portion of such Reimbursement Amount to the Person entitled to such
portion of such Reimbursement Amount. Without limiting the generality of the
foregoing, Residential Funding shall remain entitled to be reimbursed by the
Advancing Person or Advance Facility Trustee for all Advances and Servicing
Advances funded by Residential Funding to the extent the related Reimbursement
Amount(s) have not been assigned or pledged to an Advancing Person or Advance
Facility Trustee. The documentation establishing any Advance Facility shall
require Residential Funding to provide to the related Advancing Person or
Advance Facility Trustee loan by loan information with respect to each
Reimbursement Amount distributed to such Advancing Person or Advance Facility
Trustee on each date of remittance thereof to such Advancing Person or Advance
Facility Trustee, to enable the Advancing Person or Advance Facility Trustee to
make the FIFO allocation of each Reimbursement Amount with respect to each
Mortgage Loan. (ii) By way of illustration, and not by way of limiting the
generality of the foregoing, if the Master Servicer resigns or is terminated at
a time when the Master Servicer is a party to an Advance Facility, and is
replaced by a Successor Master Servicer, and the Successor Master Servicer
directly funds Advances or Servicing Advances with respect to a Mortgage Loan
and does not assign or pledge the related Reimbursement Amounts to the related
Advancing Person or Advance Facility Trustee, then all payments and recoveries
received from the related Mortgagor or received in the form of Liquidation
Proceeds with respect to such Mortgage Loan (including Insurance Proceeds
collected in connection with a liquidation of such Mortgage Loan) will be
allocated first to the Advancing Person or Advance Facility Trustee until the
related Reimbursement Amounts attributable to such Mortgage Loan that are owed
to the Master Servicer and the Advancing Person, which were made prior to any
Advances or Servicing Advances made by the Successor Master Servicer, have been
reimbursed in full, at which point the Successor Master Servicer shall be
entitled to retain all related Reimbursement Amounts subsequently collected with
respect to that Mortgage Loan pursuant to Section 3.10 of this Agreement. To the
extent that the Advances or Servicing Advances are Nonrecoverable Advances to be
reimbursed on an aggregate basis pursuant to Section 3.10 of this Agreement, the
reimbursement paid in this manner will be made pro rata to the Advancing Person
or Advance Facility Trustee, on the one hand, and the Successor Master Servicer,
on the other hand, as described in clause (i)(B) above. (f) The Master Servicer
shall remain entitled to be reimbursed for all Advances and Servicing Advances
funded by the Master Servicer to the extent the related rights to be reimbursed
therefor have not been sold, assigned or pledged to an Advancing Person. (g) Any
amendment to this Section 3.22 or to any other provision of this Agreement that
may be necessary or appropriate to effect the terms of an Advance Facility as
described generally in this Section 3.22, including amendments to add provisions
relating to a successor Master Servicer, may be entered into by the Trustee, the
Certificate Insurer, Company and the Master Servicer without the consent of any
Certificateholder, with written confirmation from each Rating Agency that the
amendment will not result in the reduction of the ratings on any class of the
Certificates below the lesser of the then current or original ratings on such
Certificates, and an opinion of counsel as required by Section 11.01(c),
notwithstanding anything to the contrary in Section 11.01 of or elsewhere in
this Agreement. (h) Any rights of set-off that the Trust Fund, the Trustee, the
Company, any Successor Master Servicer or any other Person might otherwise have
against the Master Servicer under this Agreement shall not attach to any rights
to be reimbursed for Advances or Servicing Advances that have been sold,
transferred, pledged, conveyed or assigned to any Advancing Person. (i) At any
time when an Advancing Person shall have ceased funding Advances and/or
Servicing Advances (as the case may be) and the Advancing Person or related
Advance Facility Trustee shall have received Reimbursement Amounts sufficient in
the aggregate to reimburse all Advances and/or Servicing Advances (as the case
may be) the right to reimbursement for which were assigned to the Advancing
Person, then upon the delivery of a written notice signed by the Advancing
Person and the Master Servicer or its successor or assign) to the Trustee
terminating the Advance Facility Notice (the "Notice of Facility Termination"),
the Master Servicer or its Successor Master Servicer shall again be entitled to
withdraw and retain the related Reimbursement Amounts from the Custodial Account
pursuant to Section 3.10. (j) After delivery of any Advance Facility Notice, and
until any such Advance Facility Notice has been terminated by a Notice of
Facility Termination, this Section 3.22 may not be amended or otherwise modified
without the prior written consent of the related Advancing Person. <!-- MARKER
PAGE="sheet: 246; page: 246" --> <HR SIZE=5 COLOR=GRAY NOSHADE> ARTICLE IV
PAYMENTS TO CERTIFICATEHOLDERS Section 4.01. Certificate Account. (a) The Master
Servicer on behalf of the Trustee shall establish and maintain a Certificate
Account in which the Master Servicer shall cause to be deposited on behalf of
the Trustee on or before 2:00 P.M. New York time on each Certificate Account
Deposit Date by wire transfer of immediately available funds an amount equal to
the sum of (i) any Advance for the immediately succeeding Distribution Date,
(ii) any amount required to be deposited in the Certificate Account pursuant to
Section 3.12(a), (iii) any amount required to be deposited in the Certificate
Account pursuant to Section 3.16(e) or Section 4.07, (iv) any amount required to
be paid pursuant to Section 9.01 and (v) all other amounts constituting the
Available Distribution Amount for the immediately succeeding Distribution Date.
(b) The Trustee shall, upon written request from the Master Servicer, invest or
cause the institution maintaining the Certificate Account to invest the funds in
the Certificate Account in Permitted Investments designated in the name of the
Trustee for the benefit of the Certificateholders, which shall mature or be
payable on demand not later than the Business Day next preceding the
Distribution Date next following the date of such investment (except that (i)
any investment in the institution with which the Certificate Account is
maintained may mature or be payable on demand on such Distribution Date and (ii)
any other investment may mature or be payable on demand on such Distribution
Date if the Trustee shall advance funds on such Distribution Date to the
Certificate Account in the amount payable on such investment on such
Distribution Date, pending receipt thereof to the extent necessary to make
distributions on the Certificates) and shall not be sold or disposed of prior to
maturity. Subject to Section 3.16(e), all income and gain realized from any such
investment shall be for the benefit of the Master Servicer and shall be subject
to its withdrawal or order from time to time. The amount of any losses incurred
in respect of any such investments shall be deposited in the Certificate Account
by the Master Servicer out of its own funds immediately as realized without any
right of reimbursement. The Trustee or its Affiliates are permitted to receive
compensation that could be deemed to be in the Trustee's economic self-interest
for (i) serving as investment adviser (with respect to investments made through
its Affiliates), administrator, shareholder servicing agent, custodian or
sub-custodian with respect to certain of the Permitted Investments, (ii) using
Affiliates to effect transactions in certain Permitted Investments and (iii)
effecting transactions in certain Permitted Investments. Section 4.02.
Distributions. As provided in Section 4.02 of the Series Supplement. Section
4.03. Statements to Certificateholders; Statements to Rating Agencies; Exchange
Act Reporting. (a) Concurrently with each distribution charged to the
Certificate Account and with respect to each Distribution Date the Master
Servicer shall forward to the Trustee and the Trustee shall either forward by
mail or make available to each Holder and the Company, via the Trustee's
internet website, a statement (and at its option, any additional files
containing the same information in an alternative format) setting forth
information as to each Class of Certificates, the Mortgage Pool and, if the
Mortgage Pool is comprised of two or more Loan Groups, each Loan Group, to the
extent applicable. This statement will include the information set forth in an
exhibit to the Series Supplement. The Trustee shall mail to each Holder that
requests a paper copy by telephone a paper copy via first class mail. The
Trustee may modify the distribution procedures set forth in this Section
provided that such procedures are no less convenient for the Certificateholders.
The Trustee shall provide prior notification to the Company, the Master Servicer
and the Certificateholders regarding any such modification. In addition, the
Master Servicer shall provide to any manager of a trust fund consisting of some
or all of the Certificates, upon reasonable request, such additional information
as is reasonably obtainable by the Master Servicer at no additional expense to
the Master Servicer. Also, at the request of a Rating Agency, the Master
Servicer shall provide the information relating to the Reportable Modified
Mortgage Loans substantially in the form attached hereto as Exhibit Q to such
Rating Agency within a reasonable period of time; provided, however, that the
Master Servicer shall not be required to provide such information more than four
times in a calendar year to any Rating Agency. (b) Within a reasonable period of
time after it receives a written request from a Holder of a Certificate, other
than a Class R Certificate, the Master Servicer shall prepare, or cause to be
prepared, and shall forward, or cause to be forwarded, to each Person who at any
time during the calendar year was the Holder of a Certificate, other than a
Class R Certificate, a statement containing the information set forth in clauses
(v) and (vi) of the exhibit to the Series Supplement referred to in subsection
(a) above aggregated for such calendar year or applicable portion thereof during
which such Person was a Certificateholder. Such obligation of the Master
Servicer shall be deemed to have been satisfied to the extent that substantially
comparable information shall be provided by the Master Servicer pursuant to any
requirements of the Code. (c) Within a reasonable period of time after it
receives a written request from a Holder of a Class R Certificate, the Master
Servicer shall prepare, or cause to be prepared, and shall forward, or cause to
be forwarded, to each Person who at any time during the calendar year was the
Holder of a Class R Certificate, a statement containing the applicable
distribution information provided pursuant to this Section 4.03 aggregated for
such calendar year or applicable portion thereof during which such Person was
the Holder of a Class R Certificate. Such obligation of the Master Servicer
shall be deemed to have been satisfied to the extent that substantially
comparable information shall be provided by the Master Servicer pursuant to any
requirements of the Code. (d) Upon the written request of any Certificateholder,
the Master Servicer, as soon as reasonably practicable, shall provide the
requesting Certificateholder with such information as is necessary and
appropriate, in the Master Servicer's sole discretion, for purposes of
satisfying applicable reporting requirements under Rule 144A. (e) The Master
Servicer shall, on behalf of the Company and in respect of the Trust Fund, sign
and cause to be filed with the Commission any periodic reports required to be
filed under the provisions of the Exchange Act, and the rules and regulations of
the Commission thereunder including, without limitation, reports on Form 10-K,
Form 10-D and Form 8-K. In connection with the preparation and filing of such
periodic reports, the Trustee shall timely provide to the Master Servicer (I) a
list of Certificateholders as shown on the Certificate Register as of the end of
each calendar year, (II) copies of all pleadings, other legal process and any
other documents relating to any claims, charges or complaints involving the
Trustee, as trustee hereunder, or the Trust Fund that are received by a
Responsible Officer of the Trustee, (III) notice of all matters that, to the
actual knowledge of a Responsible Officer of the Trustee, have been submitted to
a vote of the Certificateholders, other than those matters that have been
submitted to a vote of the Certificateholders at the request of the Company or
the Master Servicer, and (IV) notice of any failure of the Trustee to make any
distribution to the Certificateholders as required pursuant to the Series
Supplement. Neither the Master Servicer nor the Trustee shall have any liability
with respect to the Master Servicer's failure to properly prepare or file such
periodic reports resulting from or relating to the Master Servicer's inability
or failure to obtain any information not resulting from the Master Servicer's
own negligence or willful misconduct. (f) Any Form 10-K filed with the
Commission in connection with this Section 4.03 shall include, with respect to
the Certificates relating to such 10-K: (i) A certification, signed by the
senior officer in charge of the servicing functions of the Master Servicer, in
the form attached as Exhibit O hereto or such other form as may be required or
permitted by the Commission (the "Form 10-K Certification"), in compliance with
Rules 13a-14 and 15d-14 under the Exchange Act and any additional directives of
the Commission. (ii) A report regarding its assessment of compliance during the
preceding calendar year with all applicable servicing criteria set forth in
relevant Commission regulations with respect to mortgage-backed securities
transactions taken as a whole involving the Master Servicer that are backed by
the same types of assets as those backing the certificates, as well as similar
reports on assessment of compliance received from other parties participating in
the servicing function as required by relevant Commission regulations, as
described in Item 1122(a) of Regulation AB. The Master Servicer shall obtain
from all other parties participating in the servicing function any required
assessments. (iii) With respect to each assessment report described immediately
above, a report by a registered public accounting firm that attests to, and
reports on, the assessment made by the asserting party, as set forth in relevant
Commission regulations, as described in Regulation 1122(b) of Regulation AB and
Section 3.19. (iv) The servicer compliance certificate required to be delivered
pursuant Section 3.18. (g) In connection with the Form 10-K Certification, the
Trustee shall provide the Master Servicer with a back-up certification
substantially in the form attached hereto as Exhibit P. (h) This Section 4.03
may be amended in accordance with this Agreement without the consent of the
Certificateholders. (i) The Trustee shall make available on the Trustee's
internet website each of the reports filed with the Commission by or on behalf
of the Company under the Exchange Act, as soon as reasonably practicable upon
delivery of such reports to the Trustee. Section 4.04. Distribution of Reports
to the Trustee and the Company; Advances by the Master Servicer. (a) Prior to
the close of business on the Determination Date, the Master Servicer shall
furnish a written statement to the Trustee, any Paying Agent and the Company
(the information in such statement to be made available to any Certificate
Insurer and Certificateholders by the Master Servicer on request) setting forth
(i) the Available Distribution Amount and (ii) the amounts required to be
withdrawn from the Custodial Account and deposited into the Certificate Account
on the immediately succeeding Certificate Account Deposit Date pursuant to
clause (iii) of Section 4.01(a). The determination by the Master Servicer of
such amounts shall, in the absence of obvious error, be presumptively deemed to
be correct for all purposes hereunder and the Trustee shall be protected in
relying upon the same without any independent check or verification. (b) On or
before 2:00 P.M. New York time on each Certificate Account Deposit Date, the
Master Servicer shall either (i) deposit in the Certificate Account from its own
funds, or funds received therefor from the Subservicers, an amount equal to the
Advances to be made by the Master Servicer in respect of the related
Distribution Date, which shall be in an aggregate amount equal to the aggregate
amount of Monthly Payments (with each interest portion thereof adjusted to the
Net Mortgage Rate), less the amount of any related Servicing Modifications, Debt
Service Reductions or reductions in the amount of interest collectable from the
Mortgagor pursuant to the Servicemembers Civil Relief Act, as amended, or
similar legislation or regulations then in effect, on the Outstanding Mortgage
Loans as of the related Due Date, which Monthly Payments were not received as of
the close of business as of the related Determination Date; provided that no
Advance shall be made if it would be a Nonrecoverable Advance, (ii) withdraw
from amounts on deposit in the Custodial Account and deposit in the Certificate
Account all or a portion of the Amount Held for Future Distribution in discharge
of any such Advance, or (iii) make advances in the form of any combination of
(i) and (ii) aggregating the amount of such Advance. Any portion of the Amount
Held for Future Distribution so used shall be replaced by the Master Servicer by
deposit in the Certificate Account on or before 11:00 A.M. New York time on any
future Certificate Account Deposit Date to the extent that funds attributable to
the Mortgage Loans that are available in the Custodial Account for deposit in
the Certificate Account on such Certificate Account Deposit Date shall be less
than payments to Certificateholders required to be made on the following
Distribution Date. The Master Servicer shall be entitled to use any Advance made
by a Subservicer as described in Section 3.07(b) that has been deposited in the
Custodial Account on or before such Distribution Date as part of the Advance
made by the Master Servicer pursuant to this Section 4.04. The amount of any
reimbursement pursuant to Section 4.02(a) in respect of outstanding Advances on
any Distribution Date shall be allocated to specific Monthly Payments due but
delinquent for previous Due Periods, which allocation shall be made, to the
extent practicable, to Monthly Payments which have been delinquent for the
longest period of time. Such allocations shall be conclusive for purposes of
reimbursement to the Master Servicer from recoveries on related Mortgage Loans
pursuant to Section 3.10. The determination by the Master Servicer that it has
made a Nonrecoverable Advance or that any proposed Advance, if made, would
constitute a Nonrecoverable Advance, shall be evidenced by an Officers'
Certificate of the Master Servicer delivered to the Company and the Trustee. If
the Master Servicer determines as of the Business Day preceding any Certificate
Account Deposit Date that it will be unable to deposit in the Certificate
Account an amount equal to the Advance required to be made for the immediately
succeeding Distribution Date, it shall give notice to the Trustee of its
inability to advance (such notice may be given by telecopy), not later than 3:00
P.M., New York time, on such Business Day, specifying the portion of such amount
that it will be unable to deposit. Not later than 3:00 P.M., New York time, on
the Certificate Account Deposit Date the Trustee shall, unless by 12:00 Noon,
New York time, on such day the Trustee shall have been notified in writing (by
telecopy) that the Master Servicer shall have directly or indirectly deposited
in the Certificate Account such portion of the amount of the Advance as to which
the Master Servicer shall have given notice pursuant to the preceding sentence,
pursuant to Section 7.01, (a) terminate all of the rights and obligations of the
Master Servicer under this Agreement in accordance with Section 7.01 and (b)
assume the rights and obligations of the Master Servicer hereunder, including
the obligation to deposit in the Certificate Account an amount equal to the
Advance for the immediately succeeding Distribution Date. The Trustee shall
deposit all funds it receives pursuant to this Section 4.04 into the Certificate
Account. Section 4.05. Allocation of Realized Losses. As provided in Section
4.05 of the Series Supplement. Section 4.06. Reports of Foreclosures and
Abandonment of Mortgaged Property. The Master Servicer or the Subservicers shall
file information returns with respect to the receipt of mortgage interests
received in a trade or business, the reports of foreclosures and abandonments of
any Mortgaged Property and the information returns relating to cancellation of
indebtedness income with respect to any Mortgaged Property required by Sections
6050H, 6050J and 6050P, respectively, of the Code, and deliver to the Trustee an
Officers' Certificate on or before March 31 of each year stating that such
reports have been filed. Such reports shall be in form and substance sufficient
to meet the reporting requirements imposed by Sections 6050H, 6050J and 6050P of
the Code. Section 4.07. Optional Purchase of Defaulted Mortgage Loans. (a) With
respect to any Mortgage Loan that is delinquent in payment by 90 days or more,
the Master Servicer may, at its option, purchase such Mortgage Loan from the
Trustee at the Purchase Price therefor; provided, that such Mortgage Loan that
becomes 90 days or more delinquent during any given Calendar Quarter shall only
be eligible for purchase pursuant to this Section during the period beginning on
the first Business Day of the following Calendar Quarter, and ending at the
close of business on the second-to-last Business Day of such following Calendar
Quarter; and provided, further, that such Mortgage Loan is 90 days or more
delinquent at the time of repurchase. Such option if not exercised shall not
thereafter be reinstated as to any Mortgage Loan, unless the delinquency is
cured and the Mortgage Loan thereafter again becomes delinquent in payment by 90
days or more in a subsequent Calendar Quarter. (b) If at any time the Master
Servicer makes a payment to the Certificate Account covering the amount of the
Purchase Price for such a Mortgage Loan as provided in clause (a) above, and the
Master Servicer provides to the Trustee a certification signed by a Servicing
Officer stating that the amount of such payment has been deposited in the
Certificate Account, then the Trustee shall execute the assignment of such
Mortgage Loan at the request of the Master Servicer, without recourse, to the
Master Servicer, which shall succeed to all the Trustee's right, title and
interest in and to such Mortgage Loan, and all security and documents relative
thereto. Such assignment shall be an assignment outright and not for security.
The Master Servicer will thereupon own such Mortgage, and all such security and
documents, free of any further obligation to the Trustee or the
Certificateholders with respect thereto. If, however, the Master Servicer shall
have exercised its right to repurchase a Mortgage Loan pursuant to this Section
4.07 upon the written request of and with funds provided by the Junior
Certificateholder and thereupon transferred such Mortgage Loan to the Junior
Certificateholder, the Master Servicer shall so notify the Trustee in writing.
Section 4.08. Surety Bond. (a) If a Required Surety Payment is payable pursuant
to the Surety Bond with respect to any Additional Collateral Loan, the Master
Servicer shall so notify the Trustee as soon as reasonably practicable and the
Trustee shall promptly complete the notice in the form of Attachment 1 to the
Surety Bond and shall promptly submit such notice to the Surety as a claim for a
Required Surety. The Master Servicer shall upon request assist the Trustee in
completing such notice and shall provide any information requested by the
Trustee in connection therewith. (b) Upon receipt of a Required Surety Payment
from the Surety on behalf of the Holders of Certificates, the Trustee shall
deposit such Required Surety Payment in the Certificate Account and shall
distribute such Required Surety Payment, or the proceeds thereof, in accordance
with the provisions of Section 4.02. (c) The Trustee shall (i) receive as
attorney-in-fact of each Holder of a Certificate any Required Surety Payment
from the Surety and (ii) disburse the same to the Holders of such Certificates
as set forth in Section 4.02. <!-- MARKER PAGE="sheet: 246; page: 246" --> <HR
SIZE=5 COLOR=GRAY NOSHADE> ARTICLE V THE CERTIFICATES Section 5.01. The
Certificates. (a) The Senior, Class X, Class M, Class B, Class P and Class R
Certificates shall be substantially in the forms set forth in Exhibits A, A-I,
B, C, C-I and D, respectively, and shall, on original issue, be executed and
delivered by the Trustee to the Certificate Registrar for authentication and
delivery to or upon the order of the Company upon receipt by the Trustee or one
or more Custodians of the documents specified in Section 2.01. The Certificates
shall be issuable in the minimum denominations designated in the Preliminary
Statement to the Series Supplement. The Certificates shall be executed by manual
or facsimile signature on behalf of an authorized officer of the Trustee.
Certificates bearing the manual or facsimile signatures of individuals who were
at any time the proper officers of the Trustee shall bind the Trustee,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Certificate or did not
hold such offices at the date of such Certificates. No Certificate shall be
entitled to any benefit under this Agreement, or be valid for any purpose,
unless there appears on such Certificate a certificate of authentication
substantially in the form provided for herein executed by the Certificate
Registrar by manual signature, and such certificate upon any Certificate shall
be conclusive evidence, and the only evidence, that such Certificate has been
duly authenticated and delivered hereunder. All Certificates shall be dated the
date of their authentication. (b) Except as provided below, registration of
Book-Entry Certificates may not be transferred by the Trustee except to another
Depository that agrees to hold such Certificates for the respective Certificate
Owners with Ownership Interests therein. The Holders of the Book-Entry
Certificates shall hold their respective Ownership Interests in and to each of
such Certificates through the book-entry facilities of the Depository and,
except as provided below, shall not be entitled to Definitive Certificates in
respect of such Ownership Interests. All transfers by Certificate Owners of
their respective Ownership Interests in the Book-Entry Certificates shall be
made in accordance with the procedures established by the Depository Participant
or brokerage firm representing such Certificate Owner. Each Depository
Participant shall transfer the Ownership Interests only in the Book-Entry
Certificates of Certificate Owners it represents or of brokerage firms for which
it acts as agent in accordance with the Depository's normal procedures. The
Trustee, the Master Servicer and the Company may for all purposes (including the
making of payments due on the respective Classes of Book-Entry Certificates)
deal with the Depository as the authorized representative of the Certificate
Owners with respect to the respective Classes of Book-Entry Certificates for the
purposes of exercising the rights of Certificateholders hereunder. The rights of
Certificate Owners with respect to the respective Classes of Book-Entry
Certificates shall be limited to those established by law and agreements between
such Certificate Owners and the Depository Participants and brokerage firms
representing such Certificate Owners. Multiple requests and directions from, and
votes of, the Depository as Holder of any Class of Book-Entry Certificates with
respect to any particular matter shall not be deemed inconsistent if they are
made with respect to different Certificate Owners. The Trustee may establish a
reasonable record date in connection with solicitations of consents from or
voting by Certificateholders and shall give notice to the Depository of such
record date. If (i)(A) the Company advises the Trustee in writing that the
Depository is no longer willing or able to properly discharge its
responsibilities as Depository and (B) the Company is unable to locate a
qualified successor or (ii) the Company notifies the Depository and the Trustee
of its intent to terminate the book-entry system and, upon receipt of notice of
such intent from the Depository, the Depository Participants holding beneficial
interests in the Book-Entry Certificates agree to such termination through the
Depository, the Trustee shall notify all Certificate Owners, through the
Depository, of the occurrence of any such event and of the availability of
Definitive Certificates to Certificate Owners requesting the same. Upon
surrender to the Trustee of the Book-Entry Certificates by the Depository,
accompanied by registration instructions from the Depository for registration of
transfer, the Trustee shall execute, authenticate and deliver the Definitive
Certificates. In addition, if an Event of Default has occurred and is
continuing, each Certificate Owner materially adversely affected thereby may at
its option request a Definitive Certificate evidencing such Certificate Owner's
Percentage Interest in the related Class of Certificates. In order to make such
a request, such Certificate Owner shall, subject to the rules and procedures of
the Depository, provide the Depository or the related Depository Participant
with directions for the Certificate Registrar to exchange or cause the exchange
of the Certificate Owner's interest in such Class of Certificates for an
equivalent Percentage Interest in fully registered definitive form. Upon receipt
by the Certificate Registrar of instructions from the Depository directing the
Certificate Registrar to effect such exchange (such instructions shall contain
information regarding the Class of Certificates and the Certificate Principal
Balance being exchanged, the Depository Participant account to be debited with
the decrease, the registered holder of and delivery instructions for the
Definitive Certificate, and any other information reasonably required by the
Certificate Registrar), (i) the Certificate Registrar shall instruct the
Depository to reduce the related Depository Participant's account by the
aggregate Certificate Principal Balance of the Definitive Certificate, (ii) the
Trustee shall execute and the Certificate Registrar shall authenticate and
deliver, in accordance with the registration and delivery instructions provided
by the Depository, a Definitive Certificate evidencing such Certificate Owner's
Percentage Interest in such Class of Certificates and (iii) the Trustee shall
execute and the Certificate Registrar shall authenticate a new Book-Entry
Certificate reflecting the reduction in the aggregate Certificate Principal
Balance of such Class of Certificates by the Certificate Principal Balance of
the Definitive Certificate. None of the Company, the Master Servicer or the
Trustee shall be liable for any actions taken by the Depository or its nominee,
including, without limitation, any delay in delivery of any instructions
required under Section 5.01 and may conclusively rely on, and shall be protected
in relying on, such instructions. Upon the issuance of Definitive Certificates,
the Trustee and the Master Servicer shall recognize the Holders of the
Definitive Certificates as Certificateholders hereunder. (c) If the Class A-V
Certificates are Definitive Certificates, from time to time Residential Funding,
as the initial Holder of the Class A-V Certificates, may exchange such Holder's
Class A-V Certificates for Subclasses of Class A-V Certificates to be issued
under this Agreement by delivering a "Request for Exchange" substantially in the
form attached to this Agreement as Exhibit N executed by an authorized officer,
which Subclasses, in the aggregate, will represent the Uncertificated Class A-V
REMIC Regular Interests corresponding to the Class A-V Certificates so
surrendered for exchange. Any Subclass so issued shall bear a numerical
designation commencing with Class A-V-1 and continuing sequentially thereafter,
and will evidence ownership of the Uncertificated REMIC Regular Interest or
Interests specified in writing by such initial Holder to the Trustee. The
Trustee may conclusively, without any independent verification, rely on, and
shall be protected in relying on, Residential Funding's determinations of the
Uncertificated Class A-V REMIC Regular Interests corresponding to any Subclass,
the Initial Notional Amount and the initial Pass-Through Rate on a Subclass as
set forth in such Request for Exchange and the Trustee shall have no duty to
determine if any Uncertificated Class A-V REMIC Regular Interest designated on a
Request for Exchange corresponds to a Subclass which has previously been issued.
Each Subclass so issued shall be substantially in the form set forth in Exhibit
A and shall, on original issue, be executed and delivered by the Trustee to the
Certificate Registrar for authentication and delivery in accordance with Section
5.01(a). Every Certificate presented or surrendered for exchange by the initial
Holder shall (if so required by the Trustee or the Certificate Registrar) be
duly endorsed by, or be accompanied by a written instrument of transfer attached
to such Certificate and shall be completed to the satisfaction of the Trustee
and the Certificate Registrar duly executed by, the initial Holder thereof or
his attorney duly authorized in writing. The Certificates of any Subclass of
Class A-V Certificates may be transferred in whole, but not in part, in
accordance with the provisions of Section 5.02. Section 5.02. Registration of
Transfer and Exchange of Certificates. (a) The Trustee shall cause to be kept at
one of the offices or agencies to be appointed by the Trustee in accordance with
the provisions of Section 8.12 a Certificate Register in which, subject to such
reasonable regulations as it may prescribe, the Trustee shall provide for the
registration of Certificates and of transfers and exchanges of Certificates as
herein provided. The Trustee is initially appointed Certificate Registrar for
the purpose of registering Certificates and transfers and exchanges of
Certificates as herein provided. The Certificate Registrar, or the Trustee,
shall provide the Master Servicer with a certified list of Certificateholders as
of each Record Date prior to the related Determination Date. (b) Upon surrender
for registration of transfer of any Certificate at any office or agency of the
Trustee maintained for such purpose pursuant to Section 8.12 and, in the case of
any Class M, Class B, Class P or Class R Certificate, upon satisfaction of the
conditions set forth below, the Trustee shall execute and the Certificate
Registrar shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Certificates of a like Class (or
Subclass) and aggregate Percentage Interest. (c) At the option of the
Certificateholders, Certificates may be exchanged for other Certificates of
authorized denominations of a like Class (or Subclass) and aggregate Percentage
Interest, upon surrender of the Certificates to be exchanged at any such office
or agency. Whenever any Certificates are so surrendered for exchange the Trustee
shall execute and the Certificate Registrar shall authenticate and deliver the
Certificates of such Class which the Certificateholder making the exchange is
entitled to receive. Every Certificate presented or surrendered for transfer or
exchange shall (if so required by the Trustee or the Certificate Registrar) be
duly endorsed by, or be accompanied by a written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by, the
Holder thereof or his attorney duly authorized in writing. (d) No transfer,
sale, pledge or other disposition of a Class B Certificate or Class P
Certificate shall be made unless such transfer, sale, pledge or other
disposition is exempt from the registration requirements of the Securities Act
of 1933, as amended, and any applicable state securities laws or is made in
accordance with said Act and laws. In the event that a transfer of a Class B
Certificate or Class P Certificate is to be made either (i)(A) the Trustee shall
require a written Opinion of Counsel acceptable to and in form and substance
satisfactory to the Trustee and the Company that such transfer may be made
pursuant to an exemption, describing the applicable exemption and the basis
therefor, from said Act and laws or is being made pursuant to said Act and laws,
which Opinion of Counsel shall not be an expense of the Trustee, the Company or
the Master Servicer (except that, if such transfer is made by the Company or the
Master Servicer or any Affiliate thereof, the Company or the Master Servicer
shall provide such Opinion of Counsel at their own expense); provided that such
Opinion of Counsel will not be required in connection with the initial transfer
of any such Certificate by the Company or any Affiliate thereof to the Company
or an Affiliate of the Company and (B) the Trustee shall require the transferee
to execute a representation letter, substantially in the form of Exhibit H (with
respect to any Class B Certificate) or Exhibit G-1 (with respect to any Class P
Certificate) hereto, and the Trustee shall require the transferor to execute a
representation letter, substantially in the form of Exhibit I hereto, each
acceptable to and in form and substance satisfactory to the Company and the
Trustee certifying to the Company and the Trustee the facts surrounding such
transfer, which representation letters shall not be an expense of the Trustee,
the Company or the Master Servicer; provided, however, that such representation
letters will not be required in connection with any transfer of any such
Certificate by the Company or any Affiliate thereof to the Company or an
Affiliate of the Company, and the Trustee shall be entitled to conclusively rely
upon a representation (which, upon the request of the Trustee, shall be a
written representation) from the Company, of the status of such transferee as an
Affiliate of the Company or (ii) the prospective transferee of such a
Certificate shall be required to provide the Trustee, the Company and the Master
Servicer with an investment letter substantially in the form of Exhibit J
attached hereto (or such other form as the Company in its sole discretion deems
acceptable), which investment letter shall not be an expense of the Trustee, the
Company or the Master Servicer, and which investment letter states that, among
other things, such transferee (A) is a "qualified institutional buyer" as
defined under Rule 144A, acting for its own account or the accounts of other
"qualified institutional buyers" as defined under Rule 144A, and (B) is aware
that the proposed transferor intends to rely on the exemption from registration
requirements under the Securities Act of 1933, as amended, provided by Rule
144A. The Holder of any such Certificate desiring to effect any such transfer,
sale, pledge or other disposition shall, and does hereby agree to, indemnify the
Trustee, the Company, the Master Servicer and the Certificate Registrar against
any liability that may result if the transfer, sale, pledge or other disposition
is not so exempt or is not made in accordance with such federal and state laws.
(e) (i) In the case of any Class B, Class P or Class R Certificate presented for
registration in the name of any Person, either (A) the Trustee shall require an
Opinion of Counsel acceptable to and in form and substance satisfactory to the
Trustee, the Company and the Master Servicer to the effect that the purchase or
holding of such Class B, Class P or Class R Certificate is permissible under
applicable law, will not constitute or result in any non-exempt prohibited
transaction under Section 406 of the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), or Section 4975 of the Code (or comparable
provisions of any subsequent enactments), and will not subject the Trustee, the
Company or the Master Servicer to any obligation or liability (including
obligations or liabilities under ERISA or Section 4975 of the Code) in addition
to those undertaken in this Agreement, which Opinion of Counsel shall not be an
expense of the Trustee, the Company or the Master Servicer or (B) the
prospective Transferee shall be required to provide the Trustee, the Company and
the Master Servicer with a certification to the effect set forth in paragraph
six of Exhibit H (with respect to any Class B Certificate) or paragraph fifteen
of Exhibit G-1 (with respect to any Class R Certificate or Class P Certificate),
which the Trustee may rely upon without further inquiry or investigation, or
such other certifications as the Trustee may deem desirable or necessary in
order to establish that such Transferee or the Person in whose name such
registration is requested either (a) is not an employee benefit plan or other
plan subject to the prohibited transaction provisions of ERISA or Section 4975
of the Code, or any Person (including an investment manager, a named fiduciary
or a trustee of any such plan) who is using "plan assets" of any such plan to
effect such acquisition (each, a "Plan Investor") or (b) in the case of any
Class B Certificate, the following conditions are satisfied: (i) such Transferee
is an insurance company, (ii) the source of funds used to purchase or hold such
Certificate (or interest therein) is an "insurance company general account" (as
defined in U.S. Department of Labor Prohibited Transaction Class Exemption
("PTCE") 95-60, and (iii) the conditions set forth in Sections I and III of PTCE
95-60 have been satisfied (each entity that satisfies this clause (b), a
"Complying Insurance Company"). (ii) Any Transferee of a Class M Certificate
will be deemed to have represented by virtue of its purchase or holding of such
Certificate (or interest therein) that either (a) such Transferee is not a Plan
Investor, (b) it has acquired and is holding such Certificate in reliance on
Prohibited Transaction Exemption ("PTE") 94-29, as most recently amended, PTE
2002-41, 67 Fed. Reg. 54487 (August 22, 2002) (the "RFC Exemption"), and that it
understands that there are certain conditions to the availability of the RFC
Exemption including that such Certificate must be rated, at the time of
purchase, not lower than "BBB-" (or its equivalent) by Standard & Poor's, Fitch
or Moody's or (c) such Transferee is a Complying Insurance Company. (iii) (A) If
any Class M Certificate (or any interest therein) is acquired or held by any
Person that does not satisfy the conditions described in paragraph (ii) above,
then the last preceding Transferee that either (i) is not a Plan Investor, (ii)
acquired such Certificate in compliance with the RFC Exemption, or (iii) is a
Complying Insurance Company shall be restored, to the extent permitted by law,
to all rights and obligations as Certificate Owner thereof retroactive to the
date of such Transfer of such Class M Certificate. The Trustee shall be under no
liability to any Person for making any payments due on such Certificate to such
preceding Transferee. (B) Any purported Certificate Owner whose acquisition or
holding of any Class M Certificate (or interest therein) was effected in
violation of the restrictions in this Section 5.02(e) shall indemnify and hold
harmless the Company, the Trustee, the Master Servicer, any Subservicer, the
Underwriters and the Trust Fund from and against any and all liabilities,
claims, costs or expenses incurred by such parties as a result of such
acquisition or holding. (f) (i) Each Person who has or who acquires any
Ownership Interest in a Class R Certificate shall be deemed by the acceptance or
acquisition of such Ownership Interest to have agreed to be bound by the
following provisions and to have irrevocably authorized the Trustee or its
designee under clause (iii)(A) below to deliver payments to a Person other than
such Person and to negotiate the terms of any mandatory sale under clause
(iii)(B) below and to execute all instruments of transfer and to do all other
things necessary in connection with any such sale. The rights of each Person
acquiring any Ownership Interest in a Class R Certificate are expressly subject
to the following provisions: (A) Each Person holding or acquiring any Ownership
Interest in a Class R Certificate shall be a Permitted Transferee and shall
promptly notify the Trustee of any change or impending change in its status as a
Permitted Transferee. (B) In connection with any proposed Transfer of any
Ownership Interest in a Class R Certificate, the Trustee shall require delivery
to it, and shall not register the Transfer of any Class R Certificate until its
receipt of, (I) an affidavit and agreement (a "Transfer Affidavit and
Agreement," in the form attached hereto as Exhibit G-1) from the proposed
Transferee, in form and substance satisfactory to the Master Servicer,
representing and warranting, among other things, that it is a Permitted
Transferee, that it is not acquiring its Ownership Interest in the Class R
Certificate that is the subject of the proposed Transfer as a nominee, trustee
or agent for any Person who is not a Permitted Transferee, that for so long as
it retains its Ownership Interest in a Class R Certificate, it will endeavor to
remain a Permitted Transferee, and that it has reviewed the provisions of this
Section 5.02(f) and agrees to be bound by them, and (II) a certificate, in the
form attached hereto as Exhibit G-2, from the Holder wishing to transfer the
Class R Certificate, in form and substance satisfactory to the Master Servicer,
representing and warranting, among other things, that no purpose of the proposed
Transfer is to impede the assessment or collection of tax. (C) Notwithstanding
the delivery of a Transfer Affidavit and Agreement by a proposed Transferee
under clause (B) above, if a Responsible Officer of the Trustee who is assigned
to this Agreement has actual knowledge that the proposed Transferee is not a
Permitted Transferee, no Transfer of an Ownership Interest in a Class R
Certificate to such proposed Transferee shall be effected. (D) Each Person
holding or acquiring any Ownership Interest in a Class R Certificate shall agree
(x) to require a Transfer Affidavit and Agreement from any other Person to whom
such Person attempts to transfer its Ownership Interest in a Class R Certificate
and (y) not to transfer its Ownership Interest unless it provides a certificate
to the Trustee in the form attached hereto as Exhibit G-2. (E) Each Person
holding or acquiring an Ownership Interest in a Class R Certificate, by
purchasing an Ownership Interest in such Certificate, agrees to give the Trustee
written notice that it is a "pass-through interest holder" within the meaning of
Temporary Treasury Regulations Section 1.67-3T(a)(2)(i)(A) immediately upon
acquiring an Ownership Interest in a Class R Certificate, if it is, or is
holding an Ownership Interest in a Class R Certificate on behalf of, a
"pass-through interest holder." (ii) The Trustee shall register the Transfer of
any Class R Certificate only if it shall have received the Transfer Affidavit
and Agreement, a certificate of the Holder requesting such transfer in the form
attached hereto as Exhibit G-2 and all of such other documents as shall have
been reasonably required by the Trustee as a condition to such registration.
Transfers of the Class R Certificates to Non-United States Persons and
Disqualified Organizations (as defined in Section 860E(e)(5) of the Code) are
prohibited. (iii) (A) If any Disqualified Organization shall become a holder of
a Class R Certificate, then the last preceding Permitted Transferee shall be
restored, to the extent permitted by law, to all rights and obligations as
Holder thereof retroactive to the date of registration of such Transfer of such
Class R Certificate. If a Non-United States Person shall become a holder of a
Class R Certificate, then the last preceding United States Person shall be
restored, to the extent permitted by law, to all rights and obligations as
Holder thereof retroactive to the date of registration of such Transfer of such
Class R Certificate. If a transfer of a Class R Certificate is disregarded
pursuant to the provisions of Treasury Regulations Section 1.860E-1 or Section
1.860G-3, then the last preceding Permitted Transferee shall be restored, to the
extent permitted by law, to all rights and obligations as Holder thereof
retroactive to the date of registration of such Transfer of such Class R
Certificate. The Trustee shall be under no liability to any Person for any
registration of Transfer of a Class R Certificate that is in fact not permitted
by this Section 5.02(f) or for making any payments due on such Certificate to
the holder thereof or for taking any other action with respect to such holder
under the provisions of this Agreement. (B) If any purported Transferee shall
become a Holder of a Class R Certificate in violation of the restrictions in
this Section 5.02(f) and to the extent that the retroactive restoration of the
rights of the Holder of such Class R Certificate as described in clause (iii)(A)
above shall be invalid, illegal or unenforceable, then the Master Servicer shall
have the right, without notice to the holder or any prior holder of such Class R
Certificate, to sell such Class R Certificate to a purchaser selected by the
Master Servicer on such terms as the Master Servicer may choose. Such purported
Transferee shall promptly endorse and deliver each Class R Certificate in
accordance with the instructions of the Master Servicer. Such purchaser may be
the Master Servicer itself or any Affiliate of the Master Servicer. The proceeds
of such sale, net of the commissions (which may include commissions payable to
the Master Servicer or its Affiliates), expenses and taxes due, if any, shall be
remitted by the Master Servicer to such purported Transferee. The terms and
conditions of any sale under this clause (iii)(B) shall be determined in the
sole discretion of the Master Servicer, and the Master Servicer shall not be
liable to any Person having an Ownership Interest in a Class R Certificate as a
result of its exercise of such discretion. (iv) The Master Servicer, on behalf
of the Trustee, shall make available, upon written request from the Trustee, all
information necessary to compute any tax imposed (A) as a result of the Transfer
of an Ownership Interest in a Class R Certificate to any Person who is a
Disqualified Organization, including the information regarding "excess
inclusions" of such Class R Certificates required to be provided to the Internal
Revenue Service and certain Persons as described in Treasury Regulations
Sections 1.860D-1(b)(5) and 1.860E-2(a)(5), and (B) as a result of any regulated
investment company, real estate investment trust, common trust fund,
partnership, trust, estate or organization described in Section 1381 of the Code
that holds an Ownership Interest in a Class R Certificate having as among its
record holders at any time any Person who is a Disqualified Organization.
Reasonable compensation for providing such information may be required by the
Master Servicer from such Person. (v) The provisions of this Section 5.02(f) set
forth prior to this clause (v) may be modified, added to or eliminated, provided
that there shall have been delivered to the Trustee the following: (A) written
notification from each Rating Agency to the effect that the modification,
addition to or elimination of such provisions will not cause such Rating Agency
to downgrade its then-current ratings, if any, of any Class of the Senior (in
the case of the Insured Certificates (as defined in the Series Supplement), such
determination shall be made without giving effect to the Certificate Policy (as
defined in the Series Supplement)), Class M or Class B Certificates below the
lower of the then-current rating or the rating assigned to such Certificates as
of the Closing Date by such Rating Agency; and (B) subject to Section 10.01(f),
an Officers' Certificate of the Master Servicer stating that the Master Servicer
has received an Opinion of Counsel, in form and substance satisfactory to the
Master Servicer, to the effect that such modification, addition to or absence of
such provisions will not cause any portion of any REMIC formed under the Series
Supplement to cease to qualify as a REMIC and will not cause (x) any portion of
any REMIC formed under the Series Supplement to be subject to an entity-level
tax caused by the Transfer of any Class R Certificate to a Person that is a
Disqualified Organization or (y) a Certificateholder or another Person to be
subject to a REMIC-related tax caused by the Transfer of a Class R Certificate
to a Person that is not a Permitted Transferee. (g) No service charge shall be
made for any transfer or exchange of Certificates of any Class, but the Trustee
may require payment of a sum sufficient to cover any tax or governmental charge
that may be imposed in connection with any transfer or exchange of Certificates.
(h) All Certificates surrendered for transfer and exchange shall be destroyed by
the Certificate Registrar. Section 5.03. Mutilated, Destroyed, Lost or Stolen
Certificates. If (i) any mutilated Certificate is surrendered to the Certificate
Registrar, or the Trustee and the Certificate Registrar receive evidence to
their satisfaction of the destruction, loss or theft of any Certificate, and
(ii) there is delivered to the Trustee and the Certificate Registrar such
security or indemnity as may be required by them to save each of them harmless,
then, in the absence of notice to the Trustee or the Certificate Registrar that
such Certificate has been acquired by a bona fide purchaser, the Trustee shall
execute and the Certificate Registrar shall authenticate and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen
Certificate, a new Certificate of like tenor, Class and Percentage Interest but
bearing a number not contemporaneously outstanding. Upon the issuance of any new
Certificate under this Section, the Trustee may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto and any other expenses (including the fees and expenses of the
Trustee and the Certificate Registrar) connected therewith. Any duplicate
Certificate issued pursuant to this Section shall constitute complete and
indefeasible evidence of ownership in the Trust Fund, as if originally issued,
whether or not the lost, stolen or destroyed Certificate shall be found at any
time. Section 5.04. Persons Deemed Owners. Prior to due presentation of a
Certificate for registration of transfer, the Company, the Master Servicer, the
Trustee, any Certificate Insurer, the Certificate Registrar and any agent of the
Company, the Master Servicer, the Trustee, any Certificate Insurer or the
Certificate Registrar may treat the Person in whose name any Certificate is
registered as the owner of such Certificate for the purpose of receiving
distributions pursuant to Section 4.02 and for all other purposes whatsoever,
except as and to the extent provided in the definition of "Certificateholder,"
and neither the Company, the Master Servicer, the Trustee, any Certificate
Insurer, the Certificate Registrar nor any agent of the Company, the Master
Servicer, the Trustee, any Certificate Insurer or the Certificate Registrar
shall be affected by notice to the contrary except as provided in Section
5.02(f). Section 5.05. Appointment of Paying Agent. The Trustee may appoint a
Paying Agent for the purpose of making distributions to the Certificateholders
pursuant to Section 4.02. In the event of any such appointment, on or prior to
each Distribution Date the Master Servicer on behalf of the Trustee shall
deposit or cause to be deposited with the Paying Agent a sum sufficient to make
the payments to the Certificateholders in the amounts and in the manner provided
for in Section 4.02, such sum to be held in trust for the benefit of the
Certificateholders. The Trustee shall cause each Paying Agent to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee that such Paying Agent shall hold all sums held by it for the
payment to the Certificateholders in trust for the benefit of the
Certificateholders entitled thereto until such sums shall be distributed to such
Certificateholders. Any sums so held by such Paying Agent shall be held only in
Eligible Accounts to the extent such sums are not distributed to the
Certificateholders on the date of receipt by such Paying Agent. Section 5.06.
U.S.A. Patriot Act Compliance. In order for it to comply with its duties under
the U.S.A. Patriot Act, the Trustee may obtain and verify certain information
from the other parties hereto, including but not limited to such parties' name,
address and other identifying information. <!-- MARKER PAGE="sheet: 246; page:
246" --> <HR SIZE=5 COLOR=GRAY NOSHADE> ARTICLE VI THE COMPANY AND THE MASTER
SERVICER Section 6.01. Respective Liabilities of the Company and the Master
Servicer. The Company and the Master Servicer shall each be liable in accordance
herewith only to the extent of the obligations specifically and respectively
imposed upon and undertaken by the Company and the Master Servicer herein. By
way of illustration and not limitation, the Company is not liable for the
servicing and administration of the Mortgage Loans, nor is it obligated by
Section 7.01 or Section 10.01 to assume any obligations of the Master Servicer
or to appoint a designee to assume such obligations, nor is it liable for any
other obligation hereunder that it may, but is not obligated to, assume unless
it elects to assume such obligation in accordance herewith. Section 6.02. Merger
or Consolidation of the Company or the Master Servicer; Assignment of Rights and
Delegation of Duties by Master Servicer. (a) The Company and the Master Servicer
shall each keep in full effect its existence, rights and franchises as a
corporation under the laws of the state of its incorporation, and shall each
obtain and preserve its qualification to do business as a foreign corporation in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the Certificates or
any of the Mortgage Loans and to perform its respective duties under this
Agreement. (b) Any Person into which the Company or the Master Servicer may be
merged or consolidated, or any corporation resulting from any merger or
consolidation to which the Company or the Master Servicer shall be a party, or
any Person succeeding to the business of the Company or the Master Servicer,
shall be the successor of the Company or the Master Servicer, as the case may
be, hereunder, without the execution or filing of any paper or any further act
on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the successor or surviving Person to
the Master Servicer shall be qualified to service mortgage loans on behalf of
Fannie Mae or Freddie Mac; and provided further that each Rating Agency's
ratings, if any, of the Senior (in the case of the Insured Certificates (as
defined in the Series Supplement), such determination shall be made without
giving effect to the Certificate Policy (as defined in the Series Supplement)),
Class M or Class B Certificates in effect immediately prior to such merger or
consolidation will not be qualified, reduced or withdrawn as a result thereof
(as evidenced by a letter to such effect from each Rating Agency). (c)
Notwithstanding anything else in this Section 6.02 and Section 6.04 to the
contrary, the Master Servicer may assign its rights and delegate its duties and
obligations under this Agreement; provided that the Person accepting such
assignment or delegation shall be a Person which is qualified to service
mortgage loans on behalf of Fannie Mae or Freddie Mac, is reasonably
satisfactory to the Trustee and the Company, is willing to service the Mortgage
Loans and executes and delivers to the Company and the Trustee an agreement, in
form and substance reasonably satisfactory to the Company and the Trustee, which
contains an assumption by such Person of the due and punctual performance and
observance of each covenant and condition to be performed or observed by the
Master Servicer under this Agreement; provided further that each Rating Agency's
rating of the Classes of Certificates (in the case of the Insured Certificates
(as defined in the Series Supplement), such determination shall be made without
giving effect to the Certificate Policy (as defined in the Series Supplement))
that have been rated in effect immediately prior to such assignment and
delegation will not be qualified, reduced or withdrawn as a result of such
assignment and delegation (as evidenced by a letter to such effect from each
Rating Agency). In the case of any such assignment and delegation, the Master
Servicer shall be released from its obligations under this Agreement, except
that the Master Servicer shall remain liable for all liabilities and obligations
incurred by it as Master Servicer hereunder prior to the satisfaction of the
conditions to such assignment and delegation set forth in the next preceding
sentence. Notwithstanding the foregoing, in the event of a pledge or assignment
by the Master Servicer solely of its rights to purchase all assets of the Trust
Fund under Section 9.01(a) (or, if so specified in Section 9.01(a), its rights
to purchase the Mortgage Loans and property acquired related to such Mortgage
Loans or its rights to purchase the Certificates related thereto), the provisos
of the first sentence of this paragraph will not apply. Section 6.03. Limitation
on Liability of the Company, the Master Servicer and Others. Neither the
Company, the Master Servicer nor any of the directors, officers, employees or
agents of the Company or the Master Servicer shall be under any liability to the
Trust Fund or the Certificateholders for any action taken or for refraining from
the taking of any action in good faith pursuant to this Agreement, or for errors
in judgment; provided, however, that this provision shall not protect the
Company, the Master Servicer or any such Person against any breach of warranties
or representations made herein or any liability which would otherwise be imposed
by reason of willful misfeasance, bad faith or gross negligence in the
performance of duties or by reason of reckless disregard of obligations and
duties hereunder. The Company, the Master Servicer and any director, officer,
employee or agent of the Company or the Master Servicer may rely in good faith
on any document of any kind prima facie properly executed and submitted by any
Person respecting any matters arising hereunder. The Company, the Master
Servicer and any director, officer, employee or agent of the Company or the
Master Servicer shall be indemnified by the Trust Fund and held harmless against
any loss, liability or expense incurred in connection with any legal action
relating to this Agreement or the Certificates, other than any loss, liability
or expense related to any specific Mortgage Loan or Mortgage Loans (except as
any such loss, liability or expense shall be otherwise reimbursable pursuant to
this Agreement) and any loss, liability or expense incurred by reason of willful
misfeasance, bad faith or gross negligence in the performance of duties
hereunder or by reason of reckless disregard of obligations and duties
hereunder. Neither the Company nor the Master Servicer shall be under any
obligation to appear in, prosecute or defend any legal or administrative action,
proceeding, hearing or examination that is not incidental to its respective
duties under this Agreement and which in its opinion may involve it in any
expense or liability; provided, however, that the Company or the Master Servicer
may in its discretion undertake any such action, proceeding, hearing or
examination that it may deem necessary or desirable in respect to this Agreement
and the rights and duties of the parties hereto and the interests of the
Certificateholders hereunder. In such event, the legal expenses and costs of
such action, proceeding, hearing or examination and any liability resulting
therefrom shall be expenses, costs and liabilities of the Trust Fund, and the
Company and the Master Servicer shall be entitled to be reimbursed therefor out
of amounts attributable to the Mortgage Loans on deposit in the Custodial
Account as provided by Section 3.10 and, on the Distribution Date(s) following
such reimbursement, the aggregate of such expenses and costs shall be allocated
in reduction of the Accrued Certificate Interest on each Class entitled thereto
in the same manner as if such expenses and costs constituted a Prepayment
Interest Shortfall. Section 6.04. Company and Master Servicer Not to Resign.
Subject to the provisions of Section 6.02, neither the Company nor the Master
Servicer shall resign from its respective obligations and duties hereby imposed
on it except upon determination that its duties hereunder are no longer
permissible under applicable law. Any such determination permitting the
resignation of the Company or the Master Servicer shall be evidenced by an
Opinion of Counsel to such effect delivered to the Trustee. No such resignation
by the Master Servicer shall become effective until the Trustee or a successor
servicer shall have assumed the Master Servicer's responsibilities and
obligations in accordance with Section 7.02. <!-- MARKER PAGE="sheet: 246; page:
246" --> <HR SIZE=5 COLOR=GRAY NOSHADE> ARTICLE VII DEFAULT Section 7.01. Events
of Default. Event of Default, wherever used herein, means any one of the
following events (whatever reason for such Event of Default and whether it shall
be voluntary or involuntary or be effected by operation of law or pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body): (i) the Master Servicer shall fail to
deposit or cause to be deposited into the Certificate Account any amounts
required to be so deposited therein at the time required pursuant to Section
4.01 or otherwise or the Master Servicer shall fail to distribute or cause to be
distributed to the Holders of Certificates of any Class any distribution
required to be made under the terms of the Certificates of such Class and this
Agreement and, in each case, such failure shall continue unremedied for a period
of 5 days after the date upon which written notice of such failure, requiring
such failure to be remedied, shall have been given to the Master Servicer by the
Trustee or the Company or to the Master Servicer, the Company and the Trustee by
the Holders of Certificates of such Class evidencing Percentage Interests
aggregating not less than 25%; or (ii) the Master Servicer shall fail to observe
or perform in any material respect any other of the covenants or agreements on
the part of the Master Servicer contained in the Certificates of any Class or in
this Agreement and such failure shall continue unremedied for a period of 30
days (except that such number of days shall be 15 in the case of a failure to
pay the premium for any Required Insurance Policy) after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Master Servicer by the Trustee or the Company, or to the
Master Servicer, the Company and the Trustee by the Holders of Certificates of
any Class evidencing, in the case of any such Class, Percentage Interests
aggregating not less than 25%; or (iii) a decree or order of a court or agency
or supervisory authority having jurisdiction in the premises in an involuntary
case under any present or future federal or state bankruptcy, insolvency or
similar law or appointing a conservator or receiver or liquidator in any
insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against the Master Servicer and such decree or order shall
have remained in force undischarged or unstayed for a period of 60 days; or (iv)
the Master Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities, or similar proceedings of, or relating to, the Master
Servicer or of, or relating to, all or substantially all of the property of the
Master Servicer; or (v) the Master Servicer shall admit in writing its inability
to pay its debts generally as they become due, file a petition to take advantage
of, or commence a voluntary case under, any applicable insolvency or
reorganization statute, make an assignment for the benefit of its creditors, or
voluntarily suspend payment of its obligations; or (vi) the Master Servicer
shall notify the Trustee pursuant to Section 4.04(b) that it is unable to
deposit in the Certificate Account an amount equal to the Advance. If an Event
of Default described in clauses (i)-(v) of this Section shall occur, then, and
in each and every such case, so long as such Event of Default shall not have
been remedied, either the Company or the Trustee may, and at the direction of
Holders of Certificates entitled to at least 51% of the Voting Rights, the
Trustee shall, by notice in writing to the Master Servicer (and to the Company
if given by the Trustee or to the Trustee if given by the Company), terminate
all of the rights and obligations of the Master Servicer under this Agreement
and in and to the Mortgage Loans and the proceeds thereof, other than its rights
as a Certificateholder hereunder. If an Event of Default described in clause
(vi) hereof shall occur, the Trustee shall, by notice to the Master Servicer and
the Company, immediately terminate all of the rights and obligations of the
Master Servicer under this Agreement and in and to the Mortgage Loans and the
proceeds thereof, other than its rights as a Certificateholder hereunder as
provided in Section 4.04(b). On or after the receipt by the Master Servicer of
such written notice, all authority and power of the Master Servicer under this
Agreement, whether with respect to the Certificates (other than as a Holder
thereof) or the Mortgage Loans or otherwise, shall subject to Section 7.02 pass
to and be vested in the Trustee or the Trustee's designee appointed pursuant to
Section 7.02; and, without limitation, the Trustee is hereby authorized and
empowered to execute and deliver, on behalf of the Master Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of the Mortgage Loans and related documents, or
otherwise. The Master Servicer agrees to cooperate with the Trustee in effecting
the termination of the Master Servicer's responsibilities and rights hereunder,
including, without limitation, the transfer to the Trustee or its designee for
administration by it of all cash amounts which shall at the time be credited to
the Custodial Account or the Certificate Account or thereafter be received with
respect to the Mortgage Loans. No such termination shall release the Master
Servicer for any liability that it would otherwise have hereunder for any act or
omission prior to the effective time of such termination. Notwithstanding any
termination of the activities of Residential Funding in its capacity as Master
Servicer hereunder, Residential Funding shall be entitled to receive, out of any
late collection of a Monthly Payment on a Mortgage Loan which was due prior to
the notice terminating Residential Funding's rights and obligations as Master
Servicer hereunder and received after such notice, that portion to which
Residential Funding would have been entitled pursuant to Sections 3.10(a)(ii),
(vi) and (vii) as well as its Servicing Fee in respect thereof, and any other
amounts payable to Residential Funding hereunder the entitlement to which arose
prior to the termination of its activities hereunder. Upon the termination of
Residential Funding as Master Servicer hereunder the Company shall deliver to
the Trustee a copy of the Program Guide. Section 7.02. Trustee or Company to
Act; Appointment of Successor. (a) On and after the time the Master Servicer
receives a notice of termination pursuant to Section 7.01 or resigns in
accordance with Section 6.04, the Trustee or, upon notice to the Company and
with the Company's consent (which shall not be unreasonably withheld) a designee
(which meets the standards set forth below) of the Trustee, shall be the
successor in all respects to the Master Servicer in its capacity as servicer
under this Agreement and the transactions set forth or provided for herein and
shall be subject to all the responsibilities, duties and liabilities relating
thereto placed on the Master Servicer (except for the responsibilities, duties
and liabilities contained in Sections 2.02 and 2.03(a), excluding the duty to
notify related Subservicers or Sellers as set forth in such Sections, and its
obligations to deposit amounts in respect of losses incurred prior to such
notice or termination on the investment of funds in the Custodial Account or the
Certificate Account pursuant to Sections 3.07(c) and 4.01(b) by the terms and
provisions hereof); provided, however, that any failure to perform such duties
or responsibilities caused by the preceding Master Servicer's failure to provide
information required by Section 4.04 shall not be considered a default by the
Trustee hereunder. As compensation therefor, the Trustee shall be entitled to
all funds relating to the Mortgage Loans which the Master Servicer would have
been entitled to charge to the Custodial Account or the Certificate Account if
the Master Servicer had continued to act hereunder and, in addition, shall be
entitled to the income from any Permitted Investments made with amounts
attributable to the Mortgage Loans held in the Custodial Account or the
Certificate Account. If the Trustee has become the successor to the Master
Servicer in accordance with Section 6.04 or Section 7.01, then notwithstanding
the above, the Trustee may, if it shall be unwilling to so act, or shall, if it
is unable to so act, appoint, or petition a court of competent jurisdiction to
appoint, any established housing and home finance institution, which is also a
Fannie Mae- or Freddie Mac-approved mortgage servicing institution, having a net
worth of not less than $10,000,000 as the successor to the Master Servicer
hereunder in the assumption of all or any part of the responsibilities, duties
or liabilities of the Master Servicer hereunder. Pending appointment of a
successor to the Master Servicer hereunder, the Trustee shall become successor
to the Master Servicer and shall act in such capacity as hereinabove provided.
In connection with such appointment and assumption, the Trustee may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as it and such successor shall agree; provided, however, that no such
compensation shall be in excess of that permitted the initial Master Servicer
hereunder. The Company, the Trustee, the Custodian and such successor shall take
such action, consistent with this Agreement, as shall be necessary to effectuate
any such succession. The Servicing Fee for any successor Master Servicer
appointed pursuant to this Section 7.02 will be lowered with respect to those
Mortgage Loans, if any, where the Subservicing Fee accrues at a rate of less
than 0.20% per annum in the event that the successor Master Servicer is not
servicing such Mortgage Loans directly and it is necessary to raise the related
Subservicing Fee to a rate of 0.20% per annum in order to hire a Subservicer
with respect to such Mortgage Loans. The Master Servicer shall pay the
reasonable expenses of the Trustee in connection with any servicing transition
hereunder. (b) In connection with the termination or resignation of the Master
Servicer hereunder, either (i) the successor Master Servicer, including the
Trustee if the Trustee is acting as successor Master Servicer, shall represent
and warrant that it is a member of MERS in good standing and shall agree to
comply in all material respects with the rules and procedures of MERS in
connection with the servicing of the Mortgage Loans that are registered with
MERS, in which case the predecessor Master Servicer shall cooperate with the
successor Master Servicer in causing MERS to revise its records to reflect the
transfer of servicing to the successor Master Servicer as necessary under MERS'
rules and regulations, or (ii) the predecessor Master Servicer shall cooperate
with the successor Master Servicer in causing MERS to execute and deliver an
assignment of Mortgage in recordable form to transfer the Mortgage from MERS to
the Trustee and to execute and deliver such other notices, documents and other
instruments as may be necessary or desirable to effect a transfer of such
Mortgage Loan or servicing of such Mortgage Loan on the MERS(R)System to the
successor Master Servicer. The predecessor Master Servicer shall file or cause
to be filed any such assignment in the appropriate recording office. The
predecessor Master Servicer shall bear any and all fees of MERS, costs of
preparing any assignments of Mortgage, and fees and costs of filing any
assignments of Mortgage that may be required under this subsection (b). The
successor Master Servicer shall cause such assignment to be delivered to the
Trustee or the Custodian promptly upon receipt of the original with evidence of
recording thereon or a copy certified by the public recording office in which
such assignment was recorded. Section 7.03. Notification to Certificateholders.
(a) Upon any such termination or appointment of a successor to the Master
Servicer, the Trustee shall give prompt written notice thereof to the
Certificateholders at their respective addresses appearing in the Certificate
Register. (b) Within 60 days after the occurrence of any Event of Default, the
Trustee shall transmit by mail to all Holders of Certificates notice of each
such Event of Default hereunder known to the Trustee, unless such Event of
Default shall have been cured or waived. Section 7.04. Waiver of Events of
Default. The Holders representing at least 66% of the Voting Rights affected by
a default or Event of Default hereunder may waive such default or Event of
Default; provided, however, that (a) a default or Event of Default under clause
(i) of Section 7.01 may be waived only by all of the Holders of Certificates
affected by such default or Event of Default and (b) no waiver pursuant to this
Section 7.04 shall affect the Holders of Certificates in the manner set forth in
Section 11.01(b)(i) or (ii). Upon any such waiver of a default or Event of
Default by the Holders representing the requisite percentage of Voting Rights
affected by such default or Event of Default, such default or Event of Default
shall cease to exist and shall be deemed to have been remedied for every purpose
hereunder. No such waiver shall extend to any subsequent or other default or
Event of Default or impair any right consequent thereon except to the extent
expressly so waived. <!-- MARKER PAGE="sheet: 246; page: 246" --> <HR SIZE=5
COLOR=GRAY NOSHADE> ARTICLE VIII CONCERNING THE TRUSTEE Section 8.01. Duties of
Trustee. (a) The Trustee, prior to the occurrence of an Event of Default and
after the curing or waiver of all Events of Default which may have occurred,
undertakes to perform such duties and only such duties as are specifically set
forth in this Agreement. In case an Event of Default has occurred (which has not
been cured or waived), the Trustee shall exercise such of the rights and powers
vested in it by this Agreement, and use the same degree of care and skill in
their exercise as a prudent investor would exercise or use under the
circumstances in the conduct of such investor's own affairs. (b) The Trustee,
upon receipt of all resolutions, certificates, statements, opinions, reports,
documents, orders or other instruments furnished to the Trustee which are
specifically required to be furnished pursuant to any provision of this
Agreement, shall examine them to determine whether they conform to the
requirements of this Agreement. The Trustee shall notify the Certificateholders
of any such documents which do not materially conform to the requirements of
this Agreement in the event that the Trustee, after so requesting, does not
receive satisfactorily corrected documents. The Trustee shall forward or cause
to be forwarded in a timely fashion the notices, reports and statements required
to be forwarded by the Trustee pursuant to Sections 4.03, 4.06, 7.03 and 10.01.
The Trustee shall furnish in a timely fashion to the Master Servicer such
information as the Master Servicer may reasonably request from time to time for
the Master Servicer to fulfill its duties as set forth in this Agreement. The
Trustee covenants and agrees that it shall perform its obligations hereunder in
a manner so as to maintain the status of any portion of any REMIC formed under
the Series Supplement as a REMIC under the REMIC Provisions and (subject to
Section 10.01(f)) to prevent the imposition of any federal, state or local
income, prohibited transaction, contribution or other tax on the Trust Fund to
the extent that maintaining such status and avoiding such taxes are reasonably
within the control of the Trustee and are reasonably within the scope of its
duties under this Agreement. (c) No provision of this Agreement shall be
construed to relieve the Trustee from liability for its own negligent action,
its own negligent failure to act or its own willful misconduct; provided,
however, that: (i) Prior to the occurrence of an Event of Default, and after the
curing or waiver of all such Events of Default which may have occurred, the
duties and obligations of the Trustee shall be determined solely by the express
provisions of this Agreement, the Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Agreement, no implied covenants or obligations shall be read into this Agreement
against the Trustee and, in the absence of bad faith on the part of the Trustee,
the Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Trustee by the Company or the Master Servicer and which on
their face, do not contradict the requirements of this Agreement; (ii) The
Trustee shall not be personally liable for an error of judgment made in good
faith by a Responsible Officer or Responsible Officers of the Trustee, unless it
shall be proved that the Trustee was negligent in ascertaining the pertinent
facts; (iii) The Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with the direction of Certificateholders of any Class holding Certificates which
evidence, as to such Class, Percentage Interests aggregating not less than 25%
as to the time, method and place of conducting any proceeding for any remedy
available to the Trustee, or exercising any trust or power conferred upon the
Trustee, under this Agreement; (iv) The Trustee shall not be charged with
knowledge of any default (other than a default in payment to the Trustee)
specified in clauses (i) and (ii) of Section 7.01 or an Event of Default under
clauses (iii), (iv) and (v) of Section 7.01 unless a Responsible Officer of the
Trustee assigned to and working in the Corporate Trust Office obtains actual
knowledge of such failure or event or the Trustee receives written notice of
such failure or event at its Corporate Trust Office from the Master Servicer,
the Company or any Certificateholder; and (v) Except to the extent provided in
Section 7.02, no provision in this Agreement shall require the Trustee to expend
or risk its own funds (including, without limitation, the making of any Advance)
or otherwise incur any personal financial liability in the performance of any of
its duties as Trustee hereunder, or in the exercise of any of its rights or
powers, if the Trustee shall have reasonable grounds for believing that
repayment of funds or adequate indemnity against such risk or liability is not
reasonably assured to it. (d) The Trustee shall timely pay, from its own funds,
the amount of any and all federal, state and local taxes imposed on the Trust
Fund or its assets or transactions including, without limitation, (A)
"prohibited transaction" penalty taxes as defined in Section 860F of the Code,
if, when and as the same shall be due and payable, (B) any tax on contributions
to a REMIC after the Closing Date imposed by Section 860G(d) of the Code and (C)
any tax on "net income from foreclosure property" as defined in Section 860G(c)
of the Code, but only if such taxes arise out of a breach by the Trustee of its
obligations hereunder, which breach constitutes negligence or willful misconduct
of the Trustee. Section 8.02. Certain Matters Affecting the Trustee. (a) Except
as otherwise provided in Section 8.01: (i) The Trustee may rely and shall be
protected in acting or refraining from acting upon any resolution, Officers'
Certificate, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, appraisal, bond or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties; (ii) The Trustee may consult with
counsel and any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or suffered or omitted by it hereunder
in good faith and in accordance with such Opinion of Counsel; (iii) The Trustee
shall be under no obligation to exercise any of the trusts or powers vested in
it by this Agreement or to institute, conduct or defend any litigation hereunder
or in relation hereto at the request, order or direction of any of the
Certificateholders, pursuant to the provisions of this Agreement, unless such
Certificateholders shall have offered to the Trustee reasonable security or
indemnity against the costs, expenses and liabilities which may be incurred
therein or thereby; nothing contained herein shall, however, relieve the Trustee
of the obligation, upon the occurrence of an Event of Default (which has not
been cured or waived), to exercise such of the rights and powers vested in it by
this Agreement, and to use the same degree of care and skill in their exercise
as a prudent investor would exercise or use under the circumstances in the
conduct of such investor's own affairs; (iv) The Trustee shall not be personally
liable for any action taken, suffered or omitted by it in good faith and
believed by it to be authorized or within the discretion or rights or powers
conferred upon it by this Agreement; (v) Prior to the occurrence of an Event of
Default hereunder and after the curing or waiver of all Events of Default which
may have occurred, the Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing so to do by Holders of
Certificates of any Class evidencing, as to such Class, Percentage Interests,
aggregating not less than 50%; provided, however, that if the payment within a
reasonable time to the Trustee of the costs, expenses or liabilities likely to
be incurred by it in the making of such investigation is, in the opinion of the
Trustee, not reasonably assured to the Trustee by the security afforded to it by
the terms of this Agreement, the Trustee may require reasonable indemnity
against such expense or liability as a condition to so proceeding. The
reasonable expense of every such examination shall be paid by the Master
Servicer, if an Event of Default shall have occurred and is continuing, and
otherwise by the Certificateholder requesting the investigation; (vi) The
Trustee may execute any of the trusts or powers hereunder or perform any duties
hereunder either directly or by or through agents or attorneys; and (vii) To the
extent authorized under the Code and the regulations promulgated thereunder,
each Holder of a Class R Certificate hereby irrevocably appoints and authorizes
the Trustee to be its attorney-in-fact for purposes of signing any Tax Returns
required to be filed on behalf of the Trust Fund. The Trustee shall sign on
behalf of the Trust Fund and deliver to the Master Servicer in a timely manner
any Tax Returns prepared by or on behalf of the Master Servicer that the Trustee
is required to sign as determined by the Master Servicer pursuant to applicable
federal, state or local tax laws, provided that the Master Servicer shall
indemnify the Trustee for signing any such Tax Returns that contain errors or
omissions. (b) Following the issuance of the Certificates, the Trustee shall not
accept any contribution of assets to the Trust Fund unless (subject to Section
10.01(f)) it shall have obtained or been furnished with an Opinion of Counsel to
the effect that such contribution will not (i) cause any portion of any REMIC
formed under the Series Supplement to fail to qualify as a REMIC at any time
that any Certificates are outstanding or (ii) cause the Trust Fund to be subject
to any federal tax as a result of such contribution (including the imposition of
any federal tax on "prohibited transactions" imposed under Section 860F(a) of
the Code). Section 8.03. Trustee Not Liable for Certificates or Mortgage Loans.
The recitals contained herein and in the Certificates (other than the execution
of the Certificates and relating to the acceptance and receipt of the Mortgage
Loans) shall be taken as the statements of the Company or the Master Servicer as
the case may be, and the Trustee assumes no responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this Agreement or of the Certificates (except that the
Certificates shall be duly and validly executed and authenticated by it as
Certificate Registrar) or of any Mortgage Loan or related document, or of MERS
or the MERS(R)System. Except as otherwise provided herein, the Trustee shall not
be accountable for the use or application by the Company or the Master Servicer
of any of the Certificates or of the proceeds of such Certificates, or for the
use or application of any funds paid to the Company or the Master Servicer in
respect of the Mortgage Loans or deposited in or withdrawn from the Custodial
Account or the Certificate Account by the Company or the Master Servicer.
Section 8.04. Trustee May Own Certificates. The Trustee in its individual or any
other capacity may become the owner or pledgee of Certificates with the same
rights it would have if it were not Trustee. Section 8.05. Master Servicer to
Pay Trustee's Fees and Expenses; Indemnification. (a) The Master Servicer
covenants and agrees to pay to the Trustee and any co-trustee from time to time,
and the Trustee and any co-trustee shall be entitled to, reasonable compensation
(which shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust) for all services rendered by each
of them in the execution of the trusts hereby created and in the exercise and
performance of any of the powers and duties hereunder of the Trustee and any
co-trustee, and the Master Servicer will pay or reimburse the Trustee and any
co-trustee upon request for all reasonable expenses, disbursements and advances
incurred or made by the Trustee or any co-trustee in accordance with any of the
provisions of this Agreement (including the reasonable compensation and the
expenses and disbursements of its counsel and of all persons not regularly in
its employ, and the expenses incurred by the Trustee or any co-trustee in
connection with the appointment of an office or agency pursuant to Section 8.12)
except any such expense, disbursement or advance as may arise from its
negligence or bad faith. (b) The Master Servicer agrees to indemnify the Trustee
for, and to hold the Trustee harmless against, any loss, liability or expense
incurred without negligence or willful misconduct on the Trustee's part, arising
out of, or in connection with, the acceptance and administration of the Trust
Fund, including the costs and expenses (including reasonable legal fees and
expenses) of defending itself against any claim in connection with the exercise
or performance of any of its powers or duties under this Agreement and the
Custodial Agreement, and the Master Servicer further agrees to indemnify the
Trustee for, and to hold the Trustee harmless against, any loss, liability or
expense arising out of, or in connection with, the provisions set forth in the
second paragraph of Section 2.01(c) hereof, including, without limitation, all
costs, liabilities and expenses (including reasonable legal fees and expenses)
of investigating and defending itself against any claim, action or proceeding,
pending or threatened, relating to the provisions of this paragraph, provided
that: (i) with respect to any such claim, the Trustee shall have given the
Master Servicer written notice thereof promptly after the Trustee shall have
actual knowledge thereof; (ii) while maintaining control over its own defense,
the Trustee shall cooperate and consult fully with the Master Servicer in
preparing such defense; and (iii) notwithstanding anything in this Agreement to
the contrary, the Master Servicer shall not be liable for settlement of any
claim by the Trustee entered into without the prior consent of the Master
Servicer which consent shall not be unreasonably withheld. No termination of
this Agreement shall affect the obligations created by this Section 8.05(b) of
the Master Servicer to indemnify the Trustee under the conditions and to the
extent set forth herein. Notwithstanding the foregoing, the indemnification
provided by the Master Servicer in this Section 8.05(b) shall not be available
(A) for any loss, liability or expense of the Trustee, including the costs and
expenses of defending itself against any claim, incurred in connection with any
actions taken by the Trustee at the direction of the Certificateholders pursuant
to the terms of this Agreement or (B) where the Trustee is required to indemnify
the Master Servicer pursuant to Section 12.05(a). Section 8.06. Eligibility
Requirements for Trustee. The Trustee hereunder shall at all times be a
corporation or a national banking association having its principal office in a
state and city acceptable to the Company and organized and doing business under
the laws of such state or the United States of America, authorized under such
laws to exercise corporate trust powers, having a combined capital and surplus
of at least $50,000,000, subject to supervision or examination by federal or
state authority and the short-term rating of such institution shall be A-1 in
the case of Standard & Poor's if Standard & Poor's is a Rating Agency. If such
corporation or national banking association publishes reports of condition at
least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then for the purposes of this Section the
combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. In case at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section, the Trustee shall resign
immediately in the manner and with the effect specified in Section 8.07. Section
8.07. Resignation and Removal of the Trustee. (a) The Trustee may at any time
resign and be discharged from the trusts hereby created by giving written notice
thereof to the Company. Upon receiving such notice of resignation, the Company
shall promptly appoint a successor trustee by written instrument, in duplicate,
one copy of which instrument shall be delivered to the resigning Trustee and one
copy to the successor trustee. If no successor trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such
notice of resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor trustee. (b) If at any time the
Trustee shall cease to be eligible in accordance with the provisions of Section
8.06 and shall fail to resign after written request therefor by the Company, or
if at any time the Trustee shall become incapable of acting, or shall be
adjudged bankrupt or insolvent, or a receiver of the Trustee or of its property
shall be appointed, or any public officer shall take charge or control of the
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Company may remove the Trustee and appoint
a successor trustee by written instrument, in duplicate, one copy of which
instrument shall be delivered to the Trustee so removed and one copy to the
successor trustee. In addition, in the event that the Company determines that
the Trustee has failed (i) to distribute or cause to be distributed to the
Certificateholders any amount required to be distributed hereunder, if such
amount is held by the Trustee or its Paying Agent (other than the Master
Servicer or the Company) for distribution or (ii) to otherwise observe or
perform in any material respect any of its covenants, agreements or obligations
hereunder, and such failure shall continue unremedied for a period of 5 days (in
respect of clause (i) above) or 30 days (in respect of clause (ii) above other
than any failure to comply with the provisions of Article XII, in which case no
notice or grace period shall be applicable) after the date on which written
notice of such failure, requiring that the same be remedied, shall have been
given to the Trustee by the Company, then the Company may remove the Trustee and
appoint a successor trustee by written instrument delivered as provided in the
preceding sentence. In connection with the appointment of a successor trustee
pursuant to the preceding sentence, the Company shall, on or before the date on
which any such appointment becomes effective, obtain from each Rating Agency
written confirmation that the appointment of any such successor trustee will not
result in the reduction of the ratings on any class of the Certificates below
the lesser of the then current or original ratings on such Certificates. (c) The
Holders of Certificates entitled to at least 51% of the Voting Rights may at any
time remove the Trustee and appoint a successor trustee by written instrument or
instruments, in triplicate, signed by such Holders or their attorneys-in-fact
duly authorized, one complete set of which instruments shall be delivered to the
Company, one complete set to the Trustee so removed and one complete set to the
successor so appointed. (d) Any resignation or removal of the Trustee and
appointment of a successor trustee pursuant to any of the provisions of this
Section shall become effective upon acceptance of appointment by the successor
trustee as provided in Section 8.08. Section 8.08. Successor Trustee. (a) Any
successor trustee appointed as provided in Section 8.07 shall execute,
acknowledge and deliver to the Company and to its predecessor trustee an
instrument accepting such appointment hereunder, and thereupon the resignation
or removal of the predecessor trustee shall become effective and such successor
trustee shall become effective and such successor trustee, without any further
act, deed or conveyance, shall become fully vested with all the rights, powers,
duties and obligations of its predecessor hereunder, with the like effect as if
originally named as trustee herein. The predecessor trustee shall deliver to the
successor trustee all Mortgage Files and related documents and statements held
by it hereunder (other than any Mortgage Files at the time held by a Custodian,
which shall become the agent of any successor trustee hereunder), and the
Company, the Master Servicer and the predecessor trustee shall execute and
deliver such instruments and do such other things as may reasonably be required
for more fully and certainly vesting and confirming in the successor trustee all
such rights, powers, duties and obligations. (b) No successor trustee shall
accept appointment as provided in this Section unless at the time of such
acceptance such successor trustee shall be eligible under the provisions of
Section 8.06. (c) Upon acceptance of appointment by a successor trustee as
provided in this Section, the Company shall mail notice of the succession of
such trustee hereunder to all Holders of Certificates at their addresses as
shown in the Certificate Register. If the Company fails to mail such notice
within 10 days after acceptance of appointment by the successor trustee, the
successor trustee shall cause such notice to be mailed at the expense of the
Company. Section 8.09. Merger or Consolidation of Trustee. Any corporation or
national banking association into which the Trustee may be merged or converted
or with which it may be consolidated or any corporation or national banking
association resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any corporation or national banking association
succeeding to the business of the Trustee, shall be the successor of the Trustee
hereunder, provided such corporation or national banking association shall be
eligible under the provisions of Section 8.06, without the execution or filing
of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding. The Trustee shall mail notice
of any such merger or consolidation to the Certificateholders at their address
as shown in the Certificate Register. Section 8.10. Appointment of Co-Trustee or
Separate Trustee. (a) Notwithstanding any other provisions hereof, at any time,
for the purpose of meeting any legal requirements of any jurisdiction in which
any part of the Trust Fund or property securing the same may at the time be
located, the Master Servicer and the Trustee acting jointly shall have the power
and shall execute and deliver all instruments to appoint one or more Persons
approved by the Trustee to act as co-trustee or co-trustees, jointly with the
Trustee, or separate trustee or separate trustees, of all or any part of the
Trust Fund, and to vest in such Person or Persons, in such capacity, such title
to the Trust Fund, or any part thereof, and, subject to the other provisions of
this Section 8.10, such powers, duties, obligations, rights and trusts as the
Master Servicer and the Trustee may consider necessary or desirable. If the
Master Servicer shall not have joined in such appointment within 15 days after
the receipt by it of a request so to do, or in case an Event of Default shall
have occurred and be continuing, the Trustee alone shall have the power to make
such appointment. No co-trustee or separate trustee hereunder shall be required
to meet the terms of eligibility as a successor trustee under Section 8.06
hereunder and no notice to Holders of Certificates of the appointment of
co-trustee(s) or separate trustee(s) shall be required under Section 8.08
hereof. (b) In the case of any appointment of a co-trustee or separate trustee
pursuant to this Section 8.10 all rights, powers, duties and obligations
conferred or imposed upon the Trustee shall be conferred or imposed upon and
exercised or performed by the Trustee, and such separate trustee or co-trustee
jointly, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed (whether as Trustee hereunder or
as successor to the Master Servicer hereunder), the Trustee shall be incompetent
or unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust Fund or any
portion thereof in any such jurisdiction) shall be exercised and performed by
such separate trustee or co-trustee at the direction of the Trustee. (c) Any
notice, request or other writing given to the Trustee shall be deemed to have
been given to each of the then separate trustees and co-trustees, as effectively
as if given to each of them. Every instrument appointing any separate trustee or
co-trustee shall refer to this Agreement and the conditions of this Article
VIII. Each separate trustee and co-trustee, upon its acceptance of the trusts
conferred, shall be vested with the estates or property specified in its
instrument of appointment, either jointly with the Trustee or separately, as may
be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee. (d) Any separate trustee or
co-trustee may, at any time, constitute the Trustee, its agent or
attorney-in-fact, with full power and authority, to the extent not prohibited by
law, to do any lawful act under or in respect of this Agreement on its behalf
and in its name. If any separate trustee or co-trustee shall die, become
incapable of acting, resign or be removed, all of its estates, properties,
rights, remedies and trusts shall vest in and be exercised by the Trustee, to
the extent permitted by law, without the appointment of a new or successor
trustee. Section 8.11. Appointment of Custodians. The Trustee may, with the
consent of the Master Servicer and the Company, or shall, at the direction of
the Company and the Master Servicer, appoint one or more Custodians who are not
Affiliates of the Company, the Master Servicer or any Seller to hold all or a
portion of the Mortgage Files as agent for the Trustee, by entering into a
Custodial Agreement. Subject to Article VIII, the Trustee agrees to comply with
the terms of each Custodial Agreement and to enforce the terms and provisions
thereof against the Custodian for the benefit of the Certificateholders. Each
Custodian shall be a depository institution subject to supervision by federal or
state authority, shall have a combined capital and surplus of at least
$15,000,000 and shall be qualified to do business in the jurisdiction in which
it holds any Mortgage File. Each Custodial Agreement may be amended only as
provided in Section 11.01. The Trustee shall notify the Certificateholders of
the appointment of any Custodian (other than the Custodian appointed as of the
Closing Date) pursuant to this Section 8.11. Section 8.12. Appointment of Office
or Agency. The Trustee will maintain an office or agency in the United States at
the address designated in Section 11.05 of the Series Supplement where
Certificates may be surrendered for registration of transfer or exchange. The
Trustee will maintain an office at the address stated in Section 11.05 of the
Series Supplement where notices and demands to or upon the Trustee in respect of
this Agreement may be served. <!-- MARKER PAGE="sheet: 246; page: 246" --> <HR
SIZE=5 COLOR=GRAY NOSHADE> ARTICLE IX TERMINATION OR OPTIONAL PURCHASE OF ALL
CERTIFICATES Section 9.01. Optional Purchase by the Master Servicer of All
Certificates; Termination Upon Purchase by the Master Servicer or Liquidation of
All Mortgage Loans (a) Subject to Section 9.02, the respective obligations and
responsibilities of the Company, the Master Servicer and the Trustee created
hereby in respect of the Certificates (other than the obligation of the Trustee
to make certain payments after the Final Distribution Date to Certificateholders
and the obligation of the Company to send certain notices as hereinafter set
forth) shall terminate upon the last action required to be taken by the Trustee
on the Final Distribution Date pursuant to this Article IX following the earlier
of: (i) the later of the final payment or other liquidation (or any Advance with
respect thereto) of the last Mortgage Loan remaining in the Trust Fund or the
disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan, or (ii) the purchase by the Master Servicer of
all Mortgage Loans and all property acquired in respect of any Mortgage Loan
remaining in the Trust Fund at a price equal to 100% of the unpaid principal
balance of each Mortgage Loan or, if less than such unpaid principal balance,
the fair market value of the related underlying property of such Mortgage Loan
with respect to Mortgage Loans as to which title has been acquired if such fair
market value is less than such unpaid principal balance (net of any unreimbursed
Advances attributable to principal) on the day of repurchase plus accrued
interest thereon at the Net Mortgage Rate (or Modified Net Mortgage Rate in the
case of any Modified Mortgage Loan) to, but not including, the first day of the
month in which such repurchase price is distributed, provided, however, that in
no event shall the trust created hereby continue beyond the expiration of 21
years from the death of the last survivor of the descendants of Joseph P.
Kennedy, the late ambassador of the United States to the Court of St. James,
living on the date hereof and provided further that the purchase price set forth
above shall be increased as is necessary, as determined by the Master Servicer,
to avoid disqualification of any portion of any REMIC formed under the Series
Supplement as a REMIC. The purchase price paid by the Master Servicer shall also
include any amounts owed by Residential Funding pursuant to the last paragraph
of Section 4 of the Assignment Agreement in respect of any liability, penalty or
expense that resulted from a breach of the Compliance With Laws Representation,
that remain unpaid on the date of such purchase. The right of the Master
Servicer to purchase all the assets of the Trust Fund pursuant to clause (ii)
above is conditioned upon the Pool Stated Principal Balance as of the Final
Distribution Date, prior to giving effect to distributions to be made on such
Distribution Date, being less than ten percent of the Cut-off Date Principal
Balance of the Mortgage Loans. If such right is exercised by the Master
Servicer, the Master Servicer shall be deemed to have been reimbursed for the
full amount of any unreimbursed Advances theretofore made by it with respect to
the Mortgage Loans. In addition, the Master Servicer shall provide to the
Trustee the certification required by Section 3.15 and the Trustee and any
Custodian shall, promptly following payment of the purchase price, release to
the Master Servicer the Mortgage Files pertaining to the Mortgage Loans being
purchased. In addition to the foregoing, on any Distribution Date on which the
Pool Stated Principal Balance, prior to giving effect to distributions to be
made on such Distribution Date, is less than ten percent of the Cut-off Date
Principal Balance of the Mortgage Loans, the Master Servicer shall have the
right, at its option, to purchase the Certificates in whole, but not in part, at
a price equal to the outstanding Certificate Principal Balance of such
Certificates plus the sum of Accrued Certificate Interest thereon for the
related Interest Accrual Period and any previously unpaid Accrued Certificate
Interest. If the Master Servicer exercises this right to purchase the
outstanding Certificates, the Master Servicer will promptly terminate the
respective obligations and responsibilities created hereby in respect of the
Certificates pursuant to this Article IX. (b) The Master Servicer shall give the
Trustee not less than 40 days' prior notice of the Distribution Date on which
the Master Servicer anticipates that the final distribution will be made to
Certificateholders (whether as a result of the exercise by the Master Servicer
of its right to purchase the assets of the Trust Fund or otherwise) or on which
the Master Servicer anticipates that the Certificates will be purchased (as a
result of the exercise by the Master Servicer to purchase the outstanding
Certificates). Notice of any termination specifying the anticipated Final
Distribution Date (which shall be a date that would otherwise be a Distribution
Date) upon which the Certificateholders may surrender their Certificates to the
Trustee (if so required by the terms hereof) for payment of the final
distribution and cancellation or notice of any purchase of the outstanding
Certificates, specifying the Distribution Date upon which the Holders may
surrender their Certificates to the Trustee for payment, shall be given promptly
by the Master Servicer (if it is exercising its right to purchase the assets of
the Trust Fund or to purchase the outstanding Certificates), or by the Trustee
(in any other case) by letter. Such notice shall be prepared by the Master
Servicer (if it is exercising its right to purchase the assets of the Trust Fund
or to purchase the outstanding Certificates), or by the Trustee (in any other
case) and mailed by the Trustee to the Certificateholders not earlier than the
15th day and not later than the 25th day of the month next preceding the month
of such final distribution specifying: (iii) the anticipated Final Distribution
Date upon which final payment of the Certificates is anticipated to be made upon
presentation and surrender of Certificates at the office or agency of the
Trustee therein designated where required pursuant to this Agreement or, in the
case of the purchase by the Master Servicer of the outstanding Certificates, the
Distribution Date on which such purchase is to be made, (iv) the amount of any
such final payment, or in the case of the purchase of the outstanding
Certificates, the purchase price, in either case, if known, and (v) that the
Record Date otherwise applicable to such Distribution Date is not applicable,
and in the case of the Senior Certificates, or in the case of all of the
Certificates in connection with the exercise by the Master Servicer of its right
to purchase the Certificates, that payment will be made only upon presentation
and surrender of the Certificates at the office or agency of the Trustee therein
specified. If the Master Servicer is obligated to give notice to
Certificateholders as aforesaid, it shall give such notice to the Certificate
Registrar at the time such notice is given to Certificateholders and, if the
Master Servicer is exercising its rights to purchase the outstanding
Certificates, it shall give such notice to each Rating Agency at the time such
notice is given to Certificateholders. As a result of the exercise by the Master
Servicer of its right to purchase the assets of the Trust Fund, the Master
Servicer shall deposit in the Certificate Account, before the Final Distribution
Date in immediately available funds an amount equal to the purchase price for
the assets of the Trust Fund, computed as provided above. As a result of the
exercise by the Master Servicer of its right to purchase the outstanding
Certificates, the Master Servicer shall deposit in an Eligible Account,
established by the Master Servicer on behalf of the Trustee and separate from
the Certificate Account in the name of the Trustee in trust for the registered
holders of the Certificates, before the Distribution Date on which such purchase
is to occur in immediately available funds an amount equal to the purchase price
for the Certificates, computed as above provided, and provide notice of such
deposit to the Trustee. The Trustee will withdraw from such account the amount
specified in subsection (c) below. (b) In the case of the Senior Certificates,
upon presentation and surrender of the Certificates by the Certificateholders
thereof, and in the case of the Class M and Class B Certificates, upon
presentation and surrender of the Certificates by the Certificateholders thereof
in connection with the exercise by the Master Servicer of its right to purchase
the Certificates, and otherwise in accordance with Section 4.01(a), the Trustee
shall distribute to the Certificateholders (i) the amount otherwise
distributable on such Distribution Date, if not in connection with the Master
Servicer's election to repurchase the assets of the Trust Fund or the
outstanding Certificates, or (ii) if the Master Servicer elected to so
repurchase the assets of the Trust Fund or the outstanding Certificates, an
amount determined as follows: (A) with respect to each Certificate the
outstanding Certificate Principal Balance thereof, plus Accrued Certificate
Interest for the related Interest Accrual Period thereon and any previously
unpaid Accrued Certificate Interest, subject to the priority set forth in
Section 4.02(a), and (B) with respect to the Class R Certificates, any excess of
the amounts available for distribution (including the repurchase price specified
in clause (ii) of subsection (a) of this Section) over the total amount
distributed under the immediately preceding clause (A). Notwithstanding the
reduction of the Certificate Principal Balance of any Class of Subordinate
Certificates to zero, such Class will be outstanding hereunder until the
termination of the respective obligations and responsibilities of the Company,
the Master Servicer and the Trustee hereunder in accordance with Article IX. (c)
If any Certificateholders shall not surrender their Certificates for final
payment and cancellation on or before the Final Distribution Date (if so
required by the terms hereof), the Trustee shall on such date cause all funds in
the Certificate Account not distributed in final distribution to
Certificateholders to be withdrawn therefrom and credited to the remaining
Certificateholders by depositing such funds in a separate escrow account for the
benefit of such Certificateholders, and the Master Servicer (if it exercised its
right to purchase the assets of the Trust Fund), or the Trustee (in any other
case) shall give a second written notice to the remaining Certificateholders to
surrender their Certificates for cancellation and receive the final distribution
with respect thereto. If within six months after the second notice any
Certificate shall not have been surrendered for cancellation, the Trustee shall
take appropriate steps as directed by the Master Servicer to contact the
remaining Certificateholders concerning surrender of their Certificates. The
costs and expenses of maintaining the escrow account and of contacting
Certificateholders shall be paid out of the assets which remain in the escrow
account. If within nine months after the second notice any Certificates shall
not have been surrendered for cancellation, the Trustee shall pay to the Master
Servicer all amounts distributable to the holders thereof and the Master
Servicer shall thereafter hold such amounts until distributed to such Holders.
No interest shall accrue or be payable to any Certificateholder on any amount
held in the escrow account or by the Master Servicer as a result of such
Certificateholder's failure to surrender its Certificate(s) for final payment
thereof in accordance with this Section 9.01. (d) If any Certificateholders do
not surrender their Certificates on or before the Distribution Date on which a
purchase of the outstanding Certificates is to be made, the Trustee shall on
such date cause all funds in the Certificate Account deposited therein by the
Master Servicer pursuant to Section 9.01(b) to be withdrawn therefrom and
deposited in a separate escrow account for the benefit of such
Certificateholders, and the Master Servicer shall give a second written notice
to such Certificateholders to surrender their Certificates for payment of the
purchase price therefor. If within six months after the second notice any
Certificate shall not have been surrendered for cancellation, the Trustee shall
take appropriate steps as directed by the Master Servicer to contact the Holders
of such Certificates concerning surrender of their Certificates. The costs and
expenses of maintaining the escrow account and of contacting Certificateholders
shall be paid out of the assets which remain in the escrow account. If within
nine months after the second notice any Certificates shall not have been
surrendered for cancellation in accordance with this Section 9.01, the Trustee
shall pay to the Master Servicer all amounts distributable to the Holders
thereof and the Master Servicer shall thereafter hold such amounts until
distributed to such Holders. No interest shall accrue or be payable to any
Certificateholder on any amount held in the escrow account or by the Master
Servicer as a result of such Certificateholder's failure to surrender its
Certificate(s) for payment in accordance with this Section 9.01. Any Certificate
that is not surrendered on the Distribution Date on which a purchase pursuant to
this Section 9.01 occurs as provided above will be deemed to have been purchased
and the Holder as of such date will have no rights with respect thereto except
to receive the purchase price therefor minus any costs and expenses associated
with such escrow account and notices allocated thereto. Any Certificates so
purchased or deemed to have been purchased on such Distribution Date shall
remain outstanding hereunder until the Master Servicer has terminated the
respective obligations and responsibilities created hereby in respect of the
Certificates pursuant to this Article IX. The Master Servicer shall be for all
purposes the Holder thereof as of such date. Section 9.02. Additional
Termination Requirements. (a) Each REMIC that comprises the Trust Fund shall be
terminated in accordance with the following additional requirements, unless
(subject to Section 10.01(f)) the Trustee and the Master Servicer have received
an Opinion of Counsel (which Opinion of Counsel shall not be an expense of the
Trustee) to the effect that the failure of each such REMIC to comply with the
requirements of this Section 9.02 will not (i) result in the imposition on the
Trust Fund of taxes on "prohibited transactions," as described in Section 860F
of the Code, or (ii) cause any such REMIC to fail to qualify as a REMIC at any
time that any Certificate is outstanding: (i) The Master Servicer shall
establish a 90-day liquidation period for each such REMIC and specify the first
day of such period in a statement attached to the Trust Fund's final Tax Return
pursuant to Treasury regulations Section 1.860F-1. The Master Servicer also
shall satisfy all of the requirements of a qualified liquidation for a REMIC
under Section 860F of the Code and regulations thereunder; (ii) The Master
Servicer shall notify the Trustee at the commencement of such 90-day liquidation
period and, at or prior to the time of making of the final payment on the
Certificates, the Trustee shall sell or otherwise dispose of all of the
remaining assets of the Trust Fund in accordance with the terms hereof; and
(iii) If the Master Servicer or the Company is exercising its right to purchase
the assets of the Trust Fund, the Master Servicer shall, during the 90-day
liquidation period and at or prior to the Final Distribution Date, purchase all
of the assets of the Trust Fund for cash. (b) Each Holder of a Certificate and
the Trustee hereby irrevocably approves and appoints the Master Servicer as its
attorney-in-fact to adopt a plan of complete liquidation for each REMIC at the
expense of the Trust Fund in accordance with the terms and conditions of this
Agreement. Section 9.03. Termination of Multiple REMICs. If the REMIC
Administrator makes two or more separate REMIC elections, the applicable REMIC
shall be terminated on the earlier of the Final Distribution Date and the date
on which it is deemed to receive the last deemed distributions on the related
Uncertificated REMIC Regular Interests and the last distribution due on the
Certificates is made. <!-- MARKER PAGE="sheet: 246; page: 246" --> <HR SIZE=5
COLOR=GRAY NOSHADE> ARTICLE X REMIC PROVISIONS Section 10.01. REMIC
Administration. (a) The REMIC Administrator shall make an election to treat the
Trust Fund as one or more REMICs under the Code and, if necessary, under
applicable state law. The assets of each such REMIC will be set forth in the
Series Supplement. Such election will be made on Form 1066 or other appropriate
federal tax or information return (including Form 8811) or any appropriate state
return for the taxable year ending on the last day of the calendar year in which
the Certificates are issued. For the purposes of each REMIC election in respect
of the Trust Fund, Certificates and interests to be designated as the "regular
interests" and the sole class of "residual interests" in the REMIC will be set
forth in Section 10.03 of the Series Supplement. The REMIC Administrator and the
Trustee shall not permit the creation of any "interests" (within the meaning of
Section 860G of the Code) in any REMIC elected in respect of the Trust Fund
other than the "regular interests" and "residual interests" so designated. (b)
The Closing Date is hereby designated as the "startup day" of the Trust Fund
within the meaning of Section 860G(a)(9) of the Code. (c) The REMIC
Administrator shall hold a Class R Certificate representing a 0.01% Percentage
Interest each Class of the Class R Certificates and shall be designated as "the
tax matters person" with respect to each REMIC in the manner provided under
Treasury regulations section 1.860F-4(d) and Treasury regulations section
301.6231(a)(7)-1. The REMIC Administrator, as tax matters person, shall (i) act
on behalf of each REMIC in relation to any tax matter or controversy involving
the Trust Fund and (ii) represent the Trust Fund in any administrative or
judicial proceeding relating to an examination or audit by any governmental
taxing authority with respect thereto. The legal expenses, including without
limitation attorneys' or accountants' fees, and costs of any such proceeding and
any liability resulting therefrom shall be expenses of the Trust Fund and the
REMIC Administrator shall be entitled to reimbursement therefor out of amounts
attributable to the Mortgage Loans on deposit in the Custodial Account as
provided by Section 3.10 unless such legal expenses and costs are incurred by
reason of the REMIC Administrator's willful misfeasance, bad faith or gross
negligence. If the REMIC Administrator is no longer the Master Servicer
hereunder, at its option the REMIC Administrator may continue its duties as
REMIC Administrator and shall be paid reasonable compensation not to exceed
$3,000 per year by any successor Master Servicer hereunder for so acting as the
REMIC Administrator. (d) The REMIC Administrator shall prepare or cause to be
prepared all of the Tax Returns that it determines are required with respect to
each REMIC created hereunder and deliver such Tax Returns in a timely manner to
the Trustee and the Trustee shall sign and file such Tax Returns in a timely
manner. The expenses of preparing such returns shall be borne by the REMIC
Administrator without any right of reimbursement therefor. The REMIC
Administrator agrees to indemnify and hold harmless the Trustee with respect to
any tax or liability arising from the Trustee's signing of Tax Returns that
contain errors or omissions. The Trustee and Master Servicer shall promptly
provide the REMIC Administrator with such information as the REMIC Administrator
may from time to time request for the purpose of enabling the REMIC
Administrator to prepare Tax Returns. (e) The REMIC Administrator shall provide
(i) to any Transferor of a Class R Certificate such information as is necessary
for the application of any tax relating to the transfer of a Class R Certificate
to any Person who is not a Permitted Transferee, (ii) to the Trustee, and the
Trustee shall forward to the Certificateholders, such information or reports as
are required by the Code or the REMIC Provisions including reports relating to
interest, original issue discount and market discount or premium (using the
Prepayment Assumption) and (iii) to the Internal Revenue Service the name,
title, address and telephone number of the person who will serve as the
representative of each REMIC. (f) The Master Servicer and the REMIC
Administrator shall take such actions and shall cause each REMIC created
hereunder to take such actions as are reasonably within the Master Servicer's or
the REMIC Administrator's control and the scope of its duties more specifically
set forth herein as shall be necessary or desirable to maintain the status of
each REMIC as a REMIC under the REMIC Provisions (and the Trustee shall assist
the Master Servicer and the REMIC Administrator, to the extent reasonably
requested by the Master Servicer and the REMIC Administrator to do so). The
Master Servicer and the REMIC Administrator shall not knowingly or intentionally
take any action, cause the Trust Fund to take any action or fail to take (or
fail to cause to be taken) any action reasonably within their respective control
that, under the REMIC Provisions, if taken or not taken, as the case may be,
could (i) endanger the status of any portion of any REMIC formed under the
Series Supplement as a REMIC or (ii) result in the imposition of a tax upon any
such REMIC (including but not limited to the tax on prohibited transactions as
defined in Section 860F(a)(2) of the Code and the tax on contributions to a
REMIC set forth in Section 860G(d) of the Code) (either such event, in the
absence of an Opinion of Counsel or the indemnification referred to in this
sentence, an "Adverse REMIC Event") unless the Master Servicer or the REMIC
Administrator, as applicable, has received an Opinion of Counsel (at the expense
of the party seeking to take such action or, if such party fails to pay such
expense, and the Master Servicer or the REMIC Administrator, as applicable,
determines that taking such action is in the best interest of the Trust Fund and
the Certificateholders, at the expense of the Trust Fund, but in no event at the
expense of the Master Servicer, the REMIC Administrator or the Trustee) to the
effect that the contemplated action will not, with respect to each REMIC created
hereunder, endanger such status or, unless the Master Servicer, the REMIC
Administrator or both, as applicable, determine in its or their sole discretion
to indemnify the Trust Fund against the imposition of such a tax, result in the
imposition of such a tax. Wherever in this Agreement a contemplated action may
not be taken because the timing of such action might result in the imposition of
a tax on the Trust Fund, or may only be taken pursuant to an Opinion of Counsel
that such action would not impose a tax on the Trust Fund, such action may
nonetheless be taken provided that the indemnity given in the preceding sentence
with respect to any taxes that might be imposed on the Trust Fund has been given
and that all other preconditions to the taking of such action have been
satisfied. The Trustee shall not take or fail to take any action (whether or not
authorized hereunder) as to which the Master Servicer or the REMIC
Administrator, as applicable, has advised it in writing that it has received an
Opinion of Counsel to the effect that an Adverse REMIC Event could occur with
respect to such action. In addition, prior to taking any action with respect to
any REMIC created hereunder or any related assets thereof, or causing any such
REMIC to take any action, which is not expressly permitted under the terms of
this Agreement, the Trustee will consult with the Master Servicer or the REMIC
Administrator, as applicable, or its designee, in writing, with respect to
whether such action could cause an Adverse REMIC Event to occur with respect to
any such REMIC, and the Trustee shall not take any such action or cause any such
REMIC to take any such action as to which the Master Servicer or the REMIC
Administrator, as applicable, has advised it in writing that an Adverse REMIC
Event could occur. The Master Servicer or the REMIC Administrator, as
applicable, may consult with counsel to make such written advice, and the cost
of same shall be borne by the party seeking to take the action not expressly
permitted by this Agreement, but in no event at the expense of the Master
Servicer or the REMIC Administrator. At all times as may be required by the
Code, the Master Servicer will to the extent within its control and the scope of
its duties more specifically set forth herein, maintain substantially all of the
assets of each REMIC created hereunder as "qualified mortgages" as defined in
Section 860G(a)(3) of the Code and "permitted investments" as defined in Section
860G(a)(5) of the Code. (g) In the event that any tax is imposed on "prohibited
transactions" of any REMIC created hereunder as defined in Section 860F(a)(2) of
the Code, on "net income from foreclosure property" of any such REMIC as defined
in Section 860G(c) of the Code, on any contributions to any such REMIC after the
Startup Day therefor pursuant to Section 860G(d) of the Code, or any other tax
is imposed by the Code or any applicable provisions of state or local tax laws,
such tax shall be charged (i) to the Master Servicer, if such tax arises out of
or results from a breach by the Master Servicer of any of its obligations under
this Agreement or the Master Servicer has in its sole discretion determined to
indemnify the Trust Fund against such tax, (ii) to the Trustee, if such tax
arises out of or results from a breach by the Trustee of any of its obligations
under this Article X, or (iii) otherwise against amounts on deposit in the
Custodial Account as provided by Section 3.10 and on the Distribution Date(s)
following such reimbursement the aggregate of such taxes shall be allocated in
reduction of the Accrued Certificate Interest on each Class entitled thereto in
the same manner as if such taxes constituted a Prepayment Interest Shortfall.
(h) The Trustee and the Master Servicer shall, for federal income tax purposes,
maintain books and records with respect to each REMIC created hereunder on a
calendar year and on an accrual basis or as otherwise may be required by the
REMIC Provisions. (i) Following the Startup Day, neither the Master Servicer nor
the Trustee shall accept any contributions of assets to any REMIC created
hereunder unless (subject to Section 10.01(f)) the Master Servicer and the
Trustee shall have received an Opinion of Counsel (at the expense of the party
seeking to make such contribution) to the effect that the inclusion of such
assets in such REMIC will not cause the REMIC to fail to qualify as a REMIC at
any time that any Certificates are outstanding or subject the REMIC to any tax
under the REMIC Provisions or other applicable provisions of federal, state and
local law or ordinances. (j) Neither the Master Servicer nor the Trustee shall
(subject to Section 10.01(f)) enter into any arrangement by which any REMIC
created hereunder will receive a fee or other compensation for services nor
permit any such REMIC to receive any income from assets other than "qualified
mortgages" as defined in Section 860G(a)(3) of the Code or "permitted
investments" as defined in Section 860G(a)(5) of the Code. (k) Solely for the
purposes of Section 1.860G-1(a)(4)(iii) of the Treasury Regulations, the "latest
possible maturity date" by which the Certificate Principal Balance of each Class
of Certificates (other than the Interest Only Certificates) representing a
regular interest in the applicable REMIC and the Uncertificated Principal
Balance of each Uncertificated REMIC Regular Interest (other than each
Uncertificated REMIC Regular Interest represented by a Class A-V Certificate, if
any) and the rights to the Interest Only Certificates and Uncertificated REMIC
Regular Interest represented by a Class A-V Certificate would be reduced to zero
is the Maturity Date for each such Certificate and Interest. (l) Within 30 days
after the Closing Date, the REMIC Administrator shall prepare and file with the
Internal Revenue Service Form 8811, "Information Return for Real Estate Mortgage
Investment Conduits (REMIC) and Issuers of Collateralized Debt Obligations" for
each REMIC created hereunder. (m) Neither the Trustee nor the Master Servicer
shall sell, dispose of or substitute for any of the Mortgage Loans (except in
connection with (i) the default, imminent default or foreclosure of a Mortgage
Loan, including but not limited to, the acquisition or sale of a Mortgaged
Property acquired by deed in lieu of foreclosure, (ii) the bankruptcy of any
REMIC created hereunder, (iii) the termination of any such REMIC pursuant to
Article IX of this Agreement or (iv) a purchase of Mortgage Loans pursuant to
Article II or III of this Agreement) nor acquire any assets for any such REMIC,
nor sell or dispose of any investments in the Custodial Account or the
Certificate Account for gain nor accept any contributions to any such REMIC
after the Closing Date unless it has received an Opinion of Counsel that such
sale, disposition, substitution or acquisition will not (a) affect adversely the
status of such REMIC as a REMIC or (b) unless the Master Servicer has determined
in its sole discretion to indemnify the Trust Fund against such tax, cause such
REMIC to be subject to a tax on "prohibited transactions" or "contributions"
pursuant to the REMIC Provisions. Section 10.02. Master Servicer, REMIC
Administrator and Trustee Indemnification. (a) The Trustee agrees to indemnify
the Trust Fund, the Company, the REMIC Administrator and the Master Servicer for
any taxes and costs including, without limitation, any reasonable attorneys fees
imposed on or incurred by the Trust Fund, the Company or the Master Servicer, as
a result of a breach of the Trustee's covenants set forth in Article VIII or
this Article X. (b) The REMIC Administrator agrees to indemnify the Trust Fund,
the Company, the Master Servicer and the Trustee for any taxes and costs
(including, without limitation, any reasonable attorneys' fees) imposed on or
incurred by the Trust Fund, the Company, the Master Servicer or the Trustee, as
a result of a breach of the REMIC Administrator's covenants set forth in this
Article X with respect to compliance with the REMIC Provisions, including
without limitation, any penalties arising from the Trustee's execution of Tax
Returns prepared by the REMIC Administrator that contain errors or omissions;
provided, however, that such liability will not be imposed to the extent such
breach is a result of an error or omission in information provided to the REMIC
Administrator by the Master Servicer in which case Section 10.02(c) will apply.
(c) The Master Servicer agrees to indemnify the Trust Fund, the Company, the
REMIC Administrator and the Trustee for any taxes and costs (including, without
limitation, any reasonable attorneys' fees) imposed on or incurred by the Trust
Fund, the Company, the REMIC Administrator or the Trustee, as a result of a
breach of the Master Servicer's covenants set forth in this Article X or in
Article III with respect to compliance with the REMIC Provisions, including
without limitation, any penalties arising from the Trustee's execution of Tax
Returns prepared by the Master Servicer that contain errors or omissions.
Section 10.03. Designation of REMIC(s). As provided in Section 10.03 of the
Series Supplement. Section 10.04. Distributions on the Uncertificated REMIC I
and REMIC II Regular Interests. As provided in Section 10.04 of the Series
Supplement. Section 10.05. Compliance with Withholding Requirements. As provided
in Section 10.05 of the Series Supplement. <!-- MARKER PAGE="sheet: 246; page:
246" --> <HR SIZE=5 COLOR=GRAY NOSHADE> ARTICLE XI MISCELLANEOUS PROVISIONS
Section 11.01. Amendment. (a) This Agreement or any Custodial Agreement may be
amended from time to time by the Company, the Master Servicer and the Trustee,
without the consent of any of the Certificateholders: (i) to cure any ambiguity,
(ii) to correct or supplement any provisions herein or therein, which may be
inconsistent with any other provisions herein or therein or to correct any
error, (iii) to modify, eliminate or add to any of its provisions to such extent
as shall be necessary or desirable to maintain the qualification of the Trust
Fund as a REMIC at all times that any Certificate is outstanding or to avoid or
minimize the risk of the imposition of any tax on the Trust Fund pursuant to the
Code that would be a claim against the Trust Fund, provided that the Trustee has
received an Opinion of Counsel to the effect that (A) such action is necessary
or desirable to maintain such qualification or to avoid or minimize the risk of
the imposition of any such tax and (B) such action will not adversely affect in
any material respect the interests of any Certificateholder, (iv) to change the
timing and/or nature of deposits into the Custodial Account or the Certificate
Account or to change the name in which the Custodial Account is maintained,
provided that (A) the Certificate Account Deposit Date shall in no event be
later than the related Distribution Date, (B) such change shall not, as
evidenced by an Opinion of Counsel, adversely affect in any material respect the
interests of any Certificateholder and (C) such change shall not result in a
reduction of the rating assigned to any Class of Certificates below the lower of
the then-current rating or the rating assigned to such Certificates as of the
Closing Date (in the case of the Insured Certificates (as defined in the Series
Supplement), such determination shall be made without giving effect to the
Certificate Policy (as defined in the Series Supplement)), as evidenced by a
letter from each Rating Agency to such effect, (v) to modify, eliminate or add
to the provisions of Section 5.02(f) or any other provision hereof restricting
transfer of the Class R Certificates, by virtue of their being the "residual
interests" in a REMIC, provided that (A) such change shall not result in
reduction of the rating assigned to any such Class of Certificates below the
lower of the then-current rating or the rating assigned to such Certificates as
of the Closing Date (in the case of the Insured Certificates (as defined in the
Series Supplement), such determination shall be made without giving effect to
the Certificate Policy (as defined in the Series Supplement)), as evidenced by a
letter from each Rating Agency to such effect, and (B) such change shall not
(subject to Section 10.01(f)), as evidenced by an Opinion of Counsel (at the
expense of the party seeking so to modify, eliminate or add such provisions),
cause any REMIC created hereunder or any of the Certificateholders (other than
the transferor) to be subject to a federal tax caused by a transfer to a Person
that is not a Permitted Transferee, (vi) to make any other provisions with
respect to matters or questions arising under this Agreement or such Custodial
Agreement which shall not be materially inconsistent with the provisions of this
Agreement, provided that such action shall not, as evidenced by an Opinion of
Counsel, adversely affect in any material respect the interests of any
Certificateholder or (vii) to amend any provision herein or therein that is not
material to any of the Certificateholders. (b) This Agreement or any Custodial
Agreement may also be amended from time to time by the Company, the Master
Servicer and the Trustee with the consent of the Holders of Certificates
evidencing in the aggregate not less than 66% of the Percentage Interests of
each Class of Certificates with a Certificate Principal Balance greater than
zero affected thereby for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or such
Custodial Agreement or of modifying in any manner the rights of the Holders of
Certificates of such Class; provided, however, that no such amendment shall: (i)
reduce in any manner the amount of, or delay the timing of, payments which are
required to be distributed on any Certificate without the consent of the Holder
of such Certificate, (ii) reduce the aforesaid percentage of Certificates of any
Class the Holders of which are required to consent to any such amendment, in any
such case without the consent of the Holders of all Certificates of such Class
then outstanding. (c) Notwithstanding any contrary provision of this Agreement,
the Trustee shall not consent to any amendment to this Agreement unless it shall
have first received an Opinion of Counsel (subject to Section 10.01(f) and at
the expense of the party seeking such amendment) to the effect that such
amendment or the exercise of any power granted to the Master Servicer, the
Company or the Trustee in accordance with such amendment is permitted hereunder
and will not result in the imposition of a federal tax on the Trust Fund or
cause any REMIC created under the Series Supplement to fail to qualify as a
REMIC at any time that any Certificate is outstanding. (d) Promptly after the
execution of any such amendment the Trustee shall furnish written notification
of the substance of such amendment to the Custodian and each Certificateholder.
It shall not be necessary for the consent of Certificateholders under this
Section 11.01 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Certificateholders shall be subject to such reasonable
regulations as the Trustee may prescribe. (e) The Company shall have the option,
in its sole discretion, to obtain and deliver to the Trustee any corporate
guaranty, payment obligation, irrevocable letter of credit, surety bond,
insurance policy or similar instrument or a reserve fund, or any combination of
the foregoing, for the purpose of protecting the Holders of the Class B
Certificates against any or all Realized Losses or other shortfalls. Any such
instrument or fund shall be held by the Trustee for the benefit of the Class B
Certificateholders, but shall not be and shall not be deemed to be under any
circumstances included in the Trust Fund. To the extent that any such instrument
or fund constitutes a reserve fund for federal income tax purposes, (i) any
reserve fund so established shall be an outside reserve fund and not an asset of
the Trust Fund, (ii) any such reserve fund shall be owned by the Company, and
(iii) amounts transferred by the Trust Fund to any such reserve fund shall be
treated as amounts distributed by the Trust Fund to the Company or any
successor, all within the meaning of Treasury Regulations Section 1.860G-2(h) as
it reads as of the Cut-off Date. In connection with the provision of any such
instrument or fund, this Agreement and any provision hereof may be modified,
added to, deleted or otherwise amended in any manner that is related or
incidental to such instrument or fund or the establishment or administration
thereof, such amendment to be made by written instrument executed or consented
to by the Company but without the consent of any Certificateholder and without
the consent of the Master Servicer or the Trustee being required unless any such
amendment would impose any additional obligation on, or otherwise adversely
affect the interests of the Senior Certificateholders, the Class M
Certificateholders, the Master Servicer or the Trustee, as applicable; provided
that the Company obtains (subject to Section 10.01(f)) an Opinion of Counsel
(which need not be an opinion of Independent counsel) to the effect that any
such amendment will not cause (a) any federal tax to be imposed on the Trust
Fund, including without limitation, any federal tax imposed on "prohibited
transactions" under Section 860F(a)(1) of the Code or on "contributions after
the startup date" under Section 860G(d)(1) of the Code and (b) any REMIC created
hereunder to fail to qualify as a REMIC at any time that any Certificate is
outstanding. In the event that the Company elects to provide such coverage in
the form of a limited guaranty provided by General Motors Acceptance
Corporation, the Company may elect that the text of such amendment to this
Agreement shall be substantially in the form attached hereto as Exhibit K (in
which case Residential Funding's Subordinate Certificate Loss Obligation as
described in such exhibit shall be established by Residential Funding's consent
to such amendment) and that the limited guaranty shall be executed in the form
attached hereto as Exhibit L, with such changes as the Company shall deem to be
appropriate; it being understood that the Trustee has reviewed and approved the
content of such forms and that the Trustee's consent or approval to the use
thereof is not required. Section 11.02. Recordation of Agreement; Counterparts.
(a) To the extent permitted by applicable law, this Agreement is subject to
recordation in all appropriate public offices for real property records in all
the counties or other comparable jurisdictions in which any or all of the
properties subject to the Mortgages are situated, and in any other appropriate
public recording office or elsewhere, such recordation to be effected by the
Master Servicer and at its expense on direction by the Trustee (pursuant to the
request of Holders of Certificates entitled to at least 25% of the Voting
Rights), but only upon direction accompanied by an Opinion of Counsel to the
effect that such recordation materially and beneficially affects the interests
of the Certificateholders. (b) For the purpose of facilitating the recordation
of this Agreement as herein provided and for other purposes, this Agreement may
be executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument. Section 11.03. Limitation on Rights
of Certificateholders. (a) The death or incapacity of any Certificateholder
shall not operate to terminate this Agreement or the Trust Fund, nor entitle
such Certificateholder's legal representatives or heirs to claim an accounting
or to take any action or proceeding in any court for a partition or winding up
of the Trust Fund, nor otherwise affect the rights, obligations and liabilities
of any of the parties hereto. (b) No Certificateholder shall have any right to
vote (except as expressly provided herein) or in any manner otherwise control
the operation and management of the Trust Fund, or the obligations of the
parties hereto, nor shall anything herein set forth, or contained in the terms
of the Certificates, be construed so as to constitute the Certificateholders
from time to time as partners or members of an association; nor shall any
Certificateholder be under any liability to any third person by reason of any
action taken by the parties to this Agreement pursuant to any provision hereof.
(c) No Certificateholder shall have any right by virtue of any provision of this
Agreement to institute any suit, action or proceeding in equity or at law upon
or under or with respect to this Agreement, unless such Holder previously shall
have given to the Trustee a written notice of default and of the continuance
thereof, as hereinbefore provided, and unless also the Holders of Certificates
of any Class evidencing in the aggregate not less than 25% of the related
Percentage Interests of such Class, shall have made written request upon the
Trustee to institute such action, suit or proceeding in its own name as Trustee
hereunder and shall have offered to the Trustee such reasonable indemnity as it
may require against the costs, expenses and liabilities to be incurred therein
or thereby, and the Trustee, for 60 days after its receipt of such notice,
request and offer of indemnity, shall have neglected or refused to institute any
such action, suit or proceeding it being understood and intended, and being
expressly covenanted by each Certificateholder with every other
Certificateholder and the Trustee, that no one or more Holders of Certificates
of any Class shall have any right in any manner whatever by virtue of any
provision of this Agreement to affect, disturb or prejudice the rights of the
Holders of any other of such Certificates of such Class or any other Class, or
to obtain or seek to obtain priority over or preference to any other such
Holder, or to enforce any right under this Agreement, except in the manner
herein provided and for the common benefit of Certificateholders of such Class
or all Classes, as the case may be. For the protection and enforcement of the
provisions of this Section 11.03, each and every Certificateholder and the
Trustee shall be entitled to such relief as can be given either at law or in
equity. Section 11.04. Governing Law. This agreement and the Certificates shall
be governed by and construed in accordance with the laws of the State of New
York and the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws. Section 11.05. Notices. As provided in
Section 11.05 of the Series Supplement. Section 11.06. Required Notices to
Rating Agency and Subservicer. The Company, the Master Servicer or the Trustee,
as applicable, (i) shall notify each Rating Agency at such time as it is
otherwise required pursuant to this Agreement to give notice of the occurrence
of, any of the events described in clause (a), (b), (c), (d), (g), (h), (i) or
(j) below, (ii) shall notify the Subservicer at such time as it is otherwise
required pursuant to this Agreement to give notice of the occurrence of, any of
the events described in clause (a), (b), (c)(1), (g)(1), or (i) below, or (iii)
provide a copy to each Rating Agency at such time as otherwise required to be
delivered pursuant to this Agreement of any of the statements described in
clauses (e) and (f) below: (a) a material change or amendment to this Agreement,
(b) the occurrence of an Event of Default, (c) (1) the termination or
appointment of a successor Master Servicer or (2) the termination or appointment
of a successor Trustee or a change in the majority ownership of the Trustee, (d)
the filing of any claim under the Master Servicer's blanket fidelity bond and
the errors and omissions insurance policy required by Section 3.12 or the
cancellation or modification of coverage under any such instrument, (e) the
statement required to be delivered to the Holders of each Class of Certificates
pursuant to Section 4.03, (f) the statements required to be delivered pursuant
to Sections 3.18 and 3.19, (g) (1) a change in the location of the Custodial
Account or (2) a change in the location of the Certificate Account, (h) the
occurrence of any monthly cash flow shortfall to the Holders of any Class of
Certificates resulting from the failure by the Master Servicer to make an
Advance pursuant to Section 4.04, (i) the occurrence of the Final Distribution
Date, and (j) the repurchase of or substitution for any Mortgage Loan, provided,
however, that with respect to notice of the occurrence of the events described
in clauses (d), (g) or (h) above, the Master Servicer shall provide prompt
written notice to each Rating Agency and the Subservicer, if applicable, of any
such event known to the Master Servicer. Section 11.07. Severability of
Provisions. If any one or more of the covenants, agreements, provisions or terms
of this Agreement shall be for any reason whatsoever held invalid, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other provisions of this
Agreement or of the Certificates or the rights of the Holders thereof. Section
11.08. Supplemental Provisions for Resecuritization. This Agreement may be
supplemented by means of the addition of a separate Article hereto (a
"Supplemental Article") for the purpose of resecuritizing any of the
Certificates issued hereunder, under the following circumstances. With respect
to any Class or Classes of Certificates issued hereunder, or any portion of any
such Class, as to which the Company or any of its Affiliates (or any designee
thereof) is the registered Holder (the "Resecuritized Certificates"), the
Company may deposit such Resecuritized Certificates into a new REMIC, grantor
trust or custodial arrangement (a "Restructuring Vehicle") to be held by the
Trustee pursuant to a Supplemental Article. The instrument adopting such
Supplemental Article shall be executed by the Company, the Master Servicer and
the Trustee; provided, that neither the Master Servicer nor the Trustee shall
withhold their consent thereto if their respective interests would not be
materially adversely affected thereby. To the extent that the terms of the
Supplemental Article do not in any way affect any provisions of this Agreement
as to any of the Certificates initially issued hereunder, the adoption of the
Supplemental Article shall not constitute an "amendment" of this Agreement. Each
Supplemental Article shall set forth all necessary provisions relating to the
holding of the Resecuritized Certificates by the Trustee, the establishment of
the Restructuring Vehicle, the issuing of various classes of new certificates by
the Restructuring Vehicle and the distributions to be made thereon, and any
other provisions necessary for the purposes thereof. In connection with each
Supplemental Article, the Company shall deliver to the Trustee an Opinion of
Counsel to the effect that (i) the Restructuring Vehicle will qualify as a
REMIC, grantor trust or other entity not subject to taxation for federal income
tax purposes and (ii) the adoption of the Supplemental Article will not endanger
the status of the Trust Fund as a REMIC or (subject to Section 10.01(f)) result
in the imposition of a tax upon the Trust Fund (including but not limited to the
tax on prohibited transactions as defined in Section 860F(a)(2) of the Code and
the tax on contributions to a REMIC as set forth in Section 860G(d) of the
Code). Section 11.09. Allocation of Voting Rights. As provided in Section 11.09
of the Series Supplement. Section 11.10. No Petition. As provided in Section
11.10 of the Series Supplement. <!-- MARKER PAGE="sheet: 246; page: 246" --> <HR
SIZE=5 COLOR=GRAY NOSHADE> ARTICLE XII COMPLIANCE WITH REGULATION AB Section
12.01. Intent of the Parties; Reasonableness. The Company, the Trustee and the
Master Servicer acknowledge and agree that the purpose of this Article XII is to
facilitate compliance by the Company with the provisions of Regulation AB and
related rules and regulations of the Commission. The Company shall not exercise
its right to request delivery of information or other performance under these
provisions other than in good faith, or for purposes other than compliance with
the Securities Act, the Exchange Act and the rules and regulations of the
Commission under the Securities Act and the Exchange Act. Each of the Master
Servicer and the Trustee acknowledges that interpretations of the requirements
of Regulation AB may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among participants in the
mortgage-backed securities markets, advice of counsel, or otherwise, and agrees
to comply with reasonable requests made by the Company in good faith for
delivery of information under these provisions on the basis of evolving
interpretations of Regulation AB. Each of the Master Servicer and the Trustee
shall cooperate reasonably with the Company to deliver to the Company (including
any of its assignees or designees), any and all disclosure, statements, reports,
certifications, records and any other information necessary in the reasonable,
good faith determination of the Company to permit the Company to comply with the
provisions of Regulation AB. Section 12.02. Additional Representations and
Warranties of the Trustee. (a)....The Trustee shall be deemed to represent and
warrant to the Company as of the date hereof and on each date on which
information is provided to the Company under Sections 12.01, 12.02(b) or 12.03
that, except as disclosed in writing to the Company prior to such date: (i) it
is not aware and has not received notice that any default, early amortization or
other performance triggering event has occurred as to any other Securitization
Transaction due to any default of the Trustee; (ii) there are no aspects of its
financial condition that could have a material adverse effect on the performance
by it of its trustee obligations under this Agreement or any other
Securitization Transaction as to which it is the trustee; (iii) there are no
material legal or governmental proceedings pending (or known to be contemplated)
against it that would be material to Certificateholders; (iv) there are no
relationships or transactions (as described in Item 1119(b) of Regulation AB)
relating to the Trustee with respect to the Company or any sponsor, issuing
entity, servicer, trustee, originator, significant obligor, enhancement or
support provider or other material transaction party (as each of such terms are
used in Regulation AB) relating to the Securitization Transaction contemplated
by the Agreement, as identified by the Company to the Trustee in writing as of
the Closing Date (each, a "Transaction Party") that are outside the ordinary
course of business or on terms other than would be obtained in an arm's length
transaction with an unrelated third party, apart from the Securitization
Transaction, and that are material to the investors' understanding of the
Certificates; and (v) the Trustee is not an affiliate (as contemplated by Item
1119(a) of Regulation AB) of any Transaction Party. The Company shall notify the
Trustee of any change in the identity of a Transaction Party after the Closing
Date. (b)....If so requested by the Company on any date following the Closing
Date, the Trustee shall, within five Business Days following such request,
confirm in writing the accuracy of the representations and warranties set forth
in paragraph (a) of this Section or, if any such representation and warranty is
not accurate as of the date of such confirmation, provide the pertinent facts,
in writing, to the Company. Any such request from the Company shall not be given
more than once each calendar quarter, unless the Company shall have a reasonable
basis for questioning the accuracy of any of the representations and warranties.
Section 12.03. Information to Be Provided by the Trustee. For so long as the
Certificates are outstanding, for the purpose of satisfying the Company's
reporting obligation under the Exchange Act with respect to any class of
Certificates, the Trustee shall provide to the Company a written description of
(a) any litigation or governmental proceedings pending against the Trustee as of
the last day of each calendar month that would be material to
Certificateholders, and (b) any affiliations or relationships (as described in
Item 1119 of Regulation AB) that develop following the Closing Date between the
Trustee and any Transaction Party of the type described in Section 12.02(a)(iv)
or 12.02(a)(v) as of the last day of each calendar year. Any descriptions
required with respect to legal proceedings, as well as updates to previously
provided descriptions, under this Section 12.03 shall be given no later than
five Business Days prior to the Determination Date following the month in which
the relevant event occurs, and any notices and descriptions required with
respect to affiliations, as well as updates to previously provided descriptions,
under this Section 12.03 shall be given no later than January 31 of the calendar
year following the year in which the relevant event occurs. As of the related
Distribution Date with respect to each Report on Form 10-D with respect to the
Certificates filed by or on behalf of the Company, and as of March 15 preceding
the date each Report on Form 10-K with respect to the Certificates is filed, the
Trustee shall be deemed to represent and warrant that any information previously
provided by the Trustee under this Article XII is materially correct and does
not have any material omissions unless the Trustee has provided an update to
such information. The Company will allow the Trustee to review any disclosure
relating to material litigation against the Trustee prior to filing such
disclosure with the Commission to the extent the Company changes the information
provided by the Trustee. Section 12.04. Report on Assessment of Compliance and
Attestation. On or before March 15 of each calendar year, the Trustee shall: (a)
deliver to the Company a report (in form and substance reasonably satisfactory
to the Company) regarding the Trustee's assessment of compliance with the
applicable Servicing Criteria during the immediately preceding calendar year, as
required under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of
Regulation AB. Such report shall be signed by an authorized officer of the
Trustee, and shall address each of the Servicing Criteria specified on Exhibit R
hereto; and (b) deliver to the Company a report of a registered public
accounting firm satisfying the requirements of Rule 2-01 of Regulation S-X under
the Securities Act and the Exchange Act that attests to, and reports on, the
assessment of compliance made by the Trustee and delivered pursuant to the
preceding paragraph. Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act. Section 12.05. Indemnification; Remedies. (a) The Trustee shall
indemnify the Company, each affiliate of the Company, the Master Servicer and
each affiliate of the Master Servicer, and the respective present and former
directors, officers, employees and agents of each of the foregoing, and shall
hold each of them harmless from and against any losses, damages, penalties,
fines, forfeitures, legal fees and expenses and related costs, judgments, and
any other costs, fees and expenses that any of them may sustain arising out of
or based upon: (i)(A) any untrue statement of a material fact contained or
alleged to be contained in any information, report, certification, accountants'
attestation or other material provided under this Article XII by or on behalf of
the Trustee (collectively, the "Trustee Information"), or (B) the omission or
alleged omission to state in the Trustee Information a material fact required to
be stated in the Trustee Information or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; or (ii) any failure by the Trustee to deliver any
information, report, certification or other material when and as required under
this Article XII, other than a failure by the Trustee to deliver an accountants'
attestation. (b) In the case of any failure of performance described in clause
(ii) of Section 12.05(a), as well as a failure to deliver an accountants'
attestation, the Trustee shall (i) promptly reimburse the Company for all costs
reasonably incurred by the Company in order to obtain the information, report,
certification, accountants' attestation or other material not delivered by the
Trustee as required and (ii) cooperate with the Company to mitigate any damages
that may result from such failure. (c) The Company and the Master Servicer shall
indemnify the Trustee, each affiliate of the Trustee and the respective present
and former directors, officers, employees and agents of the Trustee, and shall
hold each of them harmless from and against any losses, damages, penalties,
fines, forfeitures, legal fees and expenses and related costs, judgments, and
any other costs, fees and expenses that any of them may sustain arising out of
or based upon (i) any untrue statement of a material fact contained or alleged
to be contained in any information provided under this Agreement by or on behalf
of the Company or Master Servicer for inclusion in any report filed with
Commission under the Exchange Act (collectively, the "RFC Information"), or (ii)
the omission or alleged omission to state in the RFC Information a material fact
required to be stated in the RFC Information or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. (d) Notwithstanding any provision in this Section 12.05 to
the contrary, the parties agree that none of the Trustee, the Company or the
Master Servicer shall be liable to the other for any consequential or punitive
damages whatsoever, whether in contract, tort (including negligence and strict
liability), or any other legal or equitable principle; provided, however, that
such limitation shall not be applicable with respect to third party claims made
against a party. <!-- MARKER PAGE="sheet: 256; page: 256" --> <HR SIZE=5
COLOR=GRAY NOSHADE> EXHIBIT A FORM OF CLASS A CERTIFICATE, [PRINCIPAL ONLY/CLASS
A-P] CERTIFICATE AND [INTEREST ONLY/CLASS A-V] CERTIFICATE SOLELY FOR U.S.
FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR INTEREST" IN A "REAL
ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED, RESPECTIVELY,
IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY, A NEW YORK CORPORATION ("DTC"), TO ISSUER OR ITS AGENT FOR REGISTRATION
OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.] [THE FOLLOWING INFORMATION IS PROVIDED SOLELY FOR THE PURPOSES OF
APPLYING THE U.S. FEDERAL INCOME TAX ORIGINAL ISSUE DISCOUNT ("OID") RULES TO
THIS CERTIFICATE. THE ISSUE DATE OF THIS CERTIFICATE IS ___________ __, ____.
ASSUMING THAT THE MORTGAGE LOANS PREPAY AT [___]% OF THE PREPAYMENT SPEED
ASSUMPTION (AS DESCRIBED IN THE PROSPECTUS SUPPLEMENT), [AND ASSUMING A CONSTANT
PASS-THROUGH RATE EQUAL TO THE INITIAL PASS-THROUGH RATE,] THIS CERTIFICATE HAS
BEEN ISSUED WITH NO MORE THAN $[ ] OF OID PER [$1,000] [$100,000] OF [INITIAL
CERTIFICATE PRINCIPAL BALANCE] [NOTIONAL AMOUNT], THE YIELD TO MATURITY IS [ ]%
AND THE AMOUNT OF OID ATTRIBUTABLE TO THE INITIAL ACCRUAL PERIOD IS NO MORE THAN
$[ ] PER [$1,000] [$100,000] OF [INITIAL CERTIFICATE PRINCIPAL BALANCE]
[NOTIONAL AMOUNT], COMPUTED USING THE APPROXIMATE METHOD. NO REPRESENTATION IS
MADE THAT THE MORTGAGE LOANS WILL PREPAY AT A RATE BASED ON THE PREPAYMENT SPEED
ASSUMPTION OR AT ANY OTHER RATE OR AS TO THE CONSTANCY OF THE PASS-THROUGH
RATE.] Certificate No. [ %][Variable] Pass-Through Rate [based on a Notional
Amount] Class A- Senior Date of Pooling and Servicing [Percentage Interest: %]
Agreement and Cut-off Date: ___________ 1, ____ Aggregate Initial [Certificate
Principal Balance] [[Interest Only/Class A-V] Notional First Distribution Date:
Amount] [Subclass Notional Amount] of the _________ 25, ____ Class A-
Certificates: Master Servicer: [Initial] [Certificate Principal Residential
Funding Balance] [Interest Only/Class A-V] [Subclass] Corporation Notional
Amount] of this Certificate: $ ] Assumed Final Distribution Date: CUSIP 76110F-
___________ 25, ____ MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE SERIES
____-___ evidencing a percentage interest in the distributions allocable to the
Class A- Certificates with respect to a Trust Fund consisting primarily of a
pool of [conventional one- to four-family fixed interest rate first mortgage
loans] formed and sold by RESIDENTIAL ACCREDIT LOANS, INC. This Certificate is
payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in Residential Accredit Loans, Inc., the Master
Servicer, the Trustee referred to below or GMAC Mortgage Group, Inc. or any of
their affiliates. Neither this Certificate nor the underlying Mortgage Loans are
guaranteed or insured by any governmental agency or instrumentality or by
Residential Accredit Loans, Inc., the Master Servicer, the Trustee or GMAC
Mortgage Group, Inc. or any of their affiliates. None of the Company, the Master
Servicer, GMAC Mortgage Group, Inc. or any of their affiliates will have any
obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates. This certifies that is the registered
owner of the Percentage Interest evidenced by this Certificate [(obtained by
dividing the [Initial Certificate Principal Balance] [Initial [Interest
Only/Class A-V] Notional Amount] of this Certificate by the aggregate [Initial
Certificate Principal Balance of all Class A- Certificates] [Initial [Interest
Only/Class A-V] Notional Amounts of all [Interest Only/Class A-V] Certificates],
both as specified above)] in certain distributions with respect to the Trust
Fund consisting primarily of an interest in a pool of [conventional one- to
four-family fixed interest rate first mortgage loans] (the "Mortgage Loans"),
formed and sold by Residential Accredit Loans, Inc. (hereinafter called the
"Company," which term includes any successor entity under the Agreement referred
to below). The Trust Fund was created pursuant to a Pooling and Servicing
Agreement dated as specified above (the "Agreement") among the Company, the
Master Servicer and __________________, as trustee (the "Trustee"), a summary of
certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound. Pursuant to the terms of the Agreement, a
distribution will be made on the 25th day of each month or, if such 25th day is
not a Business Day, the Business Day immediately following (the "Distribution
Date"), commencing as described in the Agreement, to the Person in whose name
this Certificate is registered at the close of business on the last day (or if
such last day is not a Business Day, the Business Day immediately preceding such
last day) of the month immediately preceding the month of such distribution (the
"Record Date"), from the Available Distribution Amount in an amount equal to the
product of the Percentage Interest evidenced by this Certificate and the amount
[(of interest and principal, if any)] required to be distributed to Holders of
Class A- Certificates on such Distribution Date. [The [Interest Only/Class A-V]
Notional Amount of the [Interest Only/Class A-V] Certificates as of any date of
determination is equal to the aggregate Stated Principal Balance of the Mortgage
Loans corresponding to the Uncertificated REMIC Regular Interests represented by
such [Interest Only/Class A-V] Certificates.] [The Subclass Notional Amount of
the [Interest Only/Class A-V]- Certificates as of any date of determination is
equal to the aggregate Stated Principal Balance of the Mortgage Loans
corresponding to the Uncertificated REMIC Regular Interests represented by such
[Interest Only/Class A-V]- Certificates immediately prior to such date.] [The
[Interest Only/Class A-V][- ] Certificates have no Certificate Principal
Balance.] Distributions on this Certificate will be made either by the Master
Servicer acting on behalf of the Trustee or by a Paying Agent appointed by the
Trustee in immediately available funds (by wire transfer or otherwise) for the
account of the Person entitled thereto if such Person shall have so notified the
Master Servicer or such Paying Agent, or by check mailed to the address of the
Person entitled thereto, as such name and address shall appear on the
Certificate Register. Notwithstanding the above, the final distribution on this
Certificate will be made after due notice of the pendency of such distribution
and only upon presentation and surrender of this Certificate at the office or
agency appointed by the Trustee for that purpose in the City and State of New
York. The [Initial Certificate Principal Balance] [Initial [Interest Only/Class
A-V] Notional Amount] [initial Subclass Notional Amount] of this Certificate is
set forth above.] [The Certificate Principal Balance hereof will be reduced to
the extent of distributions allocable to principal and any Realized Losses
allocable hereto.] This Certificate is one of a duly authorized issue of
Certificates issued in several Classes designated as Mortgage Asset-Backed
Pass-Through Certificates of the Series specified hereon (herein collectively
called the "Certificates"). The Certificates are limited in right of payment to
certain collections and recoveries respecting the Mortgage Loans, all as more
specifically set forth herein and in the Agreement. In the event Master Servicer
funds are advanced with respect to any Mortgage Loan, such advance is
reimbursable to the Master Servicer, to the extent provided in the Agreement,
from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders. As provided in the Agreement,
withdrawals from the Custodial Account and/or the Certificate Account created
for the benefit of Certificateholders may be made by the Master Servicer from
time to time for purposes other than distributions to Certificateholders, such
purposes including without limitation reimbursement to the Company and the
Master Servicer of advances made, or certain expenses incurred, by either of
them. The Agreement permits, with certain exceptions therein provided, the
amendment of the Agreement and the modification of the rights and obligations of
the Company, the Master Servicer and the Trustee and the rights of the
Certificateholders under the Agreement at any time by the Company, the Master
Servicer and the Trustee with the consent of the Holders of Certificates
evidencing in the aggregate not less than 66% of the Percentage Interests of
each Class of Certificates affected thereby. Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all
future holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not notation
of such consent is made upon the Certificate. The Agreement also permits the
amendment thereof in certain circumstances without the consent of the Holders of
any of the Certificates and, in certain additional circumstances, without the
consent of the Holders of certain Classes of Certificates. As provided in the
Agreement and subject to certain limitations therein set forth, the transfer of
this Certificate is registrable in the Certificate Register upon surrender of
this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in the City and State of New York, duly endorsed by, or
accompanied by an assignment in the form below or other written instrument of
transfer in form satisfactory to the Trustee and the Certificate Registrar duly
executed by the Holder hereof or such Holder's attorney duly authorized in
writing, and thereupon one or more new Certificates of authorized denominations
evidencing the same Class and aggregate Percentage Interest will be issued to
the designated transferee or transferees. The Certificates are issuable only as
registered Certificates without coupons in Classes and in denominations
specified in the Agreement. As provided in the Agreement and subject to certain
limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate
Percentage Interest, as requested by the Holder surrendering the same. No
service charge will be made for any such registration of transfer or exchange,
but the Trustee may require payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith. The Company, the
Master Servicer, the Trustee and the Certificate Registrar and any agent of the
Company, the Master Servicer, the Trustee or the Certificate Registrar may treat
the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any
such agent shall be affected by notice to the contrary. This Certificate shall
be governed by and construed in accordance with the laws of the State of New
York. The obligations created by the Agreement in respect of the Certificates
and the Trust Fund created thereby shall terminate upon the payment to
Certificateholders of all amounts held by or on behalf of the Trustee and
required to be paid to them pursuant to the Agreement following the earlier of
(i) the maturity or other liquidation of the last Mortgage Loan subject thereto
or the disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan and (ii) the purchase by the Master Servicer
from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the
Certificates. The Agreement permits, but does not require, the Master Servicer
to (i) purchase at a price determined as provided in the Agreement all remaining
Mortgage Loans and all property acquired in respect of any Mortgage Loan or (ii)
purchase in whole, but not in part, all of the Certificates from the Holders
thereof; provided, that any such option may only be exercised if the Pool Stated
Principal Balance of the Mortgage Loans as of the Distribution Date upon which
the proceeds of any such purchase are distributed is less than ten percent of
the Cut-off Date Principal Balance of the Mortgage Loans. Reference is hereby
made to the further provisions of this Certificate set forth on the reverse
hereof, which further provisions shall for all purposes have the same effect as
if set forth at this place. Unless the certificate of authentication hereon has
been executed by the Certificate Registrar, by manual signature, this
Certificate shall not be entitled to any benefit under the Agreement or be valid
for any purpose. <!-- MARKER PAGE="sheet: 257; page: 257" --> <HR SIZE=5
COLOR=GRAY NOSHADE> IN WITNESS WHEREOF, the Trustee has caused this Certificate
to be duly executed. Dated: __________________ [_________________________], as
Trustee By: ________________________ Authorized Signatory CERTIFICATE OF
AUTHENTICATION This is one of the Class A- Certificates referred to in the
within-mentioned Agreement. [___________________________], as Certificate
Registrar By: __________________________ Authorized Signatory <!-- MARKER
PAGE="sheet: 258; page: 258" --> <HR SIZE=5 COLOR=GRAY NOSHADE> ASSIGNMENT FOR
VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s) unto
___________________________________________________________________________(Please
print or typewrite name and address including postal zip code of assignee) a
Percentage Interest evidenced by the within Mortgage Asset-Backed Pass-Through
Certificate and hereby authorizes the transfer of registration of such interest
to assignee on the Certificate Register of the Trust Fund. I (We) further direct
the Certificate Registrar to issue a new Certificate of a like denomination and
Class, to the above named assignee and deliver such Certificate to the following
address:
______________________________________________________________________________________________________________
Dated: _______________________ _________________________________________
Signature by or on behalf of assignor _________________________________________
Signature Guaranteed DISTRIBUTION INSTRUCTIONS The assignee should include the
following for purposes of distribution: Distributions shall be made, by wire
transfer or otherwise, in immediately available funds to
_________________________________________________________________ for the
account of _______________________________account number _________________, or,
if mailed by check, to __________________________________________________.
Applicable statements should be mailed to
__________________________________________________________________. This
information is provided by _______________________________, the assignee named
above, or ___________________________, as its agent. <!-- MARKER PAGE="sheet:
259; page: 259" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT A-1 FORM OF CLASS X
CERTIFICATE SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A
"REGULAR INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE
TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL
REVENUE CODE OF 1986. UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"),
TO ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. <!-- MARKER PAGE="sheet: 260; page:
260" --> <HR SIZE=5 COLOR=GRAY NOSHADE> Certificate No. ____ Variable
Pass-Through Rate Class X Senior Date of Pooling and Servicing Agreement
Percentage Interest: 100% and Cut-off Date: __________ 1, ____ Master Servicer:
Aggregate Initial Notional Amount of the Residential Funding Corporation Class X
Certificates: $__________ First Distribution Date: Initial Notional Amount of
this Certificate: __________ 25, ____ $_____________ Assumed Final Distribution
Date: CUSIP ________ _____________ MORTGAGE ASSET-BACKED PASS-THROUGH
CERTIFICATE SERIES ____-____ Evidencing a percentage interest in the
distributions allocable to the Class X Certificates with respect to a Trust Fund
consisting primarily of a pool of [one- to four-family residential,
payment-option, adjustable-rate first lien mortgage loans with a negative
amortization feature] formed and sold by RESIDENTIAL ACCREDIT LOANS, INC. This
Certificate is payable solely from the assets of the Trust Fund, and does not
represent an obligation of or interest in Residential Accredit Loans, Inc., the
Master Servicer, the Trustee referred to below or GMAC Mortgage Group, Inc. or
any of their affiliates. Neither this Certificate nor the underlying Mortgage
Loans are guaranteed or insured by any governmental agency or instrumentality or
by Residential Accredit Loans, Inc., the Master Servicer, the Trustee or GMAC
Mortgage Group, Inc. or any of their affiliates. None of the Company, the Master
Servicer, GMAC Mortgage Group, Inc. or any of their affiliates will have any
obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates. This certifies that
_________________________ is the registered owner of the Percentage Interest
evidenced by this Certificate (obtained by dividing the Initial Notional Amount
of this Certificate by the Aggregate Notional Amount of all Class X
Certificates, both as specified above) in certain distributions with respect to
the Trust Fund consisting primarily of an interest in a pool of [one- to
four-family residential, payment-option, adjustable-rate first lien mortgage
loans with a negative amortization feature] (the "Mortgage Loans"), formed and
sold by Residential Accredit Loans, Inc. (hereinafter called the "Company,"
which term includes any successor entity under the Agreement referred to below).
The Trust Fund was created pursuant to a Pooling and Servicing Agreement dated
as specified above (the "Agreement") among the Company, the Master Servicer and
________________________, as trustee (the "Trustee"), a summary of certain of
the pertinent provisions of which is set forth hereafter. To the extent not
defined herein, the capitalized terms used herein have the meanings assigned in
the Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such
Holder is bound. Pursuant to the terms of the Agreement, a distribution will be
made on the 25th day of each month or, if such 25th day is not a Business Day,
the Business Day immediately following (the "Distribution Date"), commencing as
described in the Agreement, to the Person in whose name this Certificate is
registered at the close of business on the last day (or if such last day is not
a Business Day, the Business Day immediately preceding such last day) of the
month immediately preceding the month of such distribution (the "Record Date"),
from the Available Distribution Amount in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount required to be
distributed to Holders of Class X Certificates on such Distribution Date. The
Class X Certificates have no Certificate Principal Balance. Distributions on
this Certificate will be made either by the Master Servicer acting on behalf of
the Trustee or by a Paying Agent appointed by the Trustee in immediately
available funds (by wire transfer or otherwise) for the account of the Person
entitled thereto if such Person shall have so notified the Master Servicer or
such Paying Agent, or by check mailed to the address of the Person entitled
thereto, as such name and address shall appear on the Certificate Register.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon
presentation and surrender of this Certificate at the office or agency appointed
by the Trustee for that purpose in the City and State of New York. The Initial
Notional Amount of this Certificate is set forth above. This Certificate is one
of a duly authorized issue of Certificates issued in several Classes designated
as Mortgage Asset-Backed Pass-Through Certificates of the Series specified
hereon (herein collectively called the "Certificates"). The Certificates are
limited in right of payment to certain collections and recoveries respecting the
Mortgage Loans, all as more specifically set forth herein and in the Agreement.
In the event Master Servicer funds are advanced with respect to any Mortgage
Loan, such advance is reimbursable to the Master Servicer, to the extent
provided in the Agreement, from related recoveries on such Mortgage Loan or from
other cash that would have been distributable to Certificateholders. As provided
in the Agreement, withdrawals from the Custodial Account and/or the Certificate
Account created for the benefit of Certificateholders may be made by the Master
Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to
the Company and the Master Servicer of advances made, or certain expenses
incurred, by either of them. The Agreement permits, with certain exceptions
therein provided, the amendment of the Agreement and the modification of the
rights and obligations of the Company, the Master Servicer and the Trustee and
the rights of the Certificateholders under the Agreement at any time by the
Company, the Master Servicer and the Trustee with the consent of the Holders of
Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates affected thereby. Any such consent by
the Holder of this Certificate shall be conclusive and binding on such Holder
and upon all future holders of this Certificate and of any Certificate issued
upon the transfer hereof or in exchange herefor or in lieu hereof whether or not
notation of such consent is made upon the Certificate. The Agreement also
permits the amendment thereof in certain circumstances without the consent of
the Holders of any of the Certificates and, in certain additional circumstances,
without the consent of the Holders of certain Classes of Certificates. As
provided in the Agreement and subject to certain limitations therein set forth,
the transfer of this Certificate is registrable in the Certificate Register upon
surrender of this Certificate for registration of transfer at the offices or
agencies appointed by the Trustee in the City and State of New York, duly
endorsed by, or accompanied by an assignment in the form below or other written
instrument of transfer in form satisfactory to the Trustee and the Certificate
Registrar duly executed by the Holder hereof or such Holder's attorney duly
authorized in writing, and thereupon one or more new Certificates of authorized
denominations evidencing the same Class and aggregate Percentage Interest will
be issued to the designated transferee or transferees. The Certificates are
issuable only as registered Certificates without coupons in Classes and in
denominations specified in the Agreement. As provided in the Agreement and
subject to certain limitations therein set forth, Certificates are exchangeable
for new Certificates of authorized denominations evidencing the same Class and
aggregate Percentage Interest, as requested by the Holder surrendering the same.
No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith. The Company,
the Master Servicer, the Trustee and the Certificate Registrar and any agent of
the Company, the Master Servicer, the Trustee or the Certificate Registrar may
treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and neither the Company, the Master Servicer, the
Trustee nor any such agent shall be affected by notice to the contrary. This
Certificate shall be governed by and construed in accordance with the laws of
the State of New York. The obligations created by the Agreement in respect of
the Certificates and the Trust Fund created thereby shall terminate upon the
payment to Certificateholders of all amounts held by or on behalf of the Trustee
and required to be paid to them pursuant to the Agreement following the earlier
of (i) the maturity or other liquidation of the last Mortgage Loan subject
thereto or the disposition of all property acquired upon foreclosure or deed in
lieu of foreclosure of any Mortgage Loan and (ii) the purchase by the Master
Servicer from the Trust Fund of all remaining Mortgage Loans and all property
acquired in respect of such Mortgage Loans, thereby effecting early retirement
of the Certificates. The Agreement permits, but does not require, the Master
Servicer to (i) purchase at a price determined as provided in the Agreement all
remaining Mortgage Loans and all property acquired in respect of any Mortgage
Loan or (ii) purchase in whole, but not in part, all of the Certificates from
the Holders thereof; provided, that any such option may only be exercised if the
Pool Stated Principal Balance of the Mortgage Loans as of the Distribution Date
upon which the proceeds of any such purchase are distributed is less than ten
percent of the Cut-off Date Principal Balance of the Mortgage Loans. Reference
is hereby made to the further provisions of this Certificate set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place. Unless the certificate of authentication
hereon has been executed by the Certificate Registrar, by manual signature, this
Certificate shall not be entitled to any benefit under the Agreement or be valid
for any purpose. <!-- MARKER PAGE="sheet: 261; page: 261" --> <HR SIZE=5
COLOR=GRAY NOSHADE> IN WITNESS WHEREOF, the Trustee has caused this Certificate
to be duly executed. Dated: __________________ [_________________________], as
Trustee By: ________________________ Authorized Signatory CERTIFICATE OF
AUTHENTICATION This is one of the Class A- Certificates referred to in the
within-mentioned Agreement. [___________________________], as Certificate
Registrar By: __________________________ Authorized Signatory <!-- MARKER
PAGE="sheet: 258; page: 258" --> <HR SIZE=5 COLOR=GRAY NOSHADE> ASSIGNMENT FOR
VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s) unto
___________________________________________________________________________(Please
print or typewrite name and address including postal zip code of assignee) a
Percentage Interest evidenced by the within Mortgage Asset-Backed Pass-Through
Certificate and hereby authorizes the transfer of registration of such interest
to assignee on the Certificate Register of the Trust Fund. I (We) further direct
the Certificate Registrar to issue a new Certificate of a like denomination and
Class, to the above named assignee and deliver such Certificate to the following
address:
______________________________________________________________________________________________________________
Dated: _______________________ _________________________________________
Signature by or on behalf of assignor _________________________________________
Signature Guaranteed DISTRIBUTION INSTRUCTIONS The assignee should include the
following for purposes of distribution: Distributions shall be made, by wire
transfer or otherwise, in immediately available funds to
_________________________________________________________________ for the
account of _______________________________account number _________________, or,
if mailed by check, to __________________________________________________.
Applicable statements should be mailed to
__________________________________________________________________. This
information is provided by _______________________________, the assignee named
above, or ___________________________, as its agent. <!-- MARKER PAGE="sheet:
263; page: 263" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT B FORM OF CLASS M
CERTIFICATE THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR
CERTIFICATES [CLASS M-1 CERTIFICATES] [AND CLASS M-2 CERTIFICATES] AS DESCRIBED
IN THE AGREEMENT (AS DEFINED BELOW). SOLELY FOR U.S. FEDERAL INCOME TAX
PURPOSES, THIS CERTIFICATE IS A "REGULAR INTEREST" IN A "REAL ESTATE MORTGAGE
INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G
AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE"). UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY, A NEW YORK CORPORATION ("DTC"), TO ISSUER OR ITS AGENT FOR REGISTRATION
OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN. THE FOLLOWING INFORMATION IS PROVIDED SOLELY FOR THE PURPOSES OF
APPLYING THE U.S. FEDERAL INCOME TAX ORIGINAL ISSUE DISCOUNT ("OID") RULES TO
THIS CERTIFICATE. THE ISSUE DATE OF THIS CERTIFICATE IS ___________ __, ____.
ASSUMING THAT THE MORTGAGE LOANS PREPAY AT [___]% OF THE PREPAYMENT SPEED
ASSUMPTION (AS DESCRIBED IN THE PROSPECTUS SUPPLEMENT), THIS CERTIFICATE HAS
BEEN ISSUED WITH NO MORE THAN $[____] OF OID PER $[1,000] OF INITIAL CERTIFICATE
PRINCIPAL BALANCE, THE YIELD TO MATURITY IS [_____]% AND THE AMOUNT OF OID
ATTRIBUTABLE TO THE INITIAL ACCRUAL PERIOD IS NO MORE THAN $[____] PER $[1,000]
OF INITIAL CERTIFICATE PRINCIPAL BALANCE, COMPUTED UNDER THE APPROXIMATE METHOD.
NO REPRESENTATION IS MADE THAT THE MORTGAGE LOANS WILL PREPAY AT A RATE BASED ON
THE PREPAYMENT SPEED ASSUMPTION OR AT ANY OTHER RATE. ANY TRANSFEREE OF THIS
CERTIFICATE WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR
HOLDING OF THIS CERTIFICATE (OR INTEREST HEREIN) THAT EITHER (A) SUCH TRANSFEREE
IS NOT AN INVESTMENT MANAGER, A NAMED FIDUCIARY OR A TRUSTEE OF ANY PLAN, OR ANY
OTHER PERSON, ACTING, DIRECTLY OR INDIRECTLY, ON BEHALF OF OR PURCHASING ANY
CERTIFICATE WITH "PLAN ASSETS" OF ANY PLAN (A "PLAN INVESTOR"), (B) IT HAS
ACQUIRED AND IS HOLDING SUCH CERTIFICATE IN RELIANCE ON PROHIBITED TRANSACTION
EXEMPTION ("PTE") 94-29, AS MOST RECENTLY AMENDED, PTE 2002-41, 67 FED. REG.
54487 (AUGUST 22, 2002) (THE "RFC EXEMPTION"), AND THAT IT UNDERSTANDS THAT
THERE ARE CERTAIN CONDITIONS TO THE AVAILABILITY OF THE RFC EXEMPTION INCLUDING
THAT SUCH CERTIFICATE MUST BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN
"BBB-" (OR ITS EQUIVALENT) BY STANDARD & POOR'S, FITCH OR MOODY'S OR (C) (I) THE
TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS TO BE USED BY IT TO
PURCHASE THE CERTIFICATE IS AN "INSURANCE COMPANY GENERAL ACCOUNT" (WITHIN THE
MEANING OF U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION
("PTCE") 95-60), AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A
"COMPLYING INSURANCE COMPANY). IF THIS CERTIFICATE (OR ANY INTEREST HEREIN) IS
ACQUIRED OR HELD BY ANY PERSON THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN
THE PRECEDING PARAGRAPH, THEN THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS
NOT A PLAN INVESTOR, (II) ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE RFC
EXEMPTION, OR (III) IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE
EXTENT PERMITTED BY LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER
THEREOF RETROACTIVE TO THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE
TRUSTEE SHALL BE UNDER NO LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON
THIS CERTIFICATE TO SUCH PRECEDING TRANSFEREE. ANY PURPORTED CERTIFICATE OWNER
WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR INTEREST HEREIN) WAS
EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION 5.02(e) OF THE POOLING AND
SERVICING AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE COMPANY, THE TRUSTEE,
THE MASTER SERVICER, ANY SUBSERVICER, AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING. Certificate No. [ ]% Pass-Through Rate
Class M- Subordinate Aggregate Certificate Principal Balance Date of Pooling and
Servicing of the Class M Certificates: Agreement and Cut-off Date: $ ___________
1, ____ Initial Certificate Principal First Distribution Date: Balance of this
Certificate: _________ 25, ____ $ Master Servicer: CUSIP: 76110F- Residential
Funding Corporation Assumed Final Distribution Date: ___________ 25, ____
MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE, SERIES ____-___ evidencing a
percentage interest in any distributions allocable to the Class M- Certificates
with respect to the Trust Fund consisting primarily of a pool of [conventional
one- to four-family fixed interest rate first mortgage loans] formed and sold by
RESIDENTIAL ACCREDIT LOANS, INC. This Certificate is payable solely from the
assets of the Trust Fund, and does not represent an obligation of or interest in
Residential Accredit Loans, Inc., the Master Servicer, the Trustee referred to
below or GMAC Mortgage Group, Inc. or any of their affiliates. Neither this
Certificate nor the underlying Mortgage Loans are guaranteed or insured by any
governmental agency or instrumentality or by Residential Accredit Loans, Inc.,
the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates. None of the Company, the Master Servicer, GMAC Mortgage Group, Inc.
or any of their affiliates will have any obligation with respect to any
certificate or other obligation secured by or payable from payments on the
Certificates. This certifies that is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the Certificate
Principal Balance of this Certificate by the aggregate Certificate Principal
Balance of all Class M- Certificates, both as specified above) in certain
distributions with respect to a Trust Fund consisting primarily of a pool of
[conventional one- to four-family fixed interest rate first mortgage loans] (the
"Mortgage Loans"), formed and sold by Residential Accredit Loans, Inc.
(hereinafter called the "Company," which term includes any successor entity
under the Agreement referred to below). The Trust Fund was created pursuant to a
Pooling and Servicing Agreement dated as specified above (the "Agreement") among
the Company, the Master Servicer and __________________, as trustee (the
"Trustee"), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, the capitalized terms used
herein have the meanings assigned in the Agreement. This Certificate is issued
under and is subject to the terms, provisions and conditions of the Agreement,
to which Agreement the Holder of this Certificate by virtue of the acceptance
hereof assents and by which such Holder is bound. Pursuant to the terms of the
Agreement, a distribution will be made on the 25th day of each month or, if such
25th day is not a Business Day, the Business Day immediately following (the
"Distribution Date"), commencing as described in the Agreement, to the Person in
whose name this Certificate is registered at the close of business on the last
day (or if such last day is not a Business Day, the Business Day immediately
preceding such last day) of the month immediately preceding the month of such
distribution (the "Record Date"), from the Available Distribution Amount in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount (of interest and principal, if any) required to be
distributed to Holders of Class M- Certificates on such Distribution Date.
Distributions on this Certificate will be made either by the Master Servicer
acting on behalf of the Trustee or by a Paying Agent appointed by the Trustee in
immediately available funds (by wire transfer or otherwise) for the account of
the Person entitled thereto if such Person shall have so notified the Master
Servicer or such Paying Agent, or by check mailed to the address of the Person
entitled thereto, as such name and address shall appear on the Certificate
Register. Notwithstanding the above, the final distribution on this Certificate
will be made after due notice of the pendency of such distribution and only upon
presentation and surrender of this Certificate at the office or agency appointed
by the Trustee for that purpose in the City and State of New York. The Initial
Certificate Principal Balance of this Certificate is set forth above. The
Certificate Principal Balance hereof will be reduced to the extent of the
distributions allocable to principal and any Realized Losses allocable hereto.
Any transferee of this Certificate will be deemed to have represented by virtue
of its purchase or holding of this Certificate (or interest herein) that either
(a) such transferee is not an investment manager, a named fiduciary or a trustee
of any plan, or any other person, acting, directly or indirectly, on behalf of
or purchasing any Certificate with "plan assets" of any plan (a "plan
investor"), (b) it has acquired and is holding such Certificate in reliance on
prohibited transaction exemption ("PTE") 94-29, as most recently amended, PTE
2002-41, 67 fed. Reg. 54487 (August 22, 2002) (the "RFC Exemption"), and that it
understands that there are certain conditions to the availability of the RFC
Exemption including that such Certificate must be rated, at the time of
purchase, not lower than "BBB-" (or its equivalent) by Standard & Poor's, Fitch
or Moody's or (c) (i) the transferee is an insurance company, (ii) the source of
funds to be used by it to purchase the Certificate is an "insurance company
general account" (within the meaning of U.S. Department of Labor prohibited
transaction class exemption ("PTCE") 95-60), and (iii) the conditions set forth
in Sections I and III of PTCE 95-60 have been satisfied (each entity that
satisfies this clause (c), a "complying insurance company). If this Certificate
(or any interest herein) is acquired or held by any person that does not satisfy
the conditions described in the preceding paragraph, then the last preceding
transferee that either (i) is not a plan investor, (ii) acquired such
Certificate in compliance with the RFC Exemption, or (iii) is a complying
insurance company shall be restored, to the extent permitted by law, to all
rights and obligations as Certificate owner thereof retroactive to the date of
such transfer of this Certificate. The Trustee shall be under no liability to
any person for making any payments due on this Certificate to such preceding
transferee. This Certificate is one of a duly authorized issue of Certificates
issued in several Classes designated as Mortgage Asset-Backed Pass-Through
Certificates of the Series specified hereon (herein collectively called the
"Certificates"). The Certificates are limited in right of payment to certain
collections and recoveries respecting the Mortgage Loans, all as more
specifically set forth herein and in the Agreement. In the event Master Servicer
funds are advanced with respect to any Mortgage Loan, such advance is
reimbursable to the Master Servicer, to the extent provided in the Agreement,
from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders. As provided in the Agreement,
withdrawals from the Custodial Account and/or the Certificate Account created
for the benefit of Certificateholders may be made by the Master Servicer from
time to time for purposes other than distributions to Certificateholders, such
purposes including without limitation reimbursement to the Company and the
Master Servicer of advances made, or certain expenses incurred, by either of
them. The Agreement permits, with certain exceptions therein provided, the
amendment of the Agreement and the modification of the rights and obligations of
the Company, the Master Servicer and the Trustee and the rights of the
Certificateholders under the Agreement at any time by the Company, the Master
Servicer and the Trustee with the consent of the Holders of Certificates
evidencing in the aggregate not less than 66% of the Percentage Interests of
each Class of Certificates affected thereby. Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all
future holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not notation
of such consent is made upon the Certificate. The Agreement also permits the
amendment thereof in certain circumstances without the consent of the Holders of
any of the Certificates and, in certain additional circumstances, without the
consent of the Holders of certain Classes of Certificates. As provided in the
Agreement and subject to certain limitations therein set forth, the transfer of
this Certificate is registrable in the Certificate Register upon surrender of
this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in the City and State of New York, duly endorsed by, or
accompanied by an assignment in the form below or other written instrument of
transfer in form satisfactory to the Trustee and the Certificate Registrar duly
executed by the Holder hereof or such Holder's attorney duly authorized in
writing, and thereupon one or more new Certificates of authorized denominations
evidencing the same Class and aggregate Percentage Interest will be issued to
the designated transferee or transferees. The Certificates are issuable only as
registered Certificates without coupons in Classes and in denominations
specified in the Agreement. As provided in the Agreement and subject to certain
limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate
Percentage Interest, as requested by the Holder surrendering the same. No
service charge will be made for any such registration of transfer or exchange,
but the Trustee may require payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith. The Company, the
Master Servicer, the Trustee and the Certificate Registrar and any agent of the
Company, the Master Servicer, the Trustee or the Certificate Registrar may treat
the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any
such agent shall be affected by notice to the contrary. This Certificate shall
be governed by and construed in accordance with the laws of the State of New
York. The obligations created by the Agreement in respect of the Certificates
and the Trust Fund created thereby shall terminate upon the payment to
Certificateholders of all amounts held by or on behalf of the Trustee and
required to be paid to them pursuant to the Agreement following the earlier of
(i) the maturity or other liquidation of the last Mortgage Loan subject thereto
or the disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan and (ii) the purchase by the Master Servicer
from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the
Certificates. The Agreement permits, but does not require, the Master Servicer
to (i) purchase at a price determined as provided in the Agreement all remaining
Mortgage Loans and all property acquired in respect of any Mortgage Loan or (ii)
purchase in whole, but not in part, all of the Certificates from the Holders
thereof; provided, that any such option may only be exercised if the Pool Stated
Principal Balance of the Mortgage Loans as of the Distribution Date upon which
the proceeds of any such purchase are distributed is less than ten percent of
the Cut-off Date Principal Balance of the Mortgage Loans. Unless the certificate
of authentication hereon has been executed by the Certificate Registrar, by
manual signature, this Certificate shall not be entitled to any benefit under
the Agreement or be valid for any purpose. <!-- MARKER PAGE="sheet: 264; page:
264" --> <HR SIZE=5 COLOR=GRAY NOSHADE> IN WITNESS WHEREOF, the Trustee has
caused this Certificate to be duly executed. Dated: __________________
[_________________________], as Trustee By: ________________________ Authorized
Signatory CERTIFICATE OF AUTHENTICATION This is one of the Class A- Certificates
referred to in the within-mentioned Agreement. [___________________________], as
Certificate Registrar By: __________________________ Authorized Signatory <!--
MARKER PAGE="sheet: 258; page: 258" --> <HR SIZE=5 COLOR=GRAY NOSHADE>
ASSIGNMENT FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
transfer(s) unto
___________________________________________________________________________(Please
print or typewrite name and address including postal zip code of assignee) a
Percentage Interest evidenced by the within Mortgage Asset-Backed Pass-Through
Certificate and hereby authorizes the transfer of registration of such interest
to assignee on the Certificate Register of the Trust Fund. I (We) further direct
the Certificate Registrar to issue a new Certificate of a like denomination and
Class, to the above named assignee and deliver such Certificate to the following
address:
______________________________________________________________________________________________________________
Dated: _______________________ _________________________________________
Signature by or on behalf of assignor _________________________________________
Signature Guaranteed DISTRIBUTION INSTRUCTIONS The assignee should include the
following for purposes of distribution: Distributions shall be made, by wire
transfer or otherwise, in immediately available funds to
_________________________________________________________________ for the
account of _______________________________account number _________________, or,
if mailed by check, to __________________________________________________.
Applicable statements should be mailed to
__________________________________________________________________. This
information is provided by _______________________________, the assignee named
above, or ___________________________, as its agent. <!-- MARKER PAGE="sheet:
266; page: 266" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT C FORM OF CLASS B
CERTIFICATE THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR
CERTIFICATES AND CLASS M CERTIFICATES [AND CLASS B-1] [CLASS B-2 CERTIFICATES]
DESCRIBED IN THE AGREEMENT (AS DEFINED HEREIN). THIS CERTIFICATE HAS NOT BEEN
AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE AND MAY NOT BE RESOLD OR TRANSFERRED UNLESS IT IS
REGISTERED PURSUANT TO SUCH ACT AND LAWS OR IS SOLD OR TRANSFERRED IN
TRANSACTIONS WHICH ARE EXEMPT FROM REGISTRATION UNDER SUCH ACT AND UNDER
APPLICABLE STATE LAW AND IS TRANSFERRED IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 5.02 OF THE AGREEMENT. NO TRANSFER OF THIS CERTIFICATE MAY BE MADE TO
ANY PERSON, UNLESS THE TRANSFEREE PROVIDES EITHER A CERTIFICATION PURSUANT TO
SECTION 5.02(e) OF THE AGREEMENT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
MASTER SERVICER, THE COMPANY AND THE TRUSTEE THAT THE PURCHASE OF THIS
CERTIFICATE WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED ("ERISA"), OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER
SERVICER, THE COMPANY OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION
TO THOSE UNDERTAKEN IN THE AGREEMENT. SOLELY FOR U.S. FEDERAL INCOME TAX
PURPOSES, THIS CERTIFICATE IS A "REGULAR INTEREST" IN A "REAL ESTATE MORTGAGE
INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G
AND 860D OF THE CODE. THE FOLLOWING INFORMATION IS PROVIDED SOLELY FOR THE
PURPOSES OF APPLYING THE U.S. FEDERAL INCOME TAX ORIGINAL ISSUE DISCOUNT ("OID")
RULES TO THIS CERTIFICATE. THE ISSUE DATE OF THIS CERTIFICATE IS ___________ __,
____. ASSUMING THAT THE MORTGAGE LOANS PREPAY AT 100% OF THE PREPAYMENT SPEED
ASSUMPTION (AS DESCRIBED IN THE PROSPECTUS SUPPLEMENT), THIS CERTIFICATE HAS
BEEN ISSUED WITH NO MORE THAN $[ ] OF OID PER $[1,000] OF INITIAL CERTIFICATE
PRINCIPAL BALANCE, THE YIELD TO MATURITY IS [ ]% AND THE AMOUNT OF OID
ATTRIBUTABLE TO THE INITIAL ACCRUAL PERIOD IS NO MORE THAN $[ ] PER $[1,000] OF
INITIAL CERTIFICATE PRINCIPAL BALANCE, COMPUTED UNDER THE APPROXIMATE METHOD. NO
REPRESENTATION IS MADE THAT THE MORTGAGE LOANS WILL PREPAY AT A RATE BASED ON
THE PREPAYMENT SPEED ASSUMPTION OR AT ANY OTHER RATE. Certificate No. [ ]%
Pass-Through Rate Class B- Subordinate Aggregate Certificate Principal Balance
Date of Pooling and Servicing of the Class B- Agreement and Cut-off Date:
Certificates as of ___________ 1, ____ the Cut-off Date: $ First Distribution
Date: _________ 25, ____ Initial Certificate Principal Balance of this
Certificate: Master Servicer: $ Residential Funding Corporation Assumed Final
Distribution Date: ___________ 25, ____ MORTGAGE ASSET-BACKED PASS-THROUGH
CERTIFICATE, SERIES ____-___ evidencing a percentage interest in any
distributions allocable to the Class B- Certificates with respect to the Trust
Fund consisting primarily of a pool of [conventional one- to four-family fixed
interest rate first mortgage loans] formed and sold by RESIDENTIAL ACCREDIT
LOANS, INC. This Certificate is payable solely from the assets of the Trust
Fund, and does not represent an obligation of or interest in Residential
Accredit Loans, Inc., the Master Servicer, the Trustee referred to below or GMAC
Mortgage Group, Inc. or any of their affiliates. Neither this Certificate nor
the underlying Mortgage Loans are guaranteed or insured by any governmental
agency or instrumentality or by Residential Accredit Loans, Inc., the Master
Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their affiliates.
None of the Company, the Master Servicer, GMAC Mortgage Group, Inc. or any of
their affiliates will have any obligation with respect to any certificate or
other obligation secured by or payable from payments on the Certificates. This
certifies that Residential Accredit Loans, Inc. is the registered owner of the
Percentage Interest evidenced by this Certificate (obtained by dividing the
Certificate Principal Balance of this Certificate by the aggregate Certificate
Principal Balance of all Class B- Certificates, both as specified above) in
certain distributions with respect to a Trust Fund consisting primarily of a
pool of [conventional one- to four-family fixed interest rate first mortgage
loans] (the "Mortgage Loans"), formed and sold by Residential Accredit Loans,
Inc. (hereinafter called the "Company," which term includes any successor entity
under the Agreement referred to below). The Trust Fund was created pursuant to a
Pooling and Servicing Agreement dated as specified above (the "Agreement") among
the Company, the Master Servicer and __________________, as trustee (the
"Trustee"), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, the capitalized terms used
herein have the meanings assigned in the Agreement. This Certificate is issued
under and is subject to the terms, provisions and conditions of the Agreement,
to which Agreement the Holder of this Certificate by virtue of the acceptance
hereof assents and by which such Holder is bound. Pursuant to the terms of the
Agreement, a distribution will be made on the 25th day of each month or, if such
25th day is not a Business Day, the Business Day immediately following (the
"Distribution Date"), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the last day (or if such last day is not a Business Day, the
Business Day immediately preceding such last day) of the month next preceding
the month of such distribution (the "Record Date"), from the Available
Distribution Amount in an amount equal to the product of the Percentage Interest
evidenced by this Certificate and the amount (of interest and principal, if any)
required to be distributed to Holders of Class B Certificates on such
Distribution Date. Distributions on this Certificate will be made either by the
Master Servicer acting on behalf of the Trustee or by a Paying Agent appointed
by the Trustee in immediately available funds (by wire transfer or otherwise)
for the account of the Person entitled thereto if such Person shall have so
notified the Master Servicer or such Paying Agent, or by check mailed to the
address of the Person entitled thereto, as such name and address shall appear on
the Certificate Register. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice of the pendency of such
distribution and only upon presentation and surrender of this Certificate at the
office or agency appointed by the Trustee for that purpose in the City and State
of New York. The Initial Certificate Principal Balance of this Certificate is
set forth above. The Certificate Principal Balance hereof will be reduced to the
extent of the distributions allocable to principal and any Realized Losses
allocable hereto. No transfer of this Class B Certificate will be made unless
such transfer is exempt from the registration requirements of the Securities Act
of 1933, as amended, and any applicable state securities laws or is made in
accordance with said Act and laws. In the event that such a transfer is to be
made, (i) the Trustee or the Company may require an opinion of counsel
acceptable to and in form and substance satisfactory to the Trustee and the
Company that such transfer is exempt (describing the applicable exemption and
the basis therefor) from or is being made pursuant to the registration
requirements of the Securities Act of 1933, as amended, and of any applicable
statute of any state and (ii) the transferee shall execute an investment letter
in the form described by the Agreement. The Holder hereof desiring to effect
such transfer shall, and does hereby agree to, indemnify the Trustee, the
Company, the Master Servicer and the Certificate Registrar acting on behalf of
the Trustee against any liability that may result if the transfer is not so
exempt or is not made in accordance with such Federal and state laws. In
connection with any such transfer, the Trustee will also require either (i) an
opinion of counsel acceptable to and in form and substance satisfactory to the
Trustee, the Company and the Master Servicer with respect to the permissibility
of such transfer under the Employee Retirement Income Security Act of 1974, as
amended ("ERISA"), and Section 4975 of the Internal Revenue Code (the "Code")
and stating, among other things, that the transferee's acquisition of a Class B
Certificate will not constitute or result in a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code or (ii) a representation
letter, in the form as described by Section 5.02(e) of the Agreement, either
stating that the transferee is not an employee benefit or other plan subject to
the prohibited transaction provisions of ERISA or Section 4975 of the Code (a
"Plan"), or any other person (including an investment manager, a named fiduciary
or a trustee of any Plan) acting, directly or indirectly, on behalf of or
purchasing any Certificate with "plan assets" of any Plan, or stating that the
transferee is an insurance company, the source of funds to be used by it to
purchase the Certificate is an "insurance company general account" (within the
meaning of Department of Labor Prohibited Transaction Class Exemption ("PTCE")
95-60), and the purchase is being made in reliance upon the availability of the
exemptive relief afforded under Sections I and III of PTCE 95-60.. This
Certificate is one of a duly authorized issue of Certificates issued in several
Classes designated as Mortgage Asset-Backed Pass-Through Certificates of the
Series specified hereon (herein collectively called the "Certificates"). The
Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. In the event Master Servicer funds are advanced
with respect to any Mortgage Loan, such advance is reimbursable to the Master
Servicer, to the extent provided in the Agreement, from related recoveries on
such Mortgage Loan or from other cash that would have been distributable to
Certificateholders. As provided in the Agreement, withdrawals from the Custodial
Account and/or the Certificate Account created for the benefit of
Certificateholders may be made by the Master Servicer from time to time for
purposes other than distributions to Certificateholders, such purposes including
without limitation reimbursement to the Company and the Master Servicer of
advances made, or certain expenses incurred, by either of them. The Agreement
permits, with certain exceptions therein provided, the amendment of the
Agreement and the modification of the rights and obligations of the Company, the
Master Servicer and the Trustee and the rights of the Certificateholders under
the Agreement at any time by the Company, the Master Servicer and the Trustee
with the consent of the Holders of Certificates evidencing in the aggregate not
less than 66% of the Percentage Interests of each Class of Certificates affected
thereby. Any such consent by the Holder of this Certificate shall be conclusive
and binding on such Holder and upon all future holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon the
Certificate. The Agreement also permits the amendment thereof in certain
circumstances without the consent of the Holders of any of the Certificates and,
in certain additional circumstances, without the consent of the Holders of
certain Classes of Certificates. As provided in the Agreement and subject to
certain limitations therein set forth, the transfer of this Certificate is
registrable in the Certificate Register upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Trustee in
the City and State of New York, duly endorsed by, or accompanied by an
assignment in the form below or other written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by the
Holder hereof or such Holder's attorney duly authorized in writing, and
thereupon one or more new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees. The Certificates are issuable only as
registered Certificates without coupons in Classes and in denominations
specified in the Agreement. As provided in the Agreement and subject to certain
limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate
Percentage Interest, as requested by the Holder surrendering the same. No
service charge will be made for any such registration of transfer or exchange,
but the Trustee may require payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith. The Company, the
Master Servicer, the Trustee and the Certificate Registrar and any agent of the
Company, the Master Servicer, the Trustee or the Certificate Registrar may treat
the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any
such agent shall be affected by notice to the contrary. This Certificate shall
be governed by and construed in accordance with the laws of the State of New
York. The obligations created by the Agreement in respect of the Certificates
and the Trust Fund created thereby shall terminate upon the payment to
Certificateholders of all amounts held by or on behalf of the Trustee and
required to be paid to them pursuant to the Agreement following the earlier of
(i) the maturity or other liquidation of the last Mortgage Loan subject thereto
or the disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan and (ii) the purchase by the Master Servicer
from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the
Certificates. The Agreement permits, but does not require, the Master Servicer
to (i) purchase at a price determined as provided in the Agreement all remaining
Mortgage Loans and all property acquired in respect of any Mortgage Loan or (ii)
purchase in whole, but not in part, all of the Certificates from the Holders
thereof; provided, that any such option may only be exercised if the Pool Stated
Principal Balance of the Mortgage Loans as of the Distribution Date upon which
the proceeds of any such purchase are distributed is less than ten percent of
the Cut-off Date Principal Balance of the Mortgage Loans. Unless the certificate
of authentication hereon has been executed by the Certificate Registrar, by
manual signature, this Certificate shall not be entitled to any benefit under
the Agreement or be valid for any purpose. <!-- MARKER PAGE="sheet: 267; page:
267" --> <HR SIZE=5 COLOR=GRAY NOSHADE> IN WITNESS WHEREOF, the Trustee has
caused this Certificate to be duly executed. Dated: __________________
[_________________________], as Trustee By: ________________________ Authorized
Signatory CERTIFICATE OF AUTHENTICATION This is one of the Class A- Certificates
referred to in the within-mentioned Agreement. [___________________________], as
Certificate Registrar By: __________________________ Authorized Signatory <!--
MARKER PAGE="sheet: 258; page: 258" --> <HR SIZE=5 COLOR=GRAY NOSHADE>
ASSIGNMENT FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
transfer(s) unto
___________________________________________________________________________(Please
print or typewrite name and address including postal zip code of assignee) a
Percentage Interest evidenced by the within Mortgage Asset-Backed Pass-Through
Certificate and hereby authorizes the transfer of registration of such interest
to assignee on the Certificate Register of the Trust Fund. I (We) further direct
the Certificate Registrar to issue a new Certificate of a like denomination and
Class, to the above named assignee and deliver such Certificate to the following
address:
______________________________________________________________________________________________________________
Dated: _______________________ _________________________________________
Signature by or on behalf of assignor _________________________________________
Signature Guaranteed DISTRIBUTION INSTRUCTIONS The assignee should include the
following for purposes of distribution: Distributions shall be made, by wire
transfer or otherwise, in immediately available funds to
_________________________________________________________________ for the
account of _______________________________account number _________________, or,
if mailed by check, to __________________________________________________.
Applicable statements should be mailed to
__________________________________________________________________. This
information is provided by _______________________________, the assignee named
above, or ___________________________, as its agent. <!-- MARKER PAGE="sheet:
269; page: 269" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT C-I FORM OF CLASS P
CERTIFICATE THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE RESOLD OR TRANSFERRED UNLESS IT IS REGISTERED PURSUANT TO SUCH ACT AND
LAWS OR IS SOLD OR TRANSFERRED IN TRANSACTIONS WHICH ARE EXEMPT FROM
REGISTRATION UNDER SUCH ACT AND UNDER APPLICABLE STATE LAW AND IS TRANSFERRED IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT). NO TRANSFER OF
THIS CERTIFICATE MAY BE MADE TO ANY PERSON, UNLESS THE TRANSFEREE PROVIDES
EITHER A CERTIFICATION PURSUANT TO SECTION 5.02(e) OF THE AGREEMENT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE MASTER SERVICER, THE COMPANY AND THE
TRUSTEE THAT THE PURCHASE OF THIS CERTIFICATE WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR SECTION 4975 OF THE CODE
AND WILL NOT SUBJECT THE MASTER SERVICER, THE COMPANY OR THE TRUSTEE TO ANY
OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT. <!--
MARKER PAGE="sheet: 270; page: 270" --> <HR SIZE=5 COLOR=GRAY NOSHADE> C-I-6
Certificate No. ___ Prepayment Charge Class P - Prepayment Charge Aggregate
Certificate Principal Balance of the Class P Date of Pooling and Servicing
Certificates as of Agreement and Cut-off Date: the Cut-off Date: __________ 1,
____ $0.00 First Distribution Date: Initial Certificate Principal Balance of
this __________ 25, ____ Certificate: $____ Master Servicer: Percentage Interest
of this Certificate: Residential Funding Corporation 100% Assumed Final
Distribution Date: CUSIP: __________ __________ 25, ____ MORTGAGE ASSET-BACKED
PASS-THROUGH CERTIFICATE, SERIES ____-___ evidencing a percentage interest in
any distributions allocable to the Class P Certificates with respect to the
Trust Fund consisting primarily of a pool of [one- to four-family residential,
payment-option, adjustable-rate first lien mortgage loans with a negative
amortization feature] formed and sold by RESIDENTIAL ACCREDIT LOANS, INC. This
Certificate is payable solely from the assets of the Trust Fund, and does not
represent an obligation of or interest in Residential Accredit Loans, Inc., the
Master Servicer, the Trustee referred to below or GMAC Mortgage Group, Inc. or
any of their affiliates. Neither this Certificate nor the underlying Mortgage
Loans are guaranteed or insured by any governmental agency or instrumentality or
by Residential Accredit Loans, Inc., the Master Servicer, the Trustee or GMAC
Mortgage Group, Inc. or any of their affiliates. None of the Company, the Master
Servicer, GMAC Mortgage Group, Inc. or any of their affiliates will have any
obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates. This certifies that
____________________________ is the registered owner of the Percentage Interest
evidenced by this Certificate (as specified above) in certain distributions with
respect to a Trust Fund consisting primarily of a pool of [one- to four-family
residential, payment-option, adjustable-rate first lien mortgage loans with a
negative amortization feature] (the "Mortgage Loans"), formed and sold by
Residential Accredit Loans, Inc. (hereinafter called the "Company," which term
includes any successor entity under the Agreement referred to below). The Trust
Fund was created pursuant to a Pooling and Servicing Agreement dated as
specified above (the "Agreement") among the Company, the Master Servicer and
____________________, as trustee (the "Trustee"), a summary of certain of the
pertinent provisions of which is set forth hereafter. To the extent not defined
herein, the capitalized terms used herein have the meanings assigned in the
Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such
Holder is bound. Pursuant to the terms of the Agreement, a distribution will be
made on the 25th day of each month or, if such 25th day is not a Business Day,
the Business Day immediately following (the "Distribution Date"), commencing on
the first Distribution Date specified above, to the Person in whose name this
Certificate at the close of business on the last day (or if such last day is not
a Business Day, the Business Day immediately preceding such last day) of the
month immediately preceding the month of such distribution (the "Record Date"),
in an amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount required to be distributed to Holders of Class P
Certificates on such Distribution Date. Distributions on this Certificate will
be made either by the Master Servicer acting on behalf of the Trustee or by a
Paying Agent appointed by the Trustee in immediately available funds (by wire
transfer or otherwise) for the account of the Person entitled thereto if such
Person shall have so notified the Master Servicer or such Paying Agent, or by
check mailed to the address of the Person entitled thereto, as such name and
address shall appear on the Certificate Register. Notwithstanding the above, the
final distribution on this Certificate will be made after due notice of the
pendency of such distribution and only upon presentation and surrender of this
Certificate at the office or agency appointed by the Trustee for that purpose in
the City and State of New York. No transfer of this Class P Certificate will be
made unless such transfer is exempt from the registration requirements of the
Securities Act of 1933, as amended, and any applicable state securities laws or
is made in accordance with said Act and laws. In the event that such a transfer
is to be made, (i) the Trustee or the Company may require an opinion of counsel
acceptable to and in form and substance satisfactory to the Trustee and the
Company that such transfer is exempt (describing the applicable exemption and
the basis therefor) from or is being made pursuant to the registration
requirements of the Securities Act of 1933, as amended, and of any applicable
statute of any state and (ii) the transferee shall execute an investment letter
in the form described by the Agreement. The Holder hereof desiring to effect
such transfer shall, and does hereby agree to, indemnify the Trustee, the
Company, the Master Servicer and the Certificate Registrar acting on behalf of
the Trustee against any liability that may result if the transfer is not so
exempt or is not made in accordance with such Federal and state laws. In
connection with any such transfer, the Trustee will also require either (i) an
opinion of counsel acceptable to and in form and substance satisfactory to the
Trustee, the Company and the Master Servicer with respect to the permissibility
of such transfer under the Employee Retirement Income Security Act of 1974, as
amended ("ERISA"), and Section 4975 of the Internal Revenue Code (the "Code")
and stating, among other things, that the transferee's acquisition of a Class P
Certificate will not constitute or result in a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code or (ii) a representation
letter, in the form as described by Section 5.02(e) of the Agreement, either
stating that the transferee is not an employee benefit or other plan subject to
the prohibited transaction provisions of ERISA or Section 4975 of the Code (a
"Plan"), or any other person (including an investment manager, a named fiduciary
or a trustee of any Plan) acting, directly or indirectly, on behalf of or
purchasing any Certificate with "plan assets" of any Plan. This Certificate is
one of a duly authorized issue of Certificates issued in several Classes
designated as Mortgage Asset-Backed Pass-Through Certificates of the Series
specified hereon (herein collectively called the "Certificates"). The
Certificates are limited in right of payment to certain collections and
recoveries respecting the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. In the event Master Servicer funds are advanced
with respect to any Mortgage Loan, such advance is reimbursable to the Master
Servicer, to the extent provided in the Agreement, from related recoveries on
such Mortgage Loan or from other cash that would have been distributable to
Certificateholders. As provided in the Agreement, withdrawals from the Custodial
Account and/or the Certificate Account created for the benefit of
Certificateholders may be made by the Master Servicer from time to time for
purposes other than distributions to Certificateholders, such purposes including
without limitation reimbursement to the Company and the Master Servicer of
advances made, or certain expenses incurred, by either of them. The Agreement
permits, with certain exceptions therein provided, the amendment of the
Agreement and the modification of the rights and obligations of the Company, the
Master Servicer and the Trustee and the rights of the Certificateholders under
the Agreement at any time by the Company, the Master Servicer and the Trustee
with the consent of the Holders of Certificates evidencing in the aggregate not
less than 66% of the Percentage Interests of each Class of Certificates affected
thereby. Any such consent by the Holder of this Certificate shall be conclusive
and binding on such Holder and upon all future holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon the
Certificate. The Agreement also permits the amendment thereof in certain
circumstances without the consent of the Holders of any of the Certificates and,
in certain additional circumstances, without the consent of the Holders of
certain Classes of Certificates. As provided in the Agreement and subject to
certain limitations therein set forth, the transfer of this Certificate is
registrable in the Certificate Register upon surrender of this Certificate for
registration of transfer at the offices or agencies appointed by the Trustee in
the City and State of New York, duly endorsed by, or accompanied by an
assignment in the form below or other written instrument of transfer in form
satisfactory to the Trustee and the Certificate Registrar duly executed by the
Holder hereof or such Holder's attorney duly authorized in writing, and
thereupon one or more new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees. The Certificates are issuable only as
registered Certificates without coupons in Classes and in denominations
specified in the Agreement. As provided in the Agreement and subject to certain
limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate
Percentage Interest, as requested by the Holder surrendering the same. No
service charge will be made for any such registration of transfer or exchange,
but the Trustee may require payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith. The Company, the
Master Servicer, the Trustee and the Certificate Registrar and any agent of the
Company, the Master Servicer, the Trustee or the Certificate Registrar may treat
the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any
such agent shall be affected by notice to the contrary. This Certificate shall
be governed by and construed in accordance with the laws of the State of New
York. The obligations created by the Agreement in respect of the Certificates
and the Trust Fund created thereby shall terminate upon the payment to
Certificateholders of all amounts held by or on behalf of the Trustee and
required to be paid to them pursuant to the Agreement following the earlier of
(i) the maturity or other liquidation of the last Mortgage Loan subject thereto
or the disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan and (ii) the purchase by the Master Servicer
from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the
Certificates. The Agreement permits, but does not require, the Master Servicer
to (i) purchase at a price determined as provided in the Agreement all remaining
Mortgage Loans and all property acquired in respect of any Mortgage Loan or (ii)
purchase in whole, but not in part, all of the Certificates from the Holders
thereof; provided, that any such option may only be exercised if the Pool Stated
Principal Balance of the Mortgage Loans as of the Distribution Date upon which
the proceeds of any such purchase are distributed is less than ten percent of
the Cut-off Date Principal Balance of the Mortgage Loans. Unless the certificate
of authentication hereon has been executed by the Certificate Registrar, by
manual signature, this Certificate shall not be entitled to any benefit under
the Agreement or be valid for any purpose. <!-- MARKER PAGE="sheet: 271; page:
271" --> <HR SIZE=5 COLOR=GRAY NOSHADE> IN WITNESS WHEREOF, the Trustee has
caused this Certificate to be duly executed. Dated: __________________
[_________________________], as Trustee By: ________________________ Authorized
Signatory CERTIFICATE OF AUTHENTICATION This is one of the Class A- Certificates
referred to in the within-mentioned Agreement. [___________________________], as
Certificate Registrar By: __________________________ Authorized Signatory <!--
MARKER PAGE="sheet: 258; page: 258" --> <HR SIZE=5 COLOR=GRAY NOSHADE>
ASSIGNMENT FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
transfer(s) unto
___________________________________________________________________________(Please
print or typewrite name and address including postal zip code of assignee) a
Percentage Interest evidenced by the within Mortgage Asset-Backed Pass-Through
Certificate and hereby authorizes the transfer of registration of such interest
to assignee on the Certificate Register of the Trust Fund. I (We) further direct
the Certificate Registrar to issue a new Certificate of a like denomination and
Class, to the above named assignee and deliver such Certificate to the following
address:
______________________________________________________________________________________________________________
Dated: _______________________ _________________________________________
Signature by or on behalf of assignor _________________________________________
Signature Guaranteed DISTRIBUTION INSTRUCTIONS The assignee should include the
following for purposes of distribution: Distributions shall be made, by wire
transfer or otherwise, in immediately available funds to
_________________________________________________________________ for the
account of _______________________________account number _________________, or,
if mailed by check, to __________________________________________________.
Applicable statements should be mailed to
__________________________________________________________________. This
information is provided by _______________________________, the assignee named
above, or ___________________________, as its agent. <!-- MARKER PAGE="sheet:
273; page: 273" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT D FORM OF CLASS R
CERTIFICATE THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED
STATES PERSON OR A DISQUALIFIED ORGANIZATION (AS DEFINED BELOW). SOLELY FOR U.S.
FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "RESIDUAL INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT" AS THOSE TERMS ARE DEFINED,
RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986
(THE "CODE"). NO TRANSFER OF THIS CERTIFICATE MAY BE MADE TO ANY PERSON, UNLESS
THE TRANSFEREE PROVIDES EITHER A CERTIFICATION PURSUANT TO SECTION 5.02(e) OF
THE AGREEMENT OR AN OPINION OF COUNSEL SATISFACTORY TO THE MASTER SERVICER, THE
COMPANY AND THE TRUSTEE THAT THE PURCHASE OF THIS CERTIFICATE WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR
SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER SERVICER, THE COMPANY
OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN
THE AGREEMENT. ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY
BE MADE ONLY IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE
MASTER SERVICER AND THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED
STATES, ANY STATE OR POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE UNITED
STATES, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN
INSTRUMENTALITY WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO
TAX AND EXCEPT FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT
SELECTED BY SUCH GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL
ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING, (C)
ANY ORGANIZATION (OTHER THAN CERTAIN FARMERS' COOPERATIVES DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE (INCLUDING THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED BUSINESS
TAXABLE INCOME), (D) RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN
SECTION 1381(a)(2)(C) OF THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER
SECTION 775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES
(A), (B), (C), (D) OR (E) BEING HEREIN REFERRED TO AS A "DISQUALIFIED
ORGANIZATION"), OR (F) AN AGENT OF A DISQUALIFIED ORGANIZATION, (2) NO PURPOSE
OF SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH
TRANSFEREE SATISFIES CERTAIN ADDITIONAL CONDITIONS RELATING TO THE FINANCIAL
CONDITION OF THE PROPOSED TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE
CERTIFICATE REGISTER OR ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED
ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR
EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER
FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THIS CERTIFICATE BY ACCEPTANCE
OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS
PARAGRAPH. Certificate No. [ ]% Pass-Through Rate Class R Senior Aggregate
Initial Certificate Principal Balance of the Date of Pooling and Servicing Class
R Certificates: Agreement and Cut-off Date: $100.00 ___________ 1, ____ Initial
Certificate Principal First Distribution Date: Balance of this Certificate:
_________ 25, ____ $ Master Servicer: Percentage Interest: Residential Funding
Corporation % Assumed Final Distribution Date: CUSIP 76110F- ___________ 25,
____ MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATE, SERIES ____-___ evidencing
a percentage interest in any distributions allocable to the Class R Certificates
with respect to the Trust Fund consisting primarily of a pool of [conventional
one- to four-family fixed interest rate first mortgage loans] formed and sold by
RESIDENTIAL ACCREDIT LOANS, INC. This Certificate is payable solely from the
assets of the Trust Fund, and does not represent an obligation of or interest in
Residential Accredit Loans, Inc., the Master Servicer, the Trustee referred to
below or GMAC Mortgage Group, Inc. or any of their affiliates. Neither this
Certificate nor the underlying Mortgage Loans are guaranteed or insured by any
governmental agency or instrumentality or by Residential Accredit Loans, Inc.,
the Master Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their
affiliates. None of the Company, the Master Servicer, GMAC Mortgage Group, Inc.
or any of their affiliates will have any obligation with respect to any
certificate or other obligation secured by or payable from payments on the
Certificates. This certifies that is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the Initial
Certificate Principal Balance of this Certificate by the aggregate Initial
Certificate Principal Balance of all Class R Certificates, both as specified
above) in certain distributions with respect to the Trust Fund consisting
primarily of a pool of [conventional one- to four-family fixed interest rate
first mortgage loans] (the "Mortgage Loans"), formed and sold by Residential
Accredit Loans, Inc. (hereinafter called the "Company," which term includes any
successor entity under the Agreement referred to below). The Trust Fund was
created pursuant to a Pooling and Servicing Agreement dated as specified above
(the "Agreement") among the Company, the Master Servicer and __________________,
as trustee (the "Trustee"), a summary of certain of the pertinent provisions of
which is set forth hereafter. To the extent not defined herein, the capitalized
terms used herein have the meanings assigned in the Agreement. This Certificate
is issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of the
acceptance hereof assents and by which such Holder is bound. Pursuant to the
terms of the Agreement, a distribution will be made on the 25th day of each
month or, if such 25th day is not a Business Day, the Business Day immediately
following (the "Distribution Date"), commencing as described in the Agreement,
to the Person in whose name this Certificate is registered at the close of
business on the last day (or if such last day is not a Business Day, the
Business Day immediately preceding such last day) of the month immediately
preceding the month of such distribution (the "Record Date"), from the Available
Distribution Amount in an amount equal to the product of the Percentage Interest
evidenced by this Certificate and the amount (of interest and principal, if any)
required to be distributed to Holders of Class R Certificates on such
Distribution Date. Each Holder of this Certificate will be deemed to have agreed
to be bound by the restrictions set forth in the Agreement to the effect that
(i) each person holding or acquiring any Ownership Interest in this Certificate
must be a United States Person and a Permitted Transferee, (ii) the transfer of
any Ownership Interest in this Certificate will be conditioned upon the delivery
to the Trustee of, among other things, an affidavit to the effect that it is a
United States Person and Permitted Transferee, (iii) any attempted or purported
transfer of any Ownership Interest in this Certificate in violation of such
restrictions will be absolutely null and void and will vest no rights in the
purported transferee, and (iv) if any person other than a United States Person
and a Permitted Transferee acquires any Ownership Interest in this Certificate
in violation of such restrictions, then the Company will have the right, in its
sole discretion and without notice to the Holder of this Certificate, to sell
this Certificate to a purchaser selected by the Company, which purchaser may be
the Company, or any affiliate of the Company, on such terms and conditions as
the Company may choose. Notwithstanding the above, the final distribution on
this Certificate will be made after due notice of the pendency of such
distribution and only upon presentation and surrender of this Certificate at the
office or agency appointed by the Trustee for that purpose in the City and State
of New York. The Initial Certificate Principal Balance of this Certificate is
set forth above. The Certificate Principal Balance hereof will be reduced to the
extent of distributions allocable to principal and any Realized Losses allocable
hereto. Notwithstanding the reduction of the Certificate Principal Balance
hereof to zero, this Certificate will remain outstanding under the Agreement and
the Holder hereof may have additional obligations with respect to this
Certificate, including tax liabilities, and may be entitled to certain
additional distributions hereon, in accordance with the terms and provisions of
the Agreement. No transfer of this Class R Certificate will be made unless the
Trustee has received either (i) an opinion of counsel acceptable to and in form
and substance satisfactory to the Trustee, the Company and the Master Servicer
with respect to the permissibility of such transfer under the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), and Section 4975
of the Internal Revenue Code (the "Code") and stating, among other things, that
the transferee's acquisition of a Class R Certificate will not constitute or
result in a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or (ii) a representation letter, in the form as
described by the Agreement, stating that the transferee is not an employee
benefit or other plan subject to the prohibited transaction provisions of ERISA
or Section 4975 of the Code (a "Plan"), or any other person (including an
investment manager, a named fiduciary or a trustee of any Plan) acting, directly
or indirectly, on behalf of or purchasing any Certificate with "plan assets" of
any Plan. This Certificate is one of a duly authorized issue of Certificates
issued in several Classes designated as Mortgage Asset-Backed Pass-Through
Certificates of the Series specified hereon (herein collectively called the
"Certificates"). The Certificates are limited in right of payment to certain
collections and recoveries respecting the Mortgage Loans, all as more
specifically set forth herein and in the Agreement. In the event Master Servicer
funds are advanced with respect to any Mortgage Loan, such advance is
reimbursable to the Master Servicer, to the extent provided in the Agreement,
from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders. As provided in the Agreement,
withdrawals from the Custodial Account and/or the Certificate Account created
for the benefit of Certificateholders may be made by the Master Servicer from
time to time for purposes other than distributions to Certificateholders, such
purposes including without limitation reimbursement to the Company and the
Master Servicer of advances made, or certain expenses incurred, by either of
them. The Agreement permits, with certain exceptions therein provided, the
amendment of the Agreement and the modification of the rights and obligations of
the Company, the Master Servicer and the Trustee and the rights of the
Certificateholders under the Agreement at any time by the Company, the Master
Servicer and the Trustee with the consent of the Holders of Certificates
evidencing in the aggregate not less than 66% of the Percentage Interests of
each Class of Certificates affected thereby. Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all
future holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not notation
of such consent is made upon the Certificate. The Agreement also permits the
amendment thereof in certain circumstances without the consent of the Holders of
any of the Certificates and, in certain additional circumstances, without the
consent of the Holders of certain Classes of Certificates. As provided in the
Agreement and subject to certain limitations therein set forth, the transfer of
this Certificate is registrable in the Certificate Register upon surrender of
this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in the City and State of New York, duly endorsed by, or
accompanied by an assignment in the form below or other written instrument of
transfer in form satisfactory to the Trustee and the Certificate Registrar duly
executed by the Holder hereof or such Holder's attorney duly authorized in
writing, and thereupon one or more new Certificates of authorized denominations
evidencing the same Class and aggregate Percentage Interest will be issued to
the designated transferee or transferees. The Certificates are issuable only as
registered Certificates without coupons in Classes and in denominations
specified in the Agreement. As provided in the Agreement and subject to certain
limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate
Percentage Interest, as requested by the Holder surrendering the same. No
service charge will be made for any such registration of transfer or exchange,
but the Trustee may require payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith. The Company, the
Master Servicer, the Trustee and the Certificate Registrar and any agent of the
Company, the Master Servicer, the Trustee or the Certificate Registrar may treat
the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and neither the Company, the Master Servicer, the Trustee nor any
such agent shall be affected by notice to the contrary. This Certificate shall
be governed by and construed in accordance with the laws of the State of New
York. The obligations created by the Agreement in respect of the Certificates
and the Trust Fund created thereby shall terminate upon the payment to
Certificateholders of all amounts held by or on behalf of the Trustee and
required to be paid to them pursuant to the Agreement following the earlier of
(i) the maturity or other liquidation of the last Mortgage Loan subject thereto
or the disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan and (ii) the purchase by the Master Servicer
from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans, thereby effecting early retirement of the
Certificates. The Agreement permits, but does not require, the Master Servicer
to (i) purchase at a price determined as provided in the Agreement all remaining
Mortgage Loans and all property acquired in respect of any Mortgage Loan or (ii)
purchase in whole, but not in part, all of the Certificates from the Holders
thereof; provided, that any such option may only be exercised if the Pool Stated
Principal Balance of the Mortgage Loans as of the Distribution Date upon which
the proceeds of any such purchase are distributed is less than ten percent of
the Cut-off Date Principal Balance of the Mortgage Loans. Reference is hereby
made to the further provisions of this Certificate set forth on the reverse
hereof, which further provisions shall for all purpose have the same effect as
if set forth at this place. Unless the certificate of authentication hereon has
been executed by the Certificate Registrar, by manual signature, this
Certificate shall not be entitled to any benefit under the Agreement or be valid
for any purpose. <!-- MARKER PAGE="sheet: 274; page: 274" --> <HR SIZE=5
COLOR=GRAY NOSHADE> IN WITNESS WHEREOF, the Trustee has caused this Certificate
to be duly executed. Dated: __________________ [_________________________], as
Trustee By: ________________________ Authorized Signatory CERTIFICATE OF
AUTHENTICATION This is one of the Class A- Certificates referred to in the
within-mentioned Agreement. [___________________________], as Certificate
Registrar By: __________________________ Authorized Signatory <!-- MARKER
PAGE="sheet: 258; page: 258" --> <HR SIZE=5 COLOR=GRAY NOSHADE> ASSIGNMENT FOR
VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s) unto
___________________________________________________________________________(Please
print or typewrite name and address including postal zip code of assignee) a
Percentage Interest evidenced by the within Mortgage Asset-Backed Pass-Through
Certificate and hereby authorizes the transfer of registration of such interest
to assignee on the Certificate Register of the Trust Fund. I (We) further direct
the Certificate Registrar to issue a new Certificate of a like denomination and
Class, to the above named assignee and deliver such Certificate to the following
address:
______________________________________________________________________________________________________________
Dated: _______________________ _________________________________________
Signature by or on behalf of assignor _________________________________________
Signature Guaranteed DISTRIBUTION INSTRUCTIONS The assignee should include the
following for purposes of distribution: Distributions shall be made, by wire
transfer or otherwise, in immediately available funds to
_________________________________________________________________ for the
account of _______________________________account number _________________, or,
if mailed by check, to __________________________________________________.
Applicable statements should be mailed to
__________________________________________________________________. This
information is provided by _______________________________, the assignee named
above, or ___________________________, as its agent. <!-- MARKER PAGE="sheet:
276; page: 276" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT E FORM OF
SELLER/SERVICER CONTRACT This Seller/Servicer Contract (as may be amended,
supplemented or otherwise modified from time to time, this "Contract") is made
this ____________ day of _____________________, 20 __________, by and between
Residential Funding Corporation, its successors and assigns ("Residential
Funding") and _________________________________________ (the "Seller/Servicer,"
and, together with Residential Funding, the "parties" and each, individually, a
"party"). WHEREAS, the Seller/Servicer desires to sell Loans to, and/or service
Loans for, Residential Funding, and Residential Funding desires to purchase
Loans from the Seller/Servicer and/or have the Seller/Servicer service various
of its Loans, pursuant to the terms of this Contract and the Residential Funding
Seller and Servicer Guides incorporated herein by reference, as amended,
supplemented or otherwise modified, from time to time (together, the "Guides").
NOW, THEREFORE, in consideration of the premises, and the terms, conditions and
agreements set forth below, the parties agree as follows: 1. INCORPORATION OF
GUIDES BY REFERENCE. The Seller/Servicer acknowledges that it has received and
read the Guides. All provisions of the Guides are incorporated by reference into
and made a part of this Contract, and shall be binding upon the parties;
provided, however, that the Seller/Servicer shall be entitled to sell Loans to
and/or service Loans for Residential Funding only if and for so long as it shall
have been authorized to do so by Residential Funding in writing. Specific
reference in this Contract to particular provisions of the Guides and not to
other provisions does not mean that those provisions of the Guides not
specifically cited in this Contract are not applicable. All terms used herein
shall have the same meanings as such terms have in the Guides, unless the
context clearly requires otherwise. 2. AMENDMENTS. This Contract may not be
amended or modified orally, and no provision of this Contract may be waived or
amended except in writing signed by the party against whom enforcement is
sought. Such a written waiver or amendment must expressly reference this
Contract. However, by their terms, the Guides may be amended or supplemented by
Residential Funding from time to time. Any such amendment(s) to the Guides shall
be binding upon the parties hereto. 3. REPRESENTATIONS AND WARRANTIES. a.
Reciprocal Representations and Warranties. The Seller/Servicer and Residential
Funding each represents and warrants to the other that as of the date of this
Contract: (1) Each party is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of organization, is qualified, if
necessary, to do business and in good standing in each jurisdiction in which it
is required to be so qualified, and has the requisite power and authority to
enter into this Contract and all other agreements which are contemplated by this
Contract and to carry out its obligations hereunder and under the Guides and
under such other agreements. (2) This Contract has been duly authorized,
executed and delivered by each party and constitutes a valid and legally binding
agreement of each party enforceable in accordance with its terms. (3) There is
no action, proceeding or investigation pending or threatened, and no basis
therefor is known to either party, that could affect the validity or prospective
validity of this Contract. (4) Insofar as its capacity to carry out any
obligation under this Contract is concerned, neither party is in violation of
any charter, articles of incorporation, bylaws, mortgage, indenture,
indebtedness, agreement, instrument, judgment, decree, order, statute, rule or
regulation and none of the foregoing adversely affects its capacity to fulfill
any of its obligations under this Contract. Its execution of, and performance
pursuant to, this Contract will not result in a violation of any of the
foregoing. b. Seller/Servicer's Representations, Warranties and Covenants. In
addition to the representations, warranties and covenants made by the
Seller/Servicer pursuant to subparagraph (a) of this paragraph 3, the
Seller/Servicer makes the representations, warranties and covenants set forth in
the Guides and, upon request, agrees to deliver to Residential Funding the
certified Resolution of Board of Directors which authorizes the execution and
delivery of this Contract. 4. REMEDIES OF RESIDENTIAL FUNDING. If an Event of
Seller Default or an Event of Servicer Default shall occur, Residential Funding
may, at its option, exercise one or more of those remedies set forth in the
Guides. 5. SELLER/SERVICER'S STATUS AS INDEPENDENT CONTRACTOR. At no time shall
the Seller/Servicer represent that it is acting as an agent of Residential
Funding. The Seller/Servicer shall, at all times, act as an independent
contractor. 6. PRIOR AGREEMENTS SUPERSEDED. This Contract restates, amends and
supersedes any and all prior Seller Contracts or Servicer Contracts between the
parties except that any subservicing agreement executed by the Seller/Servicer
in connection with any loan-security exchange transaction shall not be affected.
7. ASSIGNMENT. This Contract may not be assigned or transferred, in whole or in
part, by the Seller/Servicer without the prior written consent of Residential
Funding. Residential Funding may sell, assign, convey, hypothecate, pledge or in
any other way transfer, in whole or in part, without restriction, its rights
under this Contract and the Guides with respect to any Commitment or Loan. 8.
NOTICES. All notices, requests, demands or other communications that are to be
given under this Contract shall be in writing, addressed to the appropriate
parties and sent by telefacsimile or by overnight courier or by United States
mail, postage prepaid, to the addresses and telefacsimile numbers specified
below. However, another name, address and/or telefacsimile number may be
substituted by the Seller/Servicer pursuant to the requirements of this
paragraph 8, or Residential Funding pursuant to an amendment to the Guides. If
to Residential Funding, notices must be sent to the appropriate address or
telefacsimile number specified in the Guides. If to the Seller/Servicer, notice
must be sent to: Attention: Telefacsimile Number: (________) _____-____________
9. JURISDICTION AND VENUE. Each of the parties irrevocably submits to the
jurisdiction of any state or federal court located in Hennepin County,
Minnesota, over any action, suit or proceeding to enforce or defend any right
under this Contract or otherwise arising from any loan sale or servicing
relationship existing in connection with this Contract, and each of the parties
irrevocably agrees that all claims in respect of any such action or proceeding
may be heard or determined in such state or federal court. Each of the parties
irrevocably waives the defense of an inconvenient forum to the maintenance of
any such action or proceeding and any other substantive or procedural rights or
remedies it may have with respect to the maintenance of any such action or
proceeding in any such forum. Each of the parties agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in any
other jurisdiction by suit on the judgment or in any other manner provided by
law. Each of the parties further agrees not to institute any legal actions or
proceedings against the other party or any director, officer, employee,
attorney, agent or property of the other party, arising out of or relating to
this Contract in any court other than as hereinabove specified in this paragraph
9. 10. MISCELLANEOUS. This Contract, including all documents incorporated by
reference herein, constitutes the entire understanding between the parties
hereto and supersedes all other agreements, covenants, representations,
warranties, understandings and communications between the parties, whether
written or oral, with respect to the transactions contemplated by this Contract.
All paragraph headings contained herein are for convenience only and shall not
be construed as part of this Contract. Any provision of this Contract that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction, and, to this end,
the provisions hereof are severable. This Contract shall be governed by, and
construed and enforced in accordance with, applicable federal laws and the laws
of the State of Minnesota. <!-- MARKER PAGE="sheet: 277; page: 277" --> <HR
SIZE=5 COLOR=GRAY NOSHADE> IN WITNESS WHEREOF, the duly authorized officers of
the Seller/Servicer and Residential Funding have executed this Seller/Servicer
Contract as of the date first above written. ATTEST: SELLER/SERVICER [Corporate
Seal] (Name of Seller/Servicer) By: By: (Signature) (Signature) By: By: (Typed
Name) (Typed Name) Title: Title: =======================================
========================================================= ATTEST: RESIDENTIAL
FUNDING CORPORATION [Corporate Seal] By: By: (Signature) (Signature) By: By:
(Typed Name) (Typed Name) Title: Title: <!-- MARKER PAGE="sheet: 278; page: 278"
--> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT F FORMS OF REQUEST FOR RELEASE DATE:
TO: RE: REQUEST FOR RELEASE OF DOCUMENTS In connection with the administration
of the pool of Mortgage Loans held by you for the referenced pool, we request
the release of the Mortgage Loan File described below. Pooling and Servicing
Agreement Dated: Series#: Account#: Pool#: Loan#: MIN#: Borrower Name(s): Reason
for Document Request: (circle one) Mortgage Loan Prepaid in Full Mortgage Loan
Repurchased "We hereby certify that all amounts received or to be received in
connection with such payments which are required to be deposited have been or
will be so deposited as provided in the Pooling and Servicing Agreement."
Residential Funding Corporation Authorized Signature
******************************************************************************
TO CUSTODIAN/TRUSTEE: Please acknowledge this request, and check off documents
being enclosed with a copy of this form. You should retain this form for your
files in accordance with the terms of the Pooling and Servicing Agreement.
Enclosed Documents: [ ] Promissory Note [ ] Primary Insurance Policy [ ]
Mortgage or Deed of Trust [ ] Assignment(s) of Mortgage or Deed of Trust [ ]
Title Insurance Policy [ ] Other: Name: _______________________ Title: Date:
<!-- MARKER PAGE="sheet: 279; page: 279" --> <HR SIZE=5 COLOR=GRAY NOSHADE>
EXHIBIT G-1 FORM OF TRANSFER AFFIDAVIT AND AGREEMENT STATE OF ) ) ss.: COUNTY OF
) [NAME OF OFFICER], being first duly sworn, deposes and says: 1. That he is
[Title of Officer] of [Name of Owner] (record or beneficial owner of the
Mortgage Asset-Backed Pass-Through Certificates, Series ____-___, Class R (the
"Owner")), a [savings institution] [corporation] duly organized and existing
under the laws of [the State of ____________________________] [the United
States], on behalf of which he makes this affidavit and agreement. 2. That the
Owner (i) is not and will not be a "disqualified organization" or an electing
large partnership as of [date of transfer] within the meaning of Sections
860E(e)(5) and 775, respectively, of the Internal Revenue Code of 1986, as
amended (the "Code") or an electing large partnership under Section 775(a) of
the Code, (ii) will endeavor to remain other than a disqualified organization
for so long as it retains its ownership interest in the Class R Certificates,
and (iii) is acquiring the Class R Certificates for its own account or for the
account of another Owner from which it has received an affidavit and agreement
in substantially the same form as this affidavit and agreement. (For this
purpose, a "disqualified organization" means an electing large partnership under
Section 775 of the Code, the United States, any state or political subdivision
thereof, any agency or instrumentality of any of the foregoing (other than an
instrumentality all of the activities of which are subject to tax and, except
for the Federal Home Loan Mortgage Corporation, a majority of whose board of
directors is not selected by any such governmental entity) or any foreign
government, international organization or any agency or instrumentality of such
foreign government or organization, any rural electric or telephone cooperative,
or any organization (other than certain farmers' cooperatives) that is generally
exempt from federal income tax unless such organization is subject to the tax on
unrelated business taxable income). 3. That the Owner is aware (i) of the tax
that would be imposed on transfers of Class R Certificates to disqualified
organizations or electing large partnerships, under the Code, that applies to
all transfers of Class R Certificates after March 31, 1988; (ii) that such tax
would be on the transferor (or, with respect to transfers to electing large
partnerships, on each such partnership), or, if such transfer is through an
agent (which person includes a broker, nominee or middleman) for a disqualified
organization, on the agent; (iii) that the person (other than with respect to
transfers to electing large partnerships) otherwise liable for the tax shall be
relieved of liability for the tax if the transferee furnishes to such person an
affidavit that the transferee is not a disqualified organization and, at the
time of transfer, such person does not have actual knowledge that the affidavit
is false; and (iv) that the Class R Certificates may be "noneconomic residual
interests" within the meaning of Treasury regulations promulgated pursuant to
the Code and that the transferor of a noneconomic residual interest will remain
liable for any taxes due with respect to the income on such residual interest,
unless no significant purpose of the transfer was to impede the assessment or
collection of tax. 4. That the Owner is aware of the tax imposed on a
"pass-through entity" holding Class R Certificates if either the pass-through
entity is an electing large partnership under Section 775 of the Code or if at
any time during the taxable year of the pass-through entity a disqualified
organization is the record holder of an interest in such entity. (For this
purpose, a "pass through entity" includes a regulated investment company, a real
estate investment trust or common trust fund, a partnership, trust or estate,
and certain cooperatives.) 5. The Owner is either (i) a citizen or resident of
the United States, (ii) a corporation, partnership or other entity treated as a
corporation or a partnership for U.S. federal income tax purposes and created or
organized in or under the laws of the United States, any state thereof or the
District of Columbia (other than a partnership that is not treated as a United
States person under any applicable Treasury regulations), (iii) an estate that
is described in Section 7701(a)(30)(D) of the Code, or (iv) a trust that is
described in Section 7701(a)(30)(E) of the Code. 6. The Owner hereby agrees that
it will not cause income from the Class R Certificates to be attributable to a
foreign permanent establishment or fixed base (within the meaning of an
applicable income tax treaty) of the Owner or another United States taxpayer. 7.
That the Owner is aware that the Trustee will not register the transfer of any
Class R Certificates unless the transferee, or the transferee's agent, delivers
to it an affidavit and agreement, among other things, in substantially the same
form as this affidavit and agreement. The Owner expressly agrees that it will
not consummate any such transfer if it knows or believes that any of the
representations contained in such affidavit and agreement are false. 8. That the
Owner has reviewed the restrictions set forth on the face of the Class R
Certificates and the provisions of Section 5.02(f) of the Pooling and Servicing
Agreement under which the Class R Certificates were issued (in particular,
clause (iii)(A) and (iii)(B) of Section 5.02(f) which authorize the Trustee to
deliver payments to a person other than the Owner and negotiate a mandatory sale
by the Trustee in the event the Owner holds such Certificates in violation of
Section 5.02(f)). The Owner expressly agrees to be bound by and to comply with
such restrictions and provisions. 9. That the Owner consents to any additional
restrictions or arrangements that shall be deemed necessary upon advice of
counsel to constitute a reasonable arrangement to ensure that the Class R
Certificates will only be owned, directly or indirectly, by an Owner that is not
a disqualified organization. 10. The Owner's Taxpayer Identification Number is
______________________________. 11. This affidavit and agreement relates only to
the Class R Certificates held by the Owner and not to any other holder of the
Class R Certificates. The Owner understands that the liabilities described
herein relate only to the Class R Certificates. 12. That no purpose of the Owner
relating to the transfer of any of the Class R Certificates by the Owner is or
will be to impede the assessment or collection of any tax; in making this
representation, the Owner warrants that the Owner is familiar with (i) Treasury
Regulation Section 1.860E-1(c) and recent amendments thereto, effective as of
July 19, 2002, and (ii) the preamble describing the adoption of the amendments
to such regulation, which is attached hereto as Exhibit 1. 13. That the Owner
has no present knowledge or expectation that it will be unable to pay any United
States taxes owed by it so long as any of the Certificates remain outstanding.
In this regard, the Owner hereby represents to and for the benefit of the person
from whom it acquired the Class R Certificate that the Owner intends to pay
taxes associated with holding such Class R Certificate as they become due, fully
understanding that it may incur tax liabilities in excess of any cash flows
generated by the Class R Certificate. 14. That the Owner has no present
knowledge or expectation that it will become insolvent or subject to a
bankruptcy proceeding for so long as any of the Class R Certificates remain
outstanding. 15. The Purchaser is not an employee benefit plan or other plan
subject to the prohibited transaction provisions of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), or Section 4975 of the Code,
or an investment manager, named fiduciary or a trustee of any such plan, or any
other Person acting, directly or indirectly, on behalf of or purchasing any
Certificate with "plan assets" of any such plan. <!-- MARKER PAGE="sheet: 280;
page: 280" --> <HR SIZE=5 COLOR=GRAY NOSHADE> IN WITNESS WHEREOF, the Owner has
caused this instrument to be executed on its behalf, pursuant to the authority
of its Board of Directors, by its [Title of Officer] and its corporate seal to
be hereunto attached, attested by its [Assistant] Secretary, this ___________
day of _______________, 200 _________. [NAME OF OWNER]
By:_______________________________ [Name of Officer] [Title of Officer]
[Corporate Seal] ATTEST: [Assistant] Secretary Personally appeared before me the
above-named [Name of Officer], known or proved to me to be the same person who
executed the foregoing instrument and to be the [Title of Officer] of the Owner,
and acknowledged to me that he executed the same as his free act and deed and
the free act and deed of the Owner. Subscribed and sworn before me this
_________ day of __________, 200__. NOTARY PUBLIC COUNTY OF
__________________________ STATE OF ____________________________ My Commission
expires the _____ day of _____, 20 . <!-- MARKER PAGE="sheet: 281; page: 281"
--> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT 1 DEPARTMENT OF THE TREASURY Internal
Revenue Service 26 CFR Parts 1 and 602 [TD 9004] RIN 1545-AW98 Real Estate
Mortgage Investment Conduits AGENCY: Internal Revenue Service (IRS), Treasury.
ACTION: Final regulations.
----------------------------------------------------------------------- SUMMARY:
This document contains final regulations relating to safe harbor transfers of
noneconomic residual interests in real estate mortgage investment conduits
(REMICs). The final regulations provide additional limitations on the
circumstances under which transferors may claim safe harbor treatment. DATES:
Effective Date: These regulations are effective July 19, 2002. Applicability
Date: For dates of applicability, see Sec. 1.860E- (1)(c)(10). FOR FURTHER
INFORMATION CONTACT: Courtney Shepardson at (202) 622-3940 (not a toll-free
number). SUPPLEMENTARY INFORMATION: Paperwork Reduction Act The collection of
information in this final rule has been reviewed and, pending receipt and
evaluation of public comments, approved by the Office of Management and Budget
(OMB) under 44 U.S.C. 3507 and assigned control number 1545-1675. The collection
of information in this regulation is in Sec. 1.860E- 1(c)(5)(ii). This
information is required to enable the IRS to verify that a taxpayer is complying
with the conditions of this regulation. The collection of information is
mandatory and is required. Otherwise, the taxpayer will not receive the benefit
of safe harbor treatment as provided in the regulation. The likely respondents
are businesses and other for-profit institutions. Comments on the collection of
information should be sent to the Office of Management and Budget, Attn: Desk
Officer for the Department of the Treasury, Office of Information and Regulatory
Affairs, Washington, DC, 20503, with copies to the Internal Revenue Service,
Attn: IRS Reports Clearance Officer, W:CAR:MP:FP:S, Washington, DC 20224.
Comments on the collection of information should be received by September 17,
2002. Comments are specifically requested concerning: Whether the collection of
information is necessary for the proper performance of the functions of the
Internal Revenue Service, including whether the information will have practical
utility; The accuracy of the estimated burden associated with the collection of
information (see below); How the quality, utility, and clarity of the
information to be collected may be enhanced; How the burden of complying with
the collection of information may be minimized, including through the
application of automated collection techniques or other forms of information
technology; and Estimates of capital or start-up costs and costs of operation,
maintenance, and purchase of service to provide information. An agency may not
conduct or sponsor, and a person is not required to respond to, a collection of
information unless it displays a valid control number assigned by the Office of
Management and Budget. The estimated total annual reporting burden is 470 hours,
based on an estimated number of respondents of 470 and an estimated average
annual burden hours per respondent of one hour. Books or records relating to a
collection of information must be retained as long as their contents may become
material in the administration of any internal revenue law. Generally, tax
returns and tax return information are confidential, as required by 26 U.S.C.
6103. Background This document contains final regulations regarding the proposed
amendments to 26 CFR part 1 under section 860E of the Internal Revenue Code
(Code). The regulations provide the circumstances under which a transferor of a
noneconomic REMIC residual interest meeting the investigation and representation
requirements may avail itself of the safe harbor by satisfying either the
formula test or the asset test. Final regulations governing REMICs, issued in
1992, contain rules governing the transfer of noneconomic REMIC residual
interests. In general, a transfer of a noneconomic residual interest is
disregarded for all tax purposes if a significant purpose of the transfer is to
[[Page 47452]] enable the transferor to impede the assessment or collection of
tax. A purpose to impede the assessment or collection of tax (a wrongful
purpose) exists if the transferor, at the time of the transfer, either knew or
should have known that the transferee would be unwilling or unable to pay taxes
due on its share of the REMIC's taxable income. Under a safe harbor, the
transferor of a REMIC noneconomic residual interest is presumed not to have a
wrongful purpose if two requirements are satisfied: (1) the transferor conducts
a reasonable investigation of the transferee's financial condition (the
investigation requirement); and (2) the transferor secures a representation from
the transferee to the effect that the transferee understands the tax obligations
associated with holding a residual interest and intends to pay those taxes (the
representation requirement). The IRS and Treasury have been concerned that some
transferors of noneconomic residual interests claim they satisfy the safe harbor
even in situations where the economics of the transfer clearly indicate the
transferee is unwilling or unable to pay the tax associated with holding the
interest. For this reason, on February 7, 2000, the IRS published in the Federal
Register (65 FR 5807) a notice of proposed rulemaking (REG-100276-97;
REG-122450-98) designed to clarify the safe harbor by adding the "formula test,"
an economic test. The proposed regulation provides that the safe harbor is
unavailable unless the present value of the anticipated tax liabilities
associated with holding the residual interest does not exceed the sum of: (1)
The present value of any consideration given to the transferee to acquire the
interest; (2) the present value of the expected future distributions on the
interest; and (3) the present value of the anticipated tax savings associated
with holding the interest as the REMIC generates losses. The notice of proposed
rulemaking also contained rules for FASITs. Section 1.860H-6(g) of the proposed
regulations provides requirements for transfers of FASIT ownership interests and
adopts a safe harbor by reference to the safe harbor provisions of the REMIC
regulations. In January 2001, the IRS published Rev. Proc. 2001-12 (2001-3
I.R.B. 335) to set forth an alternative safe harbor that taxpayers could use
while the IRS and the Treasury considered comments on the proposed regulations.
Under the alternative safe harbor, if a transferor meets the investigation
requirement and the representation requirement but the transfer fails to meet
the formula test, the transferor may invoke the safe harbor if the transferee
meets a two- prong test (the asset test). A transferee generally meets the first
prong of this test if, at the time of the transfer, and in each of the two years
preceding the year of transfer, the transferee's gross assets exceed $100
million and its net assets exceed $10 million. A transferee generally meets the
second prong of this test if it is a domestic, taxable corporation and agrees in
writing not to transfer the interest to any person other than another domestic,
taxable corporation that also satisfies the requirements of the asset test. A
transferor cannot rely on the asset test if the transferor knows, or has reason
to know, that the transferee will not comply with its written agreement to limit
the restrictions on subsequent transfers of the residual interest. Rev. Proc.
2001-12 provides that the asset test fails to be satisfied in the case of a
transfer or assignment of a noneconomic residual interest to a foreign branch of
an otherwise eligible transferee. If such a transfer or assignment were
permitted, a corporate taxpayer might seek to claim that the provisions of an
applicable income tax treaty would resource excess inclusion income as foreign
source income, and that, as a consequence, any U.S. tax liability attributable
to the excess inclusion income could be offset by foreign tax credits. Such a
claim would impede the assessment or collection of U.S. tax on excess inclusion
income, contrary to the congressional purpose of assuring that such income will
be taxable in all events. See, e.g., sections 860E(a)(1), (b), (e) and 860G(b)
of the Code. The Treasury and the IRS have learned that certain taxpayers
transferring noneconomic residual interests to foreign branches have attempted
to rely on the formula test to obtain safe harbor treatment in an effort to
impede the assessment or collection of U.S. tax on excess inclusion income.
Accordingly, the final regulations provide that if a noneconomic residual
interest is transferred to a foreign permanent establishment or fixed base of a
U.S. taxpayer, the transfer is not eligible for safe harbor treatment under
either the asset test or the formula test. The final regulations also require a
transferee to represent that it will not cause income from the noneconomic
residual interest to be attributable to a foreign permanent establishment or
fixed base. Section 1.860E-1(c)(8) provides computational rules that a taxpayer
may use to qualify for safe harbor status under the formula test. Section
1.860E-1(c)(8)(i) provides that the transferee is presumed to pay tax at a rate
equal to the highest rate of tax specified in section 11(b). Some commentators
were concerned that this presumed rate of taxation was too high because it does
not take into consideration taxpayers subject to the alternative minimum tax
rate. In light of the comments received, this provision has been amended in the
final regulations to allow certain transferees that compute their taxable income
using the alternative minimum tax rate to use the alternative minimum tax rate
applicable to corporations. Additionally, Sec. 1.860E-1(c)(8)(iii) provides that
the present values in the formula test are to be computed using a discount rate
equal to the applicable Federal short-term rate prescribed by section 1274(d).
This is a change from the proposed regulation and Rev. Proc. 2001-12. In those
publications the provision stated that "present values are computed using a
discount rate equal to the applicable Federal rate prescribed in section 1274(d)
compounded semiannually" and that "[a] lower discount rate may be used if the
transferee can demonstrate that it regularly borrows, in the course of its trade
or business, substantial funds at such lower rate from an unrelated third
party." The IRS and the Treasury Department have learned that, based on this
provision, certain taxpayers have been attempting to use unrealistically low or
zero interest rates to satisfy the formula test, frustrating the intent of the
test. Furthermore, the Treasury Department and the IRS believe that a rule
allowing for a rate other than a rate based on an objective index would add
unnecessary complexity to the safe harbor. As a result, the rule in the proposed
regulations that permits a transferee to use a lower discount rate, if the
transferee can demonstrate that it regularly borrows substantial funds at such
lower rate, is not included in the final regulations; and the Federal short-term
rate has been substituted for the applicable Federal rate. To simplify
taxpayers' computations, the final regulations allow use of any of the published
short-term rates, provided that the present values are computed with a
corresponding period of compounding. With the exception of the provisions
relating to transfers to foreign branches, these changes generally have the
proposed applicability date of February 4, 2000, but taxpayers may choose to
apply the interest rate formula set forth in the proposed regulation and Rev.
Proc. 2001-12 for transfers occurring before August 19, 2002. It is anticipated
that when final regulations are adopted with respect to [[Page 47453]] FASITs,
Sec. 1.860H-6(g) of the proposed regulations will be adopted in substantially
its present form, with the result that the final regulations contained in this
document will also govern transfers of FASIT ownership interests with
substantially the same applicability date as is contained in this document.
Effect on Other Documents Rev. Proc. 2001-12 (2001-3 I.R.B. 335) is obsolete for
transfers of noneconomic residual interests in REMICs occurring on or after
August 19, 2002. Special Analyses It is hereby certified that these regulations
will not have a significant economic impact on a substantial number of small
entities. This certification is based on the fact that it is unlikely that a
substantial number of small entities will hold REMIC residual interests.
Therefore, a Regulatory Flexibility Analysis under the Regulatory Flexibility
Act (5 U.S.C. chapter 6) is not required. It has been determined that this
Treasury decision is not a significant regulatory action as defined in Executive
Order 12866. Therefore, a regulatory assessment is not required. It also has
been determined that sections 553(b) and 553(d) of the Administrative Procedure
Act (5 U.S.C. chapter 5) do not apply to these regulations. Drafting Information
The principal author of these regulations is Courtney Shepardson. However, other
personnel from the IRS and Treasury Department participated in their
development. List of Subjects 26 CFR Part 1 Income taxes, Reporting and record
keeping requirements. 26 CFR Part 602 Reporting and record keeping requirements.
Adoption of Amendments to the Regulations Accordingly, 26 CFR parts 1 and 602
are amended as follows: PART 1--INCOME TAXES Paragraph 1. The authority citation
for part 1 continues to read in part as follows: Authority: 26 U.S.C. 7805 * * *
<!-- MARKER PAGE="sheet: 282; page: 282" --> <HR SIZE=5 COLOR=GRAY NOSHADE>
EXHIBIT G-2 FORM OF TRANSFEROR CERTIFICATE ______________, 20 Residential
Accredit Loans, Inc. 8400 Normandale Lake Boulevard Suite 250 Minneapolis,
Minnesota 55437 __________________ __________________ __________________
Attention: Residential Funding Corporation Series ____-___ Re: Mortgage
Asset-Backed Pass-Through Certificates, Series ____-___, Class R Ladies and
Gentlemen: This letter is delivered to you in connection with the transfer by
______________________________________________________(the "Seller") to
________________________________________________________________________________(the
"Purchaser") of $ _________________________ Initial Certificate Principal
Balance of Mortgage Asset-Backed Pass-Through Certificates, Series ____-___,
Class R (the "Certificates"), pursuant to Section 5.02 of the Pooling and
Servicing Agreement (the "Pooling and Servicing Agreement"), dated as of
___________ 1, ____ among Residential Accredit Loans, Inc., as seller (the
"Company"), Residential Funding Corporation, as master servicer (the "Master
Servicer"), and __________________, as trustee (the "Trustee"). All terms used
herein and not otherwise defined shall have the meanings set forth in the
Pooling and Servicing Agreement. The Seller hereby certifies, represents and
warrants to, and covenants with, the Company and the Trustee that: 1. No purpose
of the Seller relating to the transfer of the Certificate by the Seller to the
Purchaser is or will be to impede the assessment or collection of any tax. 2.
The Seller understands that the Purchaser has delivered to the Trustee and the
Master Servicer a transfer affidavit and agreement in the form attached to the
Pooling and Servicing Agreement as Exhibit G-1. The Seller does not know or
believe that any representation contained therein is false. 3. The Seller has at
the time of the transfer conducted a reasonable investigation of the financial
condition of the Purchaser as contemplated by Treasury Regulations Section
1.860E-1(c)(4)(i) and, as a result of that investigation, the Seller has
determined that the Purchaser has historically paid its debts as they become due
and has found no significant evidence to indicate that the Purchaser will not
continue to pay its debts as they become due in the future. The Seller
understands that the transfer of a Class R Certificate may not be respected for
United States income tax purposes (and the Seller may continue to be liable for
United States income taxes associated therewith) unless the Seller has conducted
such an investigation. 4. The Seller has no actual knowledge that the proposed
Transferee is not both a United States Person and a Permitted Transferee. Very
truly yours, (Seller) By:________________________________________ Name: Title:
<!-- MARKER PAGE="sheet: 283; page: 283" --> <HR SIZE=5 COLOR=GRAY NOSHADE>
EXHIBIT H FORM OF INVESTOR REPRESENTATION LETTER ______________, 20 Residential
Accredit Loans, Inc. 8400 Normandale Lake Boulevard Suite 250 Minneapolis, MN
55437 __________________ __________________ __________________ Residential
Funding Corporation 8400 Normandale Lake Boulevard Suite 250 Minneapolis, MN
55437 Attention: Residential Funding Corporation Series ____-___ RE: Mortgage
Asset-Backed Pass-Through Certificates, Series ____-___, [Class B-] Ladies and
Gentlemen: ________________(the "Purchaser") intends to purchase from
_____________________________________________________(the "Seller")
$__________________________ Initial Certificate Principal Balance of Mortgage
Asset-Backed Pass-Through Certificates, Series ____-___, Class (the
"Certificates"), issued pursuant to the Pooling and Servicing Agreement (the
"Pooling and Servicing Agreement"), dated as of ___________ 1, ____ among
Residential Accredit Loans, Inc., as seller (the "Company"), Residential Funding
Corporation, as master servicer (the "Master Servicer"), and __________________,
as trustee (the "Trustee"). All terms used herein and not otherwise defined
shall have the meanings set forth in the Pooling and Servicing Agreement. The
Purchaser hereby certifies, represents and warrants to, and covenants with, the
Company, the Trustee and the Master Servicer that: 1. The Purchaser understands
that (a) the Certificates have not been and will not be registered or qualified
under the Securities Act of 1933, as amended (the "Act") or any state securities
law, (b) the Company is not required to so register or qualify the Certificates,
(c) the Certificates may be resold only if registered and qualified pursuant to
the provisions of the Act or any state securities law, or if an exemption from
such registration and qualification is available, (d) the Pooling and Servicing
Agreement contains restrictions regarding the transfer of the Certificates and
(e) the Certificates will bear a legend to the foregoing effect. 2. The
Purchaser is acquiring the Certificates for its own account for investment only
and not with a view to or for sale in connection with any distribution thereof
in any manner that would violate the Act or any applicable state securities
laws. 3. The Purchaser is (a) a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters,
and, in particular, in such matters related to securities similar to the
Certificates, such that it is capable of evaluating the merits and risks of
investment in the Certificates, (b) able to bear the economic risks of such an
investment and (c) an "accredited investor" within the meaning of Rule 501(a)
promulgated pursuant to the Act. 4. The Purchaser has been furnished with, and
has had an opportunity to review (a) [a copy of the Private Placement
Memorandum, dated , 20 , relating to the Certificates (b)] a copy of the Pooling
and Servicing Agreement and [b] [c] such other information concerning the
Certificates, the Mortgage Loans and the Company as has been requested by the
Purchaser from the Company or the Seller and is relevant to the Purchaser's
decision to purchase the Certificates. The Purchaser has had any questions
arising from such review answered by the Company or the Seller to the
satisfaction of the Purchaser. [If the Purchaser did not purchase the
Certificates from the Seller in connection with the initial distribution of the
Certificates and was provided with a copy of the Private Placement Memorandum
(the "Memorandum") relating to the original sale (the "Original Sale") of the
Certificates by the Company, the Purchaser acknowledges that such Memorandum was
provided to it by the Seller, that the Memorandum was prepared by the Company
solely for use in connection with the Original Sale and the Company did not
participate in or facilitate in any way the purchase of the Certificates by the
Purchaser from the Seller, and the Purchaser agrees that it will look solely to
the Seller and not to the Company with respect to any damage, liability, claim
or expense arising out of, resulting from or in connection with (a) error or
omission, or alleged error or omission, contained in the Memorandum, or (b) any
information, development or event arising after the date of the Memorandum.] 5.
The Purchaser has not and will not nor has it authorized or will it authorize
any person to (a) offer, pledge, sell, dispose of or otherwise transfer any
Certificate, any interest in any Certificate or any other similar security to
any person in any manner, (b) solicit any offer to buy or to accept a pledge,
disposition of other transfer of any Certificate, any interest in any
Certificate or any other similar security from any person in any manner, (c)
otherwise approach or negotiate with respect to any Certificate, any interest in
any Certificate or any other similar security with any person in any manner, (d)
make any general solicitation by means of general advertising or in any other
manner or (e) take any other action, that (as to any of (a) through (e) above)
would constitute a distribution of any Certificate under the Act, that would
render the disposition of any Certificate a violation of Section 5 of the Act or
any state securities law, or that would require registration or qualification
pursuant thereto. The Purchaser will not sell or otherwise transfer any of the
Certificates, except in compliance with the provisions of the Pooling and
Servicing Agreement. 6. The Purchaser (a) is not an employee benefit or other
plan subject to the prohibited transaction provisions of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), or Section 4975 of the
Internal Revenue Code of 1986, as amended (a "Plan"), or any other person
(including an investment manager, a named fiduciary or a trustee of any Plan)
acting, directly or indirectly, on behalf of or purchasing any Certificate with
"plan assets" of any Plan within the meaning of the Department of Labor ("DOL")
regulation at 29 C.F.R.ss.2510.3-101; or (b) is an insurance company, the source
of funds to be used by it to purchase the Certificates is an "insurance company
general account" (within the meaning of DOL Prohibited Transaction Class
Exemption ("PTCE") 95-60), and the purchase is being made in reliance upon the
availability of the exemptive relief afforded under Sections I and III of PTCE
95-60. In addition, the Purchaser hereby certifies, represents and warrants to,
and covenants with, the Company, the Trustee and the Master Servicer that the
Purchaser will not transfer such Certificates to any Plan or person unless such
Plan or person meets the requirements set forth in either 6(a) or (b) above.
Very truly yours, By: ____________________________________________ Name: Title:
<!-- MARKER PAGE="sheet: 284; page: 284" --> <HR SIZE=5 COLOR=GRAY NOSHADE>
EXHIBIT I FORM OF TRANSFEROR REPRESENTATION LETTER _________ , 20 Residential
Accredit Loans, Inc. 8400 Normandale Lake Boulevard Suite 250 Minneapolis, MN
55437 __________________ __________________ __________________ Attention:
Residential Funding Corporation Series ____-___ Re: Mortgage Asset-Backed
Pass-Through Certificates, Series ____-___, [Class B-] Ladies and Gentlemen: In
connection with the sale by ________________ (the "Seller") to
___________________ (the "Purchaser") of $_____________ Initial Certificate
Principal Balance of Mortgage Asset-Backed Pass-Through Certificates, Series
____-___, Class (the "Certificates"), issued pursuant to the Pooling and
Servicing Agreement (the "Pooling and Servicing Agreement"), dated as of
___________ 1, ____ among Residential Accredit Loans, Inc., as seller (the
"Company"), Residential Funding Corporation, as master servicer, and
__________________, as trustee (the "Trustee"). The Seller hereby certifies,
represents and warrants to, and covenants with, the Company and the Trustee
that: Neither the Seller nor anyone acting on its behalf has (a) offered,
pledged, sold, disposed of or otherwise transferred any Certificate, any
interest in any Certificate or any other similar security to any person in any
manner, (b) has solicited any offer to buy or to accept a pledge, disposition or
other transfer of any Certificate, any interest in any Certificate or any other
similar security from any person in any manner, (c) has otherwise approached or
negotiated with respect to any Certificate, any interest in any Certificate or
any other similar security with any person in any manner, (d) has made any
general solicitation by means of general advertising or in any other manner, or
(e) has taken any other action, that (as to any of (a) through (e) above) would
constitute a distribution of the Certificates under the Securities Act of 1933
(the "Act"), that would render the disposition of any Certificate a violation of
Section 5 of the Act or any state securities law, or that would require
registration or qualification pursuant thereto. The Seller will not act, in any
manner set forth in the foregoing sentence with respect to any Certificate. The
Seller has not and will not sell or otherwise transfer any of the Certificates,
except in compliance with the provisions of the Pooling and Servicing Agreement.
Very truly yours, (Seller) By: ________________________________________ Name:
Title: <!-- MARKER PAGE="sheet: 285; page: 285" --> <HR SIZE=5 COLOR=GRAY
NOSHADE> EXHIBIT J [FORM OF RULE 144A INVESTMENT REPRESENTATION] Description of
Rule 144A Securities, including numbers: The undersigned seller, as registered
holder (the "Seller"), intends to transfer the Rule 144A Securities described
above to the undersigned buyer (the "Buyer"). 1. In connection with such
transfer and in accordance with the agreements pursuant to which the Rule 144A
Securities were issued, the Seller hereby certifies the following facts: Neither
the Seller nor anyone acting on its behalf has offered, transferred, pledged,
sold or otherwise disposed of the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security to, or solicited any offer to buy
or accept a transfer, pledge or other disposition of the Rule 144A Securities,
any interest in the Rule 144A Securities or any other similar security from, or
otherwise approached or negotiated with respect to the Rule 144A Securities, any
interest in the Rule 144A Securities or any other similar security with, any
person in any manner, or made any general solicitation by means of general
advertising or in any other manner, or taken any other action, that would
constitute a distribution of the Rule 144A Securities under the Securities Act
of 1933, as amended (the "1933 Act"), or that would render the disposition of
the Rule 144A Securities a violation of Section 5 of the 1933 Act or require
registration pursuant thereto, and that the Seller has not offered the Rule 144A
Securities to any person other than the Buyer or another "qualified
institutional buyer" as defined in Rule 144A under the 1933 Act. 2. The Buyer
warrants and represents to, and covenants with, the Seller, the Trustee and the
Master Servicer (as defined in the Pooling and Servicing Agreement (the
"Agreement"), dated as of ___________ 1, ____ among Residential Funding
Corporation as Master Servicer, Residential Accredit Loans, Inc. as depositor
pursuant to Section 5.02 of the Agreement and __________________, as trustee, as
follows: (a) The Buyer understands that the Rule 144A Securities have not been
registered under the 1933 Act or the securities laws of any state. (b) The Buyer
considers itself a substantial, sophisticated institutional investor having such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of investment in the Rule 144A Securities. (c)
The Buyer has been furnished with all information regarding the Rule 144A
Securities that it has requested from the Seller, the Trustee or the Servicer.
(d) Neither the Buyer nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of the Rule 144A Securities, any interest in
the Rule 144A Securities or any other similar security to, or solicited any
offer to buy or accept a transfer, pledge or other disposition of the Rule 144A
Securities, any interest in the Rule 144A Securities or any other similar
security from, or otherwise approached or negotiated with respect to the Rule
144A Securities, any interest in the Rule 144A Securities or any other similar
security with, any person in any manner, or made any general solicitation by
means of general advertising or in any other manner, or taken any other action,
that would constitute a distribution of the Rule 144A Securities under the 1933
Act or that would render the disposition of the Rule 144A Securities a violation
of Section 5 of the 1933 Act or require registration pursuant thereto, nor will
it act, nor has it authorized or will it authorize any person to act, in such
manner with respect to the Rule 144A Securities. (e) The Buyer is a "qualified
institutional buyer" as that term is defined in Rule 144A under the 1933 Act and
has completed either of the forms of certification to that effect attached
hereto as Annex 1 or Annex 2. The Buyer is aware that the sale to it is being
made in reliance on Rule 144A. The Buyer is acquiring the Rule 144A Securities
for its own account or the accounts of other qualified institutional buyers,
understands that such Rule 144A Securities may be resold, pledged or transferred
only (i) to a person reasonably believed to be a qualified institutional buyer
that purchases for its own account or for the account of a qualified
institutional buyer to whom notice is given that the resale, pledge or transfer
is being made in reliance on Rule 144A, or (ii) pursuant to another exemption
from registration under the 1933 Act. [3. The Buyer [(a) is not an employee
benefit or other plan subject to the prohibited transaction provisions of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or
Section 4975 of the Internal Revenue Code of 1986, as amended (a "Plan"), or any
other person (including an investment manager, a named fiduciary or a trustee of
any Plan) acting, directly or indirectly, on behalf of or purchasing any
Certificate with "plan assets" of any Plan within the meaning of the Department
of Labor ("DOL") regulation at 29 C.F.R.ss.2510.3-101](1); or (b) is an
insurance company, the source of funds to be used by it to purchase the
Certificates is an "insurance company general account" (within the meaning of
DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and the purchase is
being made in reliance upon the availability of the exemptive relief afforded
under Sections I and III of PTCE 95-60.](2) 4. This document may be executed in
one or more counterparts and by the different parties hereto on separate
counterparts, each of which, when so executed, shall be deemed to be an
original; such counterparts, together, shall constitute one and the same
document. IN WITNESS WHEREOF, each of the parties has executed this document as
of the date set forth below. Print Name of Seller Print Name of Buyer By: By:
Name: Name: Title: Title: Taxpayer Identification Taxpayer Identification: No.
No: Date: Date: <!-- MARKER PAGE="sheet: 286; page: 286" --> <HR SIZE=5
COLOR=GRAY NOSHADE> ANNEX 1 TO EXHIBIT J QUALIFIED INSTITUTIONAL BUYER STATUS
UNDER SEC RULE 144A [For Buyers Other Than Registered Investment Companies] The
undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached: 1. As
indicated below, the undersigned is the President, Chief Financial Officer,
Senior Vice President or other executive officer of the Buyer. 2. In connection
with purchases by the Buyer, the Buyer is a "qualified institutional buyer" as
that term is defined in Rule 144A under the Securities Act of 1933 ("Rule 144A")
because (i) the Buyer owned and/or invested on a discretionary basis
$_________________________________________ in securities (except for the
excluded securities referred to below) as of the end of the Buyer's most recent
fiscal year (such amount being calculated in accordance with Rule 144A) and (ii)
the Buyer satisfies the criteria in the category marked below. -- Corporation,
etc. The Buyer is a corporation (other than a bank, savings and loan association
or similar institution), Massachusetts or similar business trust, partnership,
or charitable organization described in Section 501(c)(3) of the Internal
Revenue Code. -- Bank. The Buyer (a) is a national bank or banking institution
organized under the laws of any State, territory or the District of Columbia,
the business of which is substantially confined to banking and is supervised by
the State or territorial banking commission or similar official or is a foreign
bank or equivalent institution, and (b) has an audited net worth of at least
$25,000,000 as demonstrated in its latest annual financial statements, a copy of
which is attached hereto. -- Savings and Loan. The Buyer (a) is a savings and
loan association, building and loan association, cooperative bank, homestead
association or similar institution, which is supervised and examined by a State
or Federal authority having supervision over any such institutions or is a
foreign savings and loan association or equivalent institution and (b) has an
audited net worth of at least $25,000,000 as demonstrated in its latest annual
financial statements. -- Broker-Dealer. The Buyer is a dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934. -- Insurance
Company. The Buyer is an insurance company whose primary and predominant
business activity is the writing of insurance or the reinsuring of risks
underwritten by insurance companies and which is subject to supervision by the
insurance commissioner or a similar official or agency of a State or territory
or the District of Columbia. -- State or Local Plan. The Buyer is a plan
established and maintained by a State, its political subdivisions, or any agency
or instrumentality of the State or its political subdivisions, for the benefit
of its employees. -- ERISA Plan. The Buyer is an employee benefit plan within
the meaning of Title I of the Employee Retirement Income Security Act of 1974.
-- Investment Adviser. The Buyer is an investment adviser registered under the
Investment Advisers Act of 1940. -- SBIC. The Buyer is a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958. -- Business
Development Company. The Buyer is a business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940. -- Trust Fund. The
Buyer is a trust fund whose trustee is a bank or trust company and whose
participants are exclusively (a) plans established and maintained by a State,
its political subdivisions, or any agency or instrumentality of the State or its
political subdivisions, for the benefit of its employees, or (b) employee
benefit plans within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, but is not a trust fund that includes as participants
individual retirement accounts or H.R. 10 plans. 3. The term "securities" as
used herein does not include (i) securities of issuers that are affiliated with
the Buyer, (ii) securities that are part of an unsold allotment to or
subscription by the Buyer, if the Buyer is a dealer, (iii) bank deposit notes
and certificates of deposit, (iv) loan participations, (v) repurchase
agreements, (vi) securities owned but subject to a repurchase agreement and
(vii) currency, interest rate and commodity swaps. 4. For purposes of
determining the aggregate amount of securities owned and/or invested on a
discretionary basis by the Buyer, the Buyer used the cost of such securities to
the Buyer and did not include any of the securities referred to in the preceding
paragraph. Further, in determining such aggregate amount, the Buyer may have
included securities owned by subsidiaries of the Buyer, but only if such
subsidiaries are consolidated with the Buyer in its financial statements
prepared in accordance with generally accepted accounting principles and if the
investments of such subsidiaries are managed under the Buyer's direction.
However, such securities were not included if the Buyer is a majority-owned,
consolidated subsidiary of another enterprise and the Buyer is not itself a
reporting company under the Securities Exchange Act of 1934. 5. The Buyer
acknowledges that it is familiar with Rule 144A and understands that the seller
to it and other parties related to the Certificates are relying and will
continue to rely on the statements made herein because one or more sales to the
Buyer may be in reliance on Rule 144A. Will the Buyer be purchasing the Rule
144A Yes No Securities only for the Buyer's own account? 6. If the answer to the
foregoing question is "no", the Buyer agrees that, in connection with any
purchase of securities sold to the Buyer for the account of a third party
(including any separate account) in reliance on Rule 144A, the Buyer will only
purchase for the account of a third party that at the time is a "qualified
institutional buyer" within the meaning of Rule 144A. In addition, the Buyer
agrees that the Buyer will not purchase securities for a third party unless the
Buyer has obtained a current representation letter from such third party or
taken other appropriate steps contemplated by Rule 144A to conclude that such
third party independently meets the definition of "qualified institutional
buyer" set forth in Rule 144A. 7. The Buyer will notify each of the parties to
which this certification is made of any changes in the information and
conclusions herein. Until such notice is given, the Buyer's purchase of Rule
144A Securities will constitute a reaffirmation of this certification as of the
date of such purchase. Print Name of Buyer By:
__________________________________ Name: Title: Date: <!-- MARKER PAGE="sheet:
287; page: 287" --> <HR SIZE=5 COLOR=GRAY NOSHADE> ANNEX 2 TO EXHIBIT J
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A [For Buyers That Are
Registered Investment Companies] The undersigned hereby certifies as follows in
connection with the Rule 144A Investment Representation to which this
Certification is attached: 8. As indicated below, the undersigned is the
President, Chief Financial Officer or Senior Vice President of the Buyer or, if
the Buyer is a "qualified institutional buyer" as that term is defined in Rule
144A under the Securities Act of 1933 ("Rule 144A") because Buyer is part of a
Family of Investment Companies (as defined below), is such an officer of the
Adviser. 9. In connection with purchases by Buyer, the Buyer is a "qualified
institutional buyer" as defined in SEC Rule 144A because (i) the Buyer is an
investment company registered under the Investment Company Act of 1940, and (ii)
as marked below, the Buyer alone, or the Buyer's Family of Investment Companies,
owned at least $100,000,000 in securities (other than the excluded securities
referred to below) as of the end of the Buyer's most recent fiscal year. For
purposes of determining the amount of securities owned by the Buyer or the
Buyer's Family of Investment Companies, the cost of such securities was used. --
The Buyer owned $______________________________________________ in securities
(other than the excluded securities referred to below) as of the end of the
Buyer's most recent fiscal year (such amount being calculated in accordance with
Rule 144A). -- The Buyer is part of a Family of Investment Companies which owned
in the aggregate $_______________________in securities (other than the excluded
securities referred to below) as of the end of the Buyer's most recent fiscal
year (such amount being calculated in accordance with Rule 144A). 10. The term
"Family of Investment Companies" as used herein means two or more registered
investment companies (or series thereof) that have the same investment adviser
or investment advisers that are affiliated (by virtue of being majority owned
subsidiaries of the same parent or because one investment adviser is a majority
owned subsidiary of the other). 11. The term "securities" as used herein does
not include (i) securities of issuers that are affiliated with the Buyer or are
part of the Buyer's Family of Investment Companies, (ii) bank deposit notes and
certificates of deposit, (iii) loan participations, (iv) repurchase agreements,
(v) securities owned but subject to a repurchase agreement and (vi) currency,
interest rate and commodity swaps. 12. The Buyer is familiar with Rule 144A and
understands that each of the parties to which this certification is made are
relying and will continue to rely on the statements made herein because one or
more sales to the Buyer will be in reliance on Rule 144A. In addition, the Buyer
will only purchase for the Buyer's own account. 13. The undersigned will notify
each of the parties to which this certification is made of any changes in the
information and conclusions herein. Until such notice, the Buyer's purchase of
Rule 144A Securities will constitute a reaffirmation of this certification by
the undersigned as of the date of such purchase. Print Name of Buyer
By:_____________________________________ Name: Title: IF AN ADVISER: Print Name
of Buyer Date: <!-- MARKER PAGE="sheet: 288; page: 288" --> <HR SIZE=5
COLOR=GRAY NOSHADE> EXHIBIT K [TEXT OF AMENDMENT TO POOLING AND SERVICING
AGREEMENT PURSUANT TO SECTION 11.01(E) FOR A LIMITED GUARANTY] ARTICLE XIII
Subordinate Certificate Loss Coverage; Limited Guaranty Section 13.01.
Subordinate Certificate Loss Coverage; Limited Guaranty. (a) Subject to
subsection (c) below, prior to the later of the third Business Day prior to each
Distribution Date or the related Determination Date, the Master Servicer shall
determine whether it or any Sub-Servicer will be entitled to any reimbursement
pursuant to Section 4.02(a) on such Distribution Date for Advances or
Sub-Servicer Advances previously made, (which will not be Advances or
Sub-Servicer Advances that were made with respect to delinquencies which were
subsequently determined to be Excess Special Hazard Losses, Excess Fraud Losses,
Excess Bankruptcy Losses or Extraordinary Losses) and, if so, the Master
Servicer shall demand payment from Residential Funding of an amount equal to the
amount of any Advances or Sub-Servicer Advances reimbursed pursuant to Section
4.02(a), to the extent such Advances or Sub-Servicer Advances have not been
included in the amount of the Realized Loss in the related Mortgage Loan, and
shall distribute the same to the Class B Certificateholders in the same manner
as if such amount were to be distributed pursuant to Section 4.02(a). (b)
Subject to subsection (c) below, prior to the later of the third Business Day
prior to each Distribution Date or the related Determination Date, the Master
Servicer shall determine whether any Realized Losses (other than Excess Special
Hazard Losses, Excess Bankruptcy Losses, Excess Fraud Losses and Extraordinary
Losses) will be allocated to the Class B Certificates on such Distribution Date
pursuant to Section 4.05, and, if so, the Master Servicer shall demand payment
from Residential Funding of the amount of such Realized Loss and shall
distribute the same to the Class B Certificateholders in the same manner as if
such amount were to be distributed pursuant to Section 4.02(a); provided,
however, that the amount of such demand in respect of any Distribution Date
shall in no event be greater than the sum of (i) the additional amount of
Accrued Certificate Interest that would have been paid for the Class B
Certificateholders on such Distribution Date had such Realized Loss or Losses
not occurred plus (ii) the amount of the reduction in the Certificate Principal
Balances of the Class B Certificates on such Distribution Date due to such
Realized Loss or Losses. Notwithstanding such payment, such Realized Losses
shall be deemed to have been borne by the Certificateholders for purposes of
Section 4.05. Excess Special Hazard Losses, Excess Fraud Losses, Excess
Bankruptcy Losses and Extraordinary Losses allocated to the Class B Certificates
will not be covered by the Subordinate Certificate Loss Obligation. (c) Demands
for payments pursuant to this Section shall be made prior to the later of the
third Business Day prior to each Distribution Date or the related Determination
Date by the Master Servicer with written notice thereof to the Trustee. The
maximum amount that Residential Funding shall be required to pay pursuant to
this Section on any Distribution Date (the "Amount Available") shall be equal to
the lesser of (X) minus the sum of (i) all previous payments made under
subsections (a) and (b) hereof and (ii) all draws under the Limited Guaranty
made in lieu of such payments as described below in subsection (d) and (Y) the
then outstanding Certificate Principal Balances of the Class B Certificates, or
such lower amount as may be established pursuant to Section 13.02. Residential
Funding's obligations as described in this Section are referred to herein as the
"Subordinate Certificate Loss Obligation." (d) The Trustee will promptly notify
General Motors Acceptance Corporation of any failure of Residential Funding to
make any payments hereunder and shall demand payment pursuant to the limited
guaranty (the "Limited Guaranty"), executed by General Motors Acceptance
Corporation, of Residential Funding's obligation to make payments pursuant to
this Section, in an amount equal to the lesser of (i) the Amount Available and
(ii) such required payments, by delivering to General Motors Acceptance
Corporation a written demand for payment by wire transfer, not later than the
second Business Day prior to the Distribution Date for such month, with a copy
to the Master Servicer. (e) All payments made by Residential Funding pursuant to
this Section or amounts paid under the Limited Guaranty shall be deposited
directly in the Certificate Account, for distribution on the Distribution Date
for such month to the Class B Certificateholders. (f) The Company shall have the
option, in its sole discretion, to substitute for either or both of the Limited
Guaranty or the Subordinate Certificate Loss Obligation another instrument in
the form of a corporate guaranty, an irrevocable letter of credit, a surety
bond, insurance policy or similar instrument or a reserve fund; provided that
(i) the Company obtains (subject to the provisions of Section 10.01(f) as if the
Company was substituted for the Master Servicer solely for the purposes of such
provision) an Opinion of Counsel (which need not be an opinion of Independent
counsel) to the effect that obtaining such substitute corporate guaranty,
irrevocable letter of credit, surety bond, insurance policy or similar
instrument or reserve fund will not cause either (a) any federal tax to be
imposed on the Trust Fund, including without limitation, any federal tax imposed
on "prohibited transactions" under Section 860(F)(a)(1) of the Code or on
"contributions after the startup date" under Section 860(G)(d)(1) of the Code or
(b) the Trust Fund to fail to qualify as a REMIC at any time that any
Certificate is outstanding, and (ii) no such substitution shall be made unless
(A) the substitute Limited Guaranty or Subordinate Certificate Loss Obligation
is for an initial amount not less than the then current Amount Available and
contains provisions that are in all material respects equivalent to the original
Limited Guaranty or Subordinate Certificate Loss Obligation (including that no
portion of the fees, reimbursements or other obligations under any such
instrument will be borne by the Trust Fund), (B) the long term debt obligations
of any obligor of any substitute Limited Guaranty or Subordinate Certificate
Loss Obligation (if not supported by the Limited Guaranty) shall be rated at
least the lesser of (a) the rating of the long term debt obligations of General
Motors Acceptance Corporation as of the date of issuance of the Limited Guaranty
and (b) the rating of the long term debt obligations of General Motors
Acceptance Corporation at the date of such substitution and (C) the Company
obtains written confirmation from each nationally recognized credit rating
agency that rated the Class B Certificates at the request of the Company that
such substitution shall not lower the rating on the Class B Certificates below
the lesser of (a) the then-current rating assigned to the Class B Certificates
by such rating agency and (b) the original rating assigned to the Class B
Certificates by such rating agency. Any replacement of the Limited Guaranty or
Subordinate Certificate Loss Obligation pursuant to this Section shall be
accompanied by a written Opinion of Counsel to the substitute guarantor or
obligor, addressed to the Master Servicer and the Trustee, that such substitute
instrument constitutes a legal, valid and binding obligation of the substitute
guarantor or obligor, enforceable in accordance with its terms, and concerning
such other matters as the Master Servicer and the Trustee shall reasonably
request. Neither the Company, the Master Servicer nor the Trustee shall be
obligated to substitute for or replace the Limited Guaranty or Subordinate
Certificate Loss Obligation under any circumstance. Section 13.02. Amendments
Relating to the Limited Guaranty. Notwithstanding Sections 11.01 or 13.01: (i)
the provisions of this Article XIII may be amended, superseded or deleted, (ii)
the Limited Guaranty or Subordinate Certificate Loss Obligation may be amended,
reduced or canceled, and (iii) any other provision of this Agreement which is
related or incidental to the matters described in this Article XIII may be
amended in any manner; in each case by written instrument executed or consented
to by the Company and Residential Funding but without the consent of any
Certificateholder and without the consent of the Master Servicer or the Trustee
being required unless any such amendment would impose any additional obligation
on, or otherwise adversely affect the interests of, the Master Servicer or the
Trustee, as applicable; provided that the Company shall also obtain a letter
from each nationally recognized credit rating agency that rated the Class B
Certificates at the request of the Company to the effect that such amendment,
reduction, deletion or cancellation will not lower the rating on the Class B
Certificates below the lesser of (a) the then-current rating assigned to the
Class B Certificates by such rating agency and (b) the original rating assigned
to the Class B Certificates by such rating agency, unless (A) the Holder of 100%
of the Class B Certificates is Residential Funding or an Affiliate of
Residential Funding, or (B) such amendment, reduction, deletion or cancellation
is made in accordance with Section 11.01(e) and, provided further that the
Company obtains (subject to the provisions of Section 10.01(f) as if the Company
was substituted for the Master Servicer solely for the purposes of such
provision), in the case of a material amendment or supercession (but not a
reduction, cancellation or deletion of the Limited Guaranty or the Subordinate
Certificate Loss Obligation), an Opinion of Counsel (which need not be an
opinion of Independent counsel) to the effect that any such amendment or
supercession will not cause either (a) any federal tax to be imposed on the
Trust Fund, including without limitation, any federal tax imposed on "prohibited
transactions" under Section 860F(a)(1) of the Code or on "contributions after
the startup date" under Section 860G(d)(1) of the Code or (b) the Trust Fund to
fail to qualify as a REMIC at any time that any Certificate is outstanding. A
copy of any such instrument shall be provided to the Trustee and the Master
Servicer together with an Opinion of Counsel that such amendment complies with
this Section 13.02. <!-- MARKER PAGE="sheet: 289; page: 289" --> <HR SIZE=5
COLOR=GRAY NOSHADE> EXHIBIT L [FORM OF LIMITED GUARANTY] LIMITED GUARANTY
RESIDENTIAL ACCREDIT LOANS, INC. Mortgage Asset-Backed Pass-Through Certificates
Series ____-___ _____________, 200 __________________ __________________
__________________ Attention: Residential Funding Corporation Series ____-___
Ladies and Gentlemen: WHEREAS, Residential Funding Corporation, a Delaware
corporation ("Residential Funding"), an indirect wholly-owned subsidiary of
General Motors Acceptance Corporation, a New York corporation ("GMAC"), plans to
incur certain obligations as described under Section 13.01 of the Pooling and
Servicing Agreement dated as of ___________ 1, ____ (the "Servicing Agreement"),
among Residential Accredit Loans, Inc. (the "Company"), Residential Funding and
__________________ (the "Trustee") as amended by Amendment No. thereto, dated as
of , with respect to the Mortgage Asset-Backed Pass-Through Certificates, Series
____-___ (the "Certificates"); and WHEREAS, pursuant to Section 13.01 of the
Servicing Agreement, Residential Funding agrees to make payments to the Holders
of the Class B Certificates with respect to certain losses on the Mortgage Loans
as described in the Servicing Agreement; and WHEREAS, GMAC desires to provide
certain assurances with respect to the ability of Residential Funding to secure
sufficient funds and faithfully to perform its Subordinate Certificate Loss
Obligation; NOW THEREFORE, in consideration of the premises herein contained and
certain other good and valuable consideration, the receipt of which is hereby
acknowledged, GMAC agrees as follows: 1. Provision of Funds. (a) GMAC agrees to
contribute and deposit in the Certificate Account on behalf of Residential
Funding (or otherwise provide to Residential Funding, or to cause to be made
available to Residential Funding), either directly or through a subsidiary, in
any case prior to the related Distribution Date, such moneys as may be required
by Residential Funding to perform its Subordinate Certificate Loss Obligation
when and as the same arises from time to time upon the demand of the Trustee in
accordance with Section 13.01 of the Servicing Agreement. (b) The agreement set
forth in the preceding clause (a) shall be absolute, irrevocable and
unconditional and shall not be affected by the transfer by GMAC or any other
person of all or any part of its or their interest in Residential Funding, by
any insolvency, bankruptcy, dissolution or other proceeding affecting
Residential Funding or any other person, by any defense or right of
counterclaim, set-off or recoupment that GMAC may have against Residential
Funding or any other person or by any other fact or circumstance.
Notwithstanding the foregoing, GMAC's obligations under clause (a) shall
terminate upon the earlier of (x) substitution for this Limited Guaranty
pursuant to Section 13.01(f) of the Servicing Agreement, or (y) the termination
of the Trust Fund pursuant to the Servicing Agreement. 2. Waiver. GMAC hereby
waives any failure or delay on the part of Residential Funding, the Trustee or
any other person in asserting or enforcing any rights or in making any claims or
demands hereunder. Any defective or partial exercise of any such rights shall
not preclude any other or further exercise of that or any other such right. GMAC
further waives demand, presentment, notice of default, protest, notice of
acceptance and any other notices with respect to this Limited Guaranty,
including, without limitation, those of action or nonaction on the part of
Residential Funding or the Trustee. 3. Modification, Amendment and Termination.
This Limited Guaranty may be modified, amended or terminated only by the written
agreement of GMAC and the Trustee and only if such modification, amendment or
termination is permitted under Section 13.02 of the Servicing Agreement. The
obligations of GMAC under this Limited Guaranty shall continue and remain in
effect so long as the Servicing Agreement is not modified or amended in any way
that might affect the obligations of GMAC under this Limited Guaranty without
the prior written consent of GMAC. 4. Successor. Except as otherwise expressly
provided herein, the guarantee herein set forth shall be binding upon GMAC and
its respective successors. 5. Governing Law. This Limited Guaranty shall be
governed by the laws of the State of New York. 6. Authorization and Reliance.
GMAC understands that a copy of this Limited Guaranty shall be delivered to the
Trustee in connection with the execution of Amendment No. 1 to the Servicing
Agreement and GMAC hereby authorizes the Company and the Trustee to rely on the
covenants and agreements set forth herein. 7. Definitions. Capitalized terms
used but not otherwise defined herein shall have the meaning given them in the
Servicing Agreement. 8. Counterparts. This Limited Guaranty may be executed in
any number of counterparts, each of which shall be deemed to be an original and
such counterparts shall constitute but one and the same instrument. IN WITNESS
WHEREOF, GMAC has caused this Limited Guaranty to be executed and delivered by
its respective officers thereunto duly authorized as of the day and year first
above written. GENERAL MOTORS ACCEPTANCE CORPORATION By: _______________________
Name: Title: Acknowledged by: __________________, as Trustee By: Name: Title:
RESIDENTIAL ACCREDIT LOANS, INC. By: Name: Title: <!-- MARKER PAGE="sheet: 290;
page: 290" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT M FORM OF LENDER
CERTIFICATION FOR ASSIGNMENT OF MORTGAGE LOAN _____________, 20 Residential
Accredit Loans, Inc. 8400 Normandale Lake Boulevard Suite 250 Minneapolis,
Minnesota 55437 __________________ __________________ __________________
Attention: Residential Funding Corporation Series ____-___ Re: Mortgage
Asset-Backed Pass-Through Certificates, Series ____-___ Assignment of Mortgage
Loan Ladies and Gentlemen: This letter is delivered to you in connection with
the assignment by ___________________________________(the "Trustee") to
_______________________________________________ (the "Lender") of
______________________________ (the "Mortgage Loan") pursuant to Section 3.13(d)
of the Pooling and Servicing Agreement (the "Pooling and Servicing Agreement"),
dated as of ___________ 1, ____ among Residential Accredit Loans, Inc., as
seller (the "Company"), Residential Funding Corporation, as Master Servicer, and
the Trustee. All terms used herein and not otherwise defined shall have the
meanings set forth in the Pooling and Servicing Agreement. The Lender hereby
certifies, represents and warrants to, and covenants with, the Master Servicer
and the Trustee that: (i) the Mortgage Loan is secured by Mortgaged Property
located in a jurisdiction in which an assignment in lieu of satisfaction is
required to preserve lien priority, minimize or avoid mortgage recording taxes
or otherwise comply with, or facilitate a refinancing under, the laws of such
jurisdiction; (ii) the substance of the assignment is, and is intended to be, a
refinancing of such Mortgage Loan and the form of the transaction is solely to
comply with, or facilitate the transaction under, such local laws; (iii) the
Mortgage Loan following the proposed assignment will be modified to have a rate
of interest at least 0.25 percent below or above the rate of interest on such
Mortgage Loan prior to such proposed assignment; and (iv) such assignment is at
the request of the borrower under the related Mortgage Loan. Very truly yours,
(Lender) By: ______________________ Name: Title: <!-- MARKER PAGE="sheet: 291;
page: 291" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT N FORM OF REQUEST FOR
EXCHANGE [DATE] __________________ __________________ __________________ Re:
Residential Accredit Loans, Inc., Mortgage Asset-Backed Pass-Through
Certificates, Series ____-___ Residential Funding Corporation, as the Holder of
a _________% Percentage Interest of the [Interest Only/Class A-V][-1]
Certificates, hereby requests the Trustee to exchange the above-referenced
Certificates for the Subclasses referred to below: 1. [Interest Only/Class A-V]-
Certificates, corresponding to the following Uncertificated REMIC Regular
Interests: [List numbers corresponding to the related loans and Pool Strip Rates
from the Mortgage Loan Schedule]. The initial Subclass Notional Amount and the
Initial Pass-Through Rate on the [Interest Only/Class A-V]- Certificates will be
$ ___________________ and __________%, respectively. 2. [Repeat as appropriate.]
The Subclasses requested above will represent in the aggregate all of the
Uncertificated REMIC Regular Interests represented by the [Interest Only/Class
A-V][-1] Certificates surrendered for exchange. All capitalized terms used but
not defined herein shall have the meanings set forth in the Pooling and
Servicing Agreement, dated as of ___________ 1, ____, among Residential Accredit
Loans, Inc., Residential Funding Corporation and __________________, as trustee.
RESIDENTIAL FUNDING CORPORATION By: __________________________ Name: Title: <!--
MARKER PAGE="sheet: 292; page: 292" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT O
Form of Form 10-K Certification I, [identify the certifying individual], certify
that: 1. I have reviewed this report on Form 10-K and all reports on Form 10-D
required to be filed in respect of the period covered by this report on Form
10-K of the trust (the "Exchange Act periodic reports") created pursuant to the
Series Supplement dated ___________________ to the Standard Terms of Pooling and
Servicing Agreement dated ____________________ (together, the "P&S Agreement")
among Residential Accredit Loans, Inc., Residential Funding Corporation (the
"Master Servicer") and [Name of Trustee] (the "Trustee"); 2. Based on my
knowledge, the Exchange Act periodic reports, taken as a whole, do not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading with respect to the period covered by
this report; 3. Based on my knowledge, all of the distribution, servicing and
other information required to be provided under Form 10-D for the period covered
by this report is included in the Exchange Act periodic reports; 4. I am
responsible for reviewing the activities performed by the Master Servicer and
based on my knowledge and the compliance review conducted in preparing the
servicer compliance statement required in this report under Item 1123 of
Regulation AB, and except a disclosed in the Exchange Act periodic reports, the
Master Servicer has fulfilled its obligations under the P&S Agreement; and 5.
All of the reports on assessment of compliance with servicing criteria for
asset-backed securities and their related attestation reports on assessment of
compliance with servicing criteria for asset-backed securities required to be
included in this report in accordance with Item 1122 of Regulation AB and
Exchange Act Rules 13a-18 and 15d-18 have been included as an exhibit to this
report, except as otherwise disclosed in this report. Any material instances of
noncompliance described in such reports have been disclosed in this report on
Form 10-K. In giving the certifications above, I have reasonably relied on the
information provided to me by the following unaffiliated parties: [the Trustee].
Date:_______________________ ____________________________* [Signature] [Title:]
* to be signed by the senior officer in charge of the servicing functions of the
Master Servicer <!-- MARKER PAGE="sheet: 293; page: 293" --> <HR SIZE=5
COLOR=GRAY NOSHADE> EXHIBIT P [FORM OF BACK-UP CERTIFICATION TO FORM 10-K
CERTIFICATE] The undersigned, a Responsible Officer of [_________] (the
"Trustee") certifies that: (a) The Trustee has performed all of the duties
specifically required to be performed by it pursuant to the provisions of the
Pooling and Servicing Agreement dated as of [_________], 20[__] (the
"Agreement") by and among [__________], as depositor, Residential Funding
Corporation, as Master Servicer, and the Trustee in accordance with the
standards set forth therein. (b) Based on my knowledge, the list of
Certificateholders as shown on the Certificate Register as of the end of each
calendar year that is provided by the Trustee pursuant to the Agreement is
accurate as of the last day of the 20[__] calendar year. Capitalized terms used
and not defined herein shall have the meanings given such terms in the
Agreement. IN WITNESS WHEREOF, I have duly executed this certificate as of
_________, 20__.] Name:______________________________ Title: <!-- MARKER
PAGE="sheet: 294; page: 294" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT Q
INFORMATION TO BE PROVIDED BY THE MASTER SERVICER TO THE RATING AGENCIES
RELATING TO REPORTABLE MODIFIED MORTGAGE LOANS Account number Transaction
Identifier Unpaid Principal Balance prior to Modification Next Due Date Monthly
Principal and Interest Payment Total Servicing Advances Current Interest Rate
Original Maturity Date Original Term to Maturity (Months) Remaining Term to
Maturity (Months) Trial Modification Indicator Mortgagor Equity Contribution
Total Servicer Advances Trial Modification Term (Months) Trial Modification
Start Date Trial Modification End Date Trial Modification Period Principal and
Interest Payment Trial Modification Interest Rate Trial Modification Term Rate
Reduction Indicator Interest Rate Post Modification Rate Reduction Start Date
Rate Reduction End Date Rate Reduction Term Term Modified Indicator Modified
Amortization Period Modified Final Maturity Date Total Advances Written Off
Unpaid Principal Balance Written Off Other Past Due Amounts Written Off Write
Off Date Unpaid Principal Balance Post Write Off Capitalization Indicator
Mortgagor Contribution Total Capitalized Amount Modification Close Date Unpaid
Principal Balance Post Capitalization Modification Next Payment Due Date per
Modification Plan Principal and Interest Payment Post Modification Interest Rate
Post Modification Payment Made Post Capitalization Delinquency Status to
Modification Plan <!-- MARKER PAGE="sheet: 295; page: 295" --> <HR SIZE=5
COLOR=GRAY NOSHADE> EXHIBIT R SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT
OF COMPLIANCE The assessment of compliance to be delivered by the Trustee shall
address, at a minimum, the criteria identified as below as "Applicable Servicing
Criteria":
--------------------------------------------------------------------------
------------------ APPLICABLE SERVICING SERVICING CRITERIA CRITERIA
--------------------------------------------------------------------------
------------------ -----------------
-------------------------------------------------------- ------------------
REFERENCE CRITERIA -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ GENERAL SERVICING CONSIDERATIONS -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(1)(i) Policies and procedures are instituted to
monitor any performance or other triggers and events of default in accordance
with the transaction agreements. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(1)(ii) If any material servicing activities are
outsourced to third parties, policies and procedures are instituted to monitor
the third party's performance and compliance with such servicing activities.
----------------- --------------------------------------------------------
------------------ -----------------
-------------------------------------------------------- ------------------
1122(d)(1)(iii) Any requirements in the transaction agreements to maintain a
back-up servicer for the pool assets are maintained. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(1)(iv) A fidelity bond and errors and omissions
policy is in effect on the party participating in the servicing function
throughout the reporting period in the amount of coverage required by and
otherwise in accordance with the terms of the transaction agreements.
----------------- --------------------------------------------------------
------------------ -----------------
-------------------------------------------------------- ------------------ CASH
COLLECTION AND ADMINISTRATION -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(2)(i) Payments on pool assets are deposited into the
|X| (as to appropriate custodial bank accounts and related bank clearing
accounts no more than two business days following receipt, or such other number
of days accounts held by specified in the transaction agreements. Trustee)
----------------- --------------------------------------------------------
------------------ -----------------
-------------------------------------------------------- ------------------
1122(d)(2)(ii) Disbursements made via wire transfer on behalf of an |X| (as to
obligor or to an investor are made only by authorized investors only) personnel.
----------------- --------------------------------------------------------
------------------ -----------------
-------------------------------------------------------- ------------------
1122(d)(2)(iii) Advances of funds or guarantees regarding collections, cash
flows or distributions, and any interest or other fees charged for such
advances, are made, reviewed and approved as specified in the transaction
agreements. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ The related accounts for the transaction, such as cash
reserve accounts or accounts established as a form of |X| (as to
overcollateralization, are separately maintained accounts held by (e.g., with
respect to commingling of cash) as set Trustee) 1122(d)(2)(iv) forth in the
transaction agreements. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(2)(v) Each custodial account is maintained at a
federally insured depository institution as set forth in the transaction
agreements. For purposes of this criterion, "federally insured depository
institution" with respect to a foreign financial institution means a foreign
financial institution that meets the requirements of Rule 13k-1(b)(1) of the
Securities Exchange Act. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(2)(vi) Unissued checks are safeguarded so as to
prevent unauthorized access. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(2)(vii) Reconciliations are prepared on a monthly
basis for all asset-backed securities related bank accounts, including custodial
accounts and related bank clearing accounts. These reconciliations are (A)
mathematically accurate; (B) prepared within 30 calendar days after the bank
statement cutoff date, or such other number of days specified in the transaction
agreements; (C) reviewed and approved by someone other than the person who
prepared the reconciliation; and (D) contain explanations for reconciling items.
These reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ INVESTOR REMITTANCES AND REPORTING -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(3)(i) Reports to investors, including those to be
filed with the Commission, are maintained in accordance with the transaction
agreements and applicable Commission requirements. Specifically, such reports
(A) are prepared in accordance with timeframes and other terms set forth in the
transaction agreements; (B) provide information calculated in accordance with
the terms specified in the transaction agreements; (C) are filed with the
Commission as required by its rules and regulations; and (D) agree with
investors' or the trustee's records as to the total unpaid principal balance and
number of pool assets serviced by the servicer. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(3)(ii) Amounts due to investors are allocated and
remitted in |X| accordance with timeframes, distribution priority and other
terms set forth in the transaction agreements. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ Disbursements made to an investor are posted within two
business days to the servicer's investor records, or such other number of days
specified in the |X| 1122(d)(3)(iii) transaction agreements. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ Amounts remitted to investors per the investor reports agree
with cancelled checks, or other form of payment, |X| 1122(d)(3)(iv) or custodial
bank statements. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ POOL ASSET ADMINISTRATION -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(4)(i) Collateral or security on pool assets is
maintained as required by the transaction agreements or related asset pool
documents. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ Pool assets and related documents are safeguarded as
1122(d)(4)(ii) required by the transaction agreements -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(4)(iii) Any additions, removals or substitutions to
the asset pool are made, reviewed and approved in accordance with any conditions
or requirements in the transaction agreements. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(4)(iv) Payments on pool assets, including any
payoffs, made in accordance with the related pool asset documents are posted to
the servicer's obligor records maintained no more than two business days after
receipt, or such other number of days specified in the transaction agreements,
and allocated to principal, interest or other items (e.g., escrow) in accordance
with the related pool asset documents. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(4)(v) The servicer's records regarding the pool
assets agree with the servicer's records with respect to an obligor's unpaid
principal balance. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(4)(vi) Changes with respect to the terms or status of
an obligor's pool asset (e.g., loan modifications or re-agings) are made,
reviewed and approved by authorized personnel in accordance with the transaction
agreements and related pool asset documents. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(4)(vii) Loss mitigation or recovery actions (e.g.,
forbearance plans, modifications and deeds in lieu of foreclosure, foreclosures
and repossessions, as applicable) are initiated, conducted and concluded in
accordance with the timeframes or other requirements established by the
transaction agreements. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(4)(viii) Records documenting collection efforts are
maintained during the period a pool asset is delinquent in accordance with the
transaction agreements. Such records are maintained on at least a monthly basis,
or such other period specified in the transaction agreements, and describe the
entity's activities in monitoring delinquent pool assets including, for example,
phone calls, letters and payment rescheduling plans in cases where delinquency
is deemed temporary (e.g., illness or unemployment). -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(4)(ix) Adjustments to interest rates or rates of
return for pool assets with variable rates are computed based on the related
pool asset documents. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(4)(x) Regarding any funds held in trust for an
obligor (such as escrow accounts): (A) such funds are analyzed, in accordance
with the obligor's pool asset documents, on at least an annual basis, or such
other period specified in the transaction agreements; (B) interest on such funds
is paid, or credited, to obligors in accordance with applicable pool asset
documents and state laws; and (C) such funds are returned to the obligor within
30 calendar days of full repayment of the related pool asset, or such other
number of days specified in the transaction agreements. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(4)(xi) Payments made on behalf of an obligor (such as
tax or insurance payments) are made on or before the related penalty or
expiration dates, as indicated on the appropriate bills or notices for such
payments, provided that such support has been received by the servicer at least
30 calendar days prior to these dates, or such other number of days specified in
the transaction agreements. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ 1122(d)(4)(xii) Any late payment penalties in connection with
any payment to be made on behalf of an obligor are paid from the servicer's
funds and not charged to the obligor, unless the late payment was due to the
obligor's error or omission. -----------------
-------------------------------------------------------- ------------------
----------------- --------------------------------------------------------
------------------ Disbursements made on behalf of an obligor are posted within
two business days to the obligor's records maintained by the servicer, or such
other number of 1122(d)(4)(xiii) days specified in the transaction agreements.
----------------- --------------------------------------------------------
------------------ -----------------
-------------------------------------------------------- ------------------
1122(d)(4)(xiv) Delinquencies, charge-offs and uncollectible accounts are
recognized and recorded in accordance with the transaction agreements.
----------------- --------------------------------------------------------
------------------ -----------------
-------------------------------------------------------- ------------------ Any
external enhancement or other support, identified in Item 1114(a)(1) through (3)
or Item 1115 of Regulation AB, is maintained as set forth in the |X|
1122(d)(4)(xv) transaction agreements. -----------------
-------------------------------------------------------- ------------------ <!--
MARKER PAGE="sheet: 88; page: 88" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT
FOUR: SWAP AGREEMENT (PROVIDED UPON REQUEST) <!-- MARKER PAGE="sheet: 89; page:
89" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT FIVE: SB-AM SWAP AGREEMENT
(PROVIDED UPON REQUEST) <!-- MARKER PAGE="sheet: 90; page: 90" --> <HR SIZE=5
COLOR=GRAY NOSHADE> EXHIBIT SIX FORM OF CERTIFICATE TO BE GIVEN BY CERTIFICATE
OWNER Euroclear Cedel, societe anonyme 151 Boulevard Jacqmain 67 Boulevard
Grand-Duchesse Charlotte B-1210 Brussels, Belgium L-1331 Luxembourg Re:
Residential Asset Securities Corporation, Home Equity Mortgage Asset-Backed
Pass-Through Certificates, Series 2006-QA7, Class SB-1, issued pursuant to the
Pooling and Servicing Agreement dated as of August 1, 2006 among RESIDENTIAL
ACRREDIT LOANS, INC., RESIDENTIAL FUNDING CORPORATION, and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Trustee (the "Certificates"). This is to certify that as of
the date hereof and except as set forth below, the beneficial interest in the
Certificates held by you for our account is owned by persons that are not U.S.
persons (as defined in Rule 901 under the Securities Act of 1933, as amended).
The undersigned undertakes to advise you promptly by tested telex on or prior to
the date on which you intend to submit your certification relating to the
Certificates held by you in which the undersigned has acquired, or intends to
acquire, a beneficial interest in accordance with your operating procedures if
any applicable statement herein is not correct on such date. In the absence of
any such notification, it may be assumed that this certification applies as of
such date. [This certification excepts beneficial interests in and does not
relate to U.S. $_________ principal amount of the Certificates appearing in your
books as being held for our account but that we have sold or as to which we are
not yet able to certify.] We understand that this certification is required in
connection with certain securities laws in the United States of America. If
administrative or legal proceedings are commenced or threatened in connection
with which this certification is or would be relevant, we irrevocably authorize
you to produce this certification or a copy thereof to any interested party in
such proceedings. Dated: ____________________________,*/ By:
_____________________________ , Account Holder <!-- MARKER PAGE="sheet: 91;
page: 91" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT SEVEN FORM OF CERTIFICATE
TO BE GIVEN BY EUROCLEAR OR CEDEL Deutsche Bank Trust Company Americas Re:
RESIDENTIAL ACCREDIT LOANS, INC., Mortgage Asset-Backed Pass-Through
Certificates, Series 2005-QA7, Class SB-1, Issued Pursuant To The Pooling And
Servicing Agreement Dated As Of August 1, 2006 Among RESIDENTIAL ACCREDIT LOANS,
INC., RESIDENTIAL FUNDING CORPORATION, and DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Trustee (The "Certificates"). This is to certify that, based solely on
certifications we have received in writing, by tested telex or by electronic
transmission from member organizations appearing in our records as persons being
entitled to a portion of the principal amount set forth below (our "Member
Organizations") as of the date hereof, $____________ principal amount of the
Certificates is owned by persons (a) that are not U.S. persons (as defined in
Rule 901 under the Securities Act of 1933. as amended (the "Securities Act")) or
(b) who purchased their Certificates (or interests therein) in a transaction or
transactions that did not require registration under the Securities Act. We
further certify (a) that we are not making available herewith for exchange any
portion of the related Temporary Regulation S Global Class SB Certificate
excepted in such certifications and (b) that as of the date hereof we have not
received any notification from any of our Member Organizations to the effect
that the statements made by them with respect to any portion of the part
submitted herewith for exchange are no longer true and cannot be relied upon as
of the date hereof We understand that this certification is required in
connection with certain securities laws of the United States of America. If
administrative or legal proceedings are commenced or threatened in connection
with which this certification is or would be relevant, we irrevocably authorize
you to produce this certification or a copy hereof to any interested party in
such proceedings. Date: _____________________* Yours faithfully, * To be dated
no earlier By: __________________________________________________________ than
the Effective Date. Morgan Guaranty Trust Company of New York, Brussels Office,
as Operator of the Euroclear Clearance System Cedel, Societe anonyme <!-- MARKER
PAGE="sheet: 92; page: 92" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT EIGHT FORM
OF CERTIFICATE TO BE GIVEN BY TRANSFEREE OF BENEFICIAL INTEREST IN A REGULATION
S BOOK-ENTRY CERTIFICATE Euroclear Cedel, societe anonyme 151 Boulevard Jacqmain
67 Boulevard Grand-Duchesse Charlotte B- 1210 Brussels, Belgium L- 1331
Luxembourg Re: RESIDENTIAL ACCREDIT LOANS, INC., Mortgage Asset-Backed
Pass-Through Certificates, Series 2005-QA7, Class SB-1, Issued Pursuant To The
Pooling And Servicing Agreement Dated As Of August 1, 2006 Among RESIDENTIAL
ACCREDIT LOANS, INC., RESIDENTIAL FUNDING CORPORATION, and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Trustee (The "Certificates"). This is to certify that as of
the date hereof, and except as set forth below, for purposes of acquiring a
beneficial interest in the Certificates, the undersigned certifies that it is
not a U.S. person (as defined in Rule 901 under the Securities Act of 1933, as
amended). The undersigned undertakes to advise you promptly by tested telex on
or prior to the date on which you intend to submit your certification relating
to the Certificates held by you in which the undersigned intends to acquire a
beneficial interest in accordance with your operating procedures if any
applicable statement herein is not correct on such date. In the absence of any
such notification, it may be assumed that this certification applies as of such
date. We understand that this certification is required in connection with
certain securities laws in the United States of America. If administrative or
legal proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy thereof to any interested party in such
proceedings. Dated:________________________ By: ____________________________
<!-- MARKER PAGE="sheet: 93; page: 93" --> <HR SIZE=5 COLOR=GRAY NOSHADE>
EXHIBIT NINE FORM OF TRANSFER CERTIFICATE FOR EXCHANGE OR TRANSFER FROM 144A
BOOK-ENTRY CERTIFICATE TO REGULATION S BOOK-ENTRY CERTIFICATE Re: RESIDENTIAL
ACCREDIT LOANS, INC., Mortgage Asset-Backed Pass-Through Certificates, Series
2005-QA7, Class SB-1, Issued Pursuant To The Pooling And Servicing Agreement
Dated As Of August 1, 2006 Among RESIDENTIAL ACCREDIT LOANS, INC., RESIDENTIAL
FUNDING CORPORATION, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee (The
"Certificates"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement. This letter relates to U.S.
$____________ principal amount of Certificates that are held as a beneficial
interest in the 144A Book-Entry Certificate (CUSIP No. ________) with DTC in the
name of [insert name of transferor] (the "Transferor"). The Transferor has
requested an exchange or transfer of the beneficial interest for an interest in
the Permanent Regulation S Global Class SB Certificate (CUSIP No. ________) to
be held with [Euroclear] [Cedel] through DTC. In connection with the request and
in receipt of the Certificates, the Transferor does hereby certify that the
exchange or transfer has been effected in accordance with the transfer
restrictions set forth in the Agreement and the Certificates and: (a) pursuant
to and in accordance with Regulation S under the Securities Act of 1933, as
amended (the "Securities Act"), and accordingly the Transferor does hereby
certify that: (i) the offer of the Certificates was not made to a person in the
United States of America, [(ii) at the time the buy order was originated, the
transferee was outside the United States of America or the Transferor and any
person acting on its behalf reasonably believed that the transferee was outside
the United States of America, (ii) the transaction was executed in, on or
through the facilities of a designated offshore securities market and neither
the Transferor nor any person acting on its behalf knows that the transaction
was pre-arranged with a buyer in the United States of America,]**/ (iii) no
directed selling efforts have been made in contravention of the requirements of
Rule 903(b) or 904(b) of Regulation 5, as applicable, (iv) the transaction is
not part of a plan or scheme to evade the registration requirements of the
Securities Act, and (b) with respect to transfers made in reliance on Rule 144
under the Securities Act, the Transferor does hereby certify that the
Certificates are being transferred in a transaction permitted by Rule 144 under
the Securities Act. This certification and the statements contained herein are
made for your benefit and the benefit of the issuer and the [placement agent].
[Insert name of Transferor] Date: _____________________________
By:______________________________ Title: <!-- MARKER PAGE="sheet: 94; page: 94"
--> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT TEN FORM OF INITIAL PURCHASER
EXCHANGE INSTRUCTIONS Depository Trust Company 55 Water Street 50th Floor New
York, New York 10041 Re: RESIDENTIAL ACCREDIT LOANS, INC., Mortgage Asset-Backed
Pass-Through Certificates, Series 2005-QA7, Class SB-1, Issued Pursuant To The
Pooling And Servicing Agreement Dated As Of August 1, 2006 Among RESIDENTIAL
ACCREDIT LOANS, INC., RESIDENTIAL FUNDING CORPORATION, and DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Trustee (The "Certificates"). Pursuant to Section 5.02(g)
of the Agreement, ________________________ (the "Initial Purchaser") hereby
requests that $______________ aggregate principal amount of the Certificates
held by you for our account and represented by the Temporary Regulation S Global
Class SB Certificate (CUSIP No. ________) (as defined in the Agreement) be
exchanged for an equal principal amount represented by the Rule 144A Global
Class SB Certificate (CUSIP No. _______) to be held by you for our account.
Date: _____________________________________ [Initial Purchaser] By:
________________________________________ Title: <!-- MARKER PAGE="sheet: 95;
page: 95" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT ELEVEN-A FORM OF RULE 144A
GLOBAL CLASS SB-[_] CERTIFICATE THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF
PAYMENT TO THE CLASS A CERTIFICATES AND CLASS M CERTIFICATES AS DESCRIBED IN THE
AGREEMENT (AS DEFINED HEREIN). UNLESS THIS CERTIFICATE IS PRESENTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK
CORPORATION ("DTC"), TO ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. SOLELY FOR
U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,
RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986
(THE "CODE") COUPLED WITH INTERESTS IN THE SWAP AGREEMENT AND THE SB-AM SWAP
AGREEMENT. ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE REPRESENTED
BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR INTEREST THEREIN)
THAT SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR
ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION PROVISIONS OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR SECTION 4975 OF
THE CODE OR A PERSON (INCLUDING AN INSURANCE COMPANY INVESTING ITS GENERAL
ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN)
WHO IS USING "PLAN ASSETS" OF ANY SUCH PLAN TO EFFECT SUCH ACQUISITION. NO
TRANSFER OF THIS CERTIFICATE OR INTEREST HEREIN MAY BE MADE BY A HOLDER OF THIS
CERTIFICATE UNLESS THAT TRANSFER IS MADE PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE 1933 ACT, AND EFFECTIVE REGISTRATION OR QUALIFICATION UNDER
APPLICABLE STATE SECURITIES LAWS, OR IS MADE IN A TRANSACTION THAT DOES NOT
REQUIRE SUCH REGISTRATION OR QUALIFICATION. FURTHERMORE, THE AGREEMENT PROVIDES
THAT NO TRANSFER OF THIS CERTIFICATE OR INTEREST HEREIN MAY BE MADE BY A HOLDER
OF THIS CERTIFICATE EXCEPT (I) OUTSIDE THE UNITED STATES TO ENTITIES WHICH ARE
NOT U.S. PERSONS WITHIN THE MEANING OF REGULATION S UNDER THE 1933 ACT OR (II)
IN RELIANCE ON RULE 144A UNDER THE 1933 ACT ("RULE 144A") TO A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A) THAT IS ACQUIRING THIS CERTIFICATE
OR INTEREST HEREIN FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER QUALIFIED
INSTITUTIONAL BUYER. EACH HOLDER OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
ACKNOWLEDGED AND AGREED THAT (I) IT IS (A) A QUALIFIED INSTITUTIONAL BUYER AND
IS ACQUIRING THIS CERTIFICATE FOR ITS OWN INSTITUTIONAL ACCOUNT OR FOR THE
ACCOUNT OR ACCOUNTS OF A QUALIFIED INSTITUTIONAL BUYER, OR (B) IT IS NOT A U.S.
PERSON AND IS ACQUIRING THIS CERTIFICATE OUTSIDE THE UNITED STATES (A
"REGULATION S PURCHASER"); AND (II) IT UNDERSTANDS THAT THIS CERTIFICATE IS
BEING TRANSFERRED TO IT IN A TRANSACTION NOT INVOLVING ANY PUBLIC OFFERING
WITHIN THE MEANING OF THE 1933 ACT, AND THAT, IF IN THE FUTURE IT DECIDES TO
RESELL, PLEDGE OR OTHERWISE TRANSFER THIS CERTIFICATE, THIS CERTIFICATE MAY BE
RESOLD, PLEDGED OR TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AND (A) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A,
TO A PERSON THAT THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL
BUYER THAT PURCHASES FOR ITS OWN ACCOUNT (OR FOR THE ACCOUNT OR ACCOUNTS OF A
QUALIFIED INSTITUTIONAL BUYER) AND TO WHOM NOTICE IS GIVEN THAT THE RESALE,
PLEDGE OR TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, OR (B) IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S. THE HOLDER
OF THIS CERTIFICATE DESIRING TO EFFECT ANY TRANSFER, SALE, PLEDGE OR OTHER
DISPOSITION SHALL, AND BY ACCEPTANCE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
AGREED TO, INDEMNIFY THE TRUSTEE, THE DEPOSITOR, THE MASTER SERVICER AND THE
CERTIFICATE REGISTRAR AGAINST ANY LIABILITY THAT MAY RESULT IF THE TRANSFER,
SALE, PLEDGE OR OTHER DISPOSITION IS NOT SO EXEMPT OR IS NOT MADE IN ACCORDANCE
WITH SUCH FEDERAL AND STATE LAWS AND THE AGREEMENT. CUSIP: _____________________
Certificate No. SB-[__]-1 Date of Pooling and Servicing Agreement Percentage
Interest: 100.00% and Cut-off Date: August 1, 2006 First Distribution Date: June
26, 2006 Aggregate Initial Notional Balance of the Class SB-[_] Certificates:
$___________________________ Master Servicer: Initial Notional Balance
Residential Funding Corporation of this Class SB-[_] Certificate:
$___________________________ Maturity Date: __________ __, 20__ MORTGAGE
ASSET-BACKED PASS-THROUGH CERTIFICATES SERIES 2006-QA7 evidencing a percentage
interest in the distributions allocable to the Class SB-[_] Certificates with
respect to a Trust Fund consisting primarily of a pool of fixed and adjustable
interest rate, first lien mortgage loans on one- to four-family residential
properties sold by RESIDENTIAL ACCREDIT LOANS INCORPORATED This Certificate is
payable solely from the assets of the Trust Fund, and does not represent an
obligation of or interest in RESIDENTIAL ACCREDIT LOANS INCORPORATED, the Master
Servicer, the Trustee referred to below or any of their affiliates. Neither this
Certificate nor the underlying Mortgage Loans are guaranteed or insured by any
governmental agency or instrumentality or by RESIDENTIAL ACCREDIT LOANS
INCORPORATED, the Master Servicer, the Trustee or any of their affiliates. None
of the Depositor, the Master Servicer or any of their affiliates will have any
obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates. This certifies that CEDE & CO. is the
registered owner of the Percentage Interest evidenced by this Certificate in
certain distributions with respect to the Trust Fund consisting primarily of an
interest in a pool of adjustable interest rate, first lien mortgage loans on
one- to four-family residential properties, sold by RESIDENTIAL ACCREDIT LOANS
INCORPORATED (hereinafter called the "Depositor," which term includes any
successor entity under the Agreement referred to below). The Trust Fund was
created pursuant to a Pooling and Servicing Agreement dated as specified above
(the "Agreement") among the Depositor, the Master Servicer and Deutsche Bank
Trust Company Americas, as trustee (the "Trustee"), a summary of certain of the
pertinent provisions of which is set forth hereafter. To the extent not defined
herein, the capitalized terms used herein have the meanings assigned in the
Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of the acceptance hereof, assents and by which such
Holder is bound. Pursuant to the terms of the Agreement, a distribution will be
made on the 25th day of each month or, if such 25th day is not a Business Day,
the Business Day immediately following (the "Distribution Date"), commencing as
described in the Agreement, to the Person in whose name this Certificate is
registered at the close of business on the last Business Day of the month
immediately preceding the month of such distribution (the "Record Date"), from
the Available Distribution Amount in an amount equal to the product of the
Percentage Interest evidenced by this Certificate and the amount of interest and
principal, if any, required to be distributed to Holders of Class SB-[_]
Certificates on such Distribution Date. Distributions on this Certificate will
be made either by the Master Servicer acting on behalf of the Trustee or by a
Paying Agent appointed by the Trustee in immediately available funds (by wire
transfer or otherwise) for the account of the Person entitled thereto if such
Person shall have so notified the Master Servicer or such Paying Agent, or by
check mailed to the address of the Person entitled thereto, as such name and
address shall appear on the Certificate Register. Notwithstanding the above, the
final distribution on this Certificate will be made after due notice of the
pendency of such distribution and only upon presentation and surrender of this
Certificate at the office or agency appointed by the Trustee for that purpose in
St. Paul, Minnesota. The Notional Amount of this Class SB-[_] Certificate as of
any date of determination will be calculated as described in the Agreement. This
Class SB-[_] Certificate will accrue interest at the Pass-Through Rate on the
Notional Amount as indicated in the definition of Accrued Certificate Interest
in the Agreement. This Class SB-[_] Certificate will not accrue interest on its
Certificate Principal Balance. Any Transferee of this Certificate will be deemed
to have represented by virtue of its purchase or holding of this Certificate (or
interest therein) that either such transferee is not an employee benefit plan or
other plan or arrangement subject to the prohibited transaction provisions of
the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or
Section 4975 of the Code or a person (including an insurance company investing
its general account, an investment manager, a named fiduciary or a trustee of
any such plan) who is using "plan assets" of any such plan to effect such
acquisition. This Certificate is one of a duly authorized issue of Certificates
issued in several Classes designated as Mortgage Asset-Backed Pass-Through
Certificates of the Series specified hereon (herein collectively called the
"Certificates"). The Certificates are limited in right of payment to certain
collections and recoveries respecting the Mortgage Loans, all as more
specifically set forth herein and in the Agreement. In the event Master Servicer
funds are advanced with respect to any Mortgage Loan, such advance is
reimbursable to the Master Servicer, to the extent provided in the Agreement,
from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders. As provided in the Agreement,
withdrawals from the Custodial Account and/or the Certificate Account created
for the benefit of Certificateholders may be made by the Master Servicer from
time to time for purposes other than distributions to Certificateholders, such
purposes including without limitation reimbursement to the Depositor and the
Master Servicer of advances made, or certain expenses incurred, by either of
them. The Agreement permits, with certain exceptions therein provided, the
amendment of the Agreement and the modification of the rights and obligations of
the Depositor, the Master Servicer and the Trustee and the rights of the
Certificateholders under the Agreement from time to time by the Depositor, the
Master Servicer and the Trustee with the consent of the Holders of Certificates
evidencing in the aggregate not less than 66% of the Percentage Interests of
each Class of Certificates affected thereby. Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all
future holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not notation
of such consent is made upon the Certificate. The Agreement also permits the
amendment thereof in certain circumstances without the consent of the Holders of
any of the Certificates and, in certain additional circumstances, without the
consent of the Holders of certain Classes of Certificates. As provided in the
Agreement and subject to certain limitations therein set forth, the transfer of
this Certificate is registrable in the Certificate Register upon surrender of
this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in St. Paul, Minnesota, duly endorsed by, or
accompanied by an assignment in the form below or other written instrument of
transfer in form satisfactory to the Trustee and the Certificate Registrar duly
executed by the Holder hereof or such Holder's attorney duly authorized in
writing, and thereupon one or more new Certificates of authorized denominations
evidencing the same Class and aggregate Percentage Interest will be issued to
the designated transferee or transferees. The Certificates are issuable only as
registered Certificates without coupons in Classes and in denominations
specified in the Agreement. As provided in the Agreement and subject to certain
limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate
Percentage Interest, as requested by the Holder surrendering the same. No
service charge will be made for any such registration of transfer or exchange,
but the Trustee may require payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith. The Depositor, the
Master Servicer, the Trustee, the Certificate Registrar and any agent of the
Depositor, the Master Servicer, the Trustee or the Certificate Registrar may
treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Depositor, the Master Servicer, the
Trustee or any such agent shall be affected by notice to the contrary. This
Certificate shall be governed by and construed in accordance with the laws of
the State of New York. The obligations created by the Agreement in respect of
the Certificates and the Trust Fund created thereby shall terminate upon the
payment to Certificateholders of all amounts held by or on behalf of the Trustee
and required to be paid to them pursuant to the Agreement following the earlier
of (i) the maturity or other liquidation of the last Mortgage Loan subject
thereto or the disposition of all property acquired upon foreclosure or deed in
lieu of foreclosure of any Mortgage Loan, and (ii) the purchase by the Holder of
the Class SB Certificates or the Master Servicer, as described in the Agreement,
from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans or the Certificates, in either case thereby
effecting early retirement of the Certificates. The Agreement permits, but does
not require, the Holder of the Class SB Certificates or the Master Servicer, as
described in the Agreement, (i) to purchase, at a price determined as provided
in the Agreement, all remaining Mortgage Loans and all property acquired in
respect of any Mortgage Loan or (ii) to purchase in whole, but not in part, all
of the Certificates from the Holders thereof, provided, that any such option may
only be exercised if the Stated Principal Balance before giving effect to the
distributions to be made on such Distribution Date of the Mortgage Loans, as of
the Distribution Date upon which the proceeds of any such purchase are
distributed is less than ten percent of the Cut-off Date Principal Balance.
Unless the certificate of authentication hereon has been executed by the
Certificate Registrar by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose. <!--
MARKER PAGE="sheet: 96; page: 96" --> <HR SIZE=5 COLOR=GRAY NOSHADE> IN WITNESS
WHEREOF, the Trustee has caused this Certificate to be duly executed. DEUTSCHE
BANK TRUST COMPANY AMERICAS, as Trustee By:
_________________________________________________ Authorized Signatory
Dated:_____________________ CERTIFICATE OF AUTHENTICATION This is one of the
Class SB-[_] Certificates referred to in the within-mentioned Agreement.
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Certificate Registrar By:
_______________________________ Authorized Signatory <!-- MARKER PAGE="sheet:
97; page: 97" --> <HR SIZE=5 COLOR=GRAY NOSHADE> ASSIGNMENT FOR VALUE RECEIVED,
the undersigned hereby sell(s), assign(s) and transfer(s) unto (Please print or
typewrite name and address including postal zip code of assignee) the beneficial
interest evidenced by the within Trust Certificate and hereby authorizes the
transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund. I (We) further direct the Certificate Registrar to
issue a new Certificate of a like denomination and Class, to the above named
assignee and deliver such Certificate to the following address:
___________________________________________________________________________________________________________________
Dated:_____________________ ____________________________________ Signature by or
on behalf of assignor
___________________________________________________________________________________________________________________
Signature Guaranteed DISTRIBUTION INSTRUCTIONS The assignee should include the
following for purposes of distribution: Distributions shall be made, by wire
transfer or otherwise, in immediately available fund
to____________________________________________________________________________
for the account of
________________________________________________________________________________________________
account number
____________________________________________________________________________________________________
or, if mailed by check, to
________________________________________________________________________________________
Applicable statements should be mailed
to:________________________________________________________________
___________________________________________________________________________________________________________________
___________________________________________________________________________________________________________________
This information is provided by ___________________________________, the
assignee named above, or ______________________________, as its agent. <!--
MARKER PAGE="sheet: 98; page: 98" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT
ELEVEN -B FORM OF PERMANENT REGULATION S GLOBAL CLASS SB-[_] CERTIFICATE THIS
CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES AND
CLASS M CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED HEREIN). UNLESS
THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN. SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A
"REGULAR INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE
TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL
REVENUE CODE OF 1986 (THE "CODE") COUPLED WITH INTERESTS IN THE SWAP AGREEMENT
AND THE SB-AM SWAP AGREEMENT. ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED
TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN OR OTHER
PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION PROVISIONS OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR
SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE COMPANY INVESTING
ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY OR A TRUSTEE OF
ANY SUCH PLAN) WHO IS USING "PLAN ASSETS" OF ANY SUCH PLAN TO EFFECT SUCH
ACQUISITION. NO TRANSFER OF THIS CERTIFICATE OR INTEREST HEREIN MAY BE MADE BY A
HOLDER OF THIS CERTIFICATE UNLESS THAT TRANSFER IS MADE PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, AND EFFECTIVE REGISTRATION OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, OR IS MADE IN A
TRANSACTION THAT DOES NOT REQUIRE SUCH REGISTRATION OR QUALIFICATION.
FURTHERMORE, THE AGREEMENT PROVIDES THAT NO TRANSFER OF THIS CERTIFICATE OR
INTEREST HEREIN MAY BE MADE BY A HOLDER OF THIS CERTIFICATE EXCEPT (I) OUTSIDE
THE UNITED STATES TO ENTITIES WHICH ARE NOT U.S. PERSONS WITHIN THE MEANING OF
REGULATION S UNDER THE 1933 ACT OR (II) IN RELIANCE ON RULE 144A UNDER THE 1933
ACT ("RULE 144A") TO A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A)
THAT IS ACQUIRING THIS CERTIFICATE OR INTEREST HEREIN FOR ITS OWN ACCOUNT OR FOR
THE ACCOUNT OF ANOTHER QUALIFIED INSTITUTIONAL BUYER. EACH HOLDER OF THIS
CERTIFICATE WILL BE DEEMED TO HAVE ACKNOWLEDGED AND AGREED THAT (I) IT IS (A) A
QUALIFIED INSTITUTIONAL BUYER AND IS ACQUIRING THIS CERTIFICATE FOR ITS OWN
INSTITUTIONAL ACCOUNT OR FOR THE ACCOUNT OR ACCOUNTS OF A QUALIFIED
INSTITUTIONAL BUYER, OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS
CERTIFICATE OUTSIDE THE UNITED STATES (A "REGULATION S PURCHASER"); (II) IT
UNDERSTANDS THAT THIS CERTIFICATE IS BEING TRANSFERRED TO IT IN A TRANSACTION
NOT INVOLVING ANY PUBLIC OFFERING WITHIN THE MEANING OF THE 1933 ACT, AND THAT,
IF IN THE FUTURE IT DECIDES TO RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE, THIS CERTIFICATE MAY BE RESOLD, PLEDGED OR TRANSFERRED ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AND (A) IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, TO A PERSON THAT THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER THAT PURCHASES FOR ITS OWN ACCOUNT
(OR FOR THE ACCOUNT OR ACCOUNTS OF A QUALIFIED INSTITUTIONAL BUYER) AND TO WHOM
NOTICE IS GIVEN THAT THE RESALE, PLEDGE OR TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, OR (B) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE
904 OF REGULATION S; AND (III) IF THE HOLDER IS A REGULATION S PURCHASER, IT
UNDERSTANDS THAT THIS CERTIFICATE HAS NOT AND WILL NOT BE REGISTERED UNDER THE
1933 ACT, THAT ANY OFFERS, SALES OR DELIVERIES OF THIS CERTIFICATE IN THE UNITED
STATES OR TO U.S. PERSONS PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE CLOSING
DATE MAY CONSTITUTE A VIOLATION OF UNITED STATES LAW, AND THAT DISTRIBUTIONS OF
PRINCIPAL AND INTEREST WILL BE MADE IN RESPECT OF SUCH CERTIFICATES ONLY
FOLLOWING THE DELIVERY BY THE HOLDER OF A CERTIFICATION OF NON-U.S. BENEFICIAL
OWNERSHIP OR THE EXCHANGE OF BENEFICIAL INTEREST IN TEMPORARY REGULATION S
GLOBAL OFFERED CERTIFICATES FOR BENEFICIAL INTERESTS IN THE RELATED PERMANENT
REGULATION S GLOBAL OFFERED CERTIFICATES (WHICH IN EACH CASE WILL ITSELF REQUIRE
A CERTIFICATION OF NON-U.S. BENEFICIAL OWNERSHIP), AT THE TIMES AND IN THE
MANNER SET FORTH IN THE AGREEMENT. THE HOLDER OF THIS CERTIFICATE DESIRING TO
EFFECT ANY TRANSFER, SALE, PLEDGE OR OTHER DISPOSITION SHALL, AND BY ACCEPTANCE
OF THIS CERTIFICATE WILL BE DEEMED TO HAVE AGREED TO, INDEMNIFY THE TRUSTEE, THE
DEPOSITOR, THE MASTER SERVICER AND THE CERTIFICATE REGISTRAR AGAINST ANY
LIABILITY THAT MAY RESULT IF THE TRANSFER, SALE, PLEDGE OR OTHER DISPOSITION IS
NOT SO EXEMPT OR IS NOT MADE IN ACCORDANCE WITH SUCH FEDERAL AND STATE LAWS AND
THE AGREEMENT. CUSIP: _____________________ Certificate No. SB-[__]-1 Date of
Pooling and Servicing Agreement Percentage Interest: [__]% and Cut-off Date:
August 1, 2006 First Distribution Date: June 26, 2006 Aggregate Initial Notional
Balance of the Class SB-[_] Certificates: $___________________________ Master
Servicer: Initial Notional Balance Residential Funding Corporation of this Class
SB-[_] Certificate: $___________________________ Maturity Date: __________ __,
20__ MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES SERIES 2006-QA7 evidencing
a percentage interest in the distributions allocable to the Class SB-[_]
Certificates with respect to a Trust Fund consisting primarily of a pool of
fixed and adjustable interest rate, first lien mortgage loans on one- to
four-family residential properties sold by RESIDENTIAL ACCREDIT LOANS
INCORPORATED This Certificate is payable solely from the assets of the Trust
Fund, and does not represent an obligation of or interest in RESIDENTIAL
ACCREDIT LOANS INCORPORATED, the Master Servicer, the Trustee referred to below
or any of their affiliates. Neither this Certificate nor the underlying Mortgage
Loans are guaranteed or insured by any governmental agency or instrumentality or
by RESIDENTIAL ACCREDIT LOANS INCORPORATED, the Master Servicer, the Trustee or
any of their affiliates. None of the Depositor, the Master Servicer or any of
their affiliates will have any obligation with respect to any certificate or
other obligation secured by or payable from payments on the Certificates. This
certifies that CEDE & CO. is the registered owner of the Percentage Interest
evidenced by this Certificate in certain distributions with respect to the Trust
Fund consisting primarily of an interest in a pool of adjustable interest rate,
first lien mortgage loans on one- to four-family residential properties, sold by
RESIDENTIAL ACCREDIT LOANS INCORPORATED (hereinafter called the "Depositor,"
which term includes any successor entity under the Agreement referred to below).
The Trust Fund was created pursuant to a Pooling and Servicing Agreement dated
as specified above (the "Agreement") among the Depositor, the Master Servicer
and Deutsche Bank Trust Company Americas, as trustee (the "Trustee"), a summary
of certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof, assents and by
which such Holder is bound. Pursuant to the terms of the Agreement, a
distribution will be made on the 25th day of each month or, if such 25th day is
not a Business Day, the Business Day immediately following (the "Distribution
Date"), commencing as described in the Agreement, to the Person in whose name
this Certificate is registered at the close of business on the last Business Day
of the month immediately preceding the month of such distribution (the "Record
Date"), from the Available Distribution Amount in an amount equal to the product
of the Percentage Interest evidenced by this Certificate and the amount of
interest and principal, if any, required to be distributed to Holders of Class
SB-[_] Certificates on such Distribution Date. Distributions on this Certificate
will be made either by the Master Servicer acting on behalf of the Trustee or by
a Paying Agent appointed by the Trustee in immediately available funds (by wire
transfer or otherwise) for the account of the Person entitled thereto if such
Person shall have so notified the Master Servicer or such Paying Agent, or by
check mailed to the address of the Person entitled thereto, as such name and
address shall appear on the Certificate Register. Notwithstanding the above, the
final distribution on this Certificate will be made after due notice of the
pendency of such distribution and only upon presentation and surrender of this
Certificate at the office or agency appointed by the Trustee for that purpose in
St. Paul, Minnesota. The Notional Amount of this Class SB-[_] Certificate as of
any date of determination will be calculated as described in the Agreement. This
Class SB-[_] Certificate will accrue interest at the Pass-Through Rate on the
Notional Amount as indicated in the definition of Accrued Certificate Interest
in the Agreement. This Class SB-[_] Certificate will not accrue interest on its
Certificate Principal Balance. Any Transferee of this Certificate will be deemed
to have represented by virtue of its purchase or holding of this Certificate (or
interest therein) that either such transferee is not an employee benefit plan or
other plan or arrangement subject to the prohibited transaction provisions of
the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or
Section 4975 of the Code or a person (including an insurance company investing
its general account, an investment manager, a named fiduciary or a trustee of
any such plan) who is using "plan assets" of any such plan to effect such
acquisition. This Certificate is one of a duly authorized issue of Certificates
issued in several Classes designated as Mortgage Asset-Backed Pass-Through
Certificates of the Series specified hereon (herein collectively called the
"Certificates"). The Certificates are limited in right of payment to certain
collections and recoveries respecting the Mortgage Loans, all as more
specifically set forth herein and in the Agreement. In the event Master Servicer
funds are advanced with respect to any Mortgage Loan, such advance is
reimbursable to the Master Servicer, to the extent provided in the Agreement,
from related recoveries on such Mortgage Loan or from other cash that would have
been distributable to Certificateholders. As provided in the Agreement,
withdrawals from the Custodial Account and/or the Certificate Account created
for the benefit of Certificateholders may be made by the Master Servicer from
time to time for purposes other than distributions to Certificateholders, such
purposes including without limitation reimbursement to the Depositor and the
Master Servicer of advances made, or certain expenses incurred, by either of
them. The Agreement permits, with certain exceptions therein provided, the
amendment of the Agreement and the modification of the rights and obligations of
the Depositor, the Master Servicer and the Trustee and the rights of the
Certificateholders under the Agreement from time to time by the Depositor, the
Master Servicer and the Trustee with the consent of the Holders of Certificates
evidencing in the aggregate not less than 66% of the Percentage Interests of
each Class of Certificates affected thereby. Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all
future holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not notation
of such consent is made upon the Certificate. The Agreement also permits the
amendment thereof in certain circumstances without the consent of the Holders of
any of the Certificates and, in certain additional circumstances, without the
consent of the Holders of certain Classes of Certificates. As provided in the
Agreement and subject to certain limitations therein set forth, the transfer of
this Certificate is registrable in the Certificate Register upon surrender of
this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in St. Paul, Minnesota, duly endorsed by, or
accompanied by an assignment in the form below or other written instrument of
transfer in form satisfactory to the Trustee and the Certificate Registrar duly
executed by the Holder hereof or such Holder's attorney duly authorized in
writing, and thereupon one or more new Certificates of authorized denominations
evidencing the same Class and aggregate Percentage Interest will be issued to
the designated transferee or transferees. The Certificates are issuable only as
registered Certificates without coupons in Classes and in denominations
specified in the Agreement. As provided in the Agreement and subject to certain
limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate
Percentage Interest, as requested by the Holder surrendering the same. No
service charge will be made for any such registration of transfer or exchange,
but the Trustee may require payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith. The Depositor, the
Master Servicer, the Trustee, the Certificate Registrar and any agent of the
Depositor, the Master Servicer, the Trustee or the Certificate Registrar may
treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Depositor, the Master Servicer, the
Trustee or any such agent shall be affected by notice to the contrary. This
Certificate shall be governed by and construed in accordance with the laws of
the State of New York. The obligations created by the Agreement in respect of
the Certificates and the Trust Fund created thereby shall terminate upon the
payment to Certificateholders of all amounts held by or on behalf of the Trustee
and required to be paid to them pursuant to the Agreement following the earlier
of (i) the maturity or other liquidation of the last Mortgage Loan subject
thereto or the disposition of all property acquired upon foreclosure or deed in
lieu of foreclosure of any Mortgage Loan, and (ii) the purchase by the Holder of
the Class SB Certificates or the Master Servicer, as described in the Agreement,
from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans or the Certificates, in either case thereby
effecting early retirement of the Certificates. The Agreement permits, but does
not require, the Holder of the Class SB Certificates or the Master Servicer, as
described in the Agreement, (i) to purchase, at a price determined as provided
in the Agreement, all remaining Mortgage Loans and all property acquired in
respect of any Mortgage Loan or (ii) to purchase in whole, but not in part, all
of the Certificates from the Holders thereof, provided, that any such option may
only be exercised if the Stated Principal Balance before giving effect to the
distributions to be made on such Distribution Date of the Mortgage Loans, as of
the Distribution Date upon which the proceeds of any such purchase are
distributed is less than ten percent of the Cut-off Date Principal Balance.
Unless the certificate of authentication hereon has been executed by the
Certificate Registrar by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose. <!--
MARKER PAGE="sheet: 99; page: 99" --> <HR SIZE=5 COLOR=GRAY NOSHADE> IN WITNESS
WHEREOF, the Trustee has caused this Certificate to be duly executed. DEUTSCHE
BANK TRUST COMPANY AMERICAS, as Trustee By:
_________________________________________________ Authorized Signatory
Dated:_____________________ CERTIFICATE OF AUTHENTICATION This is one of the
Class SB-[_] Certificates referred to in the within-mentioned Agreement.
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Certificate Registrar By:
_______________________________ Authorized Signatory <!-- MARKER PAGE="sheet:
100; page: 100" --> <HR SIZE=5 COLOR=GRAY NOSHADE> ASSIGNMENT FOR VALUE
RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s) unto (Please
print or typewrite name and address including postal zip code of assignee) the
beneficial interest evidenced by the within Trust Certificate and hereby
authorizes the transfer of registration of such interest to assignee on the
Certificate Register of the Trust Fund. I (We) further direct the Certificate
Registrar to issue a new Certificate of a like denomination and Class, to the
above named assignee and deliver such Certificate to the following address:
___________________________________________________________________________________________________________________
Dated:_____________________ ____________________________________ Signature by or
on behalf of assignor
___________________________________________________________________________________________________________________
Signature Guaranteed DISTRIBUTION INSTRUCTIONS The assignee should include the
following for purposes of distribution: Distributions shall be made, by wire
transfer or otherwise, in immediately available fund
to____________________________________________________________________________
for the account of
________________________________________________________________________________________________
account number
____________________________________________________________________________________________________
or, if mailed by check, to
________________________________________________________________________________________
Applicable statements should be mailed
to:________________________________________________________________
___________________________________________________________________________________________________________________
___________________________________________________________________________________________________________________
This information is provided by ___________________________________, the
assignee named above, or ______________________________, as its agent <!--
MARKER PAGE="sheet: 101; page: 101" --> <HR SIZE=5 COLOR=GRAY NOSHADE> EXHIBIT
ELEVEN-C TEMPORARY REGULATION S GLOBAL CLASS SB CERTIFICATE THIS CERTIFICATE IS
A TEMPORARY REGULATION S GLOBAL CERTIFICATE FOR PURPOSES OF REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). NEITHER
THIS TEMPORARY REGULATION S GLOBAL CLASS SB CERTIFICATE NOR ANY INTEREST HEREIN
MAY BE OFFERED, SOLD OR DELIVERED, EXCEPT AS PERMITTED UNDER THE POOLING AND
SERVICING AGREEMENT. UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"),
TO ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN. THIS CERTIFICATE IS SUBORDINATED IN
RIGHT OF PAYMENT TO THE CLASS A AND CLASS M CERTIFICATES AS DESCRIBED IN THE
AGREEMENT (AS DEFINED HEREIN). SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS
CERTIFICATE IS A "REGULAR INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT
CONDUIT," AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986 (THE "CODE") COUPLED WITH INTERESTS IN THE
SWAP AGREEMENT AND THE SB-AM SWAP AGREEMENT. ANY TRANSFEREE OF THIS CERTIFICATE
WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS
CERTIFICATE (OR INTEREST THEREIN) THAT SUCH TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
("ERISA"), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING "PLAN ASSETS" OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION. NO TRANSFER OF THIS CERTIFICATE OR INTEREST HEREIN MAY
BE MADE BY A HOLDER OF THIS CERTIFICATE UNLESS THAT TRANSFER IS MADE PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, AND EFFECTIVE
REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, OR IS MADE
IN A TRANSACTION THAT DOES NOT REQUIRE SUCH REGISTRATION OR QUALIFICATION.
FURTHERMORE, THE AGREEMENT PROVIDES THAT NO TRANSFER OF THIS CERTIFICATE OR
INTEREST HEREIN MAY BE MADE BY A HOLDER OF THIS CERTIFICATE EXCEPT (I) OUTSIDE
THE UNITED STATES TO ENTITIES WHICH ARE NOT U.S. PERSONS WITHIN THE MEANING OF
REGULATION S UNDER THE 1933 ACT OR (II) IN RELIANCE ON RULE 144A UNDER THE 1933
ACT ("RULE 144A") TO A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A)
THAT IS ACQUIRING THIS CERTIFICATE OR INTEREST HEREIN FOR ITS OWN ACCOUNT OR FOR
THE ACCOUNT OF ANOTHER QUALIFIED INSTITUTIONAL BUYER. EACH HOLDER OF THIS
CERTIFICATE WILL BE DEEMED TO HAVE ACKNOWLEDGED AND AGREED THAT (I) IT IS (A) A
QUALIFIED INSTITUTIONAL BUYER AND IS ACQUIRING THIS CERTIFICATE FOR ITS OWN
INSTITUTIONAL ACCOUNT OR FOR THE ACCOUNT OR ACCOUNTS OF A QUALIFIED
INSTITUTIONAL BUYER, OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS
CERTIFICATE OUTSIDE THE UNITED STATES (A "REGULATION S PURCHASER"); (II) IT
UNDERSTANDS THAT THIS CERTIFICATE IS BEING TRANSFERRED TO IT IN A TRANSACTION
NOT INVOLVING ANY PUBLIC OFFERING WITHIN THE MEANING OF THE 1933 ACT, AND THAT,
IF IN THE FUTURE IT DECIDES TO RESELL, PLEDGE OR OTHERWISE TRANSFER THIS
CERTIFICATE, THIS CERTIFICATE MAY BE RESOLD, PLEDGED OR TRANSFERRED ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AND (A) IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, TO A PERSON THAT THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER THAT PURCHASES FOR ITS OWN ACCOUNT
(OR FOR THE ACCOUNT OR ACCOUNTS OF A QUALIFIED INSTITUTIONAL BUYER) AND TO WHOM
NOTICE IS GIVEN THAT THE RESALE, PLEDGE OR TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, OR (B) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE
904 OF REGULATION S; AND (III) IF THE HOLDER IS A REGULATION S PURCHASER, IT
UNDERSTANDS THAT THIS CERTIFICATE HAS NOT AND WILL NOT BE REGISTERED UNDER THE
1933 ACT, THAT ANY OFFERS, SALES OR DELIVERIES OF THIS CERTIFICATE IN THE UNITED
STATES OR TO U.S. PERSONS PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE CLOSING
DATE MAY CONSTITUTE A VIOLATION OF UNITED STATES LAW, AND THAT DISTRIBUTIONS OF
PRINCIPAL AND INTEREST WILL BE MADE IN RESPECT OF SUCH CERTIFICATES ONLY
FOLLOWING THE DELIVERY BY THE HOLDER OF A CERTIFICATION OF NON-U.S. BENEFICIAL
OWNERSHIP OR THE EXCHANGE OF BENEFICIAL INTEREST IN TEMPORARY REGULATION S
GLOBAL OFFERED CERTIFICATES FOR BENEFICIAL INTERESTS IN THE RELATED PERMANENT
REGULATION S GLOBAL OFFERED CERTIFICATES (WHICH IN EACH CASE WILL ITSELF REQUIRE
A CERTIFICATION OF NON-U.S. BENEFICIAL OWNERSHIP), AT THE TIMES AND IN THE
MANNER SET FORTH IN THE AGREEMENT. THE HOLDER OF THIS CERTIFICATE DESIRING TO
EFFECT ANY TRANSFER, SALE, PLEDGE OR OTHER DISPOSITION SHALL, AND BY ACCEPTANCE
OF THIS CERTIFICATE WILL BE DEEMED TO HAVE AGREED TO, INDEMNIFY THE TRUSTEE, THE
DEPOSITOR, THE MASTER SERVICER AND THE CERTIFICATE REGISTRAR AGAINST ANY
LIABILITY THAT MAY RESULT IF THE TRANSFER, SALE, PLEDGE OR OTHER DISPOSITION IS
NOT SO EXEMPT OR IS NOT MADE IN ACCORDANCE WITH SUCH FEDERAL AND STATE LAWS AND
THE AGREEMENT. CUSIP: 748939 AM 7 Certificate No. SB Date of Pooling and
Servicing Agreement Percentage Interest: 100.00% and Cut-off Date: August 1,
2006 First Distribution Date: June 25, 2006 Aggregate Initial Notional Balance
of the Class SB Certificates: $1,997,504.80 Master Servicer: Initial Notional
Balance Residential Funding Corporation of this Class SB Certificate:
$1,997,504.80 Maturity Date: August 25, 2036 MORTGAGE ASSET-BACKED PASS-THROUGH
CERTIFICATES SERIES 2006-QA7 evidencing a percentage interest in the
distributions allocable to the Class SB Certificates with respect to a Trust
Fund consisting primarily of a pool of fixed and adjustable interest rate, first
lien mortgage loans mortgage loans on one- to four-family residential properties
sold by RESIDENTIAL ACCREDIT LOANS, INC. This Certificate is payable solely from
the assets of the Trust Fund, and does not represent an obligation of or
interest in Residential Accredit Loans, Inc., the Master Servicer, the Trustee
referred to below or any of their affiliates. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental agency
or instrumentality or by Residential Accredit Loans, Inc., the Master Servicer,
the Trustee or any of their affiliates. None of the Depositor, the Master
Servicer or any of their affiliates will have any obligation with respect to any
certificate or other obligation secured by or payable from payments on the
Certificates. This certifies that CEDE & CO. is the registered owner of the
Percentage Interest evidenced by this Certificate in certain distributions with
respect to the Trust Fund consisting primarily of an interest in a pool of
adjustable interest rate, first lien mortgage loans on one- to four-family
residential properties, sold by Residential Accredit Loans, Inc. (hereinafter
called the "Depositor," which term includes any successor entity under the
Agreement referred to below). The Trust Fund was created pursuant to a Pooling
and Servicing Agreement dated as specified above (the "Agreement") among the
Depositor, the Master Servicer and U.S. Bank National Association, as trustee
(the "Trustee"), a summary of certain of the pertinent provisions of which is
set forth hereafter. To the extent not defined herein, the capitalized terms
used herein have the meanings assigned in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of the
acceptance hereof, assents and by which such Holder is bound. Pursuant to the
terms of the Agreement, a distribution will be made on the 25th day of each
month or, if such 25th day is not a Business Day, the Business Day immediately
following (the "Distribution Date"), commencing as described in the Agreement,
to the Person in whose name this Certificate is registered at the close of
business on the Business Day immediately preceding that Distribution Date (the
"Record Date"), from the related Available Distribution Amount in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount of interest and principal, if any, required to be distributed to
Holders of Class SB Certificates on such Distribution Date. Distributions on
this Certificate will be made either by the Master Servicer acting on behalf of
the Trustee or by a Paying Agent appointed by the Trustee in immediately
available funds (by wire transfer or otherwise) for the account of the Person
entitled thereto if such Person shall have so notified the Master Servicer or
such Paying Agent, or by check mailed to the address of the Person entitled
thereto, as such name and address shall appear on the Certificate Register.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon
presentation and surrender of this Certificate at the office or agency appointed
by the Trustee for that purpose in St. Paul, Minnesota. The Notional Amount of
this Class SB Certificate as of any date of determination will be calculated as
described in the Agreement. This Class SB Certificate will accrue interest at
the Pass-Through Rate on the Notional Amount as indicated in the definition of
Accrued Certificate Interest in the Agreement. This Class SB Certificate will
not accrue interest on its Certificate Principal Balance. Any Transferee of this
Certificate will be deemed to have represented by virtue of its purchase or
holding of this Certificate (or interest therein) that either such transferee is
not an employee benefit plan or other plan or arrangement subject to the
prohibited transaction provisions of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA"), or Section 4975 of the Code or a person
(including an insurance company investing its general account, an investment
manager, a named fiduciary or a trustee of any such plan) who is using "plan
assets" of any such plan to effect such acquisition. This Certificate is one of
a duly authorized issue of Certificates issued in several Classes designated as
Mortgage Asset-Backed Pass-Through Certificates of the Series specified hereon
(herein collectively called the "Certificates"). The Certificates are limited in
right of payment to certain collections and recoveries respecting the Mortgage
Loans, all as more specifically set forth herein and in the Agreement. In the
event Master Servicer funds are advanced with respect to any Mortgage Loan, such
advance is reimbursable to the Master Servicer, to the extent provided in the
Agreement, from related recoveries on such Mortgage Loan or from other cash that
would have been distributable to Certificateholders. As provided in the
Agreement, withdrawals from the Custodial Account and/or the Certificate Account
created for the benefit of Certificateholders may be made by the Master Servicer
from time to time for purposes other than distributions to Certificateholders,
such purposes including without limitation reimbursement to the Depositor and
the Master Servicer of advances made, or certain expenses incurred, by either of
them. The Agreement permits, with certain exceptions therein provided, the
amendment of the Agreement and the modification of the rights and obligations of
the Depositor, the Master Servicer and the Trustee and the rights of the
Certificateholders under the Agreement from time to time by the Depositor, the
Master Servicer and the Trustee with the consent of the Holders of Certificates
evidencing in the aggregate not less than 66% of the Percentage Interests of
each Class of Certificates affected thereby. Any such consent by the Holder of
this Certificate shall be conclusive and binding on such Holder and upon all
future holders of this Certificate and of any Certificate issued upon the
transfer hereof or in exchange herefor or in lieu hereof whether or not notation
of such consent is made upon the Certificate. The Agreement also permits the
amendment thereof in certain circumstances without the consent of the Holders of
any of the Certificates and, in certain additional circumstances, without the
consent of the Holders of certain Classes of Certificates. As provided in the
Agreement and subject to certain limitations therein set forth, the transfer of
this Certificate is registrable in the Certificate Register upon surrender of
this Certificate for registration of transfer at the offices or agencies
appointed by the Trustee in St. Paul, Minnesota, duly endorsed by, or
accompanied by an assignment in the form below or other written instrument of
transfer in form satisfactory to the Trustee and the Certificate Registrar duly
executed by the Holder hereof or such Holder's attorney duly authorized in
writing, and thereupon one or more new Certificates of authorized denominations
evidencing the same Class and aggregate Percentage Interest will be issued to
the designated transferee or transferees. The Certificates are issuable only as
registered Certificates without coupons in Classes and in denominations
specified in the Agreement. As provided in the Agreement and subject to certain
limitations therein set forth, Certificates are exchangeable for new
Certificates of authorized denominations evidencing the same Class and aggregate
Percentage Interest, as requested by the Holder surrendering the same. No
service charge will be made for any such registration of transfer or exchange,
but the Trustee may require payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith. The Depositor, the
Master Servicer, the Trustee, the Certificate Registrar and any agent of the
Depositor, the Master Servicer, the Trustee or the Certificate Registrar may
treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Depositor, the Master Servicer, the
Trustee or any such agent shall be affected by notice to the contrary. This
Certificate shall be governed by and construed in accordance with the laws of
the State of New York. The obligations created by the Agreement in respect of
the Certificates and the Trust Fund created thereby shall terminate upon the
payment to Certificateholders of all amounts held by or on behalf of the Trustee
and required to be paid to them pursuant to the Agreement following the earlier
of (i) the maturity or other liquidation of the last Mortgage Loan subject
thereto or the disposition of all property acquired upon foreclosure or deed in
lieu of foreclosure of any Mortgage Loan, and (ii) the purchase by the Holder of
the Class SB Certificates or the Master Servicer, as described in the Agreement,
from the Trust Fund of all remaining Mortgage Loans and all property acquired in
respect of such Mortgage Loans or the Certificates, in either case thereby
effecting early retirement of the Certificates. The Agreement permits, but does
not require the Holder of the Class SB Certificates or the Master Servicer, as
described in the Agreement, (i) to purchase, at a price determined as provided
in the Agreement, all remaining Mortgage Loans and all property acquired in
respect of any Mortgage Loan or (ii) to purchase in whole, but not in part, all
of the Certificates from the Holders thereof, provided, that any such option may
only be exercised if the Stated Principal Balance before giving effect to the
distributions to be made on such Distribution Date of the Mortgage Loans, as of
the Distribution Date upon which the proceeds of any such purchase are
distributed is less than ten percent of the Cut-off Date Principal Balance.
Unless the certificate of authentication hereon has been executed by the
Certificate Registrar by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose. <!--
MARKER PAGE="sheet: 102; page: 102" --> <HR SIZE=5 COLOR=GRAY NOSHADE> IN
WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.
DEUTSCHE BANK TRUST COPMANY AMERICAS, as Trustee By:
_________________________________________________ Authorized Signatory Dated:
May 30, 2006 CERTIFICATE OF AUTHENTICATION This is one of the Class SB
Certificates referred to in the within-mentioned Agreement. DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Certificate Registrar By: _______________________________
Authorized Signatory <!-- MARKER PAGE="sheet: 103; page: 103" --> <HR SIZE=5
COLOR=GRAY NOSHADE> ASSIGNMENT FOR VALUE RECEIVED, the undersigned hereby
sell(s), assign(s) and transfer(s) unto (Please print or typewrite name and
address including postal zip code of assignee) the beneficial interest evidenced
by the within Trust Certificate and hereby authorizes the transfer of
registration of such interest to assignee on the Certificate Register of the
Trust Fund. I (We) further direct the Certificate Registrar to issue a new
Certificate of a like denomination and Class, to the above named assignee and
deliver such Certificate to the following address:
___________________________________________________________________________________________________________________
Dated:_____________________ ____________________________________ Signature by or
on behalf of assignor
___________________________________________________________________________________________________________________
Signature Guaranteed DISTRIBUTION INSTRUCTIONS The assignee should include the
following for purposes of distribution: Distributions shall be made, by wire
transfer or otherwise, in immediately available fund
to____________________________________________________________________________
for the account of
________________________________________________________________________________________________
account number
____________________________________________________________________________________________________
or, if mailed by check, to
________________________________________________________________________________________
Applicable statements should be mailed
to:________________________________________________________________
___________________________________________________________________________________________________________________
___________________________________________________________________________________________________________________
This information is provided by ___________________________________, the
assignee named above, or ______________________________, as its agent. *
Certification must be dated on or after the 15th day before the date of the
Euroclear or Cedel certificate to which this certification releases. ** Insert
one of these two provisions, which come from the definition of "offshore
transactions" in Regulation S. </PRE> </BODY> </HTML>